Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 1 of 389




  EXHIBIT 293
     Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 2 of 389



Grant Final Report
Grant ID: R18 HS 017045




Electronic Support for Public Health–Vaccine Adverse
Event Reporting System (ESP:VAERS)



Inclusive dates: 12/01/07 - 09/30/10



Principal Investigator:
Lazarus, Ross, MBBS, MPH, MMed, GDCompSci

Team members:
Michael Klompas, MD, MPH

Performing Organization:
Harvard Pilgrim Health Care, Inc.

Project Officer:
Steve Bernstein




Submitted to:
The Agency for Healthcare Research and Quality (AHRQ)
U.S. Department of Health and Human Services
540 Gaither Road
Rockville, MD 20850
www.ahrq.gov




                                        1                         Exhibit 293
     Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 3 of 389



Abstract

Purpose: To develop and disseminate HIT evidence and evidence-based tools to improve
healthcare decision making through the use of integrated data and knowledge management.

Scope: To create a generalizable system to facilitate detection and clinician reporting of vaccine
adverse events, in order to improve the safety of national vaccination programs.

Methods: Electronic medical records available from all ambulatory care encounters in a large
multi-specialty practice were used. Every patient receiving a vaccine was automatically
identified, and for the next 30 days, their health care diagnostic codes, laboratory tests, and
medication prescriptions were evaluated for values suggestive of an adverse event.

Results: Restructuring at CDC and consequent delays in terms of decision making have made it
challenging despite best efforts to move forward with discussions regarding the evaluation of
ESP:VAERS performance in a randomized trial and comparison of ESP:VAERS performance to
existing VAERS and Vaccine Safety Datalink data. However, Preliminary data were collected
and analyzed and this initiative has been presented at a number of national symposia.

Key Words: electronic health records, vaccinations, adverse event reporting



 The authors of this report are responsible for its content. Statements in the report should not
 be construed as endorsement by the Agency for Healthcare Research and Quality or the U.S.
 Department of Health and Human Services of a particular drug, device, test, treatment, or
 other clinical service.




                                                2

                                                2                                     Exhibit 293
     Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 4 of 389



Final Report


                                          Purpose

   This research project was funded to improve the quality of vaccination programs by
improving the quality of physician adverse vaccine event detection and reporting to the national
Vaccine Adverse Event Reporting System (VAERS), via the following aims:

    Aim 1. Identify required data elements, and develop systems to monitor ambulatory care
electronic medical records for adverse events following vaccine administration.

   Aim 2. Prepare, and securely submit clinician approved, electronic reports to the national
Vaccine Adverse Event Reporting System (VAERS).

   Aim 3. Comprehensively evaluate ESP:VAERS performance in a randomized trial, and in
comparison to existing VAERS and Vaccine Safety Datalink data.

   Aim 4. Distribute documentation and application software developed and refined in Aims 1
and 2 that are portable to other ambulatory care settings and to other EMR systems.



                                            Scope

    Public and professional confidence in vaccination depends on reliable postmarketing
surveillance systems to ensure that rare and unexpected adverse effects are rapidly identified.
The goal of this project is to improve the quality of vaccination programs by improving the
quality of physician adverse vaccine event detection and reporting to the national Vaccine
Adverse Event Reporting System (VAERS). This project is serving as an extension of the
Electronic Support for Public Health (ESP) project, an automated system using electronic health
record (EHR) data to detect and securely report cases of certain diseases to a local public health
authority. ESP provides a ready-made platform for automatically converting clinical, laboratory,
prescription, and demographic data from almost any EHR system into database tables on a
completely independent server, physically located and secured by the same logical and physical
security as the EHR data itself. The ESP:VAERS project developed criteria and algorithms to
identify important adverse events related to vaccinations in ambulatory care EHR data, and made
attempts at formatting and securely sending electronic VAERS reports directly to the Centers for
Disease Control and Prevention (CDC).
    Patient data were available from Epic System’s Certification Commission for Health
Information Technology-certified EpicCare system at all ambulatory care encounters within
Atrius Health, a large multispecialty group practice with over 35 facilities. Every patient
receiving a vaccine was automatically identified, and for the next 30 days, their health care
diagnostic codes, laboratory tests, and medication prescriptions are evaluated for values

                                                3

                                                3                                    Exhibit 293
     Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 5 of 389


suggestive of an adverse vaccine event. When a possible adverse event was detected, it was
recorded, and the appropriate clinician was to be notified electronically.
    Clinicians in-basket messaging was designed to provide a preview a pre-populated report
with information from the EHR about the patient, including vaccine type, lot number, and
possible adverse effect, to inform their clinical judgment regarding whether they wish to send a
report to VAERS. Clinicians would then have the option of adding free-text comments to pre-
populated VAERS reports or to document their decision not to send a report. The CDC’s Public
Health Information Network Messaging System (PHIN-MS) software was installed within the
facilities so that the approved reports could be securely transferred to VAERS as electronic
messages in an interoperable health data exchange format using Health Level 7 (HL7).



                                              Methods

   The goal of Aim 1: Identify required data elements, and develop systems to monitor
ambulatory care electronic medical records for adverse events following vaccine administration,
and Aim 2: Prepare, and securely submit clinician approved, electronic reports to the national
Vaccine Adverse Event Reporting System (VAERS), was to construct the below flow of data in
order to support the first two Aims:


Figure 1. Overview of the ESP:VAERS project




    Existing and functioning ESP components are shown on the left, and Aims 1 and 2 on the
right. ESP:VAERS flags every vaccinated patient, and prospectively accumulate that patient’s
diagnostic codes, laboratory tests, allergy lists, vital signs, and medication prescriptions. A main
component of Aim 1 was to Develop AE criteria to assess these parameters for new or abnormal
values that might be suggestive of an adverse effect. A reporting protocol & corresponding
algorithms were developed to detect potential adverse event cases using diagnostic codes, and
methods were tested to identify prescriptions or abnormal laboratory values that might be
suggestive of an adverse effect. These algorithms were designed to seek both expected and
unexpected adverse effects.

                                                 4

                                                 4                                     Exhibit 293
     Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 6 of 389


    This reporting protocol was approved by both internal & external partners. We initially
prepared a draft document describing the elements, algorithms, interval of interest after
vaccination, and actions for broad classes of post-vaccination events, including those to be
reported immediately without delay (such as acute anaphylactic reaction following vaccination),
those never to be reported (such as routine check-ups following vaccination) and those to be
reported at the discretion and with additional information from the attending physician through a
feedback mechanism. The draft was then widely circulated as an initial / working draft for
comment by relevant staff in the CDC and among our clinical colleagues at Atrius. In addition to
review by the internal CDC Brighton Collaboration liaison, this protocol has also received
review & comment via the CDC’s Clinical Immunization Safety Assessment (CISA) Network.
    The goal of Aim 2 was the Development of HL7 messages code for ESP:VAERS to ensure
secure transmission to CDC via PHIN-MS. The HL7 specification describing the elements for
an electronic message to be submitted to Constella, the consultants engaged by CDC for this
project was implemented. Synthetic and real test data was been generated and transmitted
between Harvard and Constella. However, real data transmissions of non-physician approved
reports to the CDC was unable to commence, as by the end of this project, the CDC had yet to
respond to multiple requests to partner for this activity.
    The goal of Aim 3 was to Comprehensively evaluate ESP:VAERS performance in a
randomized trial, and in comparison to existing VAERS and Vaccine Safety Datalink data.
    We had initially planned to evaluate the system by comparing adverse event findings to those
in the Vaccine Safety Datalink project—a collaborative effort between CDC’s Immunization
Safety Office and eight large managed care organizations. Through a randomized trial, we
would also test the hypothesis that the combination of secure, computer-assisted, clinician-
approved, adverse event detection, and automated electronic reporting will substantially increase
the number, completeness, validity, and timeliness of physician-approved case reports to VAERS
compared to the existing spontaneous reporting system; however, due to restructuring at CDC
and consequent delays in terms of decision making, it became impossible to move forward with
discussions regarding the evaluation of ESP:VAERS performance in a randomized trial, and
compare ESP:VAERS performance to existing VAERS and Vaccine Safety Datalink data.
Therefore, the components under this particular Aim were not achieved.
    Aim 4 Distribution of documentation and application software developed and refined in
Aims 1 and 2 that are portable to other ambulatory care settings and to other EMR systems has
been successfully completed. Functioning source code is available to share under an approved
open source license. ESP:VAERS source code is available as part of the ESP source code
distribution. It is licensed under the LGPL, an open source license compatible with commercial
use. We have added the ESP:VAERS code, HL7 and other specifications and documentation to
the existing ESP web documentation and distribution resource center http://esphealth.org,
specifically, the Subversion repository available at:
http://esphealth.org/trac/ESP/wiki/ESPVAERS.




                                               5

                                               5                                    Exhibit 293
     Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 7 of 389



                                           Results

    Preliminary data were collected from June 2006 through October 2009 on 715,000 patients,
and 1.4 million doses (of 45 different vaccines) were given to 376,452 individuals. Of these
doses, 35,570 possible reactions (2.6 percent of vaccinations) were identified. This is an average
of 890 possible events, an average of 1.3 events per clinician, per month. These data were
presented at the 2009 AMIA conference.
    In addition, ESP:VAERS investigators participated on a panel to explore the perspective of
clinicians, electronic health record (EHR) vendors, the pharmaceutical industry, and the FDA
towards systems that use proactive, automated adverse event reporting.
    Adverse events from drugs and vaccines are common, but underreported. Although 25% of
ambulatory patients experience an adverse drug event, less than 0.3% of all adverse drug events
and 1-13% of serious events are reported to the Food and Drug Administration (FDA).
Likewise, fewer than 1% of vaccine adverse events are reported. Low reporting rates preclude or
slow the identification of “problem” drugs and vaccines that endanger public health. New
surveillance methods for drug and vaccine adverse effects are needed. Barriers to reporting
include a lack of clinician awareness, uncertainty about when and what to report, as well as the
burdens of reporting: reporting is not part of clinicians’ usual workflow, takes time, and is
duplicative. Proactive, spontaneous, automated adverse event reporting imbedded within EHRs
and other information systems has the potential to speed the identification of problems with new
drugs and more careful quantification of the risks of older drugs.
    Unfortunately, there was never an opportunity to perform system performance assessments
because the necessary CDC contacts were no longer available and the CDC consultants
responsible for receiving data were no longer responsive to our multiple requests to proceed with
testing and evaluation.

Inclusion of AHRQ Priority Populations
    The focus of our project was the Atrius Health (formerly HealthOne) provider & patient
community. This community serves several AHRQ inclusion populations, specifically low-
income and minority populations in primarily urban settings.
    Atruis currently employs approximately 700 physicians to serve 500,000 patients at more
than 18 office sites spread throughout the greater Metropolitan Boston area. The majority of
Atruis physicians are primary care internal medicine physicians or pediatricians but the network
also includes physicians from every major specialty.
    The entire adult and pediatric population served by Atruis was included in our adverse event
surveillance system (ESP:VAERS). Atruis serves a full spectrum of patients that reflects the
broad diversity of Eastern Massachusetts. A recent analysis suggests that the population served
by Atruis is 56% female, 16.6% African American, 4% Hispanic. The prevalence of type 2
diabetes in the adult population is 5.7%. About a quarter of the Atruis population is under age 18.




                                                6

                                                6                                    Exhibit 293
      Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 8 of 389



                            List of Publications and Products

ESP:VAERS [source code available as part of the ESP
source code distribution]. Licensed under the GNU Lesser
General Public License (LGPL), an open source license
compatible with commercial use. Freely available under an
approved open source license at: http://esphealth.org.

Lazarus, R, Klompas M, Hou X, Campion FX, Dunn J,
Platt R. Automated Electronic Detection & Reporting of
Adverse Events Following Vaccination: ESP:VAERS. The
CDC Vaccine Safety Datalink (VSD) Annual Meeting.
Atlanta, GA; April, 2008.

Lazarus R, Klompas M Automated vaccine adverse event
detection and reporting from electronic medical records.
CDC Public Health Informatics Network (PHIN)
Conference August 27, 2008.

Klompas M, Lazarus R ESP:VAERS Presented at the
American Medical Informatics Association Annual
Symposium; 2009 November 17th.

Lazarus R, Klompas M, Kruskal B, Platt R Temporal
patterns of fever following immunization in ambulatory
care data identified by ESP:VAERS Presented at the
American Medical Informatics Association Annual
Symposium; 2009 November 14–18: San Francisco, CA.

Linder J, Klompas M, Cass B, et al. Spontaneous
Electronic Adverse Event Reporting: Perspectives from
Clinicians, EHR Vendors, Biopharma, and the FDA.
Presented at the American Medical Informatics Association
Annual Symposium; 2009 November 14–18: San Francisco,
CA.




                                                            7

                                                            7      Exhibit 293
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 9 of 389




  EXHIBIT 294
 Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 10 of 389




Guidance for Industry
Adverse Reactions Section of Labeling for
Human Prescription Drug and Biological
   Products — Content and Format




              U.S. Department of Health and Human Services
                       Food and Drug Administration
             Center for Drug Evaluation and Research (CDER)
            Center for Biologics Evaluation and Research (CBER)
                                 January 2006
                                   Labeling




                                    1                             Exhibit 294
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 11 of 389




Guidance for Industry
Adverse Reactions Section of Labeling for
Human Prescription Drug and Biological
   Products — Content and Format

                        Additional copies are available from:

                        Office of Training and Communications
                        Division of Drug Information, HFD-240
                       Center for Drug Evaluation and Research
                             Food and Drug Administration
                                   5600 Fishers Lane,
                                  Rockville, MD 20857
                                   (Tel) 301-827-4573
                (Internet) http://www.fda.gov/cder/guidance/index.htm

                                         or

                        Office of Communication, Training and
                          Manufacturers Assistance, HFM-40
                    Center for Biologics Evaluation and Research
                            Food and Drug Administration
                   1401 Rockville Pike, Rockville, MD 20852-1448
                         (Tel) 800-835-4709 or 301-827-1800
                   (Internet) http://www.fda.gov/cber/guidelines.htm




             U.S. Department of Health and Human Services
                      Food and Drug Administration
            Center for Drug Evaluation and Research (CDER)
           Center for Biologics Evaluation and Research (CBER)
                                January 2006
                                  Labeling




                                         2                              Exhibit 294
          Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 12 of 389
                                  Contains Nonbinding Recommendations

                                                                Table of Contents



I. INTRODUCTION................................................................................................................. 1
II. BACKGROUND ................................................................................................................... 1
III. ADVERSE REACTIONS SECTION — CONTENT AND FORMAT............................ 2
     A.      Making the Most Clinically Important Information Accessible................................................ 2
     B.      Adverse Reactions From Clinical Trials ...................................................................................... 3
     C.      Presentation of Adverse Reaction Information From Spontaneous Reports ........................... 7
IV. GENERAL PRINCIPLES FOR SELECTING AND CHARACTERIZING DATA IN
    THE ADVERSE REACTIONS SECTION ........................................................................ 8
     A.      Selecting Adverse Events for Inclusion........................................................................................ 8
     B.      Rare, Serious Reactions................................................................................................................. 8
     C.      Determining Adverse Reaction Rates .......................................................................................... 8
     D.      Avoiding Nonspecific Terms ......................................................................................................... 9
     E.      Comparative Safety Claims .......................................................................................................... 9
     F.      Negative Findings........................................................................................................................... 9
V.        GENERAL PRINCIPLES FOR PRESENTING ADVERSE REACTIONS DATA IN A
          TABLE OR LIST .................................................................................................................. 9
     A.      Pooling Data ................................................................................................................................... 9
     B.      Classifying Adverse Reactions .................................................................................................... 10
     C.      Categorizing Adverse Reactions ................................................................................................. 10
     D.      Frequency Cutoff ......................................................................................................................... 10
     E.      Quantitative Data......................................................................................................................... 10
     F.      Denominator................................................................................................................................. 10
     G.      Subgroup Rates ............................................................................................................................ 10
     H.      Percentages ................................................................................................................................... 11
     I.      Adverse Reaction Rates for Drug Less Than for Placebo ........................................................ 11
     J.      Significance Testing ..................................................................................................................... 11
VI. UPDATING THE ADVERSE REACTIONS SECTION ................................................ 11
     A.      Sources of Information ................................................................................................................ 11
     B.      New or Outdated Information .................................................................................................... 11
GLOSSARY................................................................................................................................. 13




                                                                              3                                                            Exhibit 294
      Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 13 of 389
                        Contains Nonbinding Recommendations


                         Guidance for Industry1
      Adverse Reactions Section of Labeling for Human Prescription
         Drug and Biological Products — Content and Format2



This guidance represents the Food and Drug Administration's (FDA's) current thinking on this topic. It
does not create or confer any rights for or on any person and does not operate to bind FDA or the public.
You can use an alternative approach if the approach satisfies the requirements of the applicable statutes
and regulations. If you want to discuss an alternative approach, contact the FDA staff responsible for
implementing this guidance. If you cannot identify the appropriate FDA staff, call the appropriate
number listed on the title page of this guidance.




I.      INTRODUCTION

This guidance is intended to help applicants and reviewers in drafting the ADVERSE
REACTIONS section of prescription drug labeling as required by 21 CFR 201.57(c)(7). Its
primary purpose is to aid in (1) selecting information for inclusion in the section, (2)
characterizing adverse reactions selected for inclusion, (3) organizing and presenting the
information within the section, and (4) updating adverse reaction information. The goal of this
guidance is to assist applicants in designing ADVERSE REACTIONS sections that contain the
drug safety information important to patient management decisions and that convey the
information in a clear and accessible format.

FDA’s guidance documents, including this guidance, do not establish legally enforceable
responsibilities. Instead, guidances describe the Agency’s current thinking on a topic and should
be viewed only as recommendations, unless specific regulatory or statutory requirements are
cited. The use of the word should in Agency guidances means that something is suggested or
recommended, but not required.

II.     BACKGROUND

As this guidance seeks to bring greater consistency to the content and format of the ADVERSE
REACTIONS section, the Agency emphasizes that reviewer and applicant judgment remain
critical in assessing how or whether to present information on an adverse reaction. FDA
reviewers and applicants should assess such factors as seriousness, severity, frequency, and

1
 This guidance has been prepared by the Medical Policy Coordinating Committee in the Center for Drug Evaluation and
Research (CDER) in conjunction with the Center for Biologics Evaluation and Research (CBER).
2
 This guidance applies to drugs, including biological drug products. For the purposes of this guidance, drug product
or drug will be used to refer to human prescription drug and biological products that are regulated as drugs.




                                                        4                                            Exhibit 294
       Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 14 of 389
                          Contains Nonbinding Recommendations


strength of causal association in determining which adverse reactions to include in the
ADVERSE REACTIONS section and in characterizing those reactions. In general, the
ADVERSE REACTIONS section includes only information that would be useful to health care
practitioners making treatment decisions and monitoring and advising patients. Exhaustive lists
of every reported adverse event, including those that are infrequent and minor, commonly
observed in the absence of drug therapy or not plausibly related to drug therapy should be
avoided (see § 201.57(c)(7) and the Glossary at the end of this guidance for a definition of
Adverse Reaction). Such lists are not informative and tend to obscure the more clinically
meaningful information.

III.     ADVERSE REACTIONS SECTION — CONTENT AND FORMAT

The ADVERSE REACTIONS section is required to list the adverse reactions that occur with the
drug and with drugs in the same pharmacologically active and chemically related class, if
applicable (§ 201.57(c)(7)(i)). Separate lists are required for adverse reactions identified from
clinical trials (§ 201.57(c)(7)(ii)(A)) and those identified from spontaneous reports after a drug
has been marketed (§ 201.57(c)(7)(ii)(B)). This section of the guidance provides
recommendations for ensuring that information about the most clinically important adverse
reactions is readily accessible (see III.A), and for organizing the information on adverse
reactions from clinical trials (see III.B) and from postmarketing safety reports (see III.C).

         A.      Making the Most Clinically Important Information Accessible

         Typically, adverse reactions for a given drug will have varying clinical significance
         (ranging from serious to minor) and certain adverse reactions that have relatively serious
         clinical implications will be discussed, often in greater detail, in other sections of labeling
         (e.g., WARNINGS AND PRECAUTIONS, CONTRAINDICATIONS, and BOXED
         WARNING). The ADVERSE REACTIONS section should make it easier for health
         care practitioners to recognize and retain the adverse reactions information that is most
         important to prescribing decisions. The beginning of the ADVERSE REACTIONS
         section should identify the most clinically significant adverse reactions and direct
         practitioners to more detailed information about those reactions, if any. For example, the
         section should first:

         •    Identify and cross-reference all serious and otherwise important adverse reactions
              described in greater detail in other labeling sections, especially BOXED WARNING
              or WARNINGS AND PRECAUTIONS (e.g., see WARNINGS AND
              PRECAUTIONS (5.1)).

         •    Identify the most commonly occurring adverse reactions (e.g., all adverse reactions
              occurring at a rate of 10 percent or greater in the treatment group and at a rate at least
              twice the placebo rate).

         •    Identify adverse reactions, if any, that resulted in a significant rate of discontinuation
              or other clinical intervention (e.g., dosage adjustment, need for other therapy to treat
              an adverse reaction) in clinical trials.


                                                    2
                                                    5                                       Exhibit 294
        Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 15 of 389
                           Contains Nonbinding Recommendations




           B.        Adverse Reactions From Clinical Trials

           The presentation of adverse reactions identified from clinical trials is the major
           component of the ADVERSE REACTIONS section. The ADVERSE REACTIONS
           section must include a listing of all such reactions that occurred at or above a specified
           rate that is appropriate to the drug’s safety database (see III.B.3), a separate listing of
           those adverse reactions that occurred below the specified rate, but for which there is
           some basis to believe there is a causal relationship between the drug and the event (see
           III.B.4), and, to the extent information is available and relevant, additional detail about
           the nature, frequency, severity, duration, dose-response, and demographic characteristics
           of those adverse reactions with significant clinical implications (§ 201.57(c)(7)(ii)(A)).
           The following is the recommended organization of adverse reactions identified from
           clinical trials.

                     1.       Description of Data Sources

                     The presentation of adverse reactions information identified from clinical trials
                     must be preceded by information necessary to interpret the adverse reactions
                     (§ 201.57(c)(7)(i)). This information would ordinarily include a description of
                     the overall clinical trial database from which adverse reaction data have been
                     drawn, including a discussion of overall exposure (number of patients, dose,
                     schedule, duration), demographics of the exposed population, designs of the trials
                     in which exposure occurred (e.g., placebo-controlled, active-controlled), and any
                     critical exclusions from the safety database.

                                                 Sample Database Description

                              The data described below reflect exposure to drug X in [n]3
                              patients, including [n] exposed for 6 months and [n] exposed for
                              greater than one year. Drug X was studied primarily in placebo-
                              and active-controlled trials (n = __, and n = ___, respectively),
                              and in long-term follow up studies. The population was [age
                              range], [gender distribution], [race distribution] and had
                              [diseases/conditions]. Most patients received doses [describe
                              range, route of administration, frequency, duration, as
                              appropriate].

                     2.       Statement on the Significance of Adverse Reaction Data Obtained From
                              Clinical Trials

                     To help place in perspective the significance of adverse reaction data obtained
                     from clinical trials, the following statement, or an appropriate modification,
                     should precede the presentation of adverse reactions from clinical trials:

3
    All n’s refer to those exposed to drug and not control.

                                                              3
                                                              6                             Exhibit 294
     Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 16 of 389
                        Contains Nonbinding Recommendations



                          Because clinical trials are conducted under widely varying
                          conditions, adverse reaction rates observed in the clinical
                          trials of a drug cannot be directly compared to rates in the
                          clinical trials of another drug and may not reflect the rates
                          observed in practice.

                 3.       Presentation of Common Adverse Reactions (the Adverse Reactions
        Table)

                 The ADVERSE REACTIONS section next should list the adverse reactions
                 identified from clinical trials that occurred at or above a specified rate appropriate
                 to the database (for purposes of this guidance, “common” adverse reactions). The
                 listing must include the rate of occurrence of an adverse reaction for the drug and
                 any comparators (active- or placebo-controls), unless such data cannot be
                 determined or presenting the rates for a comparator would be misleading (§
                 201.57(c)(7)(ii)(A)). To permit side-by-side comparison of adverse reaction
                 rates, common adverse reactions are typically presented in a table. 4

                          a. Use Best Available Data

                          The data in the listing of common adverse reactions should be derived
                          from placebo-controlled and/or dose-response studies if these data are
                          available and the databases are sufficiently large to be informative. If
                          these data are unavailable or not sufficiently informative, the primary
                          table should be based on active-controlled data. If concurrently controlled
                          data are unavailable, overall rates from well-monitored, single-arm
                          databases can be used to provide some indication of what was observed in
                          treated patients. In general, only the most informative data should be
                          presented in the table. For example, if placebo-controlled data were
                          available and sufficiently informative, there would usually be no need to
                          present in a table active-controlled data, single-arm trial data, or the
                          overall safety data, even if they are from larger databases. If a data source
                          is not used in the development of a table, but provides important
                          information about adverse reactions listed in the table that is not found in
                          the trials used in the development of the table (e.g., information about
                          prolonged duration of therapy), that information can be discussed in the
                          commentary following the table (see III.B.5).

                          b. Description of Data Sources for the Table

                          The table should be accompanied by a description of the data sources
                          reflected in the table, the basis for including adverse reactions in the table

4
 A table can include less common, even rare, important events when the database is large enough to provide a
meaningful comparison to a control group.


                                                        4
                                                       7                                           Exhibit 294
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 17 of 389
                   Contains Nonbinding Recommendations


               (e.g., all reactions occurring at > n% in the treated group and for which the
               rate for drug exceeds the rate for placebo), and the way in which adverse
               reaction rates were derived (e.g., for a given adverse reaction, was the rate
               derived from all reported adverse events of that type not present at
               baseline or from a subset of reported events deemed by investigators to be
               drug-related). The description of data sources should indicate the types of
               studies from which the information in the table was derived and whether
               the study data were pooled. This information can be provided in text
               preceding the table, in a footnote to the table, in the title to the table, or
               some combination of these.

               c.      How Many Tables?

               A single adverse reaction table will usually be adequate. However, it may
               be more informative to present data in more than one table when a drug’s
               adverse reaction profile differs substantially from one setting or
               population to another, the adverse reactions that differ are clearly drug
               related, and the data have important implications for use (or nonuse) and
               monitoring. Situations in which there may be important differences
               between rates include different indications, formulations, demographic
               subgroups, study durations, dosing regimens, and types of studies (e.g.,
               intensely monitored small studies vs. a large outcome study). In these
               situations, the content of the additional table or tables should be limited to
               only those adverse reactions for which there were meaningful differences
               in rates.

        4.     Presentation of Less Common Adverse Reactions

        The ADVERSE REACTIONS section next should present those adverse reactions
        that occurred below the specified rate for inclusion in the common adverse
        reactions table or listing, but for which there is some basis to believe there is a
        causal relationship between the drug and the event (for purposes of this guidance,
        “less common” adverse reactions). It is difficult to establish that very low
        frequency adverse events are caused by a drug, and there will often be large
        numbers of these events reported, most of them not caused by the drug. Lengthy
        lists of adverse events unlikely to have been caused by the drug are of little or no
        value to prescribers, and are therefore inappropriate for inclusion in labeling.

        Serious, low-frequency adverse events generally will be listed when there is
        reason to suspect that the drug may have caused the event. Typical reasons to
        suspect causality for an event include (1) timing of onset or termination with
        respect to drug use, (2) plausibility in light of the drug’s known pharmacology,
        (3) occurrence at a frequency above that expected in the treated population, and
        (4) occurrence of an event typical of drug-induced adverse reactions (e.g., liver
        necrosis, agranulocytosis, Stevens-Johnson syndrome). For serious events that
        are typical of drug-induced adverse reactions, the occurrence of even a single


                                         5
                                         8                                      Exhibit 294
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 18 of 389
                   Contains Nonbinding Recommendations


        event could be a basis for inclusion in the list. When none of these reasons exist,
        however, an event should be excluded from the list. For example, in a large study
        of a non-cardiovascular drug in elderly patients, a certain number of acute
        myocardial infarctions might be expected unrelated to the study drug. If the rate
        in the study does not exceed the expected rate, those adverse events should be
        excluded from the ADVERSE REACTIONS section.

        Non-serious, low-frequency adverse events should be listed only when there is
        strong evidence that the drug caused the event. Such evidence may include, for
        example, positive challenge/dechallenge tests or rate of occurrence in a large
        controlled trial that, although low, is markedly imbalanced between drug and
        control arms.

        5.     Commentary on Listings of Common and Less Common Adverse
               Reactions

        For adverse reactions with significant clinical implications (e.g., those that are
        most commonly occurring, that result in discontinuation or dose modification, or
        that require monitoring), the listings of common and less common adverse
        reactions must be supplemented with additional details about the nature,
        frequency, severity, dose-response, and demographic characteristics of the
        adverse reaction, to the extent data are available and important (§
        201.57(c)(7)(ii)(A)). It is more likely that supplemental information will be
        needed for the more commonly occurring adverse reactions.

               a.      Information on Nature, Frequency, and Severity

               To the extent information is available and important and bears on the
               nature, frequency, and severity of clinically important adverse reactions,
               the commentary must discuss applicable factors (§ 201.57(c)(7)(ii)(A)).
               Examples include:

               •    Concomitant therapy
               •    Time course of the reaction
               •    Steps that can diminish the likelihood or severity of, or prevent,
                    adverse reactions
               •    Changes in adverse reaction rates as a function of duration of therapy
                    (e.g., increasing or decreasing (tolerance) rates with increasing
                    duration of therapy, adverse reactions that emerge only with long-term
                    use)

               b.      Dose-Response Information

               The commentary must identify clinically significant adverse reactions that
               exhibit a dose response (§ 201.57(c)(7)(ii)(A)). It may be helpful to



                                         6
                                         9                                     Exhibit 294
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 19 of 389
                   Contains Nonbinding Recommendations


                 include a small table showing the dose response for adverse reactions for
                 which dose response would be expected to influence dose selection.

                 c.     Demographic and Other Subgroups

                 The commentary must include clinically important information about
                 observed differences, or lack of observed differences, in adverse reactions
                 in various demographic groups (e.g., age, racial, gender) (§
                 201.57(c)(7)(ii)(A)). If information is available and important, the
                 commentary should also discuss observed differences, or lack of observed
                 differences, for other subgroups (e.g., renal failure, liver failure, different
                 severity levels of same disease). Where there is no reliable information on
                 differences or similarities in adverse reaction profiles among demographic
                 subgroups, that fact should be disclosed, along with an explanation of why
                 such information is unavailable (e.g., clinical trials were not designed or
                 powered to detect differences in these populations).

                 d.     Multiple Indications

                 The commentary should summarize any important differences or
                 similarities in the adverse reactions profiles for different indications. If
                 there are substantial and clinically important differences in adverse
                 reaction profiles between indications, and the differences cannot be
                 adequately summarized in the commentary, there should be separate
                 listings of adverse reactions for each indication. When warranted,
                 clinically important differences or similarities in adverse reaction profiles
                 for multiple indications can also be identified in a more prominent
                 location in the ADVERSE REACTIONS section (e.g., at the beginning of
                 the section).

                 e.     Multiple Formulations

                 If a drug has multiple formulations and a certain formulation or
                 formulations present unique adverse reaction concerns, the commentary
                 should identify clinically important concerns.

  C.     Presentation of Adverse Reaction Information From Spontaneous Reports

  The ADVERSE REACTIONS section must list adverse reactions identified from
  domestic and foreign spontaneous reports (§ 201.57(c)(7)(ii)(B)). This listing must be
  separate from the listing of adverse reactions identified in clinical trials (§
  201.57(c)(7)(ii)(B)) and must also be preceded by information necessary to interpret the
  adverse reactions (§201.57(c)(7)(i)). To help practitioners interpret the significance of
  data obtained from postmarketing spontaneous reports, the following statement, or an
  appropriate modification, should precede these data:



                                            7
                                          10                                       Exhibit 294
      Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 20 of 389
                         Contains Nonbinding Recommendations


               The following adverse reactions have been identified during
               postapproval use of drug X. Because these reactions are reported
               voluntarily from a population of uncertain size, it is not always
               possible to reliably estimate their frequency or establish a causal
               relationship to drug exposure.

        Decisions about whether to include an adverse event from spontaneous reports in
        labeling are typically based on one or more of the following factors: (1)
        seriousness of the event, (2) number of reports, or (3) strength of causal
        relationship to the drug. When an adverse reaction identified from spontaneous
        reporting is included in the labeling, the number of spontaneous reports ordinarily
        is not cited, because the number can quickly become outdated. If the number of
        reports is cited, the period of observation should be stated.

IV.     GENERAL PRINCIPLES FOR SELECTING AND CHARACTERIZING DATA
        IN THE ADVERSE REACTIONS SECTION

        A.     Selecting Adverse Events for Inclusion

        The definition of adverse reactions does not include all adverse events observed during
        use of a drug. It is limited to those events for which there is some basis to believe there
        is a causal relationship between occurrence of an adverse event and the use of a drug
        (§ 201.57(c)(7)). Decisions on whether there is some basis to believe there is a causal
        relationship are a matter of judgment and are based on factors such as: (1) the frequency
        of reporting, (2) whether the adverse event rate for the drug exceeds the placebo rate, (3)
        the extent of dose-response, (4) the extent to which the adverse event is consistent with
        the pharmacology of the drug, (5) the timing of the event relative to the time of drug
        exposure, (6) existence of challenge and dechallenge experience, and (7) whether the
        adverse event is known to be caused by related drugs.

        B.     Rare, Serious Reactions

        For serious adverse events that are unusual in the absence of drug therapy (e.g., liver
        failure, agranulocytosis, rhabdomyolysis, idiopathic thrombocytopenic purpura,
        intussusception), there is a basis to believe there is a causal relationship between the
        event and the drug at a very low rate of occurrence. Therefore, these events are generally
        listed in the adverse reactions section even if there are only one or two reported events,
        unless it is clear that a causal relationship can be excluded.

        C.     Determining Adverse Reaction Rates

        The rate of an identified adverse reaction is ordinarily derived from all reported adverse
        events of that type in the database used. Determining a rate based on a subset of reported
        events that individual investigators believe to be causally related to drug exposure is
        discouraged. Excluding events from the rate calculation based on the judgment of
        individual investigators introduces bias and inconsistency in rate determinations.


                                                 8
                                                11                                     Exhibit 294
     Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 21 of 389
                        Contains Nonbinding Recommendations


         D.       Avoiding Nonspecific Terms

         In characterizing overall adverse reaction experience, nonspecific terms that lack a
         commonly understood or precise meaning are discouraged, as use of such terms can be
         misleading. For example, the phrase well-tolerated is a vague and subjective judgment
         about a drug’s adverse reaction profile for which there are no commonly understood
         parameters. In addition, the terms rare, infrequent, and frequent do not provide
         meaningful information about the frequency of occurrence of adverse reactions. Specific
         frequency ranges (e.g., adverse reactions occurring in < 1/500) provide more precise
         information about incidence.

         E.       Comparative Safety Claims

         Comparative safety claims for drugs in terms of frequency, severity, or character of
         adverse reaction must be based on data from adequate and well-controlled studies (as
         defined in 21 CFR 314.126), unless this requirement is waived (§ 201.57(c)(7)(iii)).5
         Details of studies that are the basis for comparative safety claims would ordinarily be
         discussed in the CLINICAL STUDIES section of the labeling. Care should be taken to
         avoid inclusion of comparator rates that would imply a comparative safety claim that is
         unsubstantiated or otherwise misleading (e.g., if an excessive dose of an active
         comparator was used). If the requirement that claims be based on adequate and well-
         controlled studies is waived to permit inclusion of comparative rates (e.g., because the
         identity and rates of adverse reactions for the active comparator are important to
         understanding the significance of the information), the comparator rates should be
         qualified by a disclaimer indicating that the data are not an adequate basis for comparison
         of rates between the study drug and the active control.6

         F.       Negative Findings

         A negative finding can be reported if the absence of the reaction is convincingly
         demonstrated in a trial of adequate design and power.

V.       GENERAL PRINCIPLES FOR PRESENTING ADVERSE REACTIONS DATA IN
         A TABLE OR LIST

         A.       Pooling Data

         If there are no major study-to-study differences in study design, study population, and
         adverse reaction rates, an overall pooling of safety data from multiple studies may
         increase the precision of adverse reaction rates and provide a more clinically useful
         representation of a drug’s adverse reaction profile.



5
 The requirement can be waived under 21 CFR 201.58, or 21 CFR 314.126(c), if applicable.
6
 Also see the discussion of comparative data in the guidance for industry on Clinical Studies Section of Labeling for
Human Prescription Drug and Biological Products—Content and Format.

                                                          9
                                                        12                                            Exhibit 294
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 22 of 389
                   Contains Nonbinding Recommendations


  B.     Classifying Adverse Reactions

  Adverse reactions should be classified using meaningful and specific terms that best
  communicate the nature and significance of the reaction. There should ordinarily be a
  common classification scheme across all studies in the safety database. Events that are
  reported under different terms in the database, but that represent the same phenomenon
  (e.g., sedation, somnolence, drowsiness) should ordinarily be grouped together as a single
  adverse reaction to avoid diluting or obscuring the true effect. Similarly, adverse events
  reported in more than one body system that appear to represent a common
  pathophysiologic event should be grouped together to better characterize the reaction.
  For example, an allergic-type adverse event that has respiratory (wheezing) and
  dermatologic (rash, urticaria) manifestations should be classified as a single adverse
  reaction (e.g., hypersensitivity).

  C.     Categorizing Adverse Reactions

  Within a listing, adverse reactions must be categorized by body system, by severity of
  reaction, in order of decreasing frequency, or by a combination of these, as appropriate.
  Within a category, adverse reactions must be listed in decreasing order of frequency. If
  frequency cannot be reliably determined, adverse reactions must be listed in decreasing
  order of severity (§ 201.57(c)(7)(ii)).

  D.     Frequency Cutoff

  The frequency cutoff for the listing of common adverse reactions identified from clinical
  trials (usually the adverse reactions table) must be appropriate to the safety database
  (§ 201.57(c)(7)(ii)(A)). Factors that could influence selection of a frequency cut-off
  include the size of the safety database, the designs of the trials in the database, and the
  nature of the indication. The frequency cutoff should be noted in the listing or table
  header, in the text accompanying the listing or table, or in a footnote.

  E.     Quantitative Data

  For quantitative data (e.g., abnormal laboratory values, vital signs, ECGs), it is usually
  preferable to present rates of abnormal values and to specify the cutoff value for
  inclusion (e.g., five times the upper limit of normal) than to refer to a grading system.

  F.     Denominator

  The denominator (N = number of patients) should be provided for each column in a table
  or listing, except for the listing of adverse reactions identified from postmarketing
  spontaneous reports (see III.C).

  G.     Subgroup Rates




                                           10
                                          13                                      Exhibit 294
      Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 23 of 389
                         Contains Nonbinding Recommendations


        The rates for reactions that are specific to a subgroup (e.g., gender-specific reactions such
        as menstrual irregularity) should be determined using the appropriate denominator, and
        that denominator should be identified in a footnote. If rates of specific adverse reactions
        were gathered for only a subgroup of patients or studies (e.g., an adverse effect on a
        laboratory test), that fact should be disclosed in a footnote.

        H.     Percentages

        Adverse reaction rates expressed in percentages should ordinarily be rounded to the
        nearest integer. An exception would be for particularly serious adverse reactions (e.g.,
        stroke, intracranial hemorrhage, agranulocytosis) occurring at low rates in a large study
        where fractions of a percent may be meaningful.

        I.     Adverse Reaction Rates for Drug Less Than for Placebo

        Adverse reactions for which the placebo rate equals or exceeds the rate for the drug (after
        rounding) should not be included in the ADVERSE REACTIONS section unless there is
        some compelling factor (e.g., timing) that suggests that the event is caused by the drug.
        In that case, the adverse reaction should be discussed in the commentary following the
        table.

        J.     Significance Testing

        Results of significance testing should be omitted unless they provide useful information
        and are based on a prespecified hypothesis in an adequately designed and powered study.

VI.     UPDATING THE ADVERSE REACTIONS SECTION

        A.     Sources of Information

        Sources of information to be considered when updating the ADVERSE REACTIONS
        section of labeling include controlled trials or epidemiologic studies conducted after
        marketing approval, manufacturer's safety-related labeling supplements, and other
        analyses of postmarketing adverse events, including single cases or case series from the
        literature or from spontaneous reporting.

        B.     New or Outdated Information

        Applicants are urged to review at least annually the content of the ADVERSE
        REACTIONS section to ensure that the information remains current. We expect the
        labeling to be consistent with newly acquired information from controlled trials or
        spontaneous reports and with the evolution of labeling in the pertinent drug class.
        Conversely, when there is reliable new adverse reaction information (either overall
        information or information relevant to a particular adverse reaction) that is inconsistent
        with the information in the ADVERSE REACTIONS section, we expect the outdated
        information to be deleted from all affected sections of the labeling or appropriately


                                                 11
                                                14                                      Exhibit 294
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 24 of 389
                   Contains Nonbinding Recommendations


  modified, and the new information incorporated in all relevant parts of the labeling. The
  applicant must update the labeling when new information becomes available that causes
  the labeling to become inaccurate, false, or misleading (21 CFR 201.56(a)(2)).




                                          12
                                         15                                    Exhibit 294
    Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 25 of 389
                       Contains Nonbinding Recommendations


                                           GLOSSARY


Adverse Reaction (21 CFR 201.57(c)(7)): For purposes of prescription drug labeling and this
guidance, an adverse reaction is an undesirable effect, reasonably associated with the use of a
drug, that may occur as part of the pharmacological action of the drug or may be unpredictable in
its occurrence. This definition does not include all adverse events observed during use of a drug,
only those for which there is some basis to believe there is a causal relationship between the drug
and the occurrence of the adverse event.

Adverse reactions may include signs and symptoms, changes in laboratory parameters, and
changes in other measures of critical body function, such as vital signs and ECG.

Adverse Event (or adverse experience): For the purposes of this guidance, the term adverse
event refers to any untoward medical event associated with the use of a drug in humans, whether
or not considered drug-related.

Serious Adverse Reaction: For purposes of this guidance, the term serious adverse reaction
refers to any reaction occurring at any dose that results in any of the following outcomes: death,
a life-threatening adverse experience, inpatient hospitalization or prolongation of existing
hospitalization, a persistent or significant disability or incapacity, or a congenital anomaly or
birth defect. Important medical events that may not result in death, be life threatening, or require
hospitalization may be considered serious adverse reactions when, based upon appropriate
medical judgment, they may jeopardize the patient or subject, and may require medical or
surgical intervention to prevent one of the outcomes listed in this definition.




                                                13
                                               16                                      Exhibit 294
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 26 of 389




   EXHIBIT 295
 Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 27 of 389


21                                                                                          VPD Surveillance Manual
                                                Surveillance for Adverse Events Following Immunization: Chapter 21.1




      Chapter 21: Surveillance for Adverse Events
      Following Immunization Using the Vaccine
      Adverse Event Reporting System (VAERS)
      Elaine R. Miller, RN, MPH; Tiffany Suragh, MPH; Beth Hibbs, RN, MPH; Maria Cano, MD, MPH

      I. Public Health Importance
      Vaccination is one of the ten great public health achievements of the 20th century.1 Vaccines have
      reduced the incidence of many vaccine-preventable diseases in the United States by more than 98%
      compared to the pre-vaccine era.2, 3 This historic decrease in disease rates is shown in Table 1.

      Table 1. Decline in vaccine-preventable disease morbidity in the United States
      during the 20th century2,3
                                               Baseline 20th century
                    Disease                                                    2014 reported cases              % Decrease
                                                 annual morbidity
       Smallpox                                        48,164*                           0                              100
       Diphtheria                                     175,885   †
                                                                                         1                              >99
       Pertussis                                      147,271‡                         32,971                           >77
       Tetanus                                         1,314§                            25                             >98
       Poliomyelitis (paralytic)                       16,316¶                           0                              100
       Measles                                        503,282#                          667                             >99
       Mumps                                         152,209**                         1,223                            >99
       Rubella                                         47,745††                          6                              >99
       Congenital rubella                         823 (estimated)   ‡‡
                                                                                         1                              >99
                                                                           306 (serotype b or unknown
       Haemophilus influenzae, type b           20,000 (estimated)§§                                                    >98
                                                                             serotype, age <5 years)
      * Average annual number of cases during 1900–1904.
      †
         Average annual number of reported cases during 1920–1922, 3 years before vaccine development.
      ‡
         Average annual number of reported cases during 1922–1925, 4 years before vaccine development.
      §
         Estimated number of cases based on reported number of deaths during 1922–1926 assuming a
         case-fatality rate of 90%.
      ¶
         Average annual number of reported cases during 1951–1954, 4 years before vaccine licensure.
      #
         Average annual number of reported cases during 1958–1962, 5 years before vaccine licensure.
      **
         Number of reported cases in 1968, the first year reporting began and the first year after vaccine licensure.
      ††
         Average annual number of reported cases during 1966–1968, 3 years before vaccine licensure.
      §§
         Estimated number of cases from population-based surveillance studies before vaccine licensure in 1985.

      Vaccinations are usually administered to healthy persons and often are mandated by states as a condition
      for school attendance (with certain exemptions allowed); therefore, they are held to a higher standard of
      safety than other medical products.4 However, as with all medical products, no vaccine is perfectly safe or
      effective. Vaccines can cause minor adverse events (AEs) such as fever or local reactions at the injection
      site. Rarely, they can cause serious AEs such as anaphylaxis. Adverse events can also occur coincidentally
      after vaccines (i.e. they would have occurred in the absence of vaccination). Improving our understanding
      of vaccine safety is important to reduce the occurrence of vaccine AEs and maintain public confidence in
      vaccine. One way to enhance our understanding of vaccine safety is to improve surveillance for vaccine
      AEs. Robust vaccine safety monitoring may foster the discovery of adverse events associated with
      vaccination, and thus the development and use of safer vaccines and recommendations to minimize the risk
      of AE after vaccination (e.g., creating new recommendations, contraindications, and precautions).5




                                                       1                                                   Exhibit 295
 Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 28 of 389


21                                                                                     VPD Surveillance Manual
                                           Surveillance for Adverse Events Following Immunization: Chapter 21.2




      II. Background
      Vaccines, like other pharmaceutical products, undergo extensive testing and review for safety,
      immunogenicity, and efficacy in trials with animals and humans before they are licensed in the United
      States. Because these trials generally include a placebo control or comparison group, it is possible to
      ascertain which local or systemic reactions were actually caused by the vaccine. However, prelicensure
      trials are relatively small—usually limited to a few thousand subjects— and usually last no longer than a
      few years. In addition, they may be conducted in populations less demographically, racially, and ethnically
      diverse than those in which the vaccine is ultimately used. Persons with certain health conditions, such as
      pregnancy, may be excluded from the trials. Prelicensure trials usually do not have the ability to detect rare
      AE or an AE with delayed onset. The continuous monitoring of vaccine safety in the general population
      after licensure (known as post-licensure or postmarketing surveillance) is needed to identify and evaluate
      risk for such AEs after vaccination.4
      The National Childhood Vaccine Injury Act of 1986 (NCVIA) mandates that healthcare providers who
      administer vaccines and vaccine manufacturers report certain AEs following specific vaccination.6 The
      NCVIA’s purposes were to compensate persons who may have
      been injured by vaccines and to reduce threats to the stability of the immunization program (e.g., liability
      concerns, inadequate supply of vaccine, rising vaccine costs).7 The NCVIA requires that healthcare
      providers report to VAERS specific AEs which are listed on the Vaccine Adverse Event Reporting System
      (VAERS) Table of Reportable Events Following Vaccination. (Note that this table was revised as of March,
      2017 and is available at https://vaers.hhs.gov/docs/VAERS_Table_of_Reportable_Events_Following_
      Vaccination.pdf.)8 VAERS, co-managed by the Centers for Disease Control (CDC) and Prevention and
      the U.S. Food and Drug Administration (FDA), was established in 1990 for the collection and analysis of
      reports of AEs following vaccination.9 Spontaneous reporting systems for AEs similar to VAERS exist in
      many countries; some monitor vaccines separately from other drug products, but many are joint programs.
      These programs form the cornerstone of drug and vaccine safety monitoring efforts around the world.

      III. Objectives of VAERS
      The objectives of VAERS are to:
      ● monitor increases in known side effects, like arm soreness where a shot was given
      ● identify potential patient risk factors for particular types of health problems related to vaccines
      ● assess the safety of newly licensed vaccines
      ● watch for unexpected or unusual patterns in adverse event reports, and
      ● serve as a monitoring system for vaccinations administered in public health emergencies
      Scope of reports sought
      Anyone can report any vaccine AEs to VAERS. Reports are accepted from health care providers, vaccine
      manufacturers, patients, parents and anyone else who cares to report. Persons who are not healthcare
      providers are encouraged to consult with a healthcare provider to ensure that information is complete and
      accurate and that their provider is aware of the AE. Manufacturers are required to report to VAERS all
      AEs made known to them for any US-licensed vaccine. Reports of vaccination errors are also accepted
      by VAERS.
      The VAERS Table of Reportable Events Following Vaccination (available at https://vaers.hhs.gov/docs/
      VAERS_Table_of_Reportable_Events_Following_Vaccination.pdf) lists the events mandated for healthcare
      providers to report to VAERS. In addition, healthcare providers should submit reports to VAERS for all
      clinically significant AEs occurring after vaccination, in all age groups, even if the causal relationship to
      vaccination is uncertain. Such events include (but may not be limited to) all deaths, any life-threatening
      illness; an illness requiring a hospitalization, prolongation of a hospital stay, or any illness resulting in
      a permanent disability; and congenital anomalies, as well as less serious AEs of concern. The VAERS
      form requests information about the AE, the vaccine(s) received, the timing of vaccination before the AE,
      demographic information about the recipient, concurrent medical illness or medications, and prior medical
      history and history of prior AEs. The VAERS form allows description of the AE in a narrative format by
      the reporter. The VAERS form has been updated, and the new form (VAERS-2.0), has been in use since



                                                  2                                             Exhibit 295
 Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 29 of 389


21                                                                                     VPD Surveillance Manual
                                           Surveillance for Adverse Events Following Immunization: Chapter 21.3



      June 2017. The VAERS-2.0 form is available on the VAERS website at https://vaers.hhs.gov/index. The
      AE should be described on the VAERS form as clearly as possible, with accurate timing with respect to
      vaccination. Additional medical records or discharge summaries are requested by the VAERS staff during
      follow-up for reports of a serious AE.
      Reporting to VAERS
      Reporting to VAERS online (i.e., web-based reporting) is strongly encouraged since it allows for quicker
      receipt and processing of the information. The option to report on a downloadable pdf was made available
      in June 2017. If someone is unable to report online or via the writable pdf, they can contact VAERS by
      phone at 1-800-822-7967 or email at info@vaers.org for assistance.
      A VAERS reporting form, which can be copied for reporting purposes, is available online at https://vaers.
      hhs.gov/pdf/vaers_form.pdf. The Vaccine Information Statements (http://www.cdc.gov/vaccines/hcp/vis/
      index.html) developed by CDC for all US-licensed vaccines and given to patients at the time of vaccination
      also contain instructions on how to report an AE to VAERS. Detailed instructions for completing the
      reporting form are provided below. Local health departments should follow the reporting instructions
      provided by their State Immunization Program.
      Completion of VAERS form and submission of reports
      Instructions for completing the VAERS form are on the VAERS website (https://vaers.hhs.gov/index).
      Note: Report AEs associated with vaccines on the VAERS form. Do not use the FDA’s MEDWATCH forms
      to report vaccine AEs.
      Do not report events associated with tuberculosis screening tests (Tine, PPD, or Mantoux), immune
      globulins, or other non-vaccine medical products to VAERS. These events should be reported to the
      1-MedWatch program http://www.fda.gov/Safety/MedWatch/ or by calling 800-FDA-1088 (800-332-1088).
      Reporting responsibilities
      Clinic staff at the local level are responsible for completing a VAERS report when an AE is suspected or
      occurs following immunization. As much of the requested information as possible should be included.
      Although reporting priority may be given to serious or unexpected events or unusual patterns of expected
      non serious events, all clinically significant AEs should be reported. Each report should be reviewed for
      completeness and accuracy before it is sent to VAERS with specific attention to the following sections.
      ● Dates—All dates should make chronological sense. For example, the vaccine date cannot precede the
        birth date, or the report date cannot precede the vaccine date. All date fields should include the month,
        day, and year.
      ● Patient name—Verify that the patient’s first and last names are correct. This check assists in
        identification of duplicate reports.
      ● Reporter information—The reporter name and complete mailing address are requested (upper right
        corner of form). Verification letters and requests for missing or follow-up information are sent to this
        address. VAERS sends any reporter other than a manufacturer or State Immunization Program staff
        member (see below) a letter or email (based on the reporter’s preference) verifying receipt of the form
        and requesting any critical information that was missing from the VAERS report (if necessary).
      ● Critical boxes—Certain items on the VAERS form are crucial to the analysis of VAERS data and have
        been designated as critical boxes (data fields). Persons reporting will be asked to supply this information
        later if it is missing. Critical boxes are differentiated by a square around their respective item numbers on
        the form as follows and are highlighted on the pdf:




                                                  3                                            Exhibit 295
 Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 30 of 389


21                                                                                         VPD Surveillance Manual
                                               Surveillance for Adverse Events Following Immunization: Chapter 21.4




         Critical boxes                                                                                 VAERS 2.0 Form
                                                                                                        box number
         Date of birth                                                                                  Box 2
         Age of patient at the time of vaccination                                                      Box 6
         Sex                                                                                            Box 3
         Date of vaccination (and time if known)                                                        Box 4
         Date of onset of AE (and time, if known)                                                       Box 5
         Narrative description of AE, symptoms, etc.                                                    Box 18
         Indicates whether a report is regarded as serious or non-serious, and identifies the serious   Box 21
         reports for follow-up
         Serious (serious status is based on the Code of Federal regulations)
           • Patient died and date of death
           • Life-threatening illness (based on the judgment of the reporter)
           • Required hospitalization and number of days hospitalized
           • Resulted in prolongation of hospitalization
           • Resulted in permanent disability
         Non-serious
           • Required emergency department or doctor visit
           • None of the above
         All vaccines given on the date listed in box 4 of the VAERS-2.0 form, including name of        Box 17
         vaccine, manufacturer, vaccine lot number, route and site of administration and number of
         previous doses given.

      ● Timely reporting—Reporters are encouraged to send reports to VAERS as AEs occur, especially reports
        of any serious event. Programs are discouraged from sending batches of reports Timely reporting is
        essential for rapid assessment of vaccine safety concerns and follow-up investigation.
        States may have VAERS reports sent directly to VAERS from providers without being sent to the State
        Immunization Program Staff first. If VAERS reports are sent directly from healthcare providers and do
        not include an immunization project number [box 24 or 26 completed on the VAERS report-see below],
        the provider will be contacted for notification of report receipt and for follow-up information instead of
        the State Immunization Program Staff.
      State Immunization Program staff activities
      The State Immunization Program staff member designates a VAERS Coordinator or Vaccine Safety
      Coordinator with overall responsibility for VAERS-related activities including the following specific
      responsibilities:
      ● Serving as CDC’s main point-of-contact for vaccine safety in the awardee’s jurisdiction.
      ● Alerting CDC to vaccine safety concerns in awardee’s jurisdiction and responding to vaccine safety
        emergencies.
      ● Reporting vaccine safety emergencies and events of concern requiring vaccine safety responses to
        the CDC Immunization Safety Office (404-498-0680) or the CDC Emergency Operations Center
        (770-488-7100).
      ● Collaborating with CDC and other partners (e.g., FDA, local health departments, healthcare facilities,
        providers) to respond to and investigate reports of serious adverse events in accordance with state
        health department policy.
      ● Identifying and responding to vaccine safety issues of concern in respective jurisdiction.
      Activities required of state immunization program staff who chose to submit reports from local
      health departments or immunization projects
      The State Immunization Program staff member (VAERS coordinator or Vaccine Safety Coordinator)
      who chooses to submit VAERS reports from local health departments or immunization projects (rather
      than having the healthcare provider caring for the patient submit it) is responsible for the following
      activities:



                                                       4                                                Exhibit 295
 Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 31 of 389


21                                                                                     VPD Surveillance Manual
                                           Surveillance for Adverse Events Following Immunization: Chapter 21.5



      ● Registering with Epi-X—CDC’s secure communications network for public health professionals
        (https://www.cdc.gov/epix/ ) at the email address: epiXhelp@cdc.gov so that they can receive quarterly
        report summaries of the VAERS reports that they submitted.
      ● Reviewing each report for completeness (especially the critical boxes), obtaining any other necessary
        information, and clarifying any questions about the report.
      ● Assigning an identifying immunization project number using the 2-letter state postal abbreviation,
        2- or 4-digit representation for year, and the state numbering sequence. For example, the 57th report
        received in Arizona in 2016 begins with AZ, followed by 16, followed by 057, and should look like this:
        AZ16057. This number is entered into box 26 of the VAERS 2.0 form.
      ● Uploading or sending the original report with the identifying number to VAERS and keeping a copy.
        As with local reporting, the cases should be forwarded rapidly to VAERS and not sent in a batch. Any
        further correspondence about a report must include the 6-digit VAERS ID number, which is assigned
        by the VAERS system. Reports are entered into the VAERS database under this number. It is also
        helpful to have the patient’s name and date of birth, if available, to help identify the specific report.
        VAERS maintains the confidentiality of patients’ personal identifying information, consistent with the
        requirements of the NCVIA.
      ● Completing the quarterly update report that is sent by VAERS via Epi-X (https://www.cdc.gov/epix/ ).
        (Although these follow-up requests are sent quarterly, the case reports are scanned upon receipt at
        VAERS and available to CDC and FDA for evaluation in near real time upon request.) This quarterly
        report contains a list of all initial reports received during the quarter, by VAERS ID number and state
        immunization project number, and serves as an acknowledgment of those reports. Specific missing or
        incomplete information for these reports is noted and completed in the appropriate boxes. The quarterly
        update report also lists reports for which VAERS requests recovery status at 60 days postvaccination
        and at 1 year postvaccination. The State Immunization Program staff submits to VAERS any requested
        missing information, as well as follow-up recovery status information for each listed report at 60 days
        and 1 year postvaccination. The State Immunization Program staff may update any other pertinent
        information about these individuals, such as vaccination information or date of birth. Reponses to
        quarterly report questions can be submitted to VAERS by mail, fax, or email.
      States are asked to update VAERS with any personnel, fax, phone, or address changes. This is done by
      means of a quarterly e-mail request from VAERS to the state health department.

      IV. Evaluation of VAERS Data
      VAERS reports are received and processed by staff at the VAERS contract site. Upon receipt by VAERS,
      reports are entered into a database, and staff use a standard set of coding terms from the Medical
      Dictionary for Regulatory Affairs (MedDRA) to code the AEs; a report may include more than one AE.
      FDA and CDC medical officers and vaccine safety experts review reports of deaths and other serious
      events and conduct other analyses to address specific safety concerns and to evaluate trends in reporting.
      Although all serious reports are reviewed, it is primarily by analyzing all reports in aggregate that possible
      safety concerns (or “signals”) between vaccines and AEs can be properly detected and assessed.[10] When
      vaccine safety concerns are detected in VAERS they almost always require further assessment such as the
      Vaccine Safety Datalink (VSD) (see below).
      Approximately 40,588 U.S. reports of AEs following immunization are now received by VAERS each
      year (CDC, unpublished data). All reports are accepted and entered without case-by-case determination of
      whether the AEs could have been caused by the vaccine in question. To put the number of reports of AEs
      in perspective, it should be noted that each year over 317 million doses of vaccine are distributed in the
      United States (CDC unpublished data). Additionally, the type and severity of events reported vary from
      minor local reactions to death. Of the U.S. primary reports received between 2012 and 2016, 0.4% reported
      death as the outcome; 5% reported a serious nonfatal adverse event (as defined above), and 94.6% reported
      non-serious events (CDC unpublished data).
      From 2012 through 2016, vaccine providers submitted 32% of U.S. VAERS reports, vaccine manufacturers
      submitted 41%; patients or parents submitted 13%, and 14% came from other or unknown sources (CDC
      unpublished data).



                                                 5                                             Exhibit 295
 Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 32 of 389


21                                                                                     VPD Surveillance Manual
                                           Surveillance for Adverse Events Following Immunization: Chapter 21.6



      Direct reporting to VAERS by healthcare providers or by state immunization program staff is strongly
      encouraged, as these reports usually arrive on a timelier basis than those submitted first to manufacturers.
      Manufacturers are not required to provide these reports to VAERS immediately upon receipt unless serious
      or unexpected events have occurred. As a result, evaluation of non-serious vaccine-associated events may
      be delayed.
      Usefulness
      The data from VAERS have been used by FDA, CDC, and the National Vaccine Injury Compensation
      Program at the Health Resources and Services Administration (HRSA), vaccine policy bodies, including
      the Advisory Committee on Immunization Practices (https://www.cdc.gov/vaccines/acip/ ), and other
      stakeholders. Below are some recent examples of how VAERS data have contributed to public health, listed
      by some of the major objectives of VAERS:
            Detect new or rare AEs. The classic example is when VAERS detected an unexpected number of
            intussusception reports after the introduction of the first rotavirus vaccine Rotashield®.11 Further
            investigation in other systems verified this association and the Rotashield® vaccine is no longer
            licensed in the United States.12–14
            A more recent example is that VAERS found a small increased risk for febrile seizures among
            young children after influenza vaccine (Fluzone®) during the 2010–2011 season.15 Additional
            studies covering influenza seasons from 2006–2007 through 2011–2012 confirmed this signal that
            simultaneous administration of flu vaccine with certain other vaccines (PCV and/or DTaP) appears to
            be associated with an increased risk for febrile seizures in young children on the day of and day after
            vaccination.16, 17 However, this finding did not change the ACIP recommendations to give flu vaccine
            with other recommended vaccines since the benefits of on-time vaccinations outweigh the risk of
            febrile seizures18 and most children who have febrile seizures recover quickly and have no long-term
            adverse effects.19
            Assess the safety of newly licensed vaccines. VAERS has been used to assess the safety profile of
            the high-dose trivalent inactivated influenza vaccine; these findings have supported the vaccine’s
            indications and recommendations.20
            Identify potential risk factors in vaccinees for particular types of AEs. VAERS contributed
            data to support severe combined immunodeficiency syndrome (SCID) as a new contraindication
            for rotavirus vaccine.21, 22
            Rapidly respond to vaccine safety concerns or public health emergencies. VAERS provided
            the first national data during 2009–10 H1N1 pandemic response. The first 2 months of data were
            published 3 months after the start of the program.23 VAERS has also identified a number of
            preventable vaccination errors that once brought to attention of the public health community have
            been incorporated into training materials and other prevention strategies.24–27
      VAERS data have also been used by the Institute of Medicine (IOM) Vaccine Safety Committee in
      an extensive assessment of the causal relations between common childhood vaccines and AE. IOM
      established an independent expert committee that conducted comprehensive reviews of 158 vaccine-AE
      pairs to study existing and emerging immunization safety concerns among eight different vaccines.
      In 2012, Adverse Effects of Vaccines: Evidence and Causality was published and includes causality
      conclusions for each vaccine-AE pair addressed.28 The IOM report summarizes the current epidemiologic
      evidence (including information obtained from VAERS) for causality between an immunization and a
      hypothesized health effect, the biologic mechanisms relevant to the adverse event hypothesis, and the
      significance of the issue in a broader societal context. The entire report can be downloaded free of charge
      or purchased at https://www.nap.edu/catalog/13164/adverse-effects-of-vaccines-evidence-and-causality.
      This reference may be useful to providers or public health officials who are called on to answer the
      public’s questions on vaccine safety and the occurrence of AEs.
      Reporting sensitivity
      Like all passive surveillance systems, VAERS is subject to varying degrees of underreporting. The
      sensitivity of VAERS is affected by the likelihood that parents and/or vaccinees detect an AE; that
      parents and/or vaccinees bring the event to the attention of their health-care provider(s); that parents and/
      or healthcare providers suspect an event is related to prior vaccination; that parents and/or healthcare



                                                  6                                             Exhibit 295
 Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 33 of 389


21                                                                                     VPD Surveillance Manual
                                           Surveillance for Adverse Events Following Immunization: Chapter 21.7



      providers are aware of VAERS; and that parents and/or health-care providers report the event. The
      completeness of reporting of AEs associated with certain vaccines varies according to the severity of the
      event and the specificity of the clinical syndrome to the vaccine.29, 30 Reporting can also be stimulated by
      media attention on specific AEs.31
      VAERS major strengths are:
      ● Its scale: VAERS is national in scope and can therefore be used during public health emergencies
      ● Its timeliness
      ● Its capacity to detect new AEs in addition to monitoring pre-specified AEs found in pre licensure trials
      ● Its accessibility; anyone can submit a report.

      V. Limitations of VAERS
      The limitations of VAERS, which are common to many passive reporting systems, should be considered
      in interpreting VAERS data.
      Dose distribution data. Vaccine dose distribution data are used to calculate reporting rates. However,
      these data are not age or state-specific. In addition, dose distribution information, derived from biologics
      surveillance data provided by vaccine manufacturers, also does not track the amount of vaccine actually
      administered. This biologics surveillance data is proprietary and is not available to the public. The only
      exception is for annual influenza vaccine. Data on the number of doses of influenza vaccine distributed are
      calculated by CDC and made available to the public, but are not product specific by brand or manufacturer.
      Quality of information. Since all reports, even incomplete ones, are accepted by VAERS, and because
      anyone may submit reports to VAERS, the accuracy and amount of information vary significantly
      between reports.
      Underreporting. Underreporting may occur for several reasons. These include limitations in detection
      of an event, lack of recognition of association between vaccine and event, or failure to submit a report.
      Underreporting can affect the ability of VAERS to detect very rare events, although this may less of a
      concern for clinically serious events as they are more likely to be reported than non-serious events.29
      Biased and stimulated reporting. Reports to VAERS may not be representative of all AEs that occur.
      Events that occur within a few days to weeks of vaccine administration are more likely to be submitted to
      VAERS than events with a longer onset interval. Media attention to particular types of medical outcomes
      can stimulate reporting.31
      Confounding by drug and disease. Many reports to VAERS describe events that may have been caused
      by medications or underlying disease processes. Other reports to VAERS encompass clinical syndromes
      that are poorly defined, not clearly understood, or represent diagnoses of exclusion (e.g., sudden infant
      death syndrome).
      Inability to determine causation. VAERS reports are usually not helpful in assessing whether a
      vaccine actually caused the reported AEs because they lack either unique laboratory findings or other
      information necessary to draw such conclusions. Often multiple vaccines are administered at the same
      visit, making attribution of causation to a single vaccine or antigen difficult. Additionally, there is lack of
      an unvaccinated group for comparison in VAERS. Therefore, reports to VAERS are useful for generating
      hypotheses, but studies with vaccinated and unvaccinated subjects are necessary to confirm any hypotheses
      generated by VAERS observations.5

      VI. Enhancing surveillance
      Several activities can be undertaken to improve the quality of VAERS as a surveillance system.
      Improving quality of information reported
      At the state and local levels, VAERS forms (including the web-based reporting form) should be reviewed
      prior to submission for completeness and accuracy. The reporter should be contacted if any information
      is missing. For death and serious outcomes after vaccination, the VAERS staff will attempt to obtain



                                                  7                                            Exhibit 295
 Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 34 of 389


21                                                                                     VPD Surveillance Manual
                                           Surveillance for Adverse Events Following Immunization: Chapter 21.8



      additional documentation (e.g., hospital discharge summaries, laboratory reports, death certificates,
      autopsy reports). The VAERS staff routinely contacts reporters—health care providers and parents or
      vaccine recipients—to obtain missing information or to correct inaccurate information for all reports of
      deaths, serious AEs, and other selected clinically significant events.
      Evaluation of system attributes
      A survey was conducted in 2005 to assess the knowledge, attitudes, and practices among healthcare
      providers about reporting to VAERS.32 Data indicated that although 71% of respondents were familiar with
      VAERS, only 17% said they were very familiar with it. Approximately 37% of healthcare providers had
      identified at least one adverse event after immunization, but only 17% stated that they had ever reported to
      VAERS. Vaccine Information Statements (VIS) were the most common source used to learn about VAERS.
      CDC is continuing to support efforts to further evaluate providers’ perceptions and behaviors about
      VAERS and about reporting AEs after vaccination.
      Promoting awareness
      Current outreach and education efforts to promote VAERS include online print and web material, and
      general information brochures in English and Spanish at https://www.cdc.gov/vaccinesafety/ensuringsafety/
      monitoring/vaers/print-material.html and CDC vaccine safety publications available at https://www.cdc.gov/
      vaccinesafety/ensuringsafety/monitoring/vaers/publications.html

      VAERS contact information is provided on all VISs, which are required to be handed out at each
      vaccination visit to persons receiving a vaccine that is covered by the Vaccine Injury Compensation
      Program (VCIP)—i.e., a vaccine listed available at https://www.hrsa.gov/vaccinecompensation/
      vaccineinjurytable.pdf). VIS use is strongly encouraged for all vaccines, including those not covered
      by the VICP
      VAERS data, without patient identifying information, are available to the public through the VAERS
      website for downloading raw data files or via search engine on the CDC WONDER site (https://wonder.cdc.
      gov/vaers.html) and are updated monthly.

      Despite its limitations, VAERS is useful in that it generates signals that trigger further investigations.
      VAERS can detect unusual increases in previously reported events. As noted earlier, the sentinel role
      of VAERS is particularly significant for newly licensed vaccines, as evidenced in 2009 by the VAERS
      publication of the first summary of post-licensure H1N1 pandemic influenza safety data®.23 Although
      manufacturers are now routinely asked to conduct or sponsor post-licensure studies designed to collect
      additional safety data for large numbers of vaccine recipients, the need for a national post-licensure
      surveillance system remains. Like pre-licensure studies, post-licensure studies may not be large enough to
      detect novel very rare AEs, or may take several years to accumulate enough data to assess a rare occurrence.

      VII. The National Vaccine Injury Compensation Program
      The National Childhood Vaccine Injury Act of 1986 established the National VICP to provide
      compensation for AEs following immunization. VICP is a “no-fault” system to compensate individuals
      whose injuries may have been caused by covered vaccines. VICP is separate from VAERS and managed
      by HRSA. Reporting an event to VAERS does not result in the filing of a claim to the VICP. A claim for
      compensation must be filed directly with VICP. Any individual, of any age, who received a covered vaccine
      and believes he or she was injured as a result, can file a petition with VICP. The VCIP website lists specific
      injuries or conditions and time frames following vaccination that may be compensated under the VICP.
      If an injury and/or condition does not meet the requirements in the vaccine injury table, a petitioner must
      prove through evidence such as expert witness testimony, medical records, or medical opinion that the
      vaccine caused the injury and/or condition.6, 33
      The toll-free number for the VCIP is 800-338-2382. Further information can be obtained by visiting their
      VICP website (https://www.hrsa.gov/vaccinecompensation/ or by writing to National Vaccine Injury
      Compensation Program, Parklawn Building, 5600 Fishers Lane, 8N146B, Rockville, MD 20857.




                                                 8                                            Exhibit 295
 Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 35 of 389


21                                                                                     VPD Surveillance Manual
                                           Surveillance for Adverse Events Following Immunization: Chapter 21.9




      VIII. Other Vaccine Safety Monitoring Activities
      In addition to VAERS, several other systems exist to monitor the safety of vaccines. The systems
      maintained by CDC are listed below.
      The Vaccine Safety Datalink project (http://www.cdc.gov/vaccinesafety/activities/vsd.html) is a collaborative
      effort between CDC’s Immunization Safety Office and several integrated healthcare systems to monitor
      immunization safety and address the gaps in scientific knowledge about AEs following immunization.34
      The VSD links computerized vaccination and medical records for approximately 10 million persons (3% of
      the total U.S. population) enabling evaluation of less frequent AEs. Denominator data and control groups
      are also readily available. The VSD thus provides a way of testing hypotheses related to vaccine safety.
      VSD has also implemented a system to conduct near real-time monitoring for specific AEs after vaccines in
      the VSD population.
      The Clinical Immunization Safety Assessment (CISA) Network (http://www.cdc.gov/vaccinesafety/
      Activities/CISA.html), consists of six academic centers with vaccine safety expertise that are working in
      partnership with CDC. The CISA Network is designed to improve scientific understanding of vaccine
      safety issues at the individual patient level. Its goals are to study mechanisms of vaccine AEs, study
      individual risk factors for AEs, serve as a resource to provide consultation for difficult vaccine safety
      issues, and to assist in developing vaccine safety guidance.
      In summary, ongoing post-licensure safety monitoring is necessary for all U.S. licensed vaccines. Well-
      established systems are in places to accomplish that monitoring and State Immunization Program staff
      have a key role to play in helping to keep vaccines safe.

      References
         1. CDC. Ten great public health achievements—United States, 1900–1999. MMWR Morb Mortal Wkly
            Rep 1999;48(12): 241–3. https://www.cdc.gov/mmwr/preview/mmwrhtml/00056796.htm
         2. CDC. Achievements in public health, 1900–1999. Impact of vaccines universally recommended
            for children—United States, 1990–1998. MMWR Morb Mortal Wkly Rep 1999;48(12):243–8.
            https://www.cdc.gov/mmwr/preview/mmwrhtml/00056803.htm
         3. Adams DA, Thomas KR, Jajosky R, et al. Summary of notifiable infectious diseases and
            conditions—United States, 2014. MMWR Morb Mortal Wkly Rep 2016;63(54):1–152. doi: 10.15585/
            mmwr.mm6354a1
         4. Chen RT. Davis RL, Rhodes PH. Special methodological issues in pharmacoepidemiology studies
            of vaccine safety. In: Strom BL, editor. Pharmacoepidemiology 4th ed. Sussex: John Wiley & Sons;
            2005.
         5. Chen RT, Rastogi SC, Mullen JR, et al. The Vaccine Adverse Event Reporting System (VAERS).
            Vaccine 1994;12(6): 542–550. doi: 10.1016/0264-410X(94)90315-8
         6. National Childhood Vaccine Injury Act of 1986, at Section 2125 of the Public Health Service Act as
            codified at 42 U.S.C. Section 300aa.
         7. Brink EW, Hinman AR. The Vaccine Injury Compensation Act: The new law and you. Contemp
            Pediatr 1989;6(3):28–42.
         8. HRSA. National Vaccine Injury Compensation Program: revisions to the Vaccine Injury Table
            80 Federal Register. 45132–54. 2015. Codified at 42 CFR §100. https://www.federalregister.gov/
            documents/2015/07/29/2015-17503/national-vaccine-injury-compensation-program-revisions-to-the-
            vaccine-injury-table.
         9. CDC. Current Trends Vaccine Adverse Event Reporting System—United States. MMWR Morb
            Mortal Wkly Rep 1990;39(41):730–3. https://www.cdc.gov/mmwr/preview/mmwrhtml/00001804.htm.
        10. Shimabukuro TT, Nguyen M, Martin D, DeStefano F. Safety monitoring in the Vaccine Adverse
            Event Reporting System (VAERS). Vaccine 2015;33(36):4398–405. doi: 10.1016/j.vaccine.2015.07.035
        11. CDC. Intussusception among recipients of rotavirus vaccine—United States, 1998–1999. MMWR
            Morb Mortal Wkly Rep 1999;48(27):577–81. https://www.cdc.gov/mmwr/preview/mmwrhtml/
            mm4827a1.htm.




                                                 9                                            Exhibit 295
 Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 36 of 389


21                                                                                 VPD Surveillance Manual
                                       Surveillance for Adverse Events Following Immunization: Chapter 21.10



       12. Murphy TV, Gargiullo PM, Massoudi MS, et al. Rotavirus Intussusception Investigation Team.
           Intussusception among infants given an oral rotavirus vaccine. N Engl J Med 2001;344(8):564–72.
           doi: 10.1056/NEJM200102223440804
       13. Zanardi LR, Haber P, Mootrey GT, Niu MT, Wharton M. Intussusception among recipients
           of rotavirus vaccine: reports to the Vaccine Adverse Event Reporting System. Pediatrics
           2001;107(6):E97. doi: 10.1542/peds.107.6.e97
       14. Kramarz P, France EK, DeStefano F, et al. Population-based study of rotavirus vaccination and
           intussusception. Pediatr Infect Dis J 2001;20(4):410–16.
       15. Leroy Z, Broder K, Menschik D. Febrile seizures after 2010–2011 influenza vaccine in young
           children, United States: a vaccine safety signal from the Vaccine Adverse Event Reporting System.
           Vaccine. 2012;30(11):2020–3. doi: 10.1016/j.vaccine.2011.12.042
       16. Tse A, Tseng HF, Greene SK,Vellozzi C, Lee GM; VSD Rapid Cycle Analysis Influenza Working
           Group. Signal identification and evaluation for risk of febrile seizures in children following
           trivalent inactivated influenza vaccine in the Vaccine Safety Datalink Project, 2010–2011. Vaccine
           2012;30:2024–31. doi: 10.1016/j.vaccine.2012.01.027
       17. Duffy J, Weintraub E, Hambidge SJ, et al. Vaccine Safety Datalink. Febrile seizure risk after
           vaccination in children 6 to 23 months. Pediatrics 2016;138(1). doi: 10.1542/peds.2016-0320
       18. CDC. Prevention and control of influenza with vaccines: recommendations of the Advisory
           Committee on Immunization Practices (ACIP)—United States, 2012–13 influenza season. MMWR
           Morb Mortal Wkly Rep 2011;61 (32):613–18. https://www.cdc.gov/mmWr/preview/mmwrhtml/
           mm6132a3.htm
       19. Steering Committee on Quality Improvement and Management, Subcommittee on Febrile Seizures,
           American Academy of Pediatrics. Febrile seizures: clinical practice guideline for the long-term
           management of the child with simple febrile seizures. Pediatrics 2008;121(6):1281–6. doi: 10.1542/
           peds.2008-0939
       20. Moro PL, Arana J, Cano M, et al. Postlicensure safety surveillance for high-dose trivalent
           inactivated influenza vaccine in the Vaccine Adverse Event Reporting System, 1 July 2010–31
           December 2010.Clin Infect Dis 2012;54(11):1608–14. doi: 10.1093/cid/cis256
       21. CDC. Addition of severe combined immunodeficiency as a contraindication for administration of
           rotavirus vaccine. MMWR Morb Mortal Wkly Rep 2010; 59(22):687–8. (https://www.cdc.gov/mmwr/
           preview/mmwrhtml/mm5922a3.htm).
       22. Bakare N, Menschik D, Tiernan R, Hua W, Martin D. Severe combined immunodeficiency (SCID)
           and rotavirus vaccination: reports to the Vaccine Adverse Events Reporting System (VAERS).
           Vaccine. 2010; 28(40):6609–12.
       23. CDC. Safety of influenza A (H1N1) 2009 monovalent vaccines—United States, Oct. 1–Nov. 24,
           2009 MMWR Morb Mortal Wkly Rep 2009; 58(48):1351–56. https://www.cdc.gov/mmwr/preview/
           mmwrhtml/mm5848a4.htm
       24. Hibbs BF, Moro PL, Lewis P, Miller ER, Shimabukuro TT. Vaccination errors reported to
           the Vaccine Adverse Event Reporting System, (VAERS) United States, 2000–2013. Vaccine.
           2015;33(28):3171–8. doi: 10.1016/j.vaccine.2015.05.006
       25. Haber P, Schembri CP, Lewis P, et al. Notes from the field: reports of expired live attenuated
           influenza vaccine being administered—United States, 2007–2014. MMWR Morb Mortal Wkly Rep
           2014; 63(35):773. https://www.cdc.gov/Mmwr/preview/mmwrhtml/mm6335a3.htm
       26. Hibbs BF, Miller ER, Shimabukuro T. Notes from the field: rotavirus vaccine administration
           errors—United States, 2006–2013. MMWR Morb Mortal Wkly Rep 2014;63(4):81. https://www.cdc.
           gov/Mmwr/preview/mmwrhtml/mm6304a4.htm
       27. Su JR, Miller ER, Duffy J, Baer BM, Cano MV. Notes from the field: Administration Error
           Involving a Meningococcal Conjugate Vaccine—United States, March 1, 2010–September 22,
           2015. MMWR Morb Mortal Wkly Rep 2016;65(6):161–2. https://www.cdc.gov/mmwr/volumes/65/wr/
           mm6506a4.htm




                                             10                                           Exhibit 295
 Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 37 of 389


21                                                                                 VPD Surveillance Manual
                                       Surveillance for Adverse Events Following Immunization: Chapter 21.11



       28. Institute of Medicine. Adverse effects of vaccines: evidence and causality. Stratton K, Ford A,
           Rusch E, Clayton EW, editors. Washington, DC: National Academies Press: 2011.
       29. Rosenthal S, Chen R. The reporting sensitivities of two passive surveillance systems for vaccine
           adverse events. Am J Public Health 1995;85(12):1706–09. doi: 10.2105/AJPH.85.12.1706
       30. Verstraeten T, Baughman AL, Cadwell B, Zanardi L, Haber P, Chen RT, Vaccine Adverse Event
           Reporting System Team. Enhancing vaccine safety surveillance: a capture-recapture analysis of
           intussusception after rotavirus vaccination. Am J Epidemiol 2001;154(11):1006–12. doi: 10.1093/
           aje/154.11.1006
       31. Eberth JM, Kline KN, Moskowitz DA, Montealegre JR, Scheurer ME. The role of media and the
           Internet on vaccine adverse event reporting: a case study of human papillomavirus vaccination. J
           Adolesc Health 2014;54(3):289–95. doi: 10.1016/j.jadohealth.2013.09.005
       32. McNeil MM, Li R, Pickering S, Real TM, Smith PJ, Pemberton MR. Who is unlikely to report
           adverse events after vaccinations to the Vaccine Adverse Event Reporting System (VAERS)?
           Vaccine 2013;31(24):2673–79.
       33. Evans G. National Childhood Vaccine Injury Act: revision of the vaccine injury table. Pediatrics
           1996;98(6):1179–81. doi: 10.1016/j.vaccine.2013.04.009
       34. McNeil MM, Gee J, Weintraub ES, et al. The Vaccine Safety Datalink: successes and challenges
           monitoring vaccine safety. Vaccine 2014;32(42):5390–98. doi: 10.1016/j.vaccine.2014.07.073

       This document can be found at: www.cdc.gov/vaccines/pubs/surv-manual/chpt21-surv-adverse-events.html
                                                                                                    October 2017




                                             11                                           Exhibit 295
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 38 of 389




   EXHIBIT 296
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 39 of 389




          Perspect Clin Res. 2010 Apr-Jun; 1(2): 57–60.                                                     PMCID: PMC3148611
                                                                                                                 PMID: 21829783


          Phase IV of Drug Development
          Dr Viraj Suvarna

          Head, Medical Affairs and Research Pfizer Ltd.

          Copyright © Perspectives in Clinical Research

          This is an open-access article distributed under the terms of the Creative Commons Attribution-Noncommercial-Share
          Alike 3.0 Unported, which permits unrestricted use, distribution, and reproduction in any medium, provided the original
          work is properly cited.


          Abstract
          Not all Phase IV studies are post-marketing surveillance (PMS) studies but every PMS study is a phase IV
          study. Phase IV is also an important phase of drug development. In particular, the real world effectiveness
          of a drug as evaluated in an observational, non-interventional trial in a naturalistic setting which
          complements the efficacy data that emanates from a pre-marketing randomized controlled trial (RCT). No
          matter how many patients are studied pre-marketing in a controlled environment, the true safety profile of
          a drug is characterized only by continuing safety surveillance through a spontaneous adverse event
          monitoring system and a post-marketing surveillance/non-interventional study. Prevalent practice patterns
          can generate leads that could result in further evaluation of a new indication via the RCT route or even a
          signal that may necessitate regulatory action (change in labeling, risk management/minimization action
          plan). Disease registries are another option as are the large simple hybrid trials. Surveillance of
          spontaneously reported adverse events continues as long as a product is marketed. And so Phase IV in that
          sense never ends.

          Keywords: Non-interventional/observational, post-marketing safety surveillance, generalizability,
          effectiveness, real world


          JUST as Phase I is sometimes referred to as the acid test of drug development (where the rubber meets the
          road), since it is the first time that the drug is being tested in humans, Phase IV may be considered as the
          real test since for the first time that the drug is tested in the real world.

          Drug products are launched after regulatory authorities have scrutinized a vast amount of data from animal
          and clinical studies and found it to show that the drug is sufficiently effective and adequately safe in
          specified indications. The popular notion is that drugs are thoroughly studied before they are marketed, so
          that everything about the drug is known the time of launch. Few realize that while enough is known the
          time of launch to avoid calamities, catastrophes and disasters, a lot of the thorough knowledge that we



                                                                    1                                            Exhibit 296
           have about well-established
Case 2:20-cv-02470-WBS-JDP             products11
                                   Document     is obtained after the drug
                                                    Filed 12/29/20     Pagehas40
                                                                               been
                                                                                 of marketed
                                                                                    389      and hundreds of
           thousands of patients have been exposed to the product through commercial sales. This is so because of 3
           primary reasons:

                   It is not possible to study more than a few thousand patients in clinical trials. The economics of the
                   pharmaceutical industry does not allow for more money and time to be spent on pre-launch
                   development than is done currently. Anymore pre-launch spending would make drugs even more
                   expensive than they are today and render them unmarketable and also delay its reach to patients.

                   A lot of the additional knowledge about drugs comes from scientific, rather than commercial
                   interest, through research done by individual workers in universities and research institutions and by
                   groups of investigators with academic interest in the drug or in therapeutics. Generally, such studies
                   are possible only after the drug receives regulatory approval and becomes commercially available.

                   Some of the new knowledge about a drug is obtained by serendipity when doctors all over the world
                   use the drug in a wide spectrum of patients, with varied ethnicity, various underlying diseases, and a
                   range of concomitant medication.

             RCTs are essential to prove efficacy or the fact that a drug works but are inevitably limited in
             generalizability as extrapolation of the results from RCTs can only be to patients included in the RCTs
             under controlled conditions (strict inclusion and exclusion criteria, drug provided free of cost, compliance
             monitored, etc). In the real world no patient can be excluded; even pregnant and lactating women, those
             with hepato-renal dysfunction, on multiple concomitant medications for concomitant clinical conditions
             must be treated. How the drug performs in such real world conditions is a test of its effectiveness. All
             studies conducted in a phase IV setting, i.e., after marketing authorization approval per label are called
             phase IV studies. Of these, those mandated by the regulatory authority to be conducted as observational
             studies in a naturalistic setting per label are called PMS studies.

             Non-Interventional Studies (NIS)
             By definition, an NIS is a study conducted to assess safety, tolerability and effectiveness of marketed
             medicines in clinical practice, i.e., in a naturalistic setting where choice of therapy is consistent with
             approved prescribing information (no study drug to be supplied) and in line with current practice at the
             study site; other aspects of patient-care, including clinical examinations, laboratory investigations, and the
             use of instrumentation, other invasive and non-invasive procedures are in consonance with current practice
             at the study site. The drug is prescribed per routine practice per label, the doctor's decision to prescribe
             precedes decision to enroll preferably by at least a month, there is no systematic assignment of treatment,
             there is no protocol (it is called an observational plan), informed consent essentially comprises a data
             privacy clause, there is no investigator indemnity, and there are no additional diagnostic tests or visits
             beyond what would anyway be done per usual practice. In the current scenario, NIS do not need regulatory
             approval but it is a good practice to register it on the Clinical Trials Registry of India (CTRI) website.

             There is a mistaken perception that such studies are done only to increase sales. In fact since one is merely
             capturing actual use of the product there should be no real increase in sales. There is a debate on whether
             off-label use should be captured. If a company were to do such a study it may be wrongly perceived that
             company is trying to promote off- label prescribing. However the point is that it is only through knowledge
             of real world practice that sometimes new ways of using the product are discerned, e.g., a new route


                                                                 2                                      Exhibit 296
           (nimesulide per rectal asDocument
Case 2:20-cv-02470-WBS-JDP           reported in 11
                                                 NiseFiled
                                                     PMS study),  or new
                                                           12/29/20       indication,
                                                                       Page           e.g., low dose aspirin as an anti-
                                                                              41 of 389
           platelet agent. The company should not use this data but instead apply to the regulator to do a formal study
           in this new indication. Thus medicine advances.

             NIS thus allow information to be collected on the actual use of a particular drug. Usual clinical practice
             must always be adhered to in these studies and no additional diagnostic or monitoring procedures (i.e.,
             additional visits) can be applied to the patients. Besides providing greater knowledge about drug effects,
             non-interventional studies can also be a good way of further mapping risks in the real world.

             Large simple trial (LST)
             It is a hybrid between a randomized clinical trial and an observational study (e.g., cohort study). A large
             number of participants are randomized to treatment groups, with follow-up per routine practice. Simple
             refers to the effort of enrolling physicians and participants and the objective is to interfere with routine
             practice as little as possible (Table 1). One example of such a study was the VOLUME study on Exubera
             (inhaled insulin) which was a requirement of US FDA as part of a risk management plan. In fact there is a
             school of thought that going forward regulators may insist on sponsors doing pre-marketing studies (phase
             III) that closely mimic the real world (instead of the typical RCTs which would be done in phase IIb –
             robust proof of efficacy) so that there is greater confidence of the drug's effectiveness prior to approval.
             This could minimize drug withdrawals but has the potential to delay launch of the drug. While an RCT
             maximizes validity but has limited generalizability, and an observational study has limited validity
             (depends on appropriateness of design and control for bias) but maximizes generalizability, a large simple
             trial maximizes validity and generalizability.

             Post-Marketing Surveillance (PMS) Studies
             Adverse reactions that occur in fewer than 1 in 3,000 – 5,000 patients are unlikely to be detected in Phase I
             – III investigational clinical trials, and may be unknown at the time a drug is approved. These rare adverse
             reactions are more likely to be detected when large numbers of patients are exposed to a drug after it has
             been approved and marketed.

             Safety monitoring, nevertheless, is just one form of Post-PMS. Another is the planned collection of clinical
             data relating to the use of a drug through the conduct of PMS studies. These could be general, open studies
             where unlike pre-marketing studies, the selection of patients is not strictly defined by stringent inclusion
             and exclusion criteria, but governed by the permissible indications and contra-indications of the drug as
             stated in the text of prescribing information. This ensures that information is collected in a varied spectrum
             of patients, and makes it likely that the study will yield data that may not have been captured in Phase III
             studies.

             PMS studies exemplify the difference between efficacy and effectiveness. Efficacy is judged within the
             controlled environment of a clinical trial with strict inclusion and exclusion criteria and close monitoring
             and ensured compliance. Effectiveness is the real test of a drug when it is used in a much larger
             population, with varied organ system function, concomitant drugs and where monitoring and compliance
             are not always ensured. In other words, a PMS study is a non-interventional study requested by regulatory
             authorities to verify the safety, tolerability and effectiveness of a marketed drug in a particular population
             per the locally approved label.




                                                                 3                                       Exhibit 296
           Conducting such general,
Case 2:20-cv-02470-WBS-JDP             open-label11
                                    Document      PMSFiled
                                                       studies is a regulatory
                                                            12/29/20     Pagerequirement
                                                                               42 of 389 in countries such as Japan
           and the Philippines. In India, PMS data used to be submitted to the Drugs Controller General of India
           (DCGI) within 2 years of launch. Now Periodic Safety Update Reports (PSURs) are filed at regular
           intervals as specified in the revised Schedule Y of the Drugs and Cosmetics Act. Most, other regulatory
           authorities, however, do not insist on PMS studies. Instead, in countries such as Germany, regulators may
           require a company to conduct controlled clinical studies under precisely defined enrollment criteria, to
           investigate specific concerns and gather information about the drug under specific conditions of use when
           there is a suspected problem.

             The outcomes of such studies could be signals, pharmacoepidemiological information, need for controlled
             studies, labeling changes with modified undesirable effects section, indications and dosing schedules, and
             regulatory action (boxed warning, risk minimization action plan, withdrawal). Other phase IV studies
             could be RCTs, in vitro studies, outcomes research (burden of illness) and pharmacoeconomic studies,
             drug utilization studies, practical clinical trials, and investigator-initiated research in practice.

             Adverse event monitoring
             The number of patients one would need to observe to have a 95% chance of detecting 1, 2, or 3 cases of an
             adverse reaction at a given incidence of the reaction can be gauged from this table:1




             It is evident from this that rare, but fatal side effects such as aplastic anaemia seen with chloramphenicol,
             or retinal damage with high dose chloroquine therapy can only be detected if there is a system of collecting
             adverse event information from customers once a drug has been marketed.

             Safety monitoring continues for the life of a drug. Pharmaceutical companies with worldwide operations
             have established large global systems to track, investigate, and evaluate adverse drug events (Aes) for their
             products on a continuing basis and report them to regulatory authorities around the world. When a doctor
             fills up adverse event report (AER) form s/he is playing a vital role in this global endeavor. S/he is in effect
             a continuing surveillance source for products and shoulders responsibility for the safety of patients. The
             reporting of Aes helps the company evaluate them for relatedness and accordingly this may lead to change
             in labeling, if required.

             Serious and unexpected suspected adverse reactions (SUSARs) are reported to regulatory authorities on a
             continual basis and non-serious ones are compiled and reported periodically.2 Changes in prescribing
             information are undertaken by the company on the basis of these reports, either at the behest of regulatory
             authorities or, often, voluntarily. On occasion the drug may be withdrawn from the market.

             Case-Control Studies
             PMS studies conducted after the launch of a product are part of Phase IV development of the drug. Some
             of these studies may be retrospective case-control evaluations. These are done to evaluate rare suspected
             side effects. For example, when there was a suspicion that use of oral contraceptives may be associated
             with an increased incidence of thrombophlebitis (clotting of blood in the deep veins) and
             thromboembolism (blockage of smaller arteries due to detached blood clots) case-control studies were
             carried out. A group of cases of thromboembolism were compared with age matched controls that were as
             similar to the cases as possible, but without the disease. The fact that the rate of oral contraceptive

                                                                 4                                        Exhibit 296
           consumption among theDocument
Case 2:20-cv-02470-WBS-JDP           two groups 11
                                                 did show
                                                      Fileda 12/29/20
                                                             statistical difference
                                                                           Page 43indicated
                                                                                    of 389 that oral contraceptive use is
           in fact associated with a 2-4 fold increase in incidence of embolic phenomena. Cohort and cross-sectional
           studies may also be done as part of comparative observational studies in pharmacovigilance planning.

              Drug Utilisation Studies (DUS)2
              Such studies describe how a drug is marketed, prescribed, and used in a population, and how these factors
              influence outcomes, including clinical, social, and economic outcomes.3 These studies provide data on
              specific populations, such as the elderly, children, or patients with hepatic or renal dysfunction, often
              stratified by age, gender, concomitant medication, and other characteristics. DUS can be used to determine
              if a product is being used in these populations. From these studies denominator data can be developed for
              use in determining rates of adverse drug reactions. DUS have been used to describe the effect of regulatory
              actions and media attention on the use of drugs, as well as to develop estimates of the economic burden of
              the cost of drugs. DUS can be used to examine the relationship between recommended and actual clinical
              practice. These studies can help to determine whether a drug has the potential for drug abuse by examining
              whether patients are taking escalating dose regimens or whether there is evidence of inappropriate repeat
              prescribing. Important limitations of these studies can include a lack of clinical outcome data or
              information of the indication for use of a product.

              Registry
              A prospective observational study of patients with certain shared characteristics (e.g., particular disease,
              exposure, or risk factor) that collects ongoing and supporting data over time on well-defined outcomes of
              interest for analysis and reporting. Properly designed and executed, registries can provide a real-world
              view of clinical practice, patient outcomes, safety, and comparative effectiveness.

              Conclusion
              Thus, we find that product launch is merely a milestone in drug development, albeit an important one,
              rather than a mark of the end of the development process. Inevitably, however, the investments made late
              in Phase IV, usually a declining phase of the product life-cycle, are much smaller than commitments
              during the early growth phase. Not only have most of the important questions been answered but also the
              commercial interest in answering residual or newly emergent questions is low towards the end of the
              patent period and the potential commercial gains from use of new data are small in the face of emerging
              new therapies that have been designed to surpass the older agents. Commercial development of a drug in
              fact only ends with, or close to, the end of patent life. But surveillance of spontaneously reported AE
              continues as long as a product is marketed. And so Phase IV in that sense never ends.

              References
              1. Grahame-Smith DG, Aronson JK, editors. Oxford Textbook of Clinical Pharmacology. 2nd ed. Oxford
              University Press; 2004. p. 117. (reprinted), Chapter 9.

              2. International Conference on Harmonisation of technical requirements for registration of pharmaceuticals
              for human use (ICH) Guideline on Pharmacovigilance Planning, E2E. 2004 Nov 18th;

              3. Strom BL, editor. Pharmacoepidemiology. 3rd ed. New York, NY: John Wiley and Sons, Ltd; 2002.

              Figures and Tables
                                                                  5                                      Exhibit 296
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 44 of 389

             Table 1
             Large Simple Trial




                                                                                     Open in a separate window



           Articles from Perspectives in Clinical Research are provided here courtesy of Wolters Kluwer -- Medknow
                                                        Publications




                                                           6                                      Exhibit 296
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 45 of 389




   EXHIBIT 297
                   Case 2:20-cv-02470-WBS-JDP     Document 11 Filed 12/29/20 Page 46 of 389
                                         Morbidity and Mortality Weekly Report



Vaccination Coverage Among Children Aged 19–35 Months — United States, 2017
               Holly A. Hill, MD, PhD1; Laurie D. Elam-Evans, PhD1; David Yankey, PhD1; James A. Singleton, PhD1; Yoonjae Kang, MPH1


  The Advisory Committee on Immunization Practices (ACIP)                                   providers are mailed an immunization history questionnaire
recommends routine vaccination by age 24 months against 14                                  to record dates and types of vaccines administered; data from
potentially serious illnesses (1). CDC used data from the 2017                              responding providers are combined to create a synthesized
National Immunization Survey-Child (NIS-Child) to assess                                    vaccination history for each child. NIS-Child methods, includ-
vaccination coverage at national, state, territorial, and selected                          ing weighting procedures, have been described.¶ In 2017, the
local levels among children aged 19–35 months in the United                                 overall response rate** to the telephone interview portion of
States. Coverage remained high and stable overall, exceeding                                the survey was 26.1%. Adequate provider-reported vaccination
90% for ≥3 doses of poliovirus vaccine, ≥1 dose of measles,                                 data†† were available for 53.9% of children with a completed
mumps, and rubella vaccine (MMR), ≥3 doses of hepatitis B                                   household interview, resulting in a sample size of 15,333 chil-
vaccine (HepB), and ≥1 dose of varicella vaccine. Although the                              dren. T-tests on weighted data were used to evaluate differences
proportion of children who received no vaccine doses by age                                 in coverage estimates by sociodemographic characteristics;
24 months was low, this proportion increased gradually from                                 differences were considered statistically significant for p-values
0.9% for children born in 2011 to 1.3% for children born in                                 <0.05. CDC assessed changes in survey accuracy, estimated
2015. Coverage was lower for most vaccines among uninsured                                  components of difference between the 2016 and 2017 NIS-
children and those insured by Medicaid, compared with those                                 Child estimates, and estimated linear trends in vaccination
having private health insurance, and for children living out-                               coverage by month and year of birth using weighted linear
side of metropolitan statistical areas* (MSAs), compared with                               regression.§§ No evidence for change in survey accuracy from
those living in MSA principal cities. These disparities could                               2016 to 2017 was detected (2).
be reduced with greater awareness and use of the Vaccines for
Children† (VFC) program, eliminating missed opportunities                                   2017 Vaccination Coverage
to vaccinate children during visits to health care providers,                                 Coverage was >90% for vaccination with ≥3 doses of polio-
and minimizing interruptions in health insurance coverage.                                  virus vaccine (92.7%), ≥1 dose of MMR (91.5%), ≥3 doses
  The NIS-Child is a random-digit–dialed telephone (cellular                                of HepB (91.4%), and ≥1 dose of varicella vaccine (91.0%)
and landline) survey of parents/guardians of children aged                                  (Table 1). Children were least likely to be up-to-date with
19–35 months in the 50 states, the District of Columbia,                                    ≥2 doses of hepatitis A vaccine (HepA) (59.7%), the combined
selected local areas, and U.S. territories.§ NIS-Child coverage                             7-vaccine series¶¶ (70.4%), and rotavirus vaccination (73.2%).
estimates are based on a provider-reported vaccination history.                             Coverage with HepB birth dose was also low (73.6%).
Interviewers request contact information for all the child’s
vaccination providers and permission to contact each provider                                ¶ Details regarding the statistical methodology of NIS-Child are available in
to obtain vaccination records for that child. All identified                                   the NIS-Child Data User’s Guide 2016. https://www.cdc.gov/vaccines/imz-
                                                                                               managers/nis/datasets.html.
                                                                                            ** The Council of American Survey Research Organizations (CASRO) household
* MSA status was determined on the basis of household-reported city and county                 response rate is calculated as the product of the resolution rate (percentage of
  of residence and was grouped into three categories: MSA principal city, MSA                  the total telephone numbers called that were classified as nonworking,
  nonprincipal city, and non-MSA. MSAs and principal cities were as defined by                 nonresidential, or residential), screening completion rate (percentage of known
  the U.S. Census Bureau (https://www.census.gov/geo/reference/gtc/gtc_cbsa.                   households that were successfully screened for the presence of age-eligible
  html). Non-MSA areas include urban populations not located within an MSA                     children), and the interview completion rate (percentage of households with
  as well as completely rural areas.                                                           one or more age-eligible children that completed the household survey). The
† https://www.cdc.gov/vaccines/programs/vfc/index.html.
                                                                                               CASRO household response rate is equivalent to the American Association for
§ Estimates for states, selected local areas, and the territory of Guam are available
                                                                                               Public Opinion Research type 3 response rate. http://www.aapor.org/AAPOR_
  online (https://www.cdc.gov/vaccines/imz-managers/coverage/childvaxview/                     Main/media/publications/Standard-Definitions20169theditionfinal.pdf.
  data-reports/index.html). The local areas sampled separately for the 2017 NIS             †† Children with at least one vaccination reported by a provider and those who
  included areas that receive federal Section 317 immunization funds and are                   had received no vaccinations were considered to have adequate provider data.
  included in the NIS sample every year (Chicago, Illinois; New York, New York;             §§ https://www.cdc.gov/vaccines/imz-managers/coverage/childvaxview/pubs-
  Philadelphia County, Pennsylvania; Bexar County, Texas; and Houston, Texas)                  presentations/NIS-vax-trends-2012-2016.html.
  and three additional sample areas (El Paso County, Texas; Dallas County, Texas;           ¶¶ The combined 7-vaccine series (4:3:1:3*:3:1:4) includes ≥4 doses of DTaP;
  and Travis County, Texas). The 2017 NIS-Child was also conducted in Guam,                    ≥3 doses of poliovirus vaccine; ≥1 dose of measles-containing vaccine; ≥3 or
  Puerto Rico, and U.S. Virgin Islands; however, data collection in Puerto Rico                ≥4 doses (depending upon product type) of Hib; ≥3 doses of Hep-B; ≥1 dose
  and U.S. Virgin Islands was suspended because of the severity of the 2017                    of varicella vaccine; and ≥4 doses of PCV.
  hurricane season, resulting in insufficient data for estimation of vaccination
  coverage. National estimates in this report exclude all territories.



US Department of Health and Human Services/Centers for Disease Control and Prevention                    MMWR / October 12, 2018 / Vol. 67 / No. 40                      1123

                                                                                        1                                                       Exhibit 297
                 Case 2:20-cv-02470-WBS-JDP     Document 11 Filed 12/29/20 Page 47 of 389
                                       Morbidity and Mortality Weekly Report



TABLE 1. Estimated vaccination coverage among children aged 19–35 months, by selected vaccines and doses — National Immunization
Survey-Child, United States, 2013–2017*
                                                                                            Survey year % (95% CI)
Vaccine/Dose                                        2013                     2014                     2015                     2016                    2017
DTaP†
≥3 doses                                       94.1 (93.2–95.0)        94.7 (94.0–95.4)         95.0 (94.4–95.5)         93.7 (92.8–94.5)§        94.0 (93.3–94.7)
≥4 doses                                       83.1 (81.8–84.3)        84.2 (83.0–85.4)         84.6 (83.5–85.7)         83.4 (82.1–84.6)         83.2 (82.0–84.3)
Poliovirus (≥3 doses)                          92.7 (91.6–93.6)        93.3 (92.5–94.1)         93.7 (93.0–94.3)         91.9 (90.9–92.9)§        92.7 (91.9–93.5)
MMR (≥1 dose)¶                                 91.9 (90.9–92.7)        91.5 (90.6–92.4)         91.9 (91.0–92.7)         91.1 (90.1–92.0)         91.5 (90.6–92.3)
Hib
Primary series**                               93.7 (92.7–94.5)        93.3 (92.5–94.1)         94.3 (93.7–94.9)         92.8 (91.8–93.6)§        92.8 (91.9–93.6)
Full series**                                  82.0 (80.7–83.3)        82.0 (80.7–83.2)         82.7 (81.5–83.8)         81.8 (80.5–83.0)         80.7 (79.4–82.0)
HepB
≥3 doses                                       90.8 (89.7–91.7)        91.6 (90.7–92.4)         92.6 (91.9–93.3)         90.5 (89.3–91.5)§        91.4 (90.5–92.3)
Birth dose††                                   74.2 (72.8–75.7)§       72.4 (70.9–73.9)         72.4 (71.0–73.7)         71.1 (69.5–72.7)         73.6 (72.0–75.2)§
Varicella (≥1 dose)¶                           91.2 (90.2–92.1)        91.0 (90.1–91.9)         91.8 (91.0–92.5)         90.6 (89.6–91.5)         91.0 (90.1–91.8)
PCV
≥3 doses                                       92.4 (91.4–93.3)        92.6 (91.8–93.4)         93.3 (92.5–94.0)         91.8 (90.8–92.7)§        91.9 (90.9–92.8)
≥4 doses                                       82.0 (80.6–83.3)        82.9 (81.6–84.2)         84.1 (83.0–85.2)         81.8 (80.4–83.1)§        82.4 (81.1–83.6)
HepA
≥1 dose                                        83.1 (81.9–84.3)§       85.1 (84.0–86.2)§        85.8 (84.7–86.8)         86.1 (84.9–87.2)         86.0 (84.8–87.1)
≥2 doses§§                                     54.7 (53.1–56.3)        57.5 (55.9–59.1)§        59.6 (58.1–61.0)         60.6 (59.1–62.2)         59.7 (58.2–61.3)
Rotavirus¶¶                                    72.6 (71.1–74.0)§       71.7 (70.1–73.2)         73.2 (71.8–74.6)         74.1 (72.6–75.5)         73.2 (71.6–74.7)
Combined 7-vaccine series***                   70.4 (68.8–71.9)        71.6 (70.2–73.1)         72.2 (70.9–73.6)         70.7 (69.2–72.2)         70.4 (68.9–71.9)
No vaccinations                                    0.7 (0.5–1.1)           0.8 (0.6–1.0)            0.8 (0.6–1.0)            0.8 (0.6–1.0)            1.1 (0.9–1.4)§
Abbreviations: CI = confidence interval; DTaP = diphtheria, tetanus toxoids, and acellular pertussis vaccine; HepA = hepatitis A vaccine; HepB = hepatitis B vaccine;
Hib = Haemophilus influenzae type b conjugate vaccine; MMR = measles, mumps, and rubella vaccine; PCV = pneumococcal conjugate vaccine.
  * For 2013, children born during January 2010–May 2012; for 2014, children born during January 2011–May 2013; for 2015, children born during January 2012–
    May 2014; for 2016, children born during January 2013–May 2015; and for 2017, children born during January 2014–May 2016.
  † Includes children who might have been vaccinated with diphtheria and tetanus toxoids vaccine or diphtheria, tetanus toxoids, and pertussis vaccine.
  § Statistically significant (p<0.05) change in coverage compared with previous survey year.
  ¶ Includes children who might have been vaccinated with measles, mumps, rubella, and varicella vaccine.
 ** Hib primary series: ≥2 or ≥3 doses, depending on product type received; full series includes primary series and booster dose, which includes receipt of ≥3 or
    ≥4 doses, depending on product type received.
 †† One dose of HepB administered from birth through age 3 days.
 §§ Estimates of ≥2 doses of HepA are likely underestimates because a child could be on schedule but not receive a second dose of HepA until age 41 months. This
    dose would not be collected by NIS-Child, which includes children aged 19–35 months only.
 ¶¶ Includes ≥2 doses of Rotarix monovalent rotavirus vaccine (RV1), or ≥3 doses of RotaTeq pentavalent rotavirus vaccine (RV5). The maximum age for the final
    rotavirus dose is 8 months, 0 days.
*** The combined 7-vaccine series (4:3:1:3*:3:1:4) includes ≥4 doses of DTaP, ≥3 doses of poliovirus vaccine, ≥1 dose of measles-containing vaccine, the full series of
    Hib (≥3 or ≥4 doses, depending on product type), ≥3 doses of HepB, ≥1 dose of varicella vaccine, and ≥4 doses of PCV.

Vaccination Coverage by Selected Characteristics                                       MSAs was especially evident for diphtheria and tetanus tox-
   Coverage was lower (range = 2.6–6.9 percentage points) for                          oids and acellular pertussis vaccine (DTaP), the full series of
children living in non-MSAs than among those living in MSA                             Haemophilius influenzae type b conjugate vaccine (Hib), and
principal cities for most vaccines (Table 2). Children living                          pneumococcal conjugate vaccine (PCV), that require a booster
in non-MSAs had a higher prevalence of having received no                              dose in the second year of life. In addition, the proportion of
vaccinations (1.9%) compared with children in MSA principal                            uninsured children who had received no vaccinations (7.1%)
cities (1.0%).                                                                         was higher than that among those with private insurance
   Coverage among children insured by Medicaid was lower                               (0.8%). The proportion of unvaccinated children was similar
(2.5–15.0 percentage points, depending on vaccine) than that                           among children insured by Medicaid and those with private
among those with private insurance for all vaccines assessed                           insurance. Among unvaccinated children in the 2017 NIS-
except the HepB birth dose (Table 2). The same pattern was                             Child, 17.2% were uninsured.
observed among uninsured children: coverage was substantially                            Differences in vaccination coverage by race/ethnicity and
lower (14.7–30.3 percentage points) than that among those                              poverty status in 2017 were similar to those observed in
privately insured. Prevalence of uninsured children in the 2017                        previous years (Supplementary Table 1, https://stacks.cdc.
NIS-Child was 2.8%. This lower vaccination coverage among                              gov/view/cdc/59414) (3). Vaccination coverage also varied
the uninsured, Medicaid-insured, and those living outside of                           by state (Supplementary Table 2, https://stacks.cdc.gov/view/



1124              MMWR / October 12, 2018 / Vol. 67 / No. 40              US Department of Health and Human Services/Centers for Disease Control and Prevention

                                                                                 2                                                       Exhibit 297
                 Case 2:20-cv-02470-WBS-JDP     Document 11 Filed 12/29/20 Page 48 of 389
                                       Morbidity and Mortality Weekly Report



TABLE 2. Estimated vaccination coverage among children aged 19–35 months, by selected vaccines and doses, metropolitan statistical area
(MSA) status,* and health insurance status† — National Immunization Survey-Child, United States, 2017§
                                              MSA status                                                        Health insurance status
                                              % (95% CI)                                                              % (95% CI)
                       MSA, principal city       MSA,                                  Private only
                          (referent)       non-principal city       Non-MSA              (referent)        Any Medicaid        Other insurance        Uninsured
Vaccine/Dose              (n = 6,689)         (n = 5,846)          (n = 2,798)          (n = 8,536)         (n = 5,714)           (n = 644)            (n = 439)
DTaP¶
≥3 doses                94.6 (93.4–95.6)    94.1 (92.9–95.0)     91.6 (89.1–93.6)**   96.5 (95.7–97.2)    92.6 (91.2–93.8)**   93.7 (90.7–95.8)**   78.2 (71.3–83.8)**
≥4 doses                85.0 (83.3–86.5)    82.6 (80.6–84.5)     78.1 (74.9–80.9)**   86.9 (85.2–88.5)    80.8 (78.9–82.5)**   83.6 (79.3–87.2)     62.4 (55.0–69.1)**
Poliovirus              93.2 (91.9–94.4)    92.9 (91.7–93.9)     90.1 (87.4–92.2)**   95.2 (94.3–96.0)    91.2 (89.6–92.5)**   92.7 (89.5–95.0)     77.9 (71.0–83.6)**
 (≥3 doses)
MMR†† (≥1 dose)         92.5 (91.2–93.6)    90.9 (89.3–92.3)     89.9 (88.0–91.6)**   93.7 (92.3–94.8)    90.4 (89.1–91.6)**   91.0 (87.5–93.6)     74.6 (67.5–80.6)**
Hib
Primary series§§        93.4 (92.2–94.5)    92.6 (91.1–93.9)     91.2 (88.7–93.2)     95.5 (94.6–96.2)    91.1 (89.5–92.5)**   92.2 (88.8–94.7)**   78.0 (71.1–83.7)**
Full series§§           81.6 (79.6–83.4)    80.7 (78.6–82.7)     77.3 (74.1–80.2)**   85.1 (83.2–86.9)    77.7 (75.6–79.7)**   78.8 (73.8–83.1)**   62.0 (54.6–68.9)**
HepB
≥3 doses                92.6 (91.3–93.7)    90.4 (88.7–91.9)**   90.7 (88.8–92.3)     93.3 (91.9–94.4)    90.4 (88.8–91.7)**   92.5 (89.4–94.7)     78.6 (71.8–84.1)**
Birth dose¶¶            73.6 (71.1–76.0)    72.8 (70.3–75.1)     76.6 (73.6–79.3)     73.0 (70.9–75.0)    74.7 (72.0–77.2)     71.8 (66.2–76.8)     68.7 (61.9–74.8)
Varicella††             92.3 (91.0–93.4)    90.4 (88.7–91.8)     88.3 (86.2–90.1)**   92.9 (91.5–94.1)    90.4 (89.1–91.6)**   91.3 (88.0–93.8)     69.5 (62.2–76.0)**
 (≥1 dose)
PCV
≥3 doses                92.2 (90.5–93.6)    91.9 (90.4–93.2)     90.6 (88.0–92.6)     94.5 (92.9–95.7)    90.5 (88.9–91.8)**   91.0 (87.6–93.5)**   75.2 (67.9–81.2)**
≥4 doses                83.6 (81.7–85.4)    82.0 (79.9–84.0)     79.1 (75.9–81.9)**   87.6 (85.8–89.3)    78.9 (76.8–80.8)**   81.3 (76.8–85.2)**   59.0 (51.6–66.1)**
HepA
≥1 dose                 87.2 (85.3–88.9)    85.7 (83.9–87.4)     82.5 (80.1–84.6)**   88.1 (86.5–89.6)    85.3 (83.5–87.0)**   86.1 (81.7–89.5)     63.3 (55.7–70.3)**
≥2 doses                61.1 (58.7–63.4)    59.2 (56.7–61.6)     56.5 (53.3–59.7)**   63.2 (61.0–65.2)    57.7 (55.2–60.2)**   61.1 (55.2–66.7)     35.7 (29.1–42.9)**
Rotavirus***            73.8 (71.3–76.2)    73.3 (70.7–75.7)     70.5 (67.3–73.6)     81.8 (79.8–83.6)    66.8 (64.2–69.4)**   67.4 (61.0–73.3)**   51.5 (44.2–58.7)**
Combined                71.9 (69.7–74.1)    69.8 (67.4–72.2)     66.8 (63.6–69.9)**   76.0 (73.9–77.9)    66.5 (64.1–68.9)**   69.2 (63.6–74.2)**   48.5 (41.2–55.8)**
 7-vaccine series†††
No vaccinations             1.0 (0.7–1.3)       1.1 (0.8–1.5)       1.9 (1.3–2.7)**      0.8 (0.6–1.1)        1.0 (0.7–1.4)              —§§§         7.1 (4.6–10.8)**
Abbreviations: CI = confidence interval; DTaP = diphtheria and tetanus toxoids and acellular pertussis vaccine; HepA = hepatitis A vaccine; HepB = hepatitis B vaccine;
Hib = Haemophilus influenzae type b conjugate vaccine; MMR = measles, mumps, and rubella vaccine; PCV = pneumococcal conjugate vaccine.
  * MSA status was determined on the basis of household-reported county and city of residence and was grouped into three categories: MSA principal city, MSA
    nonprincipal city, and non-MSA. MSA and principal city were as defined by the U.S. Census Bureau (https://www.census.gov/geo/reference/gtc/gtc_cbsa.html).
    Non-MSA areas include urban populations not located within an MSA as well as completely rural areas.
  † Children’s health insurance status was reported by parent or guardian. “Other insurance” includes the Children’s Health Insurance Program, military insurance,
    coverage via the Indian Health Service, and any other type of health insurance not mentioned elsewhere.
  § Children in the 2017 National Immunization Survey-Child were born during January 2014–May 2016.
  ¶ Includes children who might have been vaccinated with diphtheria and tetanus toxoids vaccine or diphtheria, tetanus toxoids, and pertussis vaccine.
 ** Statistically significant (p<0.05) difference compared with the referent group.
 †† Includes children who might have been vaccinated with measles, mumps, rubella, and varicella vaccine.
 §§ Hib primary series: ≥2 or ≥3 doses, depending on product type received; full series includes primary series and booster dose, which includes receipt of ≥3 or
    ≥4 doses, depending on product type received.
 ¶¶ One dose of HepB administered from birth through age 3 days.
*** Includes ≥2 or ≥3 doses, depending on product type received (≥2 doses for Rotarix [RV1] or ≥3 doses for RotaTeq [RV5]).
††† The combined 7-vaccine series (4:3:1:3*:3:1:4) includes ≥4 doses of DTaP, ≥3 doses of poliovirus vaccine, ≥1 dose of measles-containing vaccine, the full series of
    Hib (≥3 or ≥4 doses, depending on product type of vaccine), ≥3 doses of HepB, ≥1 dose of varicella, and ≥4 doses of PCV.
§§§ Estimate not available because the 95% CI was ≥20.




cdc/59415). For example, estimated rotavirus coverage ranged                           increased by 1.1 percentage points for ≥2 HepA doses (2).
from 64.7% in California to 85.1% in Rhode Island. Coverage                            Coverage with ≥2 HepA doses was higher by age 35 months
with MMR ranged from 85.8% in Missouri to 98.3% in                                     than by age 24 months (e.g., 75.3% versus 39.6% for children
Massachusetts; MMR coverage was <90% for 11 states in 2017.                            born January 2012) (2).
                                                                                         HepB birth dose coverage was higher in 2017 (73.6%) than
Trends in Vaccination Coverage                                                         in 2016 (71.1%) (Table 1). Analysis of trends in HepB birth
  Coverage by month and year of birth remained stable during                           dose coverage by month and year of birth during January
January 2012–January 2016 for most vaccines (Figure) (2).                              2012–May 2016 indicated no change in coverage, although
Coverage by age 2 years over 12 consecutive birth months                               an increasing trend was estimated for more recent births
declined by 0.5 percentage points for ≥3 HepB doses and                                (January 2014–May 2016) (2). The percentage of unvaccinated



US Department of Health and Human Services/Centers for Disease Control and Prevention               MMWR / October 12, 2018 / Vol. 67 / No. 40                     1125

                                                                                 3                                                       Exhibit 297
                                   Case 2:20-cv-02470-WBS-JDP     Document 11 Filed 12/29/20 Page 49 of 389
                                                         Morbidity and Mortality Weekly Report



FIGURE. Estimated linear trend in coverage with selected vaccines* by age 24 months,† by month and year of birth§ — National Immunization
Survey-Child, United States, 2013–2017

                          100

                          90

                          80

                          70
  Percentage vaccinated




                          60

                          50

                          40

                          30
                                                                      ≥4 DTaP                    Hib full series              ≥3 HepB
                                                                      ≥1 MMR                     ≥1 Varicella                 ≥2 HepA
                          20
                                                                      ≥3 Poliovirus              ≥4 PCV                       Rotavirus
                          10

                           0
                                Jan Mar May Jul    Sep Nov     Jan Mar May Jul        Sep Nov   Jan Mar May          Jul   Sep Nov   Jan Mar May Jul     Sep Nov       Jan
                                           2012                           2013                                     2014                         2015                   2016
                                                                                       Month / Year of birth
Abbreviations: CI = confidence interval; DTaP = diphtheria, tetanus toxoids, and acellular pertussis vaccine; HepA = hepatitis A vaccine; HepB = hepatitis B vaccine;
Hib = Haemophilus influenzae type b conjugate vaccine; MMR = measles, mumps, and rubella vaccine; PCV = pneumococcal conjugate vaccine.
* Hib full series: ≥3 or ≥4 doses, depending on product type received (primary series and booster dose). Rotavirus: ≥2 or ≥3 doses, depending on product type received
  (≥2 doses for Rotarix [RV1] or ≥3 doses for RotaTeq [RV5]).
† Except for rotavirus, vaccination coverage was assessed before the child reached his/her 24-month birthday. The Kaplan-Meier method was used to account for
  censoring vaccination status for children assessed before age 24 months. Rotavirus vaccination was assessed before the child reached his/her 8-month birthday.
§ Estimated linear relationship between month and year of birth and vaccination coverage, based on weighted linear regression analysis using the inverse of the
  estimated variance of each point estimate to construct the weights. Estimated percentage point change over 12 birth months: ≥4 DTaP -0.55 (95% CI = -1.20 to 0.10);
  ≥3 poliovirus -0.17 (-0.52 to 0.18); ≥1 MMR -0.11 (-0.58 to 0.35); Hib full series -0.51 (-1.13 to 0.11); ≥3 HepB -0.53 (-0.97 to -0.09); ≥1 varicella -0.05 (-0.53 to 0.42);
  ≥4 PCV 0.0 (-0.69 to 0.68); ≥2 HepA 1.13 (0.30 to 1.97); rotavirus 0.68 (-0.09 to 1.45).


children increased from 0.8% in 2016 to 1.1% in 2017. By                                         nonvaccination is needed, as are improvements in access to and
annual birth cohort, the percentage of children with no vac-                                     delivery of age-appropriate vaccinations to all children. CDC
cinations by age 2 years increased from 0.9% for children born                                   continues to examine barriers to early childhood vaccination,
in 2011 to 1.3% (47,700 children) for those born in 2015                                         including assessing obstacles to and parents’ experiences with
(Supplementary Figure, https://stacks.cdc.gov/view/cdc/59413),                                   accessing vaccination services.
representing an additional 18,400 unvaccinated children.                                           Vaccination coverage differences by insurance status are
                                                                                                 concerning, given that children insured by Medicaid and
                                                Discussion                                       uninsured children are eligible for the VFC program, which
   Overall vaccination coverage among young children                                             was designed to remove financial barriers by providing free
remained high and stable in the United States in 2017.                                           vaccines to program participants. However, other issues, such
However, the findings from this survey highlight several                                         as unfamiliarity with the VFC program and how to access it,
opportunities for improvement. Coverage was lower for most                                       transportation, child care, and convenience of clinic hours
vaccines among uninsured and Medicaid-insured children and                                       might also need to be addressed if the goals of this important
among children living outside of MSAs. These disparities were                                    element of the immunization safety net are to be fully real-
larger for vaccines that require a booster dose in the second year                               ized. Lack of geographic proximity to vaccination providers,
of life (e.g., DTaP, Hib, and PCV). Although the number of                                       including those who participate in the VFC program, can be
children who have received no vaccinations by age 24 months                                      a barrier to vaccination. The shortage of health care provid-
has been gradually increasing, most children are still routinely                                 ers, especially pediatricians, might partially explain the lower
vaccinated. Continued evaluation of prevalence and reasons for                                   coverage among children living in rural areas (4).


1126                                MMWR / October 12, 2018 / Vol. 67 / No. 40        US Department of Health and Human Services/Centers for Disease Control and Prevention

                                                                                            4                                                   Exhibit 297
                Case 2:20-cv-02470-WBS-JDP     Document 11 Filed 12/29/20 Page 50 of 389
                                      Morbidity and Mortality Weekly Report



   Vaccination coverage could be increased and sociodemo-
                                                                                   Summary
graphic and geographic disparities reduced with increased
                                                                                   What is already known about this topic?
administration of all recommended vaccines during provider
visits. A study of potentially achievable coverage estimated that                  The Advisory Committee on Immunization Practices recom-
                                                                                   mends routine vaccination by age 24 months against 14
90% coverage would have been attained many years ago for                           potentially serious illnesses.
the recommended number of doses of DTaP, PCV, and Hib
                                                                                   What is added by this report?
for children aged 19–35 months if missed opportunities for
                                                                                   In 2017, coverage with most recommended vaccines among
administration of the final doses of these vaccines had been
                                                                                   children aged 19–35 months remained stable and high but was
eliminated (5). Reducing missed opportunities would promote                        lower in more rural areas and among uninsured or Medicaid-
timely receipt of all recommended vaccine doses and decrease                       insured children. A small but increasing proportion of children
the amount of time that children remain vulnerable to vaccine-                     received no vaccines by age 24 months.
preventable diseases.                                                              What are the implications for public health practice?
   The percentage of children who have received no vaccines                        Collaboration with state immunization programs, eliminating
has increased, reaching 1.3% for children born in 2015, com-                       missed immunization opportunities, and minimizing interrup-
pared with 0.3% among those 19–35 months when surveyed                             tions in insurance coverage are important to understand and
in 2001 (6). Some children might be unvaccinated because of                        address coverage disparities among children eligible for the
                                                                                   Vaccines for Children program and those in rural areas.
choices made by parents, whereas for others, lack of access to
health care or health insurance might be factors. Unvaccinated
children in the 2017 NIS-Child were disproportionately unin-                    providers in the Vaccines for Children program. Consistent
sured: 17.2% of unvaccinated children were uninsured, com-                      access to health insurance is another important element of
pared with 2.8% of all children. Evidence-informed strategies                   the immunization safety net. Barriers to participation in the
addressing parents’ decisions about vaccinating their children                  VFC program should be identified and eliminated so that all
could focus on both programs and individual patients, such                      eligible children have the opportunity to access recommended
as vaccine delivery through school programs, strong recom-                      vaccines. A number of evidence-based strategies have also been
mendations by providers to parents to vaccinate their children,                 described that could enhance these efforts to increase vacci-
and reinforcement of the importance of community protection                     nation coverage, such as notifying parents when children are
through vaccination (7).                                                        due for a vaccination, establishing standing orders or policies
   Variation in coverage by health insurance and MSA status                     that allow nonphysician personnel to administer vaccines, and
and the increasing percentage of unvaccinated children raise                    enhancing computerized immunization information systems
concerns about possible pockets of susceptibility in which                      for tracking vaccinations (https://www.thecommunityguide.
children are not as well protected as national coverage estimates               org/topic/vaccination) (10). Continued vaccination coverage
might indicate. Measles was declared eliminated from the                        assessment using the NIS-Child can guide efforts to improve
United States in 2000, yet outbreaks caused by imported cases                   vaccination coverage and protect children from vaccine-pre-
continue to occur each year; 118 measles cases were reported in                 ventable diseases and better understand the low but increasing
2017 (https://www.cdc.gov/measles/cases-outbreaks.html) (8).                    prevalence of nonvaccination.
The continued occurrence of measles outbreaks in the United                       Corresponding author: Holly A. Hill, hhill@cdc.gov, 404-639-8044.
States underscores the need to ensure high MMR coverage
                                                                                  1Immunization Services Division, National Center for Immunization and
among all young children.
                                                                                  Respiratory Diseases, CDC.
   The findings in this report are subject to at least two limita-
tions. First, low response rates and lack of access to phoneless                  All authors have completed and submitted the ICMJE form for
households could result in selection bias, which might persist                  disclosure of potential conflicts of interest. No potential conflicts of
even with application of survey weights designed to minimize                    interest were disclosed.
such bias. Second, vaccination histories might be incomplete                                                   References
if not all providers were identified or some of those identified                1. Robinson CL, Romero JR, Kempe A, Pellegrini C; Advisory Committee
chose not to participate. Bias in vaccination coverage estimates                   on Immunization Practices (ACIP) Child/Adolescent Immunization Work
has been evaluated in a sensitivity analysis accounting for these                  Group. Advisory Committee on Immunization Practices recommended
potential errors, with results indicating underestimation of                       immunization schedule for children and adolescents aged 18 years or
                                                                                   younger—United States, 2017. MMWR Morb Mortal Wkly Rep
actual vaccination coverage by 4 to 5 percentage points (9).                       2017;66:134–5. PubMed https://doi.org/10.15585/mmwr.mm6605e1
   Vaccination coverage among young children could be
improved through higher participation by both children and


US Department of Health and Human Services/Centers for Disease Control and Prevention       MMWR / October 12, 2018 / Vol. 67 / No. 40                1127

                                                                           5                                                   Exhibit 297
                Case 2:20-cv-02470-WBS-JDP     Document 11 Filed 12/29/20 Page 51 of 389
                                      Morbidity and Mortality Weekly Report


2. CDC. Evaluating vaccination coverage trends with the National                   6. Smith PJ, Chu SY, Barker LE. Children who have received no vaccines:
   Immunization Survey-Child (NIS-Child), 2013–2017, United States.                   who are they and where do they live? Pediatrics 2004;114:187–95.
   Atlanta, GA: US Department of Health and Human Services, CDC;                      PubMed https://doi.org/10.1542/peds.114.1.187
   2018. https://www.cdc.gov/vaccines/imz-managers/coverage/                       7. MacDonald NE, Butler R, Dubé E. Addressing barriers to vaccine
   childvaxview/pubs-presentations/NIS-vax-trends-2013-2017.html                      acceptance: an overview. Hum Vaccin Immunother 2018;14:218–24.
3. Hill HA, Elam-Evans LD, Yankey D, Singleton JA, Kang Y. Vaccination                PubMed https://doi.org/10.1080/21645515.2017.1394533
   coverage among children age 19–35 months—United States, 2016.                   8. Hall V, Banerjee E, Kenyon C, et al. Measles outbreak—Minnesota
   MMWR Morb Mortal Wkly Rep 2017;66:1171–7. PubMed https://doi.                      April–May 2017. MMWR Morb Mortal Wkly Rep 2017;66:713–7.
   org/10.15585/mmwr.mm6643a3                                                         PubMed https://doi.org/10.15585/mmwr.mm6627a1
4. Shipman SA, Lan J, Chang CH, Goodman DC. Geographic                             9. Wolter KM, Pineau VJ, Skalland B, et al. Total survey error assessment for
   maldistribution of primary care for children. Pediatrics 2011;127:19–27.           sociodemographic subgroups in the 2012 U.S. National Immunization
   PubMed https://doi.org/10.1542/peds.2010-0150                                      Survey. In: Biemer PP, de Leew E, Eckman S, Edwards B, Kreuter F,
5. Zhao Z, Smith PJ, Hill HA. Evaluation of potentially achievable                    Lyberg LE, eds. Total survey error in practice. New York, NY: John Wiley
   vaccination coverage with simultaneous administration of vaccines among            and Sons; 2017.
   children in the United States. Vaccine 2016;34:3030–6. PubMed https://         10. Murthy N, Rodgers L, Pabst L, Fiebelkorn AP, Ng T. Progress in childhood
   doi.org/10.1016/j.vaccine.2016.04.097                                              vaccination data in immunization information systems—United States,
                                                                                      2013–2016. MMWR Morb Mortal Wkly Rep 2017;66:1178–81.
                                                                                      PubMed https://doi.org/10.15585/mmwr.mm6643a4




1128             MMWR / October 12, 2018 / Vol. 67 / No. 40           US Department of Health and Human Services/Centers for Disease Control and Prevention

                                                                              6                                                    Exhibit 297
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 52 of 389




   EXHIBIT 298
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 53 of 389




                                 1                            Exhibit 298
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 54 of 389




   EXHIBIT 299
Most Parents Confident About Vaccine Safety                                                                               6/21/20, 12:22 PM
                     Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 55 of 389




        Most Parents Confident About Vaccine
        Safety
        A Few Rely on Vaccine Advice From Celebrities, Study Shows
        By Denise Mann

          FROM THE WEBMD ARCHIVES


        April 18, 2011 -- Two new studies seek to better understand parents’ attitudes about vaccine safety
        and analyze potential barriers to routine childhood vaccination. The new reports appear in a special
        vaccine safety supplement in journal Pediatrics.

        There has been some concern about vaccine safety and risks in recent years due in part to the
        increasing number of recommended vaccines, conflicting safety information, and a widely
        publicized study suggesting that certain vaccines may increase risk for autism. This study was
        publically refuted, but it has had lasting repercussions on some parent’s attitudes about vaccine
        safety. As a result, there has been some concern about a possible resurgence of vaccine-preventable
        diseases such as measles.

        In one report, the majority of parents with at least one child aged 6 or younger believe that vaccines
        are important for their children’s health and they were “confident” or "very confident” in vaccine
        safety. Overall, 93.4% said that their youngest child had received or would receive all the
        recommended vaccines. But parents did express some concerns about pain from the shots, too
        many vaccines during one visit, and fever.
          A DV ERTI S E M ENT

        About one in five parents were not confident about the safety and importance of childhood
        vaccines.

        “In general, the study results are very reassuring,” says study author Allison Kennedy, MPH, an
        epidemiologist at the CDC in Atlanta. “Overall, parents had high confidence in vaccine safety and
        most plan to fully vaccinate their child, but we also saw that parents did have questions and some
        concerns even if they were planning to fully vaccinate their children."


https://www.webmd.com/children/vaccines/news/20110418/most-parents-confident-about-vaccine-safety%232?print=true#1              Page 1 of 2


                                                                         1                                           Exhibit 299
Most Parents Confident About Vaccine Safety                                                                                           6/21/20, 12:22 PM
                    Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 56 of 389
        The main source of information on childhood immunization and vaccine safety in this study was the
        pediatrician and/or nurse.



           1      2    View All                       NEXT PAGE




         By using this site, you agree with our use of cookies.                      More Information                Privacy Policy




https://www.webmd.com/children/vaccines/news/20110418/most-parents-confident-about-vaccine-safety%232?print=true#1                          Page 2 of 2


                                                                         2                                              Exhibit 299
Most Parents Confident About Vaccine Safety                                                                               6/21/20, 12:25 PM
                     Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 57 of 389
                                                                        US CASES         CA CASES
                                         CORONAVIRUS 2,037,645 137,922




        Most Parents Confident About
        Vaccine Safety
        CONTINUED

        A Few Rely on Vaccine Advice From Celebrities, Study Shows
          FROM THE WEBMD ARCHIVES




        Discuss Concerns With Pediatrician
        Doctors can help ease some of these concerns by explaining to parents why vaccines are bunched
        together, as well providing information on vaccine-preventable illnesses, she says.

        “They can also tell parents what to look for a!er the shots and how to manage those issues as well,”
        she says.
        “Pain is a concern, and we can’t tell if it is a deal breaker or not, but there are comfort measures that
        parents can take,” says another of the study's researchers, Kristine Sheedy, MPH, associate director
        of communication science for the CDC’s National Center for Immunization and Respiratory Diseases.

        For example, breastfeeding, sweet-tasting liquid, pacifiers, distraction, and the use of local numbing
        agents may reduce pain and crying among infants getting vaccinated.

        Despite some backlash, “at a national level, we have maintained record-high immunization rates
        and the number of children who are completely unvaccinated remains below 1%,” Sheedy says.
        “There are challenges in various pockets, but we are fortunately doing OK nationwide.”
                  Ad
                                                           Ads by
                    Limited-time offer
                                                 Stop seeing this ad         Why this ad?
                    Save 46% on your first 4 months of Audible
                    Audible


          A DV ERTI S E M ENT


https://www.webmd.com/children/vaccines/news/20110418/most-parents-confident-about-vaccine-safety%232?print=true#2              Page 1 of 2


                                                                         3                                           Exhibit 299
Most Parents Confident About Vaccine Safety                                                                                                         6/21/20, 12:25 PM
                     Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 58 of 389

        Parents Take Celebrities' Advice on Vaccine Safety
        In a second study, researchers found that while parents tend to place a lot of trust in their child's
        doctor when it comes to vaccine safety information; they sometimes also give credence non-health
        professionals, including celebrities.

        Celebrities were trusted a lot for vaccine safety information by 2% of study participants and not at all
        by 76% of the participants.

        “Ideally, physicians should have the best and most reliable vaccine information for parents, and
        they have an obligation to have the facts about vaccine safety at their disposal,” says study author
        Gary Freed, MD, MPH, a pediatrician at the University of Michigan Health System in Ann Arbor.


        Importantly, “celebrities discuss their own anecdotal experiences and should not be viewed as
        credible, true scientific sources,” he says. “It is dangerous when people who are not experts in a field
        are seen as experts."

        “Parents will get misinformation, disinformation, and incorrect information, which may result in
        them making bad decisions for their children and leaving them unprotected against life-threatening
        but preventable diseases,” he says.

        WebMD Health News | Reviewed by Laura J. Martin, MD on April 18, 2011


        Sources
        SOURCES:
        Allison Kennedy, MPH, epidemiologist, CDC, Atlanta, Ga.
        Kristine Sheedy, MPH, associate director, communication science, National Center for Immunization and Respiratory Diseases, CDC, Atlanta.
        Gary Freed, MD, MPH, pediatrician, University of Michigan Hearth System, Ann Arbor.
        Freed, G. Pediatrics supplement, 2011.
        Kennedy, A. Pediatrics supplement, 2011.

        © 2011 WebMD, LLC. All rights reserved.




        1      2        View All




https://www.webmd.com/children/vaccines/news/20110418/most-parents-confident-about-vaccine-safety%232?print=true#2                                        Page 2 of 2


                                                                                    4                                                     Exhibit 299
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 59 of 389




   EXHIBIT 300
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 60 of 389
ftp.cdc.gov -
/pub/Health_Statistics/NCHS/Datasets/nis/
[To Parent Directory]
   Friday, September 12,   2003    2:08   PM          15987   00readme.txt
   Friday, September 12,   2003    2:08   PM          16067   01readme.txt
   Friday, September 12,   2003    2:21   PM          16224   02readme.txt
 Wednesday, September 1,   2004    4:44   PM          16285   03readme.txt
      Monday, August 15,   2005    1:13   PM          16330   04readme.txt
       Thursday, May 30,   2002    6:40   AM          15923   95readme.txt
     Thursday, April 11,   2002    8:34   AM          16063   96readme.txt
  Thursday, February 21,   2002   10:13   AM          16064   97Readme.txt
     Friday, January 25,   2002    4:13   PM          16059   98Readme.txt
   Thursday, January 30,   2003    3:48   PM          10666   download_puf_forweb_prog.zip
      Friday, August 17,   2012    4:26   PM          <dir>   NHFS
   Friday, September 12,   2003    2:08   PM          44576   nispuf00.sas
   Friday, September 12,   2003    2:05   PM        2748746   nispuf00dat.zip
   Friday, September 12,   2003    2:08   PM          45864   nispuf01.sas
   Friday, September 12,   2003    2:05   PM        2871687   nispuf01dat.zip
   Friday, September 12,   2003    2:21   PM          45441   nispuf02.sas
   Friday, September 12,   2003    2:21   PM        2664294   nispuf02dat.zip
     Tuesday, August 31,   2004    9:53   AM          50034   nispuf03.sas
     Tuesday, August 31,   2004    9:55   AM        2823264   nispuf03dat.zip
      Monday, August 15,   2005   10:36   AM          49564   nispuf04.sas
      Monday, August 15,   2005   10:37   AM        2888439   nispuf04dat.zip
   Thursday, October 19,   2006    8:43   AM          57495   nispuf05.sas
   Thursday, October 19,   2006    8:43   AM        3371126   nispuf05_dat.zip
   Thursday, October 19,   2006    8:43   AM           8161   nispuf05_readme.txt
        Tuesday, May 13,   2008    9:52   AM       23157000   nispuf06.dat
        Tuesday, May 13,   2008   10:19   AM        3781017   nispuf06.dat.zip
        Tuesday, May 13,   2008    9:52   AM          72921   NISPUF06.R
        Tuesday, May 13,   2008    9:52   AM          60704   nispuf06.sas
        Tuesday, May 13,   2008    9:52   AM          11172   nispuf06_readme.txt
   Friday, September 19,   2008    2:19   PM        3257322   NISPUF07.dat.zip
   Friday, September 19,   2008    2:19   PM          74310   NISPUF07.R
   Friday, September 19,   2008    2:19   PM          63051   NISPUF07.SAS
   Monday, September 22,   2008    4:07   PM           8492   NISPUF07_README.txt
    Tuesday, January 12,   2010   12:46   PM       21588736   NISPUF08.DAT
    Tuesday, January 12,   2010   12:47   PM          84247   NISPUF08.R
    Tuesday, January 12,   2010   12:46   PM          65920   NISPUF08.SAS
  Wednesday, January 13,   2010   12:47   PM           8471   NISPUF08_README.txt
  Wednesday, December 1,   2010    9:35   AM       21858706   NISPUF09.DAT
  Wednesday, December 1,   2010    9:35   AM          90662   NISPUF09.R
  Wednesday, December 1,   2010    9:35   AM          70134   NISPUF09.SAS
  Wednesday, December 1,   2010    9:35   AM           8887   NISPUF09_README.txt
  Tuesday, September 27,   2011    9:43   AM       22356103   NISPUF10.DAT
  Tuesday, September 27,   2011    9:43   AM          99776   NISPUF10.R
  Tuesday, September 27,   2011    9:43   AM          77123   NISPUF10.SAS
      Monday, October 3,   2011    8:19   AM           8880   NISPUF10_README.TXT
 Wednesday, November 28,   2012    6:17   PM       27496135   NISPUF11.DAT
 Wednesday, November 28,   2012    6:17   PM         100820   NISPUF11.R
 Wednesday, November 28,   2012    6:17   PM          77995   NISPUF11.SAS
 Wednesday, November 28,   2012    6:17   PM           8931   NISPUF11_README.TXT
    Monday, February 24,   2014    5:36   PM       23574176   NISPUF12.DAT
    Monday, February 24,   2014    5:36   PM          97411   NISPUF12.R
                                               1                               Exhibit 300
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 61 of 389


     Monday, February 24,   2014    5:36   PM          75893   NISPUF12.SAS
     Monday, February 24,   2014    5:36   PM           8886   NISPUF12_README.TXT
  Wednesday, February 25,   2015   12:14   PM       20295504   NISPUF13.DAT
  Wednesday, February 25,   2015   12:14   PM          91108   NISPUF13.R
  Wednesday, February 25,   2015   12:14   PM          70963   NISPUF13.SAS
  Wednesday, February 25,   2015   12:14   PM           8691   NISPUF13_README.TXT
      Friday, November 6,   2015    3:57   PM       21610596   NISPUF14.DAT
      Friday, November 6,   2015    3:57   PM          90475   NISPUF14.R
      Friday, November 6,   2015    3:57   PM          70417   NISPUF14.SAS
      Friday, November 6,   2015    3:57   PM           8669   NISPUF14_README.TXT
       Wednesday, May 15,   2002    9:50   AM          35760   nispuf95.sas
       Wednesday, May 15,   2002    9:50   AM        2008419   nispuf95dat.zip
      Thursday, April 11,   2002    8:34   AM          44745   nispuf96.sas
      Thursday, April 11,   2002    8:35   AM        2400777   nispuf96dat.zip
   Thursday, February 21,   2002   10:14   AM          58192   nispuf97.sas
   Thursday, February 21,   2002   10:15   AM        2911072   nispuf97dat.zip
      Friday, January 25,   2002    4:13   PM        6381568   nispuf98.dat
     Thursday, January 3,   2002    7:21   PM          52814   nispuf98.sas
      Monday, January 28,   2002    4:33   PM        3022589   nispuf98dat.zip
     Tuesday, October 16,   2001    2:35   PM          62520   nispuf99.sas
    Thursday, October 18,   2001   12:42   PM        3607134   nispuf99dat.zip
      Thursday, March 18,   2010    2:43   PM       28103796   NISTEENPUF08.DAT
      Thursday, March 18,   2010    2:43   PM         140650   NISTEENPUF08.R
      Thursday, March 18,   2010    2:43   PM         105627   NISTEENPUF08.SAS
      Thursday, March 18,   2010    2:43   PM           8384   NISTEENPUF08_README.txt
     Monday, November 22,   2010    9:04   AM       32964225   NISTEENPUF09.DAT
     Monday, November 22,   2010    9:04   AM         123554   NISTEENPUF09.R
     Monday, November 22,   2010    9:04   AM          88423   NISTEENPUF09.SAS
  Wednesday, November 24,   2010   11:16   AM           8826   nisteenpuf09_readme.txt
     Tuesday, November 1,   2011    2:46   PM       33558727   NISTEENPUF10.DAT
     Tuesday, November 1,   2011    2:46   PM         137363   NISTEENPUF10.R
     Tuesday, November 1,   2011    2:46   PM          98470   NISTEENPUF10.SAS
     Tuesday, November 1,   2011    2:46   PM           8826   NISTEENPUF10_README.txt
    Thursday, November 8,   2012    6:04   PM       60156890   NISTEENPUF11.DAT
    Thursday, November 8,   2012    6:04   PM         161819   NISTEENPUF11.R
    Thursday, November 8,   2012    6:04   PM         124001   NISTEENPUF11.SAS
    Thursday, November 8,   2012    6:04   PM           9131   NISTEENPUF11_README.txt
    Thursday, January 23,   2014   10:00   AM       48318400   NISTEENPUF12.DAT
    Thursday, January 23,   2014   10:00   AM         165467   NISTEENPUF12.R
    Thursday, January 23,   2014   10:00   AM         126473   NISTEENPUF12.SAS
    Thursday, January 23,   2014   10:00   AM           9014   NISTEENPUF12_README.TXT
    Wednesday, January 7,   2015    3:23   PM       48445223   NISTEENPUF13.DAT
    Wednesday, January 7,   2015    3:23   PM         152233   NISTEENPUF13.R
    Wednesday, January 7,   2015    3:23   PM         116157   NISTEENPUF13.SAS
         Friday, March 6,   2015   11:59   AM           8809   NISTEENPUF13_README.TXT
   Wednesday, October 28,   2015   11:45   AM       46637115   NISTEENPUF14.DAT
   Wednesday, October 28,   2015   11:45   AM         125976   NISTEENPUF14.R
   Wednesday, October 28,   2015   11:45   AM         100310   NISTEENPUF14.SAS
   Wednesday, October 28,   2015   11:45   AM           8799   NISTEENPUF14_README.TXT
    Thursday, November 8,   2001    4:35   PM          15665   Readme.txt




                                                2                              Exhibit 300
 Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 62 of 389



National Immunization Surveys

Datasets and Related Documentation for the National
Immunization Survey - Child, 2009 and Prior
2009
  Readme File    [TXT – 9 KB]
  Data User’s Guide      [PDF – 2.1 MB]
  Household Interview Questionnaire           [PDF – 706 KB]
  Provider-Immunization History Questionnaire          [PDF – 229 KB]
  Data Documentation, Codebook and Frequencies [PDF – 1.6 MB]
  Dataset [DAT – 21.9 MB]
  SAS Input Statements        [SAS – 70 KB]
  R Input Statements [R – 91 KB]


2008
  Readme File    [TXT – 8 KB]
  Data User’s Guide      [PDF – 8.5 MB]
  Data Documentation, Codebook and Frequencies [PDF – 7 MB]
  Dataset [DAT – 21.5 MB]
  SAS Input Statements        [SAS – 65 KB]
  R Input Statements [R – 84 KB]


2007
  Readme File    [TXT – 9 KB]
  Data User’s Guide      [PDF – 12 MB]
  Data Documentation, Codebook and Frequencies [PDF – 11 MB]
  Dataset    [ZIP – 3.3 MB]
  SAS Input Statements        [SAS – 63 KB]
  R Input Statements [R – 74 KB]


2006
  Readme File    [TXT – 8 KB]
  Data User’s Guide      [PDF – 2.7 MB]
  Data Documentation, Codebook and Frequencies [PDF – 7.4 MB]
                                                               3        Exhibit 300
  Dataset
 Case      [ZIP – 3.8 MB]
      2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 63 of 389
  SAS Input Statements        [SAS – 60 KB]


2005
  Readme File    [TXT – 8 KB]
  Data User’s Guide      [PDF – 3.7 MB]
  Data Documentation, Codebook and Frequencies   [PDF – 595 KB]
  Dataset    [ZIP – 3.3 MB]
  SAS Input Statements        [SAS – 57 KB]


2004
  Readme File    [TXT – 16 KB]
  Data User’s Guide      [PDF – 669 KB]
  Data Documentation, Codebook and Frequencies   [PDF – 352 KB]
  Dataset    [ZIP – 2.8 MB]
  SAS Input Statements        [SAS – 49 KB]


2003
  Readme File    [TXT – 16 KB]
  Data User’s Guide      [PDF – 2.6 MB]
  Data Documentation, Codebook and Frequencies   [PDF – 3.2 MB]
  Dataset    [ZIP – 2.7 MB]
  SAS Input Statements        [SAS – 49 KB]


2002
  Readme File    [TXT – 16 KB]
  Data User’s Guide      [PDF – 2.1 MB]
  Data Documentation, Codebook and Frequencies   [PDF – 1.2 MB]
  Dataset    [ZIP – 2.5 MB]
  SAS Input Statements        [SAS – 45 KB]


2001
  Readme File    [TXT – 16 KB]
  Data User’s Guide      [PDF – 455 KB]
  Data Documentation, Codebook and Frequencies   [PDF – 262 KB]
  Dataset    [ZIP – 2.7 MB]
  SAS Input Statements        [SAS – 45 KB]


2000
                                                  4                     Exhibit 300
  Readme
 Case    File  [TXT – 15 KB]
      2:20-cv-02470-WBS-JDP  Document 11 Filed 12/29/20 Page 64 of 389
  Data User’s Guide      [PDF – 588 KB]
  Data Documentation, Codebook and Frequencies   [PDF – 242 KB]
  Dataset    [ZIP – 2.6 MB]
  SAS Input Statements        [SAS – 44 KB]


1999
  Readme File     [TXT – 15 KB]
  Data User’s Guide      [PDF – 789 KB]
  Data Documentation, Codebook and Frequencies   [PDF – 841 KB]
  Dataset    [ZIP – 3.4 MB]
  SAS Input Statements        [SAS – 62 KB]


1998
  Readme File     [TXT – 15 KB]
  Data User’s Guide      [PDF – 518 KB]
  Data Documentation, Codebook and Frequencies   [PDF – 421 KB]
  Dataset    [ZIP – 2.9 MB]
  SAS Input Statements        [SAS – 51 KB]


1997
  Readme File     [TXT – 15 KB]
  Data User’s Guide      [PDF – 741 KB]
  Data Documentation, Codebook and Frequencies   [PDF – 323 KB]
  Dataset    [ZIP – 2.8 MB]
  SAS Input Statements        [SAS – 57 KB]


1996
  Readme File     [TXT – 15 KB]
  Data User’s Guide      [PDF – 384 KB]
  Data Documentation, Codebook and Frequencies   [PDF – 233 KB]
  Dataset    [ZIP – 2.3 MB]
  SAS Input Statements        [SAS – 44 KB]


1995
  Readme File     [TXT – 15 KB]
  Data User’s Guide      [PDF – 325 KB]
  Data Documentation, Codebook and Frequencies   [PDF – 221 KB]
  Dataset
  SAS         [ZIP – 1.9 MB][SAS – 35 KB]
      Input Statements                                            Page last reviewed: November 6, 2015

                                                  5                           Exhibit 300
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 65 of 389




   EXHIBIT 301
National, State, and Local Area Vaccination Coverage Among Children Aged 19--35 Months --- United States, 2007         7/5/20, 5:39 PM
                    Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 66 of 389




                                                                        Weekly
                                                      September 5, 2008 / 57(35);961-966


  Persons using assistive technology might not be able to fully access information in this file. For assistance,
  please send e-mail to: mmwrq@cdc.gov. Type 508 Accommodation and the title of the report in the subject
  line of e-mail.


  National, State, and Local Area Vaccination
  Coverage Among Children Aged 19--35 Months ---
  United States, 2007
  The National Immunization Survey (NIS) provides vaccination coverage estimates among children aged 19-
  -35 months for each of the 50 states and selected urban areas.* This report describes the results of the 2007
  NIS, which provided coverage estimates among children born during January 2004--July 2006. Healthy
  People 2010 established vaccination coverage targets of 90% for each of the vaccines included in the
  combined 4:3:1:3:3:1† vaccine series and a target of 80% for the combined series (1). Findings from the
  2007 NIS indicated that >90% coverage was achieved for most of the routinely recommended vaccines (2).
  The majority of parents were vaccinating their children, with less than 1% of children receiving no vaccines
  by age 19--35 months. The coverage level for the 4:3:1:3:3:1 series remained steady at 77.4%, compared
  with 76.9% in 2006. Among states and local areas, substantial variability continued, with estimated
  vaccination coverage ranging from 63.1% to 91.3%. Coverage remained high across all racial/ethnic groups
  and was not significantly different among racial/ethnic groups after adjusting for poverty status. However,
  for some vaccines, coverage remained lower among children living below the poverty level compared with
  children living at or above the poverty level. Maintaining high vaccination coverage and continued attention
  to reducing current poverty disparities is needed to limit the spread -preventable diseases and ensure that
  children are protected.

  To collect vaccination information on age-eligible children (i.e., those aged 19--35 months), NIS uses a
  quarterly, random-digit--dialing sample of telephone numbers for each survey area. When respondents grant
  permission to contact providers, the telephone interview is followed by a mail survey of the children's
  vaccination providers to validate immunization information. NIS methodology, including how the responses
  are weighted to represent the population of children aged 19--35 months, has been described previously (3).
  During 2007, the household response rate (4) was 64.9%; a total of 17,017 children with provider-verified
  vaccination records were included in this report, representing 68.6% of all children with completed
  household interviews. Statistical analyses were conducted using t-tests. Differences were considered
  statistically significant at p<0.05. A poverty status variable§ was added to the logistic regression models to
  control for racial/ethnic differences among children living at or above the poverty level and children living

https://www.cdc.gov/mmwr/preview/mmwrhtml/mm5735a1.htm                                                                     Page 1 of 8


                                                                            1                                    Exhibit 301
National, State, and Local Area Vaccination Coverage Among Children Aged 19--35 Months --- United States, 2007         7/5/20, 5:39 PM
                    Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 67 of 389
  below the poverty level. This report describes coverage levels for vaccines that have been included in the
  routine childhood vaccination schedule recommended by the Advisory Committee on Immunization
  Practices (ACIP) since 2000 or before (2).

  In 2007, national coverage with the 4:3:1:3:3:1 series was 77.4%; this coverage has been stable since 2004.
  Coverage with the combined 4:3:1:3:3:1:4 vaccine series (i.e., the 4:3:1:3:3:1 series plus >4 doses of 7-
  valent pneumococcal conjugate vaccine [PCV7]) is being reported for the first time and was 66.5%. National
  coverage was >90% for each of the vaccines included in the 4:3:1:3:3:1 series except for >4 doses of DTaP
  (84.5%); coverage with >3 doses of DTaP was 95.5% (Table 1). Coverage with >1 dose of varicella vaccine
  (VAR) reached 90% for the first time. VAR coverage among American Indian/Alaska Native (AI/AN)¶
  children increased significantly, from 85.4% in 2006 to 94.9% in 2007. National vaccination coverage
  estimates for PCV7 continued to increase, from 86.9% in 2006 to 90.0% in 2007 for >3 doses and from
  68.4% to 75.3% for >4 doses. Among AI/AN children, coverage with the fourth dose of PCV7 increased
  significantly, from 62.7% to 80.4%.

  Substantial differences were observed in vaccination coverage among states and local areas (Table 2).
  Estimated coverage for the 4:3:1:3:3:1 series ranged from 91.3% in Maryland to 63.1% in Nevada. Among
  the 14 local areas included in the 2007 NIS, coverage with the 4:3:1:3:3:1 series ranged from 82.2% in
  Philadelphia, Pennsylvania, to 69.6% in San Bernardino, California.

  Vaccination coverage levels were higher among AI/ANs compared with whites for measles, mumps, and
  rubella (MMR) vaccine, hepatitis B (HepB) vaccine, and VAR (Table 3). Coverage with the fourth dose of
  DTaP and the fourth dose of PCV7 among black children was not significantly lower than white children
  after controlling for poverty status. Vaccination coverage with the fourth dose of DTaP and the fourth dose of
  PCV7 was lower among children living below the poverty level compared with children living at or above
  the poverty level, but this difference declined from 6.1% in 2006 to 4.8% in 2007 for >4 doses of DTaP and
  from 9.4% in 2006 to 3.5% in 2007 for >4 doses of PCV7. Vaccination coverage levels were similar across
  all racial/ethnic groups for the 4:3:1:3:3:1 series. Coverage differed for this series among children living at or
  above the poverty level compared with children living below the poverty level, but this difference declined
  from 4.9% in 2006 to 3.2% in 2007. Coverage between white and black children with the 4:3:1:3:3:1:4 series
  was not significantly different after controlling for poverty status.

  Reported by: N Darling, MPH, M Kolasa, MPH, KG Wooten, MA, Immunization Svcs Div, National Center
  for Immunization and Respiratory Diseases, CDC.

  Editorial Note:
  NIS is the only population-based, provider-verified survey to provide national, state, and local area estimates
  of vaccination coverage among children aged 19--35 months. The results of the 2007 survey indicate that
  vaccination coverage for vaccines recommended routinely by ACIP since 2000 and before (2) reached record
  high levels. Improvements in vaccination coverage for VAR meant that national coverage estimates for all
  individual vaccines in the 4:3:1:3:3:1 series were >90%, except coverage with >4 doses of DTaP. Coverage
  with >4 doses of PCV7 also was <90%. However, 3-dose coverage for both DTaP and PCV7 remained high.
  Coverage with >4 doses of PCV7 increased significantly to 75.3% in 2007, a substantial increase since
  PCV7 was first recommended in 2000 (5). However, coverage with >4 doses of DTaP has not changed
  during the past 5 years. Increasing coverage for the fourth dose of DTaP and the fourth dose of PCV7 would
  improve national coverage for the 4:3:1:3:3:1 series and the 4:3:1:3:3:1:4 series, which will be used to

https://www.cdc.gov/mmwr/preview/mmwrhtml/mm5735a1.htm                                                                     Page 2 of 8


                                                                            2                                    Exhibit 301
National, State, and Local Area Vaccination Coverage Among Children Aged 19--35 Months --- United States, 2007         7/5/20, 5:39 PM
                    Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 68 of 389
  monitor the Healthy People 2010 immunization objectives beginning with 2009 NIS data. The vaccine
  shortage that ended in September 2004 (6) might have reduced coverage with the fourth dose of PCV7
  among children in the 2007 NIS cohort (i.e., those born during January 2004--July 2006). Use of effective
  interventions, such as parent and provider reminder/recall, reducing out-of-pocket costs, increasing access to
  vaccination, and multicomponent interventions that include education might further improve overall
  coverage in areas where coverage is low (7). In addition, closing the coverage gap between areas with the
  highest and lowest coverage remains a priority. To achieve this, further collaborative efforts among CDC,
  state immunization coordinators, immunization programs, and other entities are essential.

  Vaccination coverage among AI/AN children for VAR, MMR vaccine, and the fourth dose of PCV7
  increased significantly in 2007 compared with 2006; in 2007, coverage levels among AI/AN children were
  higher for two of these vaccines (VAR and MMR vaccine) compared with white children. Improved
  exchange of data between the Indian Health Service information system and state immunization information
  systems and implementation of evidence-based strategies such as reminder/recall at Indian Health Service
  and tribal facilities, might have contributed to these increases in vaccination coverage (A. Groom, CDC,
  personal communication, August 2008). However, further monitoring is needed to determine whether these
  levels will be sustained.

  As in 2006, the results of the 2007 NIS indicate that differences in poverty status accounted for the observed
  differences in coverage between white and black children for the fourth dose of DTaP and fourth dose of
  PCV7. In 2007, these differences in coverage between children living at or above the poverty level compared
  with children living below the poverty level were reduced by one percentage point for DTaP and by nearly
  six percentage points for PCV7. Continued efforts are needed to improve vaccination coverage among
  children of all racial and ethnic groups living below the poverty level.

  The 2007 NIS results confirm that the majority of parents are vaccinating their children, with less than 1% of
  children receiving no vaccines by age 19--35 months. Although vaccination coverage in this age group
  remains high, recent outbreaks of measles have occurred in certain communities (8). Several factors might
  explain this apparent paradox. Despite record high coverage with MMR vaccine, nearly 8% of children aged
  19--35 months surveyed for the 2007 NIS remained unvaccinated. Measles is highly contagious, and
  clustering of unimmunized children within geographic areas can increase risk for measles and other vaccine-
  preventable disease transmission. Clusters of unimmunized children might not be detected by NIS methods
  and might not be visible in national and state rates. Furthermore, any changes in vaccination behaviors
  among parents of children born after July 2006 would not have been detected by the 2007 survey. Increased
  attention to parental concerns about vaccine safety has become apparent in recent years (9). The 2008 NIS is
  collecting information on parental concerns about vaccine safety to better assess parental attitudes and
  beliefs about vaccines. In addition, CDC and its partners are developing new educational materials that can
  assist parents in making fully informed decisions about immunizing their children.**

  The findings in this report are subject to at least three limitations. First, NIS is a telephone survey, and
  statistical adjustments might not compensate fully for nonresponse and households without landline
  telephones. Second, underestimates of vaccination coverage might have resulted from the exclusive use of
  provider-verified vaccination histories because completeness of these records is unknown. Finally, although
  national coverage estimates are precise, annual estimates and trends for state and local areas should be
  interpreted with caution because of smaller sample sizes and wider confidence intervals.

  Achieving and maintaining high vaccination coverage levels is important to further reduce the burden of
  vaccine-preventable diseases and prevent a resurgence of measles and other diseases that have been

https://www.cdc.gov/mmwr/preview/mmwrhtml/mm5735a1.htm                                                                     Page 3 of 8


                                                                            3                                    Exhibit 301
National, State, and Local Area Vaccination Coverage Among Children Aged 19--35 Months --- United States, 2007                7/5/20, 5:39 PM
                    Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 69 of 389
  eliminated in the United States (10). Although vaccination coverage estimates were at record highs and
  above the Healthy People 2010 target for most of the routinely recommended vaccines in 2007, ongoing
  efforts through partnerships among national, state, local, private, and public entities are needed to sustain
  these levels and ensure that vaccination programs in the United States remain strong.

  Acknowledgments

  The findings in this report are based, in part, on contributions by PJ Smith, PhD, Immunization Svcs Div, and
  BP Bell, MD, Office of the Director, National Center for Immunization and Respiratory Diseases, CDC.

  References
     1. US Department of Health and Human Services. Healthy people 2010 (conference ed, in 2 vols).
        Washington, DC: US Department of Health and Human Services; 2000. Available at
        http://www.healthypeople.gov/document/html/objectives/14-24.htm.
     2. CDC. Recommendations and guidelines: 2008 child & adolescent immunization schedules for persons
        aged 0--6 years, 7--18 years, and catch-up schedule. Atlanta, GA: US Department of Health and
        Human Services, CDC; 2008. Available at http://www.cdc.gov/vaccines/recs/schedules/child-
        schedule.htm.
     3. CDC. Statistical methodology of the National Immunization Survey, 1994--2002. Vital Health Stat
        2005;2(138). Available at http://www.cdc.gov/nchs/data/series/sr_02/sr02_138.pdf.
     4. Ezzati-Rice TM, Frankel MR, Hoaglin DC, Loft JD, Coronado VG, Wright RA. An alternative
        measure of response rate in random-digit-dialing surveys that screen for eligible subpopulations. J
        Econ Soc Meas 2000;26:99--109.
     5. CDC. Preventing pneumococcal disease among infants and young children: recommendations of the
        Advisory Committee on Immunization Practices (ACIP). MMWR 2000;49(No. RR-9).
     6. CDC. Pneumococcal conjugate vaccine shortage resolved. MMWR 2004; 53:851--2.
     7. Briss PA, Rodewald LE, Hinman AR, et al. Reviews of evidence regarding interventions to improve
        vaccination coverage in children, adolescents, and adults. The Task Force on Community Preventive
        Services. Am J Prev Med 2000;18:97--140.
     8. CDC. Update: measles---United States, January--July 2008. MMWR 2008;57:893--6.
     9. Cooper LZ, Larsen HJ, Katz SL. Protecting public trust in immunization. Pediatrics 2008;122:149--53.
    10. CDC. Measles---United States, January 1--April 25, 2008. MMWR 2008; 57:494--8.
  * Fourteen local areas were sampled separately for the 2007 NIS. These included six areas that receive federal immunization grant
  funds and are included in the NIS sample every year (District of Columbia; Chicago, Illinois; New York, New York; Philadelphia
  County, Pennsylvania; Bexar County, Texas; and Houston, Texas); seven previously sampled areas (Alameda County, California; Los
  Angeles County, California; San Bernardino County, California; Miami-Dade County, Florida; Marion County, Indiana; Dallas
  County, Texas; and El Paso County, Texas); and one area sampled for the first time (western Washington). Local areas sampled in the
  NIS might change yearly as state immunization programs target local assessments where they are most needed.

  † >4 doses of diphtheria, tetanus toxoid, and any acellular pertussis vaccine, which can include diphtheria and tetanus toxoid vaccine
  or diphtheria, tetanus toxoid, and pertussis vaccine (DTaP); >3 doses of poliovirus vaccine; >1 dose of measles, mumps, and rubella
  vaccine; >3 doses of Haemophilus influenzae type b vaccine; >3 doses of hepatitis B vaccine; and >1 dose of varicella vaccine).

  § Poverty status was based on 2006 U.S. Census poverty thresholds (available at http://www.census.gov/hhes/www/poverty.html).

  ¶ For this report, persons identified as white, black, Asian, or American Indian/Alaska Native are all non-Hispanic. Persons identified
  as Hispanic might be of any race.


https://www.cdc.gov/mmwr/preview/mmwrhtml/mm5735a1.htm                                                                            Page 4 of 8


                                                                            4                                    Exhibit 301
National, State, and Local Area Vaccination Coverage Among Children Aged 19--35 Months --- United States, 2007         7/5/20, 5:39 PM
                    Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 70 of 389
  ** Additional information available at http://www.cdc.gov/vaccines.

  Table 1




  Return to top.
  Table 2




https://www.cdc.gov/mmwr/preview/mmwrhtml/mm5735a1.htm                                                                     Page 5 of 8


                                                                            5                                    Exhibit 301
National, State, and Local Area Vaccination Coverage Among Children Aged 19--35 Months --- United States, 2007         7/5/20, 5:39 PM
                    Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 71 of 389




https://www.cdc.gov/mmwr/preview/mmwrhtml/mm5735a1.htm                                                                     Page 6 of 8


                                                                            6                                    Exhibit 301
National, State, and Local Area Vaccination Coverage Among Children Aged 19--35 Months --- United States, 2007           7/5/20, 5:39 PM
                    Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 72 of 389




  Return to top.
  Table 3




  Return to top.

   Use of trade names and commercial sources is for identification only and does not imply endorsement by the U.S. Department of
   Health and Human Services.


   References to non-CDC sites on the Internet are provided as a service to MMWR readers and do not constitute or imply endorsement
   of these organizations or their programs by CDC or the U.S. Department of Health and Human Services. CDC is not responsible for
   the content of pages found at these sites. URL addresses listed in MMWR were current as of the date of publication.




https://www.cdc.gov/mmwr/preview/mmwrhtml/mm5735a1.htm                                                                       Page 7 of 8


                                                                            7                                    Exhibit 301
National, State, and Local Area Vaccination Coverage Among Children Aged 19--35 Months --- United States, 2007                   7/5/20, 5:39 PM
                     Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 73 of 389
  All MMWR HTML versions of articles are electronic conversions from typeset documents. This conversion might result in character
  translation or format errors in the HTML version. Users are referred to the electronic PDF version (http://www.cdc.gov/mmwr) and/or
  the original MMWR paper copy for printable versions of official text, figures, and tables. An original paper copy of this issue can be
  obtained from the Superintendent of Documents, U.S. Government Printing Office (GPO), Washington, DC 20402-9371; telephone:
  (202) 512-1800. Contact GPO for current prices.

  **Questions or messages regarding errors in formatting should be addressed to mmwrq@cdc.gov.
  Date last reviewed: 9/4/2008
                                   HOME | ABOUT MMWR | MMWR SEARCH | DOWNLOADS | RSS | CONTACT
                                                 POLICY | DISCLAIMER | ACCESSIBILITY



      Morbidity and Mortality Weekly Report                                                         Department of Health
      Centers for Disease Control and Prevention
      1600 Clifton Rd, MailStop E-90, Atlanta, GA 30333,                                            and Human Services
      U.S.A




https://www.cdc.gov/mmwr/preview/mmwrhtml/mm5735a1.htm                                                                               Page 8 of 8


                                                                            8                                              Exhibit 301
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 74 of 389




   EXHIBIT 302
                 Please note: Errata have been published for this issue. To view the errata, please click here and here.
                 Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 75 of 389




                                                                                                Morbidity and Mortality Weekly Report
Weekly / Vol. 62 / No. 36                                                                                                            September 13, 2013


         National, State, and Local Area Vaccination Coverage Among Children
                       Aged 19–35 Months — United States, 2012
   The National Immunization Survey (NIS) is a random-digit–                           percentage points), ≥2 doses of HepA (by 6.0 percentage points),
dialed telephone survey used to monitor vaccination coverage                           and rotavirus vaccine (by 9.5 percentage points). Maintaining high
among U.S. children aged 19–35 months. This report describes                           coverage levels is important to maintain the current low burden
national, state, and selected local area vaccination coverage esti-                    of vaccine-preventable diseases in the United States and prevent
mates for children born during January 2009–May 2011, based                            their resurgence (1).
on results from the 2012 NIS. Healthy People 2020* objectives                            NIS uses a quarterly, random-digit–dialed sample of tele-
set childhood vaccination targets of 90% for ≥1 doses of measles,                      phone numbers to reach households with children aged 19–35
mumps, and rubella vaccine (MMR); ≥3 doses of hepatitis B vac-                         months in the 50 states and selected local areas and territories,§
cine (HepB); ≥3 doses of poliovirus vaccine; ≥1 doses of varicella                     § The eight local areas separately sampled for the 2012 NIS included six areas
vaccine; ≥4 doses of diphtheria, tetanus, and pertussis vaccine                         that receive federal Section 317 immunization funds and are included in the
(DTaP); ≥4 doses of pneumococcal conjugate vaccine (PCV);                               NIS sample every year (District of Columbia; Chicago, Illinois; New York, New
and the full series of Haemophilus influenzae type b vaccine (Hib).                     York; Philadelphia County, Pennsylvania; Bexar County, Texas; and Houston,
                                                                                        Texas) and two additional sampled areas (Dallas County, Texas, and El Paso
Vaccination coverage remained near or above the national Healthy                        County, Texas). The territory of the U.S. Virgin Islands (including St. Croix,
People 2020 target for ≥1 doses of MMR (90.8%), ≥3 doses of                             St. Thomas, and St. John) was included in the 2012 NIS landline sample, but
poliovirus vaccine (92.8%), ≥3 doses of HepB (89.7%), and ≥1                            data from the U.S. Virgin Islands are excluded from national coverage estimates.
doses of varicella vaccine (90.2%). Coverage increased from 68.6%
in 2011 to 71.6% in 2012 for the birth dose of HepB.† Coverage                           INSIDE
was below the Healthy People 2020 target and either decreased or
                                                                                         741 Measles — United States, January 1–August 24, 2013
remained stable relative to 2011 for ≥4 doses of DTaP (82.5%),
                                                                                         744 Influenza Vaccination Practices of Physicians and
the full series of Hib (80.9%), and ≥4 doses of PCV (81.9%).                                 Caregivers of Children with Neurologic and
Coverage also remained stable relative to 2011 and below the                                 Neurodevelopmental Conditions — United States,
Healthy People 2020 targets of 85% and 80%, respectively, for ≥2                             2011–12 Influenza Season
doses of hepatitis A vaccine (HepA) (53.0%), and rotavirus vaccine                       747 Comparison of Provisional with Final Notifiable
(68.6%). The percentage of children who had not received any                                 Disease Case Counts — National Notifiable Diseases
vaccinations remained <1.0%. Although disparities in coverage                                Surveillance System, 2009
were not observed for most racial/ethnic groups, children living                         752 Notes from the Field: Measles Outbreak Among
in families with incomes below the federal poverty level had lower                           Members of a Religious Community — Brooklyn,
coverage than children living in families at or above the poverty                            New York, March–June 2013
level for ≥4 doses of DTaP (by 6.5 percentage points), the full                          753 Notes from the Field: Measles Outbreak Associated
Hib series (by 7.6 percentage points), ≥4 doses of PCV (by 8.6                               with a Traveler Returning from India — North
                                                                                             Carolina, April–May 2013
* Additional information available at http://healthypeople.gov/2020/                     754 Announcements
  topicsobjectives2020/objectiveslist.aspx?topicid=23. The Healthy People 2020
  targets for children aged 19–35 months are 90%, except for rotavirus vaccine           755 QuickStats
  (80%) and ≥2 doses of HepA (85%).
† The Healthy People 2020 target for the birth dose (0–3 days) of HepB is 85%,
  measured by annual birth cohort. In the two most recent complete birth cohorts               Continuing Education examination available at
  captured by NIS, coverage with the birth dose of HepB was 65.0% for children           http://www.cdc.gov/mmwr/cme/conted_info.html#weekly.
  born in 2008 and 70.6% for children born in 2009.




                                                                          U.S. Department of Health and Human Services
                                                                          Centers for Disease Control and Prevention


                                                                                   1                                                     Exhibit 302
                   Case 2:20-cv-02470-WBS-JDP     Document 11 Filed 12/29/20 Page 76 of 389
                                         Morbidity and Mortality Weekly Report



followed by a mail survey sent to the children’s vaccination pro-                           interviews from the cellular telephone sample, for a total of
viders to collect vaccination information. Data were weighted                               16,916 children with provider-reported vaccination records
to represent the population of children aged 19–35 months,                                  included in this report. Of this total, 8,313 (49%) were from
with adjustments for households with multiple telephone lines                               the cellular telephone sample, of whom 5,281 were from
and mixed telephone use (landline and cellular), household                                  households with only cellular telephone service. Because the
nonresponse, and exclusion of households without telephone                                  number of Hib†† and rotavirus vaccine§§ doses required dif-
service.¶ Beginning in 2011, NIS changed from sampling only                                 fers according to manufacturer, coverage estimates for these
landline telephones to a dual-frame sampling scheme, with                                   vaccines take into account the type of vaccine used. Logistic
interviews conducted via landline or cellular telephone. The                                regression was used to examine differences among racial/ethnic
response rate** for the 2012 NIS was 64.7% for the landline                                 groups, controlling for poverty status. Statistical analyses were
telephone sample (including the U.S. Virgin Islands) and                                    conducted using t-tests based on weighted data and account-
30.6% for the cellular telephone sample. Providers returned                                 ing for the complex survey design. A p-value of <0.05 was
vaccination records for 67.6% of the 12,727 children with                                   considered statistically significant.
completed household interviews from the landline sample                                       In 2012, national vaccination coverage among children aged
and 63.9% of the 13,009 children with completed household                                   19–35 months was 82.5% for ≥4 doses of DTaP, 92.8% for
                                                                                            ≥3 doses of poliovirus vaccine, 90.8% for ≥1 doses of MMR,
 ¶ A description of the statistical methodology of the NIS is available at http://          89.7% for ≥3 doses of HepB, and 90.2% for ≥1 doses of
   www.cdc.gov/nchs/data/series/sr_02/sr02_138.pdf and ftp://ftp.cdc.gov/pub/               varicella vaccine (Table 1). Although this represents a decline
   health_statistics/nchs/dataset_documentation/nis/nispuf11_dug.pdf.
** The Council of American Survey Research Organization (CASRO) household                   in coverage from 2011 of 1–2 percentage points for DTaP,
   response rate, calculated as the product of the resolution rate (percentage of
   the total telephone numbers called that were classified as nonworking,                   †† Coverage for the primary Hib series was based on receipt of ≥2 or ≥3 doses,
   nonresidential, or residential), screening completion rate (percentage of known             depending on product type received. The PRP-OMB Hib products require a
   households that were successfully screened for the presence of age-eligible                 2-dose primary series with doses at ages 2 months and 4 months. All other
   children), and the interview completion rate (percentage of households with                 Hib products require a 3-dose primary series with doses at ages 2, 4, and 6
   one or more age-eligible children that completed the household survey).                     months. Coverage for the full series, which includes the primary series and a
   Additional information is available at http://casro.org. The CASRO response                 booster dose, was based on receipt of ≥3 or ≥4 doses, depending on product
   rate is equivalent to the American Association for Public Opinion Research                  type received. All Hib products require a booster dose at age 12–15 months.
   (AAPOR) type 3 response rate. Information about AAPOR response rates is                  §§ Coverage for rotavirus vaccine was based on ≥2 or ≥3 doses, depending on
   available at http://www.aapor.org/am/template.cfm?section=standard_                         product type received (≥2 doses for Rotarix [RV1], licensed in April 2008,
   definitions1&template=/cm/contentdisplay.cfm&contentid=1814.                                and ≥3 doses for RotaTeq [RV5], licensed in February 2006).



     The MMWR series of publications is published by the Center for Surveillance, Epidemiology, and Laboratory Services (proposed), Centers for Disease Control and
     Prevention (CDC), U.S. Department of Health and Human Services, Atlanta, GA 30333.
     Suggested citation: Centers for Disease Control and Prevention. [Article title]. MMWR 2013;62:[inclusive page numbers].
                                                            Centers for Disease Control and Prevention
                                                                Thomas R. Frieden, MD, MPH, Director
                                                          Harold W. Jaffe, MD, MA, Associate Director for Science
                                                     Joanne Cono, MD, ScM, Acting Director, Office of Science Quality
                                    Chesley L. Richards, MD, MPH, Deputy Director, Office of Public Health Scientific Services (proposed)
                                 Pamela S. Diaz, MD, Acting Director, Center for Surveillance, Epidemiology, and Laboratory Services (proposed)
                                                                MMWR Editorial and Production Staff
                                                          Ronald L. Moolenaar, MD, MPH, Editor, MMWR Series
               John S. Moran, MD, MPH, Deputy Editor, MMWR Series                                     Maureen A. Leahy, Julia C. Martinroe,
                  Teresa F. Rutledge, Managing Editor, MMWR Series                                     Stephen R. Spriggs, Terraye M. Starr
                 Douglas W. Weatherwax, Lead Technical Writer-Editor                                        Visual Information Specialists
               Donald G. Meadows, MA, Jude C. Rutledge, Writer-Editors                               Quang M. Doan, MBA, Phyllis H. King
                   Martha F. Boyd, Lead Visual Information Specialist                                    Information Technology Specialists

                                                                         MMWR Editorial Board
                                                         William L. Roper, MD, MPH, Chapel Hill, NC, Chairman
                   Matthew L. Boulton, MD, MPH, Ann Arbor, MI                                             Timothy F. Jones, MD, Nashville, TN
                       Virginia A. Caine, MD, Indianapolis, IN                                             Rima F. Khabbaz, MD, Atlanta, GA
                        Barbara A. Ellis, PhD, MS, Atlanta, GA                                            Dennis G. Maki, MD, Madison, WI
               Jonathan E. Fielding, MD, MPH, MBA, Los Angeles, CA                                   Patricia Quinlisk, MD, MPH, Des Moines, IA
                         David W. Fleming, MD, Seattle, WA                                          Patrick L. Remington, MD, MPH, Madison, WI
                 William E. Halperin, MD, DrPH, MPH, Newark, NJ                                          William Schaffner, MD, Nashville, TN
                       King K. Holmes, MD, PhD, Seattle, WA




734              MMWR / September 13, 2013 / Vol. 62 / No. 36

                                                                                      2                                                           Exhibit 302
                   Case 2:20-cv-02470-WBS-JDP     Document 11 Filed 12/29/20 Page 77 of 389
                                         Morbidity and Mortality Weekly Report



TABLE 1. Estimated vaccination coverage among children aged 19–35 months, by selected vaccines and dosages — National Immunization
Survey, United States, 2008–2012*
                                                  2008                      2009                        2010                       2011                       2012
Vaccine and dosage                          %        (95% CI)         %         (95% CI)          %         (95% CI)         %         (95% CI)         %        (95% CI)
DTaP
 ≥3 doses                                  96.2          (±0.5)      95.0          (±0.6)        95.0          (±0.6)       95.5          (±0.5)       94.3       (±0.7)†
 ≥4 doses                                  84.6          (±1.0)      83.9          (±1.0)        84.4          (±1.0)       84.6          (±1.0)       82.5       (±1.2)†
Poliovirus (≥3 doses)                      93.6          (±0.6)      92.8          (±0.7)        93.3          (±0.7)       93.9          (±0.6)       92.8       (±0.7)†
MMR (≥1 doses)                             92.1          (±0.7)      90.0          (±0.8)        91.5          (±0.7)       91.6          (±0.8)       90.8        (±0.8)
Hib§
 Primary series                            N/A                       92.1          (±0.8)        92.2          (±0.8)       94.2          (±0.6)       93.3          (±0.7)
 Full series                               N/A                       54.8          (±1.4)        66.8          (±1.3)       80.4          (±1.1)       80.9          (±1.2)
HepB
 ≥3 doses                                  93.5          (±0.7)      92.4          (±0.7)        91.8          (±0.7)       91.1          (±0.7)       89.7       (±0.9)†
 1 dose by 3 days (birth)¶                 55.3          (±1.3)      60.8          (±1.3)        64.1          (±1.3)       68.6          (±1.3)       71.6       (±1.4)†
Varicella (≥1 doses)                       90.7          (±0.7)      89.6          (±0.8)        90.4          (±0.8)       90.8          (±0.7)       90.2        (±0.8)
PCV
 ≥3 doses                                  92.8          (±0.6)      92.6          (±0.7)        92.6          (±0.8)       93.6          (±0.6)       92.3       (±0.8)†
 ≥4 doses                                  80.1          (±1.1)      80.4          (±1.2)        83.3          (±1.0)       84.4          (±1.0)       81.9       (±1.1)†
HepA**
 ≥1 doses                                  70.5          (±1.1)      75.0          (±1.1)        78.3          (±1.1)       81.2          (±1.0)       81.5          (±1.1)
 ≥2 doses                                  40.4          (±1.2)      46.6          (±1.4)        49.7          (±1.4)       52.2          (±1.4)       53.0          (±1.5)
Rotavirus††                                N/A                       43.9          (±1.4)        59.2          (±1.4)       67.3          (±1.3)       68.6          (±1.4)
Combined series
 4:3:1:3*:3:1:4§§                          N/A                       44.3          (±1.4)        56.6          (±1.3)       68.5          (±1.3)       68.4          (±1.4)
Children who received no                    0.6          (±0.2)       0.6          (±0.1)         0.7          (±0.2)        0.8          (±0.2)        0.8          (±0.1)
 vaccinations
Abbreviations: CI = confidence interval; DTaP = diphtheria and tetanus toxoids and acellular pertussis vaccine (includes children who might have been vaccinated
with diphtheria and tetanus toxoids and pertussis vaccine or diphtheria and tetanus toxoids vaccine); MMR = measles, mumps, and rubella vaccine; Hib = Haemophilus
influenzae type b vaccine; N/A = not available (estimate not available if the unweighted sample size for the denominator was <30 or 95% CI half width / estimate
>0.588 or 95% CI half width >10); HepB = hepatitis B vaccine; HepA = hepatitis A vaccine; PCV = pneumococcal conjugate vaccine.
 * For 2008, includes children born during January 2005–June 2007; for 2009, children born during January 2006–July 2008; for 2010, children born during January 2007–
   July 2009; for 2011, children born during January 2008–May 2010; and for 2012, children born during January 2009–May 2011.
 † Statistically significant change in coverage compared with 2011 (p<0.05).
 § Hib primary series: receipt of ≥2 or ≥3 doses, depending on product received. Full series: receipt of ≥3 or ≥4 doses, depending on product received (primary series
   and booster dose). Hib coverage for primary or full series not available until 2009.
 ¶ HepB administered from birth through age 3 days.
** HepA coverage not available before 2008.
†† Rotavirus vaccine includes ≥2 or ≥3 doses, depending on the product received (≥2 doses for Rotarix [RV1] or ≥3 doses for RotaTeq [RV5]). Estimates of rotavirus
   vaccine coverage not available before 2009.
§§ 4:3:1:3*:3:1:4 series, referred to as routine, includes ≥4 doses of DTaP, ≥3 doses of poliovirus vaccine, ≥1 doses of measles vaccine, full series of Hib (3 or 4 doses,
   depending on product), ≥3 doses of HepB, ≥1 doses of varicella vaccine, and ≥4 doses of PCV.


poliovirus, and HepB, coverage for these vaccines has remained                              Coverage with the combined vaccine series (4:3:1:3*:3:1:4)***
high and stable for at least the past decade.¶¶ Coverage with ≥4                            was 68.4% in 2012, also similar to coverage in 2011.
doses of PCV decreased from 84.4% in 2011 to 81.9% in 2012.                                   Children in families with incomes below the federal poverty
Coverage with the birth dose of HepB increased from 68.6% in                                level††† had lower coverage than children in families at or above
2011 to 71.6% in 2012. Coverage with the full series of Hib,                                the poverty level for ≥3 and ≥4 doses of DTaP, primary and
which steadily increased during 2009–2011 after a vaccine short-                            full series of Hib, ≥3 and ≥4 doses of PCV, ≥2 doses of HepA,
age that occurred from December 2007 to September 2009 (2),                                 rotavirus vaccine, and the combined vaccine series (Table 2).
was similar in 2012 at 80.9% compared with 2011. Similarly,
coverage with ≥2 doses of HepA and rotavirus vaccine remained                               *** The 4:3:1:3*:3:1:4 vaccine series includes ≥4 doses of DTaP/diphtheria and
                                                                                                tetanus toxoids vaccine/diphtheria and tetanus toxoids and pertussis vaccine,
similar to 2011 levels at 53.0% and 68.6% in 2012, respectively.                                ≥3 doses of poliovirus vaccine, ≥1 doses of measles vaccine, ≥3 or ≥4 doses
                                                                                                of Hib (depending on product type of vaccine), ≥3 doses of HepB, ≥1 doses
¶¶                                                                                              of varicella vaccine, and ≥4 doses of PCV.
     Information on coverage with individual vaccines since the inception of NIS            ††† Poverty level uses income and family size to categorize households into 1) at
     in 1994 through 2012 is available at http://www.cdc.gov/vaccines/stats-surv/               or above the poverty level and 2) below the poverty level. Poverty level was
     nis/figures/2012_map.htm.                                                                  based on 2011 U.S. Census poverty thresholds, available at http://www.
                                                                                                census.gov/hhes/www/poverty/data/threshld.




                                                                                                        MMWR / September 13, 2013 / Vol. 62 / No. 36                          735

                                                                                     3                                                             Exhibit 302
                   Case 2:20-cv-02470-WBS-JDP     Document 11 Filed 12/29/20 Page 78 of 389
                                         Morbidity and Mortality Weekly Report



TABLE 2. Estimated vaccination coverage among children aged 19–35 months, by selected vaccines and dosages, race/ethnicity,* and poverty
level† — National Immunization Survey, United States, 2012§
                                                                         Race/Ethnicity                                                              Poverty level
                               White,             Black,                           American Indian/                       Multiracial,
                            non-Hispanic       non-Hispanic       Hispanic          Alaska Native           Asian        non-Hispanic      At or above              Below
Vaccine and dosage           %      (95% CI)    %     (95% CI)   %      (95% CI)     %      (95% CI)    %     (95% CI)    %     (95% CI)    %     (95% CI)    %      (95% CI)
DTaP
 ≥3 doses                    94.8   (±0.8)     94.0   (±1.6)     93.5   (±1.9)       95.6   (±3.3)     96.1   (±2.1)     95.1   (±2.0)     95.0   (±0.9)     93.4     (±1.3)**
 ≥4 doses                    83.6   (±1.5)     79.6   (±3.1)¶    80.8   (±2.9)       88.2   (±5.9)     88.1   (±4.3)     85.6   (±3.6)     85.0   (±1.4)     78.5     (±2.3)**
Poliovirus (≥3 doses)        93.0   (±0.9)     92.9   (±1.8)     92.5   (±1.8)       95.2   (±3.4)     92.3   (±3.6)     93.3   (±2.3)     93.4   (±0.9)     91.8     (±1.4)
MMR (≥1 doses)               90.9   (±1.0)     90.9   (±2.1)     90.7   (±2.0)       92.0   (±5.0)     89.8   (±5.2)     92.3   (±2.6)     91.4   (±1.0)     89.9     (±1.6)
Hib††
 Primary series              93.7 (±0.9)       91.1   (±2.2)     93.5   (±1.7)       94.5   (±3.9)     94.9   (±2.2)     94.0   (±2.2)     94.3 (±0.8)       91.9     (±1.4)**
 Full series                 82.2 (±1.4)       77.5   (±3.3)¶    79.5   (±2.8)       84.7   (±7.1)     86.1   (±4.4)     82.5   (±3.9)     84.0 (±1.4)       76.4     (±2.2)**
HepB
 ≥3 doses                    89.3 (±1.1)       89.7   (±2.2)     89.4   (±2.1)       94.0   (±3.9)¶    93.2   (±2.7)¶    92.2   (±2.6)     89.8 (±1.1)       89.4     (±1.5)
 1 dose by 3 days            69.2 (±1.6)       74.9   (±3.6)¶    73.9   (±3.4)¶       NA               71.6   (±6.6)     75.9   (±4.8)¶    69.4 (±1.7)       75.8     (±2.5)**
  (birth)§§
Varicella (≥1 doses)         89.8 (±1.0)       90.4   (±2.1)     90.9   (±2.1)       92.5   (±4.5)     91.9   (±3.2)     90.9   (±2.9)     90.6 (±1.0)       89.7     (±1.7)
PCV
 ≥3 doses                    92.7   (±1.0)     91.2   (±2.0)     92.4   (±1.8)       94.0   (±4.0)     90.7   (±3.3)     94.0   (±2.2)     93.4   (±0.9)     90.7     (±1.5)**
 ≥4 doses                    83.5   (±1.4)     77.1   (±3.5)¶    82.1   (±2.5)        NA               80.7   (±5.1)     84.1   (±3.7)     85.3   (±1.2)     76.7     (±2.3)**
HepA (≥2 doses)              52.6   (±1.8)     52.0   (±3.9)     54.4   (±3.4)        NA               57.5   (±7.7)     49.4   (±5.7)     55.4   (±1.8)     49.4     (±2.7)**
Rotavirus¶¶                  70.5   (±1.6)     60.4   (±4.0)¶    70.0   (±3.1)        NA               69.9   (±7.1)     69.3   (±5.4)     72.5   (±1.6)     63.0     (±2.5)**
Combined series
 4:3:1:3*:3:1:4***           69.3 (±1.7)       64.8   (±3.8)¶    67.8   (±3.2)        NA               71.6   (±6.6)     71.5   (±4.8)     71.6 (±1.6)       63.4     (±2.7)**
Abbreviations: CI = confidence interval; DTaP = diphtheria and tetanus toxoids and acellular pertussis vaccine (includes children who might have been vaccinated
with diphtheria and tetanus toxoids and pertussis vaccine or diphtheria and tetanus toxoids vaccine); Hib = Haemophilus influenzae type b vaccine; MMR = measles,
mumps, and rubella vaccine; N/A = not available (estimate not available if the unweighted sample size for the denominator was <30 or 95% CI half width / estimate
>0.588 or 95% CI half width >10); HepB = hepatitis B vaccine; HepA = hepatitis A vaccine; PCV = pneumococcal conjugate vaccine.
  * Native Hawaiian or other Pacific Islanders not included because of small sample sizes.
  † Poverty level was determined for all children. Children were classified as below poverty if their total family income was less than the poverty threshold specified
    for the applicable family size and number of children aged <18 years. All others were classified as at or above poverty. Poverty thresholds reflect yearly changes
    in the Consumer Price Index. Thresholds and guidelines available at http://www.census.gov/hhes/www/poverty.html.
  § Children in the 2012 National Immunization Survey were born during January 2009–May 2011.
  ¶ Estimates are statistically significant at p<0.05. Children identified as non-Hispanic white were the reference group.
 ** Estimates are statistically significant at p<0.05. Children living at or above poverty were the reference group.
 †† Hib primary series: receipt of ≥2 or ≥3 doses, depending on product received; full series: primary series and booster dose includes receipt of ≥3 or ≥4 doses,
    depending on product received.
 §§ HepB (≥1 doses) administered from birth through age 3 days.
 ¶¶ Includes ≥2 or ≥3 doses, depending on product received (≥2 doses for Rotarix [RV1] or ≥3 doses for RotaTeq [RV5]).
*** 4:3:1:3:3:1:4 series includes ≥4 doses of DTaP, ≥3 doses of poliovirus vaccine, ≥1 doses of measles vaccine, full series of Hib (3 or 4 doses, depending on type),
    ≥3 doses of HepB, ≥1 doses of varicella vaccine, and ≥4 doses of PCV.


Children in families below the poverty level had higher HepB                                children and Asian children had higher coverage for ≥3 doses
birth dose coverage than children living at or above the poverty                            of HepB compared with white children. Black, Hispanic, and
level. No differences by poverty status were observed for polio-                            multiracial children had higher coverage for the birth dose of
virus vaccine, MMR, ≥3 doses of HepB, or varicella vaccine.                                 HepB compared with white children. With the exception of the
  Compared with white children,§§§ black children had lower                                 difference in HepB birth dose coverage between Hispanic and
coverage for ≥4 doses of DTaP, the full series of Hib, ≥4 doses                             white children, all of these associations with ≥3 doses of HepB
of PCV, rotavirus vaccine, and the combined 4:3:1:3*:3:1:4                                  and the birth dose of HepB remained statistically significant
series (Table 2). After adjustment for poverty status, black race                           after adjustment for poverty status.
was not associated with coverage with any of these vaccines                                   Vaccination coverage varied by state, with coverage for the
except for rotavirus. American Indian/Alaska Native (AI/AN)                                 combined vaccine series ranging from 59.5% in Alaska to
                                                                                            80.2% in Hawaii (Table 3). Fifteen states had point estimates of
§§§   Child’s race/ethnicity was reported by their parent or guardian. Children             MMR coverage below the Healthy People 2020 target of 90%,
      categorized in this report as white, black, Asian, American Indian/Alaska
      Native, or multiracial were identified as non-Hispanic by their parent or             and only Connecticut, Delaware, and the District of Columbia
      guardian. Children identified as multiracial had more than one race category          had coverage ≥90% for ≥4 doses of DTaP. Variations in coverage
      selected. Persons identified as Hispanic might be of any race.
                                                                                            were widest for the birth dose of HepB (ranging from 36.0%


736              MMWR / September 13, 2013 / Vol. 62 / No. 36

                                                                                      4                                                           Exhibit 302
                 Case 2:20-cv-02470-WBS-JDP     Document 11 Filed 12/29/20 Page 79 of 389
                                       Morbidity and Mortality Weekly Report



TABLE 3. Estimated vaccination coverage among children aged 19–35 months, by selected individual vaccines and vaccination series* and
state/local area — National Immunization Survey, United States, 2012†
                     MMR (≥1 doses)         DTaP (≥4 doses)      HepB (birth)§      HepA (≥2 doses)¶            Rotavirus**      Combined series*
State/Area            %       (95% CI)     %       (95% CI)      %      (95% CI)     %        (95% CI)      %        (95% CI)     %      (95% CI)
United States        90.8      (±0.8)     82.5      (±1.2) §§   71.6     (±1.4)††   53.0       (±1.5)      68.6       (±1.4)     68.4     (±1.4)
Alabama              93.1      (±3.5)     84.8       (±5.9)     83.8     (±4.9)††   49.2       (±7.4)      66.0       (±7.4)§§   71.3     (±6.8)
Alaska               86.2      (±5.1)     79.4       (±5.8)     56.8     (±6.9)     50.1       (±6.9)      60.3       (±6.8)     59.5     (±6.8)
Arizona              88.3      (±4.9)     82.7       (±5.8)     83.0     (±5.3)††   55.2       (±6.9)      71.6       (±6.7)     67.5     (±7.5)
Arkansas             92.3      (±4.0)     79.8       (±6.4)     81.7     (±6.5)     40.1       (±7.5)      56.3       (±8.0)     66.4     (±7.6)
California           91.5      (±4.3)     81.6       (±6.6)     61.5     (±7.5)     54.6       (±7.8)      71.0       (±6.8)     66.8     (±7.5)
Colorado             91.5      (±4.5)     82.8       (±6.7)     64.0     (±8.4)     56.2       (±8.6)      73.5       (±7.7)     71.7     (±7.9)
Connecticut          94.8      (±2.9)     91.3       (±3.8)     75.7     (±5.7)     65.5       (±6.3)††    72.5       (±6.4)     77.1     (±5.7)
Delaware             94.4      (±3.4)     90.9       (±4.3)     72.3     (±6.7)     65.7       (±7.1)††    76.5       (±6.5)     72.6     (±6.7)
District of          93.0      (±3.7)     90.7       (±4.0)     78.2     (±5.4)     62.3       (±6.6)      54.2       (±6.8)     73.4     (±6.2)
  Columbia
Florida              91.0      (±4.8)     83.3       (±6.5)     62.6     (±7.6)     51.9        (±8.1)     66.0       (±7.9)     68.6     (±7.5)
Georgia              91.9      (±4.2)     86.7       (±5.2)     87.6     (±5.1)     65.9        (±7.6)     71.8       (±7.2)     74.7     (±6.8)
Hawaii               95.0      (±2.7)     87.9       (±4.6)     82.7     (±5.2)††   58.1        (±7.1)     70.6       (±6.5)††   80.2     (±5.5)
Idaho                93.3      (±3.6)     76.6       (±6.7)     70.1     (±7.8)     52.8        (±8.6)     68.2       (±7.2)     63.0     (±8.2)
Illinois             91.6      (±2.7)     85.3       (±2.6)     71.3     (±5.0)     48.2       (±5.4 )     67.2       (±5.2)     68.5     (±4.9)
  City of Chicago    86.8      (±6.1)     79.4       (±7.6)     70.3     (±8.4)     45.2        (±8.7)     69.5       (±8.7)     60.4     (±8.8)§§
  Rest of state      93.2      (±2.9)     87.4       (±4.1)     71.7     (±6.0)     49.3        (±6.6)     66.4       (±6.3)     71.4     (±5.8)
Indiana              90.0      (±4.5)     76.8       (±6.5)     78.2     (±6.0)     48.0        (±7.5)     63.9       (±7.4)     61.4     (±7.4)
Iowa                 93.3      (±3.4)††   88.2       (±4.4)     68.3     (±7.5)     59.3        (±7.2)††   70.2       (±7.5)     74.8     (±6.3)
Kansas               88.5      (±4.6)     79.0       (±6.0)§§   78.3     (±5.4)     58.5        (±6.9)     59.9       (±7.0)     65.0     (±6.7)
Kentucky             89.2      (±4.4)     83.0       (±5.4)     80.8     (±5.6)     48.4        (±7.0)     69.0       (±6.4)     68.2     (±6.6)
Louisiana            90.5      (±4.0)     77.8       (±6.6)     76.6     (±6.8)     46.9        (±7.3)     65.0       (±7.4)     68.5     (±7.1)
Maine                91.2      (±4.2)     87.9       (±5.1)     74.2     (±5.8)     52.5        (±7.4)††   64.7       (±7.0)     72.6     (±6.6)
Maryland             92.5      (±4.8)     83.2       (±6.2)     73.3     (±6.6)     53.1        (±7.3)     71.2       (±6.9)     67.1     (±7.1)
Massachusetts        93.7      (±3.4)     88.2       (±4.5)     74.0     (±6.2)     57.5        (±6.9)     82.4       (±5.6)     73.5     (±6.2)
Michigan             91.4      (±4.4)     81.5       (±6.7)     78.9     (±6.1)     40.9        (±7.4)§§   64.3       (±7.4)     70.5     (±7.3)
Minnesota            90.1      (±5.6)     84.2       (±5.6)     62.8     (±7.4)     55.4        (±7.7)     76.6       (±6.4)     66.2     (±7.6)
Mississippi          93.4      (±4.3)     83.6       (±6.4)     81.6     (±6.5)     39.7        (±8.2)     63.8       (±8.0)     77.5     (±7.0)
Missouri             92.7      (±4.1)     81.9       (±7.0)     78.7     (±6.2)     56.3        (±7.9)     69.3       (±7.8)     63.9     (±8.0)
Montana              91.5      (±4.0)     86.6       (±4.4)††   64.5     (±6.8)§§   50.5        (±7.3)     61.3       (±7.4)     66.5     (±7.1)
Nebraska             89.0      (±4.4)§§   84.5       (±5.2)§§   79.4     (±5.8)     60.6        (±7.0)     74.2       (±6.2)     72.6     (±6.5)
Nevada               89.8      (±4.1)     81.0       (±5.5)     70.5     (±6.3)     52.2        (±7.0)     62.7       (±6.7)     65.3     (±6.6)
New Hampshire        93.7      (±3.4)     88.7       (±4.7)     72.2     (±6.6)     57.0        (±7.0)     83.0       (±5.8)     80.1     (±5.7)††
New Jersey           94.8      (±2.7)     84.7       (±5.1)     52.6     (±6.9)     45.9        (±6.9)     68.0       (±6.6)††   71.5     (±6.4)
New Mexico           88.8      (±4.4)     87.0       (±4.9)     68.9     (±7.0)     51.9        (±7.6)     78.4       (±5.8)     71.6     (±6.6)
New York             90.2      (±2.9)     83.8       (±3.5)     61.5     (±4.7)††   45.9        (±4.7)     65.5       (±4.5)     63.7     (±4.6)
  City of New York   90.3      (±3.9)     82.9       (±5.3)     60.5     (±6.4)††   44.4        (±6.6)     56.8       (±6.8)     62.8     (±6.5)
  Rest of state      90.0      (±4.2)     84.6       (±4.7)     62.4     (±6.8)     47.5        (±6.7)     74.1       (±5.9)††   64.6     (±6.5)
See table footnotes on page 738.

in Vermont to 87.6% in Georgia), ≥2 doses of HepA (ranging                   poliovirus vaccine, HepB, and varicella vaccine. Although
from 32.3% in Wyoming to 65.9% in Georgia), and rotavirus                    coverage estimates for many vaccines had small but statistically
vaccine (ranging from 54.2% in the District of Columbia to                   significant decreases compared with 2011, estimates are not
83.0% in New Hampshire).                                                     directly comparable between years because NIS methods were
                                                                             changed. The number of interviews conducted via cellular tele-
                             Reported by
                                                                             phone increased in 2012, such that approximately half of the
Carla L. Black, PhD, David Yankey, MS, Maureen Kolasa, MPH,                  2012 NIS unweighted sample came from the cellular telephone
Immunization Services Div, National Center for Immunization                  sampling frame, compared with 11% of the 2011 unweighted
and Respiratory Diseases, CDC. Corresponding contributor:                    sample. In 2012, an estimated 45% of U.S. children aged
Carla L. Black, cblack2@cdc.gov, 404-639-8436.                               <18 years lived in households with cellular telephones only
                                                                             (3). The proportion of children aged 19–35 months living
                            Editorial Note
                                                                             in households with only cellular telephone service estimated
  The results of the 2012 NIS indicate that vaccination cover-               from the weighted 2012 NIS sample was 52.7%. Thus, the
age among children aged 19–35 months continues to be near                    NIS sample now more closely resembles the U.S. population
or above the Healthy People 2020 target of 90% for MMR,                      with respect to telephone service, and these 2012 vaccination



                                                                                         MMWR / September 13, 2013 / Vol. 62 / No. 36              737

                                                                        5                                                     Exhibit 302
                   Case 2:20-cv-02470-WBS-JDP     Document 11 Filed 12/29/20 Page 80 of 389
                                         Morbidity and Mortality Weekly Report



TABLE 3. (Continued) Estimated vaccination coverage among children aged 19–35 months, by selected individual vaccines and vaccination
series* and state/local area — National Immunization Survey, United States, 2012†
                      MMR (≥1 doses)           DTaP (≥4 doses)          HepB (birth)§          HepA (≥2 doses)¶             Rotavirus**        Combined series*
State/Area            %        (95% CI)       %        (95% CI)        %        (95% CI)        %        (95% CI)       %        (95% CI)       %        (95% CI)
North Carolina        89.0       (±4.9)     85.9         (±5.4)       78.2        (±5.9)       48.5        (±7.3)     68.0        (±7.1)       75.4       (±6.5)
North Dakota          90.6       (±5.4)     85.1         (±6.2)       82.3        (±5.6)       59.8        (±7.5)     75.4        (±7.1)       72.2       (±7.2)
Ohio                  90.3       (±4.9)     83.3         (±6.0)       77.8        (±6.2)       53.8        (±7.0)     67.4        (±7.5)       66.8       (±6.9)
Oklahoma              90.0       (±4.8)     79.1         (±6.0)       67.4        (±7.4)       56.1        (±7.4)     56.4        (±7.7)       61.0       (±7.6)
Oregon                87.3       (±4.7)     81.2         (±5.8)       65.4        (±6.6)       57.6        (±7.0)     66.1        (±6.7)       66.7       (±6.7)
Pennsylvania          87.0       (±4.6)§§   80.1         (±5.3)       83.2        (±4.3)††     58.5        (±6.1)     72.5        (±5.5)       68.3       (±5.9)
 Philadelphia         92.6       (±4.3)     85.4         (±5.7)       78.1        (±6.0)       58.1        (±7.6)     68.0        (±7.2)       73.8       (±7.1)
   County
 Rest of state        85.9       (±5.5)§§   79.1         (±6.2)       84.2        (±5.1)††     58.6        (±7.1)     73.4        (±6.4)       67.2       (±6.9)
Rhode Island          94.3       (±3.1)     89.0         (±4.9)       68.3        (±6.7)       57.3        (±6.9)     79.8        (±6.4)       72.5       (±6.5)
South Carolina        93.2       (±3.5)     80.9         (±6.0)       78.4        (±5.8)††     48.5        (±7.3)     70.6        (±6.7)††     71.8       (±6.7)
South Dakota          93.3       (±3.0)     79.2         (±5.5)       76.6        (±5.6)       45.3        (±6.8)††   59.5        (±7.0)       63.6       (±6.4)
Tennessee             92.2       (±4.0)     82.0         (±6.0)       68.8        (±7.0)       55.4        (±7.7)     64.3        (±7.6)       73.1       (±6.8)
Texas                 89.7       (±2.4)§§   77.4         (±3.6)§§     74.6        (±3.7)       57.4        (±4.0)     67.5        (±3.9)       64.8       (±4.0)§§
 Bexar County         90.9       (±4.0)     77.5         (±6.4)       76.4        (±6.4)††     62.6        (±7.6)     67.5        (±7.4)       65.7       (±7.5)
 City of Houston      92.2       (±4.7)     83.4         (±6.8)       84.3        (±5.6)       64.4        (±8.4)     79.7        (±7.6)††     70.9       (±7.9)
 Dallas County        86.5       (±5.6)     78.8         (±6.6)       72.3        (±7.0)§§     56.8        (±8.0)     72.0        (±7.2)       69.8       (±7.5)
 El Paso County       87.1       (±4.7)     76.5         (±6.1)       77.9        (±5.6)       57.4        (±6.7)     68.4        (±6.7)       62.3       (±6.7)
 Rest of state        89.7       (±3.3)§§   76.2         (±5.0)       72.8        (±5.2)       55.7        (±5.6)     64.5        (±5.4)§§     62.9       (±5.6)§§
Utah                  87.3       (±5.5)     80.5         (±6.6)       78.6        (±6.3)       57.1        (±7.7)     74.5        (±6.8)       73.0       (±7.2)
Vermont               91.7       (±3.8)     86.0         (±5.0)       36.0        (±6.7)††     37.4        (±6.4)     64.2        (±6.6)       63.2       (±6.7)
Virginia              94.3       (±3.9)     82.7         (±6.6)       71.4        (±7.4)       50.0        (±8.3)     71.9        (±7.9)       69.8       (±7.7)
Washington            84.8       (±5.8)     84.0         (±5.5)       73.2        (±6.5)       51.0        (±7.4)     68.6        (±7.0)       65.2       (±7.2)
West Virginia         84.6       (±6.0)     79.1         (±6.8)       74.4        (±6.6)††     54.9        (±7.9)     62.6        (±7.8)       60.8       (±7.9)
Wisconsin             89.3       (±5.2)     87.8         (±5.3)       72.2        (±6.5)       55.6        (±7.4)     67.4        (±7.1)       75.2       (±6.5)
Wyoming               91.2       (±3.9)     79.4         (±6.0)       64.8        (±7.1)       32.3       (±6.8) §§   69.1        (±6.7)††     67.2       (±6.8)
U.S. Virgin Islands   63.7       (±7.4)§§   55.6         (±7.7)       72.8        (±7.0)       12.0        (±4.7)     15.6        (±5.7)       41.5       (±7.6)
Abbreviations: CI = confidence interval; DTaP = diphtheria and tetanus toxoids and acellular pertussis vaccine (includes children who might have been vaccinated
with diphtheria and tetanus toxoids and pertussis vaccine or diphtheria and tetanus toxoids vaccine); HepB = hepatitis B vaccine; HepA = hepatitis A vaccine;
Hib = Haemophilus influenzae type b vaccine; MMR = measles, mumps, and rubella vaccine; PCV = pneumococcal conjugate vaccine.
 * Includes ≥4 doses of DTaP, ≥3 doses of poliovirus vaccine, ≥1 doses of measles vaccine, full series of Hib (3 or 4 doses, depending on product), ≥3 doses of HepB,
   ≥1 doses of varicella vaccine, and ≥4 doses of PCV.
 † Children in the 2012 National Immunization Survey were born during January 2009–May 2011.
 § HepB administered from birth through age 3 days.
 ¶ ≥2 doses HepA and measured among children aged 19–35 months.
** ≥2 or ≥3 doses of rotavirus vaccine, depending on product received (≥2 doses for Rotarix [RV1] or ≥3 doses for RotaTeq [RV5]).
†† Statistically significant increase in coverage compared with 2011 (p<0.05).
§§ Statistically significant decrease in coverage compared with 2011 (p<0.05).



coverage estimates should be considered a baseline against                              Coverage with HepA and rotavirus, the more recently rec-
which subsequent trends in coverage can be evaluated.                                 ommended vaccines, also remained similar in 2012 compared
  After a sustained increase from 2009 to 2011, likely attrib-                        with 2011, after several years of continued increase. Similar to
utable to recovery from a Hib vaccine shortage that occurred                          Hib, DTaP, and PCV, the plateau in coverage for HepA might
from December 2007 to June 2009 (2), coverage with the                                be attributable to fewer opportunities for catch-up doses, as
full series of Hib vaccine has reached levels in 2012 similar to                      the first dose of HepA is recommended during age 12–23
those of DTaP and PCV, vaccines that also require a booster                           months. Children’s vaccination status in NIS is determined up
dose during the second year of life. Because the frequency of                         to age 19–35 months, so some children might have received
recommended well-child visits declines after age 12 months,                           their second dose, or might be due for the second dose, after
fewer opportunities for catch-up doses with these vaccines                            the survey was conducted (the second dose is recommended
exist when children fall behind schedule. CDC encourages                              6–18 months after the first dose) (5). For rotavirus vaccine,
the use of provider and system-based interventions aimed                              the first dose should be given before age 14 weeks and 6 days
at encouraging adherence to well-child visits and facilitating                        because of insufficient evidence of safety in children aged >15
delivery of vaccines at these visits. Examples include use of                         weeks, and the final dose should be given by age 8 months (5).
immunization information systems, provider assessment and                             These age restrictions might preclude infants from starting or
feedback, provider reminders, standing orders, and provider                           completing the series. Health-care providers should make every
education in conjunction with other interventions (4).


738             MMWR / September 13, 2013 / Vol. 62 / No. 36

                                                                                6                                                         Exhibit 302
                   Case 2:20-cv-02470-WBS-JDP     Document 11 Filed 12/29/20 Page 81 of 389
                                         Morbidity and Mortality Weekly Report



                                                                                        for child-care centers, and vaccine financing policies might
  What is already known on this topic?                                                  contribute to variations in vaccination coverage.
  Healthy People 2020 set childhood vaccination targets of 90% for                         The findings in this report are subject to at least four limi-
  ≥1 doses of measles, mumps, rubella vaccine (MMR); ≥3 doses of
                                                                                        tations. First, the proportion of the NIS sampled by cellular
  hepatitis B vaccine (HepB); ≥3 doses of poliovirus vaccine;
  ≥1 doses of varicella vaccine; ≥4 doses of diphtheria, tetanus, and                   telephone in 2012 was about half compared with only 11%
  pertussis vaccine; ≥4 doses of pneumococcal conjugate vaccine;                        in 2011 and zero in earlier years. Living in a household with
  and the full series of Haemophilus influenzae type b vaccine. The                     only cellular telephone service is associated with poverty and
  National Immunization Survey estimates coverage among U.S.                            other demographic factors that might be related to vaccina-
  children aged 19–35 months for these and other vaccines.                              tion status (3). Second, underestimates of vaccination coverage
  What is added by this report?                                                         might have resulted from the exclusive use of provider-reported
  In 2012, childhood vaccination coverage remains near or above                         vaccination histories because completeness of these records is
  national target levels for ≥1 doses of MMR (90.8%), ≥3 doses of                       unknown. Third, bias resulting from nonresponse and exclu-
  HepB (89.7%), ≥3 doses of poliovirus vaccine (92.8%), and
                                                                                        sion of households without telephone service might persist
  ≥1 doses of varicella vaccine (90.2%); however, coverage varied
  by state and tended to be lower among children in families with                       after weighting adjustments, although estimated bias from
  incomes below the federal poverty level.                                              these sources for the 2011 NIS was low for selected vaccines
  What are the implications for public health practice?                                 examined, ranging from 0.3 (for MMR) to 1.5 (for ≥4 DTaP)
  Sustaining current coverage levels and increasing coverage for                        percentage points (9). The potential for nonresponse bias was
  those vaccines below national target levels is needed to                              increased in 2012 because of the lower response rate for the
  maintain the low levels of vaccine-preventable diseases and                           cellular telephone sample. However, a comparison of vaccina-
  prevent a resurgence of these diseases in the United States.                          tion coverage estimates from the NIS from July 2011 through
  Ensuring systems such as client reminder/recall and vaccination                       June 2012 with those from the National Health Interview
  programs are in place in settings such as Special Supplemental
  Nutrition Program for Women, Infants, and Children (WIC)
                                                                                        Survey during the same period yielded similar results, both
  clinics and child-care facilities can help support high vaccina-                      overall and for children living in cellular-only households,
  tion coverage.                                                                        despite largely different response rates between the two sur-
                                                                                        veys (Assessment Branch, Immunization Services Division,
effort to start and complete administration of the rotavirus                            National Center for Immunization and Respiratory Diseases,
vaccine series on time.                                                                 and Survey Planning and Special Surveys Branch, Division
  Although few differences in coverage by racial/ethnic group                           of Health Interview Statistics, National Center for Health
were observed after adjustment for poverty status, differences                          Statistics, CDC; unpublished data; 2013). Finally, although
in coverage by poverty level remained for many vaccines.                                national coverage estimates are precise, estimates for state
The Vaccines For Children program¶¶¶ has been successful                                and local areas should be interpreted with caution because of
in removing differences in coverage between children living                             smaller sample sizes and wider confidence intervals.
above and below the poverty level that once existed for vac-                               High vaccination coverage among preschool-aged children
cines such as MMR, polio, and HepB (6); however, coverage                               has resulted in historically low levels of most vaccine-
among children living below the poverty level still lags behind                         preventable diseases in the United States (1). The results of
coverage of children living at or above the poverty level for                           the 2012 NIS indicate that vaccination coverage among young
newer vaccines (HepA and rotavirus) and vaccines that require                           children remained relatively stable and the proportion of
4 doses to complete the series.                                                         children who do not receive any vaccinations has remained low.
  Vaccination coverage continues to vary across states. Clusters                        Slight decreases in coverage for some vaccines relative to 2011
of unvaccinated children leave communities vulnerable to                                cannot be immediately explained but could be attributable
outbreaks of disease. The continued occurrence of measles                               to a change in NIS methods. The 2012 results should be
outbreaks among unvaccinated persons in the United States                               considered a baseline against which future trends in coverage
(7) underscores the importance of maintaining uniformly high                            can be evaluated. Careful monitoring of coverage levels overall
coverage to prevent transmission of imported disease. Recent                            and in subpopulations (e.g., racial/ethnic and geographic)
budget cuts to state and local health departments (8) as well as                        is important to ensure that all children remain adequately
differences by state in factors such as population characteristics,                     protected. Parents and health-care providers should work
immunization program activities, vaccination requirements                               to sustain high coverage and improve coverage for the more
                                                                                        recently recommended vaccines and those that require booster
¶¶¶   Additional information about the Vaccines for Children program is available       doses after age 12 months. In addition to health system–based
      at http://www.cdc.gov/vaccines/programs/vfc/default.htm.




                                                                                                  MMWR / September 13, 2013 / Vol. 62 / No. 36       739

                                                                                    7                                             Exhibit 302
                  Case 2:20-cv-02470-WBS-JDP     Document 11 Filed 12/29/20 Page 82 of 389
                                        Morbidity and Mortality Weekly Report



interventions previously described, national, state and local                                                             References
immunization programs should continue to partner with                                      1. CDC. Vaccine-preventable diseases, immunizations, and MMWR—
providers to implement the Guide to Community Preventive                                      1961–2011. MMWR 2011;60(Suppl 4):49–57.
Services–recommended interventions aimed at increasing                                     2. CDC. Updated recommendations for use of Haemophilus influenzae type b
                                                                                              (Hib) vaccine: reinstatement of the booster dose at ages 12–15 months.
community demand for vaccination, such as client reminder/                                    MMWR 2009;58:673–4.
recall and client or family incentives. Enhanced access to health                          3. CDC. Wireless substitution: early release of estimates from the National
services also is recommended, through reduced out-of-pocket                                   Health Interview Survey, July–December 2012. Atlanta, GA: US
                                                                                              Department of Health and Human Services, CDC; 2013. Available at
costs, home visits, and vaccination programs in child-care                                    http://www.cdc.gov/nchs/data/nhis/earlyrelease/wireless201306.pdf.
centers, schools, and Special Supplemental Nutrition Program                               4. Community Preventive Services Task Force. Increasing appropriate
for Women, Infants, and Children (WIC) settings**** (4).                                      vaccination: universally recommended vaccinations. In: The Guide to
                                                                                              Community Preventive Services. Atlanta, GA: Community Preventive
Health insurance reforms of the Affordable Care Act require                                   Services Task Force; 2013. Available at http://www.thecommunityguide.
health plans to cover recommended immunizations without                                       org/vaccines/index.html.
cost to the enrollee when administered by an in-network                                    5. CDC. General recommendations on immunization: recommendations
provider (10).††††                                                                            of the Advisory Committee on Immunization Practices (ACIP). MMWR
                                                                                              2011;60(No. RR-2).
                                                                                           6. CDC. Vaccination coverage by race/ethnicity and poverty level among children
**** Additional information about WIC is available at http://www.fns.usda.                    aged 19–35 months, United States, 1996. MMWR 1997;46:963–8.
     gov/wic.                                                                              7. CDC. Measles—United States, 2011. MMWR 2012;61:253–7.
†††† Enrollment in the new Health Insurance Marketplace begins October 1,
                                                                                           8. Association of State and Territorial Health Officials. Budget cuts continue
     2013. The Health Insurance Marketplace will offer individuals and small
                                                                                              to affect the health of Americans: update March 2012. Arlington, VA:
     businesses a streamlined process to compare health plans, get answers to
     questions, find out if they are eligible for tax credits for private insurance
                                                                                              Association of State and Territorial Health Officials; 2012. Available at
     or health programs like the Children’s Health Insurance Program (CHIP),                  http://www.astho.org/display/assetdisplay.aspx?id=6907.
     and enroll in a health plan that meets their needs. Consumers can learn               9. Pineau V, Wolter K, Skalland B, et al. Modeling total survey error in the
     more about the Marketplace at http://www.healthcare.gov or the Spanish-                  2011 National Immunization Survey (NIS): pre-school children and
     language site http://www.cuidadodesalud.gov or by calling the 24-hour                    teens. Paper presented at 2013 Joint Statistical Meetings, August 3–8,
     consumer call center at 1-800-318-2596. Hearing impaired callers using                   2013; Montreal, Quebec, Canada.
     TTY/TDD technology can call 1-855-889-4325 for assistance.                           10. Patient Protection and Affordable Care Act. Pub. L. No. 111-48,124
                                                                                              Stat. 119 (2010).




740            MMWR / September 13, 2013 / Vol. 62 / No. 36

                                                                                      8                                                     Exhibit 302
                 Case 2:20-cv-02470-WBS-JDP     Document 11 Filed 12/29/20 Page 83 of 389
                                       Morbidity and Mortality Weekly Report



                          Measles — United States, January 1–August 24, 2013

   Measles is a highly contagious, acute viral illness that can lead                  During January 1–August 24, 2013, a total of 159 cases were
to complications and death. Although measles elimination (i.e.,                    reported to CDC from 16 states and New York City (Figure 2).
interruption of continuous transmission lasting ≥12 months) was                    Patients ranged in age from 0 days to 61 years; 18 (11%) were
declared in the United States in 2000 (1), importation of measles                  aged <12 months, 40 (25%) were aged 1–4 years, 58 (36%)
cases continues to occur. During 2001–2012, the median annual                      were aged 5–19 years, and 43 (27%) were aged ≥20 years.
number of measles cases reported in the United States was 60 (range:               Among the 159 cases, 17 (11%) persons required hospitaliza-
37–220), including 26 imported cases (range: 18–80). The median                    tion, including four patients diagnosed with pneumonia. No
annual number of outbreaks reported to CDC was four (range:                        deaths were reported.
2–16). Since elimination, the highest numbers of U.S. cases were                      Among the 159 cases, 157 (99%) were import-associated, and
reported in 2008 (140 cases) and 2011 (220) (Figure 1) (2,3). To                   two had an unknown source. Forty-two (26%) importations (23
update measles data, CDC evaluated cases reported by 16 states                     returning U.S residents and 19 visitors to the United States) from
during January 1–August 24, 2013. A total of 159 cases of measles                  18 countries were reported, and 21 (50%) of the importations
were reported during this period. Most cases were in persons who                   were from the WHO European Region. Genotypes identified
were unvaccinated (131 [82%]) or had unknown vaccination status                    to date are D8 (47 cases), B3 (six), H1 (four), D9 (three), and
(15 [9%]). Forty-two importations were reported, and 21(50%)                       D4 (two).
were importations from the World Health Organization (WHO)                            Most cases were in persons who were unvaccinated (131 [82%])
European Region. Eight outbreaks accounted for 77% of the                          or had unknown vaccination status (15 [9%]). Thirteen (8%) of
cases reported in 2013, including the largest outbreak reported                    the patients had been vaccinated, of whom three had received 2
in the United States since 1996 (58 cases) (4). These outbreaks                    doses of measles, mumps, and rubella (MMR) vaccine. Among
demonstrate that unvaccinated persons place themselves and their                   140 U.S. residents who acquired measles, 117 (84%) were unvac-
communities at risk for measles and that high vaccination coverage                 cinated, and 11(8%) had unknown vaccination status. Of those
is important to prevent the spread of measles after importation.                   who were unvaccinated, 92 (79%) had philosophical objections
   Confirmed measles cases in the United States are reported by                    to vaccination, six (5%) had missed opportunities for vaccination,
state and local health departments to CDC using a standard                         15 (13%) occurred among infants aged <12 months who were
case definition.* A measles case is confirmed in a person with                     not eligible for vaccination, and for four (3%) the reason for no
febrile rash illness and laboratory confirmation or a direct epi-                  vaccination was unknown (Figure 3). Among the 21 U.S resident
demiologic link to a confirmed case. Laboratory confirmation                       patients who traveled abroad and were aged ≥6 months, 14 (67%)
involves serologic detection of measles-specific immunoglobu-                      were unvaccinated, five (24%) had unknown vaccination status,
lin M, a significant increase in measles immunoglobulin G                          and two had received 1 dose of MMR vaccine.
level, isolation of measles virus, or detection of measles virus                      To date in 2013, eight outbreaks have accounted for 77%
by nucleic acid amplification in a clinical specimen (e.g.,                        of the cases, and outbreaks have ranged from three to 58 cases.
nasopharyngeal or oropharyngeal swab, nasal aspirate, throat                       The largest outbreak occurred in New York City (4). None of
wash, or urine). Cases are considered imported if exposure to                      these patients had documentation of vaccination at the time of
measles virus occurred outside the United States 7–21 days                         exposure, including 12 (21%) who were aged <12 months. Of
before rash onset and rash occurred within 21 days of entry                        those who were eligible for vaccination, 31 (67%) had objected
into the United States, with no known exposure to measles in                       or had parental objection to vaccination because of religious or
the United States during that period. Import-associated cases                      philosophical beliefs (4). The second largest outbreak, in North
include 1) imported cases, 2) cases that are linked epidemiologi-                  Carolina (23 cases, including a California resident), occurred
cally to imported cases, and 3) cases for which an epidemiologic                   mainly among persons not vaccinated because of personal belief
link has not been identified but the viral genotype detected                       exemptions (5). In an ongoing outbreak in Texas, 20 confirmed
suggests recent importation.† An outbreak of measles is defined                    cases have been reported as of August 24 among members of a
as a chain of transmission with three or more confirmed cases.                     church community. Nineteen (95%) cases were in patients aged
                                                                                   >12 months, and 17 (85%) of the patients were unvaccinated.
* Available at http://wwwn.cdc.gov/nndss/script/casedef.aspx?condyrid=908&d        The index patient was an adult with unknown measles vac-
  atepub=1/1/2013%2012:00:00%20am.                                                 cination history who traveled to Indonesia.
† Additional information available at http://www.cdc.gov/vaccines/pubs/surv-
  manual/chpt07-measles.html.




                                                                                             MMWR / September 13, 2013 / Vol. 62 / No. 36        741

                                                                               9                                             Exhibit 302
                      Please note: Errata have been published for this issue. To view the errata, please click here and here.
                      Case 2:20-cv-02470-WBS-JDP     Document 11 Filed 12/29/20 Page 84 of 389
                                            Morbidity and Mortality Weekly Report



FIGURE 1. Number and percentage of measles cases that were directly imported and                                  Editorial Note
number of cases that were not directly imported* — United States, 2001–2013†
                                                                                                         Measles elimination has been maintained
               250                                                                    80              in  the United States since it was declared in
                                        Imported        Not imported          % imported
                                                                                               70     2000.    However, an estimated 20 million cases
    200                                                                                               of measles occur each year worldwide, and
                                                                                               60     cases continue to be imported into the United
                                                                                               50
                                                                                                      States. The increase in measles cases in the




                                                                                           Percentage
No. of cases




    150
                                                                                                      United States in 2013 serves as a reminder
                                                                                               40     that imported measles cases can result in large
    100                                                                                        30
                                                                                                      outbreaks, particularly if introduced into areas
                                                                                                      with pockets of unvaccinated persons.
                                                                                               20        During 2013, nearly two thirds of the cases
      50
                                                                                                      came from three outbreaks. In these outbreaks,
                                                                                               10
                                                                                                      transmission occurred after introduction of
       0                                                                                       0      measles into communities with pockets of
            2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013                          persons unvaccinated because of philosophical
                                                  Year                                                or religious beliefs. This allowed for spread to
* Directly imported cases are those in patients who acquired measles outside the United States and    occur, mainly in households and community
  brought their infection into the United States. Cases not directly imported include those that were
  acquired in the United States but linked to directly imported cases, imported virus, and cases with
                                                                                                      gatherings, before public health interventions
  unknown sources.                                                                                    could be implemented. Despite progress in
† As of Aug 24, 2013.
                                                                                                      global measles control and elimination, measles
                                                                                                      importations are likely to continue posing
                                                                                                      risks of measles outbreaks in unvaccinated
FIGURE 2. Number of measles cases (N = 159), by state — United States, 2013*
                                                                                                      communities. Maintaining high MMR vacci-
                                                                                                      nation coverage is essential to prevent measles
              1                                                                                       outbreaks and sustain measles elimination in
                             3                                                                        the United States.
            3                                          2                                                 To date in 2013, 23 measles importations
                                                                       2              65 †
                                                                                                      have been reported by U.S. residents, most of
                                                                                                      whom were aged ≥6 months and unvaccinated.
                                                                4     1                               The source of imported cases continues to
                                                                                             3
       15                          2                                                                  be most often the WHO European Region,
                                                                                           1
                                                                                                      a popular destination for U.S. travelers and
                                                                                   22                 an area where measles continues to circulate.
                     1
                                                                                                      All persons aged ≥6 months without evidence
                                                                                                      of measles immunity who travel outside the
                                            25                                                        United States should be vaccinated before travel
                                                                                9
                                                                                                      with 1 dose of MMR vaccine for infants aged
                                                                                                      6–11 months and 2 doses for persons aged ≥12
                                                                                                      months, at least 28 days apart. Routine MMR
* As of August 24, 2013.                                                                              vaccination is recommended for all children at
† Includes New York City.
                                                                                                      age 12–15 months, with a second dose at age
                                                                                                      4–6 years. Two doses of MMR vaccine are also
                                Reported by                                                           recommended for health-care personnel and
                                                                                       students attending post–high school educational institutions,
Gregory Wallace, MD, Susan Redd, Jennifer Rota, Paul Rota,
                                                                                       unless they have other evidence of immunity. Other adults
PhD, William Bellini, PhD, Div of Viral Diseases, National
                                                                                       without evidence of measles immunity should receive 1 dose of
Center for Immunization and Respiratory Diseases; Emmaculate
                                                                                       MMR vaccine. Health-care providers should encourage timely
Lebo, MBBS, EIS Officer, CDC. Corresponding contributor:
                                                                                       vaccination of all eligible patients and should remind parents
Emmaculate Lebo, elebo@cdc.gov, 404-718-4522.


742                  MMWR / September 13, 2013 / Vol. 62 / No. 36

                                                                        10                                                 Exhibit 302
                        Case 2:20-cv-02470-WBS-JDP     Document 11 Filed 12/29/20 Page 85 of 389
                                              Morbidity and Mortality Weekly Report


 FIGURE 3. U.S residents with measles who were unvaccinated
 (n = 117), by reasons for not receiving measles vaccine — United                         What is already known on this topic?
 States, January 1–July 13, 2013                                                          Measles elimination has been maintained in the United States
        100                                                                               since it was declared in 2000. However, an estimated 20 million
         90                                                                               cases of measles occur each year worldwide, with continued
         80                                                                               importation of cases into the United States.
         70                                                                               What is added by this report?
Percentage




         60
                                                                                          During January 1–August 24, 2013, a total of 159 cases of
         50
                                                                                          measles were reported to CDC, of which 146 (92%) were in
         40
                                                                                          persons who were unvaccinated or had unknown vaccination
         30
                                                                                          status and 42 (26%) cases were imported. Nearly two thirds of
         20
                                                                                          the cases were reported from three outbreaks that occurred
         10
                                                                                          after introduction of measles into communities with pockets of
          0
                                                                                          philosophical or religious exemptions.
               Philosophical/      Ineligible†      Missed        Other¶
              Religious beliefs*                 opportunities§                           What are the implications for public health practice?
                                            Reason                                        Importation of measles into communities with unvaccinated
 * Includes persons who were unvaccinated because of their own or their parents’          persons can lead to large outbreaks and threaten the elimination
   beliefs.                                                                               of measles in the United States. Maintenance of high coverage
 † Includes persons ineligible for measles vaccination, generally those aged <12
                                                                                          with 2 doses of measles, mumps, and rubella vaccine, early
   months.
 § Includes children aged 16 months–4 years who had not been vaccinated and               detection of cases, and rapid public health response to reports of
   international travelers aged ≥6 months who were unvaccinated but had no                measles are key factors that will lead to sustained elimination.
   exemption.
 ¶ Includes persons who were known to be unvaccinated and the reason was
   unknown.                                                                             vaccine coverage, early detection of cases, and rapid public
                                                                                        health response to a case are the key factors that will lead to
 who plan to travel internationally with children of the increased                      sustained elimination, despite the continued importation of
 risk for measles and the importance of vaccination (6).                                cases into the United States.
    Patients with measles often seek medical care; therefore,
 health-care providers should maintain a high awareness of                                                             References
 measles and suspect measles in persons who have a febrile                               1. Katz SL, Hinman AR. Summary and conclusions: measles elimination
                                                                                            meeting, 16–17 March 2000. J Infect Dis 2004:189(Suppl 1):S43–7.
 rash illness and clinically compatible symptoms and who have                            2. CDC. Summary of notifiable diseases—United States, 2008. MMWR
 recently traveled abroad or have had contact with travelers.                               2010;57(54).
 Providers should implement isolation precautions immediately,                           3. CDC. Summary of notifiable diseases—United States, 2011. MMWR
 collect an appropriate laboratory specimen, and promptly                                   2013;60(53).
                                                                                         4. CDC. Notes from the field: measles outbreak among members of a
 report suspected measles case to their local health department                             religious community—Brooklyn, New York, March–June 2013.
 (7). Early reporting and rapid control efforts by states and                               MMWR 2013;62:752–3.
 local public health agencies are essential to limit the spread of                       5. CDC. Notes from the field: measles outbreak associated with a traveler
                                                                                            returning from India—North Carolina. MMWR 2013;62:753.
 disease. Timely response plays an important role in limiting                            6. CDC. Prevention of measles, rubella, congenital rubella syndrome, and
 the size of outbreaks and preventing spread of measles, even                               mumps, 2013: summary recommendations of the Advisory Committee
 in communities with large numbers of unvaccinated persons.                                 on Immunization Practices (ACIP). MMWR 2013;62(No. RR-4).
                                                                                         7. CDC. 2007 guideline for isolation precautions: preventing transmission
    High MMR vaccine coverage in the United States (91%                                     of infectious agents in healthcare settings. Atlanta, GA: US Department
 among children aged 19–35 months) limits the size of measles                               of Health and Human Services, CDC; 2007. Available at http://www.
 outbreaks; however, some states have coverage levels <90%                                  cdc.gov/hicpac/2007ip/2007isolationprecautions.html.
 (8). Additionally, unvaccinated children tend to cluster geo-                           8. CDC. National, state, and local area vaccination coverage among children
                                                                                            aged 19–35 months— United States, 2012. MMWR 2013;62:733–40.
 graphically and socially, increasing the risk for outbreaks (9).                        9. Smith PJ, Chu SY, Barker LE. Children who have received no vaccines:
 Increases in the proportion of persons declining vaccination                               who are they and where do they live? Pediatrics 2004;114:187–95.
 for themselves or their children might lead to large-scale and                         10. Omer SB, Salmon DA, Orenstein WA, deHart MP, Halsey N. Vaccine
                                                                                            refusal, mandatory immunization, and the risks of vaccine-preventable
 sustained outbreaks, threatening the elimination of measles in                             diseases. N Engl J Med 2009;360:1981–8.
 the United States (10). Maintenance of high, 2-dose MMR




                                                                                                    MMWR / September 13, 2013 / Vol. 62 / No. 36                743

                                                                                   11                                                  Exhibit 302
               Case 2:20-cv-02470-WBS-JDP     Document 11 Filed 12/29/20 Page 86 of 389
                                     Morbidity and Mortality Weekly Report



 Influenza Vaccination Practices of Physicians and Caregivers of Children with
      Neurologic and Neurodevelopmental Conditions — United States,
                          2011–12 Influenza Season

   Cognitive dysfunction, seizure disorders (epilepsy), and other          specifically children with neurologic conditions. Physicians were
neurologic disorders are conditions associated with a high risk            recruited through American Academy of Pediatrics specialty
for complications of influenza virus infection (1–3). This risk            listservs, including the Council on Children with Disabilities,
was observed during the 2009 influenza pandemic; among                     the Committee on Practice and Ambulatory Medicine, and
336 pediatric deaths, 146 occurred in children with underly-               the Section on Neurology. An online survey was available from
ing neurologic disorders, most commonly intellectual disability            March 7 through May 15, 2011. This survey collected basic
(76%) and epilepsy (51%) (4). Because little is known about                information regarding practice setting, specialty, and vaccination
influenza-related knowledge and practices among the families               practices for various patient populations. Respondents also were
and health-care providers of children with neurologic or neuro-            asked which chronic medical conditions were associated with
developmental (NND) conditions, CDC worked with Family                     increased risk for severe illness from influenza.
Voices and the American Academy of Pediatrics to survey parents               Descriptive statistics were summarized as percentages.
and physicians during the 2011–12 influenza season to assess               Between-group differences were assessed using chi-square testing.
these factors. Among 1,005 children with NND conditions,                   A p-value of <0.05 was considered to be statistically significant.
parents reported that 50% of children were vaccinated or had a                A total of 1,940 surveys were completed by parents of children
vaccine appointment scheduled. Vaccination rates were low for              with a high-risk condition. Seasonal influenza vaccination rates cat-
children with intellectual disability (52%) and epilepsy (59%).            egorized by high-risk condition ranged from 41% for children with
Physician recognition of high-risk conditions was low for intel-           metabolic conditions to 78% for children with chronic lung disease
lectual disability (46%) and epilepsy (52%). Efforts to improve            (Figure). Among 1,005 parents of children with NND conditions,
physician awareness are essential because physicians are in a key          50% reported their child had received or had an appointment sched-
position to educate parents of children with NND conditions                uled to receive influenza vaccine at the time of survey completion.
about their increased risk for influenza complications and the                Among all respondents, health-care providers were reported
importance of prevention through vaccination. Further research             most frequently (75%) as the source of information about
also is needed to identify barriers to influenza vaccination among         vaccines in general, and influenza vaccine specifically. Parents
families and health-care providers of these children.                      of vaccinated children were more likely (80% versus 64%
   CDC collaborated with Family Voices, a national advocacy                [p<0.001]) to report using health-care providers as a source of
group for children with special health-care needs, to recruit via          information. Use of the Internet (24%) and family support or
listservs parents of children with chronic medical conditions.             disability advocacy organizations (22%) were less frequently
An online survey was distributed to members of the Family                  reported as sources of information and did not differ between
Voices listservs and administered from September 6 through                 families of vaccinated and unvaccinated children.
October 24, 2011. Parents or other caregivers were asked about                A total of 412 physicians participated in the online survey. Of
their knowledge, attitudes, and practices related to having their          those, 183 (44%) respondents identified themselves as primary-
children vaccinated with seasonal influenza vaccine.                       care providers. Among the remaining physicians, the predomi-
   This report focuses on vaccination behavior during the                  nant specialties were neurology (65), emergency medicine (56),
2011–12 influenza season. For purposes of this study, vaccina-             critical care (28) and genetics/metabolism (24). A total of 393
tion rates were calculated by dividing the number of children              physicians completed the question about high-risk conditions
reported to have been vaccinated or for whom a vaccination                 (Figure). Intellectual disability and hematologic disorders other
appointment was scheduled by the number of children for whom               than sickle cell disease were considered to be high-risk conditions
a response was obtained. Only children aged ≥6 months with                 by a minority of respondents. Further analyses were performed
high-risk conditions as defined by the Advisory Committee on               on a subset of physicians most likely to provide outpatient
Immunization Practices (1) were included in the analysis.                  medical care to children with NND conditions: primary-care
   CDC also collaborated with the American Academy of                      pediatricians, neurologists, geneticists, developmental pediatri-
Pediatrics to recruit primary-care and specialty physicians who            cians, and physiatrists. These physicians caring for children with
provide care for children at high risk for influenza complications,        NND conditions were more likely than other pediatricians to



744          MMWR / September 13, 2013 / Vol. 62 / No. 36

                                                                      12                                              Exhibit 302
                Case 2:20-cv-02470-WBS-JDP     Document 11 Filed 12/29/20 Page 87 of 389
                                      Morbidity and Mortality Weekly Report



FIGURE. Influenza vaccination coverage among children at high risk
for complications of influenza and physician recognition of high-risk                     What is already known on this topic?
conditions — United States, 2010–11 influenza season                                      Since 2005, the Advisory Committee on Immunization Practices
                                                                                          has included cognitive dysfunction, spinal cord injuries, seizure
                     Asthma                                                               disorders, and other neuromuscular disorders as high-risk
Bronchopulmonary dysplasia                                                                conditions for complications associated with influenza virus
                      Cancer                                                              infection. A review of pediatric influenza deaths during the 2009
                                                                                          H1N1 pandemic revealed that 146 (43%) of the 336 deaths
              Cerebral palsy
                                                                                          occurred in children with an underlying neurologic condition.
                   Endocrine
                                                                                          What is added by this report?
                     Epilepsy
                                                                                          Parents of children with neurologic or neurodevelopmental
                     Genetic                                                              disorders and physicians caring for such children were surveyed
                        Heart                                                             by CDC during the 2011–12 influenza season. Parents respond-
       Intellectual disability                                                            ing to an online survey reported that 50% of 1,005 children with
                                                                                          a neurologic disorder were vaccinated against influenza or had
                      Kidney
                                                                                          a vaccine appointment scheduled. Among the physicians,
                        Liver                                                             intellectual disability was recognized as a high-risk condition by
      Long-term aspirin use                                                               46% of respondents and epilepsy by 52%.
                   Metabolic                                                              What are the implications for public health practice?
   Muscular system disorder                                                               Vaccination coverage levels among children with neurologic
                     Obesity                                                              conditions are comparable with those of healthy children, despite
                                                                                          the fact that they are at increased risk for poor outcomes. Further
     Other blood conditions
                                                                                          research among families and health-care providers is needed to
      Other brain conditions                                                              identify barriers to influenza immunization.
 Other chronic lung disease
                 Prematurity                                                                                       Editorial Note
          Sickle cell disease
                                                                                           Annual influenza vaccination is recommended for all chil-
            Spinal condition
                                                                                        dren aged 6 months–18 years. Although they are at greater risk
                       Stroke                                                           for poor outcomes related to infection with influenza viruses,
  Weakened immune system                                                                influenza vaccination of children with NND conditions
                                 0       20      40       60      80         100        was similar to that observed in the general pediatric popula-
                                                Percentage                              tion. The results of this survey are consistent with 2011–12
                                     % of physicians who                                national seasonal influenza vaccination coverage estimates of
                                     recognized condition as high-risk
                                     % of parents reporting their
                                                                                        52% among children aged 6 months–17 years in the general
                                     child was vaccinated or was scheduled              population (5). In contrast, the Healthy People 2020 goal
                                     to be vaccinated
                                                                                        (IID-12) is to increase the percentage of children who are vac-
indicate cerebral palsy (79% versus 63%), epilepsy (57% versus                          cinated annually to 80% (6). Parents and caregivers reported
39%), spinal cord conditions (76% versus 60%), stroke (63%                              that health-care providers were the most important source of
versus 41%), and other brain conditions (62% versus 44%) as                             information about vaccines. Intellectual disability and epilepsy
high-risk conditions (p<0.05 for all comparisons). They were not                        were the two most common NND conditions among children
more likely to rate intellectual disability as a high-risk condition.                   who died during the 2009 influenza pandemic (2) but were
                                                                                        two of the three conditions least likely to be recognized as
                                 Reported by                                            high-risk by physicians.
Michael J. Smith, MD, Univ of Louisville School of Medicine,                               The findings in this report are subject to at least four limita-
Louisville, Kentucky. Deborah McFalls, Jennifer Hendricks, Janice                       tions. First, selection bias likely affected the results. Both the
Watkins, Oak Ridge Associated Universities, Oak Ridge, Tennessee.                       health-care provider and caregiver surveys were distributed via
Cynthia Moore, MD, Georgina Peacock, MD, Adina de Coteau,                               listserv services that require a subscription, which might have
MPH, Div of Birth Defects and Developmental Disabilities, National                      led to the exclusion of non–American Academy of Pediatrics
Center on Birth Defects and Developmental Disabilities, CDC.                            member physicians who treat children at high risk for influenza
Corresponding contributor: Georgina Peacock, ghn3@cdc.gov,                              complications. In addition, physicians especially interested in
404-498-4347.                                                                           influenza prevention and treatment might be overrepresented
                                                                                        in the sample. Similarly, the caregiver survey excludes parents


                                                                                                   MMWR / September 13, 2013 / Vol. 62 / No. 36             745

                                                                                   13                                               Exhibit 302
              Case 2:20-cv-02470-WBS-JDP     Document 11 Filed 12/29/20 Page 88 of 389
                                    Morbidity and Mortality Weekly Report



and caregivers who are not on Family Voices listservs. Second,                                      Acknowledgments
although it was not possible to calculate response rates because            Nora Wells, Family Voices, Inc., Lexington, Massachusetts. Laura
both surveys were distributed to multiple listservs, participa-          Aird, MS, American Academy of Pediatrics, Elk Grove Village,
tion bias also likely affected the results. Third, the results of        Illinois. Kelli Martin, MPH, Richard Tardif, PhD, Oak Ridge
both surveys are based on self-report and might not reflect              Associated Universities, Oak Ridge, Tennessee. Pascale Wortley,
actual vaccination practices. Also, because this study assessed          MD, Div of HIV/AIDS Prevention, Surveillance, and Epidemiology,
parental intent to vaccinate and parents were surveyed early             National Center for HIV/AIDS, Viral Hepatitis, STD, and TB
in the influenza season, current vaccination and scheduled               Prevention; Timothy Uyeki, MD, Erin Burns, Influenza Div,
vaccination appointments were combined. However, parental                National Center for Immunization and Respiratory Diseases, CDC.
intent to vaccinate a child might not have always resulted in                                             References
vaccination. Finally, the physicians who participated in the
                                                                         1. CDC. Prevention and control of influenza: recommendations of the Advisory
health-care provider survey were not the same physicians                    Committee on Immunization Practices (ACIP). MMWR 2005;54(No. RR-8).
who treated the patients in the parent survey. Therefore, their          2. Keren R, Zaoutis TE, Bridges CB, et al. Neurological and neuromuscular
responses might not be representative of the experiences the                disease as a risk factor for respiratory failure in children hospitalized with
                                                                            influenza infection. JAMA 2005;294:2188–94.
caregivers had with their own health-care providers.                     3. CDC. Severe influenza among children and young adults with neurologic and
   Despite these limitations, the results of these surveys dem-             neurodevelopmental conditions—Ohio, 2011. MMWR 2012;60:1729–33.
onstrate that children with NND conditions are no more                   4. Blanton L, Peacock G, Cox C, Jhung M, Finelli L, Moore C. Neurologic
                                                                            disorders among pediatric deaths associated with the 2009 pandemic
likely to be vaccinated than healthy children, despite the fact             influenza. Pediatrics 2012;130:390–6.
that they are at increased risk for poor outcomes. Health-care           5. CDC. Flu vaccination coverage, United States, 2011–12 influenza season.
providers remain the primary source of information regarding                Atlanta, GA: US Department of Health and Human Services, CDC;
                                                                            2013. Available at http://www.cdc.gov/flu/professionals/vaccination/
influenza vaccination. Increased outreach and communication                 coverage_1112estimates.htm#age-group-children.
efforts to both primary- and subspecialty-care providers might           6. US Department of Health and Human Services. Healthy people 2020.
help reduce influenza-related morbidity and mortality among                 Washington, DC: US Department of Health and Human Services; 2013.
these children.                                                             Available at http://www.healthypeople.gov/2020/topicsobjectives2020/
                                                                            objectiveslist.aspx?topicid=23.




746         MMWR / September 13, 2013 / Vol. 62 / No. 36

                                                                    14                                                      Exhibit 302
               Case 2:20-cv-02470-WBS-JDP     Document 11 Filed 12/29/20 Page 89 of 389
                                     Morbidity and Mortality Weekly Report



      Comparison of Provisional with Final Notifiable Disease Case Counts —
            National Notifiable Diseases Surveillance System, 2009

   States report notifiable disease cases to CDC through the               updates are accepted for that reporting period. After the data-
National Notifiable Diseases Surveillance System (NNDSS).                  base is closed, final case counts, prepared after the states have
This allows CDC to assist with public health action and                    reconciled the year-to-date data with local reporting units, are
monitor infectious diseases across jurisdictional boundar-                 approved by state epidemiologists as accurate reflections of
ies nationwide. The Morbidity and Mortality Weekly Report                  final case counts for the year and are published in the MMWR
(MMWR) is used to disseminate these data on infectious                     Summary of Notifiable Diseases — United States. Data for 2009
disease incidence. The extent to which the weekly notifiable               were published in 2011 (2).
conditions are overreported or underreported can affect public                CDC’s publication schedule allows states time to complete case
health understanding of changes in the burden, distribu-                   investigation tasks. To examine the extent that provisional counts
tion, and trends in disease, which is essential for control of             of infectious diseases differ from final counts, CDC compared
communicable diseases (1). NNDSS encourages state health                   the cumulative case counts published for week 52 of 2009 in
departments to notify CDC of a case when initially reported.               the MMWR of January 8, 2010 to the case counts published in
These cases are included in the weekly provisional counts. The             the NNDSS final data set for 2009 (cutoff date of June 2010)
status of reported cases can change after further investigation            published in MMWR on August 20, 2010. To assess whether
by the states, resulting in differences between provisional and            discrepancies between provisional and final counts were more
final counts. Increased knowledge of these differences can help            common in specific states or regions, or everywhere, reporting
in guiding the use of information from NNDSS. To quantify                  was examined, by state, of four diverse diseases: one sexually
the extent to which final counts differ from provisional counts            transmitted disease (Chlamydia trachomatis, genital infection),
of notifiable infectious disease in the United States, CDC                 one vaccine-preventable disease (pertussis), one foodborne
analyzed 2009 NNDSS data for 67 conditions. The results                    disease (salmonellosis), and one vectorborne disease (Lyme
of this analysis demonstrate that for five conditions, final case          disease). Data are not presented for tuberculosis and human
counts were lower than provisional counts, but for 59 condi-               immunodeficiency virus (HIV)/acquired immunodeficiency
tions, final counts were higher than provisional counts. The               syndrome because these data are published quarterly rather than
median difference between final and provisional counts was                 weekly in MMWR. Weekly reports of these conditions to the
16.7%; differences were ≤20% for 39 diseases but >50% for                  public health community are of limited value because of dif-
12. These differences occur for various diseases and in all states.        ferences in reporting patterns for these diseases, and long-term
Provisional case counts should be interpreted with caution and             variations in the number of cases are more important to public
an understanding of the reporting process.                                 health practitioners than weekly variations (3).
   Reporting of cases of certain diseases is mandated at the state            Reported data for 67 notifiable diseases were reviewed. Final
or local level, and states, the Council of State and Territorial           counts were lower than provisional counts for five diseases,
Epidemiologists (CSTE), and CDC establish policies and                     the same as provisional counts for three, and higher for 59
procedures for submitting data from these jurisdictions to                 (Table 1). The median difference between final and provisional
NNDSS. Not all notifiable diseases are reportable at the state             counts was 16.7%; differences were ≤20% for 39 diseases but
level, and although disease reporting is mandated by legislation           >50% for 12. Among diseases with ≥10 cases reported in 2009,
or regulation, state reporting to CDC is voluntary. States send            final counts were lower than provisional counts for just four:
reports of cases of nationally notifiable diseases to CDC on               invasive Haemophilus influenzae disease, ages <5 years, unknown
a weekly basis in one of several standard formats. Amended                 serotype (final: 166, provisional: 218); acute hepatitis C (final: 782,
reports can be sent, as well as new reports. Cases are reported            provisional: 844); toxic-shock syndrome, other than streptococcal
by week of notification to CDC. Cases reported each week to                (final: 74, provisional: 76); and influenza-associated pediatric
CDC and published in MMWR are deemed provisional. The                      mortality (final: 358, provisional: 360). Final counts were higher
NNDSS database is open throughout the year, allowing states                than provisional counts for 51 diseases. The greatest percentage
to update their records as new information becomes available.              differences between provisional and final case counts were for
Annually, CDC provides each state epidemiologist with a                    arboviral disease, West Nile virus (neuro/nonneuro) (final: 720,
cutoff date (usually 6 months after the end of the reporting               provisional: 0); mumps (final: 1,991, provisional: 982); and Hansen
year) by which all records must be reconciled and no additional            disease (final: 103, provisional: 59).



                                                                                      MMWR / September 13, 2013 / Vol. 62 / No. 36            747

                                                                      15                                               Exhibit 302
                   Case 2:20-cv-02470-WBS-JDP     Document 11 Filed 12/29/20 Page 90 of 389
                                         Morbidity and Mortality Weekly Report


TABLE 1. Comparison of provisional and finalized notifiable diseases data — National Notifiable Diseases Surveillance System, 2009
Disease                                                                       Final data   Provisional data   Absolute change   Change (%)
Anthrax                                                                              1              —                  1
Arboviral disease, California serogroup (neuro/nonneuro)                            55              41                14          (34.1)
Arboviral disease, Eastern equine (neuro/nonneuro)                                   4               4                 0           (0.0)
Arboviral disease, Powassan (neuro)                                                  6               1                 5         (500.0)
Arboviral disease, St. Louis encephalitis (neuro/nonneuro)                          12              10                 2          (20.0)
Arboviral disease, West Nile virus (neuro/nonneuro)                                720              —                720
Botulism, total                                                                    118              92                26          (28.3)
Brucellosis                                                                        115             100                15          (15.0)
Chancroid                                                                           28              25                 3          (12.0)
Chlamydia trachomatis, genital infections                                    1,244,180       1,100,230           143,950          (13.1)
Cholera                                                                             10               8                 2          (25.0)
Coccidioidomycosis                                                              12,926          12,729               197           (1.5)
Cryptosporidiosis, total                                                         7,654           6,652             1,002          (15.1)
Cyclosporiasis                                                                     141             123                18          (14.6)
Ehrlichiosis, Ehrlichia chaffeen                                                   944             801               143          (17.9)
Ehrlichiosis, Ehrlichia ewingii                                                      7               6                 1          (16.6)
Ehrlichiosis, Anaplasma phagocytophilum                                          1,161             690               471          (68.3)
Ehrlichiosis, undetermined                                                         155             122                33          (27.0)
Giardiasis                                                                      19,399          17,548             1,851          (10.6)
Gonorrhea                                                                      301,174         260,530            40,644          (15.6)
Haemophilus influenzae, invasive disease, all ages, both sexes                   3,022           2,896               126           (4.4)
Haemophilus influenzae, invasive disease, ages <5 yrs, serotype b                   38              25                13          (52.0)
Haemophilus influenzae, invasive disease, ages <5 yrs, nonserotype b               245             203                42          (20.7)
Haemophilus influenzae, invasive disease, ages <5 yrs, unknown serotype            166             218               –52         (–23.9)
Hansen disease                                                                     103              59                44          (74.6)
Hantavirus pulmonary syndrome                                                       20              12                 8          (66.7)
Hemolytic uremic syndrome postdiarrheal                                            242             210                32          (15.2)
Hepatitis A, viral, acute                                                        1,987           1,849               138           (7.5)
Hepatitis B, viral, acute                                                        3,405           3,020               385          (12.7)
Hepatitis C, viral, acute                                                          782             844               –62          (–7.4)
Influenza-associated pediatric mortality                                           358             360                –2          (–0.6)
Legionellosis                                                                    3,522           3,145               377          (12.0)
Listeriosis                                                                        851             755                96          (12.7)
Lyme disease, total                                                             38,468          29,780             8,688          (29.2)
Malaria                                                                          1,451           1,169               282          (24.1)
Measles, total                                                                      71              61                10          (16.4)
Meningococcal disease, all serogroups                                              980             887                93          (10.5)
Mumps                                                                            1,991             982             1,009         (102.8)
Pertussis                                                                       16,858          13,506             3,352          (24.8)
Plague                                                                               8               7                 1          (14.3)
Polio                                                                                1              —                  1
Psittacosis                                                                          9               9                 0           (0.0)
Q fever, total                                                                     113              95                18          (19.0)
Rabies, animal                                                                   5,343           3,581             1,762          (49.2)
Rabies, human                                                                        4               4                 0           (0.0)
Rocky Mountain spotted fever, total                                              1,815           1,393               422          (30.3)
Rubella                                                                              3               4                –1         (–25.0)
Rubella, congenital syndrome                                                         2               1                 1         (100.0)
Salmonellosis                                                                   49,192          44,468             4,724          (10.6)
Shiga toxin-producing Escherichia coli (STEC)                                    4,643           4,323               320           (7.4)
Shigellosis                                                                     15,931          14,581             1,350           (9.3)
Streptococcal disease, invasive group A                                          5,279           4,861               418           (8.6)
Streptococcal toxic-shock syndrome                                                 161             125                36          (28.8)
Streptococcus pneumoniae, invasive disease, drug resistant, all ages             3,370           2,823               547          (19.4)
Streptococcus pneumoniae, invasive disease, drug resistant, ages <5 yrs            583             464               119          (25.7)
Streptococcus pneumoniae, invasive disease, nondrug resistant, ages <5 yrs       1,988           1,768               220          (12.4)
Syphilis, congenital                                                               427             257               170          (66.2)
Syphilis, primary and secondary                                                 13,997          12,833             1,164           (9.1)
Tetanus                                                                             18              14                 4          (28.6)
Toxic-shock syndrome (other than streptococcal)                                     74              76                –2          (–2.6)
Trichinellosis                                                                      13              12                 1           (8.3)
Tularemia                                                                           93              79                14          (17.7)
Typhoid fever                                                                      397             324                73          (22.5)
Vancomycin-intermediate Staphylococcus aureus (VISA)                                78              70                 8          (11.4)
Vancomycin-resistant Staphylococcus aureus (VRSA)                                    1              —                  1
Varicella (chickenpox morbidity)                                                20,480          16,944             3,536          (20.9)
Vibriosis                                                                          789             593               196          (33.1)




748              MMWR / September 13, 2013 / Vol. 62 / No. 36

                                                                                 16                                        Exhibit 302
               Case 2:20-cv-02470-WBS-JDP     Document 11 Filed 12/29/20 Page 91 of 389
                                     Morbidity and Mortality Weekly Report



   Examining four diverse but commonly reported diseases
                                                                             What is already known on this topic?
in detail revealed no consistent association between state or
region and the magnitude of the discrepancy between final                    Provisional counts of notifiable diseases usually differ from final
                                                                             counts; they are most often lower.
and provisional counts (Table 2). For Chlamydia trachomatis,
genital infections, the final case count was 13.1% higher than               What is added by this report?
the provisional count nationally; it was <2% lower everywhere                In 2009, finalized case counts were higher than the provisional
                                                                             case counts for 59 of 67 notifiable diseases. The median
and ≥20% higher in six states. Two states, Arkansas and North
                                                                             difference between final and provisional counts was 16.7%;
Carolina, reported no cases provisionally, but reported final case           differences were ≤20% for 39 diseases but >50% for 12. These
counts of 14,354 and 41,045, respectively. For Lyme disease, the             differences occur, to a greater or lesser extent, for a wide variety
final case count was 29.2% higher than the provisional count                 of diseases and in all states.
nationally. Only 23 jurisdictions reported >100 cases, includ-               What are the implications for public health practice?
ing 21 states, upstate New York, and New York City. Of these,                Notifiable disease data are subject to case reclassification leading
four states reported a final count lower than their provisional              to undernotification or overnotification. Provisional case counts
count (range: 13.4%–29.2%) and eight jurisdictions reported                  should be interpreted with caution because of the reporting
final counts ≥20% higher. The greatest percentage differences                process. The primary appeal of provisional counts is timeliness; in
                                                                             comparison, final counts are more complete and accurate.
between provisional and final case counts were in Connecticut
(final: 4,156, provisional: none), Minnesota, (final: 1,543,
provisional: 169), Texas (final: 276, provisional: 48), and New            control and prevention efforts (i.e., to monitor local outbreaks
York City (final: 1,051, provisional: 262). For pertussis, the             of infectious diseases), to measure disease burden among high-
final case count was 24.8% higher than the provisional count               risk populations, and to assess effectiveness of local interven-
nationally; it was <2% lower everywhere and ≥20% higher                    tions. At the national level, these data can be compared with
in 18 states and the District of Columbia (DC). Of the five                baseline data to detect unusual disease occurrences. Final data
states that reported >1,000 cases, the states with the greatest            sets are useful in monitoring national trends and for determin-
percentage differences between provisional and final counts                ing the effectiveness of national intervention efforts. In 2009,
were Minnesota (final: 1,121, provisional: 165) and Texas                  final case counts did not differ from end-of-year provisional
(final: 3,358, provisional: 2,437). For salmonellosis, the final           counts by >20% for two thirds of the 67 notifiable diseases
case count was 10.6% higher than provisional count nationally.             examined. Understanding how provisional counts relate to
Six states reported a final count lower than their provisional             final counts is essential for interpreting provisional data (6,7).
count (range: 0.1%–2.9%) and nine states plus DC reported                     Final counts might be higher than provisional counts for
final counts ≥20% higher, the highest being DC (final: 100,                several possible reasons: 1) as amended records are sent by
provisional: 26), Louisiana (final: 1,180, provisional: 599),              states during the notification process, cases might be reclas-
and Indiana (final: 629, provisional: 349).                                sified among confirmed, probable, suspected, and not-a-case
                                                                           categories; 2) states vary in their practices regarding when they
                          Reported by                                      report cases with incomplete data or that are under investigation,
Nelson Adekoya, DrPH, Div of Notifiable Diseases and Healthcare            leading to variable delays; 3) allocation of cases to a state can be
Information, Public Health Surveillance and Informatics Program            delayed; 4) laboratory testing, case investigation, and data entry
Office; Henry Roberts, PhD, Div of Viral Hepatitis, National Center        can be delayed as a result of temporary staff absences (e.g., leave,
for HIV/AIDS, Viral Hepatitis, STD, and TB Prevention, CDC.                furlough, or turnover); 5) states sometimes delay sending some
Corresponding contributor: Nelson Adekoya, nba7@cdc.gov,                   reports to CDC until the end of the year; and 6) internal CDC
404-498-6258.                                                              data processing problems can cause a discrepancy.
                                                                              The findings in this report are subject to at least one limita-
                         Editorial Note                                    tion. It was impossible to determine when final counts were
   The findings in this report corroborate previous observa-               known to the state and local jurisdictions so that they could
tions that provisional NNDSS data should be interpreted with               take public health action. This report focuses only on counts
caution (1,4,5). The primary appeal of provisional counts is               published in MMWR. The jurisdictions might have been aware
timeliness; in comparison, final counts are more complete and              of final case counts sooner, and only notification to CDC was
accurate. As additional information is collected during inves-             delayed. Although this study examined 1 year of data, previous
tigations, final case counts might be higher or lower than the             research using multiple years of data for hepatitis A and B con-
provisional counts. Local and state health departments collect             cluded that provisional data generally tend to underrepresent
reportable surveillance data primarily to assist with disease              the final data counts for those conditions (1). The addition of


                                                                                      MMWR / September 13, 2013 / Vol. 62 / No. 36              749

                                                                      17                                                Exhibit 302
                     Case 2:20-cv-02470-WBS-JDP     Document 11 Filed 12/29/20 Page 92 of 389
                                           Morbidity and Mortality Weekly Report



TABLE 2. Comparison of provisional and final reported cases of notifiable diseases for selected conditions, by state and area — National
Notifiable Diseases Surveillance System, United States, 2009
                                          Chlamydia                        Lyme disease                       Pertussis                        Salmonellosis
                                                        Change                            Change                           Change                              Change
Area                           Final      Provisional     (%)     Final    Provisional      (%)     Final    Provisional     (%)      Final     Provisional      (%)
United States                 1,244,180    1,100,230     (13.1)   38,468      29,780       (29.2)   16,858     13,506       (24.8)    49,191      44,468        (10.6)
New England                      40,776       39,850      (2.3)   12,440       6,314       (97.0)     626         592        (5.7)     2,174        2,110        (3.0)
 Connecticut                     12,127       11,532      (5.2)    4,156          —                    56          48       (16.7)       430          406        (5.9)
 Maine                            2,431        2,386      (1.9)      970         894        (8.5)      80          78        (2.6)       121          119        (1.7)
 Massachusetts                   19,315       19,538     (–1.2)    5,256       3,662       (43.5)     358         348        (2.9)     1,155        1,159       (–0.4)
 New Hampshire                    2,102        1,633     (28.7)    1,415       1,156       (22.4)      76          76        (0.0)       261          243        (7.4)
 Rhode Island                     3,615        3,614      (0.0)      235         212       (10.9)      45          31       (45.2)       144          122       (18.0)
 Vermont                          1,186        1,147      (3.4)      408         390        (4.6)      11          11        (0.0)        63           61        (3.3)
Mid-Atlantic                   159,111       154,989      (2.7)   16,346      16,691       (–2.1)    1,222      1,101       (11.0)     5,514        5,001       (10.3)
 New Jersey                     23,974        21,181     (13.2)    4,973       4,163       (19.5)      244        158       (54.4)     1,132          802       (41.2)
 New York (Upstate)             33,722        32,099      (5.1)    4,600       4,179       (10.1)      265        252        (5.2)     1,370        1,321        (3.7)
 New York City                  58,347        59,370     (–1.7)    1,051         262      (301.2)       98         92        (6.5)     1,253        1,171        (7.0)
 Pennsylvania                   43,068        42,339      (1.7)    5,722       8,087      (–29.2)      615        599        (2.7)     1,759        1,707        (3.1)
Eastern North Central          197,133       167,016     (18.0)    2,969       2,359       (25.9)    3,206      2,990        (7.2)     5,169        4,597       (12.4)
 Illinois                       60,542        48,929     (23.7)      136         126        (7.9)      648        570       (13.7)     1,484        1,294       (14.7)
 Indiana                        21,732        21,111      (2.9)       83          62       (33.9)      392        338       (16.0)       629          349       (80.2)
 Michigan                       45,714        44,873      (1.9)      103          99        (4.0)      900        854        (5.4)       960          911        (5.4)
 Ohio                           48,239        34,036     (41.7)       58          56        (3.6)    1,096      1,096        (0.0)     1,407        1,407        (0.0)
 Wisconsin                      20,906        18,067     (15.7)    2,589       2,016       (28.4)      170        132       (28.8)       689          636        (8.3)
Western North Central            70,396       66,205      (6.3)    1,693        303       (458.8)    2,840      1,678       (69.3)     2,679        2,472        (8.4)
 Iowa                             9,406        9,311      (1.0)      108         96        (12.5)      235        192       (22.4)       408          398        (2.5)
 Kansas                          10,510        9,798      (7.3)       18         14        (28.6)      240        146       (64.4)       398          269       (48.0)
 Minnesota                       14,197       12,222     (16.2)    1,543        169       (813.0)    1,121        165      (579.4)       575          572        (0.5)
 Missouri                        25,868       25,698      (0.7)        3          3         (0.0)    1,015        975        (4.1)       656          667       (–1.7)
 Nebraska                         5,443        5,262      (3.4)        5         20       (–75.0)      141        141        (0.0)       341          337        (1.2)
 North Dakota                     1,957        1,769     (10.6)       15         —                      30         29        (3.5)       103           73       (41.1)
 South Dakota                     3,015        2,145     (40.6)        1          1         (0.0)       58         30       (93.3)       198          156       (26.9)
South Atlantic                 249,979       194,409     (28.6)    4,466       3,778       (18.2)    1,632      1,551         (5.2)   14,478       13,488        (7.3)
 Delaware                        4,718         4,718      (0.0)      984         952        (3.4)       13         13         (0.0)      142          137        (3.7)
 District of Columbia            6,549         6,414      (2.1)       61          20      (205.0)        7          3      (133.3)       100           26      (284.6)
 Florida                        72,931        71,731      (1.7)      110         127      (–13.4)      497        500        (–0.6)    6,741        6,749       (–0.1)
 Georgia                        39,828        29,934     (33.1)       40          53      (–24.5)      223        194       (15.0)     2,362        2,365       (–0.1)
 Maryland                       23,747        22,138      (7.3)    2,024       1,775       (14,0)      148        134       (10.5)       803          784        (2.4)
 North Carolina                 41,045            —                   96          63       (52.4)      220        223       (–1.4)     1,810        1,053       (71.9)
 South Carolina                 26,654        25,014      (6.7)       42          39        (7.7)      262        252         (4.0)    1,195        1,153        (3.6)
 Virginia                       30,903        30,881      (0.1)      908         579       (56.8)      222        198       (12.1)     1,095        1,004        (9.1)
 West Virginia                   3,604         3,579      (0.7)      201         170       (18.2)       40         34       (17.7)       230          217        (6.0)
Eastern South Central            92,522       87,926      (5.2)      41          36        (13.9)     803         760        (5.7)     3,077        2,937        (4.8)
 Alabama                         25,929       22,833     (13.6)       3           3         (0.0)     305         285        (7.0)       932          850        (9.7)
 Kentucky                        13,293       13,166      (1.0)       1           1         (0.0)     226         219        (3.2)       453          451        (0.4)
 Mississippi                     23,589       22,146      (6.5)      —           —                     75          66       (13.6)       899          853        (5.4)
 Tennessee                       29,711       29,781     (–0.2)      37          32        (15.6)     197         190        (3.7)       793          783        (1.3)
Western South Central          162,915       136,836     (19.1)     278          48       (479.2)    3,993      2,882       (38.6)     6,411        4,751       (34.9)
 Arkansas                       14,354            —                  —           —                     369        278       (32.7)       615          607        (1.3)
 Louisiana                      27,628        25,308      (9.2)      —           —                     149         90       (65.6)     1,180          599       (97.0)
 Oklahoma                       15,023        12,959     (15.9)       2          —                     117         77       (52.0)       652          615        (6.0)
 Texas                         105,910        98,569      (7.5)     276          48       (475.0)    3,358      2,437       (37.8)     3,964        2,930       (35.3)
Mountain                         80,476       73,912      (8.9)      57          44        (30.0)    1,019        890       (14.5)     3,028        2,812        (7.7)
 Arizona                         26,002       25,110      (3.6)       7           6        (16.7)      277        224       (23.7)     1,086        1,051        (3.3)
 Colorado                        19,998       16,362     (22.2)       1           1         (0.0)      231        233       (–0.9)       619          621       (–0.3)
 Idaho                            3,842        3,501      (9.7)      16          15         (6.7)       99         99        (0.0)       174          172        (1.2)
 Montana                          2,988        2,913      (2.6)       3           3         (0.0)       61         57        (7.0)       110           99       (11.1)
 Nevada                          10,045        9,743      (3.1)      13           5       (160.0)       24          9      (166.7)       252          173       (45.7)
 New Mexico                       9,493        8,947      (6.1)       5           5         (0.0)       85         66       (28.8)       369          325       (13.5)
 Utah                             6,145        5,466     (12.4)       9           7        (28.6)      220        181       (21.6)       321          283       (13.4)
 Wyoming                          1,963        1,870      (5.0)       3           2        (50.0)       22         21        (4.8)        97           88       (10.2)
Pacific                        190,872       179,087      (6.6)     178         207       (–14.0)    1,517      1,062       (42.8)     6,662        6,300        (5.8)
 Alaska                          5,166         4,412     (17.1)       7           3       (133.0)       59         49       (20.4)        68           70       (–2.9)
 California                    146,796       139,689      (5.1)     117         154       (–24.0)      869        473       (83.7)     5,003        4,757        (5.2)
 Hawaii                          6,026         5,610      (7.4)      —*          —*                     46         29       (58.6)       338          297       (13.8)
 Oregon                         11,497        10,245     (12.2)      38          35         (8.6)      252        246        (2.4)       433          416        (4.1)
 Washington                     21,387        19,131     (11.8)      16          15         (6.7)      291        265        (9.8)       820          760        (7.9)

* Not notifiable in Hawaii.




750               MMWR / September 13, 2013 / Vol. 62 / No. 36

                                                                                       18                                                Exhibit 302
              Case 2:20-cv-02470-WBS-JDP     Document 11 Filed 12/29/20 Page 93 of 389
                                    Morbidity and Mortality Weekly Report



more years to the current research, which examined multiple                                          Acknowledgments
notifiable conditions and documents substantial differences                Richard Hopkins, MD, Florida Dept of Health. John Davis-Cole,
across states, regions, and numerous conditions, would not               PhD, District of Columbia Dept of Health. Michael Landen, MD,
be expected to change the overall results.                               New Mexico Dept of Health. Participating state health departments
   Interpreting weekly incidence data is complex because of              and reporting jurisdictions.
surveillance system limitations. Nonetheless, health prac-
                                                                                                           References
titioners have to respond to public health threats based on
preliminary surveillance information. In 2006, CDC and                   1. Smallman-Raynor M, Cliff AD, Haggett P, Stroup DF, Williamson GD.
                                                                            Spatial and temporal patterns in final amendments to provisional disease
CSTE reconsidered data presentation formats and included                    counts. J Public Health Manag Pract 1999;5:68–83.
additional information (e.g., 5-year weekly average, previ-              2. CDC. Summary of notifiable diseases—United States, 2009. MMWR
ous 52 weeks median, and maximum number of cases) to                        2011;58(53).
                                                                         3. CDC. Notice to readers: changes in presentation of data from the National
aid interpreting these data (3). However, the findings in this              Notifiable Diseases Surveillance System. MMWR 2006;55:13–4.
report illustrate that major challenges still exist in presenting        4. Stroup DF, Williamson GD, Herndon JL, Karon JM. Detection of
and interpreting provisional data and highlights the need to                aberrations in the occurrence of notifiable diseases surveillance data. Stat
                                                                            Med 1989;8:323–9.
examine specific factors that can contribute to late report-             5. Stroup DF, Wharton M, Kafadar K, Dean AG. Evaluation of a method
ing of cases (e.g., late case reporting by providers to health              for detecting aberrations in public health surveillance system data. Am J
departments or late reporting of cases by health departments                Epidemiol 1993;137:373–80.
                                                                         6. Birkhead G, Chorba TL, Root S, Klaucke DN, Gibbs NJ. Timeliness of
to CDC) (4). Although information technology has improved                   national reporting of communicable diseases: the experience of the
notifiable disease reporting (8), NNDSS data remain subject                 National Electronic Telecommunications System for Surveillance. Am J
to reporting artifacts. Understanding specific reasons for the              Public Health 1991;81:1313–5.
variation between the provisional and final case counts for each         7. Boehmer TK, Patnaik JL, Burnite SJ, Ghosh TS, Gershman K, Vogt RL. Use
                                                                            of hospital discharge data to evaluate notifiable disease reporting to Colorado’s
condition can improve the use of provisional data for disease               Electronic Disease Reporting System. Public Health Rep 2011;126:100–6.
surveillance and notification.                                           8. Silk BJ, Berkelman RL. A review of strategies for enhancing the completeness of
                                                                            notifiable disease reporting. J Public Health Manag Pract 2005;11:191–200.




                                                                                      MMWR / September 13, 2013 / Vol. 62 / No. 36                      751

                                                                    19                                                       Exhibit 302
                  Please note: Errata have been published for this issue. To view the errata, please click here and here.
                  Case 2:20-cv-02470-WBS-JDP     Document 11 Filed 12/29/20 Page 94 of 389
                                        Morbidity and Mortality Weekly Report



Notes from the Field

Measles Outbreak Among Members of a Religious                                               saw a medical provider at the time of rash illness but were not
Community — Brooklyn, New York,                                                             reported when the diagnosis of measles was first considered.
March–June 2013                                                                             In 52% of cases, measles was likely acquired from a relative.
                                                                                            Complications included pneumonia in one child; two pregnant
   On March 13, 2013, an intentionally unvaccinated adoles-
                                                                                            women required hospitalization, including one who miscarried.
cent aged 17 years returned to New York City from London,
                                                                                            The last case onset occurred on June 9, 2013.
United Kingdom, while infectious with measles. This importa-
                                                                                               Approximately 3,500 contacts were identified in health-care,
tion led to the largest outbreak of measles in the United States
                                                                                            school, and home settings. Control measures included admin-
since 1996 (1).
                                                                                            istration of immune globulin or MMR vaccine post-exposure
   Investigation of suspected cases included patient interviews,
                                                                                            prophylaxis; home isolation; alerts to medical providers; active
medical record reviews, and ascertainment of immunization
                                                                                            recall of children in medical practices who were not up-to-date
records. Testing for measles immunoglobulin G (IgG) and
                                                                                            with measles vaccine; notifications to families, schools and
immunoglobulin M (IgM) and testing for measles virus RNA
                                                                                            day care providers through letters, flyers, and advertisements
by reverse-transcription polymerase chain reaction (RT-PCR)
                                                                                            in newspapers; immunization audits of schools; and meetings
were performed, and measles genotype was determined.
                                                                                            with religious leaders and elected officials. DOHMH recom-
Cases were identified in residents of New York City and
                                                                                            mended that obstetricians in affected communities test for
classified according to the Council of State and Territorial
                                                                                            measles immunity during pregnancy and vaccinate women
Epidemiologists clinical case definition (2). Exposed contacts
                                                                                            without evidence of measles immunity postpartum. Because
were identified, and control measures were implemented.
                                                                                            infants were affected, vaccination recommendations during the
   A total of 58 cases* were identified, including six generations
                                                                                            outbreak period were expanded to include MMR vaccine for
of measles infection in two neighborhoods of the borough of
                                                                                            all children aged 6–11 months in the affected communities,
Brooklyn. All cases were in members of the orthodox Jewish com-
                                                                                            with the second dose of MMR vaccine administered early, as
munity. No case was identified in a person who had documented
                                                                                            soon as 4 weeks after the first dose of MMR vaccine.
measles vaccination at the time of exposure; 12 (21%) of the
                                                                                               Measles elimination was declared in the United States in 2000.
cases were in infants too young (aged <12 months) for routine
                                                                                            However, importations of measles continue to present risks for
immunization with measles, mumps, and rubella (MMR) vaccine.
                                                                                            outbreaks in the United States. This outbreak was propagated by
   The outbreak was first recognized in Brooklyn’s Borough Park
                                                                                            a few extended families whose members declined MMR vaccine
neighborhood, where the median age of 28 infected persons was
                                                                                            and by children with delays in receiving MMR vaccine in densely
10 years (range: 0–32 years), and 79% of cases in persons aged ≥12
                                                                                            populated neighborhoods (3). High vaccination coverage within
months were in three extended families whose members declined
                                                                                            the Brooklyn orthodox Jewish community likely limited the
use of measles vaccine. The outbreak spread to the Williamsburg
                                                                                            scope of the outbreak. The insular nature of the affected com-
neighborhood, where the median age of 30 infected persons was
                                                                                            munity and high population-level vaccination coverage outside
19 months (range: 0 months–32 years), and the primary rea-
                                                                                            this community likely prevented further spread of measles.
sons for lack of vaccination were refusal (nine, 30%) and delay
(eight, 27%). Forty-eight (83%) of all cases were confirmed by                                                       Reported by
positive measles IgM or RT-PCR result and 10 (17%) by epide-
                                                                                            Robert J. Arciuolo, MPH, Tamara R. Brantley, MPH, Mekete M.
miologic linkage (2). Genotype D8 was identified in 17 cases,
                                                                                            Asfaw, Rachel R. Jablonski, Jie Fu, PhD, Francesca R. Giancotti,
consistent with known current circulation of this genotype in
                                                                                            PhD, Jennifer B. Rosen, MD, New York City Dept of Health and
the United Kingdom. No other genotype was identified among
                                                                                            Mental Hygiene. Jane R. Zucker, MD, Immunization Svcs Div,
the cases.
                                                                                            National Center for Immunization and Respiratory Diseases,
   In 31% of cases, no medical care for rash illness had been
                                                                                            CDC. Corresponding contributor: Robert J. Arciuolo,
sought and, therefore, the cases had not been reported to the
                                                                                            rarciuolo@health.nyc.gov, 347- 396-2473.
New York City Department of Health and Mental Hygiene
(DOHMH) by a medical provider. In 9% of cases, patients                                                           Acknowledgment

* Includes 57 confirmed cases and one case in a newborn who was culture-positive and
                                                                                              Measles Virus Team, Measles, Mumps, Rubella, and Herpesvirus
  born to an infected mother but did not have documentation of clinical symptoms.           Laboratory Br, Div of Viral Diseases, National Center for
                                                                                            Immunization and Respiratory Diseases, CDC.


752             MMWR / September 13, 2013 / Vol. 62 / No. 36

                                                                                       20                                           Exhibit 302
                 Case 2:20-cv-02470-WBS-JDP     Document 11 Filed 12/29/20 Page 95 of 389
                                       Morbidity and Mortality Weekly Report



Notes from the Field

                               References                                            3. New York City Department of Planning. Population: 2010 demographic maps.
                                                                                        New York, NY: New York City Department of Planning; 2013. Available at
1. CDC. Measles outbreak among school-aged children—Juneau, Alaska,
                                                                                        http://www.nyc.gov/html/dcp/html/census/demo_maps_2010.shtml.
   1996. MMWR 1996;45:777–80.
2. Council of State and Territorial Epidemiologists. Public health reporting
   and national notification for measles; 2012. Atlanta, GA: Council of State
   and Territorial Epidemiologists; 2012. Available at http://c.ymcdn.com/
   sites/www.cste.org/resource/resmgr/ps/12-id-07final.pdf.




Measles Outbreak Associated with a Traveler                                          Investigation of the contacts of these persons led to the identi-
Returning from India — North Carolina,                                               fication of approximately 1,000 exposed persons from various
April–May 2013                                                                       settings, including health-care facilities, schools, and commu-
                                                                                     nity events. Contacts without evidence of measles immunity
   On April 14, 2013, public health officials in North Carolina were
                                                                                     were offered postexposure prophylaxis with measles vaccine or
notified of suspected measles infections in two unvaccinated members
                                                                                     immune globulin as indicated (2). Written quarantine orders
of a family. Measles was confirmed by laboratory testing at the State
                                                                                     were issued to 72 (81%) of 89 susceptible contacts who did
Laboratory of Public Health on April 16, 2013. Investigators learned
                                                                                     not receive measles vaccine within 72 hours of exposure, and
that a third unvaccinated member of the household had developed
                                                                                     oral quarantine orders were issued to the remaining 17 (19%).
fever and rash 11 days earlier, after returning to the United States
                                                                                        Although measles is no longer endemic in the United States (2),
from a 3-month visit to India, but measles had not been suspected
                                                                                     importation of measles virus continues to occur. This outbreak
until household contacts sought evaluation for similar symptoms.
                                                                                     consumed resources from state and local public health agencies
   During April and May, direct and indirect transmission from
                                                                                     for many weeks and resulted in restrictions on the movement,
the returning traveler resulted in 22 identified cases of measles
                                                                                     through isolation or quarantine measures, of approximately 115
(including the two cases first reported), for a total of 23 cases
                                                                                     persons in the community. Preventing future travel-associated
overall. Most cases were among residents of a largely unvac-
                                                                                     outbreaks in North Carolina and the United States will require
cinated religious community in rural North Carolina. Eighteen
                                                                                     maintaining high rates of immunization (particularly among
(78%) of the 23 patients were unvaccinated, three (13%) had
                                                                                     travelers to areas where measles is endemic), rapid identification
been fully vaccinated with 2 doses of measles vaccine, and two
                                                                                     of cases, and swift public health response.
(9%) had unknown vaccination status. The 23 patients ranged
in age from 1 to 59 years. Measles was confirmed by labora-                                                       Reported by
tory testing of specimens from 16 patients (70%). Specimens
                                                                                     Kristin Sullivan, MPH, Zack S. Moore, MD, North Carolina
collected from eight cases were sent to the Vaccine Preventable
                                                                                     Div of Public Health. Aaron T. Fleischauer, PhD, Career
Disease Reference Center at the Wisconsin State Laboratory
                                                                                     Epidemiology Field Officer, CDC. Corresponding contributor:
of Hygiene for molecular characterization. Genotype D8, the
                                                                                     Aaron T. Fleischauer, afleischauer@cdc.gov, 919-715-6431.
most commonly identified measles genotype in India (1), was
identified in the specimens from all eight cases.                                                                  References
   This outbreak required extensive resources from both state                        1. Rota PA, Brown K, Mankertz A, et al. Global distribution of measles
and local public health agencies. Estimates provided by local                           genotypes and measles molecular epidemiology. J Infect Dis 2011;204
health departments indicated that approximately 2,200 hours                             (Suppl 1):S514–23.
                                                                                     2. CDC. Prevention of measles, rubella, congenital rubella syndrome, and
were spent on control efforts. Isolation orders were issued to                          mumps, 2013: summary recommendations of the Advisory Committee
30 persons with suspected or confirmed measles infection.                               on Immunization Practices (ACIP). MMWR 2013;62(No. RR-4).




                                                                                                 MMWR / September 13, 2013 / Vol. 62 / No. 36               753

                                                                                21                                                  Exhibit 302
                 Case 2:20-cv-02470-WBS-JDP     Document 11 Filed 12/29/20 Page 96 of 389
                                       Morbidity and Mortality Weekly Report



Announcements

National Child Passenger Safety Week —                                               CDC’s New Healthy Aging Data Portfolio
September 15–21, 2013                                                                   The CDC Healthy Aging Program has released a Healthy
   In the United States, motor vehicle–related injuries are a                        Aging Data Portfolio (available at http://nccd.cdc.gov/
leading cause of death among children (1). In 2011, a total                          dph_aging/default.aspx) that focuses on the health and well-
of 656 passenger vehicle occupants aged 0–12 years died as                           being of older persons in the United States. Two factors will
a result of a crash (2). During 1975–2011, child restraints                          significantly affect health and social systems in the United
saved an estimated 9,874 lives of children aged 0–4 years (2).                       States: longer adult life spans and a dramatic increase in the
Seating position also contributes to child passenger safety. To                      number of older adults, primarily because of the aging of “baby
keep child passengers as safe as possible, drivers should prop-                      boomers” (persons born during 1946–1964). The population
erly restrain children aged <13 years in a back seat and follow                      of U.S. residents aged ≥65 years is expected to double during
the American Academy of Pediatrics’ child passenger safety                           the next 25 years, to about 72 million persons.
recommendations (3).                                                                    The portfolio is a compilation of previously published reports
   For 2013, National Child Passenger Safety Week is                                 that focus on adults aged 50–64 years or ≥65 years, depending
September 15–21. As part of the campaign, September 21 is                            on the nature of the report. The portfolio includes the newly
designated as National Seat Check Saturday, when drivers with                        released report, The State of Aging and Health in America
child passengers are encouraged to visit a child safety seat inspection              2013, which provides data on key indicators and strategies
station to have a certified technician inspect their car seat and give               to improve the health and quality of life for adults aged ≥65
hands-on advice free of charge. Additional information and an                        years. National, state, and local public health and aging ser-
inspection station locator are available from the National Highway                   vices network professionals, researchers, health-care providers,
Traffic Safety Administration at http://www.nhtsa.gov/Safety/                        journalists, decision makers, and others interested in the health
CPS. Promotional materials (in English and Spanish) are available                    of older adults can use the portfolio to examine national, state,
at http://www.trafficsafetymarketing.gov/cps.                                        and selected local area data, create custom reports, learn about
                                                                                     related expert recommendations and Healthy People 2020
                               References                                            objectives, and find links to informational resources. Additional
1. CDC. Web-based Injury Statistics Query and Reporting System                       information about CDC’s work on healthy aging is available
   (WISQARS). Atlanta, GA: US Department of Health and Human
   Services, CDC; 2013. Available at http://www.cdc.gov/ncipc/wisqars.               at http://www.cdc.gov/aging.
2. National Highway Traffic Safety Administration. Traffic safety facts 2011
   data—children. Washington, DC: US Department of Transportation,
   National Highway Traffic Safety Administration; 2013. Available at http://
   www-nrd.nhtsa.dot.gov/pubs/811767.pdf.
3. Durbin DR; Committee on Injury, Violence, and Poison Prevention.
   Child passenger safety. Pediatrics 2011;127:e1050–66.




754            MMWR / September 13, 2013 / Vol. 62 / No. 36

                                                                                22                                           Exhibit 302
          Case 2:20-cv-02470-WBS-JDP     Document 11 Filed 12/29/20 Page 97 of 389
                                Morbidity and Mortality Weekly Report



QuickStats

                                         FROM THE NATIONAL CENTER FOR HEALTH STATISTICS


     Sleep Duration* Among Adults Aged ≥20 Years, by Race/Ethnicity — National
         Health and Nutrition Examination Survey, United States, 2007–2010

                                70
                                                                                               ≤6 hrs
                                60                                                             7–9 hrs
                                                                                               ≥10 hrs
                                50
                   Percentage




                                40   †


                                30


                                20


                                10


                                 0
                                     Overall          White, non-Hispanic      Black, non-Hispanic            Hispanic
                                                                    Race/Ethnicity
                    * Data on sleep duration come from the question, “How much sleep do you usually get at night on weekdays
                      or workdays?” All estimates are age-adjusted to the 2000 projected U.S. standard population using the age
                      groups 20–39, 40–59, and ≥60 years.
                    † 95% confidence interval.




    During 2007–2010, 60.4% of U.S. adults aged ≥20 years slept 7–9 hours at night, 37.3% slept 6 hours or less, and 2.3% slept 10
    hours or more. Non-Hispanic black adults were less likely to report sleeping 7–9 hours and more likely to report sleeping 6 hours
    or less than non-Hispanic white and Hispanic adults.
    Source: CDC. National Health and Nutrition Examination Survey. Hyattsville, MD: US Department of Health and Human Services, CDC, National
    Center for Health Statistics; 2007–2010. Available at http://www.cdc.gov/nchs/nhanes.htm.
    Reported by: Steven M. Frenk, PhD, sfrenk@cdc.gov, 301-458-4096; Yinong Chong, PhD.




                                                                                         MMWR / September 13, 2013 / Vol. 62 / No. 36           755

                                                                      23                                                     Exhibit 302
             Case 2:20-cv-02470-WBS-JDP     Document 11 Filed 12/29/20 Page 98 of 389
                                   Morbidity and Mortality Weekly Report




The Morbidity and Mortality Weekly Report (MMWR) Series is prepared by the Centers for Disease Control and Prevention (CDC) and is available free
of charge in electronic format. To receive an electronic copy each week, visit MMWR’s free subscription page at http://www.cdc.gov/mmwr/mmwrsubscribe.
html. Paper copy subscriptions are available through the Superintendent of Documents, U.S. Government Printing Office, Washington, DC 20402;
telephone 202-512-1800.
Data presented by the Notifiable Disease Data Team and 122 Cities Mortality Data Team in the weekly MMWR are provisional, based on weekly reports
to CDC by state health departments. Address all inquiries about the MMWR Series, including material to be considered for publication, to Editor,
MMWR Series, Mailstop E-90, CDC, 1600 Clifton Rd., N.E., Atlanta, GA 30333 or to mmwrq@cdc.gov.
All material in the MMWR Series is in the public domain and may be used and reprinted without permission; citation as to source, however, is appreciated.
Use of trade names and commercial sources is for identification only and does not imply endorsement by the U.S. Department of Health and Human Services.
References to non-CDC sites on the Internet are provided as a service to MMWR readers and do not constitute or imply endorsement of these organizations
or their programs by CDC or the U.S. Department of Health and Human Services. CDC is not responsible for the content of these sites. URL addresses
listed in MMWR were current as of the date of publication.


                          U.S. Government Printing Office: 2013-623-030/01023 Region IV                   ISSN: 0149-2195




                                                                         24                                                     Exhibit 302
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 99 of 389




   EXHIBIT 303
70-WBS-JDP Document 11 Filed 12/29/20 Page 100 of 389




       AdultVaxView

       Vaccination Coverage Among Adults in the United
       States, National Health Interview Survey, 2016

       Key Findings
          Compared with 2015 NHIS estimates, modest increases in vaccination coverage occurred for some vaccines and age
          groups but coverage decreased for one vaccine overall and in two age groups in one racial/ethnic category. Apart
          from these changes, vaccination coverage among adults in 2016 was similar to estimates from 2015.
              Overall inﬂuenza vaccination decreased 3.1 percentage points to 70.4% among adults ≥65 years, and decreased
              among whites in all age groups except among adults 19-49 years (range: minus 2.2 – minus 3.5 percentage
              points).
               Pneumococcal vaccination increased 3.3 percentage points to 66.9% among adults ≥ 65 years.
               Vaccination of adults 19 years and older with tetanus toxoid, reduced diphtheria toxoid, and acellular pertussis
               vaccine (Tdap) increased by 3.4 percentage points to 26.6% overall.
               Hepatitis A vaccination increased by 14.8 percentage points to 23.7% among adults 19-49 years with chronic
               liver conditions.
               Herpes Zoster (Shingles) vaccination increased 2.8 percentage points to 33.4% among adults 60 years and older
               and increased 3.1 percentage points to 37.4% among adults 65 years and older.
               HPV vaccination (at least one dose) among females and males 19-26 years who had not received HPV
               vaccination prior to 19 years was 8.6% and 2.7%, respectively.
               Coverage did not change for other vaccinations in other age groups and many adults remained unvaccinated
               with recommended vaccines.
          Racial and ethnic vaccination diﬀerences persisted for all vaccinations in this report with generally lower coverage
          for most vaccinations among non-Hispanic black, Hispanic, and non-Hispanic Asian adults compared with white
          adults. Vaccination diﬀerences widened for Tdap (blacks, all age groups) and herpes zoster (Asians, ≥65 years) (due
          primarily to increases among whites).




       Conclusions/Recommendations:
          Many adults in the United States have not received recommended vaccinations and racial/ethnic vaccination
          diﬀerences persist.
          Inﬂuenza vaccination decreased among whites and overall among adults ≥65 years.
          While modest gains occurred in vaccination coverage for pneumococcal, Tdap, hepatitis A (persons with chronic liver
          conditions), herpes zoster, and HPV vaccination, coverage did not improve for other vaccinations and many adults
          remained unvaccinated with recommended vaccines.
               Among adults 65 years and older:
                    Over one-third did not report pneumococcal or Td vaccination.




                                                                 1                                         Exhibit 303
70-WBS-JDP Document 11 Filed 12/29/20 Page 101 of 389
                      Approximately 4 out of 5 did not report Tdap vaccination.
                      Nearly two-thirds did not report a herpes zoster vaccination.
                 Among adults younger than 65 years with indications for pneumococcal vaccination, approximately 3 out of 4
                 did not report ever having been vaccinated.
                 Among adults 19-26 years recommended for HPV catch-up vaccination:
                    About 11 out of 12 females and 32 out of 33 males not vaccinated before 19 years did not report HPV
                    vaccination (at least one dose).
            The recommendation of a health care provider can ensure vaccination.
                 Following the Standards for Adult Immunization Practice, all providers should routinely assess adults’
                 vaccination status at every clinical encounter, strongly recommend needed vaccines, and either oﬀer needed
                 vaccines or refer their patients to another provider who can administer the recommended vaccine, and
                 document the vaccines administered in their state’s immunization information system (IIS).
                 Vaccination providers should ensure reporting of vaccinations to their state’s IIS to support consolidation of
                 adult patients’ vaccination records (1, 2). Using their state’s IIS can help providers access their patients’
                 immunization records and improve the ability to routinely and accurately assess their patients’ vaccination
                 status.


       Introduction
       Adults are at risk of illness, hospitalization, disability, and, in some cases, death from vaccine-preventable diseases,
       particularly inﬂuenza (ﬂu) and pneumococcal disease. CDC recommends vaccinations for adults based on age, health
       conditions, prior vaccinations, and other factors (3) to prevent vaccine-preventable diseases and related outcomes. Many
       adults are not fully vaccinated, leaving them vulnerable to preventable infectious diseases.

       This report summarizes data on vaccination coverage for U.S. adults 19 years and older from the 2016 National Health
       Interview Survey (NHIS) (4). The NHIS is an in-person survey of eligible civilian non-institutionalized adults. Information on
       receipt of vaccinations, health and health care is self-reported and not veriﬁed through review of medical records or
       other means (5).


                                                                                                                        Top of Page



       Who Was Vaccinated?
            Inﬂuenza Vaccination
            Pneumococcal Vaccination
            Tetanus Vaccination
            Hepatitis A Vaccination
            Hepatitis B Vaccination
            Herpes Zoster Vaccination
            Human Papillomavirus Vaccination
            Trends in Adult Vaccination Coverage, 2010-2016
            Additional Vaccination Data




                                                                    2                                          Exhibit 303
70-WBS-JDP Document 11 Filed 12/29/20 Page 102 of 389


       Influenza Vaccination
           Inﬂuenza vaccination coverage for the 2015-16 season overall among adults ≥19 years was 43.5%, similar to the
           estimate for the 2014-15 season.
           Compared with the 2014-15 season, inﬂuenza vaccination coverage decreased among whites ≥19 years (2.2
           percentage points to 46.3%), 50-64 years (3.5 percentage points to 46.7%), and ≥65 years (3.1 percentage points to
           72.0%).
           Inﬂuenza vaccination coverage among adults ≥65 years overall decreased by 3.1 percentage points to 70.4% for the
           2015–16 season compared with the 2014–15 season estimate.
           In the 2015-16 season, coverage among whites ≥19 years (46.3%) was higher than that for blacks (39.5%) and
           Hispanics (33.1%).

       TABLE 1. Estimated proportion of adults ≥19 years who received inﬂuenza vaccination, by age group, increased-risk
       status, and race/ethnicity*, National Health Interview Survey, United States, 2015-16 season ! [1 sheet]




       Pneumococcal Vaccination
           Pneumococcal vaccination coverage among adults 19-64 years at increased risk for pneumococcal disease was
           24.0% in 2016, similar to the estimate for 2015.
           Coverage among whites 19-64 years at increased risk was higher (24.5%) compared with Asians (16.2%), but did not
           diﬀer for other racial/ethnic groups.
           Pneumococcal vaccination coverage among adults ≥65 years was 66.9% in 2016, a 3.3 percentage point increase
           compared with 2015.
           Coverage among whites ≥65 years (71.0%) was higher compared with blacks (55.5%), Hispanics (48.6%), and Asians
           (52.6%).

       TABLE 2. Estimated proportion of adults ≥19 years who received pneumococcal vaccination, by age group, increased-risk
       status*, and race/ethnicity†, National Health Interview Survey, United States, 2016 ! [1 sheet]




       Tetanus Vaccination
           In 2016, the proportion of adults reporting having received any tetanus toxoid-containing vaccination during the
           past 10 years was 62.2% for adults ≥19 years, 62.8% for adults 19-49 years, 64.2% for adults 50-64 years, and 58.0%
           for adults ≥65 years, all similar to estimates for 2015.
           Whites had higher coverage across all age groups compared with blacks, Hispanics, and Asians.
           Among adults for whom Tdap vaccination could be assessed, coverage in the past ten years was 26.6% among
           adults ≥19 years (a 3.4 percentage point increase compared with 2015), 28.0% among adults 19-64 years (a 3.3
           percentage point increase compared with 2015), and 20.4% among adults ≥65 years (a 3.9 percentage point increase
           compared with 2015).
           Whites had higher Tdap coverage across all age groups compared with blacks, Hispanics, and Asians and these
           vaccination diﬀerences increased for blacks only compared with diﬀerences measured in 2015.




                                                                 3                                         Exhibit 303
70-WBS-JDP Document 11 Filed 12/29/20 Page 103 of 389
       TABLE 3. Estimated proportion of adults ≥19 years who received tetanus vaccination, not including and including
       pertussis vaccine, by age group, increased-risk status, and race/ethnicity*, National Health Interview Survey, United
       States, 2016 ! [1 sheet]




       Hepatitis A Vaccination
            In 2016, reported hepatitis A vaccination coverage (≥2 doses) was 9.5 % for adults ≥19 years, 13.4% for adults 19-49
            years, and 5.4% for adults ≥50 years, similar to the estimates for 2015.
            Among adults 19-49 years, coverage for blacks (10.2%) was lower than that for whites (14.0%).
            Vaccination coverage was higher among adults who had traveled outside the United States to a country in which
            hepatitis A is of high or intermediate endemicity than among respondents who did not travel outside the United
            States or had traveled only to countries in which the disease is of low endemicity.
            Hepatitis A vaccination coverage among adults 19-49 years with chronic liver conditions was 23.7%, a 14.8
            percentage point increase compared with the 2015 estimate.

       TABLE 4. Estimated proportion of adults ≥19 years who received Hepatitis A vaccination, by age group, increased-risk
       status*, and race/ethnicity†, National Health Interview Survey, United States, 2016 ! [1 sheet]




       Hepatitis B Vaccination
            In 2016, reported hepatitis B vaccination coverage (≥3 doses) was 24.8 % for adults ≥19 years, 32.9% for adults 19-49
            years, and 15.9% for adults ≥50 years, similar to the estimates for 2015.
            Among adults 19-49 years, coverage for blacks (27.0%) and Hispanics (25.8%) was lower than that for whites (36.2%).
            Vaccination coverage was higher among adults who had traveled outside the United States to a country in which
            hepatitis B is of high or intermediate endemicity than among respondents who did not travel outside the United
            States or had traveled only to countries in which the disease is of low endemicity.

       TABLE 5. Estimated proportion of adults ≥19 years who received Hepatitis B vaccination*, by age group, increased-risk
       status†, and race/ethnicity§, National Health Interview Survey, United States, 2016 ! [1 sheet]




       Herpes Zoster Vaccination
            Among adults ≥60 years, 33.4% reported receiving herpes zoster vaccination, a 2.8 percentage point increase from
            2015. Whites ≥60 years had higher herpes zoster vaccination coverage (37.7%) compared with blacks (15.7%),
            Hispanics (21.4%), and Asians (21.9%) and these vaccination diﬀerences increased compared with 2015 estimates.
            Among adults 60-64 years, 23.9% reported herpes zoster vaccination, similar to the estimate for 2015. Whites 60-64
            years had higher herpes vaccination coverage (27.2%) compared with blacks (8.9%).
            Among adults ≥65 years, 37.4% reported herpes zoster vaccination, a 3.1 percentage point increase from 2015.
            Whites ≥65 years had higher herpes zoster vaccination coverage (41.7%) compared with blacks (19.6%), Hispanics
            (22.1%), and Asians (23.3%) and these vaccination diﬀerences increased for Asians only compared with diﬀerences
            measured in 2015.

       TABLE 6. Estimated proportion of adults ≥60 years who received herpes zoster vaccination, by age group and
       race/ethnicity*, National Health Interview Survey, United States, 2016 ! [1 sheet]



                                                                   4                                         Exhibit 303
70-WBS-JDP Document 11 Filed 12/29/20 Page 104 of 389


       Human Papillomavirus Vaccination
            In 2016, among females 19-26 years, 48.5% reported receipt of at least one dose of HPV vaccine, a 6.9 percentage
            point increase compared with the estimate reported for 2015. Blacks (41.5%) had lower coverage compared with
            whites (52.2%) and this vaccination diﬀerence increased compared with the diﬀerence measured in 2015.
            Among females 19-21 years, HPV vaccination coverage was 51.6%, a 9.6 percentage point increase compared with
            the estimate for 2015.
            Among females 22-26 years, HPV vaccination coverage was 46.6%, similar to the 2015 estimate.
            Among males 19-26 years and 19-21 years, HPV vaccination coverage (at least one doses) was 13.5% and 21.2%,
            increases of 3.4 and 5.5 percentage points, respectively.
            HPV vaccination (at least one dose) among females and males 19-26 years who had not received HPV vaccination
            prior to 19 years was 8.6% and 2.7%, similar to estimates for 2015.

       TABLE 7. Estimated proportion of adults ≥19 years who received HPV vaccination, by age group, sex, and race/ethnicity*,
       National Health Interview Survey, United States, 2016 ! [1 sheet]




       Trends in Adult Vaccination Coverage, 2010-2016
            Overall during 2010 through 2016, although point estimates for each year generally varied by only a few percentage
            points, linear trend tests indicated that vaccination coverage generally increased for all vaccines in this report,
            except for tetanus vaccination (Td or Tdap) among adults ≥19 years.
                 Inﬂuenza vaccination, >19 years—range: 37.2%–44.8%.
                 Pneumococcal vaccination, 19-64 years at increased risk—range: 18.5%–24.0%.
                 Pneumococcal vaccination, >65 years—range: 59.7%–66.9%.
                 Tdap vaccination, 19-64 years—range: 8.2%–28.0%.
                 Tdap vaccination, >65 years (2012-2016)—range: 8.0%–20.4%.
                 Hepatitis A vaccination, >19 years—range: 8.1%–9.5%.
                 Hepatitis B vaccination, >19 years—range: 24.5%–27.1%.
                 Herpes zoster vaccination, >60 years—range: 14.4%–33.4%.
                 HPV vaccination, females 19-26 years—range: 20.7%–48.5%.
                 HPV vaccination, males 19-26 years (2011-2016)—range: 2.1%–13.5%.
            During the 2009-10 through the 2015-16 inﬂuenza seasons, fewer than half of adults ≥19 years were vaccinated
            (range: 37.2%–44.8%).


       FIGURE. Estimated proportion of adults ≥19 years who received selected vaccines, by age group and increased risk status
       — National Health Interview Survey, United States, 2010–2016. See data ﬁle ! [1 sheet].




                                                                  5                                        Exhibit 303
70-WBS-JDP Document 11 Filed 12/29/20 Page 105 of 389




       Abbreviations: HPV = human papillomavirus; Td = tetanus and diphtheria toxoids; Tdap = tetanus toxoid, reduced
       diphtheria toxoid, and acellular pertussis vaccine. See additional trend ﬁgures for select vaccines ! [4 sheets].




       Additional Vaccination Coverage Information
            Vaccination coverage for selected vaccinations was estimated for adults ≥19 years who were healthcare personnel
            and proportions were estimated of adults ≥19 years by type of tetanus vaccine received, age at ﬁrst dose of HPV
            vaccine, and racial/ethnic vaccination diﬀerences (See: Box 1).
            Estimates of proportions vaccinated were stratiﬁed by age group, health insurance status, having a usual place for
            health care, number of physician contacts, nativity, number of years living in the United States, and citizenship (See:
            Box 2).


                                                                                                                        Top of Page



       What Can Be Done? (Recommendations)
       In 2016, adult vaccination coverage in the United States remained similar to 2015, except for modest increases in
       pneumococcal (adults ≥65 years), Tdap (adults ≥19 years), hepatitis A (adults 19-49 years with chronic liver conditions),
       herpes zoster (adults ≥60 years and adults ≥65 years), and HPV (females 19-21 and 19-26 years; males 19-21 years and
       19-26 years) vaccination. Inﬂuenza vaccination decreased among adults ≥65 years overall and among whites in all age
       groups except adults 19-49 years. Many adults in the United States have not received recommended vaccinations and
       racial and ethnic vaccination diﬀerences persisted for all seven vaccines in this report, widening for pneumococcal (≥65
       years, blacks, Hispanics, and Asians compared with whites), Tdap (all age groups, blacks, Hispanics, and Asians compared
       with whites), herpes zoster (≥60 years and ≥65 years, blacks, Hispanics, and Asians compared with whites), and HPV


                                                                    6                                          Exhibit 303
70-WBS-JDP Document 11 Filed 12/29/20 Page 106 of 389
       (females 19-26 years, blacks compared with whites). Incorporating routine assessment of adult vaccination needs,
       recommendation, and oﬀer of needed vaccinations into routine clinical care of adults can help improve vaccination rates
       and narrow racial and ethnic diﬀerences in vaccination coverage (1, 2, 5, 6).


       To improve vaccination coverage, providers and provider organizations are encouraged to increase awareness and use of
       tools for implementing the Standards for Adult Immunization Practice. In addition, CDC encourages healthcare providers
       to consider immunization quality improvement projects that may result in measurable increases in adult immunization
       rates. Nationwide adoption of electronic health records, electronic patient portals, and patient-directed clinical decision
       support oﬀer opportunities for improving adult vaccination rates (5). Some states are implementing innovative strategies
       to enhance vaccine access. For example, the Oregon Immunization Program has established a “mini-grant project " ”
       where annual funding announcements are issued and any group interested in providing or promoting immunizations can
       apply. This may include local health departments, clinics, or coalitions who are working with underserved populations
       within their own communities. The Massachusetts Department of Public Health has partnered with Center for Health
       Care Financing (CHCF) to implement a vaccination billing service for local health departments " to ensure that the local
       health agencies are able to receive reimbursement for vaccines administered to patients with various health insurance
       plans, including Medicaid, Medicare part B and private health insurance plans. The Massachusetts Department of Public
       Health has also developed a strategy to help local health departments and other community health centers reach and
       vaccinate uninsured and disparate populations, which is highlighted in their guide to reaching and engaging diverse
       communities # [61 pages] " .




       Data Source and Methods
       NHIS collects information about the health and health care of the noninstitutionalized U.S. civilian population using
       nationally representative samples. Face-to-face interviews are conducted by the U.S. Census Bureau for CDC’s National
       Center for Health Statistics. Non-institutionalized adults 19 years and older with interviews conducted during August
       2015-June 2016 (for inﬂuenza vaccination) and January–December 2016 (for pneumococcal, Td, Tdap, hepatitis A,
       hepatitis B, herpes zoster, and HPV vaccination) were included in this analysis. The total adult sample was 32,626 persons
       ≥19 years. The ﬁnal sample adult component response rate for the 2016 NHIS was 54.3%. The ﬁnal sample adult
       response rates for estimating inﬂuenza vaccination coverage for the 2015-16 inﬂuenza season were 55.2% for 2015 and
       54.3% for 2016. NHIS methods have been previously published. Questions about receipt of vaccinations recommended
       for adults are asked of one randomly selected adult within each family in the household and have been described
       previously (5). Weighted data were used to produce national vaccination coverage estimates. For non-inﬂuenza adult
       vaccination coverage estimates, the weighted proportion of respondents who reported receiving selected vaccinations
       was calculated. To better assess inﬂuenza vaccination coverage for the 2015-16 season, the Kaplan-Meier survival
       analysis procedure was used. Point estimates and 95% conﬁdence intervals (CIs) were calculated by using statistical
       software to account for the complex sample design. T tests were used for comparisons between 2016 and 2015 and, for
       comparisons of each level of each characteristic (e.g., race/ethnicity), to a chosen referent level (e.g., for race/ethnicity,
       non-Hispanic white was the reference group). Statistical signiﬁcance was deﬁned as p<0.05. Coverage estimates are not
       reported for small sample size (n<30) or relative standard error (standard error/estimates) >0.3. Inﬂuenza vaccination
       coverage estimates from NHIS (≥19 years) reported here diﬀer by 1.8% from previously reported estimates from BRFSS
       (Behavioral Risk Factor Surveillance System) (≥18 years); however, vaccination trends were similar during the 2009-2010
       through the 2015-2016 seasons; racial/ethnic vaccination diﬀerences were similar.


       Limitations
            All data rely on self-report and were not validated with medical records. However, adult self-reported vaccination
            status has been shown to be ≥70% sensitive in one or more studies for pneumococcal, tetanus toxoid-containing,
            herpes zoster, and hepatitis B vaccines and ≥70% speciﬁc in one or more studies for all except tetanus and hepatitis



                                                                     7                                          Exhibit 303
70-WBS-JDP Document 11 Filed 12/29/20 Page 107 of 389
              B vaccination (7, 8, 9, 10).
              Adults particularly might not be able to recall accurately vaccines received as infants or adolescents and hepatitis B
              vaccination coverage levels might be greatly underestimated. Additional study is needed for accuracy of recall by
              young adults of vaccinations they may have been received as children or adolescents. The ﬁndings for hepatitis B
              vaccination among younger adults 19-29 years should be viewed with caution, based on comparison with estimates
              based on provider-reported vaccinations from the NIS (National Immunization Survey)-Teen (11).
              The response rate was 54.3%. Nonresponse bias can result if respondents and nonrespondents diﬀer in their
              vaccination rates, and if survey weighting does not fully correct for this.
              The NHIS excluded persons in the military and those residing in institutions, which might result in underestimation
              or overestimation of vaccination coverage levels.
              The Tdap vaccination estimate is subject to considerable uncertainty. Respondents who reported a tetanus
              vaccination but were unable to say whether Td or Tdap was used during 2005–2016 were excluded (38.7%) from
              estimations of Tdap coverage, creating a potential for bias.
              Due to small sample size, the increase in hepatitis A vaccination coverage among persons 19-49 years with chronic
              liver disease could be spurious.
              NHIS survey data methods and limitations.

       Authors: Mei-Chuan Hung, MPH, PhD 1,2, Walter W. Williams, MD, MPH1, Peng-Jun Lu, MD, PhD 1, David K. Kim, MD 1, Lisa
       A. Grohskopf, MD 3, Tamara Pilishvili, MPH 4, Tami H. Skoﬀ 4, MS, Noele P. Nelson, MD, PhD 5, Rafael Harpaz, MD 6, Lauri E.
       Markowitz, MD 6, Alfonso Rodriguez-Lainz, PhD, DVM 7, and Amy Parker Fiebelkorn, MSN, MPH 1

       1Immunization   Services Division, National Center for Immunization and Respiratory Diseases, CDC


       Leidos, Inc, Atlanta, GA
       2



       3Inﬂuenza    Division, National Center for Immunization and Respiratory Diseases, CDC


       Division of Bacterial Diseases, National Center for Immunization and Respiratory Diseases, CDC
       4



       5Division   of Viral Hepatitis, National Center for HIV/AIDS, Viral Hepatitis, STD, and TB Prevention, CDC

       Division of Viral Diseases, National Center for Immunization and Respiratory Diseases, CDC
       6



       7Division   of Global Migration and Quarantine, National Center for Emerging and Zoonotic Infectious Diseases, CDC




       References:
           1. National Vaccine Advisory Committee. Recommendations from the National Vaccine Advisory Committee: standards
              for adult immunization practice. Public Health Rep 2014;129:115–23.
           2. CDC. Standards for Adult Immunization Practice.
           3. CDC. Vaccine information for adults.
           4. National Health Interview Survey public use data ﬁle.
           5. Williams WW, Lu P-J, O’Halloran AO, et al. Surveillance of vaccination coverage among adult populations – United
              States, 2015. MMWR Surveill Summ 2017;66(No. SS-11):1-28.
           6. Community Preventive Services Task Force. The guide to community preventive services. Increasing appropriate
              vaccination: universally recommended vaccinations " . Atlanta, GA: US Department of Health and Human Services,


                                                                               8                                    Exhibit 303
70-WBS-JDP Document 11 Filed 12/29/20 Page 108 of 389
           CDC; 2011.
        7. Rolnick SJ, Parker ED, Nordin JD, Hedblom BD, Wei F, Kerby T, et al. Self-report compared to electronic medical
           record across eight adult vaccines: do results vary by demographic factors? Vaccine 2013;31(37):3928-3935.
        8. Mangtani P, Shah A, Roberts JA. Validation of inﬂuenza and pneumococcal vaccine status in adults based on self-
           report. Epidemiol Infect 2007;135(1):139-143.
        9. Donald RM, Baken L, Nelson A, Nichol KL. Validation of self-report of inﬂuenza and pneumococcal vaccination status
           in elderly outpatients. Am J Prev Med 1999;16:173-7.
       10. Zimmerman RK, Raymund M, Janosky JE, et al. Sensitivity and speciﬁcity of patient self-report of inﬂuenza and
           pneumococcal polysaccharide vaccinations among elderly outpatients in diverse patient care strata. Vaccine
           2003;21:1486-91.
       11. Walker TY, Elam-Evans LD, Singleton JA, et al. National, Regional, State, and Selected Local Area Vaccination Coverage
           Among Adolescents Aged 13–17 Years — United States, 2016. MMWR Morb Mortal Wkly Rep 2017;66:874–882. DOI
            "


                                                                                                                     Top of Page




       BOX 1-Tables. Vaccination coverage for adults ≥19 years who were healthcare
       personnel (HCP) and proportions of adults ≥19 years by type of tetanus vaccine
       received, age at first dose of human papillomavirus (HPV) vaccine, and racial/ethnic
       vaccination di!erences — National Health Interview Survey, United States, 2016*

                           URL
        Table              (hyperlinked)      Result summary


        Proportion of      Box 1/ Table 1     Overall, inﬂuenza, tetanus toxoid, reduced diphtheria toxoid and acellular
        Health Care        ! [1 sheet]        pertussis vaccine (Tdap), and hepatitis B vaccination coverage for 2016 was
        Personnel Who      Table 1 HCP        similar to 2015 estimates among HCP ≥19 years. White HCP had higher
        Received                              vaccination coverage compared with black HCP or Hispanic HCP.
        Selected
        Vaccinations

        Proportion of      Box 1/ Table 2     Overall, inﬂuenza and Tdap vaccination coverage for 2016 was similar to 2015
        Health Care         ! [1 sheet]       estimates among HCP ≥19 years with and without direct patient care. In 2016,
        Personnel with     Table 2 HCP        among HCP ≥19 years with direct patient care, hepatitis B vaccination coverage
        Direct Patient     Direct Contact     decreased 4.6 percentage points to 69.5% compared with the estimate for 2015.
        Care Who                              Tdap and hepatitis B vaccination coverage was higher among HCP with direct
        Received                              patient care compared with those without direct patient care.
        Selected
        Vaccinations


        Proportion of      Box 1/ Table 3     Among adults ≥19 years, 41.5% reported they knew what type of tetanus
        Adults Who         ! [1 sheet]        vaccine they received, 44.6% reported they were not informed of the
        Received Tdap      Table 3 Tdap       vaccination type, and 13.9% could not recall the type of tetanus vaccination
        Among Those        type               received. Among those who reported they knew what type tetanus vaccine they



                                                                  9                                         Exhibit 303
70-WBS-JDP Document 11 Filed 12/29/20 Page 109 of 389
           Reporting                         received, 73.2% reported receiving Tdap. HCP reported receipt of Tdap more
           Tetanus                           often than did non-HCP.
           Vaccination


           Age at First    Box 1/ Table 4    Among women 19-26 years, 10.6% reported receiving the ﬁrst dose of HPV
           Dose of HPV      ! [1 sheet]      vaccine at 11-12 years, 67.0% at 13-17 years, and 10.9% at 19-26 years. Among
           Vaccination     Table 4 HPV       males 19-26 years, 9.8% reported receiving the ﬁrst dose of HPV vaccine at 11-
                           Age at 1st dose   12 years, 53.0% at 13-17 years, and 21.6% at 19-26 years. Among respondents
                                             19–26 years, the diﬀerence between the age reported at the time of the
                                             interview and the age at which respondents indicated that the ﬁrst dose of HPV
                                             vaccine was received was ≥12 years for 4.8% of women and for 6.2% of males.
                                             This would imply receipt of vaccination in 2004 or earlier, before HPV vaccine
                                             was licensed for use in 2006.

           Racial/Ethnic   Box 1/ Table 5    Compared with 2015, racial/ethnic diﬀerences in vaccination coverage persisted
           Diﬀerences in    ! [1 sheet]      for all seven vaccines in this report ! [7 sheets]. With whites as the reference
           Vaccination     Table 5           group, there were diﬀerences in vaccination coverage for 48 of the 66
           Coverage        Summary RE        comparisons by vaccine and age/target groups (not including comparisons of
           Among Adults    diﬀ               the “other” race/ethnic group).


                                                                                                                      Top of Page




       BOX 2–Tables. Estimated proportion of adults ≥19 years who received selected
       vaccinations, by age group, risk status, health insurance status, having a usual place
       for health care, physician contacts, nativity, number of years living in the United
       States, and citizenship — National Health Interview Survey, United States, 2016*

           Supplementary    URL
           Table            (hyperlinked)     Result summary

       †
        In 2011, the Advisory Committee on Immunization Practices (ACIP) recommended hepatitis B vaccination for persons
       with diabetes 19–59 years and stated that persons with diabetes aged 60 years and older should be considered for
       vaccination.


                                                                                                                      Top of Page
                                                                                                 Page last reviewed: February 8, 2018




                                                               10                                           Exhibit 303
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 110 of 389




   EXHIBIT 304
                                                                 Open access,
               Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20   Pagefreely
                                                                              111available
                                                                                  of 389 online
Essay

Why Most Published Research Findings
Are False
John P. A. Ioannidis

                                                      factors that influence this problem and      is characteristic of the field and can
Summary                                               some corollaries thereof.                    vary a lot depending on whether the
    There is increasing concern that most                                                          field targets highly likely relationships
                                                      Modeling the Framework for False             or searches for only one or a few
current published research findings are
                                                      Positive Findings                            true relationships among thousands
false. The probability that a research claim
is true may depend on study power and                 Several methodologists have                  and millions of hypotheses that may
bias, the number of other studies on the              pointed out [9–11] that the high             be postulated. Let us also consider,
same question, and, importantly, the ratio            rate of nonreplication (lack of              for computational simplicity,
of true to no relationships among the                 confirmation) of research discoveries        circumscribed fields where either there
relationships probed in each scientific               is a consequence of the convenient,          is only one true relationship (among
field. In this framework, a research finding          yet ill-founded strategy of claiming         many that can be hypothesized) or
is less likely to be true when the studies            conclusive research findings solely on       the power is similar to find any of the
conducted in a field are smaller; when                the basis of a single study assessed by      several existing true relationships. The
effect sizes are smaller; when there is a             formal statistical significance, typically   pre-study probability of a relationship
greater number and lesser preselection                for a p-value less than 0.05. Research       being true is R⁄(R + 1). The probability
of tested relationships; where there is               is not most appropriately represented        of a study finding a true relationship
greater flexibility in designs, definitions,          and summarized by p-values, but,             reflects the power 1 − β (one minus
outcomes, and analytical modes; when                  unfortunately, there is a widespread         the Type II error rate). The probability
there is greater financial and other                  notion that medical research articles        of claiming a relationship when none
interest and prejudice; and when more                                                              truly exists reflects the Type I error
teams are involved in a scientific field                It can be proven that                      rate, α. Assuming that c relationships
                                                                                                   are being probed in the field, the
in chase of statistical significance.                   most claimed research                      expected values of the 2 × 2 table are
Simulations show that for most study
designs and settings, it is more likely for               findings are false.                      given in Table 1. After a research
a research claim to be false than true.                                                            finding has been claimed based on
Moreover, for many current scientific                 should be interpreted based only on          achieving formal statistical significance,
fields, claimed research findings may                 p-values. Research findings are defined      the post-study probability that it is true
often be simply accurate measures of the              here as any relationship reaching            is the positive predictive value, PPV.
prevailing bias. In this essay, I discuss the         formal statistical significance, e.g.,       The PPV is also the complementary
implications of these problems for the                effective interventions, informative         probability of what Wacholder et al.
conduct and interpretation of research.               predictors, risk factors, or associations.   have called the false positive report
                                                      “Negative” research is also very useful.     probability [10]. According to the 2
                                                      “Negative” is actually a misnomer, and       × 2 table, one gets PPV = (1 − β)R⁄(R



P
       ublished research findings are                 the misinterpretation is widespread.         − βR + α). A research finding is thus
       sometimes refuted by subsequent                However, here we will target
       evidence, with ensuing confusion               relationships that investigators claim       Citation: Ioannidis JPA (2005) Why most published
and disappointment. Refutation and                    exist, rather than null findings.            research findings are false. PLoS Med 2(8): e124.
controversy is seen across the range of                  As has been shown previously, the
                                                                                                   Copyright: © 2005 John P. A. Ioannidis. This is an
research designs, from clinical trials                probability that a research finding          open-access article distributed under the terms
and traditional epidemiological studies               is indeed true depends on the prior          of the Creative Commons Attribution License,
                                                      probability of it being true (before         which permits unrestricted use, distribution, and
[1–3] to the most modern molecular                                                                 reproduction in any medium, provided the original
research [4,5]. There is increasing                   doing the study), the statistical power      work is properly cited.
concern that in modern research, false                of the study, and the level of statistical
                                                                                                   Abbreviation: PPV, positive predictive value
findings may be the majority or even                  significance [10,11]. Consider a 2 × 2
the vast majority of published research               table in which research findings are         John P. A. Ioannidis is in the Department of Hygiene
                                                      compared against the gold standard           and Epidemiology, University of Ioannina School of
claims [6–8]. However, this should                                                                 Medicine, Ioannina, Greece, and Institute for Clinical
not be surprising. It can be proven                   of true relationships in a scientific        Research and Health Policy Studies, Department of
that most claimed research findings                   field. In a research field both true and     Medicine, Tufts-New England Medical Center, Tufts
                                                                                                   University School of Medicine, Boston, Massachusetts,
are false. Here I will examine the key                false hypotheses can be made about           United States of America. E-mail: jioannid@cc.uoi.gr
                                                      the presence of relationships. Let R
                                                      be the ratio of the number of “true          Competing Interests: The author has declared that
The Essay section contains opinion pieces on topics                                                no competing interests exist.
of broad interest to a general medical audience.
                                                      relationships” to “no relationships”
                                                      among those tested in the field. R           DOI: 10.1371/journal.pmed.0020124



       PLoS Medicine | www.plosmedicine.org                              0696                            August 2005 | Volume 2 | Issue 8 | e124
                                                                          1                                                   Exhibit 304
                    Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 112 of 389
                                                                                                                            same question, claims a statistically
Table 1. Research Findings and True Relationships
                                                                                                                            significant research finding is easy to
Research                  True Relationship                                                                                 estimate. For n independent studies of
Finding                   Yes                    No                                     Total
                                                                                                                            equal power, the 2 × 2 table is shown in
Yes                       c(1 − β)R/(R + 1)      cα/(R + 1)                             c(R + α − βR)/(R + 1)               Table 3: PPV = R(1 − βn)⁄(R + 1 − [1 −
No                        cβR/(R + 1)            c(1 − α)/(R + 1)                       c(1 − α + βR)/(R + 1)               α]n − Rβn) (not considering bias). With
Total                     cR/(R + 1)             c/(R + 1)                              c                                   increasing number of independent
                                                                                                                            studies, PPV tends to decrease, unless
DOI: 10.1371/journal.pmed.0020124.t001
                                                                                                                            1 − β < α, i.e., typically 1 − β < 0.05.
                                                                                                                            This is shown for different levels of
more likely true than false if (1 − β)R                are lost in noise [12], or investigators
                                                                                                                            power and for different pre-study odds
> α. Since usually the vast majority of                use data inefficiently or fail to notice
                                                                                                                            in Figure 2. For n studies of different
investigators depend on α = 0.05, this                 statistically significant relationships, or
                                                                                                                            power, the term βn is replaced by the
means that a research finding is more                  there may be conflicts of interest that
                                                                                                                            product of the terms βi for i = 1 to n,
likely true than false if (1 − β)R > 0.05.             tend to “bury” significant findings [13].
                                                                                                                            but inferences are similar.
   What is less well appreciated is                    There is no good large-scale empirical
that bias and the extent of repeated                   evidence on how frequently such                                      Corollaries
independent testing by different teams                 reverse bias may occur across diverse                                A practical example is shown in Box
of investigators around the globe may                  research fields. However, it is probably                             1. Based on the above considerations,
further distort this picture and may                   fair to say that reverse bias is not as                              one may deduce several interesting
lead to even smaller probabilities of the              common. Moreover measurement                                         corollaries about the probability that a
research findings being indeed true.                   errors and inefficient use of data are                               research finding is indeed true.
We will try to model these two factors in              probably becoming less frequent                                         Corollary 1: The smaller the studies
the context of similar 2 × 2 tables.                   problems, since measurement error has                                conducted in a scientific field, the less
                                                       decreased with technological advances                                likely the research findings are to be
Bias
                                                       in the molecular era and investigators                               true. Small sample size means smaller
First, let us define bias as the                       are becoming increasingly sophisticated                              power and, for all functions above,
combination of various design, data,                   about their data. Regardless, reverse                                the PPV for a true research finding
analysis, and presentation factors that                bias may be modeled in the same way as                               decreases as power decreases towards
tend to produce research findings                      bias above. Also reverse bias should not                             1 − β = 0.05. Thus, other factors being
when they should not be produced.                      be confused with chance variability that                             equal, research findings are more likely
Let u be the proportion of probed
                                                       may lead to missing a true relationship                              true in scientific fields that undertake
analyses that would not have been
                                                       because of chance.                                                   large studies, such as randomized
“research findings,” but nevertheless
                                                                                                                            controlled trials in cardiology (several
end up presented and reported as                       Testing by Several Independent                                       thousand subjects randomized) [14]
such, because of bias. Bias should not                 Teams                                                                than in scientific fields with small
be confused with chance variability
                                                       Several independent teams may be                                     studies, such as most research of
that causes some findings to be false by
                                                       addressing the same sets of research                                 molecular predictors (sample sizes 100-
chance even though the study design,
                                                       questions. As research efforts are                                   fold smaller) [15].
data, analysis, and presentation are
                                                       globalized, it is practically the rule                                  Corollary 2: The smaller the effect
perfect. Bias can entail manipulation
                                                       that several research teams, often                                   sizes in a scientific field, the less likely
in the analysis or reporting of findings.
                                                       dozens of them, may probe the same                                   the research findings are to be true.
Selective or distorted reporting is a
                                                       or similar questions. Unfortunately, in                              Power is also related to the effect
typical form of such bias. We may
                                                       some areas, the prevailing mentality                                 size. Thus research findings are more
assume that u does not depend on
                                                       until now has been to focus on                                       likely true in scientific fields with large
whether a true relationship exists
                                                       isolated discoveries by single teams                                 effects, such as the impact of smoking
or not. This is not an unreasonable
                                                       and interpret research experiments                                   on cancer or cardiovascular disease
assumption, since typically it is
                                                       in isolation. An increasing number                                   (relative risks 3–20), than in scientific
impossible to know which relationships
                                                       of questions have at least one study                                 fields where postulated effects are
are indeed true. In the presence of bias
                                                       claiming a research finding, and                                     small, such as genetic risk factors for
(Table 2), one gets PPV = ([1 − β]R +
                                                       this receives unilateral attention.                                  multigenetic diseases (relative risks
uβR)⁄(R + α − βR + u − uα + uβR), and
                                                       The probability that at least one                                    1.1–1.5) [7]. Modern epidemiology is
PPV decreases with increasing u, unless
                                                       study, among several done on the                                     increasingly obliged to target smaller
1 − β ≤ α, i.e., 1 − β ≤ 0.05 for most
situations. Thus, with increasing bias,
the chances that a research finding                    Table 2. Research Findings and True Relationships in the Presence of Bias
is true diminish considerably. This is                 Research             True Relationship
shown for different levels of power and                Finding              Yes                                 No                         Total
for different pre-study odds in Figure 1.
                                                       Yes                  (c[1 − β]R + ucβR)/(R + 1)          cα + uc(1 − α)/(R + 1)     c(R + α − βR + u − uα + uβR)/(R + 1)
   Conversely, true research findings
                                                       No                   (1 − u)cβR/(R + 1)                  (1 − u)c(1 − α)/(R + 1)    c(1 − u)(1 − α + βR)/(R + 1)
may occasionally be annulled because                   Total                cR/(R + 1)                          c/(R + 1)                  c
of reverse bias. For example, with large
measurement errors relationships                       DOI: 10.1371/journal.pmed.0020124.t002




          PLoS Medicine | www.plosmedicine.org                                        0697                                         August 2005 | Volume 2 | Issue 8 | e124
                                                                                       2                                                             Exhibit 304
                    Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 113 of 389
effect sizes [16]. Consequently, the                 outcomes) [23]. Similarly, fields that
proportion of true research findings                 use commonly agreed, stereotyped
is expected to decrease. In the same                 analytical methods (e.g., Kaplan-
line of thinking, if the true effect sizes           Meier plots and the log-rank test)
are very small in a scientific field,                [24] may yield a larger proportion
this field is likely to be plagued by                of true findings than fields where
almost ubiquitous false positive claims.             analytical methods are still under
For example, if the majority of true                 experimentation (e.g., artificial
genetic or nutritional determinants of               intelligence methods) and only “best”
complex diseases confer relative risks               results are reported. Regardless, even
less than 1.05, genetic or nutritional               in the most stringent research designs,
epidemiology would be largely utopian                bias seems to be a major problem.
endeavors.                                           For example, there is strong evidence
   Corollary 3: The greater the number               that selective outcome reporting,
and the lesser the selection of tested               with manipulation of the outcomes
relationships in a scientific field, the             and analyses reported, is a common
less likely the research findings are to             problem even for randomized trails
be true. As shown above, the post-study              [25]. Simply abolishing selective
probability that a finding is true (PPV)             publication would not make this
depends a lot on the pre-study odds                  problem go away.
(R). Thus, research findings are more                   Corollary 5: The greater the financial
likely true in confirmatory designs,                 and other interests and prejudices
such as large phase III randomized                   in a scientific field, the less likely
controlled trials, or meta-analyses                  the research findings are to be true.
thereof, than in hypothesis-generating               Conflicts of interest and prejudice may
experiments. Fields considered highly                increase bias, u. Conflicts of interest
informative and creative given the                   are very common in biomedical
wealth of the assembled and tested                   research [26], and typically they are
information, such as microarrays and                 inadequately and sparsely reported
other high-throughput discovery-                     [26,27]. Prejudice may not necessarily
oriented research [4,8,17], should have              have financial roots. Scientists in a
extremely low PPV.                                   given field may be prejudiced purely
   Corollary 4: The greater the                      because of their belief in a scientific              DOI: 10.1371/journal.pmed.0020124.g001
flexibility in designs, definitions,                 theory or commitment to their own
                                                                                                          Figure 1. PPV (Probability That a Research
outcomes, and analytical modes in                    findings. Many otherwise seemingly                   Finding Is True) as a Function of the Pre-Study
a scientific field, the less likely the              independent, university-based studies                Odds for Various Levels of Bias, u
research findings are to be true.                    may be conducted for no other reason                 Panels correspond to power of 0.20, 0.50,
Flexibility increases the potential for              than to give physicians and researchers              and 0.80.
transforming what would be “negative”                qualifications for promotion or tenure.
                                                                                                          This seemingly paradoxical corollary
results into “positive” results, i.e., bias,         Such nonfinancial conflicts may also
                                                                                                          follows because, as stated above, the
u. For several research designs, e.g.,               lead to distorted reported results and
                                                                                                          PPV of isolated findings decreases
randomized controlled trials [18–20]                 interpretations. Prestigious investigators
                                                                                                          when many teams of investigators
or meta-analyses [21,22], there have                 may suppress via the peer review process
                                                                                                          are involved in the same field. This
been efforts to standardize their                    the appearance and dissemination of
                                                                                                          may explain why we occasionally see
conduct and reporting. Adherence to                  findings that refute their findings, thus
                                                                                                          major excitement followed rapidly
common standards is likely to increase               condemning their field to perpetuate
                                                                                                          by severe disappointments in fields
the proportion of true findings. The                 false dogma. Empirical evidence
                                                                                                          that draw wide attention. With many
same applies to outcomes. True                       on expert opinion shows that it is
                                                                                                          teams working on the same field and
findings may be more common                          extremely unreliable [28].
                                                                                                          with massive experimental data being
when outcomes are unequivocal and                       Corollary 6: The hotter a
                                                                                                          produced, timing is of the essence
universally agreed (e.g., death) rather              scientific field (with more scientific
                                                                                                          in beating competition. Thus, each
than when multifarious outcomes are                  teams involved), the less likely the
                                                                                                          team may prioritize on pursuing and
devised (e.g., scales for schizophrenia              research findings are to be true.
                                                                                                          disseminating its most impressive
                                                                                                          “positive” results. “Negative” results may
Table 3. Research Findings and True Relationships in the Presence of Multiple Studies                     become attractive for dissemination
Research               True Relationship                                                                  only if some other team has found
Finding                Yes                  No                        Total                               a “positive” association on the same
                                                                                                          question. In that case, it may be
Yes                    cR(1 − βn)/(R + 1)   c(1 − [1 − α]n)/(R + 1)   c(R + 1 − [1 − α]n − Rβn)/(R + 1)
                                                                                                          attractive to refute a claim made in
No                     cRβn/(R + 1)         c(1 − α)n/(R + 1)         c([1 − α]n + Rβn)/(R + 1)
Total                  cR/(R + 1)           c/(R + 1)                 c
                                                                                                          some prestigious journal. The term
                                                                                                          Proteus phenomenon has been coined
DOI: 10.1371/journal.pmed.0020124.t003                                                                    to describe this phenomenon of rapidly

          PLoS Medicine | www.plosmedicine.org                          0698                                   August 2005 | Volume 2 | Issue 8 | e124
                                                                         3                                                        Exhibit 304
              Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 114 of 389
                                                  Box 1. An Example: Science                      analyses, and reporting so as to make
                                                  at Low Pre-Study Odds                           more relationships cross the p = 0.05
                                                                                                  threshold even though this would not
                                                      Let us assume that a team of                have been crossed with a perfectly
                                                  investigators performs a whole genome           adhered to design and analysis and with
                                                  association study to test whether               perfect comprehensive reporting of the
                                                  any of 100,000 gene polymorphisms               results, strictly according to the original
                                                  are associated with susceptibility to           study plan. Such manipulation could be
                                                  schizophrenia. Based on what we                 done, for example, with serendipitous
                                                  know about the extent of heritability           inclusion or exclusion of certain patients
                                                  of the disease, it is reasonable to             or controls, post hoc subgroup analyses,
                                                  expect that probably around ten                 investigation of genetic contrasts that
                                                  gene polymorphisms among those                  were not originally specified, changes
                                                  tested would be truly associated with           in the disease or control definitions,
                                                  schizophrenia, with relatively similar          and various combinations of selective
                                                  odds ratios around 1.3 for the ten or so        or distorted reporting of the results.
                                                  polymorphisms and with a fairly similar         Commercially available “data mining”
                                                  power to identify any of them. Then             packages actually are proud of their
                                                  R = 10/100,000 = 10−4, and the pre-study        ability to yield statistically significant
                                                  probability for any polymorphism to be          results through data dredging. In the
                                                  associated with schizophrenia is also           presence of bias with u = 0.10, the post-
                                                  R/(R + 1) = 10−4. Let us also suppose that      study probability that a research finding
                                                  the study has 60% power to find an              is true is only 4.4 × 10−4. Furthermore,
                                                  association with an odds ratio of 1.3 at
                                                                                                  even in the absence of any bias, when
                                                  α = 0.05. Then it can be estimated that
                                                                                                  ten independent research teams perform
                                                  if a statistically significant association is
                                                                                                  similar experiments around the world, if
                                                  found with the p-value barely crossing the
                                                                                                  one of them finds a formally statistically
                                                  0.05 threshold, the post-study probability
                                                                                                  significant association, the probability
                                                  that this is true increases about 12-fold
                                                                                                  that the research finding is true is only
                                                  compared with the pre-study probability,
                                                                                                  1.5 × 10−4, hardly any higher than the
                                                  but it is still only 12 × 10−4.
                                                                                                  probability we had before any of this
                                                      Now let us suppose that the                 extensive research was undertaken!
                                                  investigators manipulate their design,
DOI: 10.1371/journal.pmed.0020124.g002

Figure 2. PPV (Probability That a Research        is hot or has strong invested interests         eventually true about 85% of the time.
Finding Is True) as a Function of the Pre-Study   may sometimes promote larger studies            A fairly similar performance is expected
Odds for Various Numbers of Conducted             and improved standards of research,
Studies, n
                                                                                                  of a confirmatory meta-analysis of
                                                  enhancing the predictive value of its           good-quality randomized trials:
Panels correspond to power of 0.20, 0.50,
and 0.80.                                         research findings. Or massive discovery-        potential bias probably increases, but
                                                  oriented testing may result in such a           power and pre-test chances are higher
alternating extreme research claims               large yield of significant relationships        compared to a single randomized trial.
and extremely opposite refutations                that investigators have enough to               Conversely, a meta-analytic finding
[29]. Empirical evidence suggests that            report and search further and thus              from inconclusive studies where
this sequence of extreme opposites is             refrain from data dredging and                  pooling is used to “correct” the low
very common in molecular genetics                 manipulation.                                   power of single studies, is probably
[29].                                                                                             false if R ≤ 1:3. Research findings from
   These corollaries consider each                Most Research Findings Are False                underpowered, early-phase clinical
factor separately, but these factors often        for Most Research Designs and for               trials would be true about one in four
influence each other. For example,                Most Fields                                     times, or even less frequently if bias
investigators working in fields where             In the described framework, a PPV               is present. Epidemiological studies of
true effect sizes are perceived to be             exceeding 50% is quite difficult to             an exploratory nature perform even
small may be more likely to perform               get. Table 4 provides the results               worse, especially when underpowered,
large studies than investigators working          of simulations using the formulas               but even well-powered epidemiological
in fields where true effect sizes are             developed for the influence of power,           studies may have only a one in
perceived to be large. Or prejudice               ratio of true to non-true relationships,        five chance being true, if R = 1:10.
may prevail in a hot scientific field,            and bias, for various types of situations       Finally, in discovery-oriented research
further undermining the predictive                that may be characteristic of specific          with massive testing, where tested
value of its research findings. Highly            study designs and settings. A finding           relationships exceed true ones 1,000-
prejudiced stakeholders may even                  from a well-conducted, adequately               fold (e.g., 30,000 genes tested, of which
create a barrier that aborts efforts at           powered randomized controlled trial             30 may be the true culprits) [30,31],
obtaining and disseminating opposing              starting with a 50% pre-study chance            PPV for each claimed relationship is
results. Conversely, the fact that a field        that the intervention is effective is           extremely low, even with considerable


       PLoS Medicine | www.plosmedicine.org                           0699                             August 2005 | Volume 2 | Issue 8 | e124
                                                                       4                                                Exhibit 304
                      Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 115 of 389
standardization of laboratory and                                                    lower intake tertiles. Then the claimed      spent their careers is a “null field.”
statistical methods, outcomes, and                                                   effect sizes are simply measuring            However, other lines of evidence,
reporting thereof to minimize bias.                                                  nothing else but the net bias that has       or advances in technology and
                                                                                     been involved in the generation of           experimentation, may lead eventually
Claimed Research Findings                                                            this scientific literature. Claimed effect   to the dismantling of a scientific field.
May Often Be Simply Accurate                                                         sizes are in fact the most accurate          Obtaining measures of the net bias
Measures of the Prevailing Bias                                                      estimates of the net bias. It even follows   in one field may also be useful for
As shown, the majority of modern                                                     that between “null fields,” the fields       obtaining insight into what might be
biomedical research is operating in                                                  that claim stronger effects (often with      the range of bias operating in other
areas with very low pre- and post-                                                   accompanying claims of medical or            fields where similar analytical methods,
study probability for true findings.                                                 public health importance) are simply         technologies, and conflicts may be
Let us suppose that in a research field                                              those that have sustained the worst          operating.
there are no true findings at all to be                                              biases.
discovered. History of science teaches                                                  For fields with very low PPV, the few     How Can We Improve
us that scientific endeavor has often                                                true relationships would not distort         the Situation?
in the past wasted effort in fields with                                             this overall picture much. Even if a         Is it unavoidable that most research
absolutely no yield of true scientific                                               few relationships are true, the shape        findings are false, or can we improve
information, at least based on our                                                   of the distribution of the observed          the situation? A major problem is that
current understanding. In such a “null                                               effects would still yield a clear measure    it is impossible to know with 100%
field,” one would ideally expect all                                                 of the biases involved in the field. This    certainty what the truth is in any
observed effect sizes to vary by chance                                              concept totally reverses the way we          research question. In this regard, the
around the null in the absence of bias.                                              view scientific results. Traditionally,      pure “gold” standard is unattainable.
The extent that observed findings                                                    investigators have viewed large              However, there are several approaches
deviate from what is expected by                                                     and highly significant effects with          to improve the post-study probability.
chance alone would be simply a pure                                                  excitement, as signs of important                Better powered evidence, e.g., large
measure of the prevailing bias.                                                      discoveries. Too large and too highly        studies or low-bias meta-analyses,
   For example, let us suppose that                                                  significant effects may actually be more     may help, as it comes closer to the
no nutrients or dietary patterns are                                                 likely to be signs of large bias in most     unknown “gold” standard. However,
actually important determinants for                                                  fields of modern research. They should       large studies may still have biases
the risk of developing a specific tumor.                                             lead investigators to careful critical       and these should be acknowledged
Let us also suppose that the scientific                                              thinking about what might have gone          and avoided. Moreover, large-scale
literature has examined 60 nutrients                                                 wrong with their data, analyses, and         evidence is impossible to obtain for all
and claims all of them to be related to                                              results.                                     of the millions and trillions of research
the risk of developing this tumor with                                                  Of course, investigators working in       questions posed in current research.
relative risks in the range of 1.2 to 1.4                                            any field are likely to resist accepting     Large-scale evidence should be
for the comparison of the upper to                                                   that the whole field in which they have      targeted for research questions where
                                                                                                                                  the pre-study probability is already
                                                                                                                                  considerably high, so that a significant
Table 4. PPV of Research Findings for Various Combinations of Power (1 − β), Ratio                                                research finding will lead to a post-test
of True to Not-True Relationships (R), and Bias (u)                                                                               probability that would be considered
1−β                       R                         u                      Practical Example                     PPV              quite definitive. Large-scale evidence is
                                                                                                                                  also particularly indicated when it can
0.80                      1:1                       0.10                   Adequately powered RCT with little    0.85             test major concepts rather than narrow,
                                                                           bias and 1:1 pre-study odds                            specific questions. A negative finding
0.95                      2:1                       0.30                   Confirmatory meta-analysis of good-   0.85
                                                                                                                                  can then refute not only a specific
                                                                           quality RCTs
                                                                                                                                  proposed claim, but a whole field or
0.80                      1:3                       0.40                   Meta-analysis of small inconclusive   0.41
                                                                           studies
                                                                                                                                  considerable portion thereof. Selecting
0.20                      1:5                       0.20                   Underpowered, but well-performed      0.23             the performance of large-scale studies
                                                                           phase I/II RCT                                         based on narrow-minded criteria,
0.20                      1:5                       0.80                   Underpowered, poorly performed        0.17             such as the marketing promotion of a
                                                                           phase I/II RCT                                         specific drug, is largely wasted research.
0.80                      1:10                     0.30                    Adequately powered exploratory        0.20             Moreover, one should be cautious
                                                                           epidemiological study                                  that extremely large studies may be
0.20                      1:10                      0.30                   Underpowered exploratory              0.12
                                                                                                                                  more likely to find a formally statistical
                                                                           epidemiological study
                                                                                                                                  significant difference for a trivial effect
0.20                      1:1,000                   0.80                   Discovery-oriented exploratory        0.0010
                                                                           research with massive testing
                                                                                                                                  that is not really meaningfully different
0.20                      1:1,000                   0.20                   As in previous example, but           0.0015           from the null [32–34].
                                                                           with more limited bias (more                               Second, most research questions
                                                                           standardized)                                          are addressed by many teams, and
                                                                                                                                  it is misleading to emphasize the
The estimated PPVs (positive predictive values) are derived assuming α = 0.05 for a single study.
RCT, randomized controlled trial.
                                                                                                                                  statistically significant findings of
DOI: 10.1371/journal.pmed.0020124.t004                                                                                            any single team. What matters is the


           PLoS Medicine | www.plosmedicine.org                                                         0700                           August 2005 | Volume 2 | Issue 8 | e124
                                                                                                         5                                              Exhibit 304
            Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 116 of 389
totality of the evidence. Diminishing         many relationships are expected to be                 19. Ioannidis JP, Evans SJ, Gotzsche PC, O’Neill
                                                                                                        RT, Altman DG, et al. (2004) Better reporting
bias through enhanced research                true among those probed across the                        of harms in randomized trials: An extension
standards and curtailing of prejudices        relevant research fields and research                     of the CONSORT statement. Ann Intern Med
may also help. However, this may              designs. The wider field may yield some                   141: 781–788.
                                                                                                    20. International Conference on Harmonisation
require a change in scientific mentality      guidance for estimating this probability                  E9 Expert Working Group (1999) ICH
that might be difficult to achieve.           for the isolated research project.                        Harmonised Tripartite Guideline. Statistical
In some research designs, efforts             Experiences from biases detected in                       principles for clinical trials. Stat Med 18: 1905–
                                                                                                        1942.
may also be more successful with              other neighboring fields would also be                21. Moher D, Cook DJ, Eastwood S, Olkin I,
upfront registration of studies, e.g.,        useful to draw upon. Even though these                    Rennie D, et al. (1999) Improving the quality
randomized trials [35]. Registration          assumptions would be considerably                         of reports of meta-analyses of randomised
                                                                                                        controlled trials: The QUOROM statement.
would pose a challenge for hypothesis-        subjective, they would still be very                      Quality of Reporting of Meta-analyses. Lancet
generating research. Some kind of             useful in interpreting research claims                    354: 1896–1900.
                                                                                                    22. Stroup DF, Berlin JA, Morton SC, Olkin I,
registration or networking of data            and putting them in context. &                            Williamson GD, et al. (2000) Meta-analysis
collections or investigators within fields                                                              of observational studies in epidemiology:
may be more feasible than registration        References                                                A proposal for reporting. Meta-analysis
                                              1. Ioannidis JP, Haidich AB, Lau J (2001) Any             of Observational Studies in Epidemiology
of each and every hypothesis-                     casualties in the clash of randomised and             (MOOSE) group. JAMA 283: 2008–2012.
generating experiment. Regardless,                observational evidence? BMJ 322: 879–880.         23. Marshall M, Lockwood A, Bradley C,
                                              2. Lawlor DA, Davey Smith G, Kundu D,                     Adams C, Joy C, et al. (2000) Unpublished
even if we do not see a great deal of             Bruckdorfer KR, Ebrahim S (2004) Those                rating scales: A major source of bias in
progress with registration of studies             confounded vitamins: What can we learn from           randomised controlled trials of treatments for
in other fields, the principles of                the differences between observational versus          schizophrenia. Br J Psychiatry 176: 249–252.
                                                  randomised trial evidence? Lancet 363: 1724–      24. Altman DG, Goodman SN (1994) Transfer
developing and adhering to a protocol             1727.                                                 of technology from statistical journals to the
could be more widely borrowed from            3. Vandenbroucke JP (2004) When are                       biomedical literature. Past trends and future
randomized controlled trials.                     observational studies as credible as randomised       predictions. JAMA 272: 129–132.
                                                  trials? Lancet 363: 1728–1731.                    25. Chan AW, Hrobjartsson A, Haahr MT,
   Finally, instead of chasing statistical    4. Michiels S, Koscielny S, Hill C (2005)                 Gotzsche PC, Altman DG (2004) Empirical
significance, we should improve our               Prediction of cancer outcome with microarrays:        evidence for selective reporting of outcomes in
                                                  A multiple random validation strategy. Lancet
understanding of the range of R                   365: 488–492.
                                                                                                        randomized trials: Comparison of protocols to
                                                                                                        published articles. JAMA 291: 2457–2465.
values—the pre-study odds—where               5. Ioannidis JPA, Ntzani EE, Trikalinos TA,           26. Krimsky S, Rothenberg LS, Stott P, Kyle G
research efforts operate [10]. Before             Contopoulos-Ioannidis DG (2001) Replication
                                                                                                        (1998) Scientific journals and their authors’
                                                  validity of genetic association studies. Nat
running an experiment, investigators              Genet 29: 306–309.
                                                                                                        financial interests: A pilot study. Psychother
                                                                                                        Psychosom 67: 194–201.
should consider what they believe the         6. Colhoun HM, McKeigue PM, Davey Smith
                                                                                                    27. Papanikolaou GN, Baltogianni MS,
chances are that they are testing a true          G (2003) Problems of reporting genetic
                                                                                                        Contopoulos-Ioannidis DG, Haidich AB,
                                                  associations with complex outcomes. Lancet
rather than a non-true relationship.                                                                    Giannakakis IA, et al. (2001) Reporting of
                                                  361: 865–872.
                                                                                                        conflicts of interest in guidelines of preventive
Speculated high R values may                  7. Ioannidis JP (2003) Genetic associations: False
                                                                                                        and therapeutic interventions. BMC Med Res
                                                  or true? Trends Mol Med 9: 135–138.
sometimes then be ascertained. As             8. Ioannidis JPA (2005) Microarrays and
                                                                                                        Methodol 1: 3.
described above, whenever ethically                                                                 28. Antman EM, Lau J, Kupelnick B, Mosteller F,
                                                  molecular research: Noise discovery? Lancet
                                                  365: 454–455.                                         Chalmers TC (1992) A comparison of results
acceptable, large studies with minimal                                                                  of meta-analyses of randomized control trials
                                              9. Sterne JA, Davey Smith G (2001) Sifting the
bias should be performed on research              evidence—What’s wrong with significance tests.        and recommendations of clinical experts.
findings that are considered relatively           BMJ 322: 226–231.                                     Treatments for myocardial infarction. JAMA
                                              10. Wacholder S, Chanock S, Garcia-Closas M, El           268: 240–248.
established, to see how often they are                                                              29. Ioannidis JP, Trikalinos TA (2005) Early
                                                  ghormli L, Rothman N (2004) Assessing the
indeed confirmed. I suspect several               probability that a positive report is false: An       extreme contradictory estimates may
                                                                                                        appear in published research: The Proteus
established “classics” will fail the test         approach for molecular epidemiology studies. J
                                                                                                        phenomenon in molecular genetics research
                                                  Natl Cancer Inst 96: 434–442.
[36].                                         11. Risch NJ (2000) Searching for genetic                 and randomized trials. J Clin Epidemiol 58:
   Nevertheless, most new discoveries             determinants in the new millennium. Nature            543–549.
                                                  405: 847–856.                                     30. Ntzani EE, Ioannidis JP (2003) Predictive
will continue to stem from hypothesis-                                                                  ability of DNA microarrays for cancer outcomes
                                              12. Kelsey JL, Whittemore AS, Evans AS,
generating research with low or very              Thompson WD (1996) Methods in                         and correlates: An empirical assessment.
low pre-study odds. We should then                observational epidemiology, 2nd ed. New York:         Lancet 362: 1439–1444.
                                                  Oxford U Press. 432 p.                            31. Ransohoff DF (2004) Rules of evidence
acknowledge that statistical significance                                                               for cancer molecular-marker discovery and
                                              13. Topol EJ (2004) Failing the public health—
testing in the report of a single study           Rofecoxib, Merck, and the FDA. N Engl J Med           validation. Nat Rev Cancer 4: 309–314.
gives only a partial picture, without             351: 1707–1709.                                   32. Lindley DV (1957) A statistical paradox.
                                              14. Yusuf S, Collins R, Peto R (1984) Why do we           Biometrika 44: 187–192.
knowing how much testing has been                 need some large, simple randomized trials? Stat   33. Bartlett MS (1957) A comment on D.V.
done outside the report and in the                Med 3: 409–422.                                       Lindley’s statistical paradox. Biometrika 44:
relevant field at large. Despite a large      15. Altman DG, Royston P (2000) What do we                533–534.
                                                  mean by validating a prognostic model? Stat       34. Senn SJ (2001) Two cheers for P-values. J
statistical literature for multiple testing       Med 19: 453–473.                                      Epidemiol Biostat 6: 193–204.
corrections [37], usually it is impossible    16. Taubes G (1995) Epidemiology faces its limits.    35. De Angelis C, Drazen JM, Frizelle FA, Haug C,
                                                  Science 269: 164–169.                                 Hoey J, et al. (2004) Clinical trial registration:
to decipher how much data dredging                                                                      A statement from the International Committee
                                              17. Golub TR, Slonim DK, Tamayo P, Huard
by the reporting authors or other                 C, Gaasenbeek M, et al. (1999) Molecular              of Medical Journal Editors. N Engl J Med 351:
research teams has preceded a reported            classification of cancer: Class discovery             1250–1251.
                                                  and class prediction by gene expression           36. Ioannidis JPA (2005) Contradicted and
research finding. Even if determining             monitoring. Science 286: 531–537.                     initially stronger effects in highly cited clinical
this were feasible, this would not            18. Moher D, Schulz KF, Altman DG (2001)                  research. JAMA 294: 218–228.
inform us about the pre-study odds.               The CONSORT statement: Revised                    37. Hsueh HM, Chen JJ, Kodell RL (2003)
                                                  recommendations for improving the quality             Comparison of methods for estimating the
Thus, it is unavoidable that one should           of reports of parallel-group randomised trials.       number of true null hypotheses in multiplicity
make approximate assumptions on how               Lancet 357: 1191–1194.                                testing. J Biopharm Stat 13: 675–689.



      PLoS Medicine | www.plosmedicine.org                          0701                                  August 2005 | Volume 2 | Issue 8 | e124
                                                                     6                                                         Exhibit 304
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 117 of 389




   EXHIBIT 305
How Many Scientists Fabricate and Falsify Research? A Systematic Review and Meta-Analysis of Survey Data                       6/21/20, 12:40 PM
                    Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 118 of 389




How Many Scientists Fabricate and Falsify Research? A
Systematic Review and Meta-Analysis of Survey Data
Daniele Fanelli

Published: May 29, 2009   https://doi.org/10.1371/journal.pone.0005738

Abstract
The frequency with which scientists fabricate and falsify data, or commit other forms of scientific misconduct is a matter of
controversy. Many surveys have asked scientists directly whether they have committed or know of a colleague who committed
research misconduct, but their results appeared difficult to compare and synthesize. This is the first meta-analysis of these surveys.

To standardize outcomes, the number of respondents who recalled at least one incident of misconduct was calculated for each
question, and the analysis was limited to behaviours that distort scientific knowledge: fabrication, falsification, “cooking” of data,
etc… Survey questions on plagiarism and other forms of professional misconduct were excluded. The final sample consisted of 21
surveys that were included in the systematic review, and 18 in the meta-analysis.

A pooled weighted average of 1.97% (N = 7, 95%CI: 0.86–4.45) of scientists admitted to have fabricated, falsified or modified data
or results at least once –a serious form of misconduct by any standard– and up to 33.7% admitted other questionable research
practices. In surveys asking about the behaviour of colleagues, admission rates were 14.12% (N = 12, 95% CI: 9.91–19.72) for
falsification, and up to 72% for other questionable research practices. Meta-regression showed that self reports surveys, surveys
using the words “falsification” or “fabrication”, and mailed surveys yielded lower percentages of misconduct. When these factors
were controlled for, misconduct was reported more frequently by medical/pharmacological researchers than others.

Considering that these surveys ask sensitive questions and have other limitations, it appears likely that this is a conservative
estimate of the true prevalence of scientific misconduct.

   Citation: Fanelli D (2009) How Many Scientists Fabricate and Falsify Research? A Systematic Review and Meta-Analysis of
   Survey Data. PLoS ONE 4(5): e5738. https://doi.org/10.1371/journal.pone.0005738

   Editor: Tom Tregenza, University of Exeter, United Kingdom

   Received: January 6, 2009; Accepted: April 19, 2009; Published: May 29, 2009

   Copyright: © 2009 Fanelli. This is an open-access article distributed under the terms of the Creative Commons Attribution
   License, which permits unrestricted use, distribution, and reproduction in any medium, provided the original author and
   source are credited.

   Funding: The author is supported by a Marie Curie Intra European Fellowship (Grant Agreement Number PIEF-GA-2008-
   221441). The funders had no role in study design, data collection and analysis, decision to publish, or preparation of the
   manuscript.

   Competing interests: The author has declared that no competing interests exist.

Introduction
The image of scientists as objective seekers of truth is periodically jeopardized by the discovery of a major scientific fraud. Recent
scandals like Hwang Woo-Suk's fake stem-cell lines [1] or Jan Hendrik Schön's duplicated graphs [2] showed how easy it can be
for a scientist to publish fabricated data in the most prestigious journals, and how this can cause a waste of financial and human
resources and might pose a risk to human health. How frequent are scientific frauds? The question is obviously crucial, yet the
answer is a matter of great debate [3], [4].

A popular view propagated by the media [5] and by many scientists (e.g. [6]) sees fraudsters as just a “few bad apples” [7]. This
pristine image of science is based on the theory that the scientific community is guided by norms including disinterestedness and
organized scepticism, which are incompatible with misconduct [8], [9]. Increasing evidence, however, suggests that known frauds

https://journals.plos.org/plosone/article?id=10.1371/journal.pone.0005738                                                           Page 1 of 16


                                                                            1                                      Exhibit 305
How Many Scientists Fabricate and Falsify Research? A Systematic Review and Meta-Analysis of Survey Data                          6/21/20, 12:40 PM
                      Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 119 of 389
are just the “tip of the iceberg”, and that many cases are never discovered. The debate, therefore, has moved on to defining the
forms, causes and frequency of scientific misconduct [4].

What constitutes scientific misconduct? Different definitions are adopted by different institutions, but they all agree that fabrication
(invention of data or cases), falsification (wilful distortion of data or results) and plagiarism (copying of ideas, data, or words without
attribution) are serious forms of scientific misconduct [7], [10]. Plagiarism is qualitatively different from the other two because it does
not distort scientific knowledge, although it has important consequences for the careers of the people involved, and thus for the
whole scientific enterprise [11].

There can be little doubt about the fraudulent nature of fabrication, but falsification is a more problematic category. Scientific results
can be distorted in several ways, which can often be very subtle and/or elude researchers' conscious control. Data, for example,
can be “cooked” (a process which mathematician Charles Babbage in 1830 defined as “an art of various forms, the object of which
is to give to ordinary observations the appearance and character of those of the highest degree of accuracy”[12]); it can be “mined”
to find a statistically significant relationship that is then presented as the original target of the study; it can be selectively published
only when it supports one's expectations; it can conceal conflicts of interest, etc… [10], [11], [13], [14], [15]. Depending on factors
specific to each case, these misbehaviours lie somewhere on a continuum between scientific fraud, bias, and simple carelessness,
so their direct inclusion in the “falsification” category is debatable, although their negative impact on research can be dramatic [11],
[14], [16]. Henceforth, these misbehaviours will be indicated as “questionable research practices” (QRP, but for a technical definition
of the term see [11]).

Ultimately, it is impossible to draw clear boundaries for scientific misconduct, just as it is impossible to give a universal definition of
professional malpractice [10]. However, the intention to deceive is a key element. Unwilling errors or honest differences in designing
or interpreting a research are currently not considered scientific misconduct [10].

To measure the frequency of misconduct, different approaches have been employed, and they have produced a corresponding
variety of estimates. Based on the number of government confirmed cases in the US, fraud is documented in about 1 every
100.000 scientists [11], or 1 every 10.000 according to a different counting [3]. Paper retractions from the PubMed library due to
misconduct, on the other hand, have a frequency of 0.02%, which led to speculation that between 0.02 and 0.2% of papers in the
literature are fraudulent [17]. Eight out of 800 papers submitted to The Journal of Cell Biology had digital images that had been
improperly manipulated, suggesting a 1% frequency [11]. Finally, routine data audits conducted by the US Food and Drug
Administration between 1977 and 1990 found deficiencies and flaws in 10–20% of studies, and led to 2% of clinical investigators
being judged guilty of serious scientific misconduct [18].

All the above estimates are calculated on the number of frauds that have been discovered and have reached the public domain.
This significantly underestimates the real frequency of misconduct, because data fabrication and falsification are rarely reported by
whistleblowers (see Results), and are very hard to detect in the data [10]. Even when detected, misconduct is hard to prove,
because the accused scientists could claim to have committed an innocent mistake. Distinguishing intentional bias from error is
obviously difficult, particularly when the falsification has been subtle, or the original data destroyed. In many cases, therefore, only
researchers know if they or their colleagues have wilfully distorted their data.

Over the years, a number of surveys have asked scientists directly about their behaviour. However, these studies have used
different methods and asked different questions, so their results have been deemed inconclusive and/or difficult to compare (e.g.
[19], [20]). A non-systematic review based on survey and non-survey data led to estimate that the frequency of “serious
misconduct”, including plagiarism, is near 1% [11].

This study provides the first systematic review and meta-analysis of survey data on scientific misconduct. Direct comparison
between studies was made possible by calculating, for each survey question, the percentage of respondents that admitted or
observed misconduct at least once, and by limiting the analysis to qualitatively similar forms of misconduct -specifically on
fabrication, falsification and any behaviour that can distort scientific data. Meta-analysis yielded mean pooled estimates that are
higher than most previous estimates. Meta-regression analysis identified key methodological variables that might affect the
accuracy of results, and suggests that misconduct is reported more frequently in medical research.

Methods
Searching


Electronic resources were searched during the first two weeks of August 2008. Publication and journal databases were searched in
English, while the Internet and resources for unpublished and “grey” literature were searched using English, Italian, French and
Spanish words.

Citation databases.




https://journals.plos.org/plosone/article?id=10.1371/journal.pone.0005738                                                               Page 2 of 16


                                                                            2                                         Exhibit 305
How Many Scientists Fabricate and Falsify Research? A Systematic Review and Meta-Analysis of Survey Data                          6/21/20, 12:40 PM
                           Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 120 of 389
The Boolean string “research misconduct” OR “research integrity” OR “research malpractice” OR “scientific fraud” OR “fabrication,
falsification” OR “falsification, fabrication” was used to search: Science Citation Index Expanded (SCI-EXPANDED), Social
Sciences Citation Index (SSCI), Arts & Humanities Citation Index (A&HCI), Conference Proceedings Citation Index- Science (CPCI-
S), BIOSIS Previews, MEDLINE, Business Source Premier, CINAHL Plus, SPORTDiscus, Library, Information Science &
Technology Abstracts, International Bibliography of the Social Sciences, America: History & Life, Teacher Reference Center,
Applied Social Sciences Index And Abstracts (ASSIA), ERIC, Index Islamicus, CSA linguistics and language behaviour, Physical
Education Index, PILOTS, Social Services Abstracts, Sociological Abstracts, Proquest Dissertation & Theses, ECONLIT,
Educational Research Abstracts (ERA) Online, Article First, Economic and Social Data Service, Francis, Geobase, Georefs, Global
Health (CABI), Index to Theses, International Bibliography of the Social Sciences (IBSS), IEEE Xplore, INSPEC, JSTOR,
Mathematical Sciences Net (MathSciNet), PubMEd, Russian Academy of Sciences bibliographies, Sciencedirect, Teacher
Reference Center, EMBASE, EMBASE Classics, PSYCHINFO.

Scientific journals.


The Boolean string “research misconduct” OR “research integrity” OR “research malpractice” OR “scientific fraud” OR “fabrication,
falsification” OR “falsification, fabrication” was used to search: Interdisciplinary Science Reviews, American Journal of Sociology,
Annual Review of Sociology, PNAS, Issues in Science & Technology, Journal of Medical Ethics, PLoSONE, Science and
Engineering Ethics, Sociology of Health & Illness, Minerva, The Scientific World Journal, Social Science Research, Social Studies
of Science, Science in Context.

Grey literature databases.


The Boolean string “research misconduct” OR “research integrity” OR “research malpractice” OR “scientific fraud” OR “fabrication,
falsification” OR “falsification, fabrication” was used to search: SIGLE, National Technical Information Service, British Library
Collections, British Library Direct, Canadian Evaluation Society, Bioethics Literature Database.

The Italian string “etica AND ricerca” was used in: CNR database.

The French string “scientifique AND “ethique” OR “fraude” OR “faute” OR “enquete” OR “sondage” was used in: LARA -Libre acces
aux rapports scientifiques et techiques

Internet search engines.


The Boolean string “research misconduct” OR “research integrity” OR “research malpractice” OR “scientific fraud” OR “fabrication,
falsification” OR “falsification, fabrication”, the Spanish Boolean string “ética cientifica” OR “faltas éticas” the French Boolean string
“faute scientifique” OR “éthique scientifique” were used to search: ScienceResearch.com, Scirus.

Titles and available abstracts of all records were examined, and the full text of all potentially relevant studies was retrieved. The
references list of the retrieved studies and of other documents was also examined in search of potentially relevant papers.

Selection


Only quantitative survey data assessing how many researchers have committed or observed colleagues committing scientific
misconduct in the past were included in this review. Surveys asking only opinions or perceptions about the frequency of misconduct
were not included.

To allow direct quantitative comparison across data sets, studies were included only if they presented data in frequency or
percentage categories, one of which was a “never” or “none” or “nobody” category - indicating that the respondent had never
committed or observed the behaviour in question. Studies lacking such a category, or presenting results in statistical formats that
prevented the retrieval of this information (e.g. mean and standard deviation) were excluded. Respondents of any professional
position and scientific discipline were included, as long as they were actively conducting publishable research, or directly involved
in it (e.g. research administrators). Surveys addressing misconduct in undergraduate students were excluded, because it was
unclear if the misconduct affected publishable scientific data or only scholastic results.

This review focused on all and only behaviours that can falsify or bias scientific knowledge through the unjustified alteration of data,
results or their interpretation (e.g. any form of fabrication and falsification, intentional non-publication of results, biased
methodology, misleading reporting, etc…). Plagiarism and professional misconduct (e.g. withholding information from colleagues,
guest authorship, exploitation of subordinates etc…) were excluded from this review. Surveys that made no clear distinction
between the former and latter types of misconduct (e.g. that asked about fabrication, falsification and plagiarism in the same
question) were excluded.

Any available data on scientists' reaction to alleged cases of misconduct was extracted from included studies. Since these data
provided only additional information that was not the focus of the review, survey questions that did not distinguish between data
manipulation and plagiarism were included in this section of the results, but clearly identified.


https://journals.plos.org/plosone/article?id=10.1371/journal.pone.0005738                                                               Page 3 of 16


                                                                            3                                        Exhibit 305
How Many Scientists Fabricate and Falsify Research? A Systematic Review and Meta-Analysis of Survey Data                           6/21/20, 12:40 PM
                       Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 121 of 389
Validity assessment


Surveys that did not sample respondents at random, or that did not provide sufficient information on the sampling methods
employed where given a quality score of zero and excluded from the meta-analysis. All remaining papers were included, and were
not graded on a quality scale, because the validity and use of quality measures in meta-analysis is controversial [21], [22]. Instead
of using an arbitrary measure of quality, the actual effect of methodological characteristics on results was tested and then controlled
for with regression analysis. In the tables listing study characteristics, the actual words reported in the paper by the authors are
quoted directly whenever possible. The few cases where a direct quotation could not be retrieved are clearly indicated.

Data abstraction


For each question, the percentage of respondents who recalled committing or who observed (i.e. had direct knowledge of) a
colleague who committed one or more times the specified behaviour was calculated. In the majority of cases, this required
summing up the responses in all categories except the “none” or “never” category, and the “don't know” category.

Some studies subdivided the sample of respondents according to a variety of demographic characteristics (e.g. gender, career
level, professional position, academic discipline, etc…) and disaggregated the response data accordingly. In all these cases, the
data was re-aggregated.

Given the objectivity of the information collected and the fact that all details affecting the quality of studies are reported in this paper,
it was not necessary to have the data extracted/verified by more than one person.

Quantitative data synthesis


The main outcome of the meta-analysis was the percentage (proportion) of respondents that recalled committing or that knew of a
colleague committing the specified behaviour at least once in the given recall period. This measure was not normally distributed
(Kolmogorov-Smirnov test: 0.240, df = 19, P = 0.005) so it was logit transformed [23], and weighted by inverse variance of logit
transformed proportion using the following equations for effect size, standard error and weight, respectively:




Where p is the proportion of respondents recalling at least one case of the specified behaviour, and n is the total number of
respondents. The distribution of the logit-transformed effect sizes was not significantly different from normal (K-S: 0.109, df = 19, P =
0.2). To facilitate their interpretation, the final logit results (ES and 95%CI) were back-transformed in percentages using the
following equations for proportion and percentages, respectively:




Where x is either ES or each of the corresponding 95%CI values.

Mean pooled effect size was calculated assuming a random effects model, and homogeneity was tested with Chochran's Q test.
Differences between groups of studies were tested using inverse variance weighted one-way ANOVA. The combined effect of
independent variables on effect sizes was tested with inverse variance weighted regression assuming a random effects model and
estimated via iterative maximum likelihood.

To avoid the biasing effect of multiple outcomes within the same study, all meta-analyses on the main outcome of interest (i.e. the
prevalence of data fabrication, falsification and alteration) were conducted using only one outcome per study. For the same reason,
in the regression analysis, which combined all available effect sizes on data fabrication, falsification and alteration, studies that had
data both on self- and on non self- where used only for the former.

The regression model first tested the combined effect of three methodological factors measured by binary variables (self- vs non-
self- reports, handed vs mailed questionnaire, questions using the word “falsification” or “fabrication” vs questions using “alteration”,
“modification” etc…). Then, the effect of several study characteristics was tested (year when the survey was conducted, surveys


https://journals.plos.org/plosone/article?id=10.1371/journal.pone.0005738                                                                Page 4 of 16


                                                                            4                                          Exhibit 305
How Many Scientists Fabricate and Falsify Research? A Systematic Review and Meta-Analysis of Survey Data                        6/21/20, 12:40 PM
                        Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 122 of 389
conducted in the USA vs anywhere else, surveys conducted exclusively on researchers vs any other, biomedical vs other types of
research, social sciences vs natural sciences, medical consultants and practitioners vs other). To avoid over-fitting, each study
characteristic was tested independently of the others.

Questions on behaviours of secondary interest (questionable research practices) where too diverse to allow meaningful meta-
analysis, so they were combined in broad categories for which only crude unweighted parameters were calculated. All statistical
analyses were run on SPSS software package. Meta-analyses were conducted using the “MeanES”, “MetaF” and “MetaReg”
macros by David B. Wilson [24].

Publication bias-Sensitivity analysis


The popular funnel-plot-based methods to test for publication bias in meta-analysis are inappropriate and potentially misleading
when the number of included studies is small and heterogeneity is large [25], [26]. However, the robustness of results was
assessed with a sensitivity analysis. Pooled weighted estimates for effect size and regression parameters were calculated leaving
out one study at a time, and then compared to identify influential studies. In addition, to further assess the robustness of
conclusions, meta-analyses and meta-regression were run without logit transformation.

Results
Flow of included studies


Electronic search produced an initial list of 3276 references. Examination of titles and abstracts, and further examination of the
references lists in the retrieved papers and in other sources led to a preliminary list of 69 potentially relevant studies. Of these, 61
were published in peer-reviewed journals, three were dissertations theses, three were published in non-peer reviewed popular
science magazines, one was published in a book chapter, and one was published in a report. All studies were published in English
except for one in Spanish.

After examination of full text, 33 studies were excluded because they did not have any relevant or original data, two because they
presented data exclusively in a format that could not be used in this review (e.g. means and standard deviations), eight because
their sample included non-researchers (e.g. students) and/or because they addressed forms of academic misconduct not directly
related to research (e.g. cheating on school projects), five because they do not distinguish fabrication and falsification from types of
misconduct not relevant to the scopes of this review (Table S1). Therefore, 21 studies were included in the review. Three of these
did not match the quality requirements to be included in the meta-analysis. Data from these three studies was only used to estimate
crude unweighted means for QRP and more generic questions, and not for analyzing the main outcome of interest (data fabrication,
falsification, modification). Therefore, the meta-analysis was conducted on 18 studies (Figure 1).




   Figure 1. Study selection flow diagram.
   https://doi.org/10.1371/journal.pone.0005738.g001


Study characteristics


Table 1 lists the characteristics of included studies and their quality score for inclusion in meta-analysis. Included surveys were
published between 1987 and 2008, but had been conducted between 1986 ca and 2005. Respondents were based in the United
States in 15 studies (71% ca of total), in the United Kingdom in 3 studies (14% ca), two studies had a multi-national sample (10%




https://journals.plos.org/plosone/article?id=10.1371/journal.pone.0005738                                                            Page 5 of 16


                                                                            5                                       Exhibit 305
How Many Scientists Fabricate and Falsify Research? A Systematic Review and Meta-Analysis of Survey Data                       6/21/20, 12:40 PM
                         Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 123 of 389
ca) and one study was based in Australia. Six studies had been conducted among biomedical researchers, eight were more
specifically targeted at researchers holding various positions in the medical/clinical sciences (including pharmacology, nursing,
health education, clinical biostatistics, and addiction-studies), six surveys had multi-disciplinary samples, one surveyed economists.




    Table 1. Characteristics of studies included in the review.
    https://doi.org/10.1371/journal.pone.0005738.t001


Quantitative data analysis


Scientists admitting misconduct.


When explicitly asked if they ever fabricated or falsified research data, or if they altered or modified results to improve the outcome
(see Table S2, questions 1, 4, 6, 8, 10, 17, 26), between 0.3% and 4.9% of scientists replied affirmatively (N = 7, crude unweighted
mean: 2.59%, 95%CI = 1.06–4.13). Meta-analysis yielded a pooled weighted estimate of 1.97% (95%CI: 0.86–4.45), with significant
heterogeneity (Cochran's Q = 61.7777, df = 6, P<0.0001) (Figure 2). If only questions explicitly using the words “fabrication” or
“falsification” were included (Table S2, questions 3, 6, 10, 26), the pooled weighted estimate was 1.06% (N = 4, 95%CI: 0.31–3.51)




    Figure 2. Forrest plot of admission rates of data fabrication, falsification and alteration in self reports.
    Area of squares represents sample size, horizontal lines are 95% confidence interval, diamond and vertical dotted line show
    the pooled weighted estimate.
    https://doi.org/10.1371/journal.pone.0005738.g002


Other questionable practices were admitted by up to 33.7% of respondents (Table S2) (Figure 3, N = 20 (six studies), crude
unweighted mean: 9.54%, 95%CI = 5.15–13.94).




https://journals.plos.org/plosone/article?id=10.1371/journal.pone.0005738                                                           Page 6 of 16


                                                                                   6                               Exhibit 305
How Many Scientists Fabricate and Falsify Research? A Systematic Review and Meta-Analysis of Survey Data                     6/21/20, 12:40 PM
                        Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 124 of 389




    Figure 3. Admission rates of Questionable Research Practices (QRP) in self- and non-self-reports.
    N indicates the number of survey questions. Boxplots show median and interquartiles.
    https://doi.org/10.1371/journal.pone.0005738.g003


Consistently across studies, scientists admitted more frequently to have “modified research results” to improve the outcome than to
have reported results they “knew to be untrue” (Inverse Variance Weighted Oneway ANOVA Q(1,4) = 14.8627, P = 0.011)

In discussing limitations of results, two studies [19], [27] suggested that their results were very conservative with respect to the
actual occurrence of misconduct, while the other studies made no clear statement. Non-response bias was recognized as a
limitation by most surveys. One study employed a Random-Response technique on part of its sample to control for non-response
bias, and found no evidence for it [28] (see Discussion for further details).

Scientists observing misconduct.


When asked if they had personal knowledge of a colleague who fabricated or falsified research data, or who altered or modified
research data (Table S3, questions, 1, 6, 7, 10, 20, 21, 29, 32, 34, 37, 45, 54) between 5.2% and 33.3% of respondents replied
affirmatively (N = 12, crude unweighted mean: 16.66%, 95%CI = 9.91–23.40). Meta-analysis yielded a pooled weighted estimate of
14.12% (95% CI: 9.91–19.72) (Figure 4). If only questions explicitly using the words “fabrication” or “falsification” were included
(Table S3, questions 1, 6, 7, 10, 17, 21, 29, 32, 37, 45, 54), the pooled weighted estimate was 12.34% (N = 11, 95%CI: 8.43–17.71)




    Figure 4. Forrest plot of admission rates of data fabrication, falsification and alteration in non-self reports.




https://journals.plos.org/plosone/article?id=10.1371/journal.pone.0005738                                                          Page 7 of 16


                                                                                  7                                    Exhibit 305
How Many Scientists Fabricate and Falsify Research? A Systematic Review and Meta-Analysis of Survey Data                          6/21/20, 12:40 PM
                         Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 125 of 389
    Area of squares represents sample size, horizontal lines are 95% confidence interval, diamond and vertical dotted line show
    the pooled weighted estimate.
    https://doi.org/10.1371/journal.pone.0005738.g004


Between 6.2% and 72% of respondents had knowledge of various questionable research practices (Table S3) (Figure 3, N = 23 (6
studies), crude unweighted mean: 28.53%, 95%CI = 18.85–38.2). When surveys asked about more generic questions (e.g. “do you
have knowledge of any cases of fraud?” [29], [30]) or defined misconduct in more comprehensive ways (e.g. “experimental
deficiencies, reporting deficiencies, misrepresentation of data, falsification of data” [30]) between 12% and 92% replied affirmatively
(Table S3) (N = 10 (seven studies), crude unweighted mean: 46.24, 95%CI = 16.53–75.95).

In discussing their results, three studies [27], [29], [31] considered them to be conservative, four [30], [32], [33], [34] suggested that
they overestimated the actual occurrence of misconduct, and the remaining 13 made no clear statement.

Scientists reporting misconduct.


Five of the included studies asked respondents what they had done to correct or prevent the act of misconduct they had witnessed.
Around half of the alleged cases of misconduct had any action taken against them (Table 2). No study asked if these actions had
the expected outcome. One survey [27] found that 29% of the cases of misconduct known by respondents were never discovered.




    Table 2. Actions taken against misconduct.
    https://doi.org/10.1371/journal.pone.0005738.t002


Factors influencing responses.


Methodological differences between studies explained a large portion of the variance among effect sizes (N = 15, one outcome per
study, Table 3). Lower percentages of misconduct were reported in self reports, in surveys using the words “falsification” or
“fabrication”, and in mailed surveys. Mailed surveys had also higher response rates than handed-out surveys (Mean: 26.63%
±2.67SE and 48.53%±4.02SE respectively, t-test: t = −2.812, df = 16, P = 0.013), while no difference in response rates was observed
between self- and non-self-reports (Mean: 42.44±6.24SE and 44.44±5.1SE respectively, t = −0.246, P = 0.809) and between surveys
using or not “fabrication or falsification” (Mean: 42.98%±6.0SE and 44.51±4.76SE respectively, t = −0.19, P = 0.85). Excluding all
surveys that were not mailed, were not self-reports and that did not use the words “falsification” or “fabrication” yielded a maximally
conservative pooled weighted estimate of 0.64% (N = 3, 95%CI: 0.25–1.63).




    Table 3. Inverse variance-weighted regression on admission rates.
    https://doi.org/10.1371/journal.pone.0005738.t003


When the three methodological factors above where controlled for, a significant effect was found for surveys targeted at medical
and clinical researchers, who reported higher percentages of misconduct than respondents in biomedical research and other fields
(Table 3). The effect of this parameter would remain significant if Bonferroni-corrected for multiple comparisons. If self- and non-
self- reports were tested separately for the effect of study characteristics (one characteristic at a time), a significant effect was found
only in self-reports for year when survey was conducted (k = 7, b = −0.1425±0.0519, P = 0.006) and a nearly significant effect was
found again in self-reports for survey delivery method (k = 7, b = −1.2496±0.6382, P = 0.0502)


https://journals.plos.org/plosone/article?id=10.1371/journal.pone.0005738                                                              Page 8 of 16


                                                                            8                                        Exhibit 305
How Many Scientists Fabricate and Falsify Research? A Systematic Review and Meta-Analysis of Survey Data                           6/21/20, 12:40 PM
                       Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 126 of 389
Sensitivity analysis


Self-report admission rates varied between 1.65% -following the removal of Kalichman and Friedman (1992) [35]- and 2.93% -
following the removal of Martinson et al. (2005) [19] (Figure 5). Reports on colleagues' misconduct varied between 12.85% (when
Tangney (1987) [32] was removed) and 15.41% (when Titus et al. (2008) [31] was removed (Figure 6). Weighted pooled estimates
on non-logit-trasformed data yielded self- and non-self- admission rates of 2.33% (95%CI 0.94–3.73%) and 14.48% (95%CI: 11.14–
17.81%) respectively, showing that the results are robust and conservative.




   Figure 5. Sensitivity analysis of admission rates of data fabrication, falsification and alteration in self reports.
   Plots show the weighted pooled estimate and 95% confidence interval obtained when the corresponding study was left out of
   the analysis.
   https://doi.org/10.1371/journal.pone.0005738.g005




   Figure 6. Sensitivity analysis of admission rates of data fabrication, falsification and alteration in non-self reports.
   Plots show the weighted pooled estimate obtained when the corresponding study was left out of the analysis.
   https://doi.org/10.1371/journal.pone.0005738.g006




https://journals.plos.org/plosone/article?id=10.1371/journal.pone.0005738                                                               Page 9 of 16


                                                                                  9                                           Exhibit 305
How Many Scientists Fabricate and Falsify Research? A Systematic Review and Meta-Analysis of Survey Data                         6/21/20, 12:40 PM
                    Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 127 of 389
Results of the regression analysis were robust to the leave-one-study-out test: the four significant variables remained statistically
significant when anyone of the studies was excluded (Table S4). The largest portion of variance was explained when Titus et al.
(2008) [31] was removed (R2 = 0.9202). Meta-regression on non-transformed data showed similar trends to that on transformed
data for all four parameters, but only two parameters remained statistically significant (self-/non-self- and delivery method,
P<0.0001 and p = 0.0083 respectively), and the overall portion of variance explained by the model was lower (R2 = 0.6904).

Discussion
This is the first meta-analysis of surveys asking scientists about their experiences of misconduct. It found that, on average, about
2% of scientists admitted to have fabricated, falsified or modified data or results at least once –a serious form of misconduct my any
standard [10], [36], [37]– and up to one third admitted a variety of other questionable research practices including “dropping data
points based on a gut feeling”, and “changing the design, methodology or results of a study in response to pressures from a funding
source”. In surveys asking about the behaviour of colleagues, fabrication, falsification and modification had been observed, on
average, by over 14% of respondents, and other questionable practices by up to 72%. Over the years, the rate of admissions
declined significantly in self-reports, but not in non-self-reports.

A large portion of the between-studies variance in effect size was explained by three basic methodological factors: whether the
survey asked about self or not, whether it was mailed or handed out to respondents, and whether it explicitly used the words
“fabrication” and “falsification”. Once these factors were controlled for, surveys conducted among clinical, medical and
pharmacological researchers appeared to yield higher rates of misconduct than surveys in other fields or in mixed samples.

All the above results were robust with respect to inclusion or exclusion of any particular study, with perhaps one exception:
Martinson et al. (2005) [19], which is one of the largest and most frequently cited surveys on misconduct published to date. This
study appears to be rather conservative, because without it the pooled average frequency with which scientists admit they have
committed misconduct would jump to nearly 3%.

How reliable are these numbers? And what can they tell us on the actual frequency of research misconduct? Below it will be argued
that, while surveys asking about colleagues are hard to interpret conclusively, self-reports systematically underestimate the real
frequency of scientific misconduct. Therefore, it can be safely concluded that data fabrication and falsification –let alone other
questionable research practices- are more prevalent than most previous estimates have suggested.

The procedure adopted to standardize data in the review clearly has limitations that affect the interpretation of results. In particular,
the percentage of respondents that recall at least one incident of misconduct is a very rough measure of the frequency of
misconduct, because some of the respondents might have committed several frauds, but others might have “sinned” only once. In
this latter case, the frequencies reported in surveys would tend to overestimate the prevalence of biased or falsified data in the
literature. The history of science, however, shows that those responsible of misconduct have usually committed it more than once
[38], [39], so the latter case might not be as likely as the former. In any case, many of the included studies asked to recall at least
one incident, so this limitation is intrinsic to large part of the raw data.

The distinction made in this review between “fabrication, falsification and alteration” of results and QRP is somewhat arbitrary. Not
all alterations of data are acts of falsification, while “dropping data points based on a gut feeling” or “failing to publish data that
contradicts one's previous research” (e.g. [19]) might often be. As explained in the introduction, any boundary defining misconduct
will be arbitrary, but intention to deceive is the key aspect. Scientists who answered “yes” to questions asking if they ever fabricated
or falsified data are clearly admitting their intention to misrepresent results. Questions about altering and modifying data “to improve
the outcome” might be more ambiguously interpreted, which might explain why these questions yield higher admission rates.
However, even if we limited the meta-analysis to the most restrictive types of questions in self-reports, we would still have an
average admission rate above 1%, which is higher than previous estimates (e.g. [11]).

The accuracy of self-reports on scientific misconduct might be biased by the effect of social expectations. In self-reports on criminal
behaviour, social expectations make many respondents less likely to admit a crime they committed (typically, females and older
people) and make others likely to report a crime they have not really committed (typically, young males) [40]. In the case of
scientists, however, social expectations should always lead to underreporting, because a reputation of honesty and objectivity is
fundamental in any stage of a scientific career. Anyone who has ever falsified research is probably unwilling to reveal it and/or to
respond to the survey despite all guarantees of anonymity [41]. The opposite (scientists admitting misconduct they didn't do)
appears very unlikely. Indeed, there seems to be a large discrepancy between what researchers are willing to do and what they
admit in a survey. In a sample of postdoctoral fellows at the University of California San Francisco, USA, only 3.4% said they had
modified data in the past, but 17% said they were “willing to select or omit data to improve their results” [42]. Among research
trainees in biomedical sciences at the University of California San Diego, 4.9% said they had modified research results in the past,
but 81% were “willing to select, omit or fabricate data to win a grant or publish a paper” [35].

Mailed surveys yielded lower frequencies of misconduct than handed out surveys. Which of the two is more accurate? Mailed
surveys were often combined with follow-up letters and other means of encouraging responses, which ensured higher response
rates. However, the accuracy of responses to sensitive questions is often independent of response rates, and depends strongly on
respondents' perception of anonymity and confidentiality [43], [44]. Questionnaires that are handed to, and returned directly by


https://journals.plos.org/plosone/article?id=10.1371/journal.pone.0005738                                                            Page 10 of 16


                                                                            10                                       Exhibit 305
How Many Scientists Fabricate and Falsify Research? A Systematic Review and Meta-Analysis of Survey Data                       6/21/20, 12:40 PM
                    Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 128 of 389
respondents might better entrust anonymity than surveys that need to be mailed or emailed. Therefore, we cannot rule out the
possibility that handed out surveys are more accurate despite the lower response rates. This latter interpretation would be
supported by one of the included studies: a handed out survey that attempted to measure non-response bias using a Random-
Response (RR) technique on part of its sample [28]. Differently from the usual Direct Response technique, in RR, respondents toss
coins to determine whether they will respond to the question or just mark “yes”. This still allows admission rates to be calculated,
yet it guarantees full anonymity to respondents because no one can tell whether an individual respondent answered “yes” to the
question or because of chance. Contrary to author's expectations, response and admission rates were not higher with RR
compared to DR, suggesting that in this handed out survey non-response bias was absent.

The effect of social expectations in surveys asking about colleagues is less clear, and could depend on the particular interests of
respondents. In general, scientists might tend to protect the reputation of their field, by minimizing their knowledge of misconduct
[27]. On the other hand, certain categories of respondents (e.g. participants at a Conference on Research Policies and Quality
Assurance [30]) might have particular experience with misconduct and might be very motivated to report it.

Surveys on colleagues' behaviour might tend to inflate estimates of misconduct also because the same incident might be reported
by many respondents. One study controlled for this factor by asking only one researcher per department to recall cases that he had
observed in that department in the past three years [31]. It found that falsification and fabrication had been observed by 5.2% of
respondents, which is lower than all previous non-self reports. However, since one individual will not be aware of all cases
occurring around him/her, this is a conservative estimate [31]. In the sensitivity analysis run on the regression model, exclusion of
this study caused the single largest increase in explained variance, which further suggests that findings of this study are unusual.

Another critical factor in interpreting survey results is the respondents' perception of what does and does not constitute research
misconduct. As mentioned before, scientists were less likely to reply affirmatively to questions using the words “fabrication” and
“falsification” rather than “alteration” or “modification”. Moreover, three surveys found that scientists admitted more frequently to
have “modified” or “altered” research to “improve the outcome” than to have reported results they “knew to be untrue”. In other
words, many did not think that the data they “improved” were falsified. To some extent, they were arguably right. But the fuzzy
boundary between removing noise from results and biasing them towards a desired outcome might be unknowingly crossed by
many researchers [10], [14], [45]. In a sample of biostatisticians, who are particularly well trained to see this boundary, more than
half said they had personally witnessed false or deceptive research in the preceding 10 years [46].

The grey area between licit, questionable, and fraudulent practices is fertile ground for the “Mohammed Ali effect”, in which people
perceive themselves as more honest than their peers. This effect was empirically proven in academic economists [28] and in a
large sample of biomedical researchers (in a survey assessing their adherence to Mertonian norms [47]), and may help to explain
the lower frequency with which misconduct is admitted in self-reports: researchers might be overindulgent with their behaviour and
overzealous in judging their colleagues. In support of this, one study found that 24% of cases observed by respondents did not
meet the US federal definition of research misconduct [31].

The decrease in admission rates observed over the years in self-reports but not in non-self-reports could be explained by a
combination of the Mohammed Ali effect and social expectations. The level and quality of research and training in scientific integrity
has expanded in the last decades, raising awareness among scientists and the public [11]. However, there is little evidence that
researchers trained in recognizing and dealing with scientific misconduct have a lower propensity to commit it [47], [48], [49].
Therefore, these trends might suggest that scientists are no less likely to commit misconduct or to report what they see their
colleagues doing, but have become less likely to admit it for themselves.

Once methodological differences were controlled for, cross-study comparisons indicated that samples drawn exclusively from
medical (including clinical and pharmacological) research reported misconduct more frequently than respondents in other fields or
in mixed samples. To the author's knowledge, this is the first cross-disciplinary evidence of this kind, and it suggests that
misconduct in clinical, pharmacological and medical research is more widespread than in other fields. This would support growing
fears that the large financial interests that often drive medical research are severely biasing it [50], [51], [52]. However, as all
survey-based data, this finding is open to the alternative interpretation that respondents in the medical profession are simply more
aware of the problem and more willing to report it. This could indeed be the case, because medical research is a preferred target of
research and training programs in scientific integrity, and because the severe social and legal consequences of misconduct in
medical research might motivate respondents to report it. However, the effect of this parameter was not robust to one of the
sensitivity analyses, so it would need to be confirmed by independent studies before being conclusively accepted.

The lack of statistical significance for the effect of country, professional position and other sample characteristics is not strong
evidence against their relevance, because the high between-study variance caused by methodological factors limited the power of
the analysis (the regression had to control for three methodological factors before testing any other effect). However, it suggests
that such differences need to be explored at the study level, with large surveys designed specifically to compare groups. A few of
the included studies had done so and found, for example, that admission rates tend to be higher in males compared to females [42]
and in mid-career compared to early career scientists [19], and that they tend to differ between disciplines [41], [53]. If more studies
attempted to replicate these results, possibly using standardized methodologies, then a meta-analysis could reveal important
correlates of scientific misconduct.



https://journals.plos.org/plosone/article?id=10.1371/journal.pone.0005738                                                           Page 11 of 16


                                                                            11                                     Exhibit 305
How Many Scientists Fabricate and Falsify Research? A Systematic Review and Meta-Analysis of Survey Data                                                6/21/20, 12:40 PM
                    Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 129 of 389
In conclusion, several surveys asking scientists about misconduct have been conducted to date, and the differences in their results
are largely due to differences in methods. Only by controlling for these latter can the effects of country, discipline, and other
demographic characteristics be studied in detail. Therefore, there appears to be little scope for conducting more small descriptive
surveys, unless they adopted standard methodologies. On the other hand, there is ample scope for surveys aimed at identifying
sociological factors associated with scientific misconduct. Overall, admission rates are consistent with the highest estimates of
misconduct obtained using other sources of data, in particular FDA data audits [11], [18]. However, it is likely that, if on average 2%
of scientists admit to have falsified research at least once and up to 34% admit other questionable research practices, the actual
frequencies of misconduct could be higher than this.

Supporting Information
Table S1.
Studies excluded from the review.
https://doi.org/10.1371/journal.pone.0005738.s001
(0.14 MB DOC)

Table S2.
Self-report questions included in review, and responses.
https://doi.org/10.1371/journal.pone.0005738.s002
(0.07 MB DOC)

Table S3.
Non-self report questions included in the review, and responses.
https://doi.org/10.1371/journal.pone.0005738.s003
(0.11 MB DOC)

Table S4.
Sensitivity analysis for meta-regression model.
https://doi.org/10.1371/journal.pone.0005738.s004
(0.07 MB DOC)

Acknowledgments
I wish to thank Nicholas Steneck, Tom Tregenza, Gavin Stewart, Robin Williams and two anonymous referees for comments that
helped to improve the manuscript, and Moyra Forrest for helping to search the literature.

Author Contributions
Conceived and designed the experiments: DF. Performed the experiments: DF. Analyzed the data: DF. Wrote the paper: DF.

References
    1. Saunders R, Savulescu J (2008) Research ethics and lessons from Hwanggate: what can we learn from the Korean cloning fraud? Journal of Medical
       Ethics 34: 214–221.
       View Article   Google Scholar


    2. Service RF (2003) Scientific misconduct - More of Bell Labs physicist's papers retracted. Science 299: 31–31.
       View Article   Google Scholar


    3. Marshall E (2000) Scientific misconduct - How prevalent is fraud? That's a million-dollar question. Science 290: 1662–1663.
       View Article   Google Scholar


    4. Sovacool BK (2008) Exploring scientific misconduct: isolated individuals, impure institutions, or an inevitable idiom of modern science? Journal of
       Bioethical Inquiry 5: 271–282.
       View Article     Google Scholar


    5. Bogner A, Menz W (2006) Science crime: the Korean cloning scandal and the role of ethics. Science & Public Policy 33: 601–612.
       View Article  Google Scholar


    6. Koshland DE (1987) Fraud in Science. Science 235: 141.
       View Article  Google Scholar



https://journals.plos.org/plosone/article?id=10.1371/journal.pone.0005738                                                                                    Page 12 of 16


                                                                                  12                                                      Exhibit 305
How Many Scientists Fabricate and Falsify Research? A Systematic Review and Meta-Analysis of Survey Data                                                   6/21/20, 12:40 PM
                     Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 130 of 389
    7. La Follette MC (2000) The evolution of the “scientific misconduct” issues: an historical overview. Procedings of the Society for Experimental Biology and
       Medicine 224: 211–215.
       View Article    Google Scholar


    8. Merton RK (1942) The normative structure of science. In: Merton RK, editor. The Sociology of Science: Theoretical and Empirical Investigations. Chicago,
       IL: University of Chicago Press.

    9. Sismondo S (2004) An introduction to science and technology studies. Malden, Mass.: Blackwell.

   10. Smith R (2000) What is research misconduct? The COPE Report 2000: the Committee on Publication Ethics.

   11. Steneck NH (2006) Fostering integrity in research: definitions, current knowledge, and future directions. Science and Engineering Ethics 12: 53–74.
       View Article  Google Scholar


   12. Babbage C (1830) Reflections on the decline of science in England and on some of its causes. In: Campbell-Kelly M, editor. The Works of Charles
       Babbage. London Pickering.

   13. Krimsky S (2007) When conflict-of-interest is a factor in scientific misconduct. Medicine and Law 26: 447–463.
       View Article  Google Scholar


   14. De Vries R, Anderson MS, Martinson BC (2006) Normal misbehaviour: scientists talk about the ethics of research. Journal of Empirical Research on
       Human Research Ethics 1: 43–50.
       View Article   Google Scholar


   15. Guston DH (1999) Changing explanatory frameworks in the US government's attempt to define research misconduct. Science and Engineering Ethics 5:
       137–154.
       View Article  Google Scholar


   16. Steneck NH (2003) The role of professional societies in promoting integrity in research. American Journal of Health Behaviour 27: S239–S247.
       View Article  Google Scholar


   17. Claxton LD (2005) Scientific authorship Part 1. A window into scientific fraud? Mutation Research-Reviews in Mutation Research 589: 17–30.
       View Article   Google Scholar


   18. Glick JL (1992) Scientific data audit -a key management tool. Accountability in Research 2: 153–168.
       View Article    Google Scholar


   19. Martinson BC, Anderson MS, de Vries R (2005) Scientists behaving badly. Nature 435: 737–738.
       View Article   Google Scholar


   20. Greenberg M, Goldberg L (1994) Ethical challenges to risk scientists: an exploratory analysis of survey data. Science, Technology, and Human Values 19:
       223–241.
       View Article  Google Scholar


   21. Greenland S (1994) Quality scores are useless and potentially misleading - Reply to Re - a Critical-Look at Some Popular Analytic Methods. American
       Journal of Epidemiology 140: 300–301.
       View Article    Google Scholar


   22. Juni P, Witschi A, Bloch R, Egger M (1999) The hazards of scoring the quality of clinical trials for meta-analysis. Jama-Journal of the American Medical
       Association 282: 1054–1060.
       View Article     Google Scholar


   23. Lipsey M, Wilson DB (2001) Practical meta-analysis. California: Sage Publications.

   24. Wilson DB (2005) SPSS Macros for Meta-analysis, Available at: http://mason.gmu.edu/~dwilsonb/ma.html.

   25. Terrin N, Schmid CH, Lau J, Olkin I (2003) Adjusting for publication bias in the presence of heterogeneity. Statistics in Medicine 22: 2113–2126.
       View Article   Google Scholar


https://journals.plos.org/plosone/article?id=10.1371/journal.pone.0005738                                                                                      Page 13 of 16


                                                                                  13                                                      Exhibit 305
How Many Scientists Fabricate and Falsify Research? A Systematic Review and Meta-Analysis of Survey Data                                                 6/21/20, 12:40 PM
                    Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 131 of 389

   26. Macaskill P, Walter SD, Irwig L (2001) A comparison of methods to detect publication bias in meta-analysis. Statistics in Medicine 20: 641–654.
       View Article   Google Scholar


   27. Gardner W, Lidz CW, Hartwig KC (2005) Authors' reports about research integrity problems in clinical trials. Contemporary Clinical Trials 26: 244–251.
       View Article   Google Scholar


   28. List JA, et al. (2001) Academic economists behaving badly? A survey on three areas of unethical behaviour. Economic Inquiry 39: 162–170.
       View Article      Google Scholar


   29. Lock S (1988) Misconduct in medical research: does it exist in Britain? British Medical Journal 297: 1531–1535.
       View Article   Google Scholar


   30. Glick LJ, Shamoo AE (1994) Results of a survey on research practices, completed by attendees at the third conference on research policies and quality
       assurance. Accountability in Research 3: 275–280.
       View Article   Google Scholar


   31. Titus SL, Wells JA, Rhoades LJ (2008) Repairing research integrity. Nature 453: 980–982.
       View Article    Google Scholar


   32. Tangney JP (1987) Fraud will out ? Or will it? New Scientist 115: 62–63.
       View Article  Google Scholar


   33. Bebeau MJ, Davis EL (1996) Survey of ethical issues in dental research. Journal of Dental Research 75: 845–855.
       View Article Google Scholar


   34. May C, Campbell S, Doyle H (1998) Research misconduct: A pilot study of British addiction researchers. Addiction Research 6: 371–373.
       View Article Google Scholar


   35. Kalichman MW, Friedman PJ (1992) A pilot study of biomedical trainees' perceptions concerning research ethics. Academic Medicine 67: 769–775.
       View Article Google Scholar


   36. COPE (2000) The COPE report 2000. Committee on Publication Ethics.

   37. Berk RA, Korenman SG, Wenger NS (2000) Measuring consensus about scientific research norms. Science and Engineering Ethics 6: 315–340.
       View Article  Google Scholar


   38. Judson HF (2004) The Great Betrayal: Fraud in Science. Orlando, Florida: Harcourt.

   39. Grant J (2007) Corrupted Science: Fraud, Ideology and Politics in Science. Wisley, UK: Facts, Figures and Fun (AAPPL).

   40. Farrington DP (2003) What has been learned from self-reports about criminal careers and the causes of offending. London: Home Office.

   41. Martinson BC, Anderson MS, Crain LA, De Vries R (2006) Scientists' perceptions of organizational justice and self-reported misbehaviours. Journal of
       Empirical Research on Human Research Ethics 1: 51–66.
       View Article   Google Scholar


   42. Eastwood S, Derish P, Leash E, Ordway S (1996) Ethical issues in biomedical research: Perceptions and practices of postdoctoral research fellows
       responding to a survey. Science and Engineering Ethics 2: 89–114.
       View Article    Google Scholar


   43. Tourangeau R, Smith TW (1996) Asking sensitive questions - The impact of data collection mode, question format, and question context. Public Opinion
       Quarterly 60: 275–304.
       View Article    Google Scholar


   44. Bates SC, Cox JM (2008) The impact of computer versus paper-pencil survey, and individual versus group administration, on self-reports of sensitive



https://journals.plos.org/plosone/article?id=10.1371/journal.pone.0005738                                                                                    Page 14 of 16


                                                                                  14                                                    Exhibit 305
How Many Scientists Fabricate and Falsify Research? A Systematic Review and Meta-Analysis of Survey Data                                                 6/21/20, 12:40 PM
                    Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 132 of 389
       behaviours. Computers in Human Behaviour 24: 903–916.
       View Article  Google Scholar


   45. Lynöe N, Jacobsson L, Lundgren E (1999) Fraud, misconduct or normal science in medical research - an empirical study of demarcation. Journal of
       Medical Ethics 25: 501–506.
       View Article    Google Scholar


   46. Ranstam J, Buyse M, George SL, Evans S, Geller NL, et al. (2000) Fraud in medical research: An international survey of biostatisticians. Controlled
       Clinical Trials 21: 415–427.
       View Article      Google Scholar


   47. Anderson MS, Martinson BC, De Vries R (2007) Normative dissonance in science: results from a national survey of US scientists. Journal of Empirical
       Research on Human Research Ethics 2: 3–14.
       View Article  Google Scholar


   48. Plemmons DK, Brody SA, Kalichman MW (2006) Student perceptions of the effectiveness of education in the responsible conduct of research. Science
       and Engineering Ethics 12: 571–582.
       View Article   Google Scholar


   49. Turrens JF (2005) Teaching research integrity and bioethics to science undergraduates. Cell Biol Educ 4: 330–334.
       View Article   Google Scholar


   50. Angell M (2000) Is academic medicine for sale? New England Journal of Medicine 342: 1516–1518.
       View Article   Google Scholar


   51. Bekelman JE, Li Y, Gross CP (2003) Scope and impact of financial conflicts of interest in biomedical research - A systematic review. Jama-Journal of the
       American Medical Association 289: 454–465.
       View Article  Google Scholar


   52. Sismondo S (2008) Pharmaceutical company funding and its consequences: a qualitative systematic review. Contemporary Clinical Trials 29: 109–113.
       View Article  Google Scholar


   53. Swazey J, Anderson M, Karen L (1993) Ethical problems in academic research. American Scientist 81: 542–553.
       View Article  Google Scholar


   54. Simmons RL, Polk HCJ, Williams B, Mavroudis C (1991) Misconduct and fraud in research: social and legislative issues symposium of the Society of
       University Surgeons. Surgery 110: 1–7.
       View Article   Google Scholar


   55. Glick JL (1993) Perceptions concerning research integrity and the practice of data audit in the biotechnology industry. Account Res 3: 187–195.
       View Article    Google Scholar


   56. Eastwood S, Derish P, Leash E, Ordway S (1996) Ethical issues in biomedical research: perceptions and practices of postdoctoral research fellows
       responding to a survey. Science and Engineering Ethics 2: 89–114.
       View Article    Google Scholar


   57. Rankin M, Esteves MD (1997) Perceptions of scientific misconduct in nursing. Nursing Research 46: 270–276.
       View Article   Google Scholar


   58. Geggie D (2001) A survey of newly appointed consultants' attitudes towards research fraud. Journal of Medical Ethics 27: 344–346.
       View Article  Google Scholar


   59. Meyer MJ, McMahon D (2004) An examination of ethical research conduct by experienced and novice accounting academics. Issues in Accounting
       Education 19: 413–442.
       View Article   Google Scholar




https://journals.plos.org/plosone/article?id=10.1371/journal.pone.0005738                                                                                    Page 15 of 16


                                                                                 15                                                     Exhibit 305
How Many Scientists Fabricate and Falsify Research? A Systematic Review and Meta-Analysis of Survey Data                                             6/21/20, 12:40 PM
                    Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 133 of 389
   60. Henry DA, Kerridge IH, Hill SR, McNeill PM, Doran E, et al. (2005) Medical specialists and pharmaceutical industry-sponsored research: a survey of the
       Australian experience. Medical Journal of Australia 182: 557–560.
       View Article   Google Scholar


   61. Kattenbraker MS (2007) Health education research and publication: ethical considerations and the response of health educators. Carbondale: Southern
       Illinois University.Doctoral dissertation.




https://journals.plos.org/plosone/article?id=10.1371/journal.pone.0005738                                                                                 Page 16 of 16


                                                                                16                                                    Exhibit 305
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 134 of 389




   EXHIBIT 306
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 135 of 389




                                1                            Exhibit 306
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 136 of 389




                                2                            Exhibit 306
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 137 of 389




   EXHIBIT 307
          Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 138 of 389

BMJ 2015;350:h2362 doi: 10.1136/bmj.h2362 (Published 15 May 2015)                                                                             Page 1 of 3

Feature




                                                                                                                    FEATURE




                                                                                                                                                               BMJ: first published as 10.1136/bmj.h2362 on 15 May 2015. Downloaded from http://www.bmj.com/ on 22 June 2020 by guest. Protected by copyright.
COMPETING INTERESTS

Centers for Disease Control and Prevention: protecting
the private good?
After revelations that the CDC is receiving some funding from industry, Jeanne Lenzer investigates
how it might have affected the organisation’s decisions

Jeanne Lenzer associate editor, The BMJ, USA


The Centers for Disease Control and Prevention (CDC) includes                       workplace hazards, motor vehicle injuries, and tobacco related
the following disclaimer with its recommendations: “CDC, our                        deaths and in ensuring food safety.
planners, and our content experts wish to disclose they have no                     One of the CDC’s most important contributions, with an
financial interests or other relationships with the manufacturers                   estimated eight million lives saved to date,3 has been its work
of commercial products . . . CDC does not accept commercial                         to educate the public about the dangers of tobacco. CDC
support.”1                                                                          spokesperson Thomas Skinner says the surgeon general’s first
The CDC’s image as an independent watchdog over the public                          report on smoking in 1964 was a “tipping point,” when tobacco
health has given it enormous prestige, and its recommendations                      was first clearly identified as a health hazard by the US
are occasionally enforced by law.                                                   government. Skinner said the CDC’s anti-tobacco campaign
Despite the agency’s disclaimer, the CDC does receive millions                      “serves as an important counter to the more than $950 000 [£630
of dollars in industry gifts and funding, both directly and                         000; €860 00] that the tobacco industry spends each hour—more
indirectly, and several recent CDC actions and recommendations                      than $23m a day—on cigarette advertising and promotion.”
have raised questions about the science it cites, the clinical                      Opening up to private money
guidelines it promotes, and the money it is taking.
                                                                                    Funding of CDC took a turn in 1983, when the CDC was
Marcia Angell, former editor in chief of the New England
                                                                                    authorised to accept external “gifts” from industry and other
Journal of Medicine, told The BMJ, “The CDC has enormous
                                                                                    private parties. In 1992, Congress passed legislation to
credibility among physicians, in no small part because the
                                                                                    encourage relationships between industry and the CDC by
agency is generally thought to be free of industry bias. Financial
                                                                                    creating the non-profit CDC Foundation, which began operations
dealings with biopharmaceutical companies threaten that
                                                                                    in 1995.
reputation.”2
                                                                                    The CDC Foundation raised $52m in fiscal year 2014, of which
Industry funding of the CDC has taken many doctors, even some
                                                                                    $12m was from corporations. The CDC itself in fiscal year 2014
who worked for CDC, by surprise. Philip Lederer, an infectious
                                                                                    received $16m in conditional funding from sources such as
diseases fellow at Massachusetts General Hospital and Brigham
                                                                                    corporations, individuals, and philanthropy, including the CDC
and Women’s Hospital in Boston, Massachusetts, and a former
                                                                                    Foundation. Conditional donations are earmarked for specific
CDC epidemic intelligence service officer, told The BMJ he
                                                                                    projects. For example, in 2012, Genentech earmarked $600 000
was “saddened” to learn of industry funding.
                                                                                    in donations to the CDC Foundation for CDC’s efforts to
The CDC’s director, Tom Frieden, did not respond to a question                      promote expanded testing and treatment of viral hepatitis.
about the disclaimer. He told The BMJ by email, “Public-private                     Genentech and its parent company, Roche, manufacture test
partnerships allow CDC to do more, faster. The agency’s core                        kits and treatments for hepatitis C.
values of accountability, respect, and integrity guide the way
                                                                                    Numerous manufacturers give donations to the CDC Foundation.
CDC spends the funds entrusted to it. When possible conflicts
                                                                                    Janssen also contributed $1.5m in 2012-13,1 and in 2011-12
of interests arise, we take a hard, close look to ensure that proper
                                                                                    contributors included Merck ($915 149), Genzyme ($762 000),
policies and guidelines are followed before accepting outside
                                                                                    Sanofi-Aventis ($600 000), and Abbott Laboratories ($550 000).
donations.”
                                                                                    The CDC has recently issued controversial recommendations
Since its inception in 1946, the CDC has had a pivotal role not
                                                                                    for screening tests and drugs,2 4 and is currently overseeing
only in the prevention of infectious diseases but in reducing
                                                                                    several equally controversial studies.5 Some of these are



jlenzer@bmj.com
                                                                                1                                                       Exhibit 307
For personal use only: See rights and reprints http://www.bmj.com/permissions                                        Subscribe: http://www.bmj.com/subscribe
BMJ 2015;350:h2362 doi: 10.1136/bmj.h2362 (Published 15 May 2015)                                                                               Page 2 of 3

       Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 139FEATURE
                                                                      of 389



associated with “conditional” industry funding, as the three                        authors had financial ties to Roche, Genentech, or Gilead (the
examples below show.                                                                first two sell oseltamivir and Gilead holds the patent).10
                                                                                    Despite its extensive list of studies, the CDC did not cite the
Cohort screening for hepatitis C                                                    systematic review and meta-analysis by the Cochrane




                                                                                                                                                                 BMJ: first published as 10.1136/bmj.h2362 on 15 May 2015. Downloaded from http://www.bmj.com/ on 22 June 2020 by guest. Protected by copyright.
                                                                                    Collaboration.11
The CDC issued guidelines in August 2012 recommending
expanded (cohort) screening of everyone born from 1945 to                           The CDC told The BMJ that it didn’t include the Cochrane
1965 for hepatitis C virus.1 The agency cited new direct acting                     review because Cochrane “did not consider any data from
antiviral drugs and protease inhibitors to treat hepatitis C as part                uncontrolled observational studies of oseltamivir treatment.
of its rationale for cohort screening, saying the drugs “can halt                   While such studies have inherent design limitations, they can
disease progression and provide a virologic cure (ie, sustained                     inform clinical practice and public health, especially when data
viral clearance following completion of treatment) in most                          from RCTs [randomized controlled trials] are unavailable or
persons.”                                                                           have not been conducted among high-risk groups or hospitalized
                                                                                    influenza patients, or because having a placebo group would be
The science behind cohort screening has been challenged4 and
                                                                                    unethical since antiviral treatment is recommended for these
is said to be “the subject of major debate.”6 The scientific debate
                                                                                    groups.”
along with the price tags of the newer drugs (over $84 000 per
treatment course for the new drug sofosbuvir), raise questions                      The US Food and Drug Administration issued a warning to
about CDC’s industry funding.                                                       Roche that it could not claim that oseltamivir reduces pneumonia
                                                                                    or deaths since it has never provided evidence to the FDA to
In 2010, the CDC, in conjunction with the CDC Foundation,
                                                                                    support that claim.2 Manufacturers are prohibited by law from
formed the Viral Hepatitis Action Coalition, which supports
                                                                                    making off-label claims about their drugs. However, doctors
research and promotes expanded testing and treatment of
                                                                                    can legally recommend drugs for off-label uses. By funding the
hepatitis C in the United States and globally. Industry has
                                                                                    CDC’s Take 3 campaign, Roche and other companies are not
donated over $26m to the coalition through the CDC Foundation
                                                                                    claiming their antivirals will reduce pneumonia or death. CDC
since 2010. Corporate members of the coalition include Abbott
                                                                                    director, Frieden, however, did make the off-label claim, telling
Laboratories, AbbVie, Gilead, Janssen, Merck, OraSure
                                                                                    the public that it could “save your life.”2
Technologies, Quest Diagnostics, and Siemens—each of which
produces products to test for or treat hepatitis C infection.                       Shannon Brownlee, senior vice president of the Lown Institute
                                                                                    and former journalist covering the CDC, told The BMJ, “This
Conflict of interest forms filed by the 34 members of the external
                                                                                    looks like classic stealth marketing, in which industry puts their
working group that wrote and reviewed the new CDC
                                                                                    message in the mouths of a trusted third party, such as an
recommendation in 2012 show that nine had financial ties to
                                                                                    academic or a professional organization.”
the manufacturers.1
A report by the Office of the Inspector General in December
                                                                                    CDC and the sugar industry
2009 found that external advisors to the CDC “play an influential
role in decision making for the federal government.” The                            The CDC has also been criticised for its role in a series of studies
inspector general evaluated conflicts of interest of advisors and                   into an epidemic of chronic kidney disease among men working
concluded, “CDC has a systemic lack of oversight of the ethics                      in the sugar fields of central America.5 The sugar industry is
program”: 97% of disclosure forms filed by advisors were                            paying $1.7m to fund the studies, and critics say the fact the
incomplete, and 13% of advisors participated in meetings                            research is being funded by the men’s employers raises concerns
without filing any disclosure at all.7                                              about how far it will probe industry’s role in the disease
Although the CDC states it has addressed all of the deficiencies                    outbreak. The CDC states it will provide “technical assistance
cited in the report, the agency did not restrict participation of                   and subject matter expertise,” for the studies, with the foundation
the nine conflicted external advisors in the recommendation to                      serving as the “grant administrator overseeing the donor funding
broaden hepatitis C screening.1 However, the CDC told The                           and facilitating the research activities.”
BMJ that external advisors acted in an “individual capacity”                        Researchers think that the epidemic, which has killed over 20
and are not designated as “special government employees.” It                        000 mostly young men,12 is most likely to be caused by “two
said that their financial ties to industry didn’t comprise a conflict               interdependent factors: the misuse of agrochemicals and the
of interest as the participants “had no relationships directly                      working conditions of the labor force.”13 The men are exposed
related to the task-reviewing evidence as a basis for an HCV                        to banned and dangerous pesticides, some of which are known
testing guideline. The reported financial activities represent                      to be nephrotoxic, and the working conditions cited include
activities not directly related to this work but involving                          “regular exposure to very hot temperatures and extreme physical
commercial and non-commercial entities that could be perceived                      effort, lead[ing] to heat stress and dehydration.”13
to influence involvement in the task.”                                              Daniel Brooks, associate professor of epidemiology at the
                                                                                    Boston University School of Public Health, will lead the CDC
Oseltamivir for flu                                                                 research, which includes several observational studies examining
                                                                                    genetics and biomarkers in children and a longitudinal study of
Following criticism of the CDC and its foundation for accepting
                                                                                    the sugarcane workers and their families for an as yet
a directed donation from Roche for the agency’s Take 3 flu
                                                                                    undetermined time period. He defends the CDC’s involvement,
campaign (Step 3 tells the public to “take antiviral medicine if
                                                                                    saying it provides two main benefits, creating a “firewall
your doctor prescribes it”),2 the CDC posted an article on its
                                                                                    between donors and researchers” and enlisting the expertise of
website entitled, “Why CDC Recommends Influenza Antiviral
                                                                                    the CDC.
Drugs.”8 The agency cited multiple observational and industry
funded studies, including the recent meta-analysis by Dobson                        The sugar industry has trumpeted Brooks’ earlier research into
and colleagues,9 which it described as an “independent” study.                      the epidemic as proof that conditions in the fields are not the
However, the study was sponsored by Roche, and all four                             cause of the men’s deaths; Mario Amador, general manager of
                                                                                    Nicaragua’s National Committee of Sugar Producers, dismissed

For personal use only: See rights and reprints http://www.bmj.com/permissions
                                                                                2                                                         Exhibit 307
                                                                                                                       Subscribe: http://www.bmj.com/subscribe
BMJ 2015;350:h2362 doi: 10.1136/bmj.h2362 (Published 15 May 2015)                                                                                                   Page 3 of 3

       Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 140FEATURE
                                                                      of 389



the idea that the disease has an occupational origin, telling a                     influence are true, we will have to look very carefully at
reporter with the International Consortium of Investigative                         recommendations we are following now and those made in the
Journalists, “We are fully convinced that there is no direct                        future by the CDC.”
relationship between [chronic kidney disease] and the activities                    Calman said, “Industry claims their scientific methodology




                                                                                                                                                                                        BMJ: first published as 10.1136/bmj.h2362 on 15 May 2015. Downloaded from http://www.bmj.com/ on 22 June 2020 by guest. Protected by copyright.
conducted in the sugarcane industry.”5                                              ensures their studies are unbiased—just as the CDC claims
The Pan American Health Organization has called the outbreak,                       money doesn’t affect their recommendations. Yet multiple
“a serious public health problem that requires urgent, effective,                   studies clearly—and repeatedly—show that who sponsors a
and concerted multisectoral action.”                                                study, or issues a guideline, makes a difference.”
Jerome R Hoffman, a methodologist and emeritus professor of                         Hoffman said, “Most of us were shocked to learn the CDC takes
medicine at UCLA, told The BMJ, the study was asking the                            funding from industry. Of course it is outrageous that industry
wrong questions. “Epidemiologic studies can of course be                            apparently is allowed to punish the CDC if the agency conducts
tremendously useful in cases like this, but given the human                         research that has the potential to cut into profits. But it was our
suffering involved, we need to devise and test interventions that                   government that made this very bad arrangement, so the way
have a chance to prevent or ameliorate this substantial harm, as                    to fix it is not to ask the CDC to ‘pretty please be more ethical,
quickly as possible. It’s inappropriate to focus on things that                     and avoid conflicts of interest’; rather, as a society, we have to
cannot protect these workers, such as identifying an unusual                        get the government to reject this devil’s bargain, by changing
genetic predisposition to kidney failure, or evaluating a                           the rules so this can no longer happen.”
biomarker to follow the disease, while ignoring modifiable                          John Mandrola, a cardiologist in Louisville, Kentucky, reacted
factors.”                                                                           to the news of industry funding, saying that the CDC “must
                                                                                    have the highest of moral ground. For if we are to believe them
Not just the carrot—but the stick                                                   about public health matters, there can be no conflicts of interest.
                                                                                    The public good, pure evidence, that is all.”14
Corporations have not only been offering gifts to the CDC; they
have also used a heavy stick—with consequences that continue
                                                                                    I thank the CDC and CDC Foundation for sharing documents and
to hobble critical research. In 1996, the National Rifle
                                                                                    financial information.
Association, which is underwritten in large part by gun
manufacturers, mounted an offensive against CDC’s research                          Competing interests: I have read and understood BMJ policy on
into gun violence. The association lobbied Congress, and                            declaration of interests and have no relevant interests to declare.
pro-gun representatives slashed $2.6m from the CDC                                  Provenance and peer review: Commissioned; not externally peer
budget—the exact amount the agency had spent in the previous                        reviewed.
year on firearm injury research. The funding was later restored,
but the bill prohibited any of the restored funds from being used                   1    Recommendations for the identification of chronic hepatitis C virus infection among persons
                                                                                         born during 1945-1965. Morbid Mortal Wkly Rep 2012;61:1-36. www.cdc.gov/mmwr/pdf/
to “advocate or promote gun control.”                                                    rr/rr6104.pdf.
                                                                                    2    Lenzer J. Why aren’t the US Centers for Disease Control and Food and Drug Administration
Frederick Rivara, one of the team members who conducted gun                              speaking with one voice on flu? BMJ 2015;350:h658.
research for the CDC before the cuts, told The BMJ that firearms                    3    Holford TR, Meza R, Warner KE, et al. Tobacco control and the reduction in

research has “plummeted dramatically,” and that gun violence                             smoking-related premature deaths in the United States, 1964-2012. JAMA
                                                                                         2014;311:164-71.
remains a major public health concern in the US, where nearly                       4    Koretz R, Lin K, Ioannidis JPA, Lenzer J. Is widespread screening for hepatitis C justified?
half a million people have died from gunshot wounds since the                       5
                                                                                         BMJ 2014;350:g7809.
                                                                                         Chavkin S. CDC launches industry-funded study of mystery kidney ailment. Global
funding cuts.                                                                            Muckraker. 2014 Dec 2. www.icij.org/blog/2014/02/cdc-launches-industry-funded-study-
                                                                                         mystery-kidney-ailment.
After multiple mass murders, including the shooting of 20 first                     6    European Association for Study of the Liver. EASL clinical practice guidelines: management
grade children at the Sandy Hook Elementary School in Newton,                            of hepatitis C virus infection. J Hepatol 2014;60:392-420.

Connecticut in 2012, President Obama asked Congress for $10m                        7    Levinson DR. CDC’S ethics program for special government employees on federal advisory
                                                                                         committees. 2009. https://oig.hhs.gov/oei/reports/oei-04-07-00260.pdf.
to fund research into preventing gun violence; however,                             8    CDC. Why CDC Recommends Influenza Antiviral Drugs. 2015. www.cdc.gov/media/
Congress has not approved the funds to date. The president                          9
                                                                                         haveyouheard/hyh-antiviraldrugs.html.
                                                                                         Dobson J, Whitley RJ, Pocock S, Monto AS. Oseltamivir treatment for influenza in adults:
renewed this request for the 2016 budget.                                                a meta-analysis of randomised controlled trials. Lancet 2015;385:1729-37.
                                                                                    10   Lenzer J. CDC, conflicting (conflicted?) info, Tamiflu & unquestioning news reporting.
                                                                                         HealthNewsReview 2015 Feb 10. www.healthnewsreview.org/2015/02/conflicting-study-
Professional reaction                                                                    reports-tamiflu-and-unquestioning-news-reporting/.
                                                                                    11   Jefferson T, Jones M, Doshi P, et al. Oseltamivir for influenza in adults and children:
Neil Calman, president and chief executive of the Institute for                          systematic review of clinical study reports and summary of regulatory comments. BMJ
                                                                                         2014;348:g2545.
Family Health in New York, a large community health center                          12   Ramirez-Rubio O, McClean MD, Amador JJ, Brooks DR. An epidemic of chronic kidney
network in 31 locations with over half a million patient visits a                        disease in Central America: an overview. Postgrad Med J 2013;89:123-5.
                                                                                    13   Ordunez P, Martinez R, Reveiz L, et al. Chronic kidney disease epidemic in central
year, says the institute has relied on CDC guidance largely                              America: urgent public health action is needed amid causal uncertainty. PLoS Negl Trop
because of its prestige as an independent agency, free of industry                       Dis 2014;8:e3019.

relationships. Calman told The BMJ, “Industry funding                               14   Mandrola J. Public trust, the CDC and Tamiflu. Dr John M 2015. Feb 13. www.drjohnm.
                                                                                         org/2015/02/public-trust-the-cdc-and-tamiflu/#comments.
undermines trust and introduces a bias in the presentation of
results and treatment recommendations that is deplorable for a                      Cite this as: BMJ 2015;350:h2362
government agency. If the allegations of industry funding and
                                                                                    © BMJ Publishing Group Ltd 2015




                                                                                3                                                                            Exhibit 307
For personal use only: See rights and reprints http://www.bmj.com/permissions                                                         Subscribe: http://www.bmj.com/subscribe
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 141 of 389




   EXHIBIT 308
                            NIH Public Access
                           Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 142 of 389
                            Author Manuscript
                            Account Res. Author manuscript; available in PMC 2009 October 7.
                           Published in final edited form as:
NIH-PA Author Manuscript




                            Account Res. 2009 ; 16(2): 78–105. doi:10.1080/08989620902854945.



                           PREVALENCE OF INDUSTRY SUPPORT AND ITS RELATIONSHIP
                           TO RESEARCH INTEGRITY

                           Patricia M. Tereskerz, J.D., PH.D1, Ann B. Hamric, PH.D., R.N2, Thomas M. Guterbock,
                           PH.D3, and Jonathan D. Moreno, PH.D4
                           1Program in Ethics and Policy in Healthcare, Center for Biomedical Ethics and Humanities,

                           University of Virginia School of Medicine, Charlottesville, Virginia, USA
                           2University    of Virginia School of Nursing, Charlottesville, Virginia, USA
                           3Center    for Survey Research, University of Virginia, Charlottesville, Virginia
                           4Universityof Pennsylvania, Philadelphia, Pennsylvania, USA, and University of Virginia,
                           Charlottesville, Virginia, USA
NIH-PA Author Manuscript




                           Abstract
                                Most U.S. clinical trials are funded by industry. Opportunities exist for sponsors to influence research
                                in ways that jeopardize research objectivity. The purpose of this study was to survey U.S. medical
                                school faculty to assess financial arrangements between investigators and industry to learn about
                                investigators’ first hand knowledge of the effects of industry sponsorship on research.
                                Here we show first-hand knowledge that compromises occurred in: research participants’ well-being
                                (9%), research initiatives (35%), publication of results (28%), interpretation of research data (25%),
                                and scientific advancement (20%) because of industry support. Financial relationships with industry
                                were prevalent and considered important to conducting respondents’ research.


                           Keywords
                                financial conflict of interest; industry sponsorship; research integrity


                           Introduction
NIH-PA Author Manuscript




                                             Comparison of individual studies and the results of meta-analyses have raised concerns about
                                             the undue influence industry funding may have on research integrity (Tereskerz, 2007; Bero
                                             and Rennie, 1996; Kjaergard and Als-Nielsen, 2002; Stelfox et al., 1998; Davidson, 1986;
                                             Friedberg et al., 1999; and Bekelman et al., 2003). Research demonstrates that financial
                                             entanglements between investigators and industry sponsors are associated with an adverse



                           © Taylor & Francis Group, LLC
                           Address correspondence to Patricia M. Tereskerz, P. O. Box 800758, Program in Ethics & Policy, Centers for Biomedical Ethics &
                           Humanities, U. Va. School of Medicine, Charlottesville, Virginia, USA. Pjm7s@virginia.edu.
                           Publisher's Disclaimer: Full terms and conditions of use: http://www.informaworld.com/terms-and-conditions-of-access.pdf
                           This article may be used for research, teaching and private study purposes. Any substantial or systematic reproduction, re-distribution,
                           re-selling, loan or sub-licensing, systematic supply or distribution in any form to anyone is expressly forbidden.
                           The publisher does not give any warranty express or implied or make any representation that the contents will be complete or accurate
                           or up to date. The accuracy of any instructions, formulae and drug doses should be independently verified with primary sources. The
                           publisher shall not be liable for any loss, actions, claims, proceedings, demand or costs or damages whatsoever or howsoever caused
                           arising directly or indirectly in connection with or arising out of the use of this material.




                                                                                             1                                                        Exhibit 308
                               Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 143 of 389
                           Tereskerz et al.                                                                                                                    Page 2


                                                affect on assessments of research credibility (Chaudhry et al., 2002; Schroter et al., 2004; and
                                                Kim et al., 2004). In spite of these concerns, most clinical trials are financed by pharmaceutical
                                                companies (Kaplan and Brownlee, 1999; and Maatz, 1993). Circumstances such as adverse
NIH-PA Author Manuscript




                                                research reports or delays in getting drugs to market can translate into millions in lost revenue
                                                (Tereskerz, 2007), producing incentives for sponsors to influence research to advance their
                                                interests. They may also produce conflicts of interest (COI’s) for investigators that can
                                                compromise scientific objectivity (Rochon et al., 1998; Bodenheimer, 2000; and Reed and
                                                Camargo, 1999).

                                                A challenge faced by those developing policies/regulations to manage financial COI’s is the
                                                lack of empirical data on financial arrangements between industry and investigators at
                                                academic research institutions (Tereskerz and Moreno, 2005). There have been institution-
                                                specific studies describing the nature of university faculty researchers’ personal financial
                                                relationships with industry sponsors (Tereskerz, 2007). Estimates of such arrangements have
                                                also been made by others (Bekelman et al., 2003). Whether these data represent national
                                                experience is generally unknown.

                                                The objective of this study was to examine the prevalence of various financial arrangements
                                                between industry and investigators at top U.S. research institutions and to investigate researcher
                                                practices that relate to research integrity regarding industry-sponsored research. We asked
                                                respondents to report question-able research integrity practices in their institutions and
NIH-PA Author Manuscript




                                                departments, about which they had first-hand knowledge. We tested to see if those with greater
                                                amounts of industry support, or those employed in departments that have industry support, are
                                                more likely to report that they know of such practices. We also examined disclosure practices
                                                and assessed the importance of industry support to investigators’ careers.

                              Methods
                              Sample1
                                                We purposely targeted the 33 universities in the United States which received the most research
                                                funding. Using sample selection methods from similar studies (Blumenthal et al., 1996), we
                                                used medical school catalogs and Peterson’s Guide to Graduate Programs in the Biological
                                                and Agricultural Science (Peterson’s Guide 1997) to identify all life science departments and
                                                graduate programs at the selected institutions. Departments were classified as clinical or
                                                nonclinical, depending on whether their names designated a clinical discipline. From each
                                                school, we randomly selected one department of medicine (internal medicine or other medicine
                                                subspecialties), another clinical department, and two nonclinical departments (N = 132).
                                                Faculty in departments of medicine and their subspecialties were thus over-sampled, because
                                                they often receive more extramural research funds than other departments. To focus on active
NIH-PA Author Manuscript




                                                researchers, clinical faculty were included in the sample only if they had published at least one
                                                article listed in the National Library of Medicine’s MEDLINE database during a five year
                                                period preceding the study.2

                              Instrument Design
                                                Study variables were identified from the literature and other sources (Boyd and Bero, 2000;
                                                Public Health Service, 2001; 42 CFR; and National Institutes of Health, 2000), and a survey
                                                instrument was designed. A definition of industry or commercial sponsorship was created (see
                                                Appendix A). Industry support for research and publication was determined by asking about

                              1The sampling procedures for the medical school portion of the study are described here. Procedures used to sample nursing school
                              faculty will be described elsewhere.
                              2An additional screener was included in the questionnaire. Respondents were instructed not to fill it out if they had not published any
                              research in the previous five years.


                                                       Account Res. Author manuscript; available in PMC 2009 October 7.




                                                                                                2                                                        Exhibit 308
                               Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 144 of 389
                           Tereskerz et al.                                                                                                                     Page 3


                                                 10 types of support from industry sponsors (Question 7, Appendix A). Overall support included
                                                 these items, along with receipt of honoraria for serving as a consultant, on an advisory board,
                                                 or giving a speech, with a separate item to identify those with chaired professorships funded
NIH-PA Author Manuscript




                                                 entirely or in part from industry sources.

                                                 Instrument pretesting was accomplished in three phases. The first two used focus groups of
                                                 University of Virginia (UVA) researchers. After debriefings to receive participant feedback,
                                                 the survey was revised. The third phase involved a sample of 48 researchers, (not included in
                                                 the final study survey population) drawn at random from the medical faculties of the national
                                                 sample and offered a modest cash incentive for taking the revised pretest. Sixteen completed
                                                 the telephone debriefing, and the questionnaire was revised a final time.

                                                 Respondents were asked to report their receipt of financial support in various forms from
                                                 industry. They were also asked directly about industry sponsor pressures to favor the sponsor’s
                                                 interests. To alleviate concerns respondents may have about admitting to practices that
                                                 compromise research integrity, two questions asked respondents whether they had “first-hand
                                                 knowledge” of questionable practices within their working environment, rather than to report
                                                 on their own behavior (see Appendix A). Other survey methodologists have used similar
                                                 methods to encourage veracity about sensitive topics (California Environmental Protection
                                                 Agency, 2002). This technique also obviates the risk if respondents’ anonymity was breached.
                                                 By limiting reports to first-hand knowledge and events at their own institution or within their
NIH-PA Author Manuscript




                                                 own department/research unit, we sought to reduce reports based on suspicions or rumors about
                                                 questionable practices in other departments or institutions, which would lead to overreporting
                                                 of questionable practices.

                                                 Some questions applied to all respondents, whether or not they were involved in units with
                                                 industry-sponsored research. Others were asked only of a subset of respondents who reported
                                                 that people in their current department or research unit received financial support from
                                                 industry-connected sponsors. These questions were, by design, answered by a smaller number
                                                 of respondents.

                              Survey Administration
                                                 Questionnaires were sent to a sample of 1,548 clinical researchers, of whom we estimated that
                                                 1,156 were qualified for the study.3 To maximize response rates, surveys were mailed by the
                                                 UVA Center for Survey Research (CSR), following the principles and specific techniques
                                                 developed by Dillman (Dillman, 2000). The study protocol was approved by the UVA Social
                                                 and Behavioral Sciences Institutional Review Board.

                                                 A prenotice letter was sent to those selected to participate in the survey, followed by a
NIH-PA Author Manuscript




                                                 questionnaire and cover letter. Anonymity was afforded to respondents by the use of a separate
                                                 post-card returned by the respondent to acknowledge response. This allowed for tracking
                                                 nonrespondents without identifiers on the questionnaires. A second survey was sent to
                                                 nonresponders; final contact was made by telephone, asking for a response. CSR did not
                                                 complete questionnaires by phone but mailed/faxed another copy of the questionnaire to any
                                                 respondents who misplaced theirs.




                              3The overall sample also included about 500 nursing school researchers; results for the nurse subsample will be reported elsewhere. The
                              estimated eligible respondents exclude those expressly disqualified, the unreachable (those for whom notice was received that the address
                              was faulty), and the estimated number of disqualified and unreachable among the “open status” cases. The latter estimate was reached
                              by first calculating the percentages of nonqualified and unreachable cases among those for which return mail was received, and then
                              applying that percentage to those cases remaining in “open status.” We follow the conventional assumption that the percentage of
                              ineligibles among cases whose eligibility is unknown is the same as it is among those whose eligibility is determined.


                                                       Account Res. Author manuscript; available in PMC 2009 October 7.




                                                                                                3                                                        Exhibit 308
                               Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 145 of 389
                           Tereskerz et al.                                                                                              Page 4


                              Results
                                              The overall response rate for the medical and nursing school sample (calculated by American
NIH-PA Author Manuscript




                                              Association for Public Opinion Research [AAPOR] Standard Rate RR4) (AAPOR, 2008), was
                                              703/1479 (48%), of whom 528 were medical school researchers. Completed questionnaires
                                              were received from respondents in at least 102 medical school departments, representing every
                                              institution in the sample. Table 1 gives the demographics of the sample, excluding any who
                                              left a demographic question unanswered. Respondents were predominantly male, experienced,
                                              senior-ranked researchers with significant authorship activity. Responses were received from
                                              all 33 institutions included in the study.

                              Types of Industry Support
                                              Sixty-six percent of respondents indicated that they have received some form of industry
                                              support (Table 2). Sixty-two percent reported receiving research and publication support (Table
                                              3). Notably, 13% of respondents held an endowed chair, of which 14% were funded by industry.
                                              Overall, males (77%) and respondents with 11 years or more research experience (79%) were
                                              significantly more likely to receive overall support than were females (23%), and respondents
                                              with 5 years or less research experience (6%). Similarly, respondents who have worked 11
                                              years or more at their institutions (60%) or had 11 years or more experience in clinical practice
                                              (45%) were significantly more likely to receive industry support. In addition, industry support
                                              occurred more frequently among investigators who held higher academic ranks and published
NIH-PA Author Manuscript




                                              more frequently. Full professors (51%) and respondents with 11 or more publications in the
                                              last two years (28%) were significantly more likely to receive overall industry support than
                                              were associate professors (25%), assistant professors (23%), or respondents with one or no
                                              publications during the last two years (5%). The same patterns apply when looking specifically
                                              at research and publication support (Table 3).

                                              Respondents reported various types of financial arrangements with industry within the last five
                                              years. Seven percent (7%) owned an equity interest in a company that supported their research,
                                              generally a company doing pharmaceutical research. Of these respondents, half (50%) owned
                                              an equity interest in the $100,000–$500,000 range.

                                              More than half of the respondents (57%) did not answer the question requesting the proportion
                                              of their salary covered by industry during 2003–2004. Of those answering this question, 68%
                                              said no part of their salary was covered by industry, with the remaining 32% indicating that
                                              some portion of their salary was paid for by industry. In addition, 50% of those responding
                                              indicated that some portion of staff salaries were covered by industry, and 56% responded that
                                              industry paid for supplies and/or equipment used in their research.
NIH-PA Author Manuscript




                              Importance of Industry Support
                                              Overall, respondents indicated that industry support was important to their research and
                                              publications (Table 4). Of items with at least 25% of respondents receiving support, the
                                              following were most important: research grants or contracts (91% judging these to be extremely
                                              important, very important, or somewhat important), support for staff or study coordinators
                                              (79%), biomaterials (78%), and support for students or fellows (74%). Although smaller in
                                              number, industry support was extremely or very important in the areas of patents and new
                                              product/company development.

                              Disclosure to Human Subjects
                                              Respondents who had received one or more forms of research and publication support from
                                              industry were asked a screening question to identify those whose research projects in the last
                                              five years involved human subjects. This subset of 139 medical researchers was then asked


                                                   Account Res. Author manuscript; available in PMC 2009 October 7.




                                                                                         4                                          Exhibit 308
                               Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 146 of 389
                           Tereskerz et al.                                                                                                                  Page 5


                                                about institutional disclosure requirements (mandated disclosure to human subjects) for
                                                financial arrangements with industry. They were asked if disclosure of each element was
                                                required at their institution, and—if not required—how often they make the disclosure in their
NIH-PA Author Manuscript




                                                own studies. Table 5 presents these results. Interestingly, many institutions do not require
                                                disclosure of investigator financial relationships with industry to research subjects. In
                                                institutions without such requirements, the data reveal considerable variability in researcher
                                                disclosure practices.

                              Industry Support and Research Integrity
                                                Requests by Industry Sponsors—The questionnaire gave different treatment to
                                                questionable action by sponsors as opposed to questionable action by researchers themselves.
                                                With regard to sponsor requests or pressures, we directly asked respondents who reported
                                                having industry support for their research and publication: “Has an industry-connected sponsor
                                                ever asked you to do any of the following?” With respect to researchers acceding to improper
                                                requests (for example, actually suppressing unfavorable results), we protected our respondents
                                                by asking only for “first-hand knowledge” of such events.

                                                Table 6 shows the results for industry requests, based on the reports of the 231 respondents
                                                who receive industry support for their research and publication and answered this series of
                                                questions. 4 Only 4% reported that a sponsor had ever asked them to withhold research results
                                                from publication, but 13% said they had been asked to delay publication of research results.
NIH-PA Author Manuscript




                                                Nearly 8% have been asked by a sponsor to present research results in a way that favors the
                                                sponsor’s drug or product. About 7% have been asked by an industry sponsor to keep the
                                                research results secret. Far more common (and of lesser concern) were reports of being asked
                                                to give the sponsor prepublication review (61%) and being asked to acknowledge the sponsor
                                                in the publication (62%).

                                                To investigate whether receipt of these requests was associated with the importance of industry
                                                support for the respondent’s research, we constructed an index of industry support by summing
                                                together responses to the ten items listed in Question 7 (Appendix A). The construction of the
                                                index, which has a reliability (Cronbach’s alpha) of .88, is detailed in Appendix B. As seen in
                                                Table 7, the importance of industry support to a respondent’s research and publication has a
                                                significant relationship with the frequency of many sponsor requests. Considering only those
                                                who scored high on the index of support, meaning that they received several forms of industry
                                                support that they rated as “very important” or “extremely important,” we found that 28% had
                                                been asked either to withhold results, delay publication, present results more favorably, or keep
                                                the project secret. The frequency of receiving one of these requests is significantly related to
                                                higher scores on the support index.
NIH-PA Author Manuscript




                                                All Respondents’ First-Hand Knowledge of Questionable Practices—All
                                                respondents were asked about their first-hand knowledge5 of research practices associated with
                                                industry-sponsored research at their institution. Table 7 shows responses related to knowledge
                                                of compromises in research integrity because of a request or pressure from an industry sponsor.
                                                When all respondents are considered, fairly small percentages reported any compromise.




                              4Some respondents who answered “yes” to one or more of the research and publication support items in the Question 7 series skipped
                              the long series of follow-up questions that applied to them. While 275 answered “yes” to one or more of the Question 7 items, only 231
                              answered the follow-ups. Most of those who skipped the follow-ups had reported little or no support that they considered important in
                              the Question 7 series.
                              5First hand is defined as: from the original source or personal experience; direct. Compact Oxford English Dictionary. Available at
                              http://www.askoxford.com.


                                                      Account Res. Author manuscript; available in PMC 2009 October 7.




                                                                                               5                                                       Exhibit 308
                               Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 147 of 389
                           Tereskerz et al.                                                                                              Page 6


                                              However, when responses were categorized according to the importance of industry support,
                                              using the support index, statistically significant increases were seen in the reports of these
                                              compromises as the importance of industry support increased (Table 7). For those researchers
NIH-PA Author Manuscript




                                              who assigned the greatest importance to their industry support, the rates of first-hand
                                              knowledge were: 25% for delaying publication, 17% for presenting results to favor the sponsor,
                                              and 11% for suppression of publication because of pressure from the sponsor.

                                              All respondents were asked whether there are people in their “department or work unit”
                                              currently receiving support from industry sources (question 22, Appendix A); 59% said “yes.”
                                              Those who said “yes” were more likely to have first-hand knowledge of delaying publication
                                              (16% with knowledge compared to 9% without); to know of results presented to favor the
                                              sponsor (7% compared to 3%); and, to know of cases in which results were suppressed (6%
                                              compared to 2%). Each of these contrasts is statistically significant.

                                              Respondents from Departments with Industry-Sponsored Research—A second
                                              set of questions asking for first-hand knowledge was directed only to the subset of respondents
                                              reporting (in question 22) that others in their department or research unit receive financial
                                              support from industry-connected sponsors (n = 173; see Table 8). Fifteen respondents out of
                                              173 (9%) reported first-hand knowledge that the well-being of research participants at their
                                              institution was compromised because of industry support of researchers in their department.
                                              In 40% of these instances (six cases), the well-being of participants was either seriously or
NIH-PA Author Manuscript




                                              significantly compromised.

                                              Other compromises were noted as well: 28% reported that the publication of research results
                                              had been compromised; 25% reported that the interpretation of research data at their institution
                                              had been compromised; and, 35% reported that research initiatives had been compromised
                                              because individuals in their department or research unit were supported by industry. Twenty
                                              percent believed that scientific advancement in their area of research had been compromised
                                              by industry support.

                                              Consistent with our other findings, the more important industry support is to respondents’
                                              research and publication, the more likely it is that they have first-hand knowledge of these
                                              compromises to research. The pattern of increased reporting with increased importance of
                                              industry support to the researcher is evident to some extent for all five types of compromise,
                                              and is statistically significant for four of the five items.

                              Discussion
                                              What new information does this study provide? It represents the first recent attempt to gather
                                              data from the leading research institutions on financial arrangements between medical school
NIH-PA Author Manuscript




                                              investigators and industry that explores not only what types of financial relationships exist and
                                              with whom but also shows association between industry support and first-hand knowledge of
                                              questionable integrity practices. We purposely sampled major research-intensive institutions,
                                              assuming that these institutions would yield the greatest number of active researchers receiving
                                              industry support.

                                              An important new finding is the report of 9% of respondents with industry-funded colleagues
                                              that had first-hand knowledge of compromises to the well-being of research subjects at their
                                              institution because researchers in their department/research unit received industry sponsorship.
                                              One way to view this finding is that only a small subset of these participants (n = 15) reported
                                              this, with 9 respondents noting that the compromise was minor. However, the concern is not
                                              that compromising the well-being of human research participants happens frequently but that



                                                   Account Res. Author manuscript; available in PMC 2009 October 7.




                                                                                         6                                          Exhibit 308
                               Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 148 of 389
                           Tereskerz et al.                                                                                              Page 7


                                              it happens at all. There should be zero tolerance for compromising the well-being of human
                                              research participants in any study, regardless of the source of the study’s support.
NIH-PA Author Manuscript




                                              Further, the finding that significant numbers of respondents in units with industry support have
                                              noted compromises to research initiatives (35%), publication (28%), interpretation of data
                                              (25%), and overall scientific advancement (20%) is of concern.

                                              This concern is compounded when you take into account our results showing that most
                                              respondents who received industry support indicated that industry financing of research
                                              through grants and contracts is important to their research/publications. This is particularly
                                              troubling in light of the finding that the more important the support of industry to respondents,
                                              the greater the pressure seen from sponsors and the greater the respondents’ first-hand
                                              knowledge of compromises to research integrity. Researchers responding to this survey with
                                              more and important industry support are significantly more likely to report receiving requests
                                              to withhold research results, delay publication, present results in ways that favor the sponsor’s
                                              product, or keep the project and results secret. Furthermore, the level of first-hand knowledge
                                              of such compromises is significantly greater among those for whom industry support is most
                                              important. This pattern of results can be understood in terms of Emerson’s (Emerson, 1962)
                                              classic observation about power relations in a dyad: the power of A over B is the inverse of
                                              B’s dependence on A for key resources. If an investigator rates industry support as very
                                              important, it may indicate a degree of dependence on such support that empowers the sponsor
NIH-PA Author Manuscript




                                              to make improper requests of the investigator.

                                              Our data demonstrate that senior-level investigators who responded to the survey receive a
                                              wide variety of industry-sponsored support which is important for their careers, and that
                                              industry support of research and researchers is pervasive in the clinical and research
                                              departments of top U.S. research institutions.

                                              Indeed, two-thirds (66%) of our sample reported receiving support from industry-connected
                                              sources. Full professors and those with large numbers of publications were significantly more
                                              likely to receive industry support than were their more junior colleagues. A recent study of
                                              practicing physicians (Campbell, Russell et al., 2007) also reported the prevalence of industry
                                              sponsorship. Examining a wider variety of support in more categories, our data show higher
                                              levels of industry support among our respondents, presumably due to our sampling method.

                                              The data presented here now bring into national focus the quandary that industry sponsorship
                                              of research presents. Various financial relationships with industry are both prevalent and
                                              considered important by investigators with regard to the conduct of their research. This is not
                                              surprising given that industry is the primary financier of clinical research. Clearly, research
                                              grants, consulting, and honoraria are the primary means by which industry pays investigators
NIH-PA Author Manuscript




                                              (Tereskerz, 2007). In this study, ownership interests in sponsoring companies occur
                                              infrequently. However, when such an equity interest exists, it appears to be substantial. This
                                              type of financial entanglement has been implicated in some of the more notorious anecdotal
                                              cases of research abuse (Tereskerz, 2007).

                                              That these patterns are seen among those most deeply immersed in industry supported research,
                                              and that these individuals are also the most senior and prolific members of their departments,
                                              is a disturbing finding. Our data thus lend credence to concerns being raised in the literature
                                              (Tereskerz, 2007; Bero and Rennie, 1996; Kjaergard and Als-Nielsen, 2002; Stelfox et al.,
                                              1998, Davidson, 1986; Friedberg et al., 1999; and Bekelman et al., 2003).

                                              Our data indicate that researchers’ financial arrangements with industry are not always fully
                                              disclosed to research subjects. In addition, research institutions do not universally require
                                              disclosure of researcher’s equity interests in the sponsoring company, joint commercial

                                                   Account Res. Author manuscript; available in PMC 2009 October 7.




                                                                                         7                                          Exhibit 308
                               Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 149 of 389
                           Tereskerz et al.                                                                                                Page 8


                                              ventures with the sponsor, other financial payments, and funding of key personnel and
                                              equipment. In situations where such disclosures are not required by the institution, our
                                              respondents varied in their disclosure practices.
NIH-PA Author Manuscript




                                              Taken together, these findings of nondisclosure of industry connections, compromises to
                                              research results, publications and scientific advancement, and compromises to human subject
                                              well-being provide evidence to suggest that efforts to educate investigators about their moral
                                              obligations have not fully succeeded. Even if one were to argue that these compromises are
                                              minor, they demonstrate a lack of respect for those who volunteer in good faith as research
                                              participants and a lack of attention to scientific objectivity and integrity. Industry sponsors and
                                              the scientific community need to review the adequacy of their efforts in light of these findings.

                                              Because industry-supported respondents were significantly more likely to be the most senior
                                              and prolific researchers, their leadership and potential influence over the cultures of individual
                                              research units are considerable. Our data raise the possibility of research cultures in which
                                              abuses of research integrity are known but are not openly discussed or addressed. Recent
                                              findings of reluctance on the part of U.S. physicians to report incompetence or serious mistakes
                                              of peers (Campbell, Russell et al., 2007) lend credence to these concerns.

                              Study Limitations
                                              The study’s primary limitation is the response rate. Lower response rates are expected when
NIH-PA Author Manuscript




                                              the questions involve sensitive topics. In fact, this study’s response rate compares favorably
                                              to a recent study reporting national survey results on research misconduct which had a 31%
                                              response rate (Pryor et al., 2007). In addition, others have noted increasing difficulty in
                                              obtaining physicians’ responses to surveys and have reported response rates similar to those
                                              reported here (Campbell, Russell et al., 2007). It is well recognized among survey
                                              methodologists that physician response rates tend to be lower than those of other individuals
                                              (Campbell, Regan et al., 2007; Cummings et al., 2001; and VanGeest et al., 2007). Rates are
                                              even lower when no monetary incentive is used to encourage respondents to reply, as was the
                                              case in this study (Kaspryzk et al., 2001). We determined that it was inappropriate to use such
                                              an incentive in a study that had financial conflict of interest as a focus.

                                              This issue and our purposive sampling approach mean that we cannot generalize from this
                                              sample to the U.S. medical school population. Additional research with larger samples is
                                              needed and likely will require incentives to increase the percentage of respondents.

                                              By asking for first-hand knowledge of compromises to research integrity due to industry
                                              sponsorship, we chose to accept some risk that participants would respond from incomplete
                                              knowledge or low opinion of colleagues rather than based on their direct experience. Certainly
NIH-PA Author Manuscript




                                              our strict guarantees of anonymity were designed to mitigate this possibility, but we cannot
                                              assess whether responses were skewed based on these factors. Given the proportionally large
                                              number of respondents at selected institutions, there is a possibility that one incident was noted
                                              by multiple participants. To minimize this possibility, one of the two first-hand knowledge
                                              questions asked specifically about “people in your department or research unit” who were
                                              supported by industry-connected sponsors. To address the potential concern that a single case
                                              at one institution may be over represented, we examined the record of questionnaire returns
                                              by institution and department, based on those whose affiliation was known because they
                                              returned a separate postcard (N = 410) confirming participation. We cannot directly verify how
                                              many departments reported any specific practice. However, the broad pattern of response
                                              achieved across 102 departments from every institution sampled makes it unlikely that
                                              respondents’ reports of questionable practices represent only one or two departments or
                                              institutions. In addition, we measured first-hand knowledge rather than specific incidents.
                                              While obtaining the latter information would be difficult, even with assurance of anonymity,


                                                   Account Res. Author manuscript; available in PMC 2009 October 7.




                                                                                         8                                            Exhibit 308
                               Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 150 of 389
                           Tereskerz et al.                                                                                                          Page 9


                                              further study of the number of incidents and actual harms resulting from compromises to
                                              research integrity is needed.
NIH-PA Author Manuscript




                                              Nonresponse bias might affect the survey results in either a positive or negative direction, or
                                              not at all, depending on whether or not response tendencies correlate with the variables
                                              measured in the survey. Since the survey deals with sensitive topics (industry sponsorship and
                                              research integrity) and asks specifically about prohibited or stigmatized practices, the most
                                              likely pattern of nonresponse would be that those with the most industry support and those
                                              with greatest knowledge of questionable practices would be less likely to return their
                                              questionnaires. Such a pattern would lead to underreporting of the questionable practices. A
                                              less likely scenario, but one of potentially greater concern for this study, would be the
                                              possibility that questionable practices are overreported. This would occur if those who knew
                                              of question-able practices (by their colleagues) were eager to report them and were more likely
                                              to respond to the survey than those who knew of no such practices.

                                              Given our guarantees of anonymity to participants, no information is available on
                                              nonresponders that would allow direct test of these possibilities. However, we compared the
                                              data for early and late responders, as it is probable that late responders have more in common
                                              with nonresponders than do those who responded immediately to the survey request. This
                                              analysis compares the characteristics and responses of the 350 respondents who returned the
                                              questionnaire received in the first packet to the 159 who responded to the second packet or
NIH-PA Author Manuscript




                                              telephone reminder. Early and late responders did not differ significantly in their seniority, as
                                              measured by their years involved in research, years in clinical practice, years at institution, or
                                              number of publications. While 60% of the first-packet responders had received industry
                                              support, 69% of the second-packet responders had received such support, a statistically
                                              significant difference (p = .05) suggestive of modest underreporting of industry support. Of
                                              the three questionable practices reported in Table 7, two did not differ significantly: delay of
                                              publication and suppression of research results from sponsor pressure. However, later
                                              responders were more likely to report first-hand knowledge of results having been presented
                                              to favor the sponsor (10% of late responders as compared with 5% of early responders, p = .
                                              045). This result again suggests selective underreporting rather than overreporting in the survey
                                              results.

                                              There was no difference between early and late responders in the percentage who had
                                              departmental colleagues receiving industry support. For the questions posed to this group
                                              reported in Table 8, there were no significant differences between early and late respondents
                                              in the percentages reporting any of the five questionable practices. These indirect comparisons
                                              of response bias demonstrate that early and late responders do not differ very much, and when
                                              they did differ, it was in the direction of underreporting. While indirect, this analysis lends
NIH-PA Author Manuscript




                                              support to the survey’s findings.

                              Acknowledgments
                                              This work was supported by a grant from the National Institute of Neurological Disorders and Stroke, National
                                              Institutes of Health through the Office of Research Integrity, Department of Health AND Human Services #R01 NS
                                              44523-01A1. We thank the staff at the UVA CSR for assistance with analysis and preparation of tables.


                              References
                                              American Association for Public Opinion Research (AAPOR). Lenexa, KS: AAPOR; 2008 [Accessed
                                                March 18, 2009]. Standard Definitions: Final Dispositions of Case Codes and Outcome Rates for
                                                Surveys. Available at www.aapor.org/standarddefinitions.
                                              Bekelman YL, Yan L, Gross CP. Scope and impact of financial coi’s in biomedical research. JAMA
                                                2003;289:454–465. [PubMed: 12533125]


                                                   Account Res. Author manuscript; available in PMC 2009 October 7.




                                                                                          9                                                     Exhibit 308
                               Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 151 of 389
                           Tereskerz et al.                                                                                                      Page 10


                                              Bero LA, Rennie D. Influences on the quality of published drug studies. Int J Technol Assess Health Care
                                                 1996;12:209–937. [PubMed: 8707496]
                                              Blumenthal D, Campbell DG, Causion N, Seashore LK. Participation of life-science faculty in research
NIH-PA Author Manuscript




                                                 relationships with industry. New Engl J Med 1996;335:1734–1739. [PubMed: 8929266]
                                              Bodenheimer T. Uneasy alliance—Clinical investigators and the pharmaceutical industry. New Engl J
                                                 Med 2000;342:1539–1544. [PubMed: 10816196]
                                              Boyd E, Bero LA. Assessing faculty financial relationships with industry: A Case Study. JAMA
                                                 2000;284:2209–2214. [PubMed: 11056592]
                                              California Environmental Protection Agency. Integrated Waste Management Board. Outreach Research
                                                 —Survey and focus groups. DIYers and Used Oil Disposal. Initial results and recommendations. 2002
                                                 Jan.
                                              Campbell EG, Regan S, Gruen RL, Ferris TG, Sowmya RR, Cleary PD, Blumenthal D. Professionalism
                                                 in medicine: Results of a national survey of physicians. Annals of Internal Medicine 2007;147(11):
                                                 795–802. [PubMed: 18056665]
                                              Campbell EG, Russell LG, Mountford J, Miller LG, Cleary PD, Blumenthal D. A national survey of
                                                 physician-industry relationships. New Engl J Med 2007;356:1742–1750. [PubMed: 17460228]
                                              Chaudhry S, Schroter S, Smith R, Morris J. Does declaration of competing interests affect readers’
                                                   perceptions? A randomized trial. BMJ 2002;325:1391–1392. [PubMed: 12480854]
                                              Cummings SM, Savitz LA, Konrad TR. Reported response rates to mailed physician questionnaires.
                                                   Health Services Research 2001;35:1347–1355. [PubMed: 11221823]
                                              Davidson RA. Source of funding and outcome of clinical trials. J Gen Int Med 1986;1:155–158.
NIH-PA Author Manuscript




                                              Dillman, D. The Tailored Design Method. Vol. 2nd Edition. Hoboken, NJ: John Wiley; 2000. Mail and
                                                   Internet Surveys.
                                              Emerson RM. Power-dependence relations. American Sociological Review 1962;27(1):31–41.42 CFR
                                                   Pt. 50 Subpart F
                                              Friedberg M, Saffran B, Stinson TJ, Nelson W, Bennett CL. Evaluation of conflict of interest in economic
                                                   analyses of new drugs used in oncology. JAMA 1999;282:1453–1457. [PubMed: 10535436]
                                              Kaplan S, Brownlee S. Dying for a cure: Why cancer patients often turn to risk experimental treatments
                                                   —and wind up paying with their lives. U.S. News & World Report 1999 Oct.;11:34. [PubMed:
                                                   10621514]
                                              Kaspryzk D, Lawrence JS, Phillips WR. The effect of variations in mode of delivery and monetary
                                                   incentive on physicians’ responses to mailed survey assessing standard practice patterns. Evaluation
                                                   & the Health Professions 2001;24:3–17.
                                              Kim SYH, Millard RW, Nisbet P, Cox C, Caine ED. Potential research participants’ views regarding
                                                   researcher and institutional financial conflicts of interest. Journal of Medical Ethics 2004;30:73–79.
                                                   [PubMed: 14872080]
                                              Kjaergard LL, Als-Nielsen B. Association between competing interests and authors’ conclusions:
                                                   Epidemiological study of randomized clinical trials. BMJ 2002;325:249. [PubMed: 12153921]
                                              Maatz CT. University physician-research conflicts of interest: The inadequacy of current controls and
NIH-PA Author Manuscript




                                                   proposed reform. High Tech. L. J 1993;7:137–188.
                                              National Institutes of Health. Conference on Human Subject Protection and Financial Coi’s Transcript.
                                                   2000 Aug 16. Available at http://ohrp.osophs.dhhs.gov/coiconflictofinterest8-15.htm.
                                              Peterson’s Guide to Graduate Programs in the Biological and Agricultural Sciences. Vol. 28th ed..
                                                   Princeton, N.J: Peterson’s Guides; 1997.
                                              Pryor ER, Habermann B, Broome ME. Scientific misconduct from the perspective of research
                                                   coordinators: A national survey. J Med Ethics 2007;33:365–369. [PubMed: 17526690]
                                              Public Health Service. Draft Interim Guidance. Financial Relationships in Clinical Research: Issues for
                                                   Institutions, Clinical Investigators, and IRBs to Consider When Dealing with Issues of Financial
                                                   Interests and Human Subject Protection. 2001 Jan 10. Available at
                                                   http://ohrp.osophs.dhhs.gov/nhrpac/mtg12-00/finguid.htm.
                                              Reed CR, Camargo CA. Recent trends and controversies in industry-sponsored clinical trials. Acad Emerg
                                                   Med 1999;6:833–839. [PubMed: 10463557]




                                                   Account Res. Author manuscript; available in PMC 2009 October 7.




                                                                                       10                                                    Exhibit 308
                                    Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 152 of 389
                                Tereskerz et al.                                                                                                        Page 11


                                                        Rochon PA, Berger PB, Gordon M. The evolution of clinical trials: Inclusion and representation. CMAJ
                                                            1998;159:1373–1374. [PubMed: 9861206]
                                                        Schroter S, Morris J, Chaudhry S, Smith R, Barratt H. Does the type of competing interest statement
NIH-PA Author Manuscript




                                                            affect readers’ perceptions of the credibility of research? BMJ 2004;328:742–743. [PubMed:
                                                            14980983]
                                                        Stelfox HT, Chua G, O’Rourke K, Detsky AS. Conflict of interest in the debate over calcium-channel
                                                            antagonists. N Engl J Med 1998;338:101–106. [PubMed: 9420342]
                                                        Tereskerz, PM. Riding the Green Wave. Financial Coi’s in Industry Sponsored Clinical Research: A Law
                                                            and Policy Analysis. Hagerstown, MD: University Publishing Group; 2007.
                                                        Tereskerz PM, Moreno J. Ten steps to developing a national agenda to address financial coi’s in industry
                                                            sponsored clinical research. Account in Res 2005;12:1–17. [PubMed: 16021788]
                                                        VanGeest JB, Johnson TP, Welch V. Methodologies for improving response rates in surveys of
                                                            physicians. Eval & Health Prof 2007;30:303–321.


                                   Appendix A: Selected Survey Questions
                                   Definition of Industry-Connected Support
                                                        We are interested in learning more about the support that university medical researchers receive
                                                        from industry-connected sources. These sources include commercial and industrial firms that
                                                        make or market drugs, medical devices, or other medical products. Also included are private
                                                        foundations that are closely linked or associated with any such firm. We distinguish these
NIH-PA Author Manuscript




                                                        industry-connected sources from other sources of funding, such as federal grants and contracts,
                                                        funding from state and local government, quasi-governmental or public organizations, health-
                                                        oriented nonprofits, or any other entity not closely linked to the medical industry itself.
                                                              Definition: Industry-connected sources of research funding are for-profit firms that
                                                              make or market medical products (including drugs and devices), and any private
                                                              foundations or nonprofit organizations closely linked to them.

                                   Wording of Specific Questions
                                                        Note: Questions 7 and 8 were used to define those with and without industry support and to
                                                        construct the index of industry support. Question 17 is used in Table 6. Question 21 is used in
                                                        Table 7. Question 23 is used in Table 8. Question 22 is used in the analysis.
                                                              7.   We list ten types of support that researchers may receive from industry connected
                                                                   sources. How important was each of the following received from industry-connected
                                                                   sources in support of your research or publication?
                                                              If you have not received a particular type of support from an industry-connected source
NIH-PA Author Manuscript




                                                              in the past five years, please indicate this by circling the number 8 in the last column.


                                                                                                                                                         Not
                                                                                                                                                      received
                                                                           Extremely            Very               Somewhat         Not at all         in past
                           Industry-connected support                      important           mportant            important       important           5 years


                           a.               Research contract or               1                   2                   3               4                 8
                                            grant
                           b.               Equipment                          1                   2                   3               4                 8
                           c.               Biomaterials                       1                   2                   3               4                 8
                                            (reagents, clones,
                                            antibodies, tissues,
                                            cell lines, etc.)




                                                              Account Res. Author manuscript; available in PMC 2009 October 7.




                                                                                                  11                                                Exhibit 308
                                    Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 153 of 389
                                Tereskerz et al.                                                                                                      Page 12




                                                                                                                                                       Not
NIH-PA Author Manuscript




                                                                                                                                                    received
                                                                             Extremely               Very                 Somewhat     Not at all    in past
                           Industry-connected support                        important              mportant              important   important      5 years


                           d.               Discretionary funds or                1                      2                     3            4          8
                                            gifts to your
                                            institution
                           e.               Support for students                  1                      2                     3            4          8
                                            or fellows
                           f.               Trips to professional                 1                      2                     3            4          8
                                            meetings
                           g.               Honoraria                             1                      2                     3            4          8
                           h.               Gifts (worth more                     1                      2                     3            4          8
                                            than $100) made to
                                            you as an individual
                           i.               Support for staff or                  1                      2                     3            4          8
                                            study coordinators
                           j.               Funds for publication                 1                      2                     3            4          8
                                            costs
NIH-PA Author Manuscript




                                                        Please summarize your responses above by answering this question:
NIH-PA Author Manuscript




                                   Direct Questions for Respondents with Industry Support

                           17. Has an industry-connected sponsor ever asked you to do any of the following?                            No            Yes


                           a.                               Withhold research results from publication                                  N             Y
                           b.                               Delay publication of research results                                       N             Y
                           c.                               Present results in a way which reflects more favorably on the sponsor’s     N             Y
                                                            drug or product
                           d.                               Acknowledge the sponsor in the publication                                  N             Y
                           e.                               Grant the sponsor prepublication review of any resulting manuscripts        N             Y



                                                              Account Res. Author manuscript; available in PMC 2009 October 7.




                                                                                                         12                                         Exhibit 308
                                    Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 154 of 389
                                Tereskerz et al.                                                                                                           Page 13




                           17. Has an industry-connected sponsor ever asked you to do any of the following?                                 No             Yes
NIH-PA Author Manuscript




                           f.                                Keep the research project and results secret                                   N              Y
                           g.                                Convey all resulting patents to the sponsor                                    N              Y
                           h.                                Participate in research that involves proprietary information                  N              Y




                                   First-Hand Knowledge Questions for All Respondents
                                                       The following questions refer to any research conducted at your current institution, whether
                                                       or not you were involved in the research.


                           21.                     Do you have first-hand knowledge of any research conducted at your                       No             Yes
                                                   institution where any of the following occurred because of a request or pressure
                                                   from an industry-connected sponsor?


                           a.                      Research results were suppressed or withheld from publication                             N             Y
                           b.                      Publication of research results was delayed                                               N             Y
NIH-PA Author Manuscript




                           c.                      Results were presented in a way that reflects more favorably on the sponsor’s drug        N             Y
                                                   or product



                                                       22. Are there other people in your current department or research unit who receive financial
                                                       support from industry-connected sponsors?




                                                                23. Based on your first-hand knowledge, to what extent have any of the following ever
                                                                    been compromised because people in your department or research unit were supported
NIH-PA Author Manuscript




                                                                    by industry-connected sponsors?


                                                                                                                              Only in     No compromise     Don’t
                                                                            Seriously            Significantly               minor ways      occurred       know


                           a.            Research initiatives                   1                      2                         3               8               9
                           b.            Interpretation of data                 1                      2                         3               8               9
                           c.            Publication of results                 1                      2                         3               8               9
                           d.            The well-being of                      1                      2                         3               8               9
                                         research subjects
                           e.            Scientific advancement                 1                      2                         3               8               9
                                         in your area of research




                                                                Account Res. Author manuscript; available in PMC 2009 October 7.




                                                                                                            13                                            Exhibit 308
                               Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 155 of 389
                           Tereskerz et al.                                                                                            Page 14


                              Appendix B: The Index of Industry Support
                                              Question 7 lists ten sources of industry support for research and publication. Respondents rated
NIH-PA Author Manuscript




                                              each item on a 1 to 4 scale, with 1 indicating “extremely important” and 4 indicating “not at
                                              all important.” They could also indicate if they had not received this form of support in the
                                              past five years. To create the support index, these responses were first recoded so that a 0
                                              indicated no such support, a 1 indicated that the support was “not at all important,” and so on
                                              up to a 4 to indicate extreme importance. A reliability check on the items when so recoded
                                              yielded a Cronbach’s alpha score of .884, indicated strong inter-item correlations. Accordingly,
                                              the items were summed to yield an index that could range from 0 to 40. In this survey, actual
                                              scores on the index ranged from 0 to 36, with a median score of 3 and mean score of 5. For
                                              analysis purposes, this index was grouped into four categories: respondents with “no support,”
                                              as shown by a score of 0 (39% of the sample); those with “little support,” shown by a score of
                                              1 to 4 (21%); those with “some support,” shown by a score of 5–12 (21%); and those with
                                              “important support,” with scores of 13 or more on the index (19%). In Table 6, the first two
                                              categories are grouped together and labeled as “unimportant support,” since the questions
                                              reported in that table were not supposed to be answered by those who had no support.
NIH-PA Author Manuscript
NIH-PA Author Manuscript




                                                   Account Res. Author manuscript; available in PMC 2009 October 7.




                                                                                       14                                          Exhibit 308
                                      Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 156 of 389
                                 Tereskerz et al.                                                                                                    Page 15

                                                                                       TABLE 1
                           Respondents’ Demographic Characteristics

                                                                                                                                          Overall
NIH-PA Author Manuscript




                              Label                                                         Category                                 n                   %


                              Gender (A42)                                                    Male                                  360                71.1
                                                                                             Female                                 146                28.9
                              Years involved in research (A37)                                 0–5                                   39                 7.6
                                                                                               6–10                                  94                18.3
                                                                                               11+                                  382                74.2
                              Years involved in clinical practice (A38)                        0–5                                  271                54.2
                                                                                               6–10                                  43                 8.6
                                                                                               11+                                  186                37.2
                              Years worked at institution (A39)                                0–5                                  124                23.9
                                                                                               6–10                                 108                20.8
                                                                                               11+                                  286                55.2
                              Number of publications in last 2 years                           0–1                                   35                 6.8
                              (A40)
NIH-PA Author Manuscript




                                                                                               2–3                                  123                24.0
                                                                                               4–5                                  117                22.9
                                                                                               6–10                                 123                24.0
                                                                                               11+                                  114                22.3
                              Academic rank (A41)                                         Full Professor                            231                44.7
                                                                                       Associate Professor                          121                23.4
                                                                                        Assistant Professor                         144                27.9
                                                                                              Other                                 21                  4.1
NIH-PA Author Manuscript




                                                                 Account Res. Author manuscript; available in PMC 2009 October 7.




                                                                                                       15                                           Exhibit 308
                                                                                 NIH-PA Author Manuscript                                   NIH-PA Author Manuscript                      NIH-PA Author Manuscript
                                                                                                                                                                TABLE 2
                                                                                                         Overall Support by Demographic Variables

                                                                                                                                                                                      Industry
                                                                                                                                                      Overall                          support           No support

                                                                                    Label                                 Category                n              %        P value    n            %      n             %      N
                                                                                                                                                                                                                                   Tereskerz et al.




                                                                                    Gender (A42)                             Male               360             71.1         .001   261          77.2   99            58.9   506
                                                                                                                           Female               146             28.9                 77          22.8   69            41.1
                                                                                    Years involved in research               0–5                 39              7.6         .001    22           6.4   17             9.9   515
                                                                                    (A37)
                                                                                                                             6–10                94             18.3                 50          14.5   44            25.7
                                                                                                                             11+                382             74.2                272          79.1   110           64.3
                                                                                    Years involved in clinical               0–5                271             54.2       <.001    157          47.1   114           68.3   500
                                                                                    practice (A38)
                                                                                                                             6–10                43              8.6                 27           8.1    16            9.6
                                                                                                                             11+                186             37.2                149          44.7    37           22.2
                                                                                    Years at worked at                       0–5                124             23.9         .011    71          20.5    53           30.8   518
                                                                                    institution (A39)
                                                                                                                             6–10               108             20.8                 69          19.9    39           22.7
                                                                                                                             11+                286             55.2                206          59.5    80           46.5
                                                                                    Number of publications in                0–1                 35              6.8       <.001     18           5.2    17           10.1   512




16
                                                                                    last 2 years (A40)
                                                                                                                             2–3                123             24.0                 75          21.9    48           28.4
                                                                                                                             4–5                117             22.9                 72          21.0    45           26.6
                                                                                                                             6–10               123             24.0                 82          23.9    41           24.3
                                                                                                                             11+                114             22.3                 96          28.0    18           10.7




              Account Res. Author manuscript; available in PMC 2009 October 7.
                                                                                    Academic rank (A41)                 Full Professor          231             44.7        <001    176          50.9    55           32.2   517
                                                                                                                      Associate Professor       121             23.4                 87          25.1    34           19.9
                                                                                                                      Assistant Professor       144             27.9                 79          22.8    65           38.0
                                                                                                                            Other                21              4.1                  4           1.2    17            9.9
                                                                                                                                                                                                                                              Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 157 of 389
                                                                                                                                                                                                                                   Page 16




Exhibit 308
                                                                                 NIH-PA Author Manuscript                                 NIH-PA Author Manuscript                          NIH-PA Author Manuscript
                                                                                                                                                              TABLE 3
                                                                                                       Research and Publication Support by Demographic Variables

                                                                                                                                                                                  Industry support for
                                                                                                                                                    Overall                            Res&Pub                No support

                                                                                    Label                               Category               n               %        p value       n                  %    n             %      n
                                                                                                                                                                                                                                        Tereskerz et al.




                                                                                    Gender (A42)                           Male               348             71.5       <.001      235             78.3     113           60.4   487
                                                                                                                         Female               139             28.5                   65             21.7      74           39.6
                                                                                    Years involved in research             0–5                 34              6.9       <.001       20              6.6     14             7.3   496
                                                                                    (A37)
                                                                                                                           6–10                92             18.5                   40             13.2      52           27.1
                                                                                                                           11+                370             74.6                  244             80.3     126           65.6
                                                                                    Years involved in clinical             0–5                262             54.2       <.001      139             47.0     123           65.8   483
                                                                                    practice (A38)
                                                                                                                           6–10                40              8.3                   24              8.1      16            8.6
                                                                                                                           11+                181             37.5                  133             44.9      48           25.7
                                                                                    Years worked at institution            0–5                120             24.0        .024       62             20.3      58           30.1   499
                                                                                    (A39)
                                                                                                                           6–10               102             20.4                   61             19.9      41           21.2
                                                                                                                           11+                277             55.5                  183             59.8      94           48.7
                                                                                    Number of publications in              0–1                 34              6.9       <.001       15              5.0      19           10.0   493




17
                                                                                    last 2 years (A40)
                                                                                                                           2–3                118             23.9                   58             19.1      60           31.6
                                                                                                                           4–5                108             21.9                   66             21.8      42           22.1
                                                                                                                           6–10               119             24.1                   75             24.8      44           23.2
                                                                                                                           11+                114             23.1                   89             29.4      25           13.2




              Account Res. Author manuscript; available in PMC 2009 October 7.
                                                                                    Academic rank (A41)               Full Professor          226             45.4       <.001      161             52.6      65           33.9   498
                                                                                                                    Associate Professor       117             23.5                   70             22.9      47           24.5
                                                                                                                    Assistant Professor       137             27.5                   72             23.5      65           33.9
                                                                                                                          Other                18              3.6                    3              1.0      15            7.8
                                                                                                                                                                                                                                                   Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 158 of 389
                                                                                                                                                                                                                                        Page 17




Exhibit 308
                                                                                 NIH-PA Author Manuscript                               NIH-PA Author Manuscript                      NIH-PA Author Manuscript
                                                                                                                                                          TABLE 4
                                                                                                  Outcomes of Research over Past Five Years and Importance of Industry Support to Research and Outcomes

                                                                                                                                        Received
                                                                                                                                        support
                                                                                                                                          (%)                                        Importance (%)

                                                                                                                                                                    Extremely       Very         Somewhat     not at all
                                                                                                                                                                                                                                 Tereskerz et al.




                                                                                    Label                                            Yes            No      n       important   important        important   important      n


                                                                                    a.      Research contract or grant               40.8          59.2   502            29.3        30.7             30.7          9.3    205
                                                                                    b.      Equipment                                24.7          75.3   498            15.4        25.2             27.6         31.7    123
                                                                                    c.      Biomaterials (reagents, clones,          32.6          67.4   500            20.9        23.3             33.7         22.1    163
                                                                                            antibodies, tissues, cell lines, etc.)
                                                                                    d.      Discretionary funds or gifts to your     25.0          75.0   500            10.4        14.4             38.4         36.8    125
                                                                                            institution
                                                                                    e.      Support for students or fellows          25.9          74.1   498            14.7        25.6             34.1         25.6    129
                                                                                    f.      Trips to professional meetings           27.1          72.9   499             5.9        17.8             42.2         34.1    135
                                                                                    g.      Honoraria                                38.5          61.5   499             2.1         8.3             24.5         65.1    192
                                                                                    h.      Gifts (worth more than $100) made        16.0          84.0   499             2.5         6.3             15.0         76.3     80
                                                                                            to you as an individual
                                                                                    i.      Support for staff or study               26.5          73.5   502            24.1        28.6             26.3         21.1    133
                                                                                            coordinators
                                                                                    j.      Funds for publication costs              21.0          79.0   501             3.8        16.2             37.1         42.9    105




18
                                                                                    k.      Patent applications                      18.6          81.4   221            25.0        45.0             15.0         15.0    40
                                                                                    l.      Patents, trademarks, or license fees     12.3          87.7   220            30.8        34.6             26.9          7.7    26
                                                                                    m.      Development of a new product that        19.6          80.4   219            45.2        35.7             14.3          4.8    42
                                                                                            is currently on the market or is
                                                                                            market development
                                                                                    n.      Development of a new company or           5.0          95.0   219            30.0        30.0             30.0         10.0    10




              Account Res. Author manuscript; available in PMC 2009 October 7.
                                                                                            commercial enterprise
                                                                                    o.      Trade secrets                             9.2          90.8   218            15.8        47.4             26.3         10.5    19
                                                                                    p.      Royalty agreements                        8.6          91.4   220            27.8        16.7             33.3         22.2    18
                                                                                    q.      Consulting arrangements                  31.7          68.3   221            15.9        23.2             37.7         23.2    69
                                                                                    r.      Discussion of employment with the         4.6          95.4   218              .0        33.3             22.2         44.4     9
                                                                                            sponsor
                                                                                    s.      Joint commercial venture                  1.8          98.2   219              .0          .0               .0        100.0     3
                                                                                                                                                                                                                                            Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 159 of 389
                                                                                                                                                                                                                                 Page 18




Exhibit 308
                                                                                 NIH-PA Author Manuscript                                            NIH-PA Author Manuscript                      NIH-PA Author Manuscript
                                                                                                                                                                            TABLE 5
                                                                                                       Rate of Disclosure of Financial Relationships with Industry to Human Research Subjects

                                                                                                                                                  Required (%)                                   If no, Disclosure (%)

                                                                                                                                                                                                                                      Not
                                                                                    Label                                                         Yes                 No        n     Always   Sometimes            Never       applicable   n
                                                                                                                                                                                                                                                  Tereskerz et al.




                                                                                    In industry-sponsored research, does your institution require you to disclose:
                                                                                    a.             equity interest in the sponsoring             69.8                30.2     139       29.4         8.8                 14.7         47.1   34
                                                                                                   company?
                                                                                    b.             that key personnel have served                63.8                36.2     138       28.9        15.6                 17.8         37.8   45
                                                                                                   as consultant or board member?
                                                                                    c.             if key personnel are paid as                  54.5                45.5     134       22.6        14.5                 24.2         38.7   62
                                                                                                   industry speaker?
                                                                                    d.             if salary for key personnel is                57.8                42.2     135       28.6        14.3                 24.5         32.7   49
                                                                                                   paid for by industry sponsor?
                                                                                    e.             if equipment is donated by                    48.8                51.2     127       10.8         3.1                 15.4         70.8   65
                                                                                                   industry sponsor?
                                                                                    f.             if personnel received monetary                55.7                44.3     131       21.6         7.8                 11.8         58.8   51
                                                                                                   gifts or honoraria from industry
                                                                                                   sponsor?
                                                                                    g.             if industry sponsor paid travel               41.3                58.7     126       11.6         5.8                 36.2         46.4   32
                                                                                                   of personnel?
                                                                                    h.             royalty agreement with industry               60.4                39.6     134       18.6         2.3                  9.3         69.8   30




19
                                                                                                   sponsor?
                                                                                    j.             if personnel have joint                       60.3                39.7     136       20.0          .0                 11.1         68.9   31
                                                                                                   commercial venture with
                                                                                                   industry sponsor?




              Account Res. Author manuscript; available in PMC 2009 October 7.
                                                                                                                                                                                                                                                             Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 160 of 389
                                                                                                                                                                                                                                                  Page 19




Exhibit 308
                                                                                 NIH-PA Author Manuscript                                         NIH-PA Author Manuscript                                               NIH-PA Author Manuscript
                                                                                                                                                                           TABLE 6
                                                                                                       Respondents with Industry Support: Receipt of Requests from Industry Sponsors*

                                                                                                                                               All respondents                Respondents                    Respondents           Respondents      p-value of
                                                                                                                                                with industry               with unimportant                  with some           with important    chi-square
                                                                                    Industry sponsor requested                                     support                  industry support               industry support      industry support       test


                                                                                    Withhold research results from publication                   9/231 (4%)                     2/66 (3%)                     2/81 (3%)             4/80 (5%)          .662
                                                                                                                                                                                                                                                                 Tereskerz et al.




                                                                                    Delay publication of research results                       30/230 (13%)                   7/66 (11%)                     9/80 (11%)           14/80 (18%)         .380
                                                                                    Present results in a way which reflects more                 18/231 (8%)                    3/66 (5%)                     2/81 (3%)            12/80 (15%)         .006
                                                                                    favorably on the sponsor’s drug or product
                                                                                    Keep the research project and results secret                 15/230 (7%)                    2/66 (3%)                     4/81 (5%)            8/79 (10%)          .177
                                                                                    (One or more of the above four requests)                    44/231 (19%)                   9/66 (14%)                    11/81 (14%)           22/80 (28%)         .036
                                                                                    Acknowledge the sponsor in the publication                  143/231 (62%)                  27/66 (41%)                   58/81 (72%)           56/80 (70%)         .000
                                                                                    Grant the sponsor prepublication review of                  140/231 (61%)                  29/66 (44%)                   48/81 (59%)           61/80 (76%)         .000
                                                                                    manuscripts
                                                                                    Convey all resulting patents to the sponsor                 34/225 (15%)                   8/66 (12%)                    12/80 (15%)           14/75 (19%)         .557
                                                                                    Participate in research that involves proprietary           91/229 (40%)                   14/66 (21%)                   30/81 (37%)           46/78 (59%)         .000
                                                                                    information


                                                                                   *
                                                                                    Denominators vary because some questions were relevant to or only answered by a subset of respondents, or there were missing data.




20
              Account Res. Author manuscript; available in PMC 2009 October 7.
                                                                                                                                                                                                                                                                            Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 161 of 389
                                                                                                                                                                                                                                                                 Page 20




Exhibit 308
                                                                                 NIH-PA Author Manuscript                                         NIH-PA Author Manuscript                                               NIH-PA Author Manuscript
                                                                                                                                                                           TABLE 7
                                                                                                       All Respondents: Industry Support and Knowledge of Compromising Research integrity*

                                                                                                                                                       Respondents                  Respondents                  Respondents         Respondents      P-value of
                                                                                                                                  All                 with no industry            with unimportant                with some         with important    chi-square
                                                                                    First-hand knowledge                      respondents                 support                 industry support             industry support    industry support       test


                                                                                    Results were presented to favor           31/499 (6%)                6/194 (3%)                  3/106 (3%)                   6/106 (6%)         16/93 (17%)         .000
                                                                                                                                                                                                                                                                   Tereskerz et al.




                                                                                    sponsor’s product because of
                                                                                    pressure from sponsor
                                                                                    Publication of research results was       64/500 (13%)              18/194 (9%)                  10/106 (9%)                 13/106 (12%)        23/94 (25%)         .002
                                                                                    delayed because of pressure from
                                                                                    sponsor
                                                                                    Research results were suppressed          21/500 (4%)                5/194 (3%)                  5/106 (5%)                   1/106 (1%)         10/94 (11%)         .003
                                                                                    because of pressure from sponsor


                                                                                   *
                                                                                    Denominators vary because some questions were relevant to or only answered by a subset of respondents, or there were missing data.




21
              Account Res. Author manuscript; available in PMC 2009 October 7.
                                                                                                                                                                                                                                                                              Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 162 of 389
                                                                                                                                                                                                                                                                   Page 21




Exhibit 308
                                                                                 NIH-PA Author Manuscript                                         NIH-PA Author Manuscript                                               NIH-PA Author Manuscript
                                                                                                                                                                           TABLE 8
                                                                                                       Industry Support and Compromising Research Integrity: Respondents with Individuals in their Department or Research unit who Receive
                                                                                                       Industry Support*

                                                                                                                           All respondents              Respondents                                         Respondents
                                                                                                                           with others in                 with no              Respondents                  with some                Respondents
                                                                                                                           unit who get                  industry              with unimportant             industry               with important     P-value of
                                                                                    First-hand knowledge                   industry support               support              industry support             support              industry support   chi-square test
                                                                                                                                                                                                                                                                      Tereskerz et al.




                                                                                    Well-being of research                 15/173 (9%)                   2/36 (6%)             2/27 (7%)                    2/50 (4%)                 9/60 (15%)         .179
                                                                                    participant compromised
                                                                                    Publication of results                 47/168 (28%)                  9/35 (26%)            4/26 (15.4%)                 8/47 (17%)               26/60 (43%)         .008
                                                                                    compromised
                                                                                    Interpretation of research data        41/162 (25%)                  7/33 (21%)            4/27 (15%)                   8/46 (17%)               22/56 (39%)         .027
                                                                                    compromised
                                                                                    Research initiatives                   56/167 (35%)                 10/34 (29%)            5/28 (18%)                   9/46 (20%)               32/59 (54%)         .000
                                                                                    compromised because
                                                                                    individuals were supported by
                                                                                    industry
                                                                                    Scientific advancement                 35/172 (20%)                  5/40 (13%)            5/26 (19%)                   6/47 (13%)               19/59 (32%)         .040
                                                                                    compromised by industry support


                                                                                   *
                                                                                    Denominators vary because some questions were relevant to or only answered by a subset of respondents, or there were missing data.




22
              Account Res. Author manuscript; available in PMC 2009 October 7.
                                                                                                                                                                                                                                                                                 Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 163 of 389
                                                                                                                                                                                                                                                                      Page 22




Exhibit 308
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 164 of 389




   EXHIBIT 309
             Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 165 of 389
                                                    Editorial

                                                    Psychother Psychosom 2009;78:1–5                                      Published online: October 14, 2008
                                                    DOI: 10.1159/000162295




Preserving Intellectual Freedom in
Clinical Medicine
Giovanni A. Fava
Department of Psychology, University of Bologna, Bologna, Italy; Department of Psychiatry,
State University of New York at Buffalo, Buffalo, N.Y., USA




   An eminent clinician of the past century, John A. Ryle,                medical practice; rather in significant part it is engaged
summarized the social responsibilities of the physician as                in special interest advocacy, pursuing and preserving so-
follows: ‘The life and work of the physician proceed under                cial power. The concept of excellence is a component of
the direction of three main influences: the scientific, the               the ideological justification of that role’ [3, p. 11]. Holman
humane, and the ethical. Whereas other men of science                     identified a decline in intellectual freedom as a major
have, until now, found it possible to pursue their intellec-              source of the ‘excellence deception’, which perpetuates
tual tasks without reference to human need and without                    prevailing practices, deflects criticism and insulates the
regard for ethical considerations other than those imme-                  profession from alternative views and social relations that
diately connected with the pursuit of the truth and re-                   would illuminate and improve health care. There are in-
spect for colleagues, the medical man has carried a far                   deed increasing threats to the preservation of intellectual
heavier and more complex burden of responsibility. He                     freedom in clinical medicine.
has had and has now in ever-increasing measure – and in
the addition to the consideration which he owes to him-
self and his dependants – a special duty to his patients, to                  The Many Faces of Censorship
the community, to his colleagues, and to his science or
calling’ [1, p. 101].                                                         There have been growing concerns about the indepen-
   These are values which Robert G. Petersdorf echoed 4                   dence of academic medicine [4–7]. Corporate interests
decades later, in 1989: ‘We can no longer tolerate the dis-               may result in self-selected academic oligarchies (special
honesty, cheating, fraud, and conflict of interest that have              interest groups) that influence clinical and scientific in-
invaded science and medicine. By choosing these profes-                   formation [5]. Members of special interest groups are not
sions we have assumed a trust that is predicated upon                     simply the easily recognizable prodigal experts who move
integrity. We must not deviate from it’ [2, p. 123].                      from one meeting to another to illustrate the wonderful
   Halstead R. Holman, in a paper published in Hospital                   properties of the drugs to be launched, who have their
Practice in 1976 [3], which anticipated some of the devel-                slides prepared and checked by the companies, who sign
opments in health care over the following 4 decades, ob-                  ghostwritten papers and are promptly substituted if they
served that ‘the medical establishment is not primarily                   do not have impact on prescriptions [8]. They are also the
engaged in the disinterested pursuit of knowledge into                    gatekeepers of corporate interest in scientific informa-


                          © 2008 S. Karger AG, Basel                      G.A. Fava, MD
                          0033–3190/09/0781–0001$26.00/0                  Department of Psychology, University of Bologna
Fax +41 61 306 12 34                                                      Viale Berti Pichat, 5
E-Mail karger@karger.ch   Accessible online at:                           IT–40127 Bologna (Italy)
www.karger.com            www.karger.com/pps                              Tel. +39 051 209 1339, Fax +39 051 243 086, E-Mail giovanniandrea.fava@unibo.it

                                                                      1                                                           Exhibit 309
         Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 166 of 389


tion. They act as editors, reviewers and consultants to                  Another subtle form of censorship is by counteracting
medical journals, scientific meetings and nonprofit re-              undesirable published information with massive doses of
search organizations, with the task of systematically pre-           propaganda. Noam Chomsky has been instrumental in
venting dissemination of data that may be in conflict                disclosing the link between propaganda and media con-
with the special interest they represent [5].                        trol [14]. Filtering information (selective perception), en-
   By carefully selecting the literature in a biased direc-          gineering opinions, using the public relations industry
tion and offering a manipulated interpretation of clinical           and marginalizing dissident cultures are the well-known
trials (including those supported by public sources) they            modalities of action. The presentation of the literature on
become ‘the role models whose views are to be taken seri-            long-term treatment with antidepressant drugs exempli-
ously’ [9]. The drug industry may thus take control of sci-          fies this strategy [15].
entific societies, clinical practice guidelines and reporting            Yet, it is deliberate self-censorship that may yield the
investigations in meetings and journals. Independent in-             most dangerous effects. As suggested by a recent survey
vestigators, who feel the moral obligation to tell the truth,        of journalists [16], it is common and eliminates the need
may object to the manipulation of evidence operated by               for editorial cuts and modifications. The typical example
these special interest groups, who retaliate: excluding              is the intervention of an established investigator in a
them from symposia, removing them from academic ap-                  drug-sponsored symposium. He or she refrains from
pointments and preventing access to sources of research              making promotional statements, leaving the dirty job to
funding [10]. Isolation is the ultimate outcome. For a               someone else in the symposium. However, he or she does
pharmaceutical company delaying or minimizing knowl-                 not comment on unsubstantiated and commercial state-
edge of a side effect of a medication has cash value. Simi-          ments from other speakers in the panel.
larly, not publishing negative studies may shift the bal-                Obviously, financial interests are not the only source
ance of subsequent meta-analyses. A recent paper [11]                of censorship in clinical medicine, and may be substitut-
provides a good illustration as to how selected publication          ed or supplemented by cultural, political and ideological
of antidepressant trials affects their apparent efficacy.            issues.
Thirty-seven of the 74 FDA-registered studies that were                  If medical knowledge is the cumulative experience of
associated with positive outcomes were published and 1               human history, ‘a legacy from those who have gone before
was not, whereas only 3 of the 36 negative studies were              to those who live today’ and ‘a social possession’ [3, p. 21],
published [11]. Physicians who are not familiar with the             then the suppression of memory (i.e. reliance on the most
scientific method may rely on meta-analyses for choosing             recent papers) and ignorance of the historical intellectual
their therapeutic tools [12]. Censorship may thus be the             debate may be other more subtle forms of censorship.
result of direct prevention of publication and dissemina-            Noam Chomsky, in an essay on the intellectual climate
tion of findings by the pharmaceutical company itself                during the Cold War [17], reminds us of how the neglect
(displaying its power as an advertiser in medical journals,          of the history of the disciplines was instrumental to pre-
a supporter of meetings and the owner of the data) or by             venting a critical attitude toward the establishment. If we
special interest groups (the trusted opinion leaders).               do not know where we came from, we have a very poor
   Yet, there are more subtle forms of censorship. One has           idea of where we are going to.
to do with setting a financial threshold for publishing re-
search findings. In recent years, there has been a progres-
sive demand for the free availability of resources on the               Preserving Intellectual Freedom
internet and for centralizing medical information. Public
access to medical journals means that the authors will                    Viewing censorship simply in terms of power from
have to pay at least part of the expenses. Publications              special interest groups would be too simplistic. The sub-
loaded with conflicts of interest would not really have any          mission process of scientific publications (with method-
problem; however, this will be a major difficulty for young          ological requirements, peer reviews, journals’ priorities
and unsupported investigators. These investigators, be-              and space) may also be perceived as a form of censorship.
cause of their inquisitive nature that may lead to new dis-          Would uncensored exchange of scientific results solve the
coveries, are the lifeblood of science [10]. The issue is thus       problem? Not quite [13]. The challenge is to preserve plu-
not open access to self-selected information, but the dis-           ralism, critical thinking and intellectual freedom in a set-
crimination of independent sources within information                ting more and more characterized by conformism, po-
overload [13].                                                       litical appropriateness and the cult of mediocrity [18].


2                    Psychother Psychosom 2009;78:1–5                                     Fava




                                                                 2                                             Exhibit 309
          Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 167 of 389


    One way to address the problem has recently been sug-                This journal seems to attract more and more ‘value-
gested [5, 19], and has to do with the value that is repre-           oriented’ scientists. As much as it can be judged by a
sented by investigators who opted for not having any sub-             crude and rough estimate such as the impact factor, its
stantial conflicts of interest (i.e. being an employee of a           content does not pass unnoticed. The journal’s 2007 Jour-
private firm; being a regular consultant or in the board of           nal Citation Reports impact factor is 5.02, which places
directors of a firm; being a stockholder of a firm related            the journal as number 9 in the psychiatry ranking and
to the field of research; owning a patent directly related to         number 4 (but actually the top journal among those that
the published work) [5]. These criteria, which are based on           publish original investigations) in the psychology rank-
work by Krimsky et al. [20], involve the concept of conti-            ing. We have tried not to forget what the histories of our
nuity of a relationship with a private firm. Occasional               disciplines teach, with tributes to outstanding clinical
consultancies, grants for performing investigations, or re-           scientists [25–28].
ceiving honoraria or refunds on specific occasions would                 We will also try to be open to different and dissenting
not be a source of substantial conflict of interest [5]. We           views, in the spirit Thomas Jefferson so aptly summa-
are often told that virtually all clinical investigators should       rized: ‘If [the] book be false in its facts, disprove them; if
have some ties with the industry, even though this is not             false in its reasoning, refute it. But, for God’s sake, let us
true (and the characteristics of these relationships may              freely hear both sides, if we choose.’
vary a great deal) [21]. Researchers without substantial
conflicts of interest, however, need support, which in-
cludes priority for obtaining grants from public agencies                Appendix
supported by taxpayers’ money and priorities, for key po-
                                                                          The following experts have supplemented the editorial board
sitions in scientific societies and journal editorships. Clin-
                                                                      by reviewing the manuscripts submitted to Psychotherapy and
ical practice guidelines should be reserved to these inves-           Psychosomatics during 2008, and are gratefully acknowledged.
tigators. Otherwise, the scientific community would soon              We would like to thank also Carlotta Belaise, who has taken care
drain itself of a reservoir of truly independent experts              of press releases. Both external referees and editorial board mem-
who can be called to advise government policy makers on               bers have disclosed potential conflicts of interest. The Editor-in-
                                                                      Chief has no conflict of interest to declare for 2008.
the safety and efficacy of treatments, on the hazards of
chemicals and on the safety of technology [20]. Taxpayers
and members of professional societies deserve scientific              Name                    City                     Country
leadership by those researchers who opt to be devoid of               G. Abbate-Daga          Turin                    Italy
substantial conflicts of interest, and may counteract the             J. Alder                Basel                    Switzerland
feudal lords of medicine [10] and the artificial boundaries           A. Andreoli             Geneva                   Switzerland
that the game of power has built in the medical system.               B.J. Arnetz             Detroit, Mich.           United States
The recent questioning of the American Psychiatric As-                R.J. Baldessarini       Boston, Mass.            United States
                                                                      M. Battaglia            Milan                    Italy
sociation’s financial management [22] underscores the                 B. Baune                Townsville               Australia
need for major changes in leadership and handling the is-             C. Belaise              Bologna                  Italy
sue of conflict of interest.                                          F. Benazzi              Forlì                    Italy
                                                                      M. Beresnevaite         Kaunas                   Lithuania
                                                                      T.K. Bouman             Groningen                The Netherlands
                                                                      A. Bravi                Bologna                  Italy
   The Journal’s Mission
                                                                      S. Büchi                Zurich                   Switzerland
                                                                      G. Cizza                Bethesda, Md.            United States
   In line with the task that was set in the early nineties           M. Chiesa               Richmond                 United Kingdom
[23], this journal has tried to foster innovative and uncon-          D. Cohen                Paris                    France
ventional thinking at the interface between medical and               F. Cosci                Firenze                  Italy
                                                                      J.A. Cottraux           Lyon                     France
behavioral sciences. Chomsky subdivides intellectuals into            K. Davidson             Glasgow                  United Kingdom
2 categories: ‘the ‘‘technocratic and policy-oriented intel-          J. de Figuereido        Cheshire, Conn.          United States
lectuals’’ – responsible, sober, constructive – and the ‘‘val-        I. Franken              Rotterdam                The Netherlands
ue-oriented intellectuals’’, a sinister grouping who pose a           J. De Fruyt             Brugge                   Belgium
threat to democracy as they devote themselves to the dero-            S. Einsendrath          San Francisco, Calif.    United States
                                                                      R. El Mallakh           Louisville, Ky.          United States
gation of leadership, the challenging of authority, and the
                                                                      S. Fabbri               Charlottesville, Va.     United States
unmasking of established institutions’ [24, p. 214].


Intellectual Freedom                                                  Psychother Psychosom 2009;78:1–5                                 3




                                                                  3                                                   Exhibit 309
           Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 168 of 389



Name                      City                      Country                 Name                      City                       Country

F. Facchinetti            Modena                    Italy                   B. Metternich             Freiburg                   Germany
F. Fallo                  Padova                    Italy                   N. Micali                 London                     United Kingdom
C. Faravelli              Florence                  Italy                   R. Mojtabai               New York, N.Y.             United States
E. Ferguson               Nottingham                United Kingdom          A. Moreira-Almeda         Durham, N.C.               United States
A. Finset                 Oslo                      Norway                  P.L. Morosini             Rome                       Italy
B. Gaudiano               Providence, R.I.          United States           A.A. Nierenberg           Boston, Mass.              United States
A.T. Gloster              Dresden                   Germany                 H. Ochitill               San Francisco, Calif.      United States
H.J. Grabe                Stralsund                 Germany                 E. Offidani               Bologna                    Italy
L. Grassi                 Ferrara                   Italy                   F. Ottolini               Bologna                    Italy
N. Greenberg              London                    United Kingdom          C. Peretti                Paris                      France
P. Gremigni               Bologna                   Italy                   T. Petersen               Boston, Mass.              United States
J. Guidi                  Bologna                   Italy                   A. Picardi                Rome                       Italy
M. Haerter                Freiburg                  Germany                 P. Porcelli               Bari                       Italy
D. Healy                  Bangor Gwynedd            United Kingdom          M. Rigatelli              Modena                     Italy
M. Hengeveld              Rotterdam                 The Netherlands         V. Romei                  Ginevra                    Switzerland
S. Hetrick                Melbourne                 Australia               J.K. Salminen             Turku                      Finland
P. Hoglend                Oslo                      Norway                  F. Semprini               Bologna                    Italy
E. Jannini                L’Aquila                  Italy                   S. Shiri                  Tel Aviv                   Israel
L. Jaycox                 Pittsburgh, Pa.           United States           B. Singer                 Princeton, N.J.            United States
E. Joosten                Nijmegen                  The Netherlands         L. Sirri                  Bologna                    Italy
N. Kawamura               Tokyo                     Japan                   N. Sonino                 Padova                     Italy
B. Kraemer                Zurich                    Switzerland             D. Spiegel                Stanford, Calif.           United States
S. Krimsky                Boston, Mass.             United States           L. Staccini               Bologna                    Italy
C. Kuehner                Mannheim                  Germany                 J. Stone                  Edinburgh                  United Kingdom
C. Lai                    Rome                      Italy                   L. Tarsitani              Roma                       Italy
J. Leckman                New Haven, Conn.          United States           E. Tossani                Bologna                    Italy
P. Leombruni              Turin                     Italy                   A. van Balkom             Amsterdam                  The Netherlands
S. Levenstein             Rome                      Italy                   S. Vanheule               Ghent                      Belgium
M.M. Linehan              Seattle, Wash.            United States           P.D. Wadhwa               Irvine, Calif.             United States
A. Lobo                   Zaragoza                  Spain                   N. Watanabe               Nagoya                     Japan
S. Loeber                 Mannheim                  Germany                 J. Wiltink                Mainz                      Germany
T. Lundin                 Uppsala                   Sweden                  D. Visani                 Bologna                    Italy
G. Maina                  Torino                    Italy                   C. Zimmermann             Verona                     Italy
L. Mangelli               Bologna                   Italy




    References

 1 Ryle JA: Changing Disciplines: Lectures on      7 Nierenberg AA, Smoller JW, Eidelman P, Wu        12 Feinstein AR: Meta-analysis: statistical al-
   the History, Method and Motives of Social         YP, Tilley CA: Critical thinking about ad-          chemy for the 21st century. J Clin Epidemiol
   Pathology. London, Oxford University Press,       verse drug effects: lessons from the psychol-       1995;48:71–79.
   1948.                                             ogy of risk and medical decision-making for      13 Fava GA, Guidi J: Information overload, the
 2 Petersdorf RG: A matter of integrity. Acad        clinical psychopharmacology. Psychother             patient and the clinician. Psychother Psy-
   Med 1989;64:119–123.                              Psychosom 2008;77:201–208.                          chosom 2007;76:1–3.
 3 Holman HR: The ‘excellence’ deception in        8 Moynihan R: Key opinion leaders: indepen-        14 Chomsky N: Media Control: The Spectacu-
   medicine. Hosp Pract 1976;11:11–21.               dent experts or drug representatives in dis-        lar Achievements of Propaganda. New York,
 4 Lexchin J, Light DW: Commercial influence         guise? BMJ 2008;336:1402–1403.                      Seven Stories, 1997.
   and the content of medical journals. BMJ        9 Iheanacho I: Paying for the view. BMJ 2008;      15 Fava GA: Long-term treatment with anti-
   2006;332:1444–1447.                               336:160.                                            depressant drugs: the spectacular achieve-
 5 Fava GA: Financial conflicts of interest in    10 Borgstein J, Watine J: Feudal lords of science      ments of propaganda. Psychother Psycho-
   psychiatry. World Psychiatry 2007; 6:19–24.       and medicine. West J Med 2001;175:139–140.          som 2002;71:127–132.
 6 Healy D: Irrational healers. Psychother Psy-   11 Turner EH, Matthews AM, Linardatos E,            16 Lee FLF, Chan JM: Professionalism, political
   chosom 2008;77:198–200.                           Tell RA, Rosenthal R: Selective publication         orientation, and perceived self-censorship.
                                                     of antidepressant trials and its influence on       Issue Studies 2008;44:205–238.
                                                     apparent efficacy. N Engl J Med 2008; 358:
                                                     252–260.




4                        Psychother Psychosom 2009;78:1–5                                             Fava




                                                                        4                                                     Exhibit 309
           Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 169 of 389


17 Chomsky N: The cold war and the universi-        21 Campbell EG, Gruen RL, Mountford J, Mil-         26 Bech P: The full story of lithium: a tribute to
   ty; in Chomsky N, Katznelson I, Lewontin            ler LG, Cleary PD, Blumenthal D: A national         Mogens Schou (1918–2005). Psychother Psy-
   RC, Montgomery D, Nader L, Ohmann R,                survey of physician-industry relationships.         chosom 2006;75:265–269.
   Siever R, Wallerstein I, Zinn H: The Cold           N Engl J Med 2007;356:1742–1750.                 27 De Figuereido JM: Demoralization and psy-
   War & the University. New York, New Press,       22 Carey B, Harris G: Psychiatric group faces          chotherapy: a tribute to Jerome D. Frank,
   1997, pp 171–194.                                   scrutiny over drug industry ties. New York          MD, PhD (1909–2005). Psychother Psycho-
18 Fava GA: The cult of mediocrity. Psychother         Times, July 12, 2008.                               som 2007;76:129–133.
   Psychosom 2005;74:1–2.                           23 Fava GA: The journal’s task. Psychother Psy-     28 Fava GA, Rafanelli C, Tossani E, Grandi S:
19 Fava GA: Should the drug industry use key           chosom 1992;57:1–2.                                 Agoraphobia is a disease: a tribute to Sir
   opinion leaders? No. BMJ 2008;336:1045.          24 Chomsky N: Interventions. San Francisco,            Martin Roth. Psychother Psychosom 2008;
20 Krimsky S, Rothenberg LS, Stott P, Kyle G:          City Lights Books, 2007.                            77:133–138.
   Scientific journals and their authors’ finan-    25 Nierenberg AA, Sonino N: From clinical ob-
   cial interests: a pilot study. Psychother Psy-      servations to clinimetrics: a tribute to Alvan
   chosom 1998;67:194–201.                             R. Feinstein, MD. Psychother Psychosom
                                                       2004;73:131–133.




Intellectual Freedom                                                          Psychother Psychosom 2009;78:1–5                                          5




                                                                          5                                                      Exhibit 309
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 170 of 389




   EXHIBIT 310
            Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20
                                                               OpenPage
                                                                   access,171
                                                                          freelyof 389 online
                                                                                 available

Essay

Medical Journals Are an Extension of the
Marketing Arm of Pharmaceutical Companies
Richard Smith



“J
          ournals have devolved into                  randomised controlled trials as one of             Fortunately from the point of
          information laundering                      the highest forms of evidence. A large          view of the companies funding these
          operations for the                          trial published in a major journal has          trials—but unfortunately for the
          pharmaceutical industry”,                   the journal’s stamp of approval (unlike         credibility of the journals who publish
wrote Richard Horton, editor of the                   the advertising), will be distributed           them—these trials rarely produce
Lancet, in March 2004 [1]. In the same                around the world, and may well receive          results that are unfavourable to the
year, Marcia Angell, former editor of                 global media coverage, particularly             companies’ products [7,8]. Paula
the New England Journal of Medicine,                  if promoted simultaneously by press             Rochon and others examined in 1994
lambasted the industry for becoming                   releases from both the journal and              all the trials funded by manufacturers
“primarily a marketing machine” and                   the expensive public-relations firm             of nonsteroidal anti-inflammatory
co-opting “every institution that might               hired by the pharmaceutical company             drugs for arthritis that they could find
stand in its way” [2]. Medical journals               that sponsored the trial. For a drug            [7]. They found 56 trials, and not one
were conspicuously absent from her                    company, a favourable trial is worth            of the published trials presented results
list of co-opted institutions, but she                thousands of pages of advertising,              that were unfavourable to the company
and Horton are not the only editors                   which is why a company will sometimes           that sponsored the trial. Every trial
who have become increasingly queasy                   spend upwards of a million dollars              showed the company’s drug to be as
about the power and influence of the                  on reprints of the trial for worldwide          good as or better than the comparison
industry. Jerry Kassirer, another former              distribution. The doctors receiving the         treatment.
editor of the New England Journal of                  reprints may not read them, but they               By 2003 it was possible to do
Medicine, argues that the industry has                will be impressed by the name of the            a systematic review of 30 studies
deflected the moral compasses of                      journal from which they come. The               comparing the outcomes of studies
many physicians [3], and the editors                  quality of the journal will bless the           funded by the pharmaceutical industry
of PLoS Medicine have declared that                   quality of the drug.                            with those of studies funded from
they will not become “part of the cycle                                                               other sources [8]. Some 16 of the
of dependency…between journals                                                                        studies looked at clinical trials or
and the pharmaceutical industry” [4].                                                                 meta-analyses, and 13 had outcomes
Something is clearly up.                                                                              favourable to the sponsoring
                                                                                                      companies. Overall, studies funded by a
The Problem: Less to Do                                                                               company were four times more likely to
with Advertising, More to Do                                                                          have results favourable to the company
with Sponsored Trials                                                                                 than studies funded from other
The most conspicuous example of                                                                       sources. In the case of the five studies
medical journals’ dependence on                                                                       that looked at economic evaluations,
the pharmaceutical industry is the
substantial income from advertising,                                                                  Citation: Smith R (2005) Medical journals are an
but this is, I suggest, the least                                                                     extension of the marketing arm of pharmaceutical
corrupting form of dependence. The                                                                    companies. PLoS Med 2(5): e138.
advertisements may often be misleading                                                                Copyright: © 2005 Richard Smith. This is an open-
[5,6] and the profits worth millions,                                                                 access article distributed under the terms of the
but the advertisements are there for all                                                              Creative Commons Attribution License, which permits
                                                                                                      unrestricted use, distribution, and reproduction in
to see and criticise. Doctors may not be                                                              any medium, provided the original work is properly
as uninfluenced by the advertisements                                                                 cited.
as they would like to believe, but in                                                                 Richard Smith is Chief Executive of UnitedHealth
every sphere, the public is used to                                                                   Europe, London, United Kingdom. E-mail:
discounting the claims of advertisers.                                                                richardswsmith@yahoo.co.uk
   The much bigger problem lies with                                                                  Competing Interests: RS was an editor for the BMJ
the original studies, particularly the                                                                for 25 years. For the last 13 of those years, he was
clinical trials, published by journals.                                                               the editor and chief executive of the BMJ Publishing
                                                                                                      Group, responsible for the profits of not only the BMJ
Far from discounting these, readers see                                                               but of the whole group, which published some 25
                                                                                                      other journals. He stepped down in July 2004. He is
                                                      DOI: 10.1371/journal.pmed.0020138.g001          now a member of the board of the Public Library of
The Essay section contains opinion pieces on topics                                                   Science, a position for which he is not paid.
of broad interest to a general medical audience.      (Illustration: Margaret Shear, Public Library
                                                      of Science)                                     DOI: 10.1371/journal.pmed.0020138



       PLoS Medicine | www.plosmedicine.org                               0364                                 May 2005 | Volume 2 | Issue 5 | e138

                                                                           1                                                     Exhibit 310
         Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 172 of 389
the results were favourable to the          shown to be of dubious quality [13,14].      Examples of Methods for
sponsoring company in every case.           Companies will usually conduct               Pharmaceutical Companies to
   The evidence is strong that              multicentre trials, and there is huge        Get the Results They Want from
companies are getting the results they      scope for publishing different results
                                                                                         Clinical Trials
want, and this is especially worrisome      from different centres at different times
because between two-thirds and three-       in different journals. It’s also possible    • Conduct a trial of your drug against a
quarters of the trials published in the     to combine the results from different        treatment known to be inferior.
major journals—Annals of Internal           centres in multiple combinations.            • Trial your drugs against too low a dose
Medicine, JAMA, Lancet, and New                These strategies have been exposed        of a competitor drug.
England Journal of Medicine—are funded      in the cases of risperidone [15] and         • Conduct a trial of your drug against too
by the industry [9]. For the BMJ,           odansetron [16], but it’s a huge             high a dose of a competitor drug (making
it’s only one-third—partly, perhaps,        amount of work to discover how many          your drug seem less toxic).
because the journal has less influence      trials are truly independent and how
than the others in North America,           many are simply the same results             • Conduct trials that are too small to show
which is responsible for half of all the    being published more than once. And          differences from competitor drugs.
revenue of drug companies, and partly       usually it’s impossible to tell from the     • Use multiple endpoints in the trial and
because the journal publishes more          published studies: it’s necessary to go      select for publication those that give
cluster-randomised trials (which are        back to the authors and get data on          favourable results.
usually not drug trials) [9].               individual patients.                         • Do multicentre trials and select for
                                                                                         publication results from centres that are
Why Do Pharmaceutical                       Peer Review Doesn’t Solve                    favourable.
Companies Get the Results                   the Problem
                                                                                         • Conduct subgroup analyses and select
They Want?                                  Journal editors are becoming                 for publication those that are favourable.
Why are pharmaceutical companies            increasingly aware of how they are
                                            being manipulated and are fighting           • Present results that are most likely
getting the results they want? Why are
                                            back [17,18], but I must confess that it     to impress—for example, reduction in
the peer-review systems of journals not
                                            took me almost a quarter of a century        relative rather than absolute risk.
noticing what seem to be biased results?
The systematic review of 2003 looked        editing for the BMJ to wake up to
at the technical quality of the studies     what was happening. Editors work by          for producing a profit for the owners.
funded by the industry and found that       considering the studies submitted to         Many owners—including academic
it was as good—and often better—than        them. They ask the authors to send           societies—depend on profits from their
that of studies funded by others [8].       them any related studies, but editors        journals. An editor may thus face a
This is not surprising as the companies     have no other mechanism to know              frighteningly stark conflict of interest:
have huge resources and are very            what other unpublished studies exist.        publish a trial that will bring US$100
familiar with conducting trials to the      It’s hard even to know about related         000 of profit or meet the end-of-year
highest standards.                          studies that are published, and it may       budget by firing an editor.
   The companies seem to get the            be impossible to tell that studies are
results they want not by fiddling           describing results from some of the          Journals Should Critique Trials,
the results, which would be far too         same patients. Editors may thus be           Not Publish Them
crude and possibly detectable by peer       peer reviewing one piece of a gigantic       How might we prevent journals from
review, but rather by asking the “right”    and clever marketing jigsaw—and the          being an extension of the marketing
questions—and there are many ways to        piece they have is likely to be of high      arm of pharmaceutical companies
do this [10]. Some of the methods for       technical quality. It will probably pass     in publishing trials that favour their
achieving favourable results are listed     peer review, a process that research         products? Editors can review protocols,
in the Sidebar, but there are many          has anyway shown to be an ineffective        insist on trials being registered,
ways to hugely increase the chance of       lottery prone to bias and abuse [19].        demand that the role of sponsors
producing favourable results, and there        Furthermore, the editors are likely       be made transparent, and decline
are many hired guns who will think up       to favour randomised trials. Many            to publish trials unless researchers
new ways and stay one jump ahead of         journals publish few such trials and         control the decision to publish [17,18].
peer reviewers.                             would like to publish more: they             I doubt, however, that these steps will
   Then, various publishing strategies      are, as I’ve said, a superior form of        make much difference. Something
are available to ensure maximum             evidence. The trials are also likely to be   more fundamental is needed.
exposure of positive results. Companies     clinically interesting. Other reasons for       Firstly, we need more public funding
have resorted to trying to suppress         publishing are less worthy. Publishers       of trials, particularly of large head-
negative studies [11,12], but this is a     know that pharmaceutical companies           to-head trials of all the treatments
crude strategy—and one that should          will often purchase thousands of             available for treating a condition.
rarely be necessary if the company is       dollars’ worth of reprints, and the          Secondly, journals should perhaps
asking the “right” questions. A much        profit margin on reprints is likely to be    stop publishing trials. Instead, the
better strategy is to publish positive      70%. Editors, too, know that publishing      protocols and results should be made
results more than once, often in            such studies is highly profitable, and       available on regulated Web sites.
supplements to journals, which are          editors are increasingly responsible         Only such a radical step, I think, will
highly profitable to the publishers and     for the budgets of their journals and        stop journals from being beholden to


     PLoS Medicine | www.plosmedicine.org                     0365                              May 2005 | Volume 2 | Issue 5 | e138

                                                               2                                               Exhibit 310
           Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 173 of 389
companies. Instead of publishing trials,             5. Wilkes MS, Doblin BH, Shapiro MF (1992)            13. Rochon PA, Gurwitz JH, Cheung M, Hayes JA,
                                                         Pharmaceutical advertisements in leading              Chalmers TC (1994) Evaluating the quality
journals could concentrate on critically                 medical journals: Experts’ assessments. Ann           of articles published in journal supplements
describing them. !                                       Intern Med 116: 912–919.                              compared with the quality of those published
                                                     6. Villanueva P, Peiro S, Librero J, Pereiro              in the parent journal. JAMA 272: 108–113.
This article is based on a talk that Richard Smith       I (2003) Accuracy of pharmaceutical               14. Cho MK, Bero LA (1996) The quality of drug
gave at the Medical Society of London in October         advertisements in medical journals. Lancet 361:       studies published in symposium proceedings.
2004 when receiving the HealthWatch Award for            27–32.                                                Ann Intern Med 124: 485–489.
                                                     7. Rochon PA, Gurwitz JH, Simms RW, Fortin            15. Huston P, Moher D (1996) Redundancy,
2004. The speech is reported in the January 2005
                                                         PR, Felson DT, et al. (1994) A study of               disaggregation, and the integrity of medical
HealthWatch newsletter [20]. The article overlaps        manufacturer-supported trials of nonsteroidal         research. Lancet 347: 1024–1026.
to a small extent with an article published in the       anti-inflammatory drugs in the treatment of       16. Tramèr MR, Reynolds DJM, Moore RA, McQuay
BMJ [21].                                                arthritis. Arch Intern Med 154: 157–163.              HJ (1997) Impact of covert duplicate publication
                                                     8. Lexchin J, Bero LA, Djulbegovic B, Clark O             on meta-analysis: A case study. BMJ 315: 635–640.
                                                         (2003) Pharmaceutical industry sponsorship        17. Davidoff F, DeAngelis CD, Drazen JM, Hoey
                                                         and research outcome and quality. BMJ 326:            J, Hojgaard L, et al. (2001) Sponsorship,
References                                               1167–1170.                                            authorship, and accountability. Lancet 358:
1. Horton R (2004) The dawn of McScience. New        9. Egger M, Bartlett C, Juni P (2001) Are                 854–856.
   York Rev Books 51(4): 7–9.                            randomised controlled trials in the BMJ           18. De Angelis C, Drazen JM, Frizelle FA, Haug C,
2. Angell M (2005) The truth about drug                  different? BMJ 323: 1253.                             Hoey J, et al. (2004) Clinical trial registration: A
   companies: How they deceive us and what to        10. Sackett DL, Oxman AD (2003) HARLOT plc:               statement from the International Committee of
   do about it. New York: Random House. 336 p.           An amalgamation of the world’s two oldest             Medical Journal Editors. Lancet 364: 911–912.
3. Kassirer JP (2004) On the take: How                   professions. BMJ 327: 1442–1445.                  19. Godlee F, Jefferson T (2003) Peer review
   medicine’s complicity with big business can       11. Thompson J, Baird P, Downie J (2001) The              in health sciences, 2nd ed. London: BMJ
   endanger your health. New York: Oxford                Olivieri report. The complete text of the             Publishing Group. 367 p.
   University Press. 251 p.                              independent inquiry commissioned by the           20. Garrow J (2005 January) HealthWatch Award
4. Barbour V, Butcher J, Cohen B, Yamey G                Canadian Association of University Teachers.          winner. HealthWatch 56: 4–5.
   (2004) Prescription for a healthy journal.            Toronto: Lorimer. 584 p.                          21. Smith R (2003) Medical journals and
   PLoS Med 1: e22. DOI: 10.1371/journal.            12. Rennie D (1997) Thyroid storm. JAMA 277:              pharmaceutical companies: Uneasy bedfellows.
   pmed.0010022                                          1238–1243.                                            BMJ 326: 1202–1205.




       PLoS Medicine | www.plosmedicine.org                                0366                                      May 2005 | Volume 2 | Issue 5 | e138

                                                                            3                                                          Exhibit 310
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 174 of 389




   EXHIBIT 311
                                                  Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 175 of 389

Relationship Between Conflicts of Interest and
O R I G I N Publishing,
Blackwell
Friedman    A L A
            and   R T I CLtd.
                Richter,  LConflict
                            E       of Interest and Reported Findings




Research Results
Lee S. Friedman, BA, Elihu D. Richter, MD, MPH


                                                                                                                            1– 4             5
CONTEXT: To date, research regarding the influence of con-                                 Studies have found the presence and absence of an
flicts of interest on the presentation of findings by researchers                     association between funding from pharmaceutical compa-
has been limited.                                                                     nies and presentation of positive findings. However, none
OBJECTIVE: To evaluate the sources of funding for published                           are readily available which have addressed this association
manuscripts, and association between reported findings and                            among research funded by all health care industry
conflicts of interest.                                                                manufacturers or within the broader framework of a conflicts
                                                                                      of interest (COI) definition, which includes not only direct
METHODS: Data from both print and electronic issues of The
New England Journal of Medicine (NEJM) and The Journal of                             funding in the form of grants but also other types of per-
the American Medical Association (JAMA) were analyzed for                             sonal financial associations and interests such as con-
sources of funding, areas of investigation, conflict of interest                      sultancy, employment, stock ownership, patent licensing,
(COI), and presentation of results. We reviewed all original                          and honoraria. In addition, our review of the literature shows
manuscripts published during the year 2001 within NEJM                                no study to date which has addressed the likelihood of
(N = 193) and JAMA (N = 205). We use 3 definitions for COI in                         publishing negative findings among authors with COI,
this paper: a broadly defined criterion, the criterion used by                        which answers an entirely different question.
The International Council of Medical Journal Editors (ICMJE),                              In this study we evaluate the sources of funding for
and a criterion defined by the authors.
                                                                                      published manuscripts. We also examine whether the re-
RESULTS: Depending on the COI criteria used, 16.6% to                                 ported relationship between positive findings and financial
32.6% of manuscripts had 1 or more author with COI. Based                             associations are sustained when using a COI definition
on ICMJE criterion, 38.7% of studies investigating drug treat-                        and including nonpharmaceutical manufacturers in our
ments had authors with COI. We observed a strong association                          analysis. Furthermore, we investigate the likelihood of pub-
between those studies whose authors had COI and reported
                                                                                      lishing negative findings given COI.
positive findings (P < .001). When controlling for sample size,
study design, and country of primary authors, we observed a
strong association between positive results and COI (ICMJE
                                                                                                               METHODS
definition) among all treatment studies (adjusted odds ratio                               We selected the top 2 general medical journals based
[OR], 2.35; 95% confidence interval [CI], 1.08 to 5.09) and drug                      on their year 2000 impact factor as ranked by ISI Journal
studies alone (OR, 2.64; 95% CI, 1.09 to 6.39).                                                         6
                                                                                      Citation Reports. Data from both the print and electronic
CONCLUSION: COI is widespread among the authors of pub-                               2001 issues of The New England Journal of Medicine
lished manuscripts and these authors are more likely to                               (NEJM) and The Journal of the American Medical Associ-
present positive findings.                                                                         7,8
                                                                                      ation (JAMA) were analyzed for trends in sources of funding,
KEY WORDS: conflict of interest; publication bias; biomedical                         areas of investigation, COI, and presentation of results.
ethics; funding; research.                                                            All monetary descriptions are in U.S. dollars.
J GEN INTERN MED 2004; 19:51– 56.                                                          In NEJM, we analyze only manuscripts defined by
                                                                                      the journal as “Original Reports.” In JAMA, we analyze 190
                                                                                      “Original Contribution” articles, and an additional 15 in the
                                                                                      following subsection headings: 3 “Caring for critically ill

T    he influence of commercial interests on the principal
     players in the peer review process—researchers, re-
viewers, and editors—is an important and sensitive issue
                                                                                      patients,” 3 “Clinical cardiology,” 2 “Clinical evaluation,” 4
                                                                                      “Clinical investigation,” 2 “Preliminary communications,”
                                                                                      and 1 “Toward optimal laboratory use.” Editorials, reviews,
facing biomedical research. There is a need to comprehen-                             commentaries, case reports, and brief reports from both
sively evaluate the degree of influence, direct and indirect,                         journals were excluded.
of private corporations on researchers.                                                    We use author descriptions to classify study design,
                                                                                      number of subjects per study, and funding source. In cases
                                                                                      where author/s did not define study design, we use the
                                                                                      definitions in Abramson for categorization.9
Received from The Social Policy Research Institute (LSF), Skokie,
                                                                                           Both journals request authors to disclose financial
Ill; and Hebrew University-Hadassah School of Community
                                                                                      relationships with companies whose product they review
Medicine and Public Health, Unit of Occupational and Environ-
mental Medicine, Injury Prevention Center (LSF, EDR), Jerusa-                         in the manuscript. Sponsor and type of financial support
lem, Israel.                                                                          were in most cases disclosed by authors. The authors of
   Address correspondence and requests for reprints to Lee                            33 studies from both journals combined did not disclose
Friedman, Director: The Social Policy Research Institute, 8423                        financial relationships. All 33 studies were categorized as
Monticello Avenue, Skokie, IL 60076 (e-mail: spri@sbcglobal.net).                     studies without financial associations. Seven studies in
                                                                                                                                                 51
                                                                                  1                                            Exhibit 311
            Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 176 of 389
52                              Friedman and Richter, Conflict of Interest and Reported Findings                            JGIM



which the authors only provide the name of a financial               adverse effects (P < .05). “Other” category includes studies
sponsor, but not a description of the financial support,             that are observational or cross-sectional emphasizing
were categorized as “grant/funding.”                                 frequency and distribution rather than comparison between
     We were unable to find broad consensus for any                  groups; trends in medical services and product usage; drug
single definition of COI. We therefore use 3 definitions for         discontinuation protocol; or studies whose significance is
COI in this paper: 1) a broadly defined criterion, 2) the            yet unclear because it is a preliminary or pilot study.
criterion used by The International Council of Medical
Journal Editors (ICMJE), and 3) a criterion defined by the           Statistical Methods
authors.
                                                                          We use SAS for Windows (version 8.0; SAS Institute,
     The broadly defined COI criterion is defined as all                                                                   2
                                                                     Inc., Cary, NC) for the statistical analysis. We use χ tests
financial relationships with companies whose products
                                                                     for analysis of categorical variables. We fit a multiple
the researchers are evaluating in the manuscript, except
                                                                     logistic regression model including potential predictors to
for studies only supported by free drugs and equipment.
                                                                     estimate adjusted odds ratios (OR) for reported positive/
     Second, we use the COI criterion set forth by the
                                                                     negative results and COI. We use both ICMJE and author-
ICMJE.10 This “narrowly defined” criterion refers to those
                                                                     defined criteria for COI when fitting our model. Adjusted
financial relationships specifically cited as the most severe
                                                                     odds ratios for all treatment-related studies and drug-
examples of conflict of interest that include consultancy,
                                                                     related studies, respectively, were calculated. The model
employment, stock ownership, patent licensing, and honor-
                                                                     included the following variables: sample size, study design,
aria. This criterion excludes financial relationships based
                                                                     and country of origin of primary authors. To evaluate the
on grants, both general and specific funding, awards, fellow-
                                                                     association between positive results and COI, the cat-
ships, free drugs or equipment, and authors serving as
                                                                     egories used in Table 3 were aggregated (mixed, negative,
speakers or on an advisory board.
                                                                     and other). The same procedure was conducted to evaluate
     Third, we use an internal definition of COI. Neither of
                                                                     the association between negative results and COI (positive,
the above criteria address the commercial components of
                                                                     mixed, and other were aggregated). A two-sided P value less
the studies. A study must meet each of the following 4
                                                                     than .05 was considered statistically significant.
criteria: 1a) one or more authors have financial associations
with a private corporation in the form of grants, unspecified
funding, consultancy, employment, stock ownership, or
                                                                                              RESULTS
honoraria; and/or b) have a personal financial interest in                Table 1 shows the general characteristics of original
the study because of a patent license in which an author is          manuscripts published in NEJM and JAMA during
eligible to receive royalties or from personal investments.          2001.
Free drugs and equipment, awards, fellowships, and serving                In 2001, NEJM and JAMA, respectively, published 193
on advisory boards or as speakers do not constitute COI              and 205 original manuscripts. A total of 72.6% of the orig-
in this definition; 2) drug/treatment/product reviewed by            inal manuscripts in NEJM were clinical trials or cohort
the author/s is manufactured by the funding corporation,             studies compared to the 57.6% in JAMA. JAMA contained
or is in the same retail class11 as a drug manufactured by a         a larger number of cross-sectional and evaluation/
sponsoring competitor; 3) product(s) reviewed by author(s)           validation studies (difference, 15%; 95% confidence inter-
must have current or near future commercial potential (i.e.,         val (CI), 3%, 27%).
sold for profit); and 4) presentation of main findings support            Large samples were frequently used in the manu-
commercial product, negate competitor’s product, advocate            scripts of both journals. Fifty-five percent of the manu-
cost benefit, and/or show product has a potential commer-            scripts in JAMA had sample sizes ≥ 1,000.
cial value (demand, size, and growth).                                    A total of 81.9% (N = 158/193) of original manuscripts
     To assess the association between COI and reported              in NEJM and 87.8% (N = 180/205) in JAMA received
study findings, we classified the presentation of the results        funding from government and/or private corporations.
as follows: positive, mixed, negative, or other.                     Private corporations alone funded 38.3% and 34.6% of the
     Positive results include studies that show a statisti-          research articles in NEJM and JAMA, respectively. The 5
cally significant (P < .05) clinical benefit from a treatment        companies most frequently reported as study sponsors
or absence of suspected side effects ( P > .05), achieve             were GlaxoSmithKline, Aventis, Merck, Pfizer, and Hoffman-
statistically valid equivalence comparable to commonly               LaRoche.
used therapies, or support their product by observing side                Original manuscripts published in JAMA covered a
effects in a competitive product or insignificant association        broader scope of investigations than those published in
with intended outcome from use of competitor’s product               NEJM, which primarily focused on risk assessment and
(P > .05; N = 4 studies for latter). Mixed results include           treatment (85% of total; P < .001). A total of 16.6% of the
studies noting both clinical benefits from a treatment and           original manuscripts in JAMA discussed health care
presence of significant adverse effects (both P < .05). Nega-        issues of providers, physicians, and patients, whereas
tive results include studies that report the absence of              no original manuscripts in this area of investigation
clinical benefits (P > .05) and/or evidence for numerous             were published by NEJM.

                                                                 2                                            Exhibit 311
           Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 177 of 389
JGIM                                                     Volume 19, January 2004                                                            53



Table 1. Descriptive Data for Original Manuscripts Published in 2001 in The New England Journal of Medicine and The Journal
                                           of the American Medical Association

                                                                                      NEJM                                      JAMA

Circulation (paid subscriptions only)*                                        193,785                               249,532
Impact factor                                                                 29.5                                  15.4
Number of Original Manuscripts published in 2001                              193                                   205
Study Design
  Prevalence/cross-sectional, % (n)                                           2.6 (5)                               15.1 (31)
  Case-control, % (n)                                                         16.1 (31)                             4.9 (10)
  Cohort, % (n)                                                               24.4 (47)                             32.7 (67)
  Clinical trial, % (n)                                                       48.2 (93)                             24.9 (51)
  Evaluation/validation, % (n)                                                3.1 (6)                               16.6 (34)
  Other,† % (n)                                                               5.7 (11)                              5.9 (12)
Mean number of subjects per study‡,§ (range)                                  8763 (2 to 679,942)                   47,266 (2 to 1,900,000)
  With ≤ 100 subjects, %                                                      26.4                                  12.0
  With ≥ 1,000 subjects, %                                                    31.6                                  54.9
Funding Source§, (n)
  Government                                                                  117                                   146
  Corporate/pharmaceutical                                                    74                                    72
  Not-for-profit                                                              52                                    61
  None reported                                                               20                                    13
Area of Investigation
  Health care —providers, physicians, and patients, % (n)                     0 (0)                                 16.6 (34)
  Health promotion and primary prevention, % (n)                              1.6 (3)                               6.3 (13)
  Risk assessment, % (n)                                                      25.4 (49)                             30.2 (62)
  Screening (diagnostic and prognostic), % (n)                                9.9 (19)                              10.7 (22)
  Treatment (primary through tertiary), % (n)                                 59.6 (115)                            27.3 (56)
  Other, % (n)                                                                3.6 (7)                               8.8 (18)

* Source: Circulation, BPA International Journal Circulation Audit, June 2001; Impact factor (cites in 2000 to articles published divided
by number of articles published in 2000), ISI Journal Citation Report, 2000.
†
  Study design, Other—includes case studies, cost analysis, and cost benefit studies, program reviews, meta-analysis, ecological, gene linkage,
and heredity studies.
‡
  Only human subjects included; 5 studies from NEJM and 8 from JAMA were excluded.
§
  We report all sources of funding listed by authors; most research articles included multiple sources of funding.
Reject null hypothesis that distribution by category between NEJM and JAMA is not different; P < .001.
NEJM, New England Journal of Medicine; JAMA, Journal of the American Medical Association.




Conflict of Interest                                                           Based on the ICMJE criterion, when controlling for
                                                                          sample size, study design, and country of primary authors,
     Table 2 notes the number of original manuscripts in                  we observed a strong association between positive results
which 1 or more authors reported financial associations                   and COI among all treatment studies (adjusted odds ratio
with private corporations or had personal financial inter-                [OR], 2.35; 95% CI, 1.08 to 5.09) and drug studies alone
ests in the study product (patents, stock).                               (adjusted OR, 2.64; 95% CI, 1.09 to 6.39). Using the author-
     Based on our internally defined conflict of interest cri-            defined COI criterion, we observed a strong association
terion, the authors of 27.5% of the original manuscripts                  between positive results and COI among all treatment
in NEJM had potential COI compared to 20.0% in JAMA.                      studies (adjusted OR, 4.07; 95% CI, 1.90 to 8.72) and
When using the ICMJE criterion (including only consul-                    drug studies alone (adjusted OR, 7.32; 95% CI, 2.87 to
tancy, employment, stock ownership, patent licensing, and                 18.71).
honoraria), the authors of 22.3% of the original manu-                         However, the strength of the association increased
scripts in NEJM had potential COI compared to 16.6% of                    when comparing reported negative results and COI (ICMJE
the manuscripts in JAMA (Table 2).                                        definition) for all treatment studies (adjusted OR, 0.107;
     Table 3 shows the distribution of study outcomes for                 95% CI, 0.02 to 0.49) and drug studies only (adjusted OR,
manuscripts with and without COI. There exists a strong                   0.05; 95% CI, 0.01 to 0.43). Based on our internal defi-
association between those studies whose authors had a                     nition of COI, the relationship between reported negative
COI and reported positive findings (P < .001). Based on the               results and COI for all treatment studies was OR = 0.03
ICMJE criterion, we observed that 38.7% (46 out of 119)                   (adjusted; 95% CI, 0.004 to 0.251) and for drug studies only
of studies investigating drug treatments had authors with                 was OR = 0.02 (adjusted; 95% CI, 0.001 to 0.189). The odds
COI compared to 20.0% (11 out of 55) of studies investi-                  are extremely small that negative results would be published
gating nonpharmaceutical therapies.                                       by authors with COI.

                                                                     3                                                  Exhibit 311
              Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 178 of 389
54                                   Friedman and Richter, Conflict of Interest and Reported Findings                                        JGIM



Table 2. Number of Original Manuscripts in Which One or More Authors Had Reported Corporate Financial Relationships and
  Conflict of Interest, The New England Journal of Medicine and The Journal of the American Medical Association (2001)

                                                                       NEJM                                               JAMA

                                                     Articles (N )         % of Total (N, 193)          Articles (N )         % of Total (N = 205)

Type of financial interest or                             76                      39.4                       76                       37.1
  association as reported by authors
  Grant/funding                                           56                      29.0                       71                       34.6
  Consultant                                              25                      13.0                       22                       10.7
  Employee                                                16                       8.3                       10                        4.9
  Patent licensed to author                                4                       2.1                        5                        2.4
  Honoraria                                                6                       3.1                       15                        7.3
  Stock ownership                                          7                       3.6                        9                        4.4
  Served as speakers                                       4                       2.1                       13                        6.3
  Awards/fellowships                                       2                       1.0                        4                        2.0
  Advisory board                                           2                       1.0                        7                        3.4
  Free drugs/gifts                                        11                       5.7                       17                        8.3
Articles in Which One or More Authors
  Had a Conflict of Interest
  Broadly defined criterion*                              63                      32.6                       53                       25.9
  ICMJE criterion†                                        43                      22.3                       34                       16.6
  Author-defined criterion‡                               53                      27.5                       41                       20.0

* Broadly defined conflict of interest (COI) criteria: all financial relationships with companies whose products the researchers are evaluating
in the manuscript, except for studies only supported by free drugs and equipment.
†
  The International Council of Medical Journal Editors (ICMJE) COI criteria: financial relationships specifically cited as the most severe examples
of conflict of interest which include: consultancy, employment, stock ownership, patent licensing, and honoraria. These criteria exclude financial
relationships based on grants, general/unspecified funding, awards, fellowships, free drugs/equipment, and authors serving as speakers or
on the advisory board.
‡
  Author-defined criteria: 1a) One or more authors have financial associations with a private corporation in the form of grants, unspecified
funding, consultancy, employment, stock ownership, or honoraria, and/or b) has a personal financial interest in the study because of a patent
license in which an author is eligible to receive royalties or from personal business ventures. Free drugs and equipment, awards, fellowships,
and serving on advisory boards or as speakers do not constitute COI in this definition. 2) Drug/treatment/product reviewed by the author/
s is manufactured by the funding corporation, or is in the same retail class11 as a drug manufactured by a sponsoring competitor. 3)
Product/s reviewed by author/s must have current or near future commercial potential (i.e., sold for profit). 4) Findings support commercial
product, negate competitor’s product, advocate cost benefit, and/or show product has a potential commercial value (demand, size, and growth).
NEJM, New England Journal of Medicine; JAMA, Journal of the American Medical Association.



                          DISCUSSION                                         COI. The relationship was strongest among studies
                                                                             investigating drug treatments.
Conflicts of Interest                                                              Based on a review of the literature, our study is the
     Private corporations funded approximately 1 out of every                first to report an association between financial associations
3 original manuscripts published in the largest 2 general                    and reported findings using COI criterion. Past studies have
medicine journals in the United States. Depending on the                     focused on direct funding, which neglects other important
COI criterion, prevalence of COI by 1 or more authors varies                 forms of personal financial associations and interests
between 19.4% and 29.2% of all original manuscripts pub-                     which are addressed in a COI criterion such as consul-
lished in both journals combined.                                            tancy, employment, stock ownership, patent licensing, and
     When in 1999 NEJM reported 19 drug review articles                      honoraria. In addition, our study shows that the relation-
with apparent COI, they hoped to reduce the number the                       ship between funding and reported findings persists when
                12
following year. NEJM editors have contended that past                        including nonpharmaceutical companies in the analysis.
failures to contain conflict of interest have been the result                While past studies have focused on positive findings, this
of “poor communication and coordination” among its edi-                      study also addresses the likelihood of publishing negative
             12
torial staff. Recent easing of NEJM’s COI rules for editorial                findings among authors with COI.
and review articles may reflect the growing difficulty in find-                    We attempt to integrate commercial aspects of the
ing articles from authors without ties to private industry.                  product evaluated in our COI criterion. Because one of the
                          13
     NEJM cites the view that conflict of interest is a con-                 criteria is that the main findings support the study prod-
dition, not a behavior, in which the circumstances and not                   uct, our definition for COI should isolate only studies with
the outcome determine the presence of COI. Our data sug-                     positive or mixed findings. In the one case in which the
gest that the condition is pervasive. Furthermore, based on                  findings were negative, the primary conclusion of the
the ICMJE criterion, authors with COI were 10 to 20 times                    authors from both the abstract and discussion state that
less likely to present negative findings than those without                  the negative effects of the study drug may be the result of

                                                                         4                                                   Exhibit 311
            Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 179 of 389
JGIM                                                      Volume 19, January 2004                                                                55



       Table 3. Reported Study Outcomes Among Original Manuscripts by Conflict of Interest Criteria, and Study Focus
             The New England Journal of Medicine and The Journal of the American Medical Association (2001)

                                                 All    Positive n (%),*     Mixed n (%),†     Negative n (%),‡       Other n (%),§     P Value″
                            ¶
Author-Defined Criterion
  Drug treatment studies with COI                60        51   (85.0)          7   (1.7)            1   (1.7)            1   (1.7)
  Drug treatment studies without COI             59        24   (40.7)          9   (15.3)          21   (35.6)           5   (8.5)     < .001
  All treatment studies with COI                 73        61   (83.6)         10   (13.7)           1   (1.4)            1   (1.4)
  All treatment studies without COI             101        53   (52.5)         14   (13.9)          28   (27.7)           6   (5.9)     < .001
ICMJE Criterion#
  Drug treatment studies with COI                46        36   (78.3)          9   (19.6)           1   (2.2)            0   (0.0)
  Drug treatment studies without COI             73        39   (53.4)          7   (9.6)           21   (28.8)           6   (8.2)     < .001
  All treatment studies with COI                 57        45   (78.9)         10   (17.5)           2   (3.5)            0   (0.0)
  All treatment studies without COI             117        69   (59.0)         14   (12.0)          27   (23.1)           7   (6.0)     < .01

* Positive results: include studies that show a clinical benefit from a treatment or no/absence of suspected side effects, or support their product
by observing problems in competitive product.
†
  Mixed results: include studies noting both clinical benefits from a treatment and presence of significant side effects.
‡
  Negative results: include studies that do not show a clinical benefit and/or numerous side effects and/or serious side effects.
§
  Other results: include studies that are observational or cross-sectional emphasizing frequency and distribution rather than comparison
between groups; trends in medical service and product usage; drug discontinuation protocol; and studies whose significance is yet unclear
because it is preliminary or pilot study.
″ P value derived from the χ 2 test for contingency tables x 2 = SUM[(Obs – Exp) 2/(Exp)].
¶
  The International Council of Medical Journal Editors (ICMJE) COI criteria: financial relationships specifically cited as the most severe examples
of conflict of interest which include: consultancy, employment, stock ownership, patent licensing, and honoraria. These criteria exclude financial
relationships based on grants, general/unspecified funding, awards, fellowships, free drugs/equipment, and authors serving as speakers or
on the advisory board.
#
  Author-defined criteria: 1a) One or more authors have financial associations with a private corporation in the form of grants, unspecified
funding, consultancy, employment, stock ownership, or honoraria, and/or b) has a personal financial interest in the study because of a patent
license in which an author is eligible to receive royalties or from personal business ventures. Free drugs and equipment, awards, fellowships,
and serving on advisory boards or as speakers do not constitute COI in this definition. 2) Drug/treatment/product reviewed by the author/s
is manufactured by the funding corporation, or is in the same retail class as a drug manufactured by a sponsoring competitor. 3) Product/s
reviewed by author/s must have current or near future commercial potential (i.e., sold for profit). 4) Findings support commercial product,
negate competitor’s product, advocate cost benefit, and/or show product has a potential commercial value (demand, size, and growth).



an operational bias. We felt that the manner in which the                    in order to gain favor with the sponsor or achieve any other
findings were presented to a degree support the product.                     extraneous objective— e.g., to “spin.” The issue of spinning
Despite the bias that may arise from the use of our cri-                     findings goes beyond the lower likelihood to criticize the
terion, the direction of the results based on our definition                 safety or efficacy of a treatment1,14 or the withholding of
                                                                                                          15
are replicated when using the ICMJE definition.                              data on adverse reactions.
     Because of the limitations of our data, we are unable                        It appears that some companies selectively sponsor
to determine the reasons for the observed association                        projects in which their drug is not evaluated but the
between COI and reported findings. One could surmise that                    findings are likely to support their commercial interests.
drug companies are selective and only want to invest in                      We noted 5 studies in which the researchers focus on the
treatments proven to produce positive results and that                       shortcomings of a competitor’s product or observe side
early clinical trials filter out the most promising treatments,              effects resulting from the use of a widely prescribed therapy
which could explain the small number of studies funded                       which can be treated by the sponsor’s product. None of
by private corporations presenting negative findings. But                    these studies mention the sponsor’s drug in the analysis.
we find 21 studies without corporate funding reporting                       Most COI policies fail to address these types of studies.
negative findings regarding on-the-market drugs compared                     These studies may be a good example of exploiting market
to only 1 study funded directly or indirectly by corporations                pressures as a means of doing quality control on drugs, even
(Table 3). Furthermore, the concern that Phase I clinical                    though the motivations for funding such studies probably
trials will bias results toward positive findings may not be                 reflect commercial interests rather than therapeutic
valid. Because Phase I trials focus on the drug’s pharma-                    concerns.
cokinetics and maximum tolerated dose in a small sample                           The observation that negative findings are less com-
of healthy individuals, it is unlikely that subclinical and                  monly reported among studies funded by private corpor-
rare side effects would be revealed at this phase of inves-                  ations raises troublesome ethical questions. Researchers
tigation, particularly side effects more likely to develop in                appear to be failing to promote both the benefits and nega-
sick individuals.                                                            tive side effects of commercial products they review or
     The question arises as to whether an investigator with                  simply failing to submit negative studies for publication
a conflict of interest may be more inclined to present findings              because they are viewed as uninteresting.16 On the other

                                                                         5                                                 Exhibit 311
            Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 180 of 389
56                               Friedman and Richter, Conflict of Interest and Reported Findings                                         JGIM



hand, editors are not proactively examining the possibility           financial associations should be discussed as an avenue
                                                             17
of bias from author relationships with private corporations.          to monitor COI.
     Furthermore, there is no system to effectively regulate
and oversee researchers and journals. The current federal                                         REFERENCES
financial disclosure regulations do not require institutions           1. Rochon PA, Gurwitz JH, Simms RW, et al. A study of manufacturer-
to comprehensively collect, review, and disclose information              supported trials of nonsteroidal anti-inflammatory drugs in the
on all significant financial interests in research irrespective           treatment of arthritis. Arch Intern Med. 1994;154:157–63.
                 18                                                    2. Davidson RA. Source of funding and outcome of clinical trials. J Gen
of the source.
                                                                          Intern Med. 1986;1:155 –8.
     At the academic level, it is unclear whether COI review
              18                                                       3. Yaphe J, Edman R, Knishkowy B, Herman J. The association
committees, as proposed by the Association of American                    between funding by commercial interests and study outcome in
Medical Colleges, would be effective in managing COI since                randomized controlled drug trials. Fam Pract. 2001;18:565– 8.
they lack the ability to mandate the formation of review               4. Friedberg M, Saffran B, Stinson TJ, Nelson W, Bennet CL. Evaluation
bodies and enforcement of disciplinary measures. In                       of conflict of interest in economic analyses of new drugs in oncology.
                                                                          JAMA. 1999;282:1453 –7.
addition, the independence of academic bodies themselves
                                                                       5. Clifford TJ, Barrowman NJ, Moher D. Funding source, trial outcome
is questionable considering academic faculties in the                     and reporting quality: are they related? Results of a pilot study. BMC
United States receive approximately $1.5 billion annually in              Health Serv Res. 2002;2:18.
                                           19
research money from private industry. This is a possible               6. ISI Journal Citation Report 2000. Available at: http://www.isinet.com/
explanation for academe’s strong resistance to external                   isi/. Accessed February 5, 2002.
                                             20                        7. N Engl J Med. 2001:344 –345:1–1978 and 1–1882.
government regulation of their funding.
                                                                       8. J Am Med Assoc. 2001;285–286:1–3129 and 1–3119.
     Further research is required which clearly defines the            9. Abramson JH. Survey Methods in Community Medicine, 4th edn.
parameters of COI (criterion, prevalence, strength of bias).              Churchill Livingstone;1990:ch. 2.
In addition, greater detail is necessary about the types of           10. International Committee of Medical Journal Editors. Uniform
remuneration received by authors in order to evaluate                     requirements for manuscripts submitted to biomedical journals.
                                                                          Updated October 2001.
whether $10,000 is an appropriate federally defined cutoff
                                                                      11. Drug Monitor, IMS Health Global Services. 2002. Available at:
for mandatory disclosure of significant financial relation-               http://www.imshealth.com. Accessed July 17, 2002.
ships related to sponsored research and should consider               12. Holden C. NEJM admits breaking its own tough rules. Science.
other nonfinancial types of gratuity currently ignored.                   2000;287:1573.
                                                                      13. Thompson DF. Understanding financial conflicts of interest. NEJM.
                                                                          1993;329:573 –6.
                      CONCLUSION
                                                                      14. Stelfox HT, Chua G, O’Rourke K, Detsky A. Conflict of interest in
     Private health care companies heavily invest in “inde-               the debate over calcium-channel antagonists. NEJM. 1998;338:101–6.
                                                                      15. Kahn JO, Cherng DW, Mayer K, Murray H, Lagakos S. Evaluation
pendent” researchers. Those researchers with COI are more
                                                                          of HIV-1 Immunogen, an immunologic modifier, administered to
likely to present positive findings. Pharmaceutical compa-                                                                     6
                                                                          patients infected with HIV having 300 –549, X10 /L CD4 counts: a
nies spent approximately $23 billion on clinical research                 randomized controlled trial. JAMA 2000;284:2193 –202.
in 2001 as compared with $18 billion from the National                16. Dickersin K, Min Y, Meinert CL. Factors influencing publication of
                      21                                                  research results. JAMA. 1992;267:374 –8.
Institute of Health. Physicians often begin receiving
                                                                      17. Schulman K, Sulmasy DP, Roney D. Ethics, economics and the pub-
pharmaceutical gifts and remuneration as early as the first
                           22                                             lication policies of major medical journals. JAMA. 1994;272:154– 6.
year of medical school. These investments establish                   18. Task Force on Financial Conflicts of Interest in Clinical Research.
long-term relationships with the “middle-man” (i.e., clini-               Protecting Subjects, Preserving Trust, Promoting Progress — Policy
cal researchers) in order to have access to study popu-                   and Guidelines for the Oversight of Individual Financial Interests
        23                                                                in Human Subjects Research. Association of American Medical
lations and capitalize upon the notion of consensual
                                                                          Colleges; 2001.
validity these “objective” independent researchers have
                                                                      19. Boyd EA, Bero LA. Assessing faculty financial relationships with
among consumers.                                                          industry. JAMA. 2000;284:2209 –14.
     Though remuneration does not necessarily result in               20. Korn D. Conflicts of interest in biomedical research. JAMA.
                                                       18
unethical behavior, it can be a strong catalyst for it. The               2000;285:2234 –6.
need for independent researchers has long been under-                 21. Temptation to fudge scientific findings. The Virginian-Pilot and The
                                                                          Ledger-Star, Norfolk, Va. November 12, 2000.
stood, yet a large proportion of research continues to be
                                                                      22. Deangelis CD. Conflict of interest and the public trust. JAMA.
conducted by those with COI. Today’s system of oversight                  2000;284:2237–8.
appears to be ineffective in monitoring COI among                     23. Friedman Ross L. Correspondence to editor in reply to “Is Academic
researchers. External regulation of data integrity and                    Medicine for Sale?” NEJM. 2000;342:508.




                                                                  6                                                      Exhibit 311
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 181 of 389




   EXHIBIT 312
Drug companies donated millions to California lawmakers before vaccine debate | The Sacramento Bee                                                    6/21/20, 2:32 PM
                   Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 182 of 389


      SECTIONS                                                                                                                              SIGN IN   SUBSCRIBE




                                                                                CAPITOL ALERT



                                                                                Capitol Alert

                             Drug companies donated millions to California
                                   lawmakers before vaccine debate

                            By Jim Miller
                                                                                                                    !      "     #          $
                            jmiller@sacbee.com

                            JUNE 18, 2015 03:27 PM , UPDATED MAY 28, 2019 07:32 PM




                                                                                                                         UP NEXT:
                                                                                                                         Janitors protest
                                                                                                                         at the Capitol,
                                                                                                                         arrested




                            Hundreds of parents and their children protested against a mandatory vaccine bill at the Capitol on May 15,
                            2015. BY ALEXEI KOSEFF



                                     Listen to this article now
                                     01:51     Powered by Trinity Audio



                            A subplot to the vociferous debate over the student vaccination bill moving through
                            California’s Capitol is opponents’ allegations that the effort reflects the influence of
                            the pharmaceutical industry.

                            Critics of Senate Bill 277, which would eliminate the personal belief and religious
                            exemptions for schoolchildren, accuse the measure’s supporters in the Legislature of


https://www.sacbee.com/news/politics-government/capitol-alert/article24913978.html                                                                         Page 1 of 8


                                                                                     1                                                      Exhibit 312
Drug companies donated millions to California lawmakers before vaccine debate | The Sacramento Bee                       6/21/20, 2:32 PM
                   Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 183 of 389
                            doing the bidding of donors who make vaccines and other pharmaceuticals.

                            The bill’s proponents and drug companies dismiss the charge. The companies’
                            lobbyist filings for the first quarter of this year as well as legislative committee
                            reports show no connection between the pharmaceutical industry and SB 277.


                                         TOP ARTICLES




                                         Sacramento man arrested in Rocklin faces ID theft, parole
                                         violation charges



                            “We aren’t pushing this bill behind the scenes,” said Priscilla VanderVeer, the senior
                            director for communications for the Pharmaceutical Research and Manufacturers of
                            America, known as PhRMA, the industry’s main trade group. The group has no taken
                            no position on SB 277, although the group has long backed vaccinations as sound
                            public health policy, she said.

                            Other legislation has a more direct bearing on the industry, and it is an active
                            political player. Pharmaceutical companies and their trade groups gave more than
                            $2 million to current members of the Legislature in 2013-2014, about 2 percent of the
                            total raised, records show. Nine of the top 20 recipients are either legislative leaders
                            or serve on either the Assembly or Senate health committees. Receiving more than
                            $95,000, the top recipient of industry campaign cash is Sen. Richard Pan, a
                            Sacramento Democrat and doctor who is carrying the vaccine bill.

                            In addition, the industry donated more than $500,000 to outside campaign spending
                            groups that helped elect some current members last year.




                            Breaking news & more
                            Sign up for one of our many newsletters to be the
                            first to know when big news breaks

                               SIGN UP




https://www.sacbee.com/news/politics-government/capitol-alert/article24913978.html                                            Page 2 of 8


                                                                                2                                  Exhibit 312
Drug companies donated millions to California lawmakers before vaccine debate | The Sacramento Bee                           6/21/20, 2:32 PM
                   Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 184 of 389

                            Leading pharmaceutical companies also spent nearly $3 million more during the
                            2013-2014 legislative session lobbying the Legislature, the governor, the state
                            pharmacists’ board and other agencies, according to state filings.

                            Jim Miller: (916) 326-5521, @jimmiller2

                            Top drug maker donors

                            State records show that pharmaceutical companies and trade groups donated more
                            than $2 million to current lawmakers in 2013-2014.


                             Pharmaceutical company or                Campaign donations to          Direct lobbying
                             group                                    current state legislators      payments


                             Johnson & Johnson Inc.                   $86,300                        $583,926


                             GlaxoSmithKline                          $32,250                        $561,479


                             Eli Lilly & Company                      $193,100                       $280,863


                             Gilead Sciences Inc.                     $77,600                        $196,732


                             Biocom PAC                               $30,000                        $223,224


                             Sanofi                                   $48,000                        $172,500


                             Abbott Laboratories                      $173,600                       $42,500


                             Astellas Pharma US Inc.                  $47,900                        $161,440


                             AstraZeneca Pharmaceuticals              $157,300                       $49,583
                             LLP


                             Merck & Co. Inc.                         $91,600                        $108,204


                             California Pharmacists                   $53,389                        $134,176
                             Association


                             Pharmaceutical Research &                $137,950                       $45,455
                             Manufacturers Assn.


                             Eisai Inc.                               $92,000                        $88,000

https://www.sacbee.com/news/politics-government/capitol-alert/article24913978.html                                                Page 3 of 8


                                                                                3                                      Exhibit 312
Drug companies donated millions to California lawmakers before vaccine debate | The Sacramento Bee                              6/21/20, 2:32 PM
                   Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 185 of 389

                             Bristol-Myers Squibb Company $32,300                                     $144,101


                             Pfizer                                $150,600                           $21,250


                             AbbVie                                $138,425                           $25,530


                             Amgen                                 $105,600                           $45,455


                             Allergan USA Inc.                     $120,100                           $22,757


                             Takeda Pharmaceuticals USA            $40,000                            $83,348
                             Inc.


                             Pharmacy Professionals of             $32,000                            $0
                             California


                            Top drug maker recipients


                             Lawmaker                                                Party/District             Amount


                             Sen. Richard Pan*                                       D-Sacramento               $95,150


                             Assembly Speaker Toni Atkins                            D-San Diego                $90,250


                             Sen. Ed Hernandez*                                      D-Azusa                    $67,750


                             Sen. Holly Mitchell*                                    D-Los Angeles              $60,107


                             Assemblyman Brian Maienschein*                          R-San Diego                $59,879


                             Senate President Pro Tem Kevin de León                  D-Los Angeles              $56,648


                             Sen. Isadore Hall                                       D-Compton                  $52,400


                             Sen. Jerry Hill                                         D-San Mateo                $50,209


                             Assemblyman Henry Perea                                 D-Fresno                   $49,550




https://www.sacbee.com/news/politics-government/capitol-alert/article24913978.html                                                   Page 4 of 8


                                                                             4                                            Exhibit 312
Drug companies donated millions to California lawmakers before vaccine debate | The Sacramento Bee                              6/21/20, 2:32 PM
                   Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 186 of 389
                             Assemblywoman Shirley Weber                             D-San Diego                $47,000


                             Assemblyman Mike Gatto                                  D-Los Angeles              $46,491


                             Assemblywoman Susan A. Bonilla*                         D-Concord                  $45,600


                             Sen. Andy Vidak                                         R-Hanford                  $42,800


                             Assemblyman Tom Daly                                    D-Anaheim                  $40,300


                             Assemblyman Kevin Mullin                                D-South San Francisco      $38,400


                             Assemblyman Adam Gray                                   D-Merced                   $37,000


                             Assemblyman Rob Bonta*                                  D-Alameda                  $36,750


                             Assemblyman Anthony Rendon                              D-Lakewood                 $36,200


                             Assemblyman Jimmy Gomez*                                D-Los Angeles              $33,850


                             Assemblyman Richard Gordon                              D-Menlo Park               $33,100


                            *Member of the Assembly or Senate health committees

                            Source: Bee analysis of secretary of state campaign finance and lobbying reports




                            Local news has never
                            been more important
                            Subscribe for unlimited digital access to the news
                            that matters to your community.
                                                                                       TRENDING STORIES
                               #READLOCAL
                                                                                      Protesters topple statues of
                                                                                      Francis Scott Key, Ulysses Grant
                                                                                      in California park




                            RELATED STORIES FROM SACRAMENTO BEE



https://www.sacbee.com/news/politics-government/capitol-alert/article24913978.html                                                   Page 5 of 8


                                                                                 5                                        Exhibit 312
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 187 of 389




   EXHIBIT 313
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 188 of 389




4USFOHUIFOJOH)FBMUIBOE0QQPSUVOJUZ
GPS"MM"NFSJDBOT




64%FQBSUNFOUPG)FBMUI)VNBO4FSWJDFT


                                 1                            Exhibit 313
          Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 189 of 389

Centers for Disease Control and Prevention

                                                                                                       2017
                           dollars in millions                         2015 /1    2016     2017
                                                                                                   +/‐ 2016
Immunization and Respiratory Disease                                      798      798      748         ‐50
    Prevention and Public Health Fund (non‐add)                           210      324      336        +12
    Balances from P.L. 111‐32 Pandemic Flu (non‐add)                       15       15        ‐‐       ‐15
Vaccines For Children                                                   3,851     4,161    4,387      +226
HIV/AIDS, Viral Hepatitis, STIs and TB Prevention                       1,118     1,122    1,128        +5
Emerging and Zoonotic Infectious Diseases                                 405      580      629        +50
    Prevention and Public Health Fund (non‐add)                            52       52       52          ‐‐
Chronic Disease Prevention and Health Promotion                         1,199     1,177    1,117       ‐60
    Prevention and Public Health Fund (non‐add)                           452      339      437        +98
Birth Defects, Developmental Disabilities, Disability and Health          132      136      136          ‐‐
    Prevention and Public Health Fund (non‐add)                             ‐‐       ‐‐      68        +68
Environmental Health                                                      179      182      182          ‐‐
    Prevention and Public Health Fund (non‐add)                            13       17       14          ‐3
Injury Prevention and Control                                             170      236      299        +63
    Mental Health Mandatory Funding (non‐add)                               ‐‐       ‐‐      30        +30
Public Health Scientific Services                                         481      492      501         +9
    Prevention and Public Health Fund (non‐add)                             ‐‐       ‐‐      36        +36
Occupational Safety & Health                                              335      339      286        ‐54
    PHS Evaluation Funds (non‐add)                                          ‐‐       ‐‐      72        +72
World Trade Center Health Program /2                                      261      300      335        +36
Energy Employee Occupational Illness Compensation Program                  50       55       55          ‐‐
Global Health                                                             446      427      442        +15
Public Health Preparedness and Response                                 1,353     1,405    1,402         ‐3
Buildings and Facilities                                                   10       10       31        +21
CDC‐Wide Activities and Program Support                                   274      274      114       ‐160
    Prevention and Public Health Fund (non‐add)                           160      160        ‐‐      ‐160
Agency for Toxic Substances and Disease Registry (ATSDR)                   75       75       75          ‐‐
    ATSDR ACA Mandatory Funds /3                                           19        ‐‐       ‐‐         ‐‐
CORD MACRA Mandatory Funds /4                                               ‐‐      10        ‐‐         ‐‐
User Fees                                                                   2        2        2          ‐‐
                                             Subtotal, Program Level   11,158    11,781   11,868       +87




Centers for Disease Control and Prevention                   37
                                                               2                            Exhibit 313
          Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 190 of 389

                                                    Centers for Disease Control and Prevention
                                                                                                                                         2017
                           dollars in millions                                        2015             2016            2017
                                                                                                                                     +/‐ 2016
CDC Budget Totals – Less Funds from Other Sources
Vaccines for Children                                                                ‐3,851          ‐4,161          ‐4,387               ‐226
Energy Employee Occupational Injury Compensation Program                                ‐50              ‐55             ‐55                 ‐‐
Mental Health Mandatory Funding                                                           ‐‐               ‐‐            ‐30               ‐30
World Trade Center Health Program /2                                                   ‐261            ‐300            ‐335                ‐36
ATSDR ACA Mandatory Funds /3                                                             19                ‐‐              ‐‐                ‐‐
PHS Evaluation Funds                                                                      ‐‐               ‐‐            ‐72               +72
CORD MACRA Mandatory Funds /4                                                             ‐‐             ‐10               ‐‐                ‐‐
Prevention and Public Health Fund                                                      ‐887            ‐892            ‐944                ‐52
User Fees                                                                                 ‐2              ‐2              ‐2                 ‐‐
Balances from P.L. 111‐32 Pandemic Flu                                                  ‐15              ‐15               ‐‐              +15


                                Total, Discretionary Budget Authority                 6,073           6,345           6,042               ‐303


Full‐Time Equivalents                                                               11,129          11,151           11,151                  ‐‐

1/ In addition, the FY 2015 appropriation (P.L. 113‐235) provided $1.8 billion in emergency resources for Ebola response and preparedness
   activities.
2/ Federal share resources. This number does not reflect estimated carryover from FY 2016 that is available under reauthorization. Total WTCHP
   obligations in FY 2017 will be determined upon final review of the FY 2017 spend plan.
3/ Funds are available through FY 2020.
4/ Funds are available through FY 2017.


The Center for Disease Control and Prevention works 24/7 to protect America from health, safety and security threats, both
foreign and domestic. Whether diseases start at home or abroad, are chronic or acute, curable or preventable, human error or
deliberate attack, CDC fights disease and protects Americans.

The Centers for Disease Control and Prevention (CDC)                         interventions that protect people from scores of public
is the nation’s health protection agency, working to                         health threats each year. In the past two years, CDC
protect Americans from health and safety threats, both                       has conducted more than 750 field investigations in 49
foreign and domestic. In addition, CDC’s mission                             states, five United States territories, and in at least 35
promotes quality of life and prevention of leading                           different countries. This reach is vital to ensure CDC
causes of disease, injury, disability, and death. These                      can determine the cause of illness and probability of
objectives are supported by programs that provide                            additional exposure in order to facilitate proper
Americans with the essential health information and                          communication and response.
tools they need to make informed decisions, and
protect and advance their health. CDC’s highly trained                       The FY 2017 Budget request for CDC and the Agency
staff provides critical national leadership that works                       for Toxic Substances and Disease Registry (ATSDR) is
around the world to save lives through proven                                $11.9 billion, an increase of $87 million relative to
prevention strategies, disease detection, and response                       FY 2016. This total includes $944 million from the
to public health emergencies.                                                Prevention and Public Health Fund (Prevention Fund).
                                                                             The Budget request advances CDC’s core mission work
CDC scientists collect and analyze health data,                              by prioritizing efforts to combat antibiotic‐resistant
determining how health threats affect specific                               bacteria; address the outbreak of opioids misuse,
populations. This has resulted in effective                                  abuse, and overdose; support the improvement of


                                                                        38                      Centers for Disease Control and Prevention
                                                                      3                                                  Exhibit 313
          Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 191 of 389
health outcomes for American Indians and Alaskan               HIV/AIDS, VIRAL HEPATITIS, SEXUALLY TRANSMITTED
Natives; support global health protection; and advance         INFECTIONS AND TUBERCULOSIS PREVENTION
laboratory safety and quality. In addition, the Budget
includes targeted reductions based on the increased            The Budget includes $1.1 billion for domestic HIV/AIDS,
availability of preventive services as a result of the         viral hepatitis, sexually transmitted infections, and
Affordable Care Act.                                           tuberculosis prevention, an increase of $5 million over
                                                               FY 2016. CDC will continue to align activities with The
IMMUNIZATION AND RESPIRATORY DISEASES                          National HIV/AIDS Strategy: Updated to 2020 through
                                                               promotion of effective, scalable, and sustainable
The mission of CDC’s National Center for Immunization          prevention strategies for individuals living with HIV, in
and Respiratory Diseases is to prevent disease,                addition to populations at the highest risk for HIV.
disability, and death through immunization and by
control of respiratory and related diseases. In                The Budget includes $20 million in additional funding
execution of this mission, CDC focuses on the specific         for a new demonstration to support increased access
needs of all populations at risk of vaccine‐preventable        to Pre‐Exposure Prophylaxis (PrEP) for high‐risk
diseases, from children to older adults.                       populations. PrEP has been shown to reduce the risk of
                                                               HIV infection by greater than 90 percent when taken as
CDC’s vaccination efforts are supported by the                 prescribed. The demonstration proposed in the Budget
discretionary Immunization program, and the                    will support expanded access to PrEP, building on pilot
mandatory Vaccines for Children program. These                 efforts to increase use of PrEP for unprotected high‐risk
programs together help improve access to                       individuals, potentially preventing a substantial
immunization services to uninsured or underinsured             number of new infections. This demonstration project
individuals in the United States.                              will allow health departments to use up to 30 percent
                                                               of these available funds to pay for PrEP medications as
The FY 2017 Budget includes $748 million for the               the payor of last resort.
discretionary programs supported within CDC’s
National Center for Immunization and Respiratory               The Budget includes a $5 million increase to stop
Diseases, a decrease of $50 million below FY 2016. The         transmission of the virus and prevent viral hepatitis‐
reduction reflects increased insurance coverage for            related illness, disability, and death. CDC’s activities
immunization services through expansion of public and          support effective vaccination and testing strategies, in
private health insurance included in the Affordable            addition to detection efforts to identify and treat
Care Act. This funding will continue to support the key        outbreaks. These activities are critical given the rising
activities necessary to achieve national immunization          infections and mortality associated with the estimated
goals, sustain high vaccination coverage rates, and            3 million Americans living with hepatitis C. These
ultimately prevent death and disability from                   efforts and others, align with the priorities outlined in
vaccine‐preventable diseases. This funding will also           the HHS Action Plan for the Prevention, Care, and
continue to support influenza planning and response            Treatment of Viral Hepatitis.
activities, focusing on: increased demand with
healthcare providers for influenza vaccination each            To further improve efficiency and impact of prevention
season through investments in health communication             efforts, CDC initiated epidemic and economic modeling
with providers and the general public; targeted                projects, which were developed in collaboration with
outreach to high‐risk populations; and partnerships            University‐based researchers. These projects inform
with pharmacists as a means to extend the reach of             planning and implementation of interventions
influenza vaccinations. A study published in March             targeting HIV, viral hepatitis, sexually transmitted
2015 indicated that seasonal influenza vaccine                 infections, tuberculosis, and school health. These
prevented more than 40,000 flu‐associated deaths in            models will continue to provide critical information on
the United States between 2005 and 2014.                       the potential costs, benefits, and return on investment
                                                               of specific intervention strategies that can have
                                                               population‐level impact.




Centers for Disease Control and Prevention                39
                                                           4                                         Exhibit 313
         Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 192 of 389
EMERGING AND ZOONOTIC INFECTIOUS DISEASES                       methods for domestic disease‐detecting laboratories.
                                                                CDC has also developed Epi INFO™, a software network
The Budget includes $629 million to support CDC’s               that helps to rapidly identify diseases outbreaks, used
National Center for Emerging and Zoonotic Infectious            by public health professionals in more than
Diseases, an increase of $50 million over FY 2016. This         35 countries.
funding facilitates work to reduce illness and death
associated with emerging and zoonotic infectious                                                           PROGRAM HIGHLIGHT
diseases and to protect against the intentional and
unintentional spread of infectious diseases. CDC                        Combating Antibiotic-Resistant Bacteria
addresses not only rare, deadly diseases like anthrax
and Ebola, but also foodborne diseases, mosquito‐                 Antibiotics and similar antimicrobial agents have been used
                                                                  for the last 70 years to treat patients who have infectious
borne diseases such as Zika and Chikungunya, water
                                                                  diseases. Since the 1940s, these drugs have greatly
safety issues, healthcare‐associated infections,
                                                                  reduced illness and death. However, these drugs have been
migration and quarantine issues, and the identification           used so widely for so long that the infectious organisms the
and control of diseases transmitted by animals and                antibiotics are designed to kill have adapted to them, making
insects. CDC is staffed by some of the world’s top                the drugs less effective.
disease detectives ‐‐ highly‐trained doctors and
scientists who investigate and respond to disease and             Each year in the United States, at least two million people
other public health threats. CDC’s disease experts                become infected with bacteria that are resistant to antibiotics
contributed to the fight against smallpox, which                  and at least 23,000 die each year as a direct result of these
resulted in eradication, in addition to the discovery of          infections. More and more bacteria are becoming resistant to
Legionnaire’s disease, and work to stop the recent                the antibiotics currently in use, which is why aggressive
                                                                  action is needed to prevent new resistance from developing
Ebola outbreak in West Africa.
                                                                  and halt the existing resistance from spreading.
The Budget includes $200 million, an increase of                  The Budget includes $200 million, an increase of $40 million,
$40 million, to support CDC’s Antibiotic Resistance               to support CDC’s Antibiotic Resistance Initiative, along with
Initiative, along with core antibiotic resistance                 core antibiotic resistance investments of $18 million, for a
investments of $18 million, for a total CDC investment            total CDC investment in FY 2017 of $218 million to
in FY 2017 of $218 million to implement the National              implement the CARB Strategy. This funding will serve to
Action Plan for Combating Antibiotic‐Resistant                    implement the National Action Plan for Combating Antibiotic-
Bacteria. The Budget supports implementation of                   Resistant Bacteria through activities to reduce the
CDC’s surveillance, prevention, and stewardship                   emergence and spread of antibiotic-resistant pathogens,
activities outlined in the National Action Plan to                protect patients and communities. CDC predicts that the
continue pushing forward to reach the ambitious                   implementation of measures aimed to prevent infections and
prevention goals.                                                 improve prescribing practices could save up to 37,000 lives
                                                                  from drug-resistant infections over five years.
PUBLIC HEALTH SCIENTIFIC SERVICES

As a pioneer in collecting and using health data, CDC           The FY 2017 Budget includes an increase of $5 million
tracks the health of populations and provides timely            to continue support for CDC’s implementation of
data used to respond to urgent health issues. This vital        laboratory safety recommendations, for a total of
information forms the basis of policymaking,                    $38 million across CDC. This funding will enable CDC to
biomedical and health services research, lab safety,            maintain its ability to respond to outbreaks, determine
and improved access to healthcare for everyone. In              unexplained illnesses, support state and local
addition, CDC advises and supports safe, state‐of‐the‐          diagnostics, improve pathogen identification of
art laboratories across the United States, as a key line        emerging and re‐emerging diseases and maintain the
of defense against health threats.                              world’s most advanced, state‐of‐the‐art infectious
                                                                disease and environmental public health laboratories.
The FY 2017 Budget includes $501 million to support
these activities, a $9 million increase above FY 2016.
CDC has significant impact through the development of
multistate testing methods, data systems that
collaborate together, and advanced management


                                                           40                      Centers for Disease Control and Prevention
                                                           5                                               Exhibit 313
          Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 193 of 389
CHRONIC DISEASE PREVENTION AND HEALTH                            $136 million to support this center’s activities, the
PROMOTION                                                        same as FY 2016.

Chronic diseases are the leading cause of poor health,           Birth defects affect one in 33 babies and are a leading
disability, and death in the United States. More than            cause of infant mortality in the United States. More
half of all adults have at least one chronic disease and         than 5,500 infants die each year because of birth
seven of ten deaths each year are caused by chronic              defects, which is twice as many as from sudden infant
diseases. The medical costs associated with chronic              death syndrome. In addition, babies who survive and
diseases, including mental health and substance abuse,           live with birth defects are at increased risk for
account for 86 percent of the nation’s total health care         developing many lifelong physical, cognitive, and social
costs, estimated at $2.9 trillion annually. While chronic        challenges.
diseases affect all populations, incidence and
prevalence is not evenly distributed. Disease rates vary                                                  PROGRAM HIGHLIGHT
based on race, ethnicity, education, and income level,
                                                                     Good Health and Wellness in Indian Country
with the most disadvantaged Americans most often
suffering the highest burden of diseases.                          American Indians and Alaskan Natives bear a
                                                                   disproportionate burden of death, disease, disability, and
The FY 2017 Budget includes $1.1 billion for chronic               injury compared to other racial and ethnic groups in the
disease prevention and health promotion activities,                United States. For example, this population has a higher
$60 million below FY 2016. This funding will provide               prevalence of obesity – nearly 10 percent more – than their
critical support to combating the most significant                 white counterparts.
chronic disease issues facing Americans, including
tobacco use, heart disease, stroke, diabetes, and                  There has also been increasing concern over the
cancer.                                                            persistently high rates of suicide, particularly amongst the
                                                                   youth in this population. In 2013, the age-adjusted suicide
                                                                   rate for American Indians and Alaskan Natives was 18.3
The FY 2017 Budget includes $30 million for the Racial
                                                                   per 100,000, compared to 13.8 for the overall population.
and Ethnic Approaches to Community Health, which                   These and other health issues are driven by higher rates of
will award a new cooperative agreement incorporating               poverty, unemployment, and low educational achievement,
best practices from prior community grant programs,                which are linked to key risk behaviors, such as alcohol and
resulting in a stronger, more robust program.                      tobacco use.
Approaches will focus on improving poor nutrition, lack
of physical activity, tobacco use, and limited access to           The FY 2017 Budget includes $15 million in additional
clinical and community services by increasing access to            funding for CDC to expand its existing Comprehensive
healthier environments and quality preventive services.            Approach to Good Health and Wellness in Indian Country
This program will also translate and disseminate                   grant program. Through the current program, CDC works
                                                                   collaboratively with Tribes, tribal organizations, and Tribal
grantees’ best practices that have demonstrated cost
                                                                   Epidemiology Centers to prevent heart disease, diabetes,
savings and improvement across health outcomes,
                                                                   stroke, and associated risk factors, such as commercial
magnifying the program’s impact.                                   tobacco. With the additional funding, CDC will build upon
                                                                   its existing program to more comprehensively address
The Budget proposes targeted reductions for direct                 these chronic conditions, in addition to expanding to
cancer screening services, due to increased coverage               address other pressing health issues facing this population,
through the Affordable Care Act. In FY 2017 and                    including suicide, prescription drug overdose, and alcohol-
beyond, CDC’s programs will continue to realize cost               related motor vehicle injuries.
savings through the benefits provided by Affordable
Care Act.
                                                                 CDC works to identify causes of birth defects, find
BIRTH DEFECTS AND DEVELOPMENTAL DISABILITIES                     opportunities to prevent them, and improve the health
                                                                 of those living with birth defects. This is accomplished
CDC’s National Center on Birth Defects and                       through CDC’s implementation of three distinct
Developmental Disabilities focuses on protecting                 activities – surveillance or disease tracking, research to
people who are especially vulnerable to health risks –           identify causes, and prevention research and programs.
babies, children, people with blood disorders, and               These key activities allow CDC to rapidly translate
people with disabilities. The FY 2017 Budget includes


Centers for Disease Control and Prevention                  41
                                                             6                                               Exhibit 313
         Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 194 of 389
scientific findings into appropriate public health               This mission will continue to be supported by the
interventions to aid in prevention.                              FY 2017 Budget, which includes $182 million for these
                                                                 activities, the same as FY 2016. This funding includes
Developmental disabilities, including autism spectrum            $10 million to support a new hearing loss prevention,
disorder and cerebral palsy, are impairments in                  awareness, and education program that targets young
physical, learning, language, or behavioral areas. CDC           to older adults, low to moderate hearing loss, and
works to uncover the risk factors for autism and other           social stigma.
developmental disabilities to inform prevention
programs. The key to successful interventions are                                                          PROGRAM HIGHLIGHT
CDC’s efforts to detect existing developmental delays
and intervene early. CDC will continue to support                              Prescription Drug Overdose
competitive autism awards to states and universities to            More people died from drug overdoses in the United States
enhance surveillance and research for autism and other             in 2014 than during any previous year on record. From
developmental disabilities, monitor prevalence and                 2000 to 2014 nearly half a million people in the United
contributing risk factors, and better inform policies and          States died from drug overdoses. In 2014, there were
programs for prevention and services. This tracking                approximately one and a half times more drug overdose
and research infrastructure is key to better                       deaths in the United States than deaths from motor vehicle
understanding autism and other developmental                       crashes.
disabilities.
                                                                   Overdose deaths are only part of the problem – for each
The Budget will continue to support activities that                death involving prescription opioids, hundreds of people
                                                                   abuse or misuse these drugs. Emergency department
improve the health outcomes for individuals with blood
                                                                   visits for prescription painkiller abuse or misuse have
disorders, including hemophilia, venous                            doubled in the past few years to nearly half a million.
thromboembolism, thalassemia, and sickle cell disease.             Prescription opioid-related overdoses cost an estimated
CDC works to capitalize on opportunities to improve                $20 billion in medical and work-loss costs each year.
the quality of life for individuals with blood disorders           Stemming this epidemic is essential to CDC’s goal of
by reducing healthcare costs, improving healthcare                 preventing the leading cause of disease, disability, and
utilization, maximizing the impact of proven prevention            death.
strategies, and ensuring the safety of America’s blood
supply.                                                            CDC plays an important role in understanding and
                                                                   addressing the causes of the epidemic and has found that
                                                                   higher prescribing of opioid pain relievers is associated
ENVIRONMENTAL HEALTH
                                                                   with more overdose deaths. In FY 2017, the Budget
                                                                   includes $80 million for CDC’s efforts to address
The World Health Organization estimates that 13                    prescription opioids, which is $10 million over FY 2016.
percent of the overall disease burden in the United
States is due to environmental factors. Specific threats           CDC applies its scientific expertise to help curb the
posed by the environment include contamination of                  epidemic in three ways: improving data quality and
drinking water, dangerous retail food practices, rising            surveillance to monitor and respond to the epidemic;
sea levels, extreme heat and drought, infectious                   supporting states in their efforts to implement effective
disease, and radiation emergencies.                                solutions and interventions; and equipping healthcare
                                                                   providers with the data and tools needed to improve the
CDC’s National Center for Environmental Health works               safety of their patients. The increase in FY 2017 will
                                                                   specifically support the comprehensive translation and
to prevent illness, disability, and death from
                                                                   dissemination of CDC’s Prescription Drug Overdose
interactions between people and the environment.                   guidelines for chronic pain outside end-of-life care. This
Specifically, this includes supporting research to                 step is critical to ensure increased uptake in the use of the
investigate the effects of the environment on health,              guidelines amongst providers.
monitoring and evaluating environmentally‐related
health problems through surveillance, and
collaborating with international and domestic partners           INJURY PREVENTION AND CONTROL
to prepare for and respond to natural, technologic,
humanitarian, and terrorism‐related environmental                In the United States, violence and injuries cost more
emergencies.                                                     than $671 billion a year in medical costs and lost
                                                                 productivity. Almost 193,000 individuals in the United



                                                            42                      Centers for Disease Control and Prevention
                                                            7                                                Exhibit 313
          Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 195 of 389
States die from violence and injuries each year: nearly            In 2010, an estimated 2.5 million emergency
one person every three seconds. In the first half of life,         department visits, hospitalizations, or deaths were
more Americans die from violence and injuries – such               associated with a traumatic brain injury in the United
as motor vehicle crashes, falls, or homicides – than               States. In FY 2017, CDC will continue its work
from any other cause.                                              addressing this problem through surveillance, the
                                                                   identification of effective interventions, and work
CDC’s National Center for Injury Control and Prevention            towards the implementation of strategies to prevent
is the nation’s leading authority on injury and violence,          and address these injuries, including concussions. CDC
researching prevention techniques and applying                     will also continue existing collaborative activities with
solutions to real‐world issues, keeping Americans safe,            the Administration for Community Living and other
healthy, and productive. The FY 2017 Budget includes               partners to address traumatic brain injuries and
$299 million in budget authority for injury prevention             prevention associated with older adult falls.
and control activities, an increase of $63 million above
FY 2016.                                                           OCCUPATIONAL SAFETY AND HEALTH

In addition to this amount, $30 million is included in             CDC’s National Institute for Occupational Safety and
the Budget to support a new suicide prevention                     Health works to protect the nation's 157 million
program through a partnership with CDC’s Injury                    workers through research and applied science,
Control Research Centers, state health departments,                addressing the injuries and illnesses that cost the
and in collaboration with the Substance Abuse and                  United States $250 billion annually. This work
Mental Health Services Administration. This program                specifically includes: research aimed to reduce work‐
will focus interventions on reducing key risk factors by           related illness and injury; promotion of safe and
increasing referral and treatment for suicide behavior,            healthy workplaces through interventions,
including substance abuse and mental illness, and                  recommendations, and capacity building; and
addressing access to lethal means by individuals at                enhancement of international workplace safety and
greatest risk of harming themselves and others.                    health through global collaborations. This component
                                                                   of CDC works closely with the United States’
Injury prevention touches upon a variety of issues,                Department of Labor Occupational Safety and Health
including motor vehicle injury, prescription opioid                Administration and Mine Safety and Health
overdose, child abuse and neglect, older adult falls,              Administration Research to maximize efforts to protect
sexual violence, youth sports concussions, rape                    American workers and miners. The FY 2017 Budget
prevention, and gun violence. CDC’s work has proven                includes $286 million to support these programs, a
that prevention can save lives. For instance, seat belts           decrease of $54 million below FY 2016. Reductions
have reportedly saved an estimated 63,000 lives                    reflect the elimination of funding for the Agriculture,
between 2008 and 2012. Furthermore, school‐based                   Forestry, and Fishing program and the Education and
programs for violence prevention have been shown to                Research Centers, given the relation to CDC’s mission
cut violent behavior 29 percent among high school                  and the ability to achieve a national impact in a limited‐
students.                                                          resource environment.

One of CDC’s high priorities in the FY 2017 Budget is              In addition, the Budget includes $335 million in
support to address prescription drug and illicit opioid            mandatory funding supported by the World Trade
overdose and prevention. Drug overdose deaths have                 Center Health Program, and $55 million in mandatory
skyrocketed in the past decade, largely because of                 funding for the Energy Employees Occupational Illness
prescription opioids. The FY 2017 Budget includes                  Compensation Program Act. The World Trade Center
$86 million in funding to support these efforts, which is          Health Program has been extended through FY 2090
an increase of $10 million over FY 2016. This funding              under the James Zadroga 9/11 Health and
aligns with the Department‐wide opioid initiative.                 Compensation Reauthorization Act. CDC will continue
CDC’s efforts will advance the initiative’s first priority:        to provide medical monitoring and treatment for
to improve opioid prescribing practices and reduce                 eligible responders and survivors of the terrorist
opioid use disorders and overdose.                                 attacks that affected New York City, the Pentagon, and
                                                                   Shanksville, Pennsylvania on September 11, 2001.




Centers for Disease Control and Prevention                    43
                                                               8                                         Exhibit 313
         Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 196 of 389
PUBLIC HEALTH PREPAREDNESS AND RESPONSE                                 health threats and build resilient communities. To
                                                                        provide ongoing support to these agreements, the
Health security depends on the ability of our nation to                 Budget includes $660 million, a decrease of $8 million
prevent, protect against, mitigate, respond to, and                     below FY 2016, which reflects elimination of the
recover from public health threats. CDC’s Office of                     Advanced Practice Centers. CDC will continue to
Public Health Preparedness and Response is committed                    support research and training for public health
to strengthening the nation’s health security by saving                 preparedness through the public health preparedness
lives and protecting against public health threats,                     and response agenda. The Public Health Emergency
whether at home or abroad, natural or man‐made.                         Preparedness program closely aligns with and
Specifically, CDC supports state, local, tribal, and                    complements ASPR’s Hospital Preparedness Program.
territorial partners by providing funding, building
capacity, offering technical assistance, and                            Within this funding, CDC will provide increased support
championing their critical role in protecting the public                to the improvement of informatics and health
health.                                                                 information technology, focusing largely on electronic
                                                                        death registration, the National Syndrome Surveillance
The FY 2017 Budget includes $1.4 billion for CDC’s                      Program, and disease surveillance enhancements.
preparedness and response activities, which is
$3 million below FY 2016.                                               The Budget includes $575 million for the Strategic
                                                                        National Stockpile, the same as FY 2016. This funding
                                            PROGRAM HIGHLIGHT           will provide ongoing support to CDC’s management,
                                                                        delivery, storage, and replenishment costs to the
             Global Health Security Agenda                              medical countermeasures included in the stockpile. At
 Launched February 13, 2014, the Global Health Security                 this level, CDC will provide for ongoing replenishments,
 Agenda (GHSA) brings the United States and partners around             supporting the nation’s level of preparedness for a
 the world together to protect populations from pandemic                variety of threats.
 threats, economic loss, instability, and loss of life. CDC is a
 key implementer of the GHSA because of its technical                   Within CDC’s preparedness activities, the Budget
 expertise, existing country platforms, and strong government-          includes an increase of $5 million for the Select Agent
 to-government relationships.                                           Program. In collaboration with the United States
                                                                        Department of Agriculture, this program is responsible
 In the FY 2017 Budget, CDC’s global health and other                   for the regulation, possession, use, and transfer of
 infectious disease funding supports the goals of the GHSA              potentially dangerous biological agents and toxins in
 and includes a targeted $5 million increase to support the
                                                                        the United States. The increase for the Federal Select
 Phase Two countries. This level is necessary to maintain
 foundational support needed to continue to prevent, detect,            Agent Program will allow for improved training of
 and respond to infectious disease threats and to address on-           inspectors, increased frequency and number of
 going epidemics. Epidemic threats to national security arise at        inspections, and increased assistance to registered
 unpredictable intervals and from unexpected sources.                   entities to prevent accidental or intentional release of
 Because these threats do not recognize national borders, the           select agents. Additionally, this program supports
 health of people overseas directly affects America’s safety            CDC’s laboratory safety and quality initiative through
 and prosperity, with far-reaching implications for economic            its work in laboratories handling dangerous pathogens
 security, trade, the stability of foreign governments, and the         and toxins.
 well-being of United States citizens at home. If we are to save
 lives and protect U.S. health security, CDC must accelerate
                                                                        GLOBAL HEALTH
 efforts to build the systems and workforce needed to better
 respond to a range of disease threats.
                                                                        The most effective and least expensive way to protect
                                                                        Americans from diseases and other health threats that
                                                                        begin overseas is to stop them before they spread to
Within CDC’s preparedness activities, the Public Health                 our shores. CDC detects and controls disease
Emergency Preparedness program advances public                          outbreaks at the source, saving lives and reducing
health system capability development and strengthens                    healthcare costs. In addition, fighting diseases like
public health emergency management and response                         HIV/AIDS, malaria, and tuberculosis help reduce
programs within state, local, and territorial public                    poverty and strengthen stability in developing
health agencies, enabling them to respond to public                     countries.


                                                                   44                    Centers for Disease Control and Prevention
                                                                   9                                          Exhibit 313
          Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 197 of 389
CDC engages internationally with 1,700 staff in over 60          improvements. With a significant number of CDC’s
countries to protect the health of the American people           facilities in a mature phase of the facility life cycle, a
and save lives worldwide. With scientists and health             rigorous, preventive maintenance program is
experts embedded in countries around the globe, CDC              paramount to ensure facility functionality and
works with partners to adapt scientific evidence into            preparedness for continued service. Investments in
policies and public health actions, strengthening public         FY 2017 will directly support CDC’s ability to support its
health capacity and improving health outcomes in                 mission to improve public health.
partner countries.
                                                                 AGENCY FOR TOXIC SUBSTANCES AND DISEASE
The FY 2017 Budget includes $449 million for CDC                 REGISTRY (ATSDR)
global health activities, which is an increase of
$15 million above FY 2016. This funding will continue            ATSDR serves the public by using the best science,
supporting key global health activities including global         taking responsible public health actions, and providing
HIV/AIDs, global tuberculosis, measles and other                 trusted health information to prevent harmful
vaccine‐preventable diseases, parasitic diseases and             exposures and diseases related to toxic substances.
malaria, and ongoing global health protection. This              Specific functions include public health assessments of
funding level also includes an increase of $5 million to         waste sites, health consultations concerning specific
expand efforts supporting polio eradication.                     hazardous substances, health surveillance and
In addition, this funding supports efforts to expand             registries, response to emergency releases of
global health protection worldwide, and implement the            hazardous substances, applied research in support of
goals of the Global Health Security Agenda, to                   public health assessments, information development
accelerate progress towards a world safe and secure              and dissemination, and education and training
from infectious disease threats and to promote global            concerning hazardous substances.
health security as an international security priority.
                                                                 The FY 2017 Budget includes $75 million for ATSDR,
BUILDINGS AND FACILITIES                                         which is the same as FY 2016. This funding level will
                                                                 maintain ATSDR’s scientific and programmatic
The FY 2017 Budget includes an increase of $21 million,          capabilities necessary to safeguard human health.
for a total of $31 million, for CDC’s facility repair and




Centers for Disease Control and Prevention                  45
                                                            10                                         Exhibit 313
          Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 198 of 389

National Institutes of Health
                                                                                                                  2017
                           dollars in millions                          2015 /1    2016         2017
                                                                                                              +/‐ 2016
Institutes/Centers
National Cancer Institute                                                4,953     5,214        5,894             +680
National Heart, Lung and Blood Institute                                 2,996     3,114        3,114                —
National Institute of Dental and Craniofacial Research                     398      413           413                —
National Inst. of Diabetes & Digestive & Kidney Diseases                 1,899     1,966        1,966                —
National Institute of Neurological Disorders and Stroke                  1,605     1,695        1,695                —
National Institute of Allergy and Infectious Diseases                    4,418     4,716        4,716                —
National Institute of General Medical Sciences                           2,372     2,512        2,512                —
Eunice K. Shriver Natl. Inst. of Child Health & Human Development        1,287     1,338        1,338                —
National Eye Institute                                                     677      708           708                —
National Institute of Environmental Health Sciences: Labor/HHS             667      694           694                —
Appropriation
National Institute of Environmental Health Sciences: Interior               77       77            77                —
Appropriation
National Institute on Aging                                              1,198     1,598        1,598                —
Natl. Inst. of Arthritis & Musculoskeletal & Skin Diseases                 522      542           542                —
Natl. Inst. on Deafness and Communication Disorders                        405      423           423                —
National Institute of Mental Health                                      1,434     1,519        1,519                —
National Institute on Drug Abuse                                          1,016    1,051        1,051                —
National Institute on Alcohol Abuse and Alcoholism                         447      467           467                —
National Institute of Nursing Research                                     141      146           146                —
National Human Genome Research Institute                                   499      513           513                —
Natl. Institute of Biomedical Imaging and Bioengineering                   327      344           344                —
Natl. Institute on Minority Health and Health Disparities                  271      281           281                —
Natl. Center for Complementary and Integrative Health                      124      130           130                —
National Center for Advancing Translational Sciences                       633      685           685                —
Fogarty International Center                                                68       70            70                —
National Library of Medicine                                               337      396           396                —
Office of the Director                                                    1,414    1,571        1,716             +145
Buildings and Facilities                                                   129      129           129                —
                                                 Total, Program Level   30,311    32,311      33,136              +825




                                                                  46                       National Institutes of Health
                                                              11                                  Exhibit 313
          Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 199 of 389

                                                                                   National Institutes of Health
                                                                                                                                        2017
                           dollars in millions                                        2015            2016            2017
                                                                                                                                    +/‐ 2016
Less Funds from Other Sources
PHS Evaluation Funds                                                                  ‐715             ‐780            ‐847                 ‐67
Type 1 Diabetes Research (NIDDK) /2                                                   ‐150             ‐150            ‐150                 —
Additional Mandatory Funds                                                               —               —           ‐1,825            ‐1,825
                                Total, Discretionary Budget Authority               29,446          31,381          30,314             ‐1,067
Appropriations
      Labor/HHS Appropriation                                                       29,370          31,304          30,237             ‐1,067
        Interior Appropriation                                                           77              77              77                 —


Full‐Time Equivalents                                                               17,823          18,000          18,000                  —
1/ In addition, the FY 2015 appropriation (P.L. 113‐235) provided $239 million of emergency resources for Ebola response and preparedness
   research activities.
2/ These mandatory funds were appropriated in P.L. 114‐10, the Medicare Access and CHIP Reauthorization Act of 2015, and P.L. 113‐93, the
   Protecting Access to Medicare Act of 2014.

The mission of the National Institutes of Health is to seek fundamental knowledge about the nature and behavior of living
systems and the application of that knowledge to enhance health, lengthen life, and reduce illness and disability.
The National Institutes of Health (NIH) is the nation’s                     be invested within the agency to support clinical and
medical research agency and leads the world in                              basic research, as well as training to ensure that
supporting innovative multidisciplinary biomedical and                      knowledge among NIH physician and scientists is
behavioral research. NIH investments across its 27                          leading the world.
Institutes and Centers in basic research support
translating scientific discovery into tangible                              NIH FY 2017 STRATEGIC RESEARCH PRIORITIES
improvements in our health care system. To date, 148
NIH supported researchers have been sole or shared                          In late 2015, NIH released an agency‐wide research
winners of the Nobel Prize.                                                 strategic plan for FY 2016 through FY 2020. This plan
                                                                            establishes the research framework for the next five
The FY 2017 Budget includes $33.1 billion, an increase                      years and describes how NIH will work with public and
of $825 million over FY 2016, for NIH to accelerate                         private sector partners to promote scientific innovation
groundbreaking research on cancer, precision                                while also continuing to serve as wise stewards of
medicine, and the human brain, and to maintain the                          resources to optimize investments for biomedical
significant investments enacted in FY 2016. The Budget                      research. NIH will use this strategic plan to harmonize
supports the Administration’s priority to continue a                        decisions across the agency while maintaining the
strong focus in biomedical research that will increase                      visions of individual Institutes, Centers, and program
the nation’s knowledge base, cultivate a world‐class                        offices. The NIH strategy focuses on four independent
scientific workforce, provide opportunity for new                           objectives:
discovery, and promote longer and healthier lives.
                                                                              1.   Advance Opportunities in Biomedical Research;
In FY 2017, NIH estimates it will support a total of                          2.   Foster Innovation by Setting NIH Priorities;
36,440 research project grants, an increase of 600                            3.   Enhance Scientific Stewardship; and,
above FY 2016, including a total of 9,946 new and                             4.   Excel as a Federal Science Agency by Managing
competing grants. Of the total, approximately                                      for Results.
81 percent of NIH resources will support the research
community external to NIH which includes over 30,000                        In FY 2017, NIH will use this strategic vision to focus on
individuals at more than 2,500 organizations comprised                      the priorities of generating basic science findings,
of universities, medical schools, research facilities, and                  translating these basic discoveries into improvements
hospitals. The remaining 19 percent of resources will                       in personal and public health, the enhanced use of


National Institutes of Health                                         47

                                                                    12                                                  Exhibit 313
          Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 200 of 389
comprehensive data sets and technology, and recruiting a                     Antimicrobial Resistance: NIH estimates it will spend
diverse, creative, and talented workforce upon which the                     $413 million in FY 2017, the same as FY 2016, to
robust research enterprise depends.                                          respond comprehensively to the growing public health
                                                                             threat of antibiotic resistant bacteria. With antibiotic‐
The Foundation for Discoveries: Basic Research                               resistant infections claiming the lives of 23,000
Approximately 52 percent of the NIH research budget                          Americans each year, NIH is continuing to invest in
is devoted to basic biomedical and behavioral research.                      research to support of the Administration’s National
Genomics and proteomics have provided insights into                          Strategy to Combat Antibiotic Resistant Bacteria.
how the basic components of life function. Advances                          These funds will accelerate the development of new
in stem cells, imaging, and other technologies have                          therapeutics, vaccines, and first‐in‐class drugs to more
transformed our understanding of how life works.                             effectively treat these “superbugs.” To identify the
                                                                             root causes of this problem, NIH conducts basic
Brain Research through Advancing Innovative                                  research on how antimicrobial resistance emerges,
Neurotechnologies (BRAIN) Initiative: In FY 2017, NIH                        spreads, and evolves. NIH is also intensifying studies
plans to spend $195 million, an increase of $45 million                      on rapid diagnostics to help ensure that dangerous
above FY 2016, to continue to address fundamental                            strains are quickly identified and appropriately treated;
neuroscience questions and advance understanding of                          developing a national database of genome sequence
the human brain. In order to accomplish the ambitious                        data of all reported human antimicrobial‐resistant
goals of this Initiative, NIH will increase its investment                   infections; and creating a rapid response clinical trial
to support groundbreaking neuroscience research,                             network to test new antibiotics on individuals infected
neuroimaging, and training initiatives, as well as                           with resistant strains. NIH‐funded researchers recently
potential projects to collaborate with industry to test                      made a major breakthrough in the fight against
and develop devices for mapping and tuning brain                             antimicrobial resistance by using a new screening
circuitry. Measuring activity at the scale of neural                         technology to discover a new, highly effective
networks in living organisms has the potential to                            antibiotic identified from ordinary topsoil. This
decode sensory experience, memory, emotion, and                              promising development is just one piece of NIH’s
thought. Furthermore, developing these technologies                          ongoing efforts to fight antibiotic resistance.
may help reveal the mechanisms that underlie the
pathology in various brain disorders and provide new                         Alzheimer’s Disease: NIH will spend $910 million on
therapeutic avenues to treat, cure, and prevent                              Alzheimer’s research in FY 2017, the same as FY 2016.
neurological and psychiatric conditions.                                     The Budget continues to invest in aggressive efforts to
                                                                             understand and make progress in treating and
Translating Discovery into Health                                            preventing this disease. Research supported by NIH
NIH is committed to rapidly turning observations in the                      and other organizations has greatly expanded
laboratory into effective interventions that improve the                     knowledge and understanding of brain function, risk
health of individuals. These new interventions include                       factors, treatment, and prevention. NIH‐supported
diagnostics, therapeutics, medical procedures,                               imaging studies have provided dramatic insights into
behavioral changes, and disease prevention strategies.                       the disease’s causes and progression, and the need to

                                                                                                                             NEW INITIATIVE
                                                 Vice President’s Cancer Moonshot

    As a part of the cancer “moonshot” announced by the President in the State of the Union Address, the Budget provides an increase
    of $755 million to accelerate progress in preventing, diagnosing, and treating cancer. The Budget’s multi-year cancer initiative, with
    support beginning in FY 2016 within NIH, provides additional resources to NIH and the Food and Drug Administration in FY 2017,
    to improve health and outcomes for patients through investments in research and infrastructure, and brings together researchers
    across sectors and scientific disciplines. Within the $755 million total, the Budget allocates $680 million for NIH and $75 million for
    FDA.

    Given new insights into the causes of cancer and its diagnosis and treatment, this initiative is poised to increase resources to make
    the most promising breakthroughs available to patients across America. Targeted investments will advance research on new
    approaches to preventing and treating cancer, such immunotherapy, enhanced early detection technologies, developing vaccines
    to prevent cancers caused by viruses, genomic analysis of tumor cells, and identifying common treatment opportunities for rare
    pediatric cancers through better collect and analysis of tumor specimens. This effort will drive progress toward a national effort to
    make dramatic progress in fight against cancer.




                                                                        48                                      National Institutes of Health
                                                                    13                                                  Exhibit 313
          Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 201 of 389
initiate clinical trials at the earliest stages of disease        scientists in the biomedical workforce, NIH will expand
has become increasingly clear. While much more                    ways to revitalize physician‐scientist training, continue
remains to be discovered, recent research has led to              to encourage early stage investigators, further enhance
more than 90 drugs in clinical trials for Alzheimer’s             workforce diversity, and support more person‐
disease with many more in the pipeline awaiting                   centered grants that focus on an investigator’s entire
regulatory approval to enter human testing. In                    research program and their history of success rather
addition, the Accelerating Medicines Partnership, a               than a specific project. In FY 2017, NIH will continue to
NIH‐led public‐private partnership to transform and               emphasize several High‐Risk, High Reward research
accelerate drug development, recently launched a new              programs to allow scientists more freedom to innovate
Alzheimer’s Big Data portal to catalyze new analyses              and explore new lines of inquiry.
and pharmaceutical discovery projects. These
investments will contribute to meeting the goal to                In order to continue to attract the brightest minds to
prevent and effectively treat Alzheimer’s disease by              biomedical research, NIH is committed to enhancing
2025, in support of the National Plan to Address                  the diversity of its funded workforce. NIH will also
Alzheimer’s Disease.                                              continue to implement a series of steps to expand its
                                                                  effort to recruit and advance the careers of people
Cancer: In FY 2017, NIH plans to spend $6.3 billion on            traditionally underrepresented in the biomedical and
cancer research and treatment development, an                     behavioral research workforce. The Enhancing the
increase of $680 million above FY 2016. NIH has been              Diversity of the NIH‐funded Workforce initiative will
at the forefront of many exciting advancements such as            make training awards focused on learning how to
transitioning the treatment of cancer from a one‐size‐            attract and retain students from diverse backgrounds
fits‐all approach to one in which treatments are based            into biomedical research, increase access to
on the molecular characteristics of each patient’s                high‐quality research mentorship, and develop and
disease. Additionally, National Cancer Institute                  disseminate best practices for training and mentorship.
researchers have identified several types of                      The Budget includes an estimated total of $849 million
gastrointestinal cancers that have tumor‐specific                 to support 16,421 research scientist trainees through
mutations that can be recognized by the immune                    the Ruth L. Kirschstein National Research Service
system, potentially offering a new therapeutic                    Awards program. To maintain stipends’ purchasing
opportunity for patients with these tumors.                       power, NIH proposes a two percent stipend increase
                                                                  for predoctoral and postdoctoral recipients in FY 2017.
Building upon these recent developments, NIH plans to
expand investments through an initiative to support               Advancing HIV/AIDS Research
the Vice President’s Cancer Moonshot. In FY 2017, the             In August 2015, NIH announced a strategic approach to
Budget provides $680 million to NIH for this initiative in        investing resources for HIV/AIDS research by focusing
order to galvanize the nation’s efforts to combat                 on a set of new high priority areas:
cancer. NIH will pursue new cancer vaccine
technology, investigate novel diagnostic tests that                     Reduce the incidence of HIV/AIDS, including by
detect tumors through simple blood tests, and expand                    the development of safe and effective vaccines;
access to clinical trial data in an effort to reduce the                Develop the next generation of HIV therapies
number of people who develop cancer and improve                         with improved safety and ease of use;
outcomes for those who do. These funds will also be                     Improve our capability to prevent and treat HIV‐
used to invest in the Vice President’s Exceptional                      associated comorbidities and co‐infections; and,
Opportunities in Cancer Research Fund, ensuring that                    Support cross cutting areas of basic research,
resources are available to pursue investigations, at                    health disparities, and training.
academic sites or public‐private partnerships, worthy
of potential breakthrough status.                                 These priorities, which were presented during a
                                                                  meeting of the Advisory Committee to the NIH
Strengthen and Sustain a Diverse and Talented                     Director, were identified by conducting a review of the
Biomedical Research Workforce                                     agency‐wide HIV/AIDS portfolio. The strategic focus
                                                                  areas will ensure that research funded is aligned with
The biomedical research workforce is the backbone is              new HIV/AIDS research opportunities.
scientific discovery. Supporting a diverse, creative,
innovative, and productive group of young scientists is           In FY 2017, NIH estimates it will maintain the level of
key to sustaining the nation’s biomedical research                support for research on HIV/AIDS from FY 2016 at
enterprise and achieving improved health for the                  $3.0 billion. Activities under this new framework will
American people. To fully support and sustain the best


National Institutes of Health                                49

                                                             14                                         Exhibit 313
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 202 of 389




   EXHIBIT 314
                      Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 203 of 389
                   ORIGINAL CONTRIBUTION




            Contradicted and Initially Stronger Effects
            in Highly Cited Clinical Research
            John P. A. Ioannidis, MD                          Context Controversy and uncertainty ensue when the results of clinical research on




            C
                                                              the effectiveness of interventions are subsequently contradicted. Controversies are most
                        LINICAL RESEARCH ON IMPOR-            prominent when high-impact research is involved.
                       tant questions about the effi-         Objectives To understand how frequently highly cited studies are contradicted or
                       cacy of medical interventions          find effects that are stronger than in other similar studies and to discern whether spe-
                       is sometimes followed by               cific characteristics are associated with such refutation over time.
            subsequent studies that either reach op-          Design All original clinical research studies published in 3 major general clinical jour-
            posite conclusions or suggest that the            nals or high-impact-factor specialty journals in 1990-2003 and cited more than 1000
            original claims were too strong. Such dis-        times in the literature were examined.
            agreements may upset clinical practice
                                                              Main Outcome Measure The results of highly cited articles were compared against
            and acquire publicity in both scientific          subsequent studies of comparable or larger sample size and similar or better con-
            circles and in the lay press. Several em-         trolled designs. The same analysis was also performed comparatively for matched stud-
            pirical investigations have tried to ad-          ies that were not so highly cited.
            dress whether specific types of studies are       Results Of 49 highly cited original clinical research studies, 45 claimed that the inter-
            more likely to be contradicted and to ex-         vention was effective. Of these, 7 (16%) were contradicted by subsequent studies, 7 oth-
            plain observed controversies. For ex-             ers (16%) had found effects that were stronger than those of subsequent studies, 20
            ample, evidence exists that small stud-           (44%) were replicated, and 11 (24%) remained largely unchallenged. Five of 6 highly-
            ies may sometimes be refuted by larger            cited nonrandomized studies had been contradicted or had found stronger effects vs 9
            ones.1,2                                          of 39 randomized controlled trials (P=.008). Among randomized trials, studies with con-
               Similarly, there is some evidence on           tradicted or stronger effects were smaller (P=.009) than replicated or unchallenged stud-
            disagreements between epidemiologi-               ies although there was no statistically significant difference in their early or overall cita-
                                                              tion impact. Matched control studies did not have a significantly different share of refuted
            cal studies and randomized trials.3-5             results than highly cited studies, but they included more studies with “negative” results.
            Prior investigations have focused on a
            variety of studies without any particu-           Conclusions Contradiction and initially stronger effects are not unusual in highly
                                                              cited research of clinical interventions and their outcomes. The extent to which high
            lar attention to their relative impor-
                                                              citations may provoke contradictions and vice versa needs more study. Controversies
            tance and scientific impact. Yet, most            are most common with highly cited nonrandomized studies, but even the most highly
            research publications have little im-             cited randomized trials may be challenged and refuted over time, especially small ones.
            pact while a small minority receives              JAMA. 2005;294:218-228                                                               www.jama.com
            most attention and dominates scien-
            tific thinking and clinical practice. Im-
            pact is difficult to measure in all its di-       other scientists and has drawn atten-           METHODS
            mensions. However, the number of                  tion—for good or bad.                           Eligible Original Studies
            citations received by a publication is a             It is important to evaluate the rep-         Eligible original studies for this analy-
            surrogate of the attention it has re-             lication of clinical research studies           sis included all publications that had re-
            ceived in the scientific literature and its       that have the highest citation impact.          ceived more than 1000 Institute for Sci-
            influence on scientific debate and                How frequently are such studies                 entific Information (ISI)–indexed 6
            progress. Citations are readily and ob-           eventually contradicted by other
            jectively counted in established data-            research or are found to have too               Author Affiliations: Department of Hygiene and Epi-
                                                                                                              demiology, University of Ioannina School of Medi-
            bases.6 High citation count does not              strong results compared with subse-             cine, Ioannina, Greece, and the Institute for Clinical
            necessarily mean that these studies are           quent evidence? Is this more com-               Research and Health Policy Studies, Department of
                                                                                                              Medicine, Tufts-New England Medical Center, Bos-
            accepted; citations may sometimes be              mon for specific types of studies?              ton, Mass.
            critical of an article. Nevertheless, ci-         Answering these questions would be              Corresponding Author: John P. A. Ioannidis, MD, De-
                                                                                                              partment of Hygiene and Epidemiology, University of
            tation count is a measure of how much             useful for interpreting the results of          Ioannina School of Medicine, Ioannina 45110, Greece
            a study has occupied the thinking of              influential clinical research.                  (jioannid@cc.uoi.gr).

            218   JAMA, July 13, 2005—Vol 294, No. 2 (Reprinted)                                ©2005 American Medical Association. All rights reserved.




                                                                                    1                                                        Exhibit 314
Downloaded From: https://jamanetwork.com/ by Greg Glaser on 06/21/2020
                     Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 204 of 389
                                        CONTRADICTED AND INITIALLY STRONGER EFFECTS IN HIGHLY CITED CLINICAL RESEARCH


            citations; had been published be-             the sample size was close to or larger         authors in the “Abstract” and “Discus-
            tween 1990 and 2003 in the 3 general          than that of the highly cited original         sion” sections of their original publica-
            medical journals with the current high-       study or if it used a theoretically bet-       tions. Highly cited articles were classi-
            est impact factor (New England Jour-          ter controlled design. Thus, for highly        fied according to whether their authors
            nal of Medicine, JAMA, Lancet) or in          cited randomized trials, I perused all         suggested that an intervention was over-
            medical specialty journals with im-           randomized trials having at least 30%          all effective or ineffective. When both
            pact factor exceeding 7.0 (according to       of the sample size of the eligible highly      benefits and harms or caveats were pre-
            the Journal Citation Reports 2003) that       cited original study. Whenever avail-          sented, I focused on the net conclusion
            are likely to publish clinical research       able, quantitative meta-analyses of trials     of whether the experimental interven-
            (including in decreasing impact fac-          were used as summaries of trial re-            tion merits consideration for use in clini-
            tor, the Journal of the National Cancer       sults. Whenever several pertinent meta-        cal practice. Subsequent research was
            Institute, Gastroenterology, Annals of In-    analyses were available, the one includ-       classified in the same manner. Contra-
            ternal Medicine, Circulation, Journal of      ing the largest number of studies was          diction was declared when the original
            Clinical Oncology, Archives of General        preferred. For highly cited nonrandom-         highly cited study claimed the interven-
            Psychiatry, Blood, Hepatology, Ameri-         ized studies, subsequently published           tion to be effective, while subsequent re-
            can Journal of Respiratory and Critical       pertinent randomized trials and meta-          search showed it to be ineffective. When
            Care Medicine, Diabetes, Brain, Annals        analyses thereof were eligible regard-         both original and subsequent research
            of Neurology, Journal of the American         less of sample size; nonrandomized             claimed the intervention was effective,
            College of Cardiology, Diabetes Care,         evidence was also considered, if ran-          studies were compared further regard-
            Journal of the American Society of Ne-        domized trials were not available.             ing the effect size for the major clinical
            phrology, Arthritis and Rheumatism, and          Concurrently or subsequently pub-           outcome, the durability of the treat-
            the American Journal of Psychiatry); ad-      lished evidence was identified in              ment effect, and the generalizability and
            dressed the efficacy of therapeutic or        PubMed using searches that com-                applicability to various settings. Ini-
            preventive interventions; and per-            bined terms pertaining to the tested in-       tially stronger effects were defined when
            tained to primary data (excluding re-         terventions, disease and outcome, and          the relative risk reduction for the main
            views and meta-analyses).                     terms pertinent to the search of ran-          outcome in the subsequent research was
               Citation counts for articles pub-          domized trials and meta-analyses.              half or less compared with what had
            lished between January 1, 1990, and De-       Searches followed the Cochrane algo-           been proposed by the original highly
            cember 31, 2003, in these journals were       rithms for finding meta-analyses and           cited study (regardless of whether con-
            downloaded from ISI. Citation counts          randomized trials.8                            fidence intervals might overlap or not),
            are censored on August 20, 2004. All                                                         or when the subsequent research
            articles with more than 1000 citations        Data Extraction and                            showed that the originally proposed ben-
            were screened further. Studies with           Classification of Studies                      efit was of short duration or its applica-
            group authorship may be cited in vari-        For each eligible original study, I re-        bility and generalizability was limited.
            ous ways; therefore, I summed up ci-          corded the study name, intervention,           Classification of the studies indepen-
            tations cataloged under different en-         disease and outcomes of interest, study        dently by another investigator yielded
            tries for the same article (using the first   design, sample size, main conclu-              a highly similar profile (weighted Co-
            author name, group abbreviations, and         sions, and citation counts. For the ar-        hen !=0.92).
            anonymous entries).7 The total cita-          ticles presenting or summarizing other
            tion count does not capture the few ci-       relevant research, I recorded the study        Correlates of Contradicted
            tations for which wrong name, jour-           design, total sample size, and the find-       or Initially Stronger Effects
            nal, volume, or page might have been          ings as compared with those of the             Among original highly cited studies
            cited. Since citations depend on the time     original highly cited study.                   with efficacy claims, analyses exam-
            interval since publication, a separate ci-       Highly cited studies were classified as     ined whether those with contradicted
            tation count was limited to the first 3       negative (when they claimed the tested         or initially stronger effects differed from
            years after the publication year.             experimental intervention was ineffec-         the replicated and unchallenged ones
                                                          tive, harmful, or no better from the con-      in study design, publication year,
            Other Clinical Research                       trol intervention), unchallenged (when         sample size, type of disease (heart dis-
            on the Same Questions                         no other clinical research of eligible de-     ease vs other), journal of publication,
            For each eligible original study, a search    sign and sample size was available to          citation count, early citation count, and
            was performed to identify whether there       validate the claimed efficacy), contra-        average citations per year after publi-
            had been any other concurrently or sub-       dicted, initially stronger effects, or rep-    cation. Comparisons used the Mann-
            sequently published clinical research         licated effects. The classification of stud-   Whitney U test for continuous vari-
            addressing the same question. Other re-       ies in these categories was based on the       ables and Fisher exact test for binary
            search was considered eligible, only if       final interpretation of the results by the     variables.
            ©2005 American Medical Association. All rights reserved.                                (Reprinted) JAMA, July 13, 2005—Vol 294, No. 2 219




                                                                                2                                                  Exhibit 314
Downloaded From: https://jamanetwork.com/ by Greg Glaser on 06/21/2020
                      Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 205 of 389
            CONTRADICTED AND INITIALLY STRONGER EFFECTS IN HIGHLY CITED CLINICAL RESEARCH


            Comparison of Highly Cited                        cal journals. They included 43 random-        that trials with contradicted or ini-
            Articles Against Less Cited Articles              ized trials, 4 prospective cohorts, and       tially stronger effects had significantly
            To evaluate whether highly cited stud-            2 case series. In recent years (1998          smaller sample sizes and tended to be
            ies differ from other studies that are not        through 2003), the 3 general journals         older than those with replicated or un-
            so highly cited in their findings and po-         have published an almost equal num-           challenged findings. There were no sig-
            tential for contradiction, a control group        ber of highly cited articles (New En-         nificant differences on the type of dis-
            of articles pertaining to the assess-             gland Journal of Medicine, n=4; JAMA,         ease. The proportion of contradicted or
            ment of interventions was also as-                n = 3; Lancet, n=3). A smaller propor-        initially stronger effects did not differ
            sembled. Control-group articles were              tion of highly cited articles published       significantly across journals (P = .60).
            1:1 matched for journal, year of pub-             in specialty journals than those pub-         There was also no significant differ-
            lication, and design (randomized vs               lished in general journals were eli-          ence in the number of citations re-
            nonrandomized) against each of the                gible for the analysis (2/24 vs 47/91,        ceived in the first 3 years between these
            highly cited articles. Control articles           P".001), because highly cited articles        2 groups or in the overall number of ci-
            were selected by screening chronologi-            in specialized journals were mostly non-      tations over time although the cita-
            cally the contents of the pertinent jour-         systematic reviews or editorials (10/         tions per year tended to be nonsignifi-
            nals for each pertinent year starting July        24); classification criteria (4/24); or de-   cantly fewer in trials with contradicted
            1 (to ensure approximately similar fol-           scriptions of standardized interviews,        or initially stronger effects.
            low-up for citations with the highly              instruments, and assays (3/24). Many
            cited articles against which they were            diverse disciplines were represented,         Comparison of Highly Cited
            matched). Other research was searched             but the most common topic was heart           Articles Against Less-Cited
            and the control articles were catego-             disease (n=27).                               Control Articles
            rized in a similar fashion as described              Four eligible highly cited studies         Of the 49 articles in the control
            for the highly cited articles above. Dif-         showed no efficacy for the tested in-         group79-127 (with median of 157 cita-
            ferences between highly cited and con-            terventions. They contradicted prior          tions, range 38-815, until 2004), the
            trol articles were examined with con-             claims for potential efficacy of vitamin      findings of 2 articles91,119 were contra-
            ditional logistic regression to account           E, beta carotene, and retinol for lung        dicted128,129 and 8 studies* had ini-
            for matching.                                     cancer and/or coronary artery disease;        tially stronger effects130-137 (BOX 2); 20
                                                              and showed an increased risk of coro-         articles† contained “positive” findings
            Analyses                                          nary artery disease with hormone              that were replicated,68,138-155 8 studies‡
            Analyses were performed in SPSS ver-              therapy in postmenopausal women               remained unchallenged, and 11 stud-
            sion 12.0 (SPSS Inc, Chicago, Ill) and            (TABLE 2).                                    ies§ did not have any “positive” re-
            StatXact (Cytel Corp, Boston, Mass). P               Of the 45 eligible highly cited stud-      sults; in 7 articles with some “posi-
            values are 2-tailed, and P".05 was con-           ies with efficacy claims (Table 2), 7         tive” finding,79,87,91,98,108,112,120 there were
            sidered statistically significant.                (16%) were contradicted by subse-             also other interventions evaluated that
                                                              quent research, and another 7 (16%)           had “negative” results although this
            RESULTS                                           were found to have initially stronger ef-     mixture of “positive” and “negative” re-
            Eligible Studies                                  fects. In all these 14 cases (BOX 1), sub-    sults had not been observed in any of
            One hundred fifteeen articles pub-                sequent studies were either larger or         the highly cited articles. The control ar-
            lished between 1990 and 2003 had re-              better controlled (randomized vs a non-       ticles had a larger number of “nega-
            ceived more than 1000 citations (ma-              randomized original study). The find-         tive” findings compared with the highly
            jor general clinical journals, n = 91;            ings of 20 highly cited articles (44%)        cited articles (matched odds ratio [OR],
            specialty journals, n=24). Of those, 66           were replicated (also with a larger           8; 95% confidence interval [CI], 1.8-
            were excluded (nonsystematic re-                  sample size in subsequent research            34; P =.006 for any “negative” finding;
            views or editorials, n = 20; meta-                compared with the original highly cited       and matched OR, 3.3; 95% CI, 0.92-
            analyses, n=7; case-control studies of            study) and 11 (24%) had remained              12.0, P =.07 for exclusively “negative”
            risk factors, n=12; prevalence or inci-           largely unchallenged.58-78                    findings). The highly cited articles did
            dence studies, n= 8; cohort studies of                                                          not have a smaller proportion of con-
            risk factors, n = 3; recommendations,             Comparison of Contradicted                    tradicted or initially stronger effects
            n = 3; prognostic models, n = 4; time-            or Initially Stronger vs Replicated           than the control articles if anything
            trend analysis, n= 1; case series, n = 1;         or Unchallenged Findings
            presentations of interviews, instru-              Five of 6 highly cited nonrandomized
                                                                                                            *References 82, 90, 92, 95, 96, 109, 110, 117.
            ments, or assays n=3, classification cri-         studies had been contradicted or had          †References 79-81, 83, 86-89, 101, 103, 104, 106, 108,
            teria n=4). The remaining 49 articles             initially stronger effects while this was     111, 112, 118, 123, 125-127.
                                                                                                            ‡References 93, 97, 98, 102, 107, 114, 115, 120.
            were eligible (TABLE 1)9-57 of which 47           seen in only 9 of 39 highly cited ran-        §References 84, 85, 94, 99, 100, 105, 113, 114, 119,
            had appeared in major general medi-               domized trials (P=.008). TABLE 3 shows        120, 122.

            220   JAMA, July 13, 2005—Vol 294, No. 2 (Reprinted)                               ©2005 American Medical Association. All rights reserved.




                                                                                   3                                                       Exhibit 314
Downloaded From: https://jamanetwork.com/ by Greg Glaser on 06/21/2020
                         Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 206 of 389
                                                   CONTRADICTED AND INITIALLY STRONGER EFFECTS IN HIGHLY CITED CLINICAL RESEARCH


            Table 1. Eligible Highly Cited Studies
                                                                                                                                                                                  No. of Citations
                                                                                                                                                                 Sample
                         Study                                           Type of Intervention and Disease                                      Design             Size            All         3-Year
            ACTG019,9 1990                           Zidovudine in asymptomatic HIV-1 infection                                             RCT                   1338           1179           549
            Brown et al,10 1990                      Lipid lowering to decrease coronary lesions and CAD                                    RCT                     146          1312           394
            Moertel et al,11 1990                    Levamisole and fluorouracil for colon cancer                                           RCT                     246          1050           259
            V-HeFT II,12 1991                        Enalapril vs hydralazine # isosorbide for CHF                                          RCT                     804          1469           386
            Nurses’ Health Study,13 1991             Postmenopausal hormonal therapy for CAD prevention                                     Cohort               48 470          1355           230
            NASCET,14 1991                           Carotid endarterectomy in high-grade stenosis                                          RCT                     659          2434           347
            HA-1A Sepsis,15 1991                     Monoclonal antibody to endotoxin for gram-negative sepsis                              RCT                     200          1028           435
            SOLVD,16 1991                            Enalapril in patients with LV dysfunction                                              RCT                   2569           2798          1113
            SAVE,17 1992                             Captopril for patients after MI                                                        RCT                   2231           2803           632
            PAMI,18 1993                             Angioplasty vs tPA thrombolysis in acute MI                                            RCT                     395          1642           868
            Captopril Collaborative,19 1993          Captopril for slowing disease progression in diabetic nephropathy                      RCT                     409          2090           388
            Health Professionals,20 1993             Vitamin E for CAD prevention in men                                                    Cohort               39 910          1281           409
            Nurses’ Health Study,21 1993             Vitamin E for CAD prevention in women                                                  Cohort               87 245          1131           409
            Rossaint et al,22 1993                   Nitric oxide inhalation for acute respiratory distress syndrome                        Case series               9          1025           399
            DCCT,23 1993                             Intensive management to reduce type 1 diabetes complications                           RCT                   1441           6005          1260
            EPIC,24 1994                             7E3 in high-risk angioplasty                                                           RCT                   2099           1467           203
            ACTG076,25 1994                          Zidovudine to reduce perinatal HIV-1 transmission                                      RCT                     477          1449           461
            STRESS,26 1994                           Stent vs balloon angioplasty in CAD                                                    RCT                     410          2153           543
            BENESTENT,27 1994                        Stent vs balloon angioplasty in single-vessel CAD                                      RCT                     520          2295           633
            ABC,28 1994                              Vitamin E and beta carotene for lung cancer                                            RCT                  29 133          1872           542
            NINDS rt-PA,29 1995                      rt-PA in acute stroke                                                                  RCT                     624          1939           485
            WOSCOPS,30 1995                          Pravastatin in hypercholesterolemia                                                    RCT                   6595           3163           901
            CARE,31 1996                             Pravastatin after MI with average cholesterol                                          RCT                   4195           2795           908
            US Carvedilol,32 1996                    Carvedilol for CHF                                                                     RCT                   1094           1544           543
            BERET,33 1996                            Beta carotene/retinol for preventing lung cancer/CAD                                   RCT                  18 314          1044           439
            Physicians’ Health,34 1997               Aspirin to prevent MI in men with various C-reactive protein levels                    RCT                   1086           1597           539
            ACTG320,35 1997                          Triple therapy with indinavir vs 2 nucleosides in HIV-1 infection                      RCT                   1156           1293           728
            EPILOG,36 1997                           Abciximab glycoprotein IIb/IIIa blockade in PCI                                        RCT                   2792           1066           596
            HIT,37 1998                              Interferon alfa-2b # ribavirin vs interferon alone for chronic hepatitis C             RCT                     912          1319           612
            LIPID,38 1998                            Pravastatin for secondary CAD prevention                                               RCT                   9014           1641           750
            RALES,39 1999                            Spironolactone in severe CHF                                                           RCT                   1663           1085           635
            HOPE,40 2000                             Ramipril to prevent CAD in high-risk patients without LV dysfunction/CHF               RCT                   9297           1777          1323
            SHEP,41 1991                             Treatment of systolic hypertension in elderly adults                                   RCT                   4736           1872           397
            PEPI,42 1995                             Postmenopausal estrogen/progestin for CAD risk factors                                 RCT                     875          1300           320
            ACAS,43 1995                             Endarterectomy in asymptomatic stenosis $60%                                           RCT                   1662           1427           416
            HERS,44 1998                             Estrogen/progestin for secondary CAD prevention                                        RCT                   2763           2050           987
            AFCAPS/TexCAPS,45 1998                   Lovastatin for primary CAD prevention with average cholesterol                         RCT                   6605           1559           731
            WHI,46 2002                              Estrogen/progestin for CAD prevention                                                  RCT                  16 608          1468          2000*
            MRC Vitamin,47 1991                      Folate to prevent neural tube defects                                                  RCT                   1817           1096           378
            Zutphen Elderly,48 1993                  Flavonoids for CAD prevention                                                          Cohort                  805          1233           151
            4S,49 1994                               Simvastatin in hypercholesterolemia with previous CAD                                  RCT                   4444           4614           990
            CAPRIE,50 1996                           Clopidogrel vs aspirin in patients at risk of ischemic events                          RCT                  19 185          1139           280
            CHAOS,51 1996                            Vitamin E to prevent MI and death in patients with CAD                                 RCT                   2002           1004           425
            HOT,52 1998                              Intensive blood-pressure lowering/low-dose aspirin in hypertension                     RCT                  18 790          1539           799
            IHIT,53 1998                             Interferon alfa-2b # ribavirin vs interferon alone for chronic hepatitis C             RCT                     832          1004           486
            UKPDS 34,54 1998                         Intensive management of type 2 diabetes with insulin or sulphonylureas                 RCT                   3867           2748          1238
            CIBIS-II,55 1999                         Bisoprolol for CHF                                                                     RCT                   2647           1064           653
            Castaigne et al,56 1990                  All-trans retinoic acid for acute promyelocytic leukemia                               Case series              22          1030           270
            NSABP P-1,57 1998                        Tamoxifen for breast cancer prevention                                                 RCT                  13 388          1470           745
            Abbreviations: ABC, Alpha-Tocopherol, Beta Carotene Cancer Prevention; ACAS, Asymptomatic Carotid Atherosclerosis Study; ACTG, AIDS Clinical Trials Group; AFCAPS/TexCAPS,
              Air Force/Texas Coronary Atherosclerosis Prevention Study; BENESTENT, Belgian Netherlands Stent; BERET, Beta Carotene and Retinol Efficacy Trial; CAD, coronary artery dis-
              ease; CAPRIE, Clopidogrel vs Aspirin in Patients at Risk of Ischemic Events; CARE, Cholesterol and Recurrent Events; CHAOS, Cambridge Heart Antioxidant Study; CHF, congestive
              heart failure; CIBIS-II, Cardiac Insufficiency Bisoprolol Study II; DCCT, Diabetes Control and Complications Trial; EPIC, Evaluation of 7E3 for the Prevention of Ischemic Complications;
              EPILOG, Evaluation in PTCA to Improve Long-Term Outcome with Abciximab Glycoprotein IIb/IIIa Blockade; HA-1H, human IgM monoclonal antibody; HERS, Heart and Estrogen/
              progestin Replacement Study; HIT, Hepatitis Interventional Therapy; HIV-1, human immunodeficiency virus type 1; HOPE, Heart Outcomes Prevention Evaluation; HOT, Hyperten-
              sion Optimal Treatment; IHIT, International Hepatitis Interventional Therapy; LIPID, Long-Term Intervention with Pravastatin in Ischaemic Disease; LV, left ventricular; MI, myocardial
              infarction; MRC, Medical Research Council; NASCET, North American Symptomatic Carotid Endarterectomy Trial; NINDS rt-PA, National Institute of Neurological Disorders and
              Stroke recombinant tissue-Plasminogen Activator; NSABP P-1, National Surgical Adjuvant Breast and Bowel Project P-1; PAMI, Primary Angioplasty in Myocardial Infarction; PCI,
              percutaneous coronary intervention; PEPI, Postmenopausal Estrogen/Progestin Interventions; RALES, Randomized Aldactone Evaluation Study; RCT, randomized controlled trial;
              SAVE, Survival And Ventricular Enlargement; SHEP, Systolic Hypertension in the Elderly Program; SOLVD, Studies of Left Ventricular dysfunction; STRESS, Stent Restenosis Study;
              UKPDS 34, UK Prospective Diabetes Study 34; V-HeFT II, Vasodilator-Heart Failure Trial II; WHI, Women’s Health Initiative; WOSCOPS, West of Scotland Coronary Prevention
              Study; 4S, Scandinavian Simvastatin Survival Study.
            *Projected.


            ©2005 American Medical Association. All rights reserved.                                                                (Reprinted) JAMA, July 13, 2005—Vol 294, No. 2 221




                                                                                                         4                                                                    Exhibit 314
Downloaded From: https://jamanetwork.com/ by Greg Glaser on 06/21/2020
                         Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 207 of 389
            CONTRADICTED AND INITIALLY STRONGER EFFECTS IN HIGHLY CITED CLINICAL RESEARCH


            Table 2. Other Research and Current State of Knowledge
                                                 Other             No. of
                  Highly Cited Study            Research        Participants*                                   Comment on Current State of Knowledge
            Contradicted studies
                 Nurses’ Health Study13        RCT46                16 608       Estrogen/progestin do not protect from but increase CAD risk in postmenopausal women
                 HA-1A Sepsis15                RCT62                 2199        Contrary to initial findings, HA-1A did not improve survival in gram-negative sepsis
                 Health Professionals20        RCT66                 6996        Contrary to initial findings, vitamin E supplementation does not reduce CAD in men
                 Nurses’ Health21              RCT66                 2545        Contrary to initial findings, vitamin E supplementation does not reduce CAD in women
                 Rossaint et al,22             MA RCT67                535       Despite initial claims of better oxygenation, nitric oxide does not improve survival in respiratory
                     (nitric oxide)                                                  distress syndrome
                 PEPI42                        RCT46                16 608       Estrogen/progestin do not protect from but increase CAD risk in postmenopausal women
                 CHAOS51                       RCT66                 9541        Contrary to initial findings, vitamin E does not prevent coronary events
            Initially stronger effects
                 ACTG0199                      MA RCT58                5566      The early benefit of zidovudine against HIV-1 disease progression decreases over time
                 PAMI18                        MA RCT65                2593      Superiority of angioplasty over tPA thrombolysis may be less prominent than originally proposed
                                                                                     and pertinent mostly to specialized centers
                STRESS26                       MA RCT69                9918      Stents reduce restenosis and need for revascularization compared with simple angioplasty, but
                                                                                     the effect may be inflated by lack of blinding and is probably modest
                BENESTENT 27                   MA RCT69                9918      Stents reduce restenosis and need for revascularization compared with simple angioplasty, but
                                                                                     the effect may be inflated by lack of blinding and is probably modest
                NINDS rt-PA    29
                                               MA RCT    70
                                                                       2775      rt-PA may improve outcomes in acute ischemic stroke, but benefit is limited and seen only when
                                                                                     treatment is given very early
               ACAS    43
                                               MA RCT    75
                                                                     2440        Carotid endarterectomy has a small absolute benefit in asymptomatic stenosis $60%
               Zutphen Elderly 48              MA cohorts76        105 000       Flavonoids reduce the risk of CAD modestly
            Replicated studies
               Brown et al,10                  MA RCT59            148 321       Cholesterol and LDL lowering achieves significant risk reductions in CAD
                   (lipid lowering)
               Moertel et al,11                MA RCT60                3302      Fluorouracil adjuvant therapy improves survival in colon cancer
                   (levamisole/5-FU)
               NASCET14                        MA RCT61              6092        Carotid endarterectomy is effective in symptomatic patients with 70%-99% stenosis
               SOLVD16                         MA RCT63              7105        ACE inhibition reduces mortality and hospitalizations in patients with CHF
               SAVE17                          MA RCT64            105 337       ACE inhibition reduces mortality after MI
               EPIC24                          MA RCT68             20 137       Glycoprotein IIB/IIIA antagonists reduce cardiovascular events in percutaneous revascularization
               WOSCOPS30                       MA RCT59            148 321       Statins achieve significant risk reductions in CAD
               CARE31                          MA RCT59            148 321       Statins achieve significant risk reductions in CAD
               US Carvedilol32                 MA RCT71             10 135       %-Blockers decrease mortality in patients with CHF
               ACTG32035                       MA RCT72              4686        Protease-inhibitor–based triple therapy improves survival compared with double nucleosides in
                                                                                      HIV-1 infection
               EPILOG36                        MA RCT68             20 137       Glycoprotein IIB/IIIA antagonists reduce cardiovascular events in percutaneous revascularization
               HIT 37                          MA RCT73              6585        Interferon alfa-2b # ribavirin has better outcomes than interferon alone in chronic hepatitis C
               LIPID38                         MA RCT59            148 321       Statins achieve significant risk reductions in CAD
               SHEP41                          MA RCT74             15 693       Treatment of isolated hypertension in elderly patients reduces the risk of stroke
               AFCAPS/TexCAPS45                MA RCT59            148 321       Cholesterol and LDL lowering achieves significant risk reductions in CAD
               4S49                            MA RCT59            148 321       Statins achieve significant risk reductions in CAD
               IHIT53                          MA RCT73              6585        Interferon alfa-2b plus ribavirin has better outcomes than interferon alone in chronic hepatitis C
               CIBIS-II55                      MA RCT71             10 135       %-Blockers decrease mortality in patients with CHF
               All-trans-retinoid acid56       RCT77                   346       All-trans retinoic acid is effective for acute promyelocytic leukemia
               NSABP P-157                     MA RCT78             28 406       Tamoxifen is effective for the prevention of breast cancer
            Unchallenged studies
               V-HeFT II,12                                                      ACE inhibition is superior to vasodilators for CHF
               Captopril                                                         ACE inhibition slows renal disease progression in diabetes with macroproteinuria (benefit
                    Collaborative19                                                  subsequently extended to microproteinuria and patients without diabetes)
               DCCT 23                                                           Intensive insulin management of type 1 diabetes reduces microvascular complications
                                                                                     (subsequent research has addressed increasingly intensive management)
                ACTG07625                                                        Zidovudine reduces the risk of perinatal HIV-1 transmission (subsequent research has addressed
                                                                                     shorter and more convenient regimens)
                Physicians’ Health34                                             Aspirin prevents MI especially in men with high levels of C-reactive protein
                MRC Vitamin47                                                    Folate supplementation significantly reduces the risk of neural tube defects (subsequent research
                                                                                     has addressed various doses and modes of administration of folate)
                RALES39                                                          Spironolactone reduces morbidity and mortality in CHF (no other similar trial)
                HOPE40                                                           Ramipril prevents CAD events in high-risk patients without left ventricular dysfunction (no other
                                                                                     similar trial)
                CAPRIE50                                                         Clopidogrel seems superior to aspirin in preventing stroke and MI in patients at risk of ischemic
                                                                                     stroke (subsequent research has addressed the combination of clopidogrel and aspirin)
                HOT52                                                            Intensive blood pressure lowering decreases the risk of cardiovascular events (2 much smaller
                                                                                     trials have shown similar effects of intensive blood pressure lowering in patients with diabetes)
               UKPDS 3454                                                        Intensive management of type 2 diabetes reduces the risk of microvascular complications
            Negative studies
               ABC28                                                             Neither &-tocopherol nor beta carotene prevents lung cancer
               BERET 33                                                          Neither beta carotene nor retinol prevent lung cancer or CAD
               HERS44                                                            Estrogen/progestin are ineffective for secondary CAD prevention in postmenopausal women
               WHI46                                                             Estrogen/progestin do not protect from but increase CAD risk in postmenopausal women
            Abbreviations: The abbreviations of the highly cited studies correspond to the popular names listed in Table 1. ACE, angiotensin-converting enzyme; CAD, coronary artery disease; CHF,
              congestive heart failure; HA-1A, human IgM monoclonal antibody; HIV-1, human immunodeficiency virus type 1; LDL, low-density lipoprotein; MA, meta-analysis; RCT, randomized
              controlled trial; rt-PA, recombinant tissue-type plasminogen activator; tPA, tissue plasminogen activator.
            *For meta-analyses, the number of participants refers to the total sample size of all studies (large and small ones) and includes the sample size of the original highly cited study.


            222    JAMA, July 13, 2005—Vol 294, No. 2 (Reprinted)                                                     ©2005 American Medical Association. All rights reserved.




                                                                                                       5                                                                 Exhibit 314
Downloaded From: https://jamanetwork.com/ by Greg Glaser on 06/21/2020
                     Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 208 of 389
                                         CONTRADICTED AND INITIALLY STRONGER EFFECTS IN HIGHLY CITED CLINICAL RESEARCH



               Box 1. Contradicted and Initially Stronger Effects in Highly Cited Studies
               Contradicted Findings
               The Nurses’ Health Study,13 a prospective cohort, found a 44% relative risk reduction in coronary artery disease events in women
               receiving hormone therapy. A small randomized trial42 found major beneficial effects of this intervention on surrogate markers
               of coronary artery disease (lipoprotein and fibrinogen levels) claiming that this should translate to a major clinical benefit. Al-
               though the latter trial was not refuted at the level of surrogate outcomes, inferences for the anticipated effects on clinical out-
               comes were contradicted. The Women’s Health Initiative,46 a large randomized trial, found that estrogen and progestin signifi-
               cantly increased the relative risk of coronary events by 29% among postmenopausal women, and refuting results were also seen
               in another large randomized trial, the Heart and Estrogen/progestin Replacement Study (HERS).44
                  Two large prospective cohort studies, the Health Professionals Follow-Up study20 and the Nurses’ Health Study,21 found that
               vitamin E was significantly associated with a decreased risk of coronary artery disease and a trial of 2002 patients also suggested
               a 47% relative risk reduction for cardiovascular deaths or nonfatal myocardial infarction with vitamin E.51 However, an even
               larger randomized trial66 subsequently showed absolutely no beneficial effect for vitamin E on coronary artery disease (relative
               risk 1.05 for cardiovascular deaths and 1.02 for myocardial infarction).
                  A small randomized trial (n=200) suggested that the human IgM monoclonal antibody to endotoxin could almost halve mor-
               tality due to gram-negative sepsis.15 A subsequent randomized trial of more than 10-fold larger sample size62 found a nonsig-
               nificant 11% relative risk increase for mortality.
                  Finally, a small series of 9 patients22 proposed that nitric oxide inhalation is very effective in patients with respiratory distress
               syndrome by improving oxygenation. However 5 randomized trials involving 535 patients67 failed to show any clinical benefit.
               Initially Stronger Effects
               The early results of a trial on zidovudine monotherapy in asymptomatic patients with human immunodeficiency virus infec-
               tion9 showed a significant 60% relative risk reduction against disease progression in the first year. The short-term benefit was
               not exaggerated. Yet this effect was short-lived and the benefit was lost after 18 months both in the same trial and also as shown
               in a subsequent meta-analysis.58
                  A randomized trial of 395 patients18 showed that immediate angioplasty was superior to thrombolysis with tissue plasminogen
               activator in acute myocardial infarction, achieving a 58% relative risk reduction for death or reinfarction. However, a subsequent
               meta-analysis with more than 2500 patients65 suggested that the benefit is probably much smaller (relative risk reduction 30%)
               and the largest and most recent trial that involved both specialized and nonspecialized centers had not shown any sizeable benefit
               of angioplasty (nonsignificant 20% risk reduction for death and nonsignificant 33% risk reduction for reinfarction).
                  Two randomized trials of 410 and 520 patients, respectively,26,27 showed that stents were superior to balloon angioplasty for
               management of coronary artery disease with 31% and 42% relative risk reductions, respectively, in the need for revasulariza-
               tion. Current evidence, as summarized by a meta-analysis of almost 10 000 patients, suggests that the benefit is probably much
               smaller that originally thought (approximately 10% relative risk reduction), and unblinding may have led to an increased effect
               on repeat angioplasty in these trials.69
                  Another trial suggested a prime role for tissue plasminogen activator in acute ischemic stroke.29 However, subsequent evidence
               has narrowed indications and the intervention is considered effective mostly when given very early after symptom onset.70
                  Carotid endarterectomy was initially reported to achieve a 5.9% absolute risk reduction for stroke or death, projected at 5
               years,43 in patients with asymptomatic stenosis of the carotid artery exceeding 60%. A meta-analysis of several trials suggested
               a more modest benefit with 2% absolute risk reduction at 3.1 years.75
                  Finally, a cohort study of 805 people found a 68% adjusted relative risk reduction for coronary artery disease with flavo-
               noids48 while a meta-analysis of prospective cohorts with total sample size exceeding 100 000 suggests only a 20% relative risk
               reduction in the top vs bottom third of flavonoid uptake.76



            there was a trend for more contra-              mate equal share of very highly cited ar-        cited clinical research articles on postu-
            dicted or initially stronger effects in the     ticles among these 3 journals since 1998         lated effective medical interventions that
            highly cited articles (matched OR, 1.6;         as impact factor differences have dimin-         have been published within the last 15
            95% CI, 0.6-4.0; P = .35; matched OR,           ished among these 3 journals. Articles in        years have been contradicted by subse-
            6.0; 95% CI, 0.7-50; P = .10 when lim-          specialty journals that reach such high          quent clinical studies and another 16%
            ited to contradicted findings).                 numbers of citations are usually review          have been found to have initially stron-
                                                            articles or articles describing tools use-       ger effects than subsequent research.
            COMMENT                                         ful to specific diseases rather than origi-      Contradiction or initially stronger ef-
            Original highly cited articles about medi-      nal data. Contradicted and potentially ex-       fects have been encountered in 5 of 6
            cal interventions are published almost ex-      aggerated findings are not uncommon in           cases for which nonrandomized de-
            clusively in 3 general medical journals.        the most visible and most influential            signs were used, but even randomized
            Actually, there has been an approxi-            original clinical research: 16% of the top-      trials have not escaped controversy. More
            ©2005 American Medical Association. All rights reserved.                                   (Reprinted) JAMA, July 13, 2005—Vol 294, No. 2 223




                                                                                   6                                                   Exhibit 314
Downloaded From: https://jamanetwork.com/ by Greg Glaser on 06/21/2020
                         Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 209 of 389
            CONTRADICTED AND INITIALLY STRONGER EFFECTS IN HIGHLY CITED CLINICAL RESEARCH


                                                                                                              trials are performed. Small studies us-
            Table 3. Comparison of Characteristics and Citation Counts of Randomized Trials With
            Contradicted or Initially Stronger Effects vs Those With Replicated or Unchallenged Findings      ing surrogate markers may also some-
                                                       Contradicted or                                        times lead to erroneous clinical infer-
                                                       Initially Stronger       Replicated or                 ences.158 There were only 2 studies with
                                                             Effects            Unchallenged          P       typical surrogate markers among the
                       Characteristic                        (n = 9)              (n = 30)           Value
            Published in 1990-1995                        8                     15                    .06
                                                                                                              highly cited studies examined herein, but
            Heart disease topic                           4                     13                   1.00
                                                                                                              both were subsequently contradicted in
            Sample size, median (IQR)                   624 (403-1500)        2165 (892-5201)         .009
                                                                                                              their clinical extrapolations about the ef-
            All citations received, median (IQR)       1427 (1104-2046)       1542 (1255-2513)        .43     ficacy of nitric oxide22 and hormone
            Citations in 3 y, median (IQR)              485 (421-591)          622 (393-825)          .32     therapy.42 In the case of initially stron-
            Citations per year, median (IQR)            149 (105-215)          214 (146-263)          .07     ger effects, the differences in the effect
            Abbreviations: IQR, interquartile range.                                                          sizes could often be within the range
                                                                                                              of what would be expected based on
            than a third of the top-cited random-               sarily correct. A perfect gold standard       chance variability. This reinforces the
            ized trials published from 1990 through             is not possible in clinical research, so      notion that results from clinical stud-
            1995 have already been affected, while              we can only interpret results of stud-        ies, especially early ones, should be
            for more recent trials, the time frame is           ies relative to other studies. Whenever       interpreted using not only the point es-
            still early and more may be contra-                 new research fails to replicate early         timates but also the uncertainty sur-
            dicted in the future. Sample size seems             claims for efficacy or suggests that ef-      rounding them. However, besides dif-
            to be important, with smaller sample                ficacy is more limited than previously        ferences in effect sizes, most initially
            sizes in trials that have met controversy           thought, it is not necessary that the         stronger effects pertained also to issues
            vs those that have not.                             original studies were totally wrong and       of durability, generalizability, or appli-
               The classification of studies in this            the newer ones are correct simply be-         cability of the proposed effects, as dis-
            analysis involves many judgments per-               cause they are larger or better con-          cussed above. Thus, clinicians should be
            taining to the complexity of studying a             trolled. Alternative explanations for         aware that these important aspects may
            given research question with some-                  these discrepancies may include differ-       not be fully settled when an important
            what different populations, interven-               ences in disease spectrum, eligibility cri-   treatment breakthrough is announced.
            tions, durations, and outcomes. How-                teria, or the use of concomitant inter-          A third of the most-cited clinical re-
            ever, these studies are widely known for            ventions.156 Different studies on the         search seems to have replication prob-
            their inferences and this is also proven            same question are typically not repli-        lems, and this seems to be as large, if not
            by the high interrater agreement. Nev-              cas of each other. In fact discrepancies      larger, than the vast majority of other,
            ertheless, it should also be acknowl-               may be interesting on their own be-           less-cited clinical research. The cur-
            edged that although the classification was          cause they require careful scrutiny of        rent analysis found that matched stud-
            performed in duplicate, the searches were           the data and reappraisal of our beliefs.      ies that were not so highly cited had a
            performed by only 1 investigator. It is un-         Thus, it is probably not surprising that      greater proportion of “negative” find-
            avoidable that some other investigators             the citation rate of these refuted stud-      ings and similar or smaller proportions
            may feel differently about the categori-            ies did not seem to be much affected.         of contradicted results as the highly cited
            zation of specific studies, especially for          Nevertheless, the controversy gener-          ones. Publication bias159,160 and time-
            topics that may also have heavy debates             ates considerable uncertainty for             lag bias161,162 favoring the rapid and
            surrounding them. However, this is un-              clinical practice and none of the con-        prominent publication of “positive” find-
            likely to change the aggregate picture              tradicted interventions is currently rec-     ings may underlie some of the ob-
            about refutation rates.                             ommended by practice guidelines.              served phenomena. Highly cited ar-
               The examination of contradictions                   The mere fact that a study is highly       ticles are already a selected sample with
            and refutations offers a fascinating look           cited suggests that there is a strong ac-     underrepresentation of “negative” find-
            at the process of science. Four of the              tive interest in the questions addressed      ings compared with the average article
            highly cited articles examined herein               from a clinical or research perspective.      on interventions published in major
            were refuting investigations with “nega-            This may increase the chances that other,     journals. It is possible that high-profile
            tive” results. However, in a sense, even            larger trials may eventually be con-          journals may tend to publish occasion-
            the other highly cited articles with                ducted. However, for most clinical ques-      ally very striking findings and that this
            “positive” results refuted prior knowl-             tions of interest, no large trials are ever   may lead to some difficulty in replicat-
            edge and practice by introducing new                conducted and evidence is based only          ing some of these findings.163 Poynard
            concepts and proposing new interven-                on small trials or nonrandomized stud-        et al164 evaluated the conclusions of
            tions. We should acknowledge that                   ies.157 Small trials or meta-analyses         hepatology-related articles published be-
            there is no proof that the subsequent               thereof may often be refuted subse-           tween 1945 and 1999 and found that,
            studies and meta-analyses were neces-               quently by large trials1,2 when such large    overall, 60% of these conclusions were
            224    JAMA, July 13, 2005—Vol 294, No. 2 (Reprinted)                                ©2005 American Medical Association. All rights reserved.




                                                                                     7                                                 Exhibit 314
Downloaded From: https://jamanetwork.com/ by Greg Glaser on 06/21/2020
                     Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 210 of 389
                                         CONTRADICTED AND INITIALLY STRONGER EFFECTS IN HIGHLY CITED CLINICAL RESEARCH



               Box 2. Contradicted and Initially Stronger Effects in Control Studies
               Contradicted Findings
               In a prospective cohort,91 vitamin A was inversely related to breast cancer (relative risk in the highest quintile, 0.84; 95% con-
               fidence interval [CI], 0.71-0.98) and vitamin A supplementation was associated with a reduced risk (P=.03) in women at the
               lowest quintile group; in a randomized trial128 exploring further the retinoid-breast cancer hypothesis, fenretinide treatment of
               women with breast cancer for 5 years had no effect on the incidence of second breast malignancies.
                  A trial (n=51) showed that cladribine significantly improved the clinical scores of patients with chronic progressive multiple
               sclerosis.119 In a larger trial of 159 patients, no significant treatment effects were found for cladribine in terms of changes in
               clinical scores.129
               Initially Stronger Effects
               A trial (n=28) of aerosolized ribavirin in infants receiving mechanical ventilation for severe respiratory syncytial virus infec-
               tion82 showed significant decreases in mechanical ventilation (4.9 vs 9.9 days) and hospital stay (13.3 vs 15.0 days). A meta-
               analysis of 3 trials (n=104) showed a decrease of only 1.8 days in the duration of mechanical ventilation and a nonsignificant
               decrease of 1.9 days in duration of hospitalization.130
                  A trial (n=406) of intermittent diazepam administered during fever to prevent recurrence of febrile seizures90 showed a sig-
               nificant 44% relative risk reduction in seizures. The effect was smaller in other trials and the overall risk reduction was no longer
               formally significant131; moreover, the safety profile of diazepam was deemed unfavorable to recommend routine preventive use.
                  A case-control and cohort study evaluation92 showed that the increased risk of sudden infant death syndrome among infants
               who sleep prone is increased by use of natural-fiber mattresses, swaddling, and heating in bedrooms. Several observational stud-
               ies have been done since, and they have provided inconsistent results on these interventions, in particular, they disagree on the
               possible role of overheating.132
                  A trial of 54 children95 showed that the steroid budenoside significantly reduced the croup score by 2 points at 4 hours, and
               significantly decreased readmissions by 86%. A meta-analysis (n=3736)133 showed a significant improvement in the Westley
               score at 6 hours (1.2 points), and 12 hours (1.9 points), but not at 24 hours. Fewer return visits and/or (re)admissions occurred
               in patients treated with glucocorticoids, but the relative risk reduction was only 50% (95% CI, 24%-64%).
                  A trial (n=55) showed that misprostol was as effective as dinoprostone for termination of second-trimester pregnancy and
               was associated with fewer adverse effects than dinoprostone.96 A subsequent trial134 showed equal efficacy, but a higher rate of
               adverse effects with misoprostol (74%) than with dinoprostone (47%).
                  A trial (n=50) comparing botulinum toxin vs glyceryl trinitrate for chronic anal fissure concluded that both are effective
               alternatives to surgery but botulinum toxin is the more effective nonsurgical treatment (1 failure vs 9 failures with nitroglyc-
               erin).109 In a meta-analysis135 of 31 trials, botulinum toxin compared with placebo showed no significant efficacy (relative risk of
               failure, 0.75; 95% CI, 0.32-1.77), and was also no better than glyceryl trinitrate (relative risk of failure, 0.48; 95% CI, 0.21-
               1.10); surgery was more effective than medical therapy in curing fissure (relative risk of failure, 0.12; 95% CI, 0.07-0.22).
                  A trial of acetylcysteine (n=83) showed that it was highly effective in preventing contrast nephropathy (90% relative risk
               reduction).110 There have been many more trials and many meta-analyses on this topic. The latest meta-analysis136 shows a non-
               significant 27% relative risk reduction with acetylcysteine.
                  A trial of 129 stunted Jamaican children found that both nutritional supplementation and psychosocial stimulation improved
               the mental development of stunted children; children who got both interventions had additive benefits and achieved scores
               close to those of nonstunted children.117 With long-term follow-up, however, it was found that the benefits were small and the
               2 interventions no longer had additive effects.137




            considered to be true in 2000 and that         randomized studies may be more likely           interventions. However, sometimes
            there was no difference between ran-           to be probed and challenged than non-           other, validating research may be in
            domized and nonrandomized studies or           randomized studies published in the             the works. Clinical research is time-
            high- vs low-quality studies. Allowing         general literature.                             consuming and challenging results may
            for somewhat different definitions, the           Finally, a certain proportion of highly      take several years to generate and pub-
            higher rates of refutation and the gen-        cited trials may remain unchallenged.           lish. Therefore evidence from recent
            erally worse performance of nonran-            Sometimes the evidence from the origi-          trials, no mater how impressive, should
            domized studies in the present analysis        nal study may seem so overwhelming              be interpreted with caution, when only
            may stem from the fact that I focused on       that further similar studies are deemed         one trial is available. It is important to
            a selected sample of the most noticed and      unethical to perform. The original study        know whether other similar or larger
            influential clinical research. For such        may be widely considered as a mile-             trials are still ongoing or being planned.
            highly cited studies, the turnaround of        stone for clinical practice and may pro-        Therefore, transparent and thorough
            “truth” may be faster; in particular non-      vide the gold standard for testing new          trial registration is of paramount im-
            ©2005 American Medical Association. All rights reserved.                                 (Reprinted) JAMA, July 13, 2005—Vol 294, No. 2 225




                                                                                 8                                                  Exhibit 314
Downloaded From: https://jamanetwork.com/ by Greg Glaser on 06/21/2020
                         Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 211 of 389
            CONTRADICTED AND INITIALLY STRONGER EFFECTS IN HIGHLY CITED CLINICAL RESEARCH


            portance165 in order to limit prema-                          myocardial infarction: results of the survival and ven-      Clinical Trials Group 320 Study Team. A controlled trial
                                                                          tricular enlargement trial. N Engl J Med. 1992;327:669-      of two nucleoside analogues plus indinavir in persons
            ture claims for efficacy.                                     677.                                                         with human immunodeficiency virus infection and CD4
            Author Contributions: Dr Ioannidis had full access to         18. Grines CL, Browne KF, Marco J, et al; the Primary        cell counts of 200 per cubic millimeter or less. N Engl
            all of the data in the study and takes responsibility for     Angioplasty in Myocardial Infarction Study Group. A          J Med. 1997;337:725-733.
            the integrity of the data and the accuracy of the data        comparison of immediate angioplasty with thrombo-            36. The EPILOG Investigators. Platelet glycoprotein
            analysis.                                                     lytic therapy for acute myocardial infarction. N Engl J      IIb/IIIa receptor blockade and low-dose heparin dur-
            Financial Disclosures: None reported.                         Med. 1993;328:673-679.                                       ing percutaneous coronary revascularization. N Engl
            Acknowledgment: I thank Dr Tom Trikalinos for clas-           19. Lewis EJ, Hunsicker LG, Bain RP, Rohde RD; the           J Med. 1997;336:1689-1696.
            sifying independently the status of the highly cited          Collaborative Study Group. The effect of angiotensin-        37. McHutchison JG, Gordon SC, Schiff ER, et al; Hepa-
            articles.                                                     converting-enzyme inhibition on diabetic nephropathy.        titis Interventional Therapy Group. Interferon alfa-2b
                                                                          N Engl J Med. 1993;329:1456-1462.                            alone or in combination with ribavirin as initial treat-
                                                                          20. Rimm EB, Stampfer MJ, Ascherio A, Giovannucci            ment for chronic hepatitis C. N Engl J Med. 1998;339:
            REFERENCES                                                    E, Colditz GA, Willett WC. Vitamin E consumption and         1485-1492.
                                                                          the risk of coronary heart disease in men. N Engl J Med.     38. The Long-Term Intervention with Pravastatin in
            1. LeLorier J, Gregoire G, Benhaddad A, Lapierre J, Der-      1993;328:1450-1456.                                          Ischaemic Disease (LIPID) Study Group. Prevention of
            derian F. Discrepancies between meta-analyses and sub-        21. Stampfer MJ, Hennekens CH, Manson JE, Colditz            cardiovascular events and death with pravastatin in
            sequent large randomized, controlled trials. N Engl J         GA, Rosner B, Willett WC. Vitamin E consumption and          patients with coronary heart disease and a broad range
            Med. 1997;337:536-542.                                        the risk of coronary disease in women. N Engl J Med.         of initial cholesterol levels. N Engl J Med. 1998;339:
            2. Cappelleri JC, Ioannidis JP, Schmid CH, et al. Large       1993;328:1444-1449.                                          1349-1357.
            trials vs meta-analysis of smaller trials: how do their re-   22. Rossaint R, Falke KJ, Lopez F, Slama K, Pison U, Zapol   39. Pitt B, Zannad F, Remme WJ, et al; Randomized
            sults compare? JAMA. 1996;276:1332-1338.                      WM. Inhaled nitric oxide for the adult respiratory dis-      Aldactone Evaluation Study Investigators. The effect
            3. Benson K, Hartz AJ. A comparison of observational          tress syndrome. N Engl J Med. 1993;328:399-405.              of spironolactone on morbidity and mortality in pa-
            studies and randomized, controlled trials. N Engl J Med.      23. The Diabetes Control and Complications Trial Re-         tients with severe heart failure. N Engl J Med. 1999;
            2000;342:1878-1886.                                           search Group. The effect of intensive treatment of dia-      341:709-717.
            4. Concato J, Shah N, Horwitz RI. Randomized, con-            betes on the development and progression of long-            40. Yusuf S, Sleight P, Pogue J, Bosch J, Davies R, Da-
            trolled trials, observational studies, and the hierarchy
                                                                          term complications in insulin-dependent diabetes             genais G; the Heart Outcomes Prevention Evaluation
            of research designs. N Engl J Med. 2000;342:
                                                                          mellitus. N Engl J Med. 1993;329:977-986.                    Study Investigators. Effects of an angiotensin-
            1887-1892.
                                                                          24. The EPIC Investigation. Use of a monoclonal an-          converting-enzyme inhibitor, ramipril, on cardiovas-
            5. Ioannidis JP, Haidich AB, Pappa M, et al. Compari-
                                                                          tibody directed against the platelet glycoprotein IIb/       cular events in high-risk patients. N Engl J Med. 2000;
            son of evidence of treatment effects in randomized and
                                                                          IIIa receptor in high-risk coronary angioplasty. N Engl      342:145-153.
            nonrandomized studies. JAMA. 2001;286:821-830.
                                                                          J Med. 1994;330:956-961.                                     41. SHEP Cooperative Research Group. Prevention of
            6. Institute for Scientific Information. Web of
                                                                          25. Connor EM, Sperling RS, Gelber R, et al; Pediat-         stroke by antihypertensive drug treatment in older per-
            Knowledge. Available at http://www.thompson.isi
                                                                          ric AIDS Clinical Trials Group Protocol 076 Study Group.     sons with isolated systolic hypertension: final results
            .com. Accessed August 20, 2004.
                                                                          Reduction of maternal-infant transmission of human           of the Systolic Hypertension in the Elderly Program
            7. Dickersin K, Scherer R, Suci ES, Gil-Montero M. Prob-
            lems with indexing and citation of articles with group        immunodeficiency virus type 1 with zidovudine                (SHEP). JAMA. 1991;265:3255-3264.
            authorship. JAMA. 2002;287:2772-2774.                         treatment. N Engl J Med. 1994;331:1173-1180.                 42. The Writing Group for the PEPI Trial. Effects of
            8. Cochrane Reviewer’s Handbook. Available at: http:          26. Fischman DL, Leon MB, Baim DS, et al; Stent Re-          estrogen or estrogen/progestin regimens on heart dis-
            //www.cochrane.org/resources/handbook.                        stenosis Study Investigators. A randomized compari-          ease risk factors in postmenopausal women. JAMA.
            9. Volberding PA, Lagakos SW, Koch MA, et al; the             son of coronary-stent placement and balloon angio-           1995;273:199-208.
            AIDS Clinical Trials Group of the National Institute of       plasty in the treatment of coronary artery disease.          43. Executive Committee for the Asymptomatic Ca-
            Allergy and Infectious Diseases. Zidovudine in asymp-         N Engl J Med. 1994;331:496-501.                              rotid Atherosclerosis Study. Endarterectomy for asymp-
            tomatic human immunodeficiency virus infection: a con-        27. Serruys PW, de Jaegere P, Kiemeneij F, et al; BENE-      tomatic carotid artery stenosis. JAMA. 1995;273:1421-
            trolled trial in persons with fewer than 500 CD4-             STENT Study Group. A comparison of balloon-                  1428.
            positive cells per cubic millimeter. N Engl J Med. 1990;      expandable-stent implantation with balloon angio-            44. Hulley S, Grady D, Bush T, et al; Heart and Es-
            322:941-949.                                                  plasty in patients with coronary artery disease. N Engl      trogen/progestin Replacement Study (HERS) Re-
            10. Brown G, Albers JJ, Fisher LD, et al. Regression of       J Med. 1994;331:489-495.                                     search Group. Randomized trial of estrogen plus pro-
            coronary artery disease as a result of intensive lipid-       28. The Alpha-Tocopherol, Beta Carotene Cancer Pre-          gestin for secondary prevention of coronary heart
            lowering therapy in men with high levels of apolipo-          vention Study Group. The effect of vitamin E and beta        disease in postmenopausal women. JAMA. 1998;280:
            protein B. N Engl J Med. 1990;323:1289-1298.                  carotene on the incidence of lung cancer and other           605-613.
            11. Moertel CG, Fleming TR, Macdonald JS, et al. Le-          cancers in male smokers. N Engl J Med. 1994;330:             45. Downs JR, Clearfield M, Weis S, et al. Primary pre-
            vamisole and fluorouracil for adjuvant therapy of re-         1029-1035.                                                   vention of acute coronary events with lovastatin in men
            sected colon carcinoma. N Engl J Med. 1990;322:352-           29. The National Institute of Neurological Disorders         and women with average cholesterol levels: results of
            358.                                                          and Stroke rt-PA Stroke Study Group. Tissue plas-            AFCAPS/TexCAPS. JAMA. 1998;279:1615-1622.
            12. Cohn JN, Johnson G, Ziesche S, et al. A compari-          minogen activator for acute ischemic stroke. N Engl J        46. Rossouw JE, Anderson GL, Prentice RL, et al. Risks
            son of enalapril with hydralazine-isosorbide dinitrate in     Med. 1995;333:1581-1587.                                     and benefits of estrogen plus progestin in healthy post-
            the treatment of chronic congestive heart failure. N Engl     30. Shepherd J, Cobbe SM, Ford I, et al; West of Scot-       menopausal women: principal results from the Wom-
            J Med. 1991;325:303-310.                                      land Coronary Prevention Study Group. Prevention of          en’s Health Initiative randomized controlled trial. JAMA.
            13. Stampfer MJ, Colditz GA, Willett WC, et al. Post-         coronary heart disease with pravastatin in men with          2002;288:321-333.
            menopausal estrogen therapy and cardiovascular dis-           hypercholesterolemia. N Engl J Med. 1995;333:1301-           47. MRC Vitamin Study Research Group. Prevention
            ease: ten-year follow-up from the Nurses’ Health Study.       1307.                                                        of neural tube defects: results of the Medical Research
            N Engl J Med. 1991;325:756-762.                               31. Sacks FM, Pfeffer MA, Moye LA, et al; Choles-            Council Vitamin Study. Lancet. 1991;338:131-137.
            14. North American Symptomatic Carotid Endarter-              terol and Recurrent Events Trial Investigators. The effect   48. Hertog MG, Feskens EJ, Hollman PC, Katan MB,
            ectomy Trial Collaborators. Beneficial effect of carotid      of pravastatin on coronary events after myocardial in-       Kromhout D. Dietary antioxidant flavonoids and risk
            endarterectomy in symptomatic patients with high-             farction in patients with average cholesterol levels.        of coronary heart disease: the Zutphen Elderly Study.
            grade carotid stenosis. N Engl J Med. 1991;325:445-453.       N Engl J Med. 1996;335:1001-1009.                            Lancet. 1993;342:1007-1011.
            15. Ziegler EJ, Fisher CJ Jr, Sprung CL, et al; the HA-1A     32. Packer M, Bristow MR, Cohn JN, et al; US Carve-          49. Randomised trial of cholesterol lowering in 4444
            Sepsis Study Group. Treatment of gram-negative bac-           dilol Heart Failure Study Group. The effect of carve-        patients with coronary heart disease: the Scandina-
            teremia and septic shock with HA-1A human mono-               dilol on morbidity and mortality in patients with chronic    vian Simvastatin Survival Study (4S). Lancet. 1994;344:
            clonal antibody against endotoxin: a randomized,              heart failure. N Engl J Med. 1996;334:1349-1355.             1383-1389.
            double-blind, placebo-controlled trial. N Engl J Med.         33. Omenn GS, Goodman GE, Thornquist MD, et al.              50. CAPRIE Steering Committee. A randomised,
            1991;324:429-436.                                             Effects of a combination of beta carotene and vita-          blinded, trial of clopidogrel vs aspirin in patients at risk
            16. The SOLVD Investigators. Effect of enalapril on sur-      min A on lung cancer and cardiovascular disease.             of ischaemic events (CAPRIE). Lancet. 1996;348:1329-
            vival in patients with reduced left ventricular ejection      N Engl J Med. 1996;334:1150-1155.                            1339.
            fractions and congestive heart failure. N Engl J Med.         34. Ridker PM, Cushman M, Stampfer MJ, Tracy RP,             51. Stephens NG, Parsons A, Schofield PM, Kelly F,
            1991;325:293-302.                                             Hennekens CH. Inflammation, aspirin, and the risk of         Cheeseman K, Mitchinson MJ. Randomised con-
            17. Pfeffer MA, Braunwald E, Moye LA, et al; the SAVE         cardiovascular disease in apparently healthy men.            trolled trial of vitamin E in patients with coronary dis-
            Investigators. Effect of captopril on mortality and mor-      N Engl J Med. 1997;336:973-979.                              ease: Cambridge Heart Antioxidant Study (CHAOS).
            bidity in patients with left ventricular dysfunction after    35. Hammer SM, Squires KE, Hughes MD, et al; AIDS            Lancet. 1996;347:781-786.

            226    JAMA, July 13, 2005—Vol 294, No. 2 (Reprinted)                                                     ©2005 American Medical Association. All rights reserved.




                                                                                                       9                                                                 Exhibit 314
Downloaded From: https://jamanetwork.com/ by Greg Glaser on 06/21/2020
                         Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 212 of 389
                                                   CONTRADICTED AND INITIALLY STRONGER EFFECTS IN HIGHLY CITED CLINICAL RESEARCH


            52. Hansson L, Zanchetti A, Carruthers SG, et al; HOT         analysis of ATLANTIS, ECASS, and NINDS rt-PA stroke          saturated fat and cholesterol. N Engl J Med. 1993;329:
            Study Group. Effects of intensive blood-pressure low-         trials. Lancet. 2004;363:768-774.                            21-26.
            ering and low-dose aspirin in patients with hyperten-         71. Brophy JM, Joseph L, Rouleau JL. Beta-blockers           90. Rosman NP, Colton T, Labazzo J, et al. A con-
            sion: principal results of the Hypertension Optimal           in congestive heart failure: a Bayesian meta-analysis.       trolled trial of diazepam administered during febrile ill-
            Treatment (HOT) randomised trial. Lancet. 1998;351:           Ann Intern Med. 2001;134:550-560.                            nesses to prevent recurrence of febrile seizures. N Engl
            1755-1762.                                                    72. Yazdanpanah Y, Sissoko D, Egger M, Mouton Y,             J Med. 1993;329:79-84.
            53. Poynard T, Marcellin P, Lee SS, et al; International      Zwahlen M, Chene G. Clinical efficacy of antiretrovi-        91. Hunter DJ, Manson JE, Colditz GA, et al. A pro-
            Hepatitis Interventional Therapy Group (IHIT). Ran-           ral combination therapy based on protease inhibitors         spective study of the intake of vitamins C, E, and A and
            domised trial of interferon alpha-2b plus ribavirin for 48    or non-nucleoside analogue reverse transcriptase in-         the risk of breast cancer. N Engl J Med. 1993;329:234-
            weeks or for 24 weeks vs interferon alpha-2b plus pla-        hibitors: indirect comparison of controlled trials. BMJ.     240.
            cebo for 48 weeks for treatment of chronic infection with     2004;328:249.                                                92. Ponsonby AL, Dwyer T, Gibbons LE, Cochrane JA,
            hepatitis C virus. Lancet. 1998;352:1426-1432.                73. Kjaergard LL, Krogsgaard K, Gluud C. Interferon          Wang YG. Factors potentiating the risk of sudden in-
            54. UK Prospective Diabetes Study (UKPDS) Group.              alfa with or without ribavirin for chronic hepatitis C:      fant death syndrome associated with the prone position.
            Effect of intensive blood-glucose control with                systematic review of randomised trials. BMJ. 2001;323:       N Engl J Med. 1993;329:377-382.
            metformin on complications in overweight patients             1151-1155.                                                   93. Winterkorn JM, Kupersmith MJ, Wirtschafter JD,
            with type 2 diabetes (UKPDS 34). Lancet. 1998;352:854-        74. Staessen JA, Gasowski J, Wang JG, et al. Risks of        Forman S. Treatment of vasospastic amaurosis fugax
            865.                                                          untreated and treated isolated systolic hypertension         with calcium-channel blockers. N Engl J Med. 1993;329:
            55. The Cardiac Insufficiency Bisoprolol Study II (CIBIS-     in the elderly: meta-analysis of outcome trials. Lancet.     396-398.
            II): a randomised trial. Lancet. 1999;353:9-13.               2000;355:865-872.                                            94. Greenberg ER, Baron JA, Tosteson TD, et al; Polyp
            56. Castaigne S, Cjomienne C, Daniel MT, et al. All-          75. Benavente O, Moher D, Pham B. Carotid endar-             Prevention Study Group. A clinical trial of antioxidant
            trans-retinoic acid as a differentiation therapy for acute    terectomy for asymptomatic carotid stenosis: a               vitamins to prevent colorectal adenoma. N Engl J Med.
            promyelocytic leukemia, 1: clinical results. Blood. 1990;     meta-analysis. BMJ. 1998;317:1477-1480.                      1994;331:141-147.
            76:1704-1709.                                                 76. Huxley RR, Neil HA. The relation between di-             95. Klassen TP, Feldman ME, Watters LK, Sutcliffe T,
            57. Fisher B, Costantino JP, Wickerham DL, et al. Ta-         etary flavonol intake and coronary heart disease mor-        Rowe PC. Nebulized budesonide for children with mild-
            moxifen for prevention of breast cancer: report of the        tality: a meta-analysis of prospective cohort studies.       to-moderate croup. N Engl J Med. 1994;331:285-289.
            National Surgical Adjuvant Breast and Bowel Project P-1       Eur J Clin Nutr. 2003;57:904-908.                            96. Jain JK, Mishell DR Jr. A comparison of intravagi-
            Study. J Natl Cancer Inst. 1998;90:1371-1388.                 77. Tallman MS, Andersen JW, Schiffer CA, et al. All-        nal misoprostol with prostaglandin E2 for termination
            58. Ioannidis JP, Cappelleri JC, Lau J, et al. Early or de-   trans-retinoic acid in acute promyelocytic leukemia.         of second-trimester pregnancy. N Engl J Med. 1994;331:
            ferred zidovudine therapy in HIV-infected patients with-      N Engl J Med. 1997;337:1021-1028.                            290-293.
            out an AIDS-defining illness. Ann Intern Med. 1995;122:       78. Cuzick J, Powles T, Veronesi U, et al. Overview          97. Loprinzi CL, Michalak JC, Quella SK, et al. Meges-
            856-866.                                                      of the main outcomes in breast-cancer prevention trials.     trol acetate for the prevention of hot flashes. N Engl J
            59. Law MR, Wald NJ, Rudnicka AR. Quantifying effect          Lancet. 2003;361:296-300.                                    Med. 1994;331:347-352.
            of statins on low density lipoprotein cholesterol, isch-      79. Watts NB, Harris ST, Genant HK, et al. Intermit-         98. O’Connell MJ, Martenson JA, Wieand HS, et al.
            aemic heart disease, and stroke: systematic review and        tent cyclical etidronate treatment of postmenopausal         Improving adjuvant therapy for rectal cancer by com-
            meta-analysis. BMJ. 2003;326:1423.                            osteoporosis. N Engl J Med. 1990;323:73-79.                  bining protracted-infusion fluorouracil with radiation
            60. Gill S, Loprinzi CL, Sargent DJ, et al. Pooled analy-     80. Smith P, Arnesen H, Holme I. The effect of war-          therapy after curative surgery. N Engl J Med. 1994;331:
            sis of fluorouracil-based adjuvant therapy for stage II and   farin on mortality and reinfarction after myocardial         502-507.
            III colon cancer: who benefits and by how much? J Clin        infarction. N Engl J Med. 1990;323:147-152.                  99. Suarez FL, Savaiano DA, Levitt MD. A compari-
            Oncol. 2004;22:1797-1806.                                     81. Hussey GD, Klein M. A randomized, controlled             son of symptoms after the consumption of milk or lac-
            61. Rothwell PM, Eliasziw M, Gutnikov SA, et al. Analy-       trial of vitamin A in children with severe measles.          tose-hydrolyzed milk by people with self-reported se-
            sis of pooled data from the randomised controlled trials      N Engl J Med. 1990;323:160-164.                              vere lactose intolerance. N Engl J Med. 1995;333:1-4.
            of endarterectomy for symptomatic carotid stenosis.           82. Smith DW, Frankel LR, Mathers LH, Tang AT, Ari-          100. Singh SN, Fletcher RD, Fisher SG, et al; Survival
            Lancet. 2003;361:107-116.                                     agno RL, Prober CG. A controlled trial of aerosolized        Trial of Antiarrhythmic Therapy in Congestive Heart
            62. McCloskey RV, Straube RC, Sanders C, Smith SM,            ribavirin in infants receiving mechanical ventilation for    Failure. Amiodarone in patients with congestive heart
            Smith CR; CHESS Trial Study Group. Treatment of sep-          severe respiratory syncytial virus infection. N Engl J       failure and asymptomatic ventricular arrhythmia. N Engl
            tic shock with human monoclonal antibody HA-1A: a             Med. 1991;325:24-29.                                         J Med. 1995;333:77-82.
            randomized, double-blind, placebo-controlled trial. Ann       83. The National Institute of Child Health and Hu-           101. Bhasin S, Storer TW, Berman N, et al. The ef-
            Intern Med. 1994;121:1-5.                                     man Developments Intravenous Immunoglobulin Study            fects of supraphysiologic doses of testosterone on muscle
            63. Garg R, Yusuf S; Collaborative Group on ACE In-           Group. Intravenous immune globulin for the preven-           size and strength in normal men. N Engl J Med. 1996;
            hibitor Trials. Overview of randomized trials of angio-       tion of bacterial infections in children with symptom-       335:1-7.
            tensin-converting enzyme inhibitors on mortality and          atic human immunodeficiency virus infection. N Engl          102. Stegeman CA, Tervaert JW, de Jong PE, Kallen-
            morbidity in patients with heart failure. JAMA. 1995;273:     J Med. 1991;325:73-80.                                       berg CG; Dutch Co-Trimoxazole Wegener Study Group.
            1450-1456.                                                    84. Green DM, Zevon MA, Lowrie G, Seigelstein N,             Trimethoprim-sulfamethoxazole (co-trimoxazole) for the
            64. Rodrigues EJ, Eisenberg MJ, Pilote L. Effects of early    Hall B. Congenital anomalies in children of patients         prevention of relapses of Wegener’s granulomatosis.
            and late administration of angiotensin-converting en-         who received chemotherapy for cancer in childhood            N Engl J Med. 1996;335:16-20.
            zyme inhibitors on mortality after myocardial infarction.     and adolescence. N Engl J Med. 1991;325:141-146.             103. van Hensbroek MB, Onyiorah E, Jaffar S, et al. A
            Am J Med. 2003;115:473-479.                                   85. Bradley JD, Brandt KD, Katz BP, Kalasinski LA, Ryan      trial of artemether or quinine in children with cerebral
            65. Cucherat M, Bonnefoy E, Tremeau G. Primary an-            SI. Comparison of an antiinflammatory dose of ibu-           malaria. N Engl J Med. 1996;335:69-75.
            gioplasty vs intravenous thrombolysis for acute myo-          profen, an analgesic dose of ibuprofen, and acetami-         104. van der Horst CM, Saag MS, Cloud GA, et al; Na-
            cardial infarction. Cochrane Database Syst Rev. 2003;3:       nophen in the treatment of patients with osteoarthri-        tional Institute of Allergy and Infectious Diseases My-
            CD001560.                                                     tis of the knee. N Engl J Med. 1991;325:87-91.               coses Study Group and AIDS Clinical Trials Group. Treat-
            66. Yusuf S, Dagenais G, Pogue J, Bosch J, Sleight P;         86. Crawford J, Ozer H, Stoller R, et al. Reduction by       ment of cryptococcal meningitis associated with the
            The Heart Outcomes Prevention Evaluation Study                granulocyte colony-stimulating factor of fever and neu-      acquired immunodeficiency syndrome. N Engl J Med.
            Investigators. Vitamin E supplementation and cardio-          tropenia induced by chemotherapy in patients with            1997;337:15-21.
            vascular events in high-risk patients. N Engl J Med. 2000;    small-cell lung cancer. N Engl J Med. 1991;325:164-170.      105. Levine RJ, Hauth JC, Curet LB, et al. Trial of cal-
            342:154-160.                                                  87. Maggioni AP, Franzosi MG, Santoro E, White H,            cium to prevent preeclampsia. N Engl J Med. 1997;337:
            67. Sokol J, Jacobs SE, Bohn D. Inhaled nitric oxide for      Van de Werf F, Tognoni G; Gruppo Italiano per lo Stu-        69-76.
            acute hypoxemic respiratory failure in children               dio della Sopravvivenza nell’Infarto Miocardico II           106. Musch DC, Martin DF, Gordon JF, Davis MD, Kup-
            and adults. Cochrane Database Syst Rev. 2003;1:               (GISSI-2) and The International Study Group. The risk        permann BD; the Ganciclovir Implant Study Group.
            CD002787.                                                     of stroke in patients with acute myocardial infarction       Treatment of cytomegalovirus retinitis with a sustained-
            68. Karvouni E, Katritsis DG, Ioannidis JP. Intrave-          after thrombolytic and antithrombotic treatment. N Engl      release ganciclovir implant. N Engl J Med. 1997;337:83-
            nous glycoprotein IIb/IIIa receptor antagonists               J Med. 1992;327:1-6.                                         90.
            reduce mortality after percutaneous coronary                  88. Packer M, Gheorghiade M, Young JB, et al; RADI-          107. Adams RJ, McKie VC, Hsu L, et al. Prevention of
            interventions. J Am Coll Cardiol. 2003;41:26-32.              ANCE Study. Withdrawal of digoxin from patients with         a first stroke by transfusions in children with sickle cell
            69. Brophy JM, Belisle P, Joseph L. Evidence for use          chronic heart failure treated with angiotensin-              anemia and abnormal results on transcranial Doppler
            of coronary stents: a hierarchical bayesian                   converting enzyme inhibitors. N Engl J Med. 1993;329:        ultrasonography. N Engl J Med. 1998;339:5-11.
            meta-analysis. Ann Intern Med. 2003;138:777-786.              1-7.                                                         108. Stefanick ML, Mackey S, Sheehan M, Ellsworth
            70. Hacke W, Donnan G, Fieschi C, et al. Associa-             89. Jenkins DJ, Wolever TM, Rao AV, et al. Effect on         N, Haskell WL, Wood PD. Effects of diet and exercise
            tion of outcome with early stroke treatment: pooled           blood lipids of very high intakes of fiber in diets low in   in men and postmenopausal women with low levels of

            ©2005 American Medical Association. All rights reserved.                                                             (Reprinted) JAMA, July 13, 2005—Vol 294, No. 2 227




                                                                                                     10                                                                  Exhibit 314
Downloaded From: https://jamanetwork.com/ by Greg Glaser on 06/21/2020
                         Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 213 of 389
            CONTRADICTED AND INITIALLY STRONGER EFFECTS IN HIGHLY CITED CLINICAL RESEARCH


            HDL cholesterol and high levels of LDL cholesterol.          127. Budman DR, Berry DA, Cirrincione CT, et al; the          comparing artemether with quinine in the treatment
            N Engl J Med. 1998;339:12-20.                                Cancer and Leukemia Group B. Dose and dose inten-             of severe falciparum malaria. Trans R Soc Trop Med Hyg.
            109. Brisinda G, Maria G, Bentivoglio AR, Cassetta E,        sity as determinants of outcome in the adjuvant treat-        2001;95:637-650.
            Gui D, Albanese A. A comparison of injections of botu-       ment of breast cancer. J Natl Cancer Inst. 1998;90:1205-      148. Saag MS, Cloud GA, Graybill JR, et al; National
            linum toxin and topical nitroglycerin ointment for the       1211.                                                         Institute of Allergy and Infectious Diseases Mycoses
            treatment of chronic anal fissure. N Engl J Med. 1999;       128. Veronesi U, De Palo G, Marubini E, et al. Ran-           Study Group. A comparison of itraconazole vs flucona-
            341:65-69.                                                   domized trial of fenretinide to prevent second breast         zole as maintenance therapy for AIDS-associated cryp-
            110. Tepel M, van der Giet M, Schwarzfeld C, Laufer          malignancy in women with early breast cancer. J Natl          tococcal meningitis. Clin Infect Dis. 1999;28:291-296.
            U, Liermann D, Zidek W. Prevention of radiographic-          Cancer Inst. 1999;91:1847-1856.                               149. Martin DF, Kuppermann BD, Wolitz RA, Pales-
            contrast-agent-induced reductions in renal function by       129. Rice GP, Filippi M, Comi G; Cladribine MRI Study         tine AG, Li H, Robinson CA; Roche Ganciclovir Study
            acetylcysteine. N Engl J Med. 2000;343:180-184.              Group. Cladribine and progressive MS: clinical and MRI        Group. Oral ganciclovir for patients with cytomegalo-
            111. Levine AM, Wernz JC, Kaplan L, et al. Low-dose          outcomes of a multicenter controlled trial. Neurology.        virus retinitis treated with a ganciclovir implant. N Engl
            chemotherapy with central nervous system prophy-             2000;54:1145-1155.                                            J Med. 1999;340:1063-1070.
            laxis and zidovudine maintenance in AIDS-related lym-        130. Ventre K, Randolph A. Ribavirin for respiratory          150. Nieman DC, Brock DW, Butterworth D, Utter AC,
            phoma: a prospective multi-institutional trial. JAMA.        syncytial virus infection of the lower respiratory tract      Nieman CC. Reducing diet and/or exercise training de-
            1991;266:84-88.                                              in infants and young children. Cochrane Database Syst         creases the lipid and lipoprotein risk factors of moder-
            112. Freeman EW, Rickels K, Sondheimer SJ, Polan-            Rev. 2004;4:CD000181.                                         ately obese women. J Am Coll Nutr. 2002;21:344-350.
            sky M. A double-blind trial of oral progesterone, alpra-     131. Rantala H, Tarkka R, Uhari M. A meta-analytic            151. Kaplan LD, Straus DJ, Testa MA, et al; National
            zolam, and placebo in treatment of severe premen-            review of the preventive treatment of recurrences of          Institute of Allergy and Infectious Diseases AIDS Clini-
            strual syndrome. JAMA. 1995;274:51-57.                       febrile seizures. J Pediatr. 1997;131:922-925.                cal Trials Group. Low-dose compared with standard-
            113. Williams-Russo P, Sharrock NE, Mattis S, Sza-           132. Creery D, Mikrogianakis A. Sudden infant death           dose m-BACOD chemotherapy for non-Hodgkin’s lym-
            trowski TP, Charlson ME. Cognitive effects after epi-        syndrome. Clin Evid. 2003;10:457-467.                         phoma associated with human immunodeficiency virus
            dural vs general anesthesia in older adults: a random-       133. Russell K, Wiebe N, Saenz A, et al. Glucocorti-          infection. N Engl J Med. 1997;336:1641-1648.
            ized trial. JAMA. 1995;274:44-50.                            coids for croup. Cochrane Database Syst Rev. 2004;1:          152. Diegoli MS, da Fonseca AM, Diegoli CA, Pinotti
            114. Meduri GU, Headley AS, Golden E, et al. Effect          CD001955.                                                     JA. A double-blind trial of four medications to treat se-
            of prolonged methylprednisolone therapy in unresolv-         134. Makhlouf AM, Al-Hussaini TK, Habib DM,                   vere premenstrual syndrome. Int J Gynaecol Obstet.
            ing acute respiratory distress syndrome: a randomized        Makarem MH. Second-trimester pregnancy termina-               1998;62:63-67.
            controlled trial. JAMA. 1998;280:159-165.                    tion: comparison of three different methods. J Obstet         153. Flather MD, Yusuf S, Kober L, et al; ACE-
            115. Gulick RM, Mellors JW, Havlir D, et al. Simulta-        Gynaecol. 2003;23:407-411.                                    Inhibitor Myocardial Infarction Collaborative Group.
            neous vs sequential initiation of therapy with indina-       135. Nelson R. A systematic review of medical therapy         Long-term ACE-inhibitor therapy in patients with heart
            vir, zidovudine, and lamivudine for HIV-1 infection: 100-    for anal fissure. Dis Colon Rectum. 2004;47:422-431.          failure or left-ventricular dysfunction: a systematic over-
            week follow-up. JAMA. 1998;280:35-41.                        136. Nallamothu BK, Shojania KG, Saint S, et al. Is ace-      view of data from individual patients. Lancet. 2000;355:
            116. Grady D, Herrington D, Bittner V, et al. Cardio-        tylcysteine effective in preventing contrast-related ne-      1575-1581.
            vascular disease outcomes during 6.8 years of hor-           phropathy? a meta-analysis. Am J Med. 2004;117:938-           154. Ossenkoppele GJ, van der Holt B, Verhoef GE,
            mone therapy: Heart and Estrogen/progestin Replace-          947.                                                          et al; Dutch-Belgian Hemato-Oncology Cooperative
            ment Study follow-up (HERS II). JAMA. 2002;288:              137. Grantham-McGregor SM, Walker SP, Chang SM,               Group. A randomized study of granulocyte colony-
            49-57.                                                       Powell CA. Effects of early childhood supplementa-            stimulating factor applied during and after chemo-
            117. Grantham-McGregor SM, Powell CA, Walker SP,             tion with and without stimulation on later develop-           therapy in patients with poor risk myelodysplastic syn-
            Himes JH. Nutritional supplementation, psychosocial          ment in stunted Jamaican children. Am J Clin Nutr. 1997;      dromes: a report from the HOVON Cooperative Group.
            stimulation, and mental development of stunted chil-         66:247-253.                                                   Leukemia. 1999;13:1207-1213.
            dren: the Jamaican Study. Lancet. 1991;338:1-5.              138. Adachi JD, Roux C, Pitt PI, et al. A pooled data         155. Citron ML, Berry DA, Cirrincione C, et al. Ran-
            118. Ghana VAST Study Team. Vitamin A supplemen-             analysis on the use of intermittent cyclical etidronate       domized trial of dose-dense vs conventionally sched-
            tation in northern Ghana: effects on clinic atten-           therapy for the prevention and treatment of cortico-          uled and sequential vs concurrent combination che-
            dances, hospital admissions, and child mortality. Lancet.    steroid induced bone loss. J Rheumatol. 2000;27:2424-         motherapy as postoperative adjuvant treatment of
            1993;342:7-12.                                               2431.                                                         node-positive primary breast cancer: first report of In-
            119. Sipe JC, Romine JS, Koziol JA, McMillan R, Zy-          139. Anand SS, Yusuf S. Oral anticoagulant therapy            tergroup Trial C9741/Cancer and Leukemia Group B
            roff J, Beutler E. Cladribine in treatment of chronic pro-   in patients with coronary artery disease: a meta-analysis.    Trial 9741. J Clin Oncol. 2003;21:1431-1439.
            gressive multiple sclerosis. Lancet. 1994;344:9-13.          JAMA. 1999;282:2058-2067.                                     156. Lau J, Ioannidis JP, Schmid CH. Summing up evi-
            120. Karonga Prevention Trial Group. Randomised con-         140. Fawzi WW, Chalmers TC, Herrera MG, Mo-                   dence: one answer is not enough. Lancet. 1998;351:
            trolled trial of single BCG, repeated BCG, or combined       steller F. Vitamin A supplementation and child mortal-        123-127.
            BCG and killed Mycobacterium leprae vaccine for pre-         ity: a meta-analysis. JAMA. 1993;269:898-903.                 157. Ioannidis JP, Cappelleri JC, Lau J. Issues in com-
            vention of leprosy and tuberculosis in Malawi. Lancet.       141. Spector SA, Gelber RD, McGrath N, et al; Pedi-           parisons between meta-analyses and large trials. JAMA.
            1996;348:17-24.                                              atric AIDS Clinical Trials Group. A controlled trial of in-   1998;279:1089-1093.
            121. Waldo AL, Camm AJ, deRuyter H, et al; the               travenous immune globulin for the prevention of seri-         158. Fleming TR, DeMets DL. Surrogate end points in
            SWORD Investigators. Effect of d-sotalol on mortality        ous bacterial infections in children receiving zidovudine     clinical trials: are we being misled? Ann Intern Med.
            in patients with left ventricular dysfunction after re-      for advanced human immunodeficiency virus infection.          1996;125:605-613.
            cent and remote myocardial infarction. Lancet.               N Engl J Med. 1994;331:1181-1187.                             159. Dickersin K, Min YI. Publication bias: the prob-
            1996;348:7-12.                                               142. Lyman GH, Kuderer NM, Djulbegovic B. Prophy-             lem that won’t go away. Ann N Y Acad Sci. 1993;703:
            122. Veronesi U, Maisonneuve P, Costa A, et al; Ital-        lactic granulocyte colony-stimulating factor in pa-           135-146.
            ian Tamoxifen Prevention Study. Prevention of breast         tients receiving dose-intensive cancer chemotherapy:          160. Easterbrook PJ, Berlin JA, Gopalan R, Matthews
            cancer with tamoxifen: preliminary findings from the         a meta-analysis. Am J Med. 2002;112:406-411.                  DR. Publication bias in clinical research. Lancet. 1991;
            Italian randomised trial among hysterectomised women.        143. Dundar Y, Hill R, Dickson R, Walley T. Compara-          337:867-872.
            Lancet. 1998;352:93-97.                                      tive efficacy of thrombolytics in acute myocardial in-        161. Stern JM, Simes RJ. Publication bias: evidence of
            123. The EPISTENT Investigators. Randomised placebo-         farction: a systematic review. QJM. 2003;96:103-113.          delayed publication in a cohort study of clinical re-
            controlled and balloon-angioplasty-controlled trial to       144. Hood WB Jr, Dans AL, Guyatt GH, Jaeschke R,              search projects. BMJ. 1997;315:640-645.
            assess safety of coronary stenting with use of platelet      McMurray JJ. Digitalis for treatment of congestive heart      162. Ioannidis JP. Effect of the statistical significance
            glycoprotein-IIb/IIIa blockade. Lancet. 1998;352:87-92.      failure in patients in sinus rhythm. Cochrane Database        of results on the time to completion and publication of
            124. CLIP Group (Cancer of the Liver Italian                 Syst Rev. 2004;2:CD002901.                                    randomized efficacy trials. JAMA. 1998;279:281-286.
            Programme). Tamoxifen in treatment of hepatocellu-           145. Anderson JW, Randles KM, Kendall CW, Jen-                163. Wheatley K, Clayton D. Be skeptical about un-
            lar carcinoma: a randomised controlled trial. Lancet.        kins DJ. Carbohydrate and fiber recommendations for           expected large treatment effects: the case of an MRC
            1998;352:17-20.                                              individuals with diabetes: a quantitative assessment and      AML12 randomization. Control Clin Trials. 2003;24:66-
            125. Torp-Pedersen C, Kober L; TRACE Study Group.            meta-analysis of the evidence. J Am Coll Nutr. 2004;23:       70.
            Effect of ACE inhibitor trandolapril on life expectancy      5-17.                                                         164. Poynard T, Munteanu M, Ratziu V, et al. Truth
            of patients with reduced left-ventricular function after     146. Giorgi A, Weatherby RP, Murphy PW. Muscular              survival in clinical research: an evidence-based requiem?
            acute myocardial infarction. Lancet. 1999;354:9-12.          strength, body composition and health responses to the        Ann Intern Med. 2002;136:888-895.
            126. Negrin RS, Haeuber DH, Nagler A, et al. Main-           use of testosterone enanthate: a double blind study.          165. DeAngelis C, Drazen JM, Frizelle FA, et al. Clini-
            tenance treatment of patients with myelodysplastic syn-      J Sci Med Sport. 1999;2:341-355.                              cal trial registration: a statement from the Interna-
            dromes using recombinant human granulocyte colony-           147. Artemether-Quinine Meta-analysis Study Group.            tional Committee of Medical Journal Editors. N Engl J
            stimulating factor. Blood. 1990;76:36-43.                    A meta-analysis using individual patient data of trials       Med. 2004;351:1250-1251.


            228    JAMA, July 13, 2005—Vol 294, No. 2 (Reprinted)                                                     ©2005 American Medical Association. All rights reserved.




                                                                                                    11                                                                   Exhibit 314
Downloaded From: https://jamanetwork.com/ by Greg Glaser on 06/21/2020
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 214 of 389




   EXHIBIT 315
                 Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 215 of 389
Sci Eng Ethics (2015) 21:143–157
DOI 10.1007/s11948-014-9530-3

ORIGINAL PAPER



On the Suppression of Vaccination Dissent

Brian Martin




Received: 17 September 2013 / Accepted: 12 March 2014 / Published online: 23 March 2014
! Springer Science+Business Media Dordrecht 2014



Abstract Dissenters from the dominant views about vaccination sometimes are
subject to adverse actions, including abusive comment, threats, formal complaints,
censorship, and deregistration, a phenomenon that can be called suppression of
dissent. Three types of cases are examined: scientists and physicians; a high-profile
researcher; and a citizen campaigner. Comparing the methods used in these different
types of cases provides a preliminary framework for understanding the dynamics of
suppression in terms of vulnerabilities.

Keywords       Vaccination ! Dissent ! Reputation ! Free speech ! Controversy


Introduction

Vaccination has long been a contentious topic (Colgrove 2006; Johnston 2004). The
orthodox position, adopted by most physicians and government health departments,
is that vaccination is vital in reducing illness and death from infectious disease
(Andre et al. 2008; Offit and Bell 2003). Health authorities specify a recommended
schedule of vaccinations for babies and children. As new vaccines are developed
and tested, they are added to the schedule to reduce morbidity and death from
additional diseases. The orthodox position is that adverse reactions to vaccines are
rare, and insignificant compared to the benefits.
   In the face of this dominant position, a number of physicians, scientists, and
citizens argue that vaccination has significant shortcomings. They question the scale
of the benefits, noting how death rates from infectious diseases declined
dramatically before the introduction of mass vaccination. They maintain that the

B. Martin (&)
Humanities and Social Inquiry, University of Wollongong, Wollongong, NSW 2522, Australia
e-mail: bmartin@uow.edu.au
URL: http://www.bmartin.cc/


                                                                                     123
                                               1                                       Exhibit 315
               Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 216 of 389
144                                                                            B. Martin


adverse effects of vaccination have been underestimated (Habakus and Holland
2011; Halvorsen 2007).
   The vaccination debate is not just a disagreement about evidence concerning
benefits and risks: values are involved too. For infectious disease to spread, there
need to be susceptible individuals. Mass vaccination, according to proponents,
reduces the likelihood of spread, because most people are immune. The result is
what is called ‘‘herd immunity,’’ causing an additional decline in disease even
beyond vaccine-induced individual immunity. Because of this collective benefit,
including the protection of those unable to be immunized, proponents see
widespread vaccination as a moral imperative.
   Critics, on the other hand, support parental choice in vaccination decisions. They
oppose penalties for not vaccinating, such as requirements that children be fully
vaccinated in order to attend school.
   The vaccination debate can be incredibly emotional on both sides. Partly this
seems to be because children’s health is involved: parents react to their children
becoming ill from infectious disease or suffering reactions to vaccines. The clash
between collective benefits (herd immunity) and freedom of choice adds to the mix.
Because vaccination is a signifier for the benefits of modern medicine, some
proponents see any questioning of vaccination as a rejection of enlightened
thinking.
   When physicians and health authorities support vaccination based on careful
assessments of benefits and risks, they may dismiss citizen critics as ill-informed.
Because nearly all experts endorse vaccination, there may seem to be no rational
basis for opposition. In this context, any physician or scientist who questions
vaccination is a potential threat to the public perception that credentialed experts
unanimously endorse vaccination. This sets the stage for suppression of dissent.
   Suppression of dissent is action taken against dissenting individuals, or the
research supporting their positions, that goes beyond fair debate. Methods of
suppressing individuals include spreading of rumors, vilification, harassment,
reprimands, demotions, deregistration, and dismissal (Martin 1999a). Methods of
suppressing research data include censorship, denial of funding, and denial of access
to research materials (Martin 1999b). There is an overlap between these modes of
suppression. For example, a scientist’s grant applications might be rejected, thereby
denying opportunities for research.
   Debate is a normal and desirable feature of the scientific enterprise. Suppression
is different from debate in that individuals, and their capacity to do research and
engage in debate, are targeted. Suppression is important because it skews research
agendas and public discussions.
   The focus here is on suppression of vaccination critics. In principle, it is possible
for vaccination supporters to be suppressed, though in practice this is unlikely
because critics do not have any significant capacity to impose sanctions.
   It is worth mentioning that the existence of suppression of dissent does not
necessarily mean dissenters are correct, nor that researchers deserve funding merely
for dissenting. However, even if dissenters are completely wrong, suppressing them
can be damaging in several ways (Sunstein 2003). It sets up a pattern of unfair
behavior that can hinder open discussion of issues even within the dominant

123
                                          2                                       Exhibit 315
                 Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 217 of 389
On the Suppression of Vaccination Dissent                                          145


viewpoint. It discourages supporters from thinking for themselves about the
evidence and arguments, because they encounter contrary views less frequently.
Critics can keep advocates honest and alert, with their arguments well formulated.
Finally, suppression can aid the cause of critics by making them feel unfairly
treated: some observers may wonder why proponents cannot rely on the arguments.
When the struggle is open and honest, the outcome will seem more legitimate.
   My own involvement in the vaccination debate is primarily as a defender of fair
and open debate on contentious issues, given my long-term interest in dissent
(Martin 1981; Martin et al. 1986). Personally, I do not hold strong views about
vaccination.
   The next section provides additional background about suppression of dissent,
including triggers, methods, patterns, and tests. The following sections outline
several cases, falling into three main types: scientists and physicians; a high-profile
researcher; and a citizen campaigner. Following this is a comparison of the
suppression methods used in the three types of cases. The conclusion spells out the
implications of suppression for the vaccination issue.


Suppression of Dissent

Dissent is a disagreement with or challenge to standard views. Historically, the most
familiar type is political dissent, especially any questioning of an authoritarian
government. Struggles for political freedom have included, as a central feature,
struggles for free speech, most famously articulated in the first amendment to the
US Constitution.
   Free speech remains contested even in countries where it is rhetorically supported
and legally protected, with many examples of attacks on those who speak out
(Boykoff 2006; Curry 1988; Ewing and Gearty 1990; Goldstein 1978; Hamilton and
Maddison 2007; Jones 2001; Soley 2002). In many countries, especially those with
repressive governments, criticism of the government remains a subversive activity,
sometimes met with harsh measures.
   Political speech is only one type of dissent. Others include challenges to
corporations, professions, churches, and indeed any group with the capacity to
influence opinions and exact reprisals.
   A major gap in free speech protection is speech within organizations. Employees
are seldom granted the same protections as citizens (Barry 2007; Ewing 1977;
Kassing 2011). Whistleblowers, who are often employees, are often met with
reprisals (Alford 2001; Glazer and Glazer 1989; Miceli et al. 2008).
   Dissent in science can be understood within this wider context. In principle,
scientists can speak out, challenging orthodoxy or powerholders. Indeed, within
science, being able to question and challenge ideas is widely seen as essential for
scientific advance. When governments impose a view about a scientific matter, as in
the case of Lysenkoism in the former Soviet Union (Joravsky 1970), this is seen as
an outrageous denial of scientific freedom.
   In practice, scientific dissent remains risky (Deyo et al. 1997; Martin 1999a, b;
Moran 1998; Sommer 2001). A typical scenario goes like this. A scientist does

                                                                            123
                                            3                                 Exhibit 315
               Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 218 of 389
146                                                                             B. Martin


research, or speaks out, in a way that threatens a powerful group and, as a result,
comes under attack. The form of the attack depends on the circumstances, in
particular on the scientist’s vulnerabilities and on the resources available to
attackers. The scientist’s reputation can be harmed by the spreading of rumors, open
denunciations, and formal proceedings with attached stigma. The scientist’s
opportunity to express views can be hindered by direct censorship (such as refusing
permission to give talks or make public comments) and by rejecting articles. The
scientist’s opportunity to do research can be hindered by refusing access to data or
research facilities, and by rejecting research grant applications. Finally, a scientist’s
livelihood can be threatened by dismissal.
   The four areas of reputation, speech, research, and employment often interact.
For example, a formal investigation into a scientist’s alleged misdemeanors serves
to harm the scientist’s reputation and, by requiring large amounts of time and effort
to defend, limits the scientist’s opportunity to do research.
   It is reasonable to ask, how can anyone know whether suppression of dissent is
involved? After all, many of the actions involved, such as rejecting articles,
rejecting grant applications, and dismissal, can be taken for quite legitimate reasons.
The rumors might well be true, and public denunciations warranted. A scientist
subject to such adverse actions might just be a poor researcher or, even worse, a
cheat.
   To determine whether actions are taken for legitimate reasons or can be
characterized as suppression of dissent, there is ultimately no substitute for a
detailed analysis of claims and actions. This can be a major undertaking, because
many cases involve incredible detail, with claims and counter-claims and a complex
set of circumstances (e.g., Delborne 2008). However, there are a few convenient
tests that can be used to make a preliminary judgment (Martin 2013). In the
following, for convenience I refer to a scientist; the same sorts of processes apply to
physicians and others with specialist training and credentials.
   First is the timing of actions. If a scientist speaks out and shortly afterwards is
subject to adverse actions, this increases the chance that the adverse actions were
reprisals. Reprisals against whistleblowers often display this timing correlation.
   Second is the question of who receives criticism and complaints. When criticisms
are made directly to a scientist, this usually can be understood as part of a process of
dialogue and debate. When complaints are initially made to a scientist’s boss, a
government agency, or professional association, this often indicates an attempt to
suppress dissent, aside from those situations in which mandatory reporting
procedures are applicable.
   Third is the double standard test. The scientist who is the target of adverse actions
can be compared to other scientists who are not, in terms of publications, reputation,
rank, seniority, and prior work evaluations. If the targeted scientist is equal to or
superior to others in terms of performance, this raises suspicion that suppression is
involved.
   Fourth is the relationship to vested interests. If the scientist’s research or public
statements are threatening to a government, powerful corporation, profession or
dominant orthodoxy, this is a plausible reason for suppression to occur.



123
                                           4                                       Exhibit 315
                 Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 219 of 389
On the Suppression of Vaccination Dissent                                             147


    Fifth is a pattern of similar adverse actions. In some fields, there are many
examples of critics who experienced adverse actions. For example, quite a number
of scientists who are critics of nuclear power, pesticides, and fluoridation have been
targets of attack (Martin 1999a).
    When several of these criteria are satisfied, this is a strong indication that
suppression could be involved. Consider a scientist who speaks out critically about
an issue and threatens a group with vested interests. Shortly afterwards, the scientist
is denounced for poor work, whereas colleagues of lesser standing are left
untouched. This combination of events provides strong prima facie evidence that
suppression is involved.
    Note that the analysis of suppression is largely independent of an assessment of
the scientific validity of the claims made. The index of suppression is whether
norms of fair treatment are followed, including for assessing publications, allowing
free speech and allowing investigation of unfashionable topics. It is quite possible
for a researcher to be completely wrong scientifically and yet be suppressed;
likewise, it is quite possible for a researcher to be vindicated scientifically and yet to
have been the recipient of favoritism in violation of norms of fairness. A classic case
is the response to the astronomical and geological theories of Immanuel Velikovsky
when first publicized in the 1950s: mainstream scientists, in rejecting Velikovsky’s
ideas, violated norms of fair play, for example in condemning Velikovsky by
appealing to their own authority as scientists rather than examining the evidence,
and by seeking to censor publication (de Grazia 1966). Nearly all scientists believe
Velikovsky was wrong, but aspects of his treatment can still be classified as
suppression.
    The consequences of suppression can be severe: harm to reputation, hindrance of
research, and even destruction of a career. Although the individual who is targeted
suffers the most, the wider impact can be greater. Suppression of dissent can send a
powerful signal to other scientists that it is risky to do research or speak out on
certain topics. This chilling effect on research and speech can lead to entire research
areas being neglected or distorted. Suppression thus operates as a tool in struggles
over research agendas.


Suppression Cases

Here, several cases are described that seem to fit the criteria for suppression of
dissent. The accounts here are brief and intended only to introduce material relevant
to the possibility of suppression being involved, not to provide comprehensive
treatments. Further information about the cases, from different perspectives, can be
found in the references cited, and additional references cited in them. The accounts
here do not address the validity of the dissent; rather, they invoke the tests, outlined
in the previous section, for making a preliminary judgment.
   First are two cases, involving a researcher and a physician, that are typical of
suppression cases in other fields. Next is a high-profile case involving a researcher.
The final case involves a citizen critic of vaccination.



                                                                               123
                                            5                                    Exhibit 315
               Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 220 of 389
148                                                                           B. Martin


A Researcher and a Physician

From 1995 to 2002, Gary Goldman served as the research/epidemiology analyst on
a project studying chickenpox funded by the Centers for Disease Control and
Prevention (CDC). The project was run in cooperation with the Los Angeles County
Department of Health Services (LACDHS). Goldman discovered an increase in
shingles among unvaccinated children and adults and hypothesized that this was
associated with the universal varicella (chickenpox) vaccination program, with the
idea that prior to widespread vaccinations, most people through interpersonal
interactions were repeatedly exposed to varicella, thereby preventing shingles.
Apparently because the co-principal investigators on the project wanted to protect
the varicella vaccination program, Goldman’s collaboration with a CDC modeler
was terminated and Goldman was instructed not to continue his investigations into
the incidence of shingles.
   When Goldman sent copies of papers to his superiors, he received no feedback
for months, even years; in contrast, their own paper, not challenging vaccination
orthodoxy, was reviewed within a day. Goldman was formally required to have all
his e-mails pre-screened by his superiors. He asked to interview ten shingles patients
to gain extra information; his request was not answered. He resigned in 2002,
feeling he did not have proper support to undertake objective research.
   After Goldman independently submitted papers to peer-reviewed journals and
contacted the CDC about appropriate co-authorship credits, he received a letter from
the Los Angeles County Legal Department to ‘‘cease and desist’’ publication in a
medical journal. This letter was initiated by Dr Laurene Mascola, head of the Acute
Communicable Disease Control Unit of LACDHS. Goldman’s lawyer said this
order had no legal merit and that if it was pursued, he would file a legal action under
state and federal false claims acts. The LA County Legal Department did not follow
up with any action. Goldman’s opponents also contacted editors to try to prevent or
postpone publication of his papers (Goldman and King 2013; Orrin 2010).
Goldman’s claims about varicella have been challenged in print (Myers 2013) but
not his claims about his treatment.
   Jayne Donegan, a British general practitioner, was initially supportive of
vaccination. Years into her practice, she had doubts and undertook a comprehensive
study drawing on the medical literature. She later agreed to testify on behalf of two
mothers who opposed vaccinating their children: the children’s absent fathers had
gone to court to mandate vaccinations. The General Medical Council, hearing
comments about the case in the mass media, accused Donegan of professional
misconduct. More than two years later, in 2006, the GMC produced its charges that
Donegan had misrepresented the scientific evidence she had quoted in the court case
(Dyer 2006). The GMC lost the case and Donegan was completely exonerated (Dyer
2007; GMC 2007). However, the bringing of charges stigmatized her, and the
necessity to prepare lengthy rebuttals to the GMC’s chosen experts took an
enormous amount of time and effort. Donegan was only able to afford to contest the
GMC’s charges because of Medical Indemnity Insurance, which covered the more
than £100,000 cost of legal fees, but not the considerable costs of accommodation
and lost income. In the conclusion of Donegan’s account of the experience, she


123
                                          6                                      Exhibit 315
                 Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 221 of 389
On the Suppression of Vaccination Dissent                                           149


states, ‘‘Pleased as I am with the successful conclusion of my hearing, it has taken
an inevitable and heavy toll on my children, our family and my professional life’’
(Donegan 2008).

A High-Profile Researcher

Andrew Wakefield was a gastroenterologist at Royal Free Hospital in Britain. He
was lead author in a study of 12 children who developed gastrointestinal symptoms
linked to regressive autism. The paper, published in 1998 in the prestigious medical
journal The Lancet, was a case review study: it presented evidence suggestive of a
new disease syndrome, with a possible but unproven link to the MMR (measles,
mumps and rubella) triple vaccine (Wakefield et al. 1998).
   On publication, and with the approval of the hospital administration, Wakefield
took part in a press conference. Wakefield suggested it might be safer for the
measles vaccine to be taken separately—he did not argue against vaccination—and
many parents opted for single vaccines. Six months later, the British government
withdrew the availability of single measles, mumps and rubella vaccines on the
National Health Service, and vaccination rates declined.
   The Lancet study became a major media event, with the possible link between
MMR and autism turned into a giant scare. Much of the blame for the decline in
vaccination rates was attributed to Wakefield; Goldacre (2009: 290–331) instead
blames the media.
   Journalist Brian Deer (2004) made allegations about Wakefield, leading to a
lengthy case before the General Medical Council (GMC), which found Wakefield
guilty of dishonesty and abuse of children who were subjects in the research, and
stripped him of his license to practice medicine (GMC 2010). The Lancet then
retracted the paper as flawed, a rare event in scientific publishing. Wakefield left the
country and started a new career in the US. Later, Deer (2011) made new allegations
against Wakefield. John Walker-Smith, a co-author with Wakefield of the paper in
The Lancet, who was found guilty by the GMC along with Wakefield, was later
cleared in a court action.
   Critics of Wakefield say the sanctions taken against him and his work were
justified by the seriousness of his transgressions. Wakefield (2010) contests the
claims made by Deer, the General Medical Council, and others. The issues in the
Wakefield saga have been analyzed at great length, and it is impossible to do justice
to all the arguments in a short account. The modest aim here is determine whether
the treatment of Wakefield fits into the category of suppression of dissent. The key
criterion used here is the double standard test: have others guilty of transgressions
similar to those alleged of Wakefield been treated in a similar way?
   There is evidence of extensive bias in biomedical research, including undeclared
conflicts of interest, withholding evidence, manipulating statistics, using bioactive
placebos, ghostwriting, and much else (Abraham 1995; Angell 2005; Braithwaite
1984; Goldacre 2012; Kassirer 2005; Krimsky 2003; Smyth et al. 2010; Stamatakis
et al. 2013). These serious violations of research ethics seldom result in any
penalties for the violators, much less the sort of banner treatment suffered by
Wakefield. Plagiarism by students, for example, is treated as a serious violation;

                                                                             123
                                            7                                  Exhibit 315
               Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 222 of 389
150                                                                            B. Martin


ghostwriting is a form of plagiarism, but is seldom penalized: ‘‘… to the best of my
knowledge, no academic anywhere in the world has ever been punished for putting
their name on a ghostwritten academic paper’’ (Goldacre 2012: 298).
    Thus, even if Wakefield is guilty as charged, his treatment might be considered
excessive by the norms in the field. If he is not guilty, as he argues (Wakefield
2010), then his treatment is even more obviously excessive. The key difference
between Wakefield and others in the field is that the others are working for or
funded by pharmaceutical companies and/or not challenging biomedical orthodoxy.
    Some critics of Wakefield refer to the further claims by Brian Deer (2011) of
fraud in clinical practice. There is a double standard here in the level of scrutiny to
which Wakefield has been subjected. Few other scientists have had their research
put through such an intense interrogation. Given the prevalence of bias and poor-
quality research in biomedicine, it is quite possible that others subject to the same
level of scrutiny would come up wanting.
    Unlike most of his peers, Wakefield has been subject to a degradation ceremony,
a ritualistic denunciation casting him out of the company of honest researchers
(Thérèse and Martin 2010). By degrading Wakefield’s reputation, vaccination is
symbolically vindicated and the credibility of any criticism undermined. Supporters
of vaccination have repeatedly used the example of Wakefield to suggest that
criticism of vaccination is misguided (e.g., Grant 2011: 105–124; Offit 2010). The
logic of using Wakefield’s ignominy as an argument in defense of vaccination is not
replicated in the case of a single biomedical scientist who supports standard views.
Considering that bias and conflict of interest are endemic to pharmaceutical-
company-sponsored research, it is striking that no supporter of orthodoxy concludes
that this discredits support for pharmaceutical drugs generally. (Some critics draw
this conclusion.)
    Wakefield’s extended degradation ceremony has served as a warning to others
not to follow in his footsteps. In contrast, no pharmaceutical company scientist has
been subject to an equivalent investigation and denunciation. There seems to be
relatively little career risk in accepting corporate funding and participating in biased
research, undeclared conflicts of interest, or ghostwriting. The public signal then is
to avoid challenging orthodoxy.
    This assessment of the Wakefield saga has had a limited objective: to determine
whether he has been dealt with in the same way as other scientists with similar
records but who have not challenged orthodox views on vaccination. If the case
presented by Wakefield and his supporters (CryShame 2014; Wakefield 2010;
Walker 2012) is accepted, then suppression of dissent definitely has been involved.
If, on the other hand, the case presented by Wakefield’s critics (Deer 2011; GMC
2010) is accepted, it is not feasible to make an informed assessment about
suppression on present evidence: because the scrutiny of Wakefield has few
comparators, it is not possible to do a simple double-standard comparison.
    This assessment does not address the question of whether Wakefield’s research
was valid or whether he violated medical ethics by not declaring a conflict of
interest, much less whether his views about the measles vaccine are valid. Wakefield
may have been suppressed, or he may have been treated fairly in light of his



123
                                          8                                       Exhibit 315
                 Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 223 of 389
On the Suppression of Vaccination Dissent                                            151


transgressions, but it is difficult to say for sure given that none of his orthodox peers
have had their work investigated to the same level.

A Citizen Campaigner

Meryl Dorey is an Australian campaigner critical of government vaccination policy.
After her son suffered adverse reactions to vaccines, in 1994 she set up a citizens’
group, the Australian Vaccination Network (AVN), which presented the negative
aspects of vaccination and argued for parental choice in vaccination choices for
their children. The AVN is similar to other vaccine-critical groups in various
countries (Hobson-West 2007).
   Although Dorey lacks any training or credentials relevant to the vaccination
issue, through years of personal study she became a formidable commentator and
debater. This was significant in the Australian context, because there has been only
one Australian scientist or physician—namely, scientist Dr Viera Scheibner—who
has been an outspoken critic of vaccination (Scheibner 1993). Dorey, through her
strenuous efforts, became the highest profile figure able to muster facts and figures
critical of vaccination.
   In 2009, a group called Stop the Australian Vaccination Network (SAVN) was
set up with the stated aim of shutting down the AVN. SAVN’s main presence was a
Facebook page with thousands of friends. Those linked to SAVN—called here
SAVNers—included some physicians, nurses, and other professionals, but there
were no apparent links to professional organizations, such as the Australian Medical
Association.
   SAVNers and others used various techniques to attack the AVN. Dorey was
singled out as a key target (AVN 2014; Martin 2011, 2012a; SAVN 2014).
•   SAVN made unsupported claims that the AVN believed in a global conspiracy
    to implant mind-control chips via vaccination.
•   SAVNers made abusive comments about Dorey and vaccine critics, and created
    derogatory images.
•   SAVNers made dozens of complaints about the AVN to government agencies,
    serving as a form of harassment on those occasions when the AVN had to
    respond.
•   When Dorey was scheduled to give a talk, SAVNers wrote to the venues
    criticizing her and seeking to prevent her speaking.
•   After Dorey was interviewed or reported in the media, SAVNers complained to
    the media companies, seeking to discourage them from giving her any visibility.
•   When Dorey commented on blogs of other vaccine-critical groups, SAVNers
    joined the blogs and disrupted the conversations through hostile comments about
    Dorey and the beliefs of the bloggers.
•   Another group, Vaccine Information and Awareness Society, posted a ‘‘Hall of
    Shame’’ with names and addresses of critics of vaccination and of individuals
    and businesses who had advertised in the AVN’s magazine Living Wisdom,
    opening them to harassment.



                                                                              123
                                            9                                   Exhibit 315
                Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 224 of 389
152                                                                             B. Martin


•     Anonymous individuals sent pornographic images to Dorey and others in the
      AVN.
•     Anonymous individuals made threatening calls to Dorey’s phone. Two such
      calls were recorded and traced to the home of a founder of SAVN.



Discussion

Each of the individuals discussed here was critical, to some degree, of vaccination
orthodoxy, and each was subject to adverse actions. The question, in each case, is
whether the adverse actions were linked to their dissent on vaccination.
   Their antagonists, in every instance, justified their actions by the shortcomings of
the individual. What is distinctive is they never use the double standard test: in no
case have the vaccine critic’s performance and behavior been carefully compared to
others who are pro-vaccination. Adverse actions are always justified on a case-by-
case basis, with the standards essentially created for the occasion.
   The analysis here is preliminary. Each of these cases could be investigated in
more detail, and other cases examined. However, even with this limited data set, it
seems plausible to conclude that a key factor in the actions taken against these
individuals was their criticism of vaccination. Additional support for this conclusion
comes from the pattern in this area.
   The best counter-evidence to this conclusion would be a set of examples in which
individuals supportive of vaccination suffered reprisals. Many more cases would be
needed to provide convincing counter-evidence, given that there are many more
supporters than critics of vaccination, especially among scientists and physicians.
   One argument for the actions against critics is that it is not credible to criticize
vaccination. Sometimes the label ‘‘anti-vaccination’’ is used, though seldom
defined. For supporters of the orthodoxy, it seems that anyone who criticizes the
orthodoxy in any way is labeled ‘‘anti-vaccination,’’ though many of the critics have
concerns only about some vaccines or about vaccination schedules. Sometimes the
label ‘‘anti-science’’ is applied to critics, implying that there can be no legitimate
scientific concerns about vaccination.
   Although the number of cases is small, they can be used to illustrate the different
sorts of vulnerabilities of individuals in different situations. It is useful to consider
the four key areas of reputations, speech, research opportunities, and employment.

Reputation

In all cases, the individual’s credibility was a key target for attack. Credibility can
be damaged in several ways. The most direct is through derogatory comments, for
example through abusive blogs or hostile media stories. However, probably more
important is the reputation damage caused by official actions, such as deregistration
hearings and adverse findings, such as The Lancet’s retraction of Wakefield’s paper
and the public warning about the Australian Vaccination Network issued by the
Health Care Complaints Commission (HCCC). Official bodies are seen by many in


123
                                          10                                       Exhibit 315
                 Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 225 of 389
On the Suppression of Vaccination Dissent                                           153


the public as being fair-minded, namely as dispensing justice, even when they are
running an agenda, so when they take action it can be highly damaging to
reputations. This is true even when the actions are later exposed as invalid, as was
the HCCC’s legal authority to issue a warning about the AVN. The impact of
official actions is augmented by the efforts of pro-vaccination campaigners, who
repeatedly highlight the official actions, and by journalists, who treat the statements
of official bodies as newsworthy.

Speech

Communication opportunities include publication of scientific articles, papers given
at scientific conferences, interviews in the mass media, and public talks. Different
forums offer differing levels of credibility and different sorts of audiences. Attempts
were made to prevent Goldman from submitting scientific papers and having them
published. This sort of censorship was aimed at limiting his access to a highly
credible forum, namely the scientific literature. In contrast, a citizen campaigner like
Dorey seeks primarily to address wider audiences. Attempts were made to block her
access to speaking venues and to news media.

Research Opportunities

For scientists, doing research may require laboratory facilities, access to research
subjects, and funding to hire staff and pay for materials. Withdrawing or preventing
research opportunities is a means for suppressing dissent. For example, Goldman
was not given permission to interview parents about shingles, thereby blocking his
capacity to deepen his studies. Research opportunities are less relevant to those not
undertaking research, such as physicians and citizen campaigners.

Employment

Having a job provides income and sometimes may offer professional opportunities
and enhance one’s reputation. The threat of losing one’s job or even one’s career
can be enough to discourage dissent. Scientists and physicians alike are vulnerable
to threats to their employment. Deregistration can serve to bar a physician from their
career, at least without making a huge upheaval. Donegan was threatened with
deregistration; Wakefield was deregistered and left Britain to continue his career. In
contrast, some citizen campaigners, such as Dorey, are less dependent on career
employment. They may need to a job for purposes of income, but are not tied to a
particular profession: they can obtain a job in an area unrelated to their dissent.


Conclusion

The cases described here provide evidence for a pattern—not a conspiracy—of
suppression of vaccination dissent. A more comprehensive analysis would look at a
larger number of cases and do a more systematic comparison between dissenters and

                                                                             123
                                            11                                 Exhibit 315
               Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 226 of 389
154                                                                            B. Martin


non-dissenters. However, even the limited number of cases treated here is enough to
suggest that suppression of dissent occurs and to give some preliminary indications
of methods used in different circumstances.
   It is predictable that attacks on dissent will target the specific vulnerabilities of
individual dissenters. Four main areas of potential vulnerability are apparent from
the case studies: reputation, speech, research opportunities, and employment.
Researchers can be targeted in all four areas, whereas physicians and citizen
campaigners do not need to do research. Citizen campaigners are especially difficult
to suppress, as suggested by the scale and diversity of the attack on Meryl Dorey
and the Australian Vaccination Network.
   Researchers are especially significant because of their status as scientists. In an
area where health departments, prestigious scientists and physicians all support a
position, even a few dissenting scientists can make a huge difference to public
perceptions: they change the issue from apparent unanimity into one involving
credible debate. This is why, in such circumstances, suppression of dissent is so
important. If dissenters can be silenced or discredited, then it seems as if all experts
agree. All that remain are citizen activists.
   In an arena where citizens are the main critics of orthodoxy, a slightly different
process can occur. Citizen campaigners who develop a profile remain a threat to
orthodoxy, though not so potent as dissident scientists and physicians. Dorey
developed considerable knowledge and skills, and few supporters of vaccination
were willing to debate her. By silencing and discrediting her and her organization,
visible dissent would be greatly reduced.
   The consequences of suppressing dissent can be quite significant. Most
obviously, the careers of those targeted can be disrupted or destroyed. Probably
more important is the chilling effect: when others see what happens to dissenters,
many will become less likely to do anything that risks triggering the same sort of
reaction. Most of Wakefield’s collaborators signed a retraction of an interpretation
of their findings, something unlikely without the storm of protest against the paper.
Because of the abuse experienced by Dorey, other members of the committee of the
AVN preferred that their identity not be known so they would not be subject to
similar treatment.
   When researchers are reluctant to undertake studies in particular fields, and
governments and corporations do not want to fund studies, the result can be a gap in
knowledge: particular topics are understudied, even though resources are available
to study them and some people would like them investigated. Such gaps in research
due to the influence of vested interests are called ‘‘undone science’’ (Frickel et al.
2010; Hess 2006, 2009). The primary cause of undone science is the unwillingness
of funding organizations to support research in the area, because the findings might
be unwelcome. Suppression of dissent operates as a supplementary mechanism to
prevent and discourage researchers from studying these topics.
   Suppression of dissent, through its chilling effect, can skew public debates, by
discouraging participation. In Australia, critics of vaccination have become aware
that if they become visible, they are potentially subject to denigration and
complaints. Because of the level of personal abuse by pro-vaccinationists, many of
those who might take a middle-of-the-road perspective, perhaps being slightly

123
                                         12                                       Exhibit 315
                  Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 227 of 389
On the Suppression of Vaccination Dissent                                                              155


critical of some aspects of vaccine policy, are discouraged from expressing their
views. The result is a highly polarized public discourse that is not conducive to the
sort of careful deliberation desirable for addressing complex issues.
   According to the highest ideals of science, ideas should be judged on their merits,
and addressed through mustering evidence and logic. Suppression of dissent is a
violation of these ideals. Challenging suppression is part of the struggle to push
science towards its own stated principles.



References

Abraham, J. (1995). Science, politics and the pharmaceutical industry: Controversy and bias in drug
     regulation. London: UCL Press.
Alford, C. F. (2001). Whistleblowers: Broken lives and organizational failure. Ithaca, NY: Cornell
     University Press.
Andre, F. E., Booy, R., Bock, H. L., et al. (2008). Vaccination greatly reduces disease, disability, death
     and inequity worldwide. Journal of the World Health Organization, 86(2), 140–146.
Angell, M. (2005). The truth about the drug companies: How they deceive us and what to do about it.
     New York: Random House.
AVN (2014). Australian Vaccination Network Inc. http://avn.org.au/. Accessed 1 February 2014.
Barry, B. (2007). Speechless: The erosion of free expression in the American Workplace. San Francisco:
     Berrett-Koehler.
Boykoff, J. (2006). The suppression of dissent: How the state and mass media squelch US American
     social movements. New York: Routledge.
Braithwaite, J. (1984). Corporate crime in the pharmaceutical industry. London: Routledge & Kegan
     Paul.
Colgrove, J. (2006). State of immunity: The politics of vaccination in twentieth-century America.
     Berkeley, CA: University of California Press.
CryShame (2014). GMC hearings. http://www.cryshame.org/. Accessed 1 February 2014.
Curry, R. O. (Ed.). (1988). Freedom at risk: Secrecy, censorship, and repression in the 1980s.
     Philadelphia: Temple University Press.
De Grazia, A. (1966). The Velikovsky Affair. London: Sidgwick & Jackson.
Deer, B. (2004). Revealed: MMR research scandal. Sunday Times, 22 February.
Deer, B. (2011). Piltdown medicine: the missing link between MMR and autism. BMJ Blogs, 6 January.
Delborne, J. A. (2008). Transgenes and transgressions: Scientific dissent as heterogeneous practice. Social
     Studies of Science, 38(4), 509–541.
Deyo, R. A., Psaty, B. M., Simon, G., Wagner, E. H., & Omenn, G. S. (1997). The messenger under
     attack—Intimidation of researchers by special-interest groups. New England Journal of Medicine,
     336, 1176–1180.
Donegan, J. (2008). Dr Jayne Donegan: GMC. http://www.jayne-donegan.co.uk/gmc. Accessed 1 Feb-
     ruary 2014.
Dyer, C. (2006). Doctor who used ‘‘junk science’’ in court faces GMC hearing. The Guardian, 2 October.
Dyer, O. (2007). GMC clears GP accused of giving court ‘‘junk science’’ on MMR vaccine. BMJ, 335,
     416–417.
Ewing, D. W. (1977). Freedom inside the organization: Bringing civil liberties to the workplace. New
     York: Dutton.
Ewing, K. D., & Gearty, C. A. (1990). Freedom under Thatcher: Civil liberties in Modern Britain.
     Oxford: Clarendon Press.
Frickel, S., Gibbon, S., Howard, J., Kempner, J., Ottinger, G., & Hess, D. (2010). Undone science:
     Charting social movement and civil society challenges to research agenda setting. Science,
     Technology and Human Values, 35(4), 444–473.
Glazer, M. P., & Glazer, P. M. (1989). The Whistleblowers: Exposing corruption in government and
     industry. New York: Basic Books.




                                                                                              123
                                                  13                                            Exhibit 315
                  Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 228 of 389
156                                                                                            B. Martin


GMC (2007). General Medical Council Fitness to Practise Panel, 7 to 24 August (Dr Jayne Lavinia Mary
      Donegan).
GMC (2010). General Medical Council Fitness to Practise Panel, 28 January (Dr Andrew Jeremy
      Wakefield; Professor John Angus Walker-Smith; Professor Simon Harry Murch).
Goldacre, B. (2009). Bad science. London: Fourth Estate.
Goldacre, B. (2012). Bad pharma: How drug companies mislead doctors and harm patients. London:
      Fourth Estate.
Goldman, G. S., & King, P. G. (2013). Review of the United States universal varicella vaccination
      program: Herpes zoster incidence rates, cost-effectiveness, and vaccine efficacy based primarily on
      the Antelope Valley Varicella Active Surveillance Project data. Vaccine, 31, 1680–1694.
Goldstein, R. J. (1978). Political repression in Modern America from 1870 to the Present. Cambridge,
      MA: Schenkman.
Grant, J. (2011). Denying science: Conspiracy theories, media distortions, and the war against reality.
      Amherst, NY: Prometheus Books.
Habakus, L. K., & Holland, M. (Eds.). (2011). Vaccine epidemic. New York: Skyhorse.
Halvorsen, R. (2007). The truth about vaccines. London: Gibson Square.
Hamilton, C., & Maddison, S. (Eds.). (2007). Silencing dissent: How the Australian government is
      controlling public opinion and stifling debate. Sydney: Allen & Unwin.
Hess, D. (2006). Alternative pathways in science and industry: Activism, innovation, and the environment
      in an era of globalization. Cambridge, MA: MIT Press.
Hess, D. (2009). The potentials and limitations of civil society research: Getting undone science done.
      Sociological Inquiry, 79, 306–327.
Hobson-West, P. (2007). ‘‘Trusting blindly can be the biggest risk of all’’: Organised resistance to
      childhood vaccination in the UK. Sociology of Health & Illness, 29(2), 198–215.
Johnston, R. D. (2004). Contemporary anti-vaccination movements in historical perspective. In R.
      D. Johnston (Ed.), The politics of healing: Histories of alternative medicine in twentieth-century
      North America (pp. 259–286). New York: Routledge.
Jones, D. (Ed.). (2001). Censorship: A world encyclopedia. London: Fitzroy Dearborn.
Joravsky, D. (1970). The Lysenko affair. Cambridge, MA: Harvard University Press.
Kassing, J. W. (2011). Dissent in organizations. Cambridge: Polity.
Kassirer, J. P. (2005). On the take: How medicine’s complicity with big business can endanger your
      health. Oxford: Oxford University Press.
Krimsky, S. (2003). Science in the private interest: Has the lure of profits corrupted biomedical
      research?. Lanham, MD: Rowman & Littlefield.
Martin, B. (1981). The scientific straightjacket: The power structure of science and the suppression of
      environmental scholarship. Ecologist, 11(1), 33–43.
Martin, B. (1999a). Suppression of dissent in science. Research in Social Problems and Public Policy, 7,
      105–135.
Martin, B. (1999b). Suppressing research data: Methods, context, accountability, and responses.
      Accountability in Research, 6, 333–372.
Martin, B. (2011). Debating vaccination: Understanding the attack on the Australian Vaccination
      Network. Living Wisdom, 8, 14–40.
Martin, B. (2012a). Online onslaught: Internet-based methods for attacking and defending citizens’
      organisations. First Monday: Peer-Reviewed Journal on the Internet, 17(12). http://firstmonday.org/
      ojs/index.php/fm/article/view/4032/3379.
Martin, B. (2013). Whistleblowing: A practical guide. Sparsnäs: Irene Publishing.
Martin, B., Baker, C. M. A., Manwell, C., & Pugh, C. (Eds.). (1986). Intellectual suppression: Australian
      case histories, analysis and responses. Sydney: Angus & Robertson.
Miceli, M. P., Near, J. P., & Dworkin, T. M. (2008). Whistle-blowing in organizations. New York:
      Routledge.
Moran, G. (1998). Silencing scientists and scholars in other fields: Power, paradigm controls, peer
      review, and scholarly communication. Greenwich, CT: Ablex.
Myers, M. G. (2013). Vaccination to prevent varicella. Vaccine, 31, 1695.
Offit, P. A. (2010). Autism’s false prophets: Bad science, risky medicine, and the search for a cure. New
      York: Columbia University Press.
Offit, P. A., & Bell, L. M. (2003). Vaccines: What you should know (3rd ed.). New York: Wiley.
Orrin, M. (ed. Goldman, G. S.) (2010). The chickenpox vaccine: A new epidemic of disease and
      corruption. Pearblossom, CA: Medical Veritas.


123
                                                 14                                               Exhibit 315
                  Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 229 of 389
On the Suppression of Vaccination Dissent                                                              157


SAVN (2014). Stop the Australian Vaccination Network. https://www.facebook.com/stopavn. Accessed 1
      February 2014.
Scheibner, V. (1993). Vaccination: 100 years of orthodox research shows that vaccines represent a
      medical assault on the immune system. Blackheath, NSW: Viera Scheibner.
Smyth, R. M. D., Kirkham, J. J., Jacoby, A., Altman, D. G., Gamble, C., & Williamson, P. R. (2010).
      Frequency and reasons for outcome reporting bias in clinical trials: Interviews with trialists. BMJ,.
      doi:10.1136/bmj.c7153.
Soley, L. (2002). Censorship, Inc. The corporate threat to free speech in the United States. New York:
      Monthly Review Press.
Sommer, T. J. (2001). Suppression of scientific research: Bahramdipity and nulltiple scientific
      discoveries. Science and Engineering Ethics, 7(1), 77–104.
Stamatakis, E., Weiler, R., & Ioannidis, J. P. A. (2013). Undue industry influences that distort healthcare
      research, strategy, expenditure and practice: A review. European Journal of Clinical Investigation.
      doi:10.1111/eci.12074.
Sunstein, C. R. (2003). Why societies need dissent. Cambridge, MA: Harvard University Press.
Thérèse, S., & Martin, B. (2010). Shame, scientist! Degradation rituals in science. Prometheus, 28(2),
      97–110.
Wakefield, A. J. (2010). Callous disregard: Autism and vaccines—The truth behind a tragedy. New York:
      Skyhorse.
Wakefield, A. J., Murch, S. H., Anthony, A., et al. (1998). Ileal-lymphoid-nodular hyperplasia, non-
      specific colitis, and pervasive developmental disorder in children. The Lancet, 351, 637–641.
      (retracted).
Walker, M. (2012). Lots of law but little justice: the acquittal of Professor John Walker-Smith and the
      case of Dr Andrew Wakefield. http://www.anh-europe.org/news/lots-of-law-little-justice. Accessed
      2 March 2013.




                                                                                              123
                                                  15                                            Exhibit 315
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 230 of 389




   EXHIBIT 316
          Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 231 of 389
                                                                     Vaccine 33 (2015) 1422–1425


                                                             Contents lists available at ScienceDirect


                                                                             Vaccine
                                             journal homepage: www.elsevier.com/locate/vaccine


Brief report

Greater freedom of speech on Web 2.0 correlates with dominance of
views linking vaccines to autism
Anand Venkatraman a,∗ , Neetika Garg b , Nilay Kumar c
a
  Department of Neurology, University of Alabama Birmingham, Sparks Center Suite 350, 1720 2nd Avenue South, Birmingham, AL, USA
b
  Department of Medicine, Beth Israel Deaconess Medical Center/Harvard Medical School, Boston, MA, USA
c
  Department of Medicine, Cambridge Health Alliance/Harvard Medical School, Cambridge, MA, USA




a r t i c l e        i n f o                           a b s t r a c t

Article history:                                      Introduction: It is suspected that Web 2.0 web sites, with a lot of user-generated content, often support
Received 28 July 2014                                 viewpoints that link autism to vaccines.
Received in revised form 25 January 2015              Methods: We assessed the prevalence of the views supporting a link between vaccines and autism online
Accepted 27 January 2015
                                                      by comparing YouTube, Google and Wikipedia with PubMed. Freedom of speech is highest on YouTube
Available online 7 February 2015
                                                      and progressively decreases for the others.
                                                      Results: Support for a link between vaccines and autism is most prominent on YouTube, followed by
Keywords:
                                                      Google search results. It is far lower on Wikipedia and PubMed. Anti-vaccine activists use scientific argu-
Vaccines
Autism
                                                      ments, certified physicians and official-sounding titles to gain credibility, while also leaning on celebrity
Internet                                              endorsement and personalized stories.
Web 2.0                                               Conclusions: Online communities with greater freedom of speech lead to a dominance of anti-vaccine
Free speech                                           voices. Moderation of content by editors can offer balance between free expression and factual accuracy.
                                                      Health communicators and medical institutions need to step up their activity on the Internet.
                                                                                                                         © 2015 Elsevier Ltd. All rights reserved.




1. Introduction                                                                        louder on Web 2.0 [8], but this has never been quantified. Web 2.0
                                                                                       refers to websites that feature a lot of user-generated content, even
    Autism is a neurodevelopmental disorder characterized by                           from non-credentialed sources [9]. Regarding the potential of Web
impaired social interaction, communication, and repetitive or                          2.0 to improve health communication, one author stated that “the
stereotyped behaviors [1] that appears to be increasing in preva-                      promise of open access in Web 2.0—freed of publishing barriers
lence [2,3]. Increasing public awareness has coincided with concern                    and multinational interests—is especially compelling”, and noted
about autism being triggered by childhood vaccinations, particu-                       the “opposing tensions of openness exemplified by Web 2.0 and
larly the MMR vaccine against Measles, Mumps and Rubella [4]. This                     the monolithic lack of openness in old forms of media” [9].
was initiated by the publication of a study, which has since been                         Although this increased openness is often beneficial to the pur-
retracted, in the journal The Lancet [5]. This has led to a decline                    pose of health communication, we believe this has also diluted
in childhood vaccination rates and the resurgence of vaccine-                          the voice of science in the public arena. In recent years, increasing
preventable diseases [6].                                                              attention has been devoted to the question of how to maintain a bal-
    The vaccine-autism controversy has been significantly enabled                      ance between facts and free speech on the Internet [10]. Therefore,
by the rise of the Internet. Fear of vaccine-induced illnesses, espe-                  we decided to obtain data on how the distribution of viewpoints
cially autism from the MMR vaccine, is the foremost concern                            on vaccines vis-à-vis autism varied on different Internet platforms.
expressed on anti-vaccine websites [7]. Anti-vaccine voices seem                       Primarily, we were interested in how viewpoints varied with the
                                                                                       degree of “freedom of speech” offered. Secondarily, we assessed
                                                                                       what techniques were employed to convince the public against the
                                                                                       academic consensus. We compared viewpoints on YouTube, Google
  ∗ Corresponding author at: 401 20th Street South, Unit 216, Birmingham, AL
                                                                                       and Wikipedia, which are sources for the general public allowing
35233, USA. Tel.: +1 7736201778.
     E-mail addresses: anandv123@gmail.com, avenkatraman@uab.edu                       significant user participation, with PubMed, which is primarily a
(A. Venkatraman).                                                                      resource for scientists and physicians.

http://dx.doi.org/10.1016/j.vaccine.2015.01.078
0264-410X/© 2015 Elsevier Ltd. All rights reserved.




                                                                              1                                                     Exhibit 316
            Case 2:20-cv-02470-WBS-JDP A. Document
                                          Venkatraman et al. 11
                                                             / VaccineFiled
                                                                       33 (2015) 1422–1425
                                                                               12/29/20    Page 232 of 389                                            1423



2. Materials and methods                                                      settings. We divided them into pro-vaccine (proclaiming vaccine
                                                                              safety, in keeping with current clinical guidelines) and anti-vaccine
2.1. Definitions of terms                                                     (arguing for a link between vaccines and autism, against the aca-
                                                                              demic consensus). Other criteria we assessed were length, age in
   We defined freedom of speech as being composed of two param-               days, number of likes and dislikes, number of comments, pres-
eters:                                                                        ence of links to scientific articles, MD or DO speakers, celebrities
                                                                              and personalized stories, and whether the title was suggestive of a
(a) The ability of lay persons to add material to the website.                conspiracy to suppress such views.
(b) The likelihood that this addition would be allowed to stay on
    the site, and be seen by future users.                                    2.3.2. Wikipedia
                                                                                 We searched Wikipedia on December 13, 2013, for the term
    The ability of lay persons to add material is constrained to vari-        “vaccines autism”. Four relevant articles were found – “MMR vac-
ous extents by individual websites. By “material”, we refer to videos         cine controversy”, “Vaccine controversies” (the subsection dealing
on YouTube, websites on Google search, edits and references on                with autism), “MMR vaccine” (the subsection dealing with autism)
Wikipedia, and articles on PubMed. We did not include comments                and “Controversies in autism” (the subsection dealing with vac-
on YouTube videos or Google sites as part of our metric to define             cines). References on these Wikipedia articles were tallied as pro
freedom of speech.                                                            or anti-vaccine.
    On YouTube, anyone can upload videos [11]. Similarly, any user
of the Internet can make a website that gets indexed by Google’s              2.3.3. Google and PubMed
search algorithm. Wikipedia too allows lay users to make edits to                 We assessed the top 100 results that resulted from a Google
most articles [12]. PubMed, however, allows only indexed scientific           search for “vaccines autism” on February 20, 2014, and coded them
publications to be present in its search results [13].                        as pro- or anti-vaccine based on their stance on whether vaccines
    When it comes to the likelihood that material added by lay                caused autism. We also assessed whether these websites were part
persons would stay on the site to be seen by future users, the mech-          of “mainstream media” or not, which we defined as websites run
anisms employed by the site to index and display its contents are             by well-recognized TV channels, newspapers and magazines. On
of crucial importance. The default setting on YouTube is to search            PubMed, we analyzed the top 100 abstracts returned by a search
by “relevance” which assesses the number of views, average view               for “vaccines autism” on January 20, 2014. Articles which did not
time, descriptions of the video, the title, and so on, but does not           have the abstract or full text available online were excluded if the
privilege institutional or scientific authority. This allows any user’s       title was not indicative of their leanings.
addition to rise to the top of the search results, as long as a lot of
people engage with it [14]. Google’s search algorithm, on the other           2.3.4. Analysis
hand, promotes pages that have been linked to by several other                    Analysis was performed using SPSS Version 21 (IBM) and
pages, in the belief that these highly linked pages are likely to be          Graphpad QuickCalcs (http://www.graphpad.com/quickcalcs/
important [15,16]. Institutional and mass media websites are often            index.cfm). We compared the proportion of pro- and anti-vaccine
the beneficiaries of this bias toward highly interlinked pages. New           views across the platforms using a Chi-square test. Descriptive
additions and fringe viewpoints, although present, are often lower            statistics were performed on contents of the YouTube videos.
in the list of search results. Wikipedia has a requirement that those         Quantitative parameters with non-normal distributions were
who make changes to articles provide references in support of their           compared by Mann–Whitney U test, with median and interquar-
viewpoints [12]. It has editors who remove additions to articles that         tile range calculated. Fisher’s exact test was used to compare
are not backed up by what the community determines to be reliable             proportions (since some cells had n < 5). Calculations were per-
sources.                                                                      formed on data gathered by one author (AV). Cohen’s kappa
    Therefore, for our purposes, freedom of speech varies in the              statistic for inter-observer reliability was calculated by comparing
following order – YouTube > Google > Wikipedia > PubMed.                      data gathered by author AV with data gathered by author NK.
                                                                              Kappa interpretation was performed per criteria laid out by Landis
2.2. Rationale for choice of targets                                          and Koch [21]. Kappa was calculated only for those questions
                                                                              where it was thought that decisions were subjective, in whole or
    Although previous studies on vaccine information have assessed            in part.
the material on anti-vaccine blogs and websites [7,17–19], there
have not been any such studies specifically on the vaccine-autism             3. Results
topic. It is likely someone who is concerned about vaccination lead-
ing to autism would search for the terms “vaccines” and “autism”              3.1. Distribution of pro- and anti-vaccine stances
together, instead of something more generic like “vaccine”. Indeed,
one study in 2007 found that most videos on YouTube on the sub-                  On YouTube, of the top 175 videos, 39 (22.3%) were pro-vaccine,
ject of “Vaccination” were pro-vaccine [17]. Also, YouTube, Google            130 (74.3%) were anti-vaccine, and 6 (3%) were ambivalent or
and Wikipedia, each of which receive more than 75 million unique              neutral (Cohen’s kappa = 0.804, 95% CI 0.702–0.906, p < 0.0005).
visitors a month, play a large role in shaping public opinion, espe-          Among the top 100 web results on Google search, 59 (59%) were
cially on science-related issues [20]. The differences in how content         pro-vaccine, 41 (41%) were anti-vaccine (Cohen’s kappa = 0.817,
is generated on each of these websites made them good targets for             95% CI 0.703–0.931, p < 0.0005). On Wikipedia, 24 out of 150 ref-
our study.                                                                    erences in “MMR vaccine controversy”, 4 out of 42 in “Vaccine
                                                                              controversies”, 1 out of 12 in “MMR vaccine”, and 4 out of 25 in
2.3. Search protocols                                                         “Controversies in autism” were critical of vaccines. The overall pro-
                                                                              portion of anti-vaccine references was therefore 33/229 (14.4%),
2.3.1. YouTube                                                                and the remaining were pro-vaccine (Cohen’s kappa = 0.749, 95% CI
   We searched YouTube between November 20 and 27, 2013,                      0.633–0.865, p < 0.0005). 17 of the top 100 results (17%) on PubMed
for the term “vaccines autism”. We assessed the top 175 videos                Search for “vaccines autism” supported a link between vaccines and
in the order returned by the search query using default search                autism, whereas 82 (82%) did not, and one was a neutral overview


                                                                          2                                               Exhibit 316
1424       Case 2:20-cv-02470-WBS-JDP        Document
                                  A. Venkatraman et al. / Vaccine11     Filed
                                                                 33 (2015)       12/29/20 Page 233 of 389
                                                                           1422–1425




       Fig. 1. Sources linking vaccines to autism represent a greater proportion of the discourse on those online platforms which offer greater freedom of speech.


(Cohen’s kappa = 0.904, 95% CI 0.853–0.955, p < 0.0005). We found                          On Google search results, of the twelve results on the first
a significant difference in the distribution of pro- and anti-vaccine                  page, only three were anti-vaccine. Pages from the CDC, Amer-
opinions on three user-generated websites (Chi-square = 157.13,                        ican Academy of Pediatrics and Wikipedia showed up on the
df = 2, p < 0.0001) (Fig. 1).                                                          first page of results. Nineteen of 59 pro-vaccine pages were
                                                                                       from mainstream media sources, mostly stories from established
                                                                                       newspapers or television news channels, as opposed to only 2 anti-
3.2. Content analysis                                                                  vaccine pages. (Fisher’s exact test two tailed p = 0.0009; Cohen’s
                                                                                       kappa for pro-vaccine sites = 0.625, 95% CI 0.407–0.843, Cohen’s
    Anti-vaccine videos on YouTube were significantly longer than                      kappa for anti-vaccine sites = 0.539, 95% CI 0.094–0.984, p < 0.0005).
pro-vaccine videos [median (interquartile range) = 6.5 (7) minutes                     Wikipedia’s articles were broadly pro-vaccine, and in many cases
for anti-vaccine videos vs 4 (7) minutes for pro-vaccine videos,                       a reference discussing anti-vaccine ideas was followed by refuta-
p = 0.006], but no difference was noted between them in the days                       tions, or questions about its credibility.
since upload [anti-vaccine 1085.5 (1163) vs pro-vaccine 1290
(1041)], number of views [anti-vaccine 3565.5 (10509.5) vs pro-
vaccine 2342 (17961)], and in the number of likes [anti-vaccine 28                     4. Discussion
(79.5), pro-vaccine 17.5 (363.75)], dislikes [pro-vaccine 7 (17.75),
anti-vaccine 4 (13)] and comments [anti-vaccine 19.5 (74.75) vs                            Postmodern medicine lays great emphasis upon decision-
pro-vaccine 29 (364.75)] (Table 1). Since some videos disabled likes,                  making authority shifting from the doctor to the patient, and the
dislikes and comments, the total number ‘n’ was different for these                    Internet is an important enabler of that transition [22]. In the Inter-
measures. Significantly more pro-vaccine videos provided links to                      net age, the credentials and hierarchies that formerly signified
peer-reviewed scientific articles than anti-vaccine videos (15% vs                     reliable sources of information no longer carry the weight they
3%).                                                                                   once did. Controversies have erupted around several topics such as
    Speakers with an MD or DO degree were found in a higher                            anthropogenic global warming and vaccines causing autism, with
percentage of anti-vaccine videos than pro-vaccine videos (36% vs                      views that oppose the mainstream academic consensus finding
28%), although this did not reach statistical significance. 12 of 130                  dense nuclei of support among the lay public.
(9%) anti-vaccine videos made use of celebrities from Hollywood,                           In our study, greater freedom of speech (sites like YouTube
primarily actors Jenny McCarthy, Jim Carrey and Rob Schneider,                         and Google) correlated with anti-vaccine views. Videos linking
while no pro-vaccine videos did, but this did not quite reach sta-                     vaccines to autism were significantly longer than pro-vaccine
tistical significance (p = 0.07) owing to the small numbers overall.                   videos on YouTube. Anti-vaccine videos used celebrities, personal
Anti-vaccine videos had a significantly higher prevalence [13%                         stories, anti-government and naturalist arguments to convince
(Cohen’s kappa = 0.904, 95% CI 0.855–0.953, p < 0.0005), versus 0%                     their viewers. On Google, anti-vaccine messages were mostly pro-
in pro-vaccine videos] of personalized stories such as video mon-                      moted by independent websites and blogs, such as infowars.com,
tages of normal children apparently regressing into autism after                       though there were anti-vaccine webpages with titles like “National
vaccination, interviews of people who themselves claimed to have                       Vaccine Information Center” and “National Autism Association”
suffered following vaccination, and parents of affected children                       that gave the impression of being governmental organizations.
coming forward with their experiences.                                                 Mainstream media sources such as newspapers and television
    More anti-vaccine videos (11%) than pro-vaccine videos (5%)                        channels were overwhelmingly pro-vaccine. Wikipedia’s strongly
had titles that suggested that there was a conspiracy to suppress                      pro-vaccine stance can probably be attributed to this highly con-
their views, although this did not reach statistical significance                      troversial topic attracting committed editors who strictly enforce
(Fisher’s exact test two-tailed p = 0.365). Cohen’s kappa for this                     the requirements for academic references.
parameter was 0.714 (95% CI 0.538–0.890, p < 0.0005). Arguments                            Expert-moderated but user-generated arenas, similar to Wikis,
found in the anti-vaccine videos included appeals to natural-                          may offer the best balance between openness and veracity. Mass
ism/holistic cures, arguing for the individual’s right to refuse                       media also seem resistant to the problems of Web 2.0 – reporters
forcible vaccination by the government, and demands for greater                        have broad freedom to write what they want, but they must pass
spacing between vaccinations (“too many too soon”).                                    editorial review. Google’s search algorithm shows that privileging



                                                                                3                                                           Exhibit 316
             Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 234 of 389
                                                             A. Venkatraman et al. / Vaccine 33 (2015) 1422–1425                                                          1425

Table 1
Characteristics of top 175 video results (search term “vaccines autism”).

 Parameter                                                    Pro-vaccine (total n = 39)                       Anti-vaccine (total n = 130)                     Significance

 Length, min                                                     4 (7)                                            6.5 (7)                                       p = 0.006a
 Time since upload, days                                      1290 (1041)                                      1085.5 (1163)                                    p = 0.427a
 Total views                                                  2342 (17,961)                                    3565.5 (10509.75)                                p = 0.381a
 Likesc                                                         17.5 (363.75)                                    28 (79.5)                                      p = 0.859a
 Dislikesc                                                       7 (17.75)                                        4 (13)                                        p = 0.495a
 Commentsd                                                      29 (364.75)                                      19.5 (74.75)                                   p = 0.172a
 Videos with links to scientific articles                        6 (15%)                                          4 (3%)                                        p = 0.011b
 Videos with MD or DO speaker                                   11 (28%)                                         47 (36%)                                       p = 0.443b
 Videos featuring celebrities                                    0                                               12 (9%)                                        p = 0.070b
 Videos with personal stories                                    0                                               17 (13%)                                       p = 0.013b
 Conspiracy theory in title                                      2 (5%)                                          15 (11%)                                       p = 0.365b

6 videos were not included as their stance was ambiguous.
  a
    Mann–Whitney U-test; preceding columns show median (inter-quartile range in brackets).
  b
    Fisher’s exact test, two tailed; preceding columns show absolute number (% of total in brackets).
  c
    n = 36 pro-vaccine and 121 anti-vaccine videos for likes and dislikes measures.
  d
    n = 38 pro-vaccine and 130 anti-vaccine videos for comments measure.


highly networked “quality” sources more than fringe new additions                           [3] Prevalence of autism spectrum disorder among children aged 8 years – autism
can also increase the barriers to anti-scientific views gaining promi-                          and developmental disabilities monitoring network, 11 sites, United States,
                                                                                                2010. MMWR Surveill Summ 2014;63(Suppl. 2):1–21.
nence, but it is not as effective as moderation by human editors. It                        [4] Deer B. How the case against the MMR vaccine was fixed. BMJ 2011;342:c5347.
is interesting to note that similar positions have been reached by                          [5] Godlee F, Smith J, Marcovitch H. Wakefield’s article linking MMR vaccine and
several news organizations and blogs, where users are allowed to                                autism was fraudulent. BMJ 2011;342:c7452.
                                                                                            [6] Cherry JD. Epidemic pertussis in 2012 – the resurgence of a vaccine-preventable
comment, but editors can remove comments which detract from                                     disease. N Engl J Med 2012;367:785–7.
the conversation [23]. This does have the effect of blocking out dis-                       [7] Wolfe RM, Sharp LK, Lipsky MS. Content and design attributes of antivaccina-
senting opinions – this may be desirable in scientific situations,                              tion web sites. JAMA 2002;287:3245–8.
                                                                                            [8] Betsch C, Brewer NT, Brocard P, Davies P, Gaissmaier W, Haase N, et al.
but in politically charged situations can become restrictive, without
                                                                                                Opportunities and challenges of Web 2.0 for vaccination decisions. Vaccine
allowing opinions to change under criticism and discussion.                                     2012;30:3727–33.
                                                                                            [9] Giustini D. How Web 2.0 is changing medicine. BMJ 2006;333:1283–4.
                                                                                           [10] Singer JB, Ashman I. Comment is free, but facts are sacred: user-generated con-
5. Conclusion
                                                                                                tent and ethical constructs at the guardian. J Mass Media Ethics 2009;24:3–21.
                                                                                           [11] Upload videos – YouTube help.
    Anti-vaccination viewpoints linking vaccines to autism are more                        [12] Terms of use – Wikimedia Foundation. http://wikimediafoundation.org/wiki/
                                                                                                Terms of Use
prevalent in websites where lay users are allowed greater freedom
                                                                                           [13] Kejariwal D, Mahawar KK. Is your journal indexed in PubMed? Relevance of
of speech. Web 2.0 is highly interactive and prizes user-generated                              PubMed in biomedical scientific literature today; 2012.
content, but in the absence of credentials and peer review, the                            [14] Robertson MR. Watch time: a guide to YouTube’s most important ranking fac-
public is as likely to be misinformed as to be correctly informed.                              tor. Reelseo.com; 2014.
                                                                                           [15] Algorithms – Inside search – Google. https://www.google.com/insidesearch/
Academic and governmental organizations can achieve greater                                     howsearchworks/algorithms.html
penetration into popular consciousness through the use of web-                             [16] Facts about Google and competition. Web.archive.org.
sites such as YouTube. Our findings suggest that the tendency for                          [17] Keelan J, Pavri-Garcia V, Tomlinson G, Wilson K. YouTube as a source of infor-
                                                                                                mation on immunization: a content analysis. JAMA 2007;298:2482–4.
alarmist voices to dominate in arenas with free speech can be mod-                         [18] Bean SJ. Emerging and continuing trends in vaccine opposition website content.
ulated by editorial control.                                                                    Vaccine 2011;29:1874–80.
                                                                                           [19] Kata A. A postmodern Pandora’s box: anti-vaccination misinformation on the
                                                                                                Internet. Vaccine 2010;28:1709–16.
References                                                                                 [20] Brossard D. New media landscapes and the science information consumer. Proc
                                                                                                Natl Acad Sci U S A 2013;110(Suppl.):14096–101.
 [1] Diagnostic and statistical manual of mental disorders. Text revision. 4th ed.         [21] Landis JR, Koch GG. The measurement of observer agreement for categorical
     American Psychiatric Association; 2000.                                                    data. Biometrics 1977;33:159–74.
 [2] Taylor B, Jick H, Maclaughlin D. Prevalence and incidence rates of autism             [22] Gray JM. Postmodern medicine. Lancet 1999;354:1550–3.
     in the UK: time trend from 2004–2010 in children aged 8 years. BMJ Open               [23] Goodman E, Cherubini F, Waldhorn A. Online comment moderation: emerging
     2013;3:e003219.                                                                            best practices – WAN-IFRA. WPT-WEF Trends Rep 2013.




                                                                                    4                                                            Exhibit 316
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 235 of 389




   EXHIBIT 317
70-WBS-JDP Document 11 Filed 12/29/20 Page 236 of 389




       Healthcare Providers / Professionals

       Reminder Systems and Strategies for Increasing
       Childhood Vaccination Rates
         The COVID-19 pandemic is changing rapidly and requires diﬀerent strategies to maintain clinical
         preventive services, including immunization. Find up-to-date guidance on childhood
                                                                                  childhood,,
         adult
         adult,, and maternal ! vaccination and clinical practice.


       An important component of an immunization provider practice is ensuring that the vaccines reach all individuals who
       need them. While attention to appropriate administration of vaccinations is essential, it cannot be assumed that these
       vaccinations are being given to every eligible person at the recommended age.

       Speciﬁc concerns about U.S. immunization levels and areas for further study include the following:

            Childhood immunization rates are still suboptimal.
            Economic and racial disparities exist.

       This page oﬀers many resources and publications describing the need for increasing immunization levels and outlines
       strategies that providers can adopt to increase coverage in their own practice.


       Speciﬁc strategies to increase Adult vaccination rates can be found on the Adult Vaccination Information for
       Healthcare and Public Health Professionals website


       CDC Sources
            “Immunization Strategies”: CDC’s strategies that lead to high immunization levels in a practice – Chapter 3 in the
            “Pink Book”
            May 2015
            Explains the need for strategies to increase immunization rates, the AFIX approach (assessment, feedback,
            incentives, eXchange), and other essential strategies such as recordkeeping, recommendations and reinforcement,
            reminder and recall to patients and providers, reduction of missed opportunities and barriers to immunization.
            Immunization Information Systems
            Many recordkeeping tasks, as well as patient reminder/recall activities, can be greatly simpliﬁed by participation in a
            population-based immunization information system (IIS), also known as an immunization registry.
            Increasing Appropriate Vaccination: Client Reminder and Recall Systems !
            CDC’s The Community Guide May 2015
            Summary of the Task Force on Community Preventive Services’ Recommendations and Findings covering reviews
            done between 2014 and 2016
            Recommendations of the ACIP: Programmatic Strategies to Increase Vaccination Rates — Assessment and Feedback
            of Provider-Based Vaccination Coverage Information (published 1996; historical document)




                                                                    1                                         Exhibit 317
70-WBS-JDP Document 11 Filed 12/29/20 Page 237 of 389

       External Sources
            Checklist: Suggestions to Improve Your Immunization Services " [2 pages] ! June 2008 Immunization Action Coalition
            For healthcare professionals to improve their eﬃciency in administering vaccines and increase their immunization rates.

            Population vs. Practice-Based Interventions to Increase Immunization Rates in Young Children ! June 2013
            Results of this study will provide data that will be relevant nationally in guiding future investment of resources to increase up-to-
            date rates in young children prior to school entry.

            Barriers and Strategies to Improving Inﬂuenza Vaccination among Health Care Personnel


       Publications/Articles
       Cost-eﬀectiveness needs more research, regarding which strategies increase immunization levels with the least
       expenditure so these strategies can be prioritized.

       Sustainable systems for vaccinating children, adolescents, and adults must be developed. High immunization rates
       cannot rest upon one-time or short-term eﬀorts. Greater understanding of strategies to increase and sustain
       immunization levels is necessary in order to create lasting, eﬀective immunization delivery systems.

       Many strategies have been used to increase immunizations. Some, such as school entry laws, have eﬀectively increased
       demand for vaccines, but the eﬀectiveness of other strategies (e.g., advertising) is less well documented. Some proven
       strategies (e.g., reducing costs, linking immunization to Women Infants and Children (WIC) services, home visiting) are
       well suited to increasing rates among speciﬁc populations, such as persons with low access to immunization services.

       A selection of the articles published on this topic are listed below. The ﬁrst three are general reviews, and the remainder
       are stratiﬁed by strategy type.


       General
            Increasing Adolescent Immunization Rates in Primary Care: Strategies Physicians Use and Would Consider
            Implementing ! . Clin Pediatr. 2013;52(8):710-20
            Increasing Immunization Coverage ! . Pediatrics. 2010;125:1295-1304
            IDSA’s policy to strengthen adult and adolescent immunization coverage ! . Infectious Diseases Society of America
            (IDSA) Clin Infect Dis. 2007;44:1529-1531


       Strategy Type Representative Articles

       Home Visits
            Banach DB, Ornstein K, Factor SH, Soriano TA. Seasonal inﬂuenza vaccination among homebound elderly receiving
            home-based primary care in New York City ! . J Community Health. 2012;37(1):10-4.
            Szilagyi PG, Humiston SG, Gallivan S, Albertin C, Sandler M, Blumkin A. Eﬀectiveness of a citywide patient
            immunization navigator program on improving adolescent immunizations and preventive care visit rates ! . Arch
            Pediatr Adolesc Med. 2011;165(6):547-53.


       School requirements
            Bugenske E, Stokley S, Kennedy A, Dorell C. Middle school vaccination requirements and adolescent vaccination



                                                                            2                                                Exhibit 317
70-WBS-JDP Document 11 Filed 12/29/20 Page 238 of 389
          coverage ! . Pediatrics. 2012;129(6):1056-63.
          Hadler JL, Yousey-Hindes K, Kudish K, Kennedy ED, Sacco V, Cartter ML. Impact of requiring inﬂuenza vaccination for
          children in licensed child care or preschool programs—Connecticut, 2012-13 inﬂuenza season. MMWR.
          2014;63(10):224.


       Client/family incentives
          Luthy KE, Thorpe A, Dymock LC, Connely S. Evaluation of an intervention program to increase immunization
          compliance among school children ! . Journal of School Nursing. 2011; 27(4):252-7.


       Client reminder recall
          Kempe A1, Barrow J, Stokley S, Saville A, Glazner JE, Suh C, et al. Eﬀectiveness and cost of immunization recall at
          school-based health centers ! . Pediatrics. 2012 Jun;129(6):e1446-52. doi: 10.1542/peds.2011-2921.
          Kharbanda EO1, Stockwell MS, Fox HW, Andres R, Lara M, Rickert VI. Text message reminders to promote human
          papillomavirus vaccination ! . Vaccine. 2011;29(14):2537-41. doi: 10.1016/j.vaccine.2011.01.065.
          Stockwell MS1, Kharbanda EO, Martinez RA, Vargas CY, Vawdrey DK, Camargo S. Eﬀect of a text messaging
          intervention on inﬂuenza vaccination in an urban, low-income pediatric and adolescent population: a randomized
          controlled trial ! . JAMA. 2012;307(16):1702-8. doi: 10.1001/jama.2012.502.
          Szilagyi PG, Humiston SG, Gallivan S, Albertin C, Sandler M, Blumkin A. Eﬀectiveness of a citywide patient
          immunization navigator program on improving adolescent immunizations and preventive care visit rates ! .
          Archives of Pediatrics & Adolescent Medicine. 2011;165(6):547-53.


       Standing Orders
          Melinkovich P, Hammer A, Staudenmaier A, Berg M. Improving pediatric immunization rates in a safety-net delivery
          system ! . Joint Commission Journal on Quality & Patient Safety. 2007;33(4):205-10.


       Provider reminders
          Patwardhan A, Kelleher K, Cunningham D, Spencer C. Improving the inﬂuenza vaccination rate in patients visiting
          pediatric rheumatology clinics using automatic best practice alert in electronic patient records ! . Pediatric
          Rheumatology. 2012;10(Suppl 1):A106.
          Fiks AG, Hunter KF, Localio AR, et al. Impact of electronic health record-based alerts on inﬂuenza vaccination for
          children with asthma ! . Pediatrics. 2009;124(1):159-69.


       Provider feedback
          Brousseau N, Sauvageau C, Ouakki M, et al. Feasibility and impact of providing feedback to vaccinating medical
          clinics: evaluating a public health intervention ! . BMC Public Health. 2010;10(1):750.
          Brousseau N, Sauvageau C, Ouakki M, Audet D, Kiely M, Couture C, Pare A, Deceuninck G. Feasibility and impact of
          providing feedback to vaccinating medical clinics: evaluating a public health intervention ! . BMC Public Health
          2010;10:750


       Special Supplemental Nutrition Program for Women, Infants & Children (WIC)
       Settings
          Ghosh TS, Patnaik JL, Bennett A, Trefren L, Vogt RL. Assessment of missing immunizations and immunization-related



                                                                  3                                          Exhibit 317
70-WBS-JDP Document 11 Filed 12/29/20 Page 239 of 389
          barriers among WIC populations at the local level ! . Public Health Rep. 2007;122(5):602-6.


       Health Care System-Based Interventions Implemented in Combination
          Allison MA, Daley MF, Barrow J, et al. High inﬂuenza vaccination coverage in children with high-risk conditions during
          a vaccine shortage ! . Archives of Pediatrics & Adolescent Medicine. 2009;163(5):426-31.
          Hambidge SJ, Phibbs SL, Chandramouli V, Fairclough D, Steiner JF. A stepped intervention increases well-child care
          and immunization rates in a disadvantaged population ! . Pediatrics. 2009;124(2):455-64.
          Szilagyi PG, Humiston SG, Gallivan S, Albertin C, Sandler M, Blumkin A. Eﬀectiveness of a citywide patient
          immunization navigator program on improving adolescent immunizations and preventive care visit rates ! .
          Archives of Pediatrics & Adolescent Medicine. 2011;165(6):547-53.


       Community-Based Interventions Implemented in Combination
          Findley SE, Irigoyen M, Sanchez M, et al. Eﬀectiveness of a community coalition for improving child vaccination rates
          in New York City ! . American Journal of Public Health. 2008;98(11):1959-62.
          Findley SE, Sanchez M, Mejia M, et al. Eﬀective strategies for integrating immunization promotion into community
          programs ! . Health Promotion Practice. 2009;10(Suppl 2):128S-137S.
          Lemstra M, Rajakumar D, Thompson A, Moraros J. The eﬀectiveness of telephone reminders and home visits to
          improve measles, mumps and rubella immunization coverage rates in children ! . Paediatrics and Child Health.
          2011;16(1):e1-e5.


       Reducing Client Out-of-Pocket Costs
          Carpenter LR, Lott J, Lawson BM, Hall S, Craig AS, Schaﬀner W et al. Mass distribution of free, intranasally
          administered inﬂuenza vaccine in a public school system ! . Pediatrics 2007;120(1):e172-8.
          Molinari NAM, Kolasa M, Messonnier ML, Schieber RA. Out-of-pocket costs of childhood immunizations: a
          comparison by type of insurance plan ! . Pediatrics. 2007;120(5):e1148. http://dx.doi.org/10.1542/peds.2006-3654.


       Immunization Information Systems
          Adamkiewicz TV, Silk BJ, Howgate J, Baughman W, Strayhorn G, Sullivan K, et al. Eﬀectiveness of the 7-valent
          pneumococcal conjugate vaccine in children with sickle cell disease in the ﬁrst decade of life ! . Pediatrics.
          2008;121(3):562-9.
          Allison MA, Daley MF, Barrow J, Crane LA, Beaty BL, Allred N, et al. High inﬂuenza vaccination coverage in children
          with high-risk conditions during a vaccine shortage ! . Arch Pediatr Adolesc Med. 2009;163(5):426-31.
          Feemster KA, Spain CV, Eberhart M, Pati S, Watson B. Identifying infants at increased risk for late initiation of
          immunizations: maternal and provider characteristics ! . Public Health Rep. 2009;124(1):42-53.
          Guh AY, Hadler JL. Use of the state immunization information system to assess rotavirus vaccine eﬀectiveness in
          Connecticut, 2006-2008 ! . Vaccine. 2011;29(37):6155-8.
          Papadouka V, Metroka A, Zucker JR. Using an immunization information system to facilitate a vaccine recall in New
          York City, 2007 ! . J Public Health Manag Pract 2011;17(6):565-8.
          Saville AW, Albright K, Nowels C, Barnard J, Daley MF, Stokley S, et al. Getting under the hood: exploring issues that
          aﬀect provider-based recall using an immunization information system ! . Acad Pediatr. 2011;11(1):44-9.


       Schools and Organized Child Care Centers


                                                                   4                                          Exhibit 317
70-WBS-JDP Document 11 Filed 12/29/20 Page 240 of 389
          Guay M, Clouâtre AM, Blackburn M, et al. Eﬀectiveness and cost comparison of two strategies for hepatitis B
          vaccination of schoolchildren ! . Can J Public Health. 2003;94(1):64-7.
          Eﬄer PV, Chu C, He H, et al. Statewide school-located inﬂuenza vaccination program for children 5-13 years of age,
          Hawaii, USA. Emerg Infect Dis. 2010;16(2):244. http://dx.doi.org/10.3201/eid1602.091375.


        Related Page

        Vaccine Administration



                                                                                                   Page last reviewed: July 18, 2018




                                                                5                                         Exhibit 317
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 241 of 389




   EXHIBIT 318
             Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 242 of 389
       Janet T. Mills                                               Maine Department of Health and Human Services
       Governor                                                     Maine Center for Disease Control and Prevention
                                                                                              11 State House Station
                                                                                                   286 Water Street
       Jeanne M. Lambrew, Ph.D.
                                                                                         Augusta, Maine 04333-0011
       Commissioner
                                                                             Tel; (207) 287-8016; Fax (207) 287-9058
                                                                                        TTY: Dial 711 (Maine Relay)




             2018-2019 Maine School Immunization Assessment Report
State-mandated vaccination requirements for school entry protect children and communities against
vaccine preventable diseases. Each school year, federally funded immunization programs collect and
report kindergarten vaccination data to the Centers for Disease Control and Prevention (CDC). Federally
funded immunization programs in all 50 states partner with their Department of Education (DOE) to
assess vaccination coverage and exemption status of children enrolled in public and private
kindergartens. In addition to kindergartens, the Maine Immunization Program (MIP) also collects
coverage and exemption data for both seventh grade students and, beginning 2018-19, twelfth grade
students. This information is collected through an annual immunization assessment survey of all State of
Maine elementary, middle, and high schools.

Although each state mandate is different, Maine rules pursuant to 22 M.R.S. § 6359 requires any K-12
student enrolled in a designated public or private elementary, secondary, or special education facility
which operates for children of school age to show proof of immunization with the following vaccines or
documented immunity against the following vaccines:

   •     Diphtheria/Pertussis/Tetanus: Five doses of any DTP, DT or DTaP vaccine, a fifth dose is not
         needed if the fourth dose was administered on or after the fourth birthday. Beginning September
         2017, one dose of Tdap is required for seventh grade entry;
   •     Measles/Mumps/Rubella: Two doses of MMR vaccine;
   •     Poliomyelitis: Four doses of OPV or IPV vaccine, a fourth dose is not needed if the third dose was
         given on or after the fourth birthday; and,
   •     Varicella: One dose of varicella (VAR) vaccine.
   •     Meningococcal Meningitis: Beginning September 2018, one dose of quadrivalent meningococcal
         meningitis vaccine (MenACWY) is required for seventh grade entry and two doses of MenACWY
         are required for twelfth grade entry.

A child who does not meet the immunization/immunity requirements above may be enrolled in school
under the following circumstances:

   •     The parent provides the school with written assurance that the child will be immunized within
         ninety days of enrolling. This is a one-time provisional 90-day grace period.
   •     The parent (or child) presents to the school each year a physician’s written statement that
         immunization against one of more of the diseases may be medically inadvisable (medical
         exemption in annual survey).
   •     The parent states in writing each year an opposition to immunization because of a sincere
         religious belief or for philosophical reasons (religious or philosophical exemption in survey).




                                                      1                                        Exhibit 318
            Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 243 of 389
The 2018-19 Maine Annual School Age Immunization Survey was conducted online from October to
December 31, 2018 and aggregate results for kindergarten students were reported to the CDC in April
2019. The following tables (Tables 1-3) list the aggregate results gathered from the 2018-19 Maine
Annual School Age Immunization Survey.

The annual immunization and exemption rates for each individual reporting school in Maine can be found
on our website at: http://www.maine.gov/dhhs/mecdc/infectious-
disease/immunization/publications/index.shtml


Table 1: 2018-19 MIP School Exemption and Immunization Rates, Kindergarten

                          2018-19 School Exemption and Immunization Rates
                                 By Individual Vaccine, Kindergarten
                                                    Total
                          Number
              Number of              Missing    Exemptions        Total      Total Students      Total
                            of
  Vaccine      Students              Records     (Medical,      Exemption     Immune by       Vaccination
                          Missing
              Surveyed                Rates     Religious &       Rates     Vaccine/Disease      Rates
                          Records
                                               Philosophical)
DTaP             12875         88       0.7%            616         4.8%            12171         94.5%
MMR              12875        124       1.0%            674         5.2%            12077         93.8%
Polio            12875         83       0.6%            623         4.8%            12169         94.5%
Varicella        12875         37       0.3%            493         3.8%            12345         95.9%


Table 2: 2018-19 MIP School Exemption and Immunization Rates, Seventh Grade

                          2018-19 School Exemption and Immunization Rates
                                By Individual Vaccine, Seventh Grade
                                                    Total
                          Number
              Number of              Missing    Exemptions        Total      Total Students      Total
                            of
  Vaccine      Students              Records     (Medical,      Exemption     Immune by       Vaccination
                          Missing
              Surveyed                Rates     Religious &       Rates     Vaccine/Disease      Rates
                          Records
                                               Philosophical)
Tdap             13444        376       2.8%            502         3.7%            12566         93.5%
MenACWY          13444        503       3.7%            591         4.4%            12350         91.9%


Table 3: 2018-19 MIP School Exemption and Immunization Rates, Twelfth Grade

                          2018-19 School Exemption and Immunization Rates
                                By Individual Vaccine, Twelfth Grade
                                                    Total
                          Number
              Number of              Missing    Exemptions        Total      Total Students      Total
                            of
  Vaccine      Students              Records     (Medical,      Exemption     Immune by       Vaccination
                          Missing
              Surveyed                Rates     Religious &       Rates     Vaccine/Disease      Rates
                          Records
                                               Philosophical)
MenACWY          13000       1329     10.2%             667         5.1%            11004         84.6%



                                                  2                                  Exhibit 318
          Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 244 of 389
School vaccination requirements provide an opportunity for children who are behind on early childhood
vaccinations to be vaccinated by school entry. School vaccination assessments allow MIP to identify
schools and communities where focused action could improve vaccination coverage to ensure that more
children can benefit from the protection offered by vaccines. MIP and DOE will use this data to monitor
incomplete vaccination records, coverage rates and exemptions and work with schools to ensure that all
students receive all required Maine State school age vaccines.

Vaccination is the most effective and efficient way to ensure that students and their family members,
particularly those who are immunocompromised, are protected against these vaccine preventable
diseases. This is perhaps one of the most important reasons why it would be advantageous for Maine
State educational institutions to meet all requirements of the Immunization Requirements for School
Children state law and to help reach the goal of the Maine Immunization Program to bring the State
vaccine coverage rate average for each of these vaccines to 100%.

The Vaccination Coverage Among Children in Kindergarten – United States, 2018-19 School Year report
data will be released in the fall of 2019. Historical reports were analyzed and graphical representations
for each vaccine surveyed show trending comparisons for Maine and National U.S. immunization rates
and exemption rates over the past 5 years (Figures 1-7). Please be aware that 2018-19 incudes Maine
only at this time until National data is released in October 2019.

Additionally, graphical representations of immunization rates for Maine kindergarten students have been
generated to show county specific rates compared to overall Maine state rates (Figures 8-11). Herd
immunity (or community immunity) occurs when a high percentage of the community is immune to a
disease (through vaccination and/or prior illness) making the spread of the disease from person to
person unlikely. Herd immunity targets of 95% have been added to individual county vaccination rate
graphs to represent which counties in Maine are susceptible to widespread disease.

As always, thank you for your commitment to keeping Maine’s children free of vaccine preventable
disease.




                                                    3                                   Exhibit 318
                                Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 245 of 389
Figure 1: 4+DTaP Vaccine Coverage Estimate Among Kindergarten Students, Maine and U.S., 2014-2018

                                      Estimated Vaccination Coverage with 4+DTaP Among Kindergarten Students,
                                                              Maine and U.S., 2014-2018
                           100.0%
                            90.0%
                            80.0%
    Estimated % Coverage




                            70.0%
                            60.0%
                            50.0%
                            40.0%
                            30.0%
                            20.0%
                            10.0%
                             0.0%
                                          2014-15         2015-16                   2016-17    2017-18          2018-19
                           Maine          95.4%            96.1%                     96.3%     95.3%            94.5%
                           National       94.3%            94.2%                     94.5%     95.1%             0.0%


4+ DTaP ~ ≥4 doses of diphtheria and tetanus toxoids and acellular pertussis (DTaP) vaccine.
2018-19 National Kindergarten 4+DTaP rates unavailable until Fall 2019.


Figure 2: 2+MMR Vaccine Coverage Estimate Among Kindergarten Students, Maine and U.S., 2014-2018

                                      Estimated Vaccination Coverage with 2+MMR Among Kindergarten Students,
                                                              Maine and U.S., 2014-2018
                           100.0%
                            90.0%
                            80.0%
    Estimated % Coverage




                            70.0%
                            60.0%
                            50.0%
                            40.0%
                            30.0%
                            20.0%
                            10.0%
                             0.0%
                                          2014-15         2015-16                   2016-17    2017-18          2018-19
                           Maine          92.1%            95.1%                     94.9%     94.3%            93.8%
                           National       94.0%            94.6%                     94.0%     94.3%             0.0%

2+MMR~ ≥2 dose of measles-mumps-rubella (MMR) vaccine.
2018-19 National Kindergarten 2+MMR rates unavailable until Fall 2019.




                                                                                 4                         Exhibit 318
                                Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 246 of 389


Figure 3: 3+Polio Vaccine Coverage Estimate Among Kindergarten Students, Maine and U.S., 2014-2018

                                       Estimated Vaccination Coverage with 3+Polio Among Kindergarten Students,
                                                               Maine and U.S., 2014-2018
                           100.0%
                            90.0%
                            80.0%
    Estimated % Coverage




                            70.0%
                            60.0%
                            50.0%
                            40.0%
                            30.0%
                            20.0%
                            10.0%
                             0.0%
                                           2014-15          2015-16                      2016-17                      2017-18             2018-19
                           Maine            95.6%            96.0%                        96.1%                        95.3%              94.5%
                           National         94.7%            94.7%                        94.4%                        94.2%               0.0%

3+ Polio ~ ≥3 doses of any poliovirus (Polio) vaccine.
2018-19 National Kindergarten 3+Polio rates unavailable until Fall 2019.

Figure 4: 1+VAR Vaccine Coverage Estimate Among Kindergarten Students, Maine and U.S., 2014-2018

                                      Estimated Vaccination Coverage with 1+Varicella Among Kindergarten Students,
                                                               Maine and U.S., 2014-2018
                           100.0%
                            90.0%
                            80.0%
    Estimated % Coverage




                            70.0%
                            60.0%
                            50.0%
                            40.0%
                            30.0%
                            20.0%
                            10.0%
                             0.0%
                                           2014-15          2015-16                      2016-17                      2017-18             2018-19
                           Maine            96.2%            96.1%                        96.7%                        96.5%              95.9%
                           National         95.4%            96.1%                        96.5%                        96.2%               0.0%

1+Varicella ~ ≥ 1 dose of varicella (VAR) vaccine at or after child's first birthday, adjusted to include history of varicella disease
2018-19 National Kindergarten 1+Varicella rates unavailable until Fall 2019.



                                                                                     5                                                   Exhibit 318
                                     Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 247 of 389


Figure 5: Any Exemptions Estimate Among Kindergarten Students, Maine and U.S., 2014-2018

                                          Estimated Percentage of Kindergarten Students with Any Exemptions,
                                                              Maine and U.S., 2014-2018
                              7.0%

                              6.0%
    Estimated % Exemptions




                              5.0%

                              4.0%

                              3.0%

                              2.0%

                              1.0%

                              0.0%
                                           2014-15          2015-16                2016-17                    2017-18                    2018-19
                             Maine          4.4%              4.5%                   5.0%                       5.3%                         6.2%
                             National       1.7%              1.9%                   2.0%                       2.2%                         0.0%

Any Exemption ~ Includes medical, religious and philosophical exemptions for all school vaccines in Maine.
2018-19 National Kindergarten exemption rates unavailable until Fall 2019.

Figure 6: Medical Exemptions Estimate Among Kindergarten Students, Maine and U.S., 2014-2018

                                         Estimated Percentage of Kindergarten Students with Medical Exemptions,
                                                               Maine and U.S., 2014-2018
                              0.7%

                              0.6%
    Estimated % Exemptions




                              0.5%

                              0.4%

                              0.3%

                              0.2%

                              0.1%

                              0.0%
                                           2014-15          2015-16                2016-17                    2017-18                    2018-19
                             Maine          0.5%              0.5%                   0.2%                       0.3%                         0.6%
                             National       0.2%              0.2%                   0.2%                       0.2%                         0.0%

Medical Exemption ~ Includes medical exemptions only for all school vaccines in Maine. A medical note from physician is required annually.
2018-19 National Kindergarten exemption rates unavailable until Fall 2019.



                                                                                6                                                     Exhibit 318
                                     Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 248 of 389


Figure 7: Non-Medical Exemptions Estimate Among Kindergarten Students, Maine and U.S., 2014-2018

                                        Estimated Percentage of Kindergarten Students with Non-Medical Exemptions,
                                                                 Maine and U.S., 2014-2018
                              6.0%

                              5.0%
    Estimated % Exemptions




                              4.0%

                              3.0%

                              2.0%

                              1.0%

                              0.0%
                                            2014-15          2015-16               2016-17                     2017-18                     2018-19
                             Maine            3.9%             4.0%                  4.8%                        5.0%                        5.6%
                             National         1.5%             1.6%                  1.8%                        2.0%                        0.0%

Non-Medical Exemption ~ Includes sincere religious belief and philosophical exemptions for all school vaccines in Maine. A parent/guardian signed note is
required annually.
The National CDC Kindergarten Immunization Survey does not collect or publish individual religious or philosophical rates. They are combined as non-
medical exemption rates.
2018-19 National Kindergarten non-medical exemption rates unavailable until Fall 2019.




                                                                                 7                                                      Exhibit 318
                Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 249 of 389


Figure 8: 4+DTaP Vaccine Coverage Estimate Among Kindergarten Students, Maine Counties, 2018-19


                             Vaccination Coverage with 4+DTaP Among Kindergarten Students,
                                          Maine Counties and Statewide, 2018-19
 100.0%

   98.0%

   96.0%                95% (Standard Herd Immunity Target)

   94.0%

   92.0%

   90.0%

   88.0%

   86.0%

   84.0%




4+ DTaP ~ ≥4 doses of diphtheria and tetanus toxoids and acellular pertussis (DTaP) vaccine.




Figure 9: 2+MMR Vaccine Coverage Estimate Among Kindergarten Students, Maine Counties, 2018-19

                            Vaccination Coverage with 2+MMR Among Kindergarten Students,
                                         Maine Counties and Statewide, 2018-19
 100.0%

   98.0%

   96.0%                95% (Standard Herd Immunity Target)

   94.0%

   92.0%

   90.0%

   88.0%

   86.0%

   84.0%




2+MMR~ ≥2 dose of measles-mumps-rubella (MMR) vaccine.




                                                                                 8             Exhibit 318
                 Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 250 of 389


Figure 10: 3+Polio Vaccine Coverage Estimate Among Kindergarten Students, Maine Counties, 2018-19

                               Vaccination Coverage with 3+Polio Among Kindergarten Students,
                                            Maine Counties and Statewide, 2018-19
  100.0%

   98.0%

   96.0%                 95% (Standard Herd Immunity Target)

   94.0%

   92.0%

   90.0%

   88.0%

   86.0%

   84.0%




3+ Polio ~ ≥3 doses of any poliovirus (Polio) vaccine.

Figure 11: 1+Varicella Vaccine Coverage Estimate Among Kindergarten Students, Maine Counties, 2018-19

                            Vaccination Coverage with 1+Varicella Among Kindergarten Students,
                                          Maine Counties and Statewide, 2018-19
  100.0%

   98.0%

   96.0%                 95% (Standard Herd Immunity Target)

   94.0%

   92.0%

   90.0%

   88.0%

   86.0%

   84.0%




1+Varicella ~ ≥ 1 dose of varicella (VAR) vaccine at or after child's first birthday, adjusted to include history of varicella disease




                                                                                     9                                                   Exhibit 318
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 251 of 389




   EXHIBIT 319
Oregon Health Authority : Influenza vaccination rates among Oregon hea…re workers fall short : External Relations Division : State of Oregon                      6/21/20, 3:03 PM
                      Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 252 of 389




(http://www.oregon.gov)
                          About OHA "        Programs and Services "            Oregon Health Plan "            Health System Reform "

                                      External Relations      Division                                                                                                        #
                          Licenses and Certificates "
                                                Public Health                "
                                      OHA News and Information
                                      (/oha/ERD/)


  (/oha/)

  ! (/oha/Pages/index.aspx)   ∠ External Relations Division (/oha/ERD/Pages/index.aspx) ∠ Influenza vaccination rates among Oregon health care workers fall short




  Influenza vaccination rates among Oregon health care workers fall short
                                              May 9, 2018
    External Relations Home
    (/oha/ERD/Pages/index.aspx)                                                                                                                Media contact
                                              OHA report shows dialysis facility employees have
    External Relations Contacts               highest flu immunization rates
    (/oha/ERD/Pages/Contacts.aspx)                                                                                                            Jonathan Modie
                                              PORTLAND, Ore.—Influenza vaccination rates among Oregon health care workers
    Government Relations                      continue a steady rise, but they still fall short of national immunization goals, a new state   OHA External Relations
    (/oha/ERD/Pages/Government-               report shows.
    Relations.aspx)                                                                                                                           971-246-9139
                                              While health care worker flu vaccination rates have grown more than 40 percent
    Media Contacts                                                                                                                            phd.communications@state.or.us
                                              between the 2011-2012 and 2016-2017 flu seasons, the 2016-2017 season’s overall rate
    (/oha/ERD/Pages/Media-                                                                                                                    (mailto:phd.communications@state.or.us)
                                              of 73 percent is just below the national Healthy People 2015 goal of a 75 percent flu
    Contacts.aspx)
                                              vaccination rate. And it is far short of the Healthy People 2020 goal of 90 percent,
    Ombuds Program
    (/oha/ERD/Pages/Ombuds-
                                              according to the Oregon Health Care Worker Influenza Vaccination Annual Report: 2016-
                                              2017 Season. The report was published this week by the Acute and Communicable
                                                                                                                                              Stay connected
    Program.aspx)                             Disease Prevention Section at the Oregon Health Authority Public Health Division.
                                                                                                                                              # Find us on Facebook
    News and Notices                          “Flu vaccination among health care workers is extremely important,” said Rebecca                (https://www.facebook.com/OregonHealt
    (/oha/ERD/Pages/News-                     Pierce, PhD, manager of the Healthcare-Associated Infections and Emerging Infections            hAuthority)
    Releases.aspx)                            programs in the Acute and Communicable Disease Prevention Section. “These workers’              $ Follow Us on Twitter
                                              care for vulnerable individuals, including patients who are at risk of serious illness and      (https://twitter.com/ohaoregon)
    OHA Bios (/oha/ERD/Pages/OHA-
    Bios.aspx)                                even death if exposed to the flu virus. Health care workers need to be our first line of        % OHA YouTube Channel
                                              defense—flu vaccination protects the safety of patients and our health care workforce.”         (https://www.youtube.com/user/ORGovO
    #MyORHealth                                                                                                                               HA)
                                              The U.S. Department of Health and Human Services developed the Healthy People
    (/oha/ERD/Pages/My-OR-
    Health.aspx)                              program with 10-year objectives for improving the health of all Americans.

                                              Among health facility types, dialysis facilities in Oregon have the highest flu vaccination
    Oregon Health Update
    (/oha/ERD/Pages/Oregon-Health-            rates, beating the Healthy People 2015 goal and coming the closest to the Healthy
    Update.aspx)                              People 2020 goal. Dialysis facilities’ rate of 85 percent during the 2016-2017 flu season
                                              represents a slight drop from 89 percent the year before.
    Public Records Request
    (/oha/ERD/Pages/Records.aspx)             Hospitals also beat the national 2015 goal for worker immunizations against the flu,
                                              coming in at a rate of 79.5 percent during the 2016-2017 season, but still short of the
    Health Reform in Oregon                   2020 goal. Since the 2011-2012 season, rates of flu immunizations among health care
    (/oha/ERD/Pages/Resources.aspx)           workers at hospitals has risen almost 35 percent.

    Director's Calendar                       Coming in below both the 2015 and 2020 national goals for health care worker
    (/oha/ERD/Pages/directors-                vaccinations were ambulatory surgery centers and skilled nursing facilities. Ambulatory
    calendar.aspx)                            surgery centers had a rate of 72 percent during the 2016-2017 season, an increase of 41
                                              percent from 2011-2012, while the rate at skilled nursing facilities was even lower: 57
                                              percent during 2016-2017, representing only a 21 percent increase since 2011-2012.
                                              That rate also represented a 9.5 percent drop from the 2015-2016 season.

                                              Pierce said publication of the report each year tracks progress toward the Healthy
                                              People 2020 goal and directs public health action, showing where additional support
                                              and education is needed.



                                              To achieve 90 percent vaccination coverage, health care facilities can take some


https://www.oregon.gov/oha/ERD/Pages/OregonHealthCareWorkersInfluenzaVaccinationRatesFallShort.aspx                                                                      Page 1 of 2


                                                                                         1                                                         Exhibit 319
Oregon Health Authority : Influenza vaccination rates among Oregon hea…re workers fall short : External Relations Division : State of Oregon                   6/21/20, 3:03 PM
                     Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 253 of 389
                                             important steps. Among the recommendations included in the Oregon Health Care
                                             Worker Influenza Vaccination Annual Report are encouraging health care workers,
                                             including those not employed by the facility such as contractors and volunteers, to get
                                             vaccinated at the beginning of every influenza season. Facilities can host promotional
                                             activities, such as holding mass vaccination fairs, providing vaccines at no cost to
                                             employees, starting incentive programs, and documenting all employees’ vaccination
                                             status and requiring staﬀ members who forgo vaccination to turn in a form saying they
                                             decline to be vaccinated.

                                             “We can do better,” Pierce said. “While 90 percent vaccination rate is our goal for the
                                             next two years, a 100 percent vaccination rate is what we’d really like to see.”

                                             The report is available on the OHA website
                                             (/oha/PH/DiseasesConditions/CommunicableDisease/HAI/Pages/Reports-and-
                                             Data.aspx).

                                             ###




                                                            & Help us improve! Was this page helpful? Yes          No




  Oregon Health Authority                    Questions about the                            Access                                       About Oregon
  # Find us on Facebook                      Oregon Health Plan?
                                                                                            ( Language Access (/oha/Documents/OHA-Language-
                                                                                                                                         Oregon.gov (https://www.oregon.gov)
  (https://www.facebook.com/OregonHealthAuthority/)
                                            To learn more about your new benefits,          Access-Policy.pdf)
  $ Follow us on Twitter                    your welcome packet, and what to do if                                                       State Employee Search
  (https://twitter.com/OHAOregon)           you have an urgent health care issue            OHA Nondiscrimination Policy (https://aix-   (https://employeesearch.dasapp.oregon.gov)
  ' Website Feedback                        please visit the New to Oregon Health           xweb1p.state.or.us/es_xweb/DHSforms/Served/le2996.pdf)
  (/oha/Pages/WebsiteFeedback.aspx)​        Care (/oha/HSD/OHP/Pages/New-                                                                Agencies Listing
                                             OHP.aspx) web page​.                           OHA ADA Policy and Request for Modification (https://www.oregon.gov/pages/a_to_z_listing.a
  Contact Us (/oha/Pages/Contact-Us.aspx)
                                                                                            (/oha/Pages/ADA-Notice.aspx)
                                                                                                                                         Accessibility
  Media (/oha/ERD/Pages/Contacts.aspx)
                                                                                            OHA Notice of Privacy Practices (/oha/Pages/Notice-
                                                                                                                                         (https://www.oregon.gov/pages/accessibility.as
                                                                                            Privacy-Practices.aspx)
  Request Public Records
                                                                                                                                         Privacy Policy
  (/oha/ERD/Pages/Records.aspx)
                                                                                                                                         (https://www.oregon.gov/pages/terms-
                                                                                                                                         and-conditions.aspx)
  Director's Oﬃce
  (mailto:OHA.DirectorsOﬃce@state.or.us)
                                                                                                                                         Supported Browsers
                                                                                                                                         (https://www.oregon.gov/pages/supported-
                                                                                                                                         browsers.aspx)




  $ Back to Top                                                                                                                           Select Language

                                                                                                                                         Powered by     Translate (https://translate.google.c




https://www.oregon.gov/oha/ERD/Pages/OregonHealthCareWorkersInfluenzaVaccinationRatesFallShort.aspx                                                                   Page 2 of 2


                                                                                       2                                                      Exhibit 319
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 254 of 389




   EXHIBIT 320
Mexico bests U.S. in vaccinations - Houston Chronicle                                                                                                  6/21/20, 3:06 PM
                    Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 255 of 389
  Need To Know

 Body found floating in White Oak Bayou

 Father, 4-year-old struck and killed on North Freeway


 HISD ofﬁcer's gun ﬁres during struggle with road rage suspect



                 https://www.chron.com/news/nation-world/article/Mexico-bests-U-S-in-vaccinations-2097615.php


Mexico bests U.S. in vaccinations
Houston plagued by database, insurance gaps
EDWARD HEGSTROM, Copyright 2002 Houston Chronicle Published 6:30 am CST, Sunday, December 22, 2002
MONTERREY, Mexico -- If parents here are late getting their child inoculated, a public health nurse will come to their home,
pull down the youngster's pants and give the vaccination right there in the living room.


If mom and dad are away at work, the nurse does not wait for them to come home and give permission. The shots are given
anyway, and the paperwork is left with the baby sitter.


                                                                             Ads by
                                                        Save an  average of
                                                              Stop seeing this ad
                                                        $536* when you switch
                                                        to StateWhy
                                                                 Farm     Auto
                                                                    this ad?

                                                        Insurance.



                                                        *Average annual per household savings based on a 2019 national survey by State Farm of
                                                        new policyholders who reported savings by switching to State Farm.




In Monterrey, like Houston an industrial city of more than a million with large pockets of underclass, the government divides
its poor neighborhoods into sections of about four square blocks each, then puts a nurse in charge of supervising parents in
each area to ensure all of the children are vaccinated on time.

___
 Up Next - Trump Calls Coronavirus 'Kung Flu'




https://www.chron.com/news/nation-world/article/Mexico-bests-U-S-in-vaccinations-2097615.php                                                                Page 1 of 7


                                                                                                 1                                               Exhibit 320
Mexico bests U.S. in vaccinations - Houston Chronicle                                                            6/21/20, 3:06 PM
                    Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 256 of 389




It's a paternalistic approach almost impossible to imagine in the United States -- where privacy rights and other freedoms
are highly valued and immunizations are increasingly feared -- but it has proved remarkably effective: Mexico has a 96
percent vaccination rate for children ages 1 to 4, compared with an immunization rate of 79 percent for 2-year-olds in the
United States.


                                                                 Ads by
                                                        Stop seeing this ad    Why this ad?




The disparity is even greater between Monterrey and Houston, which has one of the most stubbornly low vaccination rates
in the United States. In Monterrey, 98 percent of the children ages 1 to 4 are fully immunized, a higher percentage than
reached by any U.S. city. In Houston, barely 71 percent of 2-year-olds are caught up on their shots.


Mexico's immunization success is something Americans -- particularly Texans -- can cheer. Epidemics of preventable
disease used to go back and forth between the two countries. That no longer happens, thanks mostly to the remarkable but
unheralded improvements in Mexico and other countries in the region.



https://www.chron.com/news/nation-world/article/Mexico-bests-U-S-in-vaccinations-2097615.php                          Page 2 of 7


                                                                          2                            Exhibit 320
Mexico bests U.S. in vaccinations - Houston Chronicle                                                                         6/21/20, 3:06 PM
                    Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 257 of 389
"One of the main reasons there is no longer measles in the United States is because we no longer have measles in Latin
America and the Caribbean," said Dr. Ciro de Quadros, the recently retired director of immunizations for the Pan American
Health Organization. Mexico, he said, has done a "remarkable" job of vaccinating its children in the past decade.


Conventional wisdom says it is harder to develop a public health system in a poor country. But Quadros notes that a wealthy
country like the United States has problems of its own.


"In the United States, there are so many obstacles to vaccinations," said Quadros, a native of Brazil. "People have so many
forms to fill out, and there are so many more lobbies -- anti-vaccine, anti-technology, anti-everything."

Sponsored Links

                                 Ad                                   Ad                                Ad                                 Ad




 His Grace Christian Academy -           1 Gallon Hand Sanitizer Refill        How To Tighten Saggy Jowls    The Ceiling Fan, Reinvented
 Childcare 6weeks- 12years old

 hisgraceacademy.com                     Bulk Apothecary                       City Beauty                   Big Ass Fans



The differences in culture and outlook between Mexico and the United States make it difficult to compare the two systems
of administering vaccinations. But there are similarities, particularly between two cities that share so much trade and
human traffic.


Both Houston and Monterrey suffered from a terrible resurgence of measles more than a decade ago, and leaders in both
places promised to respond by bolstering vaccine programs to ensure such an epidemic never happened again. The goal --
on both sides of the border -- was a 100 percent vaccination rate.


But while Monterrey and Mexico as a whole have come close to keeping that promise, the improvement in Houston's
vaccination program has not been so great. Vaccinations are clearly up from the winter of 1988-89, when 10 children died
from measles in Houston and organizers of the Houston Livestock Show and Rodeo distributed letters warning that
participants may have been exposed to the disease and risked taking it to other parts of the country.


Public and private groups responded by forming a number of programs, such as mobile health clinics, which are designed to
better reach the most needy areas of Houston. But Houston still has no coordinated vaccine registry, which officials say is
necessary to reach the people effectively.


And the effectiveness of the patchwork services now offered by so many different organizations is hampered by a lack of
any central vision for running an immunization program, critics say.


"There's no real local leadership on the immunization issue," said Barbara Best, with the Children's Defense Fund.


https://www.chron.com/news/nation-world/article/Mexico-bests-U-S-in-vaccinations-2097615.php                                       Page 3 of 7


                                                                           3                                       Exhibit 320
Mexico bests U.S. in vaccinations - Houston Chronicle                                                               6/21/20, 3:06 PM
                    Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 258 of 389
While no one predicts another measles resurgence, officials in Houston and the rest of Texas have already started to worry
about a return of pertussis, also known as whooping cough.


Mexico, by contrast, has a sharply focused vision.


After the measles pandemic reached Mexico in 1990 and killed 5,899 babies, the Mexican government established a central
authority to oversee the national vaccination campaign, known as the National Immunization Program.


Immunization campaigns are run three times a year, done with great fanfare. In addition, uniformed brigades of nurses keep
careful watch over vaccination rates, neighborhood by neighborhood.


U.S. health officials who have seen the unsparing force of a Mexican immunization campaign tend to remember it with both
awe and dread.


"In Mexico, they vaccinate anything that moves," says Gloria Peña, a health official in Laredo.


The public health nurses of Monterrey begin tracking babies before they are born.


The nurse in charge of immunizations in a particular neighborhood keeps a census of the area, including maps detailing
where women of child-bearing age live and special notations for those who are pregnant.


Babies are given their first immunizations -- against polio and tuberculosis -- in the hospital right after birth. They also
receive a government-issued National Vaccination Record, on which the vaccines they receive throughout their lives will be
tallied. The vaccine record must be presented in order to enter school, to get passports or other identification papers and
even to get some jobs and loans. Losing the record is not usually a problem, because the same information is recorded with
the federal government and can be replaced.


Once home, the baby comes under the watchful eye of the same public health nurse who kept records on the mother. The
nurse tracks the baby through grade school, recording changes in height, weight and -- of course -- vaccinations.


Most neighborhoods in Monterrey, a northern Mexico city of 3 million, have a public clinic that can be reached easily on foot
or by bus, and mothers can bring their children in for free vaccines. In the public health center serving the working-class
neighborhood known as Colonia Independencia, which sits on a hill west of downtown, about 60 percent of the mothers
bring their children in for vaccines.


The job of reaching the other 40 percent rests in the hands of Catalina Sanchez, a government nurse with dyed red hair and
a sympathetic smile that fades the moment her authority is questioned. Sanchez wears the easily identifiable green-and-
white public health uniform, and she walks the neighborhood armed with her census book and an ice chest stocked with
vaccines.


On a sunny afternoon earlier this month, the records indicated Sanchez needed to visit an 8-month-old baby named


https://www.chron.com/news/nation-world/article/Mexico-bests-U-S-in-vaccinations-2097615.php                             Page 4 of 7


                                                                          4                             Exhibit 320
Mexico bests U.S. in vaccinations - Houston Chronicle                                                              6/21/20, 3:06 PM
                    Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 259 of 389
Francisco Gonzalez, who was about a month overdue for a vaccination. The government census book listed the mother's
name as Teresa.


"Are you Teresa?" she asked the woman who answered the door at the address where the baby lives.


No, it was a younger sister named Guadalupe, who was taking care of the baby during the day while the mother worked.


"The baby was due for his vaccinations November 11," Sanchez offered, with a slightly accusatory tone.


"He had a cold," the aunt replied.


After establishing that the baby no longer had a cold, the nurse invited herself into the living room, a dark, concrete-floored
space crowded with four beds. The aunt held the baby while Sanchez prepared the dosages -- an oral polio vaccine and a
five-part shot the Mexican government gives to infants as initial protection against diphtheria, pertussis, tetanus, hepatitis B
and haemophilus influenza B.


The nurse then explained the normal side effects. She urged the aunt to seek help if the baby ran a fever, and she reminded
her of the next round of shots the baby will need in March.


It's the personal attention and the careful records, Sanchez says, that ensure the neighborhood under her control stays
vaccinated.


About 400 miles to the north, Dr. Anu McDonald also takes responsibility for vaccinating a population of mostly destitute,
Spanish-speaking families. In fact, many of McDonald's patients are recent arrivals from Mexico.


But the similarities end there.


McDonald heads up Super Kids ("Buenos Niños"), a mobile clinic that makes a regular tour of the schools of southwest
Houston's largely immigrant Gulfton area.


Though many of the patients are born here, most have no insurance. They grow up without regular checkups until reaching
grade school, where administrators realize they are years behind in vaccines. The school nurse will then send a letter home
urging the parents to take their child to Super Kids, which is funded and operated by Texas Children's Hospital.


"One hundred percent of the time they are in need of shots," McDonald said of her patients. "Ninety-five percent have no
insurance."


The two problems are related. Most Houston parents get their kids immunized when someone from their pediatrician's
office calls to remind them. But more than 150,000 Harris County children are not insured, one of the highest rates in the
nation. Uninsured kids usually have no pediatrician, and no friendly reminder.




https://www.chron.com/news/nation-world/article/Mexico-bests-U-S-in-vaccinations-2097615.php                            Page 5 of 7


                                                                          5                            Exhibit 320
Mexico bests U.S. in vaccinations - Houston Chronicle                                                                  6/21/20, 3:06 PM
                    Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 260 of 389
Before giving a shot, McDonald must interview the mother to see what shots the child has had.


Other cities in the United States now have centralized immunization registries, so that a doctor can type the name of the
patient into a computer and get an instant report of the child's vaccination history. This ensures the child is never over-
vaccinated.


McDonald has no such advantage.


Houston officials have worked for more than a decade to get an immunization registry for the city, but the program still has
problems. Because the city has chosen not to bankroll the registry development, it relies heavily on private funding, and is
officially run by Texas Children's Hospital, a major contributor. But new federal laws place severe restrictions on the sharing
of information with registries run by private groups.


The state, meanwhile, established its own registry and managed to have it up and running before the city's. Harris County
opted to use the state system. Because the city's program is private, the state cannot legally share information with it.


The city and Texas Children's are working to resolve this problem by turning official control of the registry over to a public
entity, according to Brock Lamont, the head of immunizations for the city.


Meanwhile, a child vaccinated at a city clinic gets put into one registry, while a child vaccinated at a county clinic is entered
into another. A child vaccinated at a clinic run by yet a third public entity, the Harris County Hospital District, is not put into
any registry at all.


This obviously defeats the central purpose of a registry, which is to create a universal record system.


"What we have now are dueling databases," said one local official. "It's a mess."


Registries have another advantage. They can alert authorities when a child is overdue for a vaccination, so that a nurse can
then call the parents and remind them.


But their very usefulness is what makes registries a particular concern to some parental groups. Parents who worry about
the adverse side effects of vaccines see registries as an insidious effort by the government to gain more control.


"What they want is their hands on every kid's records," said Dawn Richardson, whose Austin-based group, Parents
Requesting Open Vaccine Education, has successfully lobbied the state legislature to weaken registries. "They have a
history of harassing parents for not following 100 percent of their schedule."


Without a registry, health officials have no way of ensuring a uniform distribution of vaccinations.


"Some kids are not immunized," said Binh Nguyen, who oversees Harris County's immunization program. "Others are over-
immunized."


https://www.chron.com/news/nation-world/article/Mexico-bests-U-S-in-vaccinations-2097615.php                                Page 6 of 7


                                                                          6                                Exhibit 320
Mexico bests U.S. in vaccinations - Houston Chronicle                                                               6/21/20, 3:06 PM
                    Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 261 of 389
While the unvaccinated kids present by far the largest problem, some health workers tell horror stories of over-vaccinated
children. After carefully interviewing one mother, the nurses at Espiritu de Salud, a mobile health clinic in the East End,
concluded that her child had received 16 doses of the DPT vaccine, of which a child should normally have just five in a
lifetime.


The mother would get the child vaccinated and then lose the record. When the school nurse asked for the record again, the
mother took the child to get a new round of shots.


Health workers know to watch out for this problem, which is why a doctor like McDonald will make every effort to carefully
interview the mother before vaccinating the kids.


McDonald works with a bilingual staff, and she is learning enough Spanish to communicate with the parents herself.


"Take this to the school nurse, mama," she will tell a mother. "La enfermera."


On a recent Tuesday, McDonald visited with families of children enrolled in Piney Point Elementary, in Gulfton.


One mother, Eva Orozco, showed up with her four children and produced the vaccination records for each, which she had
carefully wrapped in a plastic bag. Though Orozco is Mexican herself, all of her children were born in Houston, making them
citizens.


None carry health insurance, though McDonald offered to help get them enrolled.


Not all the parents arrive at Super Kids with such good records. Many of the kids come from Mexico, and they arrive with the
standardized Mexican vaccination registry card -- stained, water-soaked or folded repeatedly to the point that it has split in
four pieces and must be pieced back together to be read.


Some children are smuggled across the border, and they arrive with no records at all.


Local officials sometimes dream of sharing vaccination information with Mexico to eliminate duplication of shots,
something one leader calls a "NAFTA for immunizations."


But there's little chance of that happening soon. For now, it is difficult enough just getting the city and county to share
records.

                                                         © 2020 Hearst Communications, Inc.




https://www.chron.com/news/nation-world/article/Mexico-bests-U-S-in-vaccinations-2097615.php                             Page 7 of 7


                                                                          7                             Exhibit 320
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 262 of 389




   EXHIBIT 321
70-WBS-JDP Document 11 Filed 12/29/20 Page 263 of 389




     Home      Bill Information     California Law       Publications       Other Resources        My Subscriptions        My Favorites

                                                                                      Code:   Select Code   Section:   1 or 2 or 1001   Search




                                                            Up^      Add To My Favorites
            HEALTH AND SAFETY CODE - HSC
               DIVISION 105. COMMUNICABLE DISEASE PREVENTION AND CONTROL [120100 - 122477] ( Division 105 added by
            Stats. 1995, Ch. 415, Sec. 7. )
                    PART 2. IMMUNIZATIONS [120325 - 120480] ( Part 2 added by Stats. 1995, Ch. 415, Sec. 7. )


            CHAPTER 1. Educational and Child Care Facility Immunization Requirements [120325 - 120380] ( Chapter 1 added by
            Stats. 1995, Ch. 415, Sec. 7. )



            120325. In enacting this chapter, but excluding Section 120380, and in enacting Sections 120400, 120405,
            120410, and 120415, it is the intent of the Legislature to provide:
            (a) A means for the eventual achievement of total immunization of appropriate age groups against the following
            childhood diseases:
            (1) Diphtheria.
            (2) Hepatitis B.
            (3) Haemophilus influenzae type b.
            (4) Measles.

            (5) Mumps.
            (6) Pertussis (whooping cough).
            (7) Poliomyelitis.

            (8) Rubella.
            (9) Tetanus.
            (10) Varicella (chickenpox).
            (11) Any other disease deemed appropriate by the department, taking into consideration the recommendations
            of the Advisory Committee on Immunization Practices of the United States Department of Health and Human
            Services, the American Academy of Pediatrics, and the American Academy of Family Physicians.
            (b) That the persons required to be immunized be allowed to obtain immunizations from whatever medical
            source they so desire, subject only to the condition that the immunization be performed in accordance with the
            regulations of the department and that a record of the immunization is made in accordance with the regulations.
            (c) Exemptions from immunization for medical reasons.

            (d) For the keeping of adequate records of immunization so that health departments, schools, and other
            institutions, parents or guardians, and the persons immunized will be able to ascertain that a child is fully or only
            partially immunized, and so that appropriate public agencies will be able to ascertain the immunization needs of
            groups of children in schools or other institutions.
            (e) Incentives to public health authorities to design innovative and creative programs that will promote and
            achieve full and timely immunization of children.
            (Amended by Stats. 2015, Ch. 35, Sec. 1. (SB 277) Effective January 1, 2016.)


            120330. The department, in consultation with the Department of Education, shall adopt and enforce all
            regulations necessary to carry out Chapter 1 (commencing with Section 120325, but excluding Section 120380)
            and to carry out Sections 120400, 120405, 120410, and 120415.
                                                                        1                                              Exhibit 321
70-WBS-JDP(Added
             Document       11 Ch.
                 by Stats. 1995, Filed
                                    415, 12/29/20       Page
                                         Sec. 7. Effective      264
                                                           January     of 389
                                                                   1, 1996.)


               120335. (a) As used in this chapter, “governing authority” means the governing board of each school district or
               the authority of each other private or public institution responsible for the operation and control of the institution
               or the principal or administrator of each school or institution.
               (b) The governing authority shall not unconditionally admit any person as a pupil of any private or public
               elementary or secondary school, child care center, day nursery, nursery school, family day care home, or
               development center, unless, prior to his or her first admission to that institution, he or she has been fully
               immunized. The following are the diseases for which immunizations shall be documented:
               (1) Diphtheria.
               (2) Haemophilus influenzae type b.
               (3) Measles.
               (4) Mumps.
               (5) Pertussis (whooping cough).
               (6) Poliomyelitis.
               (7) Rubella.
               (8) Tetanus.
               (9) Hepatitis B.
               (10) Varicella (chickenpox).
               (11) Any other disease deemed appropriate by the department, taking into consideration the recommendations
               of the Advisory Committee on Immunization Practices of the United States Department of Health and Human
               Services, the American Academy of Pediatrics, and the American Academy of Family Physicians.
               (c) Notwithstanding subdivision (b), full immunization against hepatitis B shall not be a condition by which the
               governing authority shall admit or advance any pupil to the 7th grade level of any private or public elementary or
               secondary school.
               (d) The governing authority shall not unconditionally admit or advance any pupil to the 7th grade level of any
               private or public elementary or secondary school unless the pupil has been fully immunized against pertussis,
               including all pertussis boosters appropriate for the pupil’s age.

               (e) The department may specify the immunizing agents that may be utilized and the manner in which
               immunizations are administered.
               (f) This section does not apply to a pupil in a home-based private school or a pupil who is enrolled in an
               independent study program pursuant to Article 5.5 (commencing with Section 51745) of Chapter 5 of Part 28 of
               the Education Code and does not receive classroom-based instruction.
               (g) (1) A pupil who, prior to January 1, 2016, submitted a letter or affidavit on file at a private or public
               elementary or secondary school, child day care center, day nursery, nursery school, family day care home, or
               development center stating beliefs opposed to immunization shall be allowed enrollment to any private or public
               elementary or secondary school, child day care center, day nursery, nursery school, family day care home, or
               development center within the state until the pupil enrolls in the next grade span.

               (2) For purposes of this subdivision, “grade span” means each of the following:
               (A) Birth to preschool.
               (B) Kindergarten and grades 1 to 6, inclusive, including transitional kindergarten.

               (C) Grades 7 to 12, inclusive.
               (3) Except as provided in this subdivision, on and after July 1, 2016, the governing authority shall not
               unconditionally admit to any of those institutions specified in this subdivision for the first time, or admit or
               advance any pupil to 7th grade level, unless the pupil has been immunized for his or her age as required by this
               section.
               (h) This section does not prohibit a pupil who qualifies for an individualized education program, pursuant to
               federal law and Section 56026 of the Education Code, from accessing any special education and related services
               required by his or her individualized education program.

                                                                       2                                          Exhibit 321
70-WBS-JDP(Amended
             Document      11
                   by Stats.    Filed
                             2015,      12/29/20
                                   Ch. 35,             Page
                                           Sec. 2. (SB 277)     265 January
                                                            Effective of 3891, 2016.)

               120338. Notwithstanding Sections 120325 and 120335, any immunizations deemed appropriate by the
               department pursuant to paragraph (11) of subdivision (a) of Section 120325 or paragraph (11) of subdivision (b)
               of Section 120335, may be mandated before a pupil’s first admission to any private or public elementary or
               secondary school, child care center, day nursery, nursery school, family day care home, or development center,
               only if exemptions are allowed for both medical reasons and personal beliefs.
               (Added by Stats. 2015, Ch. 35, Sec. 3. (SB 277) Effective January 1, 2016.)


               120340. A person who has not been fully immunized against one or more of the diseases listed in Section 120335
               may be admitted by the governing authority on condition that within time periods designated by regulation of the
               department he or she presents evidence that he or she has been fully immunized against all of these diseases.
               (Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)


               120341. (a) The governing authority shall admit a foster child, as defined in subdivision (a) of Section 48853.5 of
               the Education Code, whose immunization records are not available or are missing.
               (b) This section shall not alter the obligation of the governing authority to obtain a foster child’s immunization
               records pursuant to Section 48853.5 of the Education Code or to ensure the immunization of a foster child
               pursuant to this chapter.
               (Added by Stats. 2011, Ch. 463, Sec. 3. (AB 709) Effective January 1, 2012.)


               120345. The immunizations required by Chapter 1 (commencing with Section 120325, but excluding Section
               120380) and required by Sections 120400, 120405, 120410, and 120415 may be obtained from any private or
               public source desired if the immunization is administered and records are made in accordance with regulations of
               the department.
               (Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)


               120350. The county health officer of each county shall organize and maintain a program to make immunizations
               available to all persons required by Chapter 1 (commencing with Section 120325, but excluding Section 120380)
               and required by Sections 120400, 120405, 120410, and 120415 to be immunized. The county health officer shall
               also determine how the cost of the program is to be recovered. To the extent that the cost to the county is in
               excess of that sum recovered from persons immunized, the cost shall be paid by the county in the same manner
               as other expenses of the county are paid.
               (Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)


               120355. Any person or organization administering immunizations shall furnish each person immunized, or his or
               her parent or guardian, with a written record of immunization given in a form prescribed by the department.
               (Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)


               120360. The requirements of Chapter 1 (commencing with Section 120325, but excluding Section 120380) and of
               Sections 120400, 120405, 120410, and 120415 shall not apply to any person 18 years of age or older, or to any
               person seeking admission to a community college.
               (Added by Stats. 1995, Ch. 415, Sec. 7. Effective January 1, 1996.)


               120370. (a) (1) Prior to January 1, 2021, if the parent or guardian files with the governing authority a written
               statement by a licensed physician and surgeon to the effect that the physical condition of the child is such, or
               medical circumstances relating to the child are such, that immunization is not considered safe, indicating the
               specific nature and probable duration of the medical condition or circumstances, including, but not limited to,
               family medical history, for which the physician and surgeon does not recommend immunization, that child shall
               be exempt from the requirements of this chapter, except for Section 120380, and exempt from Sections 120400,
               120405, 120410, and 120415 to the extent indicated by the physician and surgeon’s statement.

               (2) Commencing January 1, 2020, a child who has a medical exemption issued before January 1, 2020, shall be
               allowed continued enrollment to any public or private elementary or secondary school, child care center, day

                                                                            3                                    Exhibit 321
70-WBS-JDPnursery,
             Document
                   nursery11   Filed
                           school,    12/29/20
                                   family          Page or
                                          day care home, 266  of 389
                                                           developmental center within the state until the child enrolls in
              the next grade span.
              For purposes of this subdivision, “grade span” means each of the following:
              (A) Birth to preschool, inclusive.
              (B) Kindergarten and grades 1 to 6, inclusive, including transitional kindergarten.
              (C) Grades 7 to 12, inclusive.

              (3) Except as provided in this subdivision, on and after July 1, 2021, the governing authority shall not
              unconditionally admit or readmit to any of those institutions specified in this subdivision, or admit or advance any
              pupil to 7th grade level, unless the pupil has been immunized pursuant to Section 120335 or the parent or
              guardian files a medical exemption form that complies with Section 120372.
              (b) If there is good cause to believe that a child has been exposed to a disease listed in subdivision (b) of Section
              120335 and the child’s documentary proof of immunization status does not show proof of immunization against
              that disease, that child may be temporarily excluded from the school or institution until the local health officer is
              satisfied that the child is no longer at risk of developing or transmitting the disease.
              (Amended by Stats. 2019, Ch. 281, Sec. 1. (SB 714) Effective January 1, 2020.)


              120372. (a) (1) By January 1, 2021, the department shall develop and make available for use by licensed
              physicians and surgeons an electronic, standardized, statewide medical exemption certification form that shall be
              transmitted directly to the department’s California Immunization Registry (CAIR) established pursuant to Section
              120440. Pursuant to Section 120375, the form shall be printed, signed, and submitted directly to the school or
              institution at which the child will attend, submitted directly to the governing authority of the school or institution,
              or submitted to that governing authority through the CAIR where applicable. Notwithstanding Section 120370,
              commencing January 1, 2021, the standardized form shall be the only documentation of a medical exemption
              that the governing authority may accept.
              (2) At a minimum, the form shall require all of the following information:
              (A) The name, California medical license number, business address, and telephone number of the physician and
              surgeon who issued the medical exemption, and of the primary care physician of the child, if different from the
              physician and surgeon who issued the medical exemption.
              (B) The name of the child for whom the exemption is sought, the name and address of the child’s parent or
              guardian, and the name and address of the child’s school or other institution.
              (C) A statement certifying that the physician and surgeon has conducted a physical examination and evaluation
              of the child consistent with the relevant standard of care and complied with all applicable requirements of this
              section.

              (D) Whether the physician and surgeon who issued the medical exemption is the child’s primary care physician.
              If the issuing physician and surgeon is not the child’s primary care physician, the issuing physician and surgeon
              shall also provide an explanation as to why the issuing physician and not the primary care physician is filling out
              the medical exemption form.
              (E) How long the physician and surgeon has been treating the child.
              (F) A description of the medical basis for which the exemption for each individual immunization is sought. Each
              specific immunization shall be listed separately and space on the form shall be provided to allow for the inclusion
              of descriptive information for each immunization for which the exemption is sought.

              (G) Whether the medical exemption is permanent or temporary, including the date upon which a temporary
              medical exemption will expire. A temporary exemption shall not exceed one year. All medical exemptions shall
              not extend beyond the grade span, as defined in Section 120370.
              (H) An authorization for the department to contact the issuing physician and surgeon for purposes of this section
              and for the release of records related to the medical exemption to the department, the Medical Board of
              California, and the Osteopathic Medical Board of California.
              (I) A certification by the issuing physician and surgeon that the statements and information contained in the form
              are true, accurate, and complete.
              (3) An issuing physician and surgeon shall not charge for either of the following:
              (A) Filling out a medical exemption form pursuant to this section.
                                                                          4                                       Exhibit 321
70-WBS-JDP(B)Document     11 Filed related
              A physical examination 12/29/20
                                           to thePage  267
                                                  renewal    oftemporary
                                                          of a  389      medical exemption.
             (b) Commencing January 1, 2021, if a parent or guardian requests a licensed physician and surgeon to submit a
             medical exemption for the parent’s or guardian’s child, the physician and surgeon shall inform the parent or
             guardian of the requirements of this section. If the parent or guardian consents, the physician and surgeon shall
             examine the child and submit a completed medical exemption certification form to the department. A medical
             exemption certification form may be submitted to the department at any time.

             (c) By January 1, 2021, the department shall create a standardized system to monitor immunization levels in
             schools and institutions as specified in Sections 120375 and 120440, and to monitor patterns of unusually high
             exemption form submissions by a particular physician and surgeon.
             (d) (1) The department, at a minimum, shall annually review immunization reports from all schools and
             institutions in order to identify medical exemption forms submitted to the department and under this section that
             will be subject to paragraph (2).
             (2) A clinically trained immunization department staff member, who is either a physician and surgeon or a
             registered nurse, shall review all medical exemptions from any of the following:

             (A) Schools or institutions subject to Section 120375 with an overall immunization rate of less than 95 percent.
             (B) Physicians and surgeons who have submitted five or more medical exemptions in a calendar year beginning
             January 1, 2020.
             (C) Schools or institutions subject to Section 120375 that do not provide reports of vaccination rates to the
             department.

             (3) (A) The department shall identify those medical exemption forms that do not meet applicable CDC, ACIP, or
             AAP criteria for appropriate medical exemptions. The department may contact the primary care physician and
             surgeon or issuing physician and surgeon to request additional information to support the medical exemption.
             (B) Notwithstanding subparagraph (A), the department, based on the medical discretion of the clinically trained
             immunization staff member, may accept a medical exemption that is based on other contraindications or
             precautions, including consideration of family medical history, if the issuing physician and surgeon provides
             written documentation to support the medical exemption that is consistent with the relevant standard of care.
             (C) A medical exemption that the reviewing immunization department staff member determines to be
             inappropriate or otherwise invalid under subparagraphs (A) and (B) shall also be reviewed by the State Public
             Health Officer or a physician and surgeon from the department’s immunization program designated by the State
             Public Health Officer. Pursuant to this review, the State Public Health Officer or physician and surgeon designee
             may revoke the medical exemption.

             (4) Medical exemptions issued prior to January 1, 2020, shall not be revoked unless the exemption was issued by
             a physician or surgeon that has been subject to disciplinary action by the Medical Board of California or the
             Osteopathic Medical Board of California.
             (5) The department shall notify the parent or guardian, issuing physician and surgeon, the school or institution,
             and the local public health officer with jurisdiction over the school or institution of a denial or revocation under
             this subdivision.
             (6) If a medical exemption is revoked pursuant to this subdivision, the child shall continue in attendance.
             However, within 30 calendar days of the revocation, the child shall commence the immunization schedule
             required for conditional admittance under Chapter 4 (commencing with Section 6000) of Division 1 of Title 17 of
             the California Code of Regulations in order to remain in attendance, unless an appeal is filed pursuant to Section
             120372.05 within that 30-day time period, in which case the child shall continue in attendance and shall not be
             required to otherwise comply with immunization requirements unless and until the revocation is upheld on
             appeal.

             (7) (A) If the department determines that a physician’s and surgeon’s practice is contributing to a public health
             risk in one or more communities, the department shall report the physician and surgeon to the Medical Board of
             California or the Osteopathic Medical Board of California, as appropriate. The department shall not accept a
             medical exemption form from the physician and surgeon until the physician and surgeon demonstrates to the
             department that the public health risk no longer exists, but in no event shall the physician and surgeon be barred
             from submitting these forms for less than two years.
             (B) If there is a pending accusation against a physician and surgeon with the Medical Board of California or the
             Osteopathic Medical Board of California relating to immunization standards of care, the department shall not

                                                                     5                                          Exhibit 321
70-WBS-JDPaccept
             Document
                 a medical11  Filed 12/29/20
                           exemption             Page
                                     form from the      268 and
                                                   physician of 389
                                                                 surgeon unless and until the accusation is resolved in
              favor of the physician and surgeon.
              (C) If a physician and surgeon licensed with the Medical Board of California or the Osteopathic Medical Board of
              California is on probation for action relating to immunization standards of care, the department and governing
              authority shall not accept a medical exemption form from the physician and surgeon unless and until the
              probation has been terminated.

              (8) The department shall notify the Medical Board of California or the Osteopathic Medical Board of California, as
              appropriate, of any physician and surgeon who has five or more medical exemption forms in a calendar year that
              are revoked pursuant to this subdivision.
              (9) Notwithstanding any other provision of this section, a clinically trained immunization program staff member
              who is a physician and surgeon or a registered nurse may review any exemption in the CAIR or other state
              database as necessary to protect public health.
              (e) The department, the Medical Board of California, and the Osteopathic Medical Board of California shall enter
              into a memorandum of understanding or similar agreement to ensure compliance with the requirements of this
              section.
              (f) In administering this section, the department and the independent expert review panel created pursuant to
              Section 120372.05 shall comply with all applicable state and federal privacy and confidentiality laws. The
              department may disclose information submitted in the medical exemption form in accordance with Section
              120440, and may disclose information submitted pursuant to this chapter to the independent expert review panel
              for the purpose of evaluating appeals.
              (g) The department shall establish the process and guidelines for review of medical exemptions pursuant to this
              section. The department shall communicate the process to providers and post this information on the
              department’s website.
              (h) If the department or the California Health and Human Services Agency determines that contracts are
              required to implement or administer this section, the department may award these contracts on a single-source
              or sole-source basis. The contracts are not subject to Part 2 (commencing with Section 10100) of Division 2 of
              the Public Contract Code, Article 4 (commencing with Section 19130) of Chapter 5 of Part 2 of Division 5 of Title
              2 of the Government Code, or Sections 4800 to 5180, inclusive, of the State Administrative Manual as they relate
              to approval of information technology projects or approval of increases in the duration or costs of information
              technology projects.

              (i) Notwithstanding the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing
              with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code), the department may implement
              and administer this section through provider bulletins, or similar instructions, without taking regulatory action.
              (j) For purposes of administering this section, the department and the California Health and Human Services
              Agency appeals process shall be exempt from the rulemaking and administrative adjudication provisions in the
              Administrative Procedure Act Chapter 3.5 (commencing with Section 11340), and Chapter 4 (commencing with
              Section 11370), Chapter 4.5 (commencing with 11400), and Chapter 5 (commencing with Section 11500) of,
              Part 1 of Division 3 of Title 2 of the Government Code.
              (Amended by Stats. 2019, Ch. 281, Sec. 2. (SB 714) Effective January 1, 2020.)


              120372.05. (a) A medical exemption revoked pursuant to Section 120372 may be appealed by a parent or
              guardian to the Secretary of California Health and Human Services. Parents, guardians, or the physician who
              issued the medical exemption may provide necessary information for purposes of the appeal.
              (b) The secretary shall establish an independent expert review panel, consisting of three licensed physicians and
              surgeons who have relevant knowledge, training, and experience relating to primary care or immunization to
              review appeals. The agency shall establish the process and guidelines for the appeals process pursuant to this
              section, including the process for the panel to contact the issuing physician and surgeon, parent, or guardian.
              The agency shall post this information on the agency’s internet website. The agency shall also establish
              requirements, including conflict-of-interest standards, consistent with the purposes of this chapter, that a
              physician and surgeon shall meet in order to qualify to serve on the panel.
              (c) The independent expert review panel shall evaluate appeals consistent with the federal Centers for Disease
              Control and Prevention, federal Advisory Committee on Immunization Practices, or American Academy of
              Pediatrics guidelines or the relevant standard of care, as applicable.

                                                                          6                                    Exhibit 321
70-WBS-JDP Document 11 Filed 12/29/20 Page 269 of 389
          (d) The independent expert review panel shall submit its determination to the secretary. The secretary shall
          adopt the determination of the independent expert review panel and shall promptly issue a written decision to
          the child’s parent or guardian. The decision shall not be subject to further administrative review.
          (e) A child whose medical exemption revocation pursuant to subdivision (d) of Section 120372 is appealed under
          this section shall continue in attendance and shall not be required to commence the immunization required for
          conditional admittance under Chapter 4 (commencing with Section 6000) of Division 1 of Title 17 of the
          California Code of Regulations, provided that the appeal is filed within 30 calendar days of revocation of the
          medical exemption.

          (f) For purposes for administering this section, the department and the California Health and Human Services
          Agency appeals process shall be exempt from the rulemaking and administrative adjudication provisions in the
          Administrative Procedure Act Chapter 3.5 (commencing with Section 11340), and Chapter 4 (commencing with
          Section 11370), Chapter 4.5 (commencing with 11400), and Chapter 5 (commencing with Section 11500) of,
          Part 1 of Division 3 of Title 2 of the Government Code.
          (Amended by Stats. 2019, Ch. 281, Sec. 3. (SB 714) Effective January 1, 2020.)


          120375. (a) The governing authority of each school or institution included in Section 120335 shall require
          documentary proof of each entrant’s immunization status. The governing authority shall record the
          immunizations of each new entrant in the entrant’s permanent enrollment and scholarship record on a form
          provided by the department. The immunization record of each new entrant admitted conditionally shall be
          reviewed periodically by the governing authority to ensure that within the time periods designated by regulation
          of the department the entrant has been fully immunized against all of the diseases listed in Section 120335, and
          immunizations received after entry shall be added to the pupil’s immunization record.

          (b) The governing authority of each school or institution included in Section 120335 shall prohibit from further
          attendance any pupil admitted conditionally who failed to obtain the required immunizations within the time
          limits allowed in the regulations of the department until that pupil has been fully immunized against all of the
          diseases listed in Section 120335, unless the pupil is exempted under Section 120370 or 120372.
          (c) The governing authority shall file a written report, on at least an annual basis, on the immunization status of
          new entrants to the school or institution under their jurisdiction with the department and the local health
          department on forms prescribed by the department. As provided in paragraph (4) of subdivision (a) of Section
          49076 of the Education Code, the local health department shall have access to the complete health information
          as it relates to immunization of each student in the schools or other institutions listed in Section 120335 in order
          to determine immunization deficiencies.
          (d) The governing authority shall cooperate with the county health officer in carrying out programs for the
          immunization of persons applying for admission to any school or institution under its jurisdiction. The governing
          board of any school district may use funds, property, and personnel of the district for that purpose. The
          governing authority of any school or other institution may permit any licensed physician or any qualified
          registered nurse to administer immunizing agents to any person seeking admission to any school or institution
          under its jurisdiction.
          (Amended by Stats. 2019, Ch. 278, Sec. 5. (SB 276) Effective January 1, 2020.)


          120380. It is the intent of the Legislature that the administration of immunizing agents by registered nurses in
          school immunization programs under the direction of a supervising physician and surgeon as provided in Sections
          49403 and 49426 of the Education Code shall be in accordance with accepted medical procedure. To implement
          this intent, the department may adopt written regulations specifying the procedures and circumstances under
          which a registered nurse, acting under the direction of a supervising physician and surgeon, may administer an
          immunizing agent pursuant to Sections 49403 and 49426 of the Education Code.
          However, nothing in this section shall be construed to prevent any registered nurse from administering an
          immunizing agent in accordance with Sections 49403 and 49426 of the Education Code in the absence of written
          regulations as the department is authorized to adopt under this section.
          (Amended by Stats. 1997, Ch. 97, Sec. 6. Effective July 21, 1997.)




                                                                       7                                    Exhibit 321
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 270 of 389




   EXHIBIT 322
        Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 271 of 389
Effective July 1, 2019
                               California Code of Regulations
                               Title 17, Division 1, Chapter 4
          Subchapter 8. Immunization Against Poliomyelitis, Diphtheria, Pertussis, Tetanus,
       Measles, Mumps, Rubella, Haemophilus Influenzae Type B (Hib), Hepatitis B, and Varicella


Article 1. General

§ 6000. Definitions and Abbreviations.
(a) “Admission” means a pupil's first attendance in a school or pre-kindergarten facility or re-entry
    after withdrawing from a previous enrollment.

    (1) “Unconditional admission” is admission based upon documented receipt of all required
        immunizations for the pupil's age or grade, in accordance with section 6025, except for those
        immunizations:

        (A) permanently exempted for medical reasons in accordance with section 6051, or
        (B) exempted for personal beliefs in accordance with Health and Safety Code section 120335.

    (2) “Conditional admission” is provisional admission for a pupil who has received some but not all
        required immunizations and is not due for any vaccine dose at the time of admission in
        accordance with sections 6035 and 6050.

(b) “Governing authority” is defined in section 120335 of the Health and Safety Code.

(c) The following are abbreviations for immunizations:

    (1) “DTaP” means diphtheria toxoid, tetanus toxoid, and acellular pertussis vaccine.
    (2) “DTP” means diphtheria toxoid, tetanus toxoid, and pertussis vaccine.
    (3) “Tdap” means tetanus toxoid, reduced diphtheria toxoid, and acellular pertussis vaccine.
    (4) “Td” means tetanus toxoid and reduced diphtheria toxoid vaccine.
    (5) “Hep B” means hepatitis B vaccine.
    (6) “Hib” means Haemophilus influenzae, type b vaccine.
    (7) “IPV” means inactivated polio vaccine.
    (8) “OPV” means oral polio vaccine.
    (9) “MMR” means measles, mumps, and rubella vaccine.
   (10) “MMRV” means measles, mumps, rubella, and varicella vaccine.

(d) “Kindergarten” means a school program or class prior to first grade, including a transitional
    kindergarten program.



                                                Page 1 of 13                               IMM-1080 (9-18)
                                                   1                                     Exhibit 322
        Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 272 of 389
Effective July 1, 2019


(e) “K-12” means kindergarten through twelfth grade.

(f) “Licensed physician” means either of the following:

    (1) An individual who holds a “physician's and surgeon's certificate” issued by the Medical Board of
        California to practice medicine in California pursuant to Chapter 5 (commencing with Section
        2000) of Division 2 of the Business and Professions Code, or
    (2) An individual who holds an “osteopathic physician's and surgeon's certificate” issued by the
        Osteopathic Medical Board of California to practice medicine in California pursuant to Chapter
        5 (commencing with Section 2000) of Division 2 of the Business and Professions Code.

(g) “Parent or guardian” means, for a

   (1) Minor: the adult(s) legally responsible for the pupil's care and custody, or
   (2) Emancipated minor: the pupil.

(h) “Pre-kindergarten facility” means any private or public child care center, day nursery, nursery
    school, family day care home, pre-school, or development center for young children.

(i) “Pupil” means a person admitted to or seeking admission to any school or pre-kindergarten facility.

(j) “Pupil's record” means, for:

    (1) Pre-kindergarten, any information relative to an individual pupil gathered within or without the
        pre-kindergarten facility and maintained within the pre-kindergarten facility, regardless of the
        physical form in which it is maintained, or
    (2) K-12, a record as defined in section 430 of Title 5 of the California Code of Regulations.

(k) “School” means any private or public kindergarten, elementary, or secondary school.

(l) “The Department” means the California Department of Public Health.

(m) For purposes of this Article, “vaccine” means an immunization administered in the United States of
   America or other countries that is recommended by the federal Advisory Committee on
   Immunization Practices for the prevention of the respective diseases identified in section 120335 of
   the Health and Safety Code.




                                                 Page 2 of 13                             IMM-1080 (9-18)
                                                    2                                    Exhibit 322
            Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 273 of 389
    Effective July 1, 2019

    Article 2. Requirements for Admission and Continued Attendance
    § 6025. Unconditional Admission.
    (a) A school or pre-kindergarten facility shall unconditionally admit or allow continued attendance to
        any pupil age 18 months or older whose parent or guardian has provided documentation of any of
        the following for each immunization required for the pupil's age or grade, as defined in Table A or B
        of this section:
        (1) Receipt of immunization in accordance with sections 6065 and 6070 regardless of exemptions
            to other required vaccines.
        (2) A permanent medical exemption in accordance with section 6051.
        (3) A personal beliefs exemption in accordance with Health and Safety Code section 120335.

    (b) Pupils admitted unconditionally at a younger age or earlier grade will be required to provide
        documentary proof of required immunizations at the time of any additional requirements at a later
        age or grade, as indicated in Table B of this section.

    (c) Table A, “California Immunization Requirements for Pre-Kindergarten,” and Table B, “California
        Immunization Requirements for Grades K-12,” set forth, according to age or grade, the required
        immunizations and number of doses for admission to and attendance at a school or pre-
        kindergarten facility.

    TABLE A: CALIFORNIA IMMUNIZATION REQUIREMENTS FOR PRE-KINDERGARTEN1

     AGE WHEN ADMITTED                      TOTAL NUMBER OF DOSES REQUIRED OF EACH IMMUNIZATION2,3

     2 through 3 months                  1 Polio     1 DTaP          1 Hep B          1 Hib

     4 through 5 months                  2 Polio     2 DTaP          2 Hep B          2 Hib

     6 through 14 months                 2 Polio     3 DTaP          2 Hep B          2 Hib

     15 through 17 months                3 Polio     3 DTaP          2 Hep B                          1 Varicella

                                         On or after the 1st birthday:                1 Hib4          1 MMR

     18 months through 5 years           3 Polio     4 DTaP          3 Hep B                          1 Varicella

                                         On or after the 1st birthday:                1 Hib4          1 MMR

1
     A pupil's parent or guardian must provide documentation of a pupil's proof of immunization to the governing authority no
     more than 30 days after a pupil becomes subject to any additional requirement(s) based on age, as indicated in Table A.
2
     Combination vaccines (e.g., MMRV) meet the requirements for individual component vaccines. Doses of DTP count
     towards the DTaP requirement.
3
     Any vaccine administered four or fewer days prior to the minimum required age is valid.
4
     One Hib dose must be given on or after the first birthday regardless of previous doses. Required only for children who
     have not reached the age of five years.

                                                           Page 3 of 13                                      IMM-1080 (9-18)
                                                               3                                           Exhibit 322
          Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 274 of 389
Effective July 1, 2019


TABLE B: CALIFORNIA IMMUNIZATION REQUIREMENTS FOR GRADES K-12

    GRADE                         NUMBER OF DOSES REQUIRED OF EACH IMMUNIZATION1, 2, 3

    K-12 Admission                4 Polio4            5 DTaP5         3 Hep B6        2 MMR7           2 Varicella

    (7th-12th)8                   1 Tdap

    7th Grade                     2 Varicella10       1 Tdap8
    Advancement9,10
1
   Requirements for K-12 admission also apply to transfer pupils.
2
   Combination vaccines (e.g., MMRV) meet the requirements for individual component vaccines. Doses of DTP count
   towards the DTaP requirement.
3
   Any vaccine administered four or fewer days prior to the minimum required age is valid.
4
   Three doses of polio vaccine meet the requirement if one dose was given on or after the fourth birthday.
5
   Four doses of DTaP meet the requirement if at least one dose was given on or after the fourth birthday. Three doses
   meet the requirement if at least one dose of Tdap, DTaP, or DTP vaccine was given on or after the 7th birthday. One or
   two doses of Td vaccine given on or after the seventh birthday count towards the requirement.
6
   For seventh grade admission, refer to Health and Safety Code section 120335, subdivision (c).
7
   Two doses of measles, two doses of mumps, and one dose of rubella vaccine meet the requirement, separately or
   combined. Only doses administered on or after the first birthday meet the requirement.
8
   For 7th-12th graders, at least one dose of pertussis-containing vaccine is required on or after the seventh birthday.
9
   For children in ungraded schools, pupils 12 years and older are subject to the seventh grade advancement requirements.
10
   The varicella requirement for seventh grade advancement expires after June 30, 2025.



§ 6035. Conditional Admission.
(a) Any pupil seeking admission to a school or pre-kindergarten facility who lacks documentation of
    having received all the required vaccine doses for the pupil's age or grade as specified in Table A or
    B of section 6025, and has not obtained an exemption in accordance with section 6051 and Health
    and Safety Code sections 120335 and 120370, may be admitted conditionally if:

      (1) The pupil has commenced receiving doses of all vaccines required for the pupil's age or grade in
          accordance with Table C or D of this section and is not currently due for any doses at the time
          of admission. The governing authority shall notify the pupil's parent or guardian
          of the date(s) by which the pupil must complete all remaining doses in accordance with Table C
          or D of this section; or
      (2) The pupil is younger than 18 months and has received all immunizations required for the pupil's
          age but will require additional vaccine doses at an older age. The governing authority shall
          notify the pupil's parent or guardian of the date by which the pupil must complete all the
          remaining doses as they become due in accordance with Table A of section 6025; or
      (3) The pupil's parent or guardian has obtained a temporary medical exemption from some or all
          required immunization(s) in accordance with section 6050. The governing authority shall notify
          the pupil's parent or guardian of the date by which the parent or guardian must provide
          documentation of receipt of the immunization(s) included in the temporary medical exemption.

                                                       Page 4 of 13                                      IMM-1080 (9-18)
                                                           4                                           Exhibit 322
        Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 275 of 389
Effective July 1, 2019

(b) The governing authority shall review records of any pupil admitted conditionally to a school at least
    every 30 days from the date of admission, inform the parent or guardian of the remaining required
    vaccine doses until all required immunizations are received or an exemption is filed, and update
    the immunization information in the pupil's record.

(c) Continued attendance after conditional admission is contingent upon documentation of receipt of
    the remaining required immunizations in accordance with this section and sections 6025 and 6065.

(d) (1) For a pupil transferring into a school in California from another school in the United States at
        kindergarten through 12th grade whose immunization record, as specified in section 6065 or
        6070, has not been received by the new school at the time of admission, the governing
        authority of the school may admit the pupil for up to 30 school days. If the governing authority
        admits the pupil for up to 30 school days and the pupil's immunization record has not been
        received at the end of this period, the governing authority shall exclude the pupil from further
        attendance until the parent or guardian provides documentation of compliance with the
        immunization requirements specified in this section and sections 6025 and 6040(a).
        Documentation of compliance from the parent or guardian must be provided as specified in
        sections 6050, 6051, and 6065, as applicable.

    (2) Notwithstanding paragraph (1) of this subdivision, a pupil transferring into a school in California
        from another school in the United States on the first day of seventh grade, who has not
        provided documentation that the pertussis requirement has been met to the new school by the
        time of admission, shall not be admitted by the governing authority.

(e) Table C, “Conditional Admission Immunization Schedule for Pre-Kindergarten,” and Table D,
    “Conditional Admission Immunization Schedule for Grades K-12,” set forth the vaccine and time
    interval between doses required for conditional admission and attendance in a school or pre-
    kindergarten facility.

TABLE C: CONDITIONAL ADMISSION SCHEDULE FOR PRE-KINDERGARTEN

Before admission a child must obtain the first dose of each required vaccine and any subsequent doses
that are due because the period of time allowed before exclusion has elapsed.
 DOSE              Earliest Dose May be Given            Exclude if not Given by
 Polio #2                4 weeks after 1st dose              8 weeks after 1st dose
 Polio #3                4 weeks after 2nd dose              12 months after 2nd dose
 DTaP #2, #3             4 weeks after previous dose         8 weeks after previous dose
 DTaP #4                 6 months after 3rd dose             12 months after 3rd dose
 Hib #2                  4 weeks after 1st dose              8 weeks after 1st dose
 Hep B #2                4 weeks after 1st dose              8 weeks after 1st dose
 Hep B #3                8 weeks after 2nd dose              12 months after 2nd dose and at least 4
                                                             months after 1st dose

                                                   Page 5 of 13                             IMM-1080 (9-18)
                                                       5                                   Exhibit 322
           Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 276 of 389
Effective July 1, 2019


TABLE D: CONDITIONAL ADMISSION SCHEDULE FOR GRADES K-12

Before admission a child must obtain the first dose of each required vaccine and any subsequent doses
that are due because the period of time allowed before exclusion has elapsed.

    DOSE                 EARLIEST DOSE MAY BE GIVEN                  EXCLUDE IF NOT GIVEN BY
    Polio #2             4 weeks after 1st dose                      8 weeks after 1st dose
    Polio #3             4 weeks after 2nd dose                      12 months after 2nd dose
    Polio #4 1           6 months after 3rd dose                     12 months after 3rd dose
    DTaP #2              4 weeks after 1st dose                      8 weeks after 1st dose
    DTaP #3 2            4 weeks after 2nd dose                      8 weeks after 2nd dose
    DTaP #4              6 months after 3rd dose                     12 months after 3rd dose
    DTaP #5              6 months after 4th dose                     12 months after 4th dose
    Hep B #2             4 weeks after 1st dose                      8 weeks after 1st dose
    Hep B #3             8 weeks after 2nd dose                      12 months after 2nd dose and at least 4
                                                                     months after 1st dose
    MMR #2               4 weeks after 1st dose                      4 months after 1st dose
    Varicella #2         Age less than 13 years:
                         3 months after 1st dose                     4 months after 1st dose
                         Age 13 years and older:
                         4 weeks after 1st dose                      8 weeks after 1st dose

1
    Three doses of polio vaccine meet the requirement if one dose was given on or after the fourth birthday.
2
    If DTaP #3 is the final required dose, DTaP #3 should be given at least six months after DTaP #2, and pupils should be
    excluded if not given by 12 months after second dose. Three doses meet the requirement if at least one dose of Tdap,
    DTaP, or DTP vaccine was given on or after the seventh birthday. One or two doses of Td vaccine given on or after the
    seventh birthday count towards the requirement.



§ 6040. Requirements for Continued Attendance of Pupils Already Admitted.
(a) If a pupil attending a school or pre-kindergarten facility who was previously believed to be in
    compliance is subsequently discovered to not be in compliance with either the unconditional
    admission requirements specified in section 6025 or the conditional admission requirements
    specified in section 6035:

      (1) The governing authority shall notify the parent or guardian of the time period within which the
          doses must be received. This time period may be no more than 10 school days after
          notification.
      (2) The pupil shall continue in attendance only if the parent or guardian provides documentation
          that the immunization requirements have been met within the time period designated by the
          governing authority.
                                                          Page 6 of 13                                       IMM-1080 (9-18)
                                                              6                                            Exhibit 322
        Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 277 of 389
Effective July 1, 2019

(b) The parent or guardian shall submit documentation that seventh grade immunization requirements
    have been met to the governing authority prior to first 7th grade attendance.

§ 6045. Special Immunization Schedules.
The Department may approve alternative immunization schedules when warranted by substantial
medical or other conditions, such as an outbreak, epidemic, or vaccine shortage. The Department may
post alternative schedules on the Department website and by other methods as needed.

§ 6050. Conditional Admission with Temporary Medical Exemption.
(a) A pupil with a temporary medical exemption from a required immunization shall be admitted
    conditionally if all other immunization requirements are met as specified in section 6025 or section
    6035. The governing authority shall grant a temporary medical exemption from required
    immunization(s) if it receives a signed, written statement by a licensed physician stating:

    (1) The specific nature of the physical condition or medical circumstance for which the licensed
        physician does not recommend immunization;
    (2) The probable duration of the physical condition or medical circumstance;
    (3) Each specific required immunization from which the pupil is exempt; and
    (4) The date that the medical exemption expires for each respective immunization.

(b) To continue in attendance, at the termination of the temporary exemption, all immunization
    requirements shall be met pursuant to section 6025 or section 6035.

(c) Notwithstanding subdivision (a)(4), a temporary medical exemption shall not exceed twelve
    calendar months from the date of the licensed physician's written statement.

(d) The fact of the temporary medical exemption for specific immunization(s) and expiration date for
    the exemption(s) shall be recorded in the pupil's record.

(e) A pupil with a temporary medical exemption may be subject to exclusion pursuant to section 6060.

§ 6051. Unconditional Admission with Permanent Medical Exemption.
(a) A pupil with a permanent medical exemption from a required immunization shall be admitted
    unconditionally if all other required immunizations as specified in section 6025 have been
    documented as received. The governing authority shall grant a permanent medical exemption from
    required immunization(s) if it receives a signed, written statement by a licensed physician stating:

    (1) The specific nature of the physical condition or medical circumstance for which the licensed
        physician does not recommend immunization;
    (2) That the physical condition or medical circumstance is permanent; and
    (3) Each specific required immunization from which the pupil is permanently exempt.

(b) The fact of the permanent medical exemption for specific immunization(s) shall be recorded in the
    pupil's record in accordance with section 6070.

(c) A pupil with a permanent medical exemption may be subject to exclusion pursuant to section 6060.
                                               Page 7 of 13                               IMM-1080 (9-18)
                                                   7                                    Exhibit 322
        Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 278 of 389
Effective July 1, 2019


Article 3. Exclusion

§ 6055. Exclusion.
The governing authority shall exclude any pupil who does not meet the requirements for admission or
continued attendance as specified in Article 2 of this subchapter and Health and Safety Code section
120335.

§ 6060. Pupil Not Completely Immunized for Age or Grade and Exposed to
Communicable Disease.
(a) The governing authority shall maintain a list of all pupils not completely immunized for age or
    grade, including pupils with exemptions or who are admitted conditionally. The list shall include the
    immunizations not yet received for each pupil.

(b) Whenever the governing authority has good cause to believe that a pupil who is not completely
    immunized against a particular communicable disease may have been exposed to that disease, the
    governing authority shall immediately inform the local health officer. The local health officer shall
    determine whether the pupil is at risk of developing or transmitting the disease and, if so, may
    require the exclusion of the pupil from that school or pre-kindergarten facility until the completion
    of the incubation period or, if infection is suspected or occurs, until completion of the period in
    which the disease is communicable.




                                                Page 8 of 13                               IMM-1080 (9-18)
                                                   8                                     Exhibit 322
          Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 279 of 389
Effective July 1, 2019



Article 4. Records as Evidence of Immunization
§ 6065. Documentary Proof.
(a) The person or organization administering the immunization shall give the person immunized or his
    or her parent or guardian an immunization record which shall contain the following information:

    (1)   Name of the person.
    (2)   Birthdate.
    (3)   Type of vaccine(s) administered.
    (4)   Month, day, and year of each immunization.
    (5)   Name of the physician or agency administering the vaccine(s).

(b) The governing authority of the school or pre-kindergarten facility shall review the pupil's
    immunization record and document the immunization information specified in section 6070.

(c) When the pupil's immunization record is not available, the pupil shall not be admitted,
    conditionally or otherwise, until the pupil has commenced receiving doses of all required vaccines
    in accordance with section 6035.


§ 6070. Recording of Immunization Information by California Schools and Pre-
Kindergarten Facilities.
(a) Pre-kindergarten facility and school personnel must record information for each pupil regarding all
    doses of required immunizations and the status of all requirements, as defined in Article 2 of this
    subchapter, using an immunization record that is provided by the parent or guardian that complies
    with the documentary proof requirements of section 6065, from a prior school, or in an
    immunization registry or information system governed by Health and Safety Code section 120440.
    The governing authority of each school and pre-kindergarten facility shall maintain this information
    for each pupil in the pupil's record.

(b) The immunization information shall include the following elements:

    (1)   Pupil Name (Last, First, Middle).
    (2)   Statewide Student Identifier (SSID) (if assigned).
    (3)   Name of Parent/Guardian (Last, First).
    (4)   Birthdate (month, day, and year).
    (5)   Sex.
    (6)   Ethnicity (Hispanic/Latino, Non-Hispanic/Non-Latino).
    (7)   Race (African-American/Black, American Indian/Alaska Native, Asian, Native Hawaiian/Other
          Pacific Islander, White, Other).


                                                 Page 9 of 13                             IMM-1080 (9-18)
                                                    9                                   Exhibit 322
        Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 280 of 389
Effective July 1, 2019



    (8) As specified in Table A or B of section 6025 for age or grade, the date (month, day, and year)
        each of the following required vaccine doses were given:
        (A) IPV/OPV (Polio).
        (B) DTaP/DTP (Diphtheria, Tetanus and [acellular] Pertussis).
        (C) MMR (Measles, Mumps, and Rubella).
        (D) Hib (Haemophilus influenzae type b; required for pre-kindergarten only).
        (E) Hep B (Hepatitis B).
        (F) VAR/VZV (Varicella or Chickenpox).
        (G) Tdap (Tetanus, reduced Diphtheria and [acellular] Pertussis; required for 7th grade
            advancement and 7th-12th grade admission).
    (9) Permanent medical exemption (indicate for each vaccine as applicable).
   (10) Status of requirements at admission to pre-kindergarten:

        (A) Name of staff who reviewed the pupil's immunization record.
        (B) (If applicable) Pupil is currently up-to-date but more doses are due as specified in Tables A
            and C of sections 6025 and 6035, respectively.
            i. Follow-up date (month, day and year).
        (C) (If applicable) Pupil has Temporary Medical Exemption as specified in section 6050.
            i. Follow-up date (month, day and year).
        (D) The date (month, day and year) pupil met requirements for admission as specified in section
            6025.

   (11) Status of requirements at admission to K-12:

        (A) Name of staff who reviewed the pupil's immunization record.
        (B) (If applicable) Pupil is currently up-to-date but more doses are due as specified in Tables B
            and D of sections 6025 and 6035, respectively.
            i. Follow-up date (month, day and year).
        (C) (If applicable) Pupil has Temporary Medical Exemption as specified in section 6050.
            i. Follow-up date (month, day and year).
        (D) The date (month, day and year) pupil met requirements for admission as specified in section
            6025.

   (12) Status of requirements at admission or advancement to 7th grade:

        (A) Name of staff who reviewed the pupil's immunization record.
        (B) (If applicable) Pupil is currently up-to-date but more doses are due as specified in Tables B
            and D of sections 6025 and 6035, respectively.
            i. Follow-up date (month, day and year).
        (C) (If applicable) Pupil has Temporary Medical Exemption as specified in section 6050.
            i. Follow-up date (month, day and year).

                                                Page 10 of 13                               IMM-1080 (9-18)
                                                   10                                      Exhibit 322
        Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 281 of 389
Effective July 1, 2019



        (D) The date (month, day and year) pupil meets requirements for admission as specified in
            section 6025.

(c) Pursuant to subdivision (c) of section 120375 of the Health and Safety Code, the local health
    department shall have access to the health information as it relates to immunization of each pupil.



§ 6075. Reporting.
(a) The governing authority of each school or pre-kindergarten facility shall file annual immunization
    status reports with the Department, as specified in this section. Procedures and instructions for
    completing and filing the reports are posted on the Department website at www.cdph.ca.gov, or
    are available from the California Department of Public Health, Immunization Branch, 850 Marina
    Bay Parkway, Building P, 2nd floor, Richmond, CA, 94804.

(b) All immunization reports shall contain the following information:

    (1) Facility number (nine-digit number assigned by Department of Social Services) or County-
        District School (CDS) Code.
    (2) County.
    (3) Facility or school name.
    (4) Physical address (street address, city, zip).
    (5) Mailing address (street address, city, zip).
    (6) Phone number.
    (7) Facility type (public, private, Head Start) or school type (public, private).
    (8) Staff member completing form (name, email, phone number).
    (9) Designated contact (name, email, phone number).
   (10) Date of submission (month, day, year).

(c) Pre-kindergarten Facility Annual Immunization Reports must include the elements listed in
    subdivision (b) and the following information:

    (1) Number of pupils admitted for each age group:
        (A) Under two years old.
        (B) Two years and older.

    (2) If applicable, reason no pupils age 2-5 years old are admitted:
        (A) No pupils age 2-5 years old this year.
        (B) No pupils age 2-5 years old ever.
        (C) Facility closed.




                                               Page 11 of 13                              IMM-1080 (9-18)
                                                   11                                   Exhibit 322
          Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 282 of 389
Effective July 1, 2019



    (3) Status of immunization requirements for admission for each category:
        (A) Number of pupils with all required immunizations.
        (B) Number of pupils conditionally admitted including temporary medical exemptions who do
            not meet the requirement for:
            i. Polio.
            ii. DTP/DTaP.
            iii. MMR.
            iv. Hib.
            v. Hepatitis B.
            vi. Varicella.
          (C) Number of pupils with a personal beliefs exemption (filed before January 1, 2016).
          (D) Number of pupils with a personal beliefs exemption (filed before January 1, 2016) for each
              required vaccine.
          (E) Number of pupils conditionally admitted with a temporary medical exemption.
          (F) Number of pupils with a permanent medical exemption.
          (G) Number of pupils with a permanent medical exemption from each required vaccine.
          (H) Number of pupils with no required immunizations.
          (I) Number of pupils admitted that do not meet criteria (A)-(H).


(d) Kindergarten Annual Immunization Reports must include the elements listed in subdivision (b) and
    the following information:
    (1)   Public school district.
    (2)   School subtype (traditional, home, online/e-learning).
    (3)   Number of pupils admitted to kindergarten.
    (4)   If applicable, reason no pupils are admitted to kindergarten:
          (A) No pupils in kindergarten this year.
          (B) No pupils in kindergarten ever.
          (C) Facility closed.
    (5) Status of immunization requirements for admission to kindergarten for each category:
          (A) Number of pupils with all required immunizations.
          (B) Number of pupils conditionally admitted including temporary medical exemptions who do
              not meet the requirement for:
              i. Polio.
              ii. DTP/DTaP.
              iii. MMR.
              iv. Hepatitis B.
              v. Varicella.

          (C) Number of pupils conditionally admitted with a temporary medical exemption.
          (D) Number of pupils with a permanent medical exemption.

                                                 Page 12 of 13                             IMM-1080 (9-18)
                                                    12                                    Exhibit 322
        Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 283 of 389
Effective July 1, 2019


        (E) Number of pupils with a permanent medical exemption from each required vaccine.
        (F) Number of pupils with no required immunizations.
        (G) Number of pupils admitted that do not meet criteria (A)-(F).

(e) Seventh Grade Annual Immunization Reports must include the elements listed in subdivision (b)
    and the following information:
    (1) Public school district.
    (2) School subtype (traditional, home, online/e-learning).
    (3) Number of pupils attending seventh grade this year.
    (4) If applicable, reason no pupils are attending seventh grade:
        (A) No pupils in seventh grade this year.
        (B) No pupils in seventh grade ever.
        (C) Facility closed.
    (5) Status of immunization requirements for attendance in seventh grade for each category:
        (A) Number of pupils with all required immunizations.
        (B) Number of pupils conditionally admitted who do not meet the requirement for:
            i. Tdap.
            ii. Varicella.
        (C) Number of pupils conditionally admitted with a temporary medical exemption.
        (D) Number of pupils with a permanent medical exemption.
        (E) Number of pupils with a permanent medical exemption from each required vaccine.
        (F) Number of pupils with no required immunizations.
        (G) Number of pupils admitted that do not meet criteria (A)-(F).

(f) Additional immunization status reports may be requested by the Department to prevent or control
    vaccine-preventable disease and may include, but not be limited to, information in subsections (b)
    through (e).




                                             Page 13 of 13                              IMM-1080 (9-18)
                                                 13                                    Exhibit 322
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 284 of 389




   EXHIBIT 323
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 285 of 389

   Review       S D Med. 2013;Spec no:68-72.


 Becoming a Vaccine Champion: Evidence-Based
 Interventions to Address the Challenges of
 Vaccination
 Erick Temoka   1


 Affiliations
 PMID: 23444594


 Abstract
 The incidence, prevalence, morbidity and mortality rates of vaccine-preventable diseases have
 decreased drastically since the advent of modern vaccination by Edward Jenner at the end of the
 18th century. In recent years, however, a growing number of parents have been refusing or delaying
 vaccination for their children for socioeconomical, medical, religious and/or philosophical reasons.
 This has resulted in a loss of herd immunity that has caused a resurgence of many infectious
 diseases. This article describes evidence-based methods by which a pediatric clinic can become a
 vaccine champion by aiming at vaccination rates of 100 percent. This goal can be attained by a
 team effort that addresses the challenges of vaccination by using every visit as a chance to
 vaccinate, educate, address the fears and the concerns of the parents and provide articles and
 other written documentations on the benefits and side effects of vaccines. A standardized system
 that identifies and tracks patients who need vaccines is also essential to find those who are seldom
 brought to medical attention. A consistent and systematic use of these evidence-based methods
 by a dedicated staff is essential to attain vaccination rates close to 100 percent.


 LinkOut - more resources
 Medical
 MedlinePlus Health Information




                                                     1                                 Exhibit 323
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 286 of 389




   EXHIBIT 324
States With Religious and Philosophical Exemptions From School Immunization Requirements                                                             6/21/20, 3:16 PM
                     Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 287 of 389




  States With Religious and Philosophical Exemptions
  From School Immunization Requirements
                                                                                                                                                                  1/3/2020

  All 50 states have legislation requiring speciﬁed vaccines for students. Although exemptions vary from state to state, all school immunization laws grant exemptions to
  children for medical reasons. There are 45 states and Washington D.C. that grant religious exemptions for people who have religious objections to immunizations.
  Currently, 15 states allow philosophical exemptions for those who object to immunizations because of personal, moral or other beliefs.




  Source: Adapted from the LexisNexis StateNet Database and the Immunization Action Coalition, May 2019.
  * The existing statute in Minnesota and Louisiana does not explicitly recognize religion as a reason for claiming an exemption, however, as a practical matter, the non-
  medical exemption may encompass religious beliefs.

  **In Virginia, parents can receive a personal exemption only for the HPV vaccine.

  ***Missouri’s personal belief exemption does not apply to public schools, only child care facilities.




  Enacted Legislation 2019

    Washington House Bill 1638 removes the personal belief exemption for the measles, mumps and rubella vaccine requirement for public schools, private schools and
    day care centers.
    Maine House Bill 586 removes personal and religious belief exemptions for public school immunization requirements.

    New York Senate Bill 2994 removes the religious exemption for public school immunization requirements.



  Enacted Legislation 2017

    Indiana House Bill 1069 adds meningitis to the required immunizations a student enrolling in a residential campus of an approved postsecondary educational



https://www.ncsl.org/research/health/school-immunization-exemption-state-laws.aspx                                                                         Page 1 of 4


                                                                                   1                                                  Exhibit 324
States With Religious and Philosophical Exemptions From School Immunization Requirements                                                                6/21/20, 3:16 PM
                     Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 288 of 389
    institution must be immunized against.

    Utah House Bill 308 requires the Department of Health to create an online education module regarding certain preventable diseases; amends the grounds for
    exemptions from required vaccines; requires the renewal of a student's vaccination exemption under certain conditions; create a new vaccination exemption form;
    allows for the vaccination exemption form to be completed online in conjunction with the education module and discontinues the practice of allowing local health
    departments to vaccinate students and recover costs.




  Enacted Legislation 2016

    Delaware House Bill 91 adds language around its existing religious exemption, explaining that in the event that the Division of Public Health declares that there is an
    outbreak of a vaccine preventable disease, or if in the estimation of the Division of Public Health, an unvaccinated child has had, or is at risk of having an exposure to
    a vaccine preventable disease, the child shall be temporarily excluded from attendance at the public school. It also gives the Division of Public Health the authority to
    review medical exemptions signed by a physician.
    Minnesota House Bill 2749 applied its statutes related public school immunization requirements and exemption criteria to its free voluntary prekindergarten
    program.




  Enacted Legislation 2015

    With the passage of Senate Bill No. 277, California removed exemptions based on personal beliefs, which are deﬁned in that state as also including religious
    objections.
    Connecticut HB 6949 requires an annual, notarized, statement from parents or guardians specifying religious objection to required vaccinations.

    Illinois SB1410, awaiting the governors’ action in June 2015, would require each public school district to make exemption data available to the public. It also would
    require parents or guardians who claim a religious exemption to detail their objections for speciﬁc immunizations, obtain a health care provider’s signature, and
    submit an exemption certiﬁcate for each child before kindergarten, sixth and ninth grade. Local school authorities would determine if the exemption request
    constitutes valid religious objection, as philosophical exemption is not permitted in Illinois.
    South Dakota’s new law requires a child’s immunization records to be shared among health care providers, federal and state health agencies, child welfare agencies,
    and schools, unless the patient or guardian signs a refusal. It requires providers to inform parents or guardians that they have the right to refuse disclosure of
    records.
    With passage of H. 98, Vermont became the ﬁrst state to repeal its personal belief exemption. (The legislation does not change the existing exemption for parents
    who wish to opt out for religious reasons.) , Vermont H. 98 also requires schools and child care facilities to provide school immunization rates to parents.
    West Virginia Senate Bill No. 286, among other things, requires certiﬁcation by a licensed physician for medical exemption requests. It also authorizes the
    commissioner of the Bureau for Public Health to appoint an immunization oﬃcer to make determinations about requests for exemptions.




                                                                School Vaccine Requirements and Exemptions

   State                        Statute                                                          Religious Exemption                 Philosophical Exemption

   Alabama                      Ala. Code § 16-30-3                                               Yes                                No

   Alaska                       Ak. Stat. §14.30.125                                              Yes                                No

   Arizona                      Ariz. Rev. Stat. Ann. § 15-872, 873                               Yes                                Yes

   Arkansas                     Ark. Code Ann. § 6-18-702                                         Yes                                Yes

   California                   Cal. Health & Safety Code § 120325 et seq.                        No                                 No

   Colorado                     Colo. Rev. Stat. § 25-4-902, 903                                  Yes                                Yes

   Connecticut                  Conn. Gen. Stat. § 10-204a                                        Yes                                No

   Delaware                     Del. Code Ann. tit. 14 § 131                                      Yes                                No

   Washington, DC               D.C. Code Ann. § 38-501, 506                                      Yes                                No

   Florida                      Fla. Stat. Ann. § 1003.22                                         Yes                                No

   Georgia                      Ga. Code Ann. § 20-2-771                                          Yes                                No

   Hawaii                       Haw. Rev. Stat. § 302A-1154, 1156                                 Yes                                No


https://www.ncsl.org/research/health/school-immunization-exemption-state-laws.aspx                                                                           Page 2 of 4


                                                                                  2                                                     Exhibit 324
States With Religious and Philosophical Exemptions From School Immunization Requirements                 6/21/20, 3:16 PM
                    Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 289 of 389
   Idaho                     Idaho Code § 39-4801, 4802                                    Yes   Yes

   Illinois                  105 Ill. Comp. Stat. § 5/27-8.1                               Yes   No

   Indiana                   Ind. Code Ann. § 21-40-5                                      Yes   No

   Iowa                      Iowa Code Ann. § 139A.8                                       Yes   No

   Kansas                    Kan. Stat. Ann. § 72-5209                                     Yes   No

   Kentucky                  Ky. Rev. Stat. Ann. § 214.034                                 Yes   No

   Louisiana                 La. Rev. Stat. Ann. § 17:170(A); 40:31.16                     Yes   Yes

   Maine                     Me. Rev. Stat. Ann. tit. 20-A § 6355                          Yes   Yes

   Maryland                  Md. Code Ann. Educ. § 7-403                                   Yes   No

   Massachusetts             Mass. Gen Laws ch.76, § 15                                    Yes   No

   Michigan                  Mich. Comp. Laws Ann. § 333.9208, 9215                        Yes   Yes

   Minnesota                 Minn. Stat. Ann. § 121A-15                                    Yes   Yes

   Mississippi               Miss. Code Ann. § 41-23-37                                    No    No

   Missouri                  Mo. Rev. Stat. § 167.181, 210.003                             Yes   Yes*

   Montana                   Mont. Code Ann. § 20-5-403, 405                               Yes   No

   Nebraska                  Neb. Rev. Stat. Ann. § 79-217, 221                            Yes   No

   Nevada                    Nev. Rev. Stat. § 392.435, 437, 439                           Yes   No

   New Hampshire             N.H. Rev. Stat. Ann. § 141-C:20-a, 20-c                       Yes   No

   New Jersey                N.J. Stat. Ann. § 26:1A-9, 9.1                                Yes   No

   New Mexico                N.M. Stat. Ann. § 24-5-1, 3                                   Yes   No

   New York                  N.Y. Pub. Health Law § 2164                                   Yes   No

   North Carolina            N.C. Gen. Stat. § 130A-155, 156, 157                          Yes   No

   North Dakota              N.D. Cent. Code § 23-07-17.1                                  Yes   Yes

   Ohio                      Ohio Rev. Code Ann. § 3313.671                                Yes   Yes

   Oklahoma                  Okla. Stat. Ann. tit. 70, § 1210.191, 192                     Yes   Yes

   Oregon                    Or. Rev. Stat. § 433.267                                      Yes   Yes

   Pennsylvania              28 Pa. Code § 23-83, 84                                       Yes   Yes

   Rhode Island              R.I. Gen. Laws § 16-38-2                                      Yes   No

   South Carolina            S.C. Code Ann. § 44-29-180                                    Yes   No

   South Dakota              S.D. Codiﬁed Laws § 13-28-7.1                                 Yes   No

   Tennessee                 Tenn. Code Ann. § 49-6-5001                                   Yes   No

   Texas                     Tex. Edu Code Ann. § 38.001                                   Yes   Yes

   Utah                      Utah Code Ann. § 53A-11-301, 302                              Yes   Yes

   Vermont                   Vt. Stat. Ann. tit. 18, § 1121, 1122                          Yes   No

   Virginia                  Va. Code Ann. § 22.1-271.2, § 32.1-46                         Yes   No

   Washington                Wash. Rev. Code Ann. § 28A.210.080, 90                        Yes   Yes

   West Virginia             W. Va. Code § 16-3-4                                          No    No


https://www.ncsl.org/research/health/school-immunization-exemption-state-laws.aspx                            Page 3 of 4


                                                                            3                      Exhibit 324
States With Religious and Philosophical Exemptions From School Immunization Requirements                                                                6/21/20, 3:16 PM
                     Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 290 of 389
   Wisconsin                     Wis. Stat. Ann. § 252.04                                             Yes                            Yes

   Wyoming                       Wyo. Stat. Ann. § 21-4-309                                           Yes                            No


  Religious exemption indicates that there is a provision in the statute that allows parents to exempt their children from vaccination if it contradicts their sincere
  religious beliefs.

  Philosophical exemption indicates that the statutory language does not restrict the exemption to purely religious or spiritual beliefs. For example, Maine allows
  restrictions based on "moral, philosophical or other personal beliefs," and Minnesota allows objections based on “conscientiously held beliefs of the parent or
  guardian.”

  Sources: Chart adapted from Immunization Action Coalition, "Exemptions Permitted for State Immunization Requirements," 2017; LexisNexis; StateNet 2017

  Note: List may not be comprehensive, but is representative of state laws that exist. NCSL appreciates additions and corrections.

  NCSL Resources: "Vaccination Policies: Requirements and Exemptions for Entering Schools," NCSL LegisBrief, December 2017

  "Calling the Shots," State Legislatures Magazine Article, February 2015




  Copyright 2020 by National Conference of State Legislatures




https://www.ncsl.org/research/health/school-immunization-exemption-state-laws.aspx                                                                           Page 4 of 4


                                                                                      4                                                 Exhibit 324
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 291 of 389




   EXHIBIT 325
Elimination of non-medical vaccine exemptions ranked top priority at Annual Leadership Forum | American Academy of Pediatrics                                        6/21/20, 3:18 PM
                      Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 292 of 389




                                                                                  Advertising Disclaimer »



                                                              Search...                 All Journals            %
                                                                                                                                                                                        Log in
                                                                                                   Advanced Search   »


Journals $              AAP Policy $               Pediatric Collections                 Multimedia $                    Alerts $                AAP Career Center                   Subscribe



                                                                         PEDIATRICS COVID-19 COLLECTION
                                  We are fast-tracking and publishing the latest research and articles related to COVID-19 for free. View the collection.

                                                              COVID-19 Guidance for Pediatricians. Find AAP resources here.




Elimination of non-medical vaccine exemptions ranked top priority at Annual Leadership Forum
March 16, 2019


AAP leaders have called for elimination of non-medical* exemptions to vaccination to be the top
priority for the year, ranking it ﬁrst among the top 10 resolutions during the Annual Leadership Forum
(ALF).

“Given the measles outbreaks, prioritizing the elimination of non-medical vaccine exemptions is a
timely undertaking,” said AAP President Kyle E. Yasuda, M.D., FAAP.

The resolution asks the Academy’s Board of Directors to advocate for the “development of a toolkit
that highlights successful chapter strategies for the purpose of helping chapters work with their state
legislatures to eliminate/reduce non-medical* exemptions that have allowed immunization refusals.”

Top 10 resolutions:

 1. Eliminating Non-medical* Exemptions to Vaccinating Children

 2. Family Separations at the Border: Safeguarding Children’s Health
                                                                                                                 Advertising Disclaimer »
 3. Limitation of Prior Authorization Requirements for Medications

 4. Continuity of Medicaid Beneﬁts When Recipients Move                                                          ! Download PDF                        Tweet

 5. Access to Evidence-Based Treatment for Children and Adolescents With Neurodevelopmental                      " Email News Article                   Like 7.4K
    Disorders Beyond Autism                                                                                      # Share
 6. Aﬀordable Insulin Access for all Children With Diabetes
                                                                                                                 Digital Edition Current Issue
 7. Revising the AAP Bright Futures Guidelines on Gun Safety Anticipatory Guidance
                                                                                                                 Latest Daily News
 8. Drowning Prevention Recommendation Statement and Education
                                                                                                                 Archives
 9. Providing Guidance on School Response to E-cigarette Use by Students                                         Collections
10. Public Education About Intramuscular Vitamin K Administration at Birth                                       Columns
                                                                                                                 Advertising
   *The title and resolved were revised to include other kinds of exemptions.
                                                                                                                 Subscribe to AAP News Magazine
The ALF brings together chapter, committee, council and section leaders from across the U.S. and
Canada, drawing on their diverse perspectives and expertise to advise the AAP Board of Directors. The
                                                                                                                 Related Articles
event also provides leadership education and promotes networking and understanding of AAP
priorities.
                                                                                                                 Elimination of non-medical vaccine exemptions ranked top priority
Prior to the forum, AAP groups and members submitted resolutions for consideration, and members                  at Annual Leadership Forum



https://www.aappublications.org/news/2019/03/16/alfresolutions031619                                                                                                        Page 1 of 2


                                                                                        1                                                           Exhibit 325
Elimination of non-medical vaccine exemptions ranked top priority at Annual Leadership Forum | American Academy of Pediatrics                                  6/21/20, 3:18 PM
                     Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 293 of 389
were able to comment on them online.                                                                     AAP News, 2020

Look to http://bit.ly/2JhLDXI and the May issue of AAP News for more on the top 10 resolutions and the   Elimination of religious vaccine exemptions ranked top priority at
                                                                                                         Annual Leadership Forum
2019 ALF.
                                                                                                         AAP News, 2019
Copyright © 2019 American Academy of Pediatrics
                                                                                                         ALF highlights include debate on vaccine hesitancy, virtual health
                                                                                                         care
                                                                                                         AAP News, 2016

                                                                                                         AAP releases Annual Leadership Forum's Top 10 resolutions
                                                                                                         Alyson Sulaski Wyckoff et al., AAP News, 2016

                                                                                                         Top 10 ALF resolutions reflect concerns over firearm injuries
                                                                                                         Melissa Jenco et al., AAP News, 2018

                                                                                                         On the Board
                                                                                                         GenomeWeb, 2014

                                                                                                         Pediatricians making news
                                                                                                         Healio

                                                                                                         Why We Should Eliminate Personal Belief Exemptions to Vaccine
                                                                                                         Mandates
                                                                                                         Lantos et al., Journal of Health Politics, Policy and Law, 2012

                                                                                                         NASS details its new disclosure policy reforms in letter to U.S.
                                                                                                         senator
                                                                                                         Healio

                                                                                                         NGS Panel Developed to Help Researchers ID Actionable Breast
                                                                                                         Cancer Mutations, Rx Targets
                                                                                                         Precision Oncology News, 2019



                                                                                                         Powered by




                                                             Pediatrics
Terms of Use                                                                                                         AAP Career Center
                                                             Pediatrics in Review
Privacy Statement                                                                                                    shopAAP
                                                             Hospital Pediatrics
FAQ                                                                                                                  AAP.org
                                                             NeoReviews
Contact Us                                                                                                           AAP News
                                                             AAP Grand Rounds




  &     '



                                                                                                                  © 2020 American Academy of Pediatrics




https://www.aappublications.org/news/2019/03/16/alfresolutions031619                                                                                                  Page 2 of 2


                                                                                      2                                                     Exhibit 325
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 294 of 389




   EXHIBIT 326
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 295 of 389



        American Medical Association Journal of Ethics
        October 2015, Volume 17, Number 10: 952-957

        POLICY FORUM
        Forced Sterilizations of HIV-Positive Women: A Global Ethics and Policy Failure
        Stephanie Bi and Tobin Klusty

        In an attempt to combat mother-to-child HIV transmission, there has been a
        preponderance of forced sterilizations of HIV-positive women in countries around the
        world, especially those with high HIV rates [1, 2]. “Forced sterilization” is a sterilization
        procedure, such as tubal ligation, performed without informed consent from the patient
        [3]. Forced sterilization violates the human right to autonomy and the principle of
        informed consent. Although the practice conflicts with their ethical duties, many
        physicians still forcibly sterilize HIV-positive women in an attempt to limit mother-to-
        child transmission of the virus [4-7]. This practice further marginalizes these women,
        who can already face discrimination due to the stigmas associated with womanhood and
        HIV [8]. South Africa, Namibia, and Chile all provide examples of the widespread use of
        and legal advocacy against this marginalizing practice [1, 2, 4, 9-17]. This is clearly a
        pressing ethical problem that reflects global discrimination against women with HIV. All
        nations must restrict forced sterilization by implementing and enforcing appropriate
        policy.

        Forced Sterilization in South Africa, Namibia, and Chile
        The country that has perhaps received the most attention for forced sterilization from
        the media and researchers is South Africa, due to the irony of its highly progressive laws
        concerning women’s sexual and reproductive rights [9]. South Africa was the first
        country to grant the right to “health care, including reproductive health services” in its
        national constitution [10]. In addition, a 1998 South African law prohibited sterilization
        without informed consent [11]. Despite the promise of these progressive laws,
        enforcement is sorely lacking. For example, a South African study for the Her Rights
        Initiative interviewed 22 women who were sterilized and given no legal justice [4].
        Eighteen of these women were coerced into signing consent waivers, which protected
        the medical staff from liability [4].

        A neighboring country, Namibia, is facing the same problem [12], although, to some
        degree, Namibia has addressed the issue in its courts. In 2014, the Namibian Supreme
        Court upheld the High Court’s ruling that medical personnel at public hospitals had
        sterilized three HIV-positive women without their consent [13]. The Court ruled that
        “individual autonomy and self-determination are the overriding principles towards which
        our jurisprudence should move in this area of the law” [13] and declared that “[t]hese




        952                                                             www.amajournalofethics.org
                                           1                                        Exhibit 326
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 296 of 389


        principles require that in deciding whether or not to undergo an elective procedure, the
        patient must have the final word” [14].

        In Chile, forced sterilization of HIV-positive women is widespread, and legal advocacy has
        been less effective. A 2004 study showed that 12.9 percent of sterilized HIV-positive
        women had been sterilized without consent and 29 percent had consented under
        coercion [15]. In F. S. v. Chile, the advocacy groups Vivo Positivo and Center for
        Reproductive Rights sued on behalf of a 27-year-old HIV-positive woman who was
        sterilized during a cesarean section without her knowledge [15]. Following several years
        of unsuccessful litigation, the advocacy groups filed a complaint with the Inter-American
        Commission on Human Rights (IACHR) in 2009 [16]. Four years later, the commission
        announced it would hear the case—the first it has admitted related to HIV-positive
        women’s sexual and reproductive rights [17]—which is still pending.

        Forced Sterilization as a Violation of Medical Duty
        Physicians performing forced sterilizations are violating not only internationally-
        recognized human rights, but also their duties as medical professionals. Autonomy, as
        recognized by Amnesty International, is the right to make “choices free from outside
        pressure or violence, whether mental or physical” [18]. According to the American
        Medical Association’s (AMA) Code of Ethics, a “patient should make his or her own
        determination about treatment” [19]. Such determination includes a woman’s decision
        regarding what happens to her body [18]. Her ability to do so is diminished, and thus her
        right to autonomy is lost, if she is coerced into accepting a medical procedure.

        The World Medical Association’s (WMA) International Code of Medical Ethics lists several
        duties that physicians are expected to uphold regardless of the geographic locations of
        their practices: to “respect a competent patient’s right to accept or refuse treatment,”
        “not allow [clinical] judgment to be influenced by…unfair discrimination,” “respect the
        rights and preferences of patients,” “act in the patient’s best interest when providing
        medical care” and “owe his/her patients complete loyalty and all the scientific resources
        available to him/her” [20].

        Forcing sterilization upon women diagnosed with HIV conflicts with all of these duties.
        Firstly, it is a violation of their right to autonomy and the doctrine of informed consent.
        Many HIV-positive women in South Africa, Namibia, and Chile are sterilized without their
        knowledge or are compelled to accept the procedure to receive food or necessary
        medical treatment [1, 2, 4]. Lindsey McLaughlin reports that women in South Africa were
        threatened with halting of life-sustaining antiretroviral medication if they did not sign a
        consent form for sterilization [21]. HIV-positive women often succumb to sterilization
        due to this kind of duress and coercion, as well as to fear of disappointing or
        inconveniencing health care professionals or lack of knowledge of their right to
        autonomy [4]. One South African survey participant explained, “Today, I would have said



        AMA Journal of Ethics, October 2015                                                    953
                                              2                                   Exhibit 326
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 297 of 389


        no, I would have taken my own decision. But in those days we did not know much about
        our rights. One was simply told, and to say to a doctor, ‘I do not want’ was unheard of.
        You were just told to do this or else you had to leave the clinic or hospital” [22].

        Furthermore, this procedure violates the medical ethics principle of beneficence, that
        treatments must benefit the patient. The main medical rationale for these sterilizations,
        that HIV-positive-women should be sterilized to reduce mother-to-child HIV
        transmission [5], is flawed. Sterilization is not necessary for this purpose; consistent
        antiretroviral treatment has been shown to reduce risk of mother-to-child HIV
        transmission to less than 2 percent in nonbreastfeeding populations [7]. These
        medications, developed in the 1990s, are available inexpensively even in countries
        without fully developed health care systems [23]. And if the justification for sterilization
        is not medical benefit but the public good, as can be the case [7], the duty of loyalty to
        the patient is violated.

        Forced Sterilization and Intersectional Discrimination
        Intersectional discrimination is defined as “the phenomenon of multiple and
        compounded forms of discrimination” [24]. According to Ronli Sifris, separate
        marginalized qualities may overlap and eventually compound the degree of
        discrimination a person faces [8].

        In South Africa, for example, “being part of a group of people who are [already]
        structurally and systematically discriminated against increases one’s chances of
        contracting HIV” [25]. Consequently, the prevalence of HIV is disproportionately high
        among already marginalized groups, such as women, members of sexual and racial
        minorities, those in poverty, and drug users, due to the lack of access to essential health
        care and social resources among these groups [25]. Specifically, the subordinate social
        status of South African women hinders their ability to “negotiate safer sex” or participate
        in the workforce, factors that may make a woman feel compelled to remain in a
        relationship with an HIV-positive partner and that heighten vulnerability to HIV [25].
        After an HIV diagnosis, women are further stigmatized by the cultural assumption that
        they have engaged in deviant behavior [26]. As a result, South African women with HIV
        are viewed as irresponsible and promiscuous, leading to social isolation [27] and, in
        some cases, sterilization. In South African medical culture, an imbalanced physician-
        patient power dynamic disproportionately affects women [6]. Exemplifying this power
        imbalance, physicians judge women with HIV to be irresponsible and thus “unworthy” of
        having children, and sterilize them to prevent public harm [28].

        Sterilization leads to even more cultural stigma due to the great emphasis in South
        African culture on marriage and motherhood for women [29]. Because a husband must
        pay a “lobola” (bride price), married women are expected to be fertile and experience
        pressure from their husbands to have children for financial reasons [30]. After



        954                                                             www.amajournalofethics.org
                                           3                                        Exhibit 326
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 298 of 389


        sterilization, women sometimes become social outcasts who are banned from family
        activities, weddings, and funerals [29]. To evade this extreme stigma, many sterilized
        women avoid telling their families and partners about their sterilization [31]. In this
        sense, HIV-positive status can be likened to having a history of mental illness or sexual
        assault: it constitutes a “concealable stigmatized identity,” the strain of which can
        manifest as depression, anxiety, and/or self-reported illness symptoms [31].
        Sterilization thus harms already marginalized HIV-positive women.

        The use of forced sterilization is a widespread violation of internationally recognized
        human rights. As Lindsay McLaughlin has recommended, laws must be created or
        amended to prohibit sterilization without informed consent, and the punishments for
        violating these laws should be made more stringent [32]. She recommends that, in
        addition to fines and incarceration, the medical license of health care workers be
        suspended or revoked if they perform sterilization without informed consent [32]. The
        laws should be strictly enforced to provide a sufficient deterrent through such means as
        reducing barriers to women’s accessing adequate legal representation, using a special
        court to address these cases in order to reduce the formality and intimidation of a
        traditional courtroom, requiring all-female adjudicators, and allowing anonymous
        testimony [33]. In addition, medical staff should be educated on the issue and trained to
        provide adequate information for the patient to give informed consent [32]. Lastly, she
        argues, women who have been forcefully sterilized should be granted reparations to
        mitigate social and psychological damage, perhaps in the form of not only monetary
        compensation, but also free trauma counseling and mental health care [34].

        Conclusion
        Forced sterilization of HIV-positive women is a global problem of great ethical
        importance. Sterilization without informed consent is a violation of women’s right to
        autonomy, and sterilization to prevent transmission to children is medically unnecessary.
        To help achieve reproductive justice, there needs to be a global call to end forced
        sterilizations through well-implemented and enforced policy.

        References
           1. McLaughlin LC. The price of failure of informed consent law: coercive
               sterilizations of HIV-positive women in South Africa. Law Inequal. 2014;32:69-93.
           2. Nair P. Litigating against the forced sterilization of HIV-positive women: recent
               developments in Chile and Namibia. Harv Hum Rights J. 2010;23:223-231.
           3. Nair, 223.
           4. Strode A, Mthembu S, Essack Z. “She made up a choice for me”: 22 HIV-positive
               women’s experiences of involuntary sterilization in two South African provinces.
               Reprod Health Matters. 2012;20(39)(suppl):61-69.
           5. McLaughlin, 73.
           6. McLaughlin, 76-77.



        AMA Journal of Ethics, October 2015                                                    955
                                              4                                    Exhibit 326
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 299 of 389


              7. Sifris R. Involuntary sterilization of HIV-positive women: an example of
                  intersectional discrimination. Hum Rights Q. 2015;37(2):464-491.
              8. Sifris, 480-490.
              9. McLaughlin, 71-72.
              10. McLaughlin, 74-75.
              11. Strode, Mthembu, Essack, 62.
              12. Nair, 229.
              13. Smith AD. Namibia court rules HIV-positive women sterilised without consent.
                  Guardian. July 30, 2012. http://www.theguardian.com/global-
                  development/2012/jul/30/namibia-hiv-women-sterilised-without-consent.
                  Accessed August 3, 2015.
              14. Chingore-Munazvo N. A win for victims of forced sterilization in Namibia. Open
                  Society Foundations. December 17, 2014.
                  https://www.opensocietyfoundations.org/voices/win-victims-forced-
                  sterilization-namibia. Accessed August 12, 2015.
              15. Nair, 227.
              16. Nair, 228.
              17. Nair, 228-229.
              18. Amnesty International. Respect my rights, respect my dignity: module three –
                  sexual and reproductive rights are human rights. January 1, 2015:53.
                  https://www.amnesty.org/mwg-
                  internal/de5fs23hu73ds/progress?id=G8ZHG94FGD&dl. Accessed August 5,
                  2015.
              19. American Medical Association. Opinion 8.08 Informed consent. Code of Medical
                  Ethics. http://www.ama-assn.org/ama/pub/physician-resources/medical-
                  ethics/code-medical-ethics/opinion808.page. Accessed August 3, 2015.
              20. World Medical Association. WMA International Code of Medical Ethics. Updated
                  October 2006.
                  http://www.wma.net/en/30publications/10policies/c8/index.html.pdf?print-
                  media-type&footer-right=%5Bpage%5D/%5BtoPage. Accessed August 3, 2015.
              21. McLaughlin, 70.
              22. Strode, Mthembu, Essack, 64.
              23. Nair, 224-225.
              24. Sifris, 476-477.
              25. Sifris, 481.
              26. Sifris, 484.
              27. Sifris, 481-484.
              28. Sifris, 487.
              29. McLaughlin, 75.
              30. McLaughlin, 76.




        956                                                           www.amajournalofethics.org
                                           5                                      Exhibit 326
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 300 of 389


            31. Quinn DM, Chaudoir SR. Living with a concealable stigmatized identity: the
                impact of anticipated stigma, centrality, salience, and cultural stigma on
                psychological distress and health. J Pers Soc Psychol. 2009;97(4):634-651.
            32. McLaughlin, 87-88.
            33. McLaughlin, 90.
            34. McLaughlin, 92-93.

        Stephanie Bi attends the University of Chicago, where she is majoring in biological
        sciences and English language and literature. In the summer of 2015, she was an Ethics
        Group intern at the American Medical Association. Stephanie is interested in health policy
        and aspires to become a physician-writer.

        Tobin Klusty is pursuing a JD at DePaul University College of Law in Chicago. In the
        summer of 2015, Tobin was the DePaul University Health Law Scholar at the American
        Medical Association. His research focuses on the intersection of health law and civil
        rights, and he also has an interest in public policy.

        Related in the AMA Journal of Ethics
        Federal Sterilization Policy: Unintended Consequences, February 2012

        HIV Stigma and Discrimination Persist, Even in Health Care, December 2009

        Physicians as Agents of the State, December 2002

        Reducing HIV Transmission from Mother to Infant, May 2003

        Routine Prenatal HIV Testing as a Standard of Care, December 2004

        Judicial, Legislative, and Professional Attempts to Restrict Pregnant Women’s Autonomy,
        October 2014

        Social Determinants of HIV Risk in Women, July 2008




        The viewpoints expressed in this article are those of the author(s) and do not necessarily reflect
        the views and policies of the AMA.

        Copyright 2015 American Medical Association. All rights reserved.
        ISSN 2376-6980



        AMA Journal of Ethics, October 2015                                                             957
                                              6                                           Exhibit 326
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 301 of 389




   EXHIBIT 327
Judge rules New York county can’t ban unvaccinated children from schools, parks - The Washington Post                                  6/21/20, 3:23 PM
                   Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 302 of 389




                                                             Democracy Dies in Darkness



               Judge rules New York county can’t ban
               unvaccinated children from schools, parks
               By Frances Stead Sellers

               April 6, 2019 at 10:44 a.m. PDT


               Ten days after a New York county banned unvaccinated children from
               public places in an effort to stem the rise of measles cases, a state judge
               put the injunction on hold.


               “Children are hereby permitted to return to their respective schools
               forthwith and otherwise to assemble in public places,” Judge Rolf
               Thorsen wrote in his Friday decision.


                                             Support our journalism. Subscribe today.



               The controversial ban, announced by a spokesman for Rockland County
               Executive Ed Day, was an effort to address an outbreak in Rockland
               County, where 167 confirmed cases of measles had been reported as of
               Friday.




https://www.washingtonpost.com/national/judge-rules-new-york-count…-parks/2019/04/06/589ae326-587e-11e9-8ef3-fbd41a2ce4d5_story.html        Page 1 of 8


                                                                             1                                         Exhibit 327
Judge rules New York county can’t ban unvaccinated children from schools, parks - The Washington Post                                  6/21/20, 3:23 PM
                   Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 303 of 389
               Officials in the county declared a state of emergency, as Lindsey Bever
               reported in The Washington Post last week, announcing that the ban
               would remain in place for 30 days or until unvaccinated minors receive
               the MMR vaccine to protect them against measles, mumps and rubella.
               Unvaccinated minors, official said, would not be permitted in enclosed
               places like churches, schools and shopping centers.




                                                                              AD




               “We must not allow this outbreak to continue,” Day said at a news
               conference. “We will not sit idly by while children in our community are
               at risk.”


               Dorit Reiss, a professor at U.C. Hastings College of Law in San
               Francisco, said a ban by executive order was an unusual step, one that
               prompted outrage in the national anti-vaccine community.


               But she saw it largely as a symbolic measure.



https://www.washingtonpost.com/national/judge-rules-new-york-count…-parks/2019/04/06/589ae326-587e-11e9-8ef3-fbd41a2ce4d5_story.html        Page 2 of 8


                                                                             2                                         Exhibit 327
Judge rules New York county can’t ban unvaccinated children from schools, parks - The Washington Post                                  6/21/20, 3:23 PM
                   Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 304 of 389
               “It wasn’t as aggressive as it could have been,” Reiss said. “They weren’t
               intending to do mass arrests.”


               Day said cases in which parents and guardians violated the ban would
               be referred to the district attorney’s office. Violations would be
               considered misdemeanors, punishable by a $500 fine or up to six
               months in jail.




                                                                              AD




               Thorsen made his ruling after some parents from a private Waldorf
               school filed a suit calling the action “arbitrary, capricious” and “an
               unprecedented ‘declaration of a local emergency.’ ” The parents claimed
               that the county had acted beyond its legal authority. They said the
               declaration caused “children to be denied attendance at nursery
               programs and schools and has effectively prohibited their movement
               and denied them the right to congregate and assemble in public places.”




https://www.washingtonpost.com/national/judge-rules-new-york-count…-parks/2019/04/06/589ae326-587e-11e9-8ef3-fbd41a2ce4d5_story.html        Page 3 of 8


                                                                             3                                         Exhibit 327
Judge rules New York county can’t ban unvaccinated children from schools, parks - The Washington Post                                  6/21/20, 3:23 PM
                   Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 305 of 389
               Thorsen’s decision, Reiss said, rested on the question of whether the
               outbreak was an emergency. With an outbreak of such a highly
               contagious virus, she said, “There is a reasonable argument that it is an
               emergency.”


               Measles can cause pneumonia, brain damage, hearing loss and even
               death, according to the Centers for Disease Control and Prevention.
               Between January 1 and late March, 387 cases of measles have been
               confirmed in 15 states across the country, from California to Kentucky to
               New Jersey — the second-greatest number of cases since measles was
               eliminated in the United States in 2000.




                                                                              AD




https://www.washingtonpost.com/national/judge-rules-new-york-count…-parks/2019/04/06/589ae326-587e-11e9-8ef3-fbd41a2ce4d5_story.html        Page 4 of 8


                                                                             4                                         Exhibit 327
Judge rules New York county can’t ban unvaccinated children from schools, parks - The Washington Post                                  6/21/20, 3:23 PM
                   Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 306 of 389
               New York state has been particularly hard hit, with 259 confirmed cases
               in Brooklyn and Queens since October, many of them in the Orthodox
               Jewish community. According to the state’s Department of Health and
               Mental Hygiene, the outbreak began after an unvaccinated child
               acquired measles on a visit to Israel, where there has also been an
               outbreak of the disease.


               The measles outbreaks — and the increasingly aggressive public health
               response to them — have also prompted a spike in activity among anti-
               vaccine activists. Across the nation and around the world, a global
               movement that spreads misinformation about vaccines has helped drive
               down child immunizations, lowering the community immunity that is
               critical for protection against one of the world’s most contagious
               diseases.


               After Rockland County’s ban, anti-vaccination activists likened the
               public health measures to the Nazi persecution of Jews that included
               forcing them to wear yellow stars.




                                                                              AD




https://www.washingtonpost.com/national/judge-rules-new-york-count…-parks/2019/04/06/589ae326-587e-11e9-8ef3-fbd41a2ce4d5_story.html        Page 5 of 8


                                                                             5                                         Exhibit 327
Judge rules New York county can’t ban unvaccinated children from schools, parks - The Washington Post                                  6/21/20, 3:23 PM
                   Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 307 of 389



               Reiss suspects that it may not be worth it to local officials to fight
               Thorsen’s ruling.


               “It was a short ban,” she said. “This might be the end of it.”


               Lena Sun contributed to this report.




               Frances Stead Sellers
               Frances Stead Sellers is a senior writer at The Washington Post. Follow




https://www.washingtonpost.com/national/judge-rules-new-york-count…-parks/2019/04/06/589ae326-587e-11e9-8ef3-fbd41a2ce4d5_story.html        Page 6 of 8


                                                                             6                                         Exhibit 327
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 308 of 389




   EXHIBIT 328
Students isolated at Florida College after case of measles | wtsp.com                                                                             6/21/20, 3:25 PM
                     Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 309 of 389
   LOCAL



   Florida College isolating
   unvaccinated students amid
   measles scare
   The school also canceled Parent Weekend and a lecture series.


                                                                                                                        Powered by Minute Media




   Author: Dale Greenstein (WTSP)
   Published: 1:02 PM EST January 28, 2020
   Updated: 1:02 PM EST January 28, 2020




   TEMPLE TERRACE, Fla — One case was all it took.

   Florida College is not taking chances with the measles, after the health department conﬁrmed
   one person on campus came down with the highly contagious virus.

   The school in Temple Terrace announced on its website students who can’t prove they’ve been
   vaccinated are being isolated in their dorms, and two upcoming events are being canceled.




https://www.wtsp.com/article/news/local/florida-college-isolating-u…students-amid-measles-scare/67-dd2d27ff-9072-4a68-80ef-b248a08ef669                Page 1 of 4


                                                                          1                                              Exhibit 328
Students isolated at Florida College after case of measles | wtsp.com                                                                    6/21/20, 3:25 PM
                           Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 310 of 389
                                                       Learn More
                                                                        Juneteenth Gets New
                                                                        Support Amid Calls for
                                                                        Racial Equality




            Get Clear S…
                                                      Skip Ad
                           ORDER NOW
            proactiv.com

    Ad : (0:08)                                                                      FEATURED BY




   Parent Weekend was scheduled for Jan. 30 – Feb. 1. That’s not happening anymore.

   Florida College Lectures was supposed to take place between Feb. 1 – 4. They’re being
   pushed to next year.

   The Tampa Bay Times reports meals are being brought to the isolated students four times a
   day, and a nurse is checking on them once a day. The college is making accommodations for
   the classes they’re missing, according to the Times.

   The Florida Health Department says measles symptoms include:


          High fever
          Cough
          Runny nose
          Red, watery eyes
          Face and neck rash that can spread


   But those symptoms are just how it starts. Measles can lead to several serious health
   complications.

   Some of them can prove deadly.


          Ear infections
          Diarrhea
          Pneumonia
          Encephalitis


   Doctors say the best way to avoid measles is to get vaccinated. It’s included in the MMR
   vaccine, which combats measles, mumps and rubella.




https://www.wtsp.com/article/news/local/florida-college-isolating-u…tudents-amid-measles-scare/67-dd2d27ff-9072-4a68-80ef-b248a08ef669        Page 2 of 4


                                                                              2                                          Exhibit 328
Students isolated at Florida College after case of measles | wtsp.com                                                                    6/21/20, 3:25 PM
                     Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 311 of 389




      Credit: AP
      FILE - This May 15, 2019 ﬁle photo shows a vial of a measles, mumps and rubella vaccine at a clinic in Vashon Island,
      Wash. On Thursday, May 30, 2019, U.S. health oﬃcials reported this year’s U.S. measles epidemic surpassed a 25-
      year-old record, and experts say it’s not clear when the wave of illnesses will stop. There were 971 cases so far this
      year, eclipsing the 963 measles illnesses reported for all of 1994. (AP Photo/Elaine Thompson, File)


   RELATED: Health department investigating case of measles in an adult in Hillsborough
   County

   RELATED: Seattle students not compliant with vaccine law: Don't come back to school,
   oﬃcials say

   RELATED: Health oﬃcials: Measles exposure reported at 5 US airports

   What other people are reading right now:


        President Trump's Middle East peace plan calls for Palestinian state, settlement freeze
        'Star Voyagers' | Remembering the astronauts killed in the Challenger space shuttle
        explosion
        US seeks to send experts to China as coronavirus death toll rises to 106
        Sheriffs: Group broke into homes, stole $1M in stuff, including Dali artwork and a Jimi
        Hendrix guitar
        Video: This is why you don't park in front of a ﬁre hydrant
        FDA warns Purell to stop claiming its hand sanitizers can stop the ﬂu, Ebola
        The Tampa Bay 55 podcast is here. Listen to the ﬁrst episode!
        Attention viewers: WTSP is undergoing planned work on our tower




   FREE 10NEWS APP:




   ▶Stay In the Know! Sign up now for the Brightside Blend Newsletter




                                                                                              Sponsored Links by Taboola
            You May Like
         If You Like to Play, this City-Building
https://www.wtsp.com/article/news/local/florida-college-isolating-u…tudents-amid-measles-scare/67-dd2d27ff-9072-4a68-80ef-b248a08ef669        Page 3 of 4


                                                                                          3                                    Exhibit 328
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 312 of 389




   EXHIBIT 329
Md. Judge to Parents: Vaccinate Kids or Go to Jail                                                     6/21/20, 3:27 PM
                    Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 313 of 389

      Print          Close




 Md. Judge to Parents: Vaccinate Kids or Go to Jail
 By ,

 Published January 13, 2015

 Associated Press

 Hundreds of grumbling parents facing a threat of jail lined up at a courthouse Saturday to either prove that
 their school-age kids already had their required vaccinations or see that the youngsters submitted to the
 needle.

 The get-tough policy in the Washington suburbs of Prince George's County was one of the strongest efforts
 made by any U.S. school system to ensure its youngsters receive their required immunizations.

 Two months into the school year, school officials realized that more than 2,000 students in the county still
 didn't have the vaccinations they were supposed to have before attending class.

 So Circuit Court Judge C. Philip Nichols ordered parents in a letter to appear at the courthouse Saturday and
 either get their children vaccinated on the spot or risk up to 10 days in jail. They could also provide proof of
 vaccination or an explanation why their kids didn't have them.

 By about 8:30 a.m., the line of parents stretched outside the courthouse in the county on the east side of
 Washington.

 Many of them complained that their children already were properly immunized but the school system had
 misplaced the records. They said efforts to get the paperwork straightened out had been futile.

 "It was very intimidating," Territa Wooden of Largo said of the letter. She said she presented the paperwork at
 the courthouse Saturday and resolved the matter.

 "I could be home asleep. My son had his shots," said Veinell Dickens of Upper Marlboro, who also blamed
 errant paperwork.

 Aloma Martin of Fort Washington brought her children, Delontay and Taron, in 10th and 6th grade, for their
 hepatitis shots. She said she had been trying to get the vaccinations for more than a month, since the school
 system sent a warning letter. She had an appointment for Monday, but came to the courthouse to be safe.

 "It was very heavy handed," she said of the county's action. "From that letter, it sounded like they were going
 to start putting us in jail."

https://www.foxnews.com/story/md-judge-to-parents-vaccinate-kids-or-go-to-jail.print                          Page 1 of 3


                                                                             1               Exhibit 329
Md. Judge to Parents: Vaccinate Kids or Go to Jail                                                   6/21/20, 3:27 PM
                    Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 314 of 389
 School officials deemed the court action a success. School system spokesman John White said the number of
 children lacking vaccinations dropped from 2,300 at the time the judge sent the letter to about 1,100 Friday.
 Hundreds more were expected to be in compliance after Saturday's session.

 Officials said they did not know how many students got shots Saturday and how many merely had paperwork
 problems. It was also unclear how many claimed medical or religious exemptions to the requirement.

 White said the school system, with about 132,000 students, has been trying for two years to get parents to
 comply with state law. That law allows children to skip vaccines if they have a medical or religious
 exemption.

 Maryland, like all states, requires children to be immunized against several childhood illnesses including
 polio, mumps and measles. In recent years, it also has required that students up to high school age be
 vaccinated against hepatitis B and chicken pox.

 Nichols said nobody actually came before him Saturday, but he was there if any parent asked to see him.

 The judge noted the unhappy looks of some of the kids in line waiting for vaccinations.

 "It's cute. It looks like their parents are dragging them to church," Nichols said.

 Any children who still lack immunizations could be expelled. Their parents could then be brought up on
 truancy charges, which can result in a 10-day jail sentence for a first offense and 30 days for a second.

 Prince George's State's Attorney Glenn Ivey couldn't say Saturday whether he would prosecute parents who
 fail to comply.

 "We have to sit down with school and health services," he said. "We haven't ruled anything out. We need to
 figure out where we stand."

 Several organizations opposed to mass vaccinations demonstrated outside the courthouse. While the medical
 consensus is that vaccines are safe and effective, some people blame immunizations for a rise in autism and
 other medical problems.

 "People should have a choice" in getting their children immunized, said Charles Frohman, representing a
 physicians' group opposed to vaccines.

      Print          Close

 URL

 https://www.foxnews.com/story/md-judge-to-parents-vaccinate-kids-or-go-to-jail

          Home
          Video
          Politics
          U.S.
          Opinion
          Entertainment

https://www.foxnews.com/story/md-judge-to-parents-vaccinate-kids-or-go-to-jail.print                      Page 2 of 3


                                                                             2             Exhibit 329
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 315 of 389




   EXHIBIT 330
AJPH LAW &Case
           ETHICS
                2:20-cv-02470-WBS-JDP                                     Document 11 Filed 12/29/20 Page 316 of 389



Parental Refusal of Childhood Vaccines and
Medical Neglect Laws
Efthimios Parasidis, JD, MBioethics, and Douglas J. Opel, MD, MPH


   Objectives. To examine the relation of vaccine refusal and medical neglect under child                               reports solely based on failure to vaccinate,6
welfare laws.                                                                                                           and Michigan has an explicit policy to this
   Methods. We used the Westlaw legal database to search court opinions from 1905 to                                    effect.7 A few states codify that vaccine refusal
2016 and identiﬁed cases in which vaccine refusal was the sole or a primary reason in                                   regardless of reason,8 or solely for sincere
a neglect proceeding. We also delineated if religious or philosophical exemptions from                                  religious beliefs,9 does not constitute medical
required school immunizations were available at the time of adjudication.                                               neglect. Furthermore, even if vaccine refusal
   Results. Our search yielded 9 cases from 5 states. Most courts (7 of 9) considered                                   amounts to medical neglect, it is not clear
vaccine refusal to constitute neglect. In the 4 cases decided in jurisdictions that per-                                that this ﬁnding requires state intervention.
mitted religious exemptions, courts either found that vaccine refusal did not constitute                                Ross and Aspinwall10 contend that there
neglect or considered it neglect only in the absence of a sincere religious objection to                                should be a distinction between medical
vaccination.                                                                                                            neglect and state intervention, arguing that
   Conclusions. Some states have a legal precedent for considering parental vaccine                                     vaccine refusal constitutes the former but
refusal as medical neglect, but this is based on a small number of cases. Each state should                             does not warrant the latter. Chervenak et al.4
clarify whether, under its laws, vaccine refusal constitutes medical neglect. (Am J Public
                                                                                                                        argue that the purpose of reporting parents
                                                                                                                        who refuse childhood vaccines to CPS for
Health. 2017;107:68–71. doi:10.2105/AJPH.2016.303500)
                                                                                                                        neglect is not to provoke “highly intrusive
                                                                                                                        measures,” such as loss of custody, but to
                                                                                                                        “engage [CPS] in further efforts to persuade
P    arental refusal of childhood vaccines is
     a contentious issue in pediatrics and
public health. With increasing numbers of
                                                       result in harm to the child) constitute child
                                                       maltreatment.
                                                           Pediatric providers (and other mandatory
                                                                                                                        the parents.”(p308) Simply invoking CPS,
                                                                                                                        however, may undermine parents’ views of
                                                       reporters) have an obligation to report sus-                     providers as a trusted vaccine resource and
parents exempting their child from required
                                                       pected child abuse or neglect to CPS. CPS                        important inﬂuence on their vaccine decision-
school-entry vaccines1 and few evidence-
                                                       must determine whether a report requires an                      making. Indeed, the American Academy of
based interventions to address vaccine hesi-
                                                       investigation and, if so, whether investigation                  Pediatrics states that it “does not support the
tancy,2 pediatric providers are struggling
                                                       ﬁndings meet the relevant legal standards. A                     stringent application of medical neglect
with how to respond to parental vaccine
                                                       ﬁnding of medical neglect can trigger court                      laws when children do not receive
refusal.3 One strategy recently promoted is to
                                                       action that may result in the temporary or                       recommended immunizations.”11(p279)
treat vaccine refusal as neglect and report                                                                                 A key gap in our understanding of the
                                                       permanent loss of custody or parental
parents to child protective services (CPS) or                                                                           applicability of medical neglect to vaccine
                                                       decision-making authority.
another comparable agency.4                                                                                             refusal is an analysis of court opinions. This
                                                           Although the application of medical ne-
    Although child welfare laws vary by state,                                                                          is especially important because most states
                                                       glect to parental vaccine refusal has some
the legal concept of medical neglect has                                                                                do not deﬁne medical neglect in their
                                                       salience—a child is exposed to some potential
a common denominator. New York’s law                                                                                    statutes.12 We quantiﬁed and categorized
                                                       risk of harm by a parental act of omission—it
is paradigmatic: a neglected child is one                                                                               adjudicated neglect proceedings for vaccine
                                                       is not clear whether it is salient to CPS
whose “condition has been impaired or is               or meets the legal threshold for neglect. For                    refusal and describe their features and
in imminent danger of becoming impaired”               instance, some maintain that CPS screens out                     outcomes.
because the parent has failed “to exercise
a minimum degree of care in supplying
                                                       ABOUT THE AUTHORS
the child with adequate” health care.5                 Efthimios Parasidis is with the Moritz College of Law and the College of Public Health, The Ohio State University, Columbus.
Medical neglect is a subset of child neglect,          Douglas J. Opel is with the Department of Pediatrics, University of Washington School of Medicine, and Treuman Katz Center
                                                       for Pediatric Bioethics, Seattle Children’s Hospital, Seattle.
which refers to parental acts of omission in               Correspondence should be sent to Efthimios Parasidis, JD, MBioethics, Associate Professor of Law and Public Health, Moritz
the care of their child not exclusive to               College of Law, The Ohio State University, 55 W 12th Ave, Columbus, OH 43210 (e-mail: parasidis.1@osu.edu). Reprints can be
                                                       ordered at http://www.ajph.org by clicking the “Reprints” link.
health care. Both child neglect and child                  This article was accepted September 23, 2016.
abuse (parental acts of commission that                    doi: 10.2105/AJPH.2016.303500



68   Public Health Ethics   Peer Reviewed   Parasidis and Opel                                                                            AJPH     January 2017, Vol 107, No. 1
                                                                                   1                                                                 Exhibit 330
                  Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page AJPH
                                                                             317 ofLAW
                                                                                     389& ETHICS



 TABLE 1—Court Cases Involving Vaccine Refusal and Medical Neglect: Westlaw Legal Database, United States, 1905–2016

                                              Allegations of Neglect and Issue of          Availability of Nonmedical Exemptions at
State and Case (Year)                                    Immunization                                 Time of Adjudication                        Holding and Rationale
        a
Arkansas
  Cude v State, Supreme Court of           Parents refused smallpox vaccine for            None                                       Child deemed neglected.
    Arkansas (1964)                         religious reasons.                                                                        State law requires immunization and
                                           School refused to allow child to attend                                                     attendance at an accredited school.
                                            because child was not vaccinated.                                                         Law does not allow for a religious
                                                                                                                                       exemption.
                                                                                                                                      Parental refusal to vaccinate, when it
                                                                                                                                       prevents child from attending school,
                                                                                                                                       constitutes neglect.
  Mannis v State, Supreme Court of         Parents refused smallpox vaccine for            None                                       Child deemed neglected.
   Arkansas (1966)                          religious reasons.                                                                        State law requires immunization and
                                           Child was enrolled in parochial school at                                                   attendance at an accredited school (public
                                            their church, which did not require                                                        or private).
                                            immunization.                                                                             The parochial school is analogous to
                                                                                                                                       a private school.
                                                                                                                                      Parental refusal to vaccinate constitutes
                                                                                                                                       neglect.
District of Columbiab,c
   In re Ang.P., District of Columbia Court Mother heavily medicated because of severe Religious exemptions                           Child not deemed to be neglected.
   of Appeals (2013)                        back pain, had home health aide (7:00 AM                                                  Issues are concerning, as a whole, but they
                                            to 5:00 PM, 7 d/wk); had difﬁculty meeting                                                  are insufﬁcient to support a ﬁnding of
                                            needs of her children, ages 5 and 13 y;                                                    neglect.
                                            often failed to get 5-year-old child to                                                   Court notes that the prosecutor did not cite
                                            school on time; occasionally left children                                                 1 case, nor could the court ﬁnd 1 case, in
                                            at home without adult supervision.                                                         which a child was deemed neglected
                                           Mother failed to keep 5-year-old up-to-date                                                 because of failure to keep immunizations
                                            with immunizations.                                                                        up-to-date.
                                           Failure to immunize was not based on any
                                            speciﬁed objection to vaccinations.
Pennsylvaniab
  In re Marsh, Pennsylvania Superior       Public school refused to allow child to         None                                       Child deemed neglected.
    Court (1940)                            attend school because child had not                                                       Failure to attend school constitutes neglect.
                                            received the smallpox vaccine.                                                            Must vaccinate child so that he or she can
                                           Parents refused smallpox vaccine, although                                                  attend public, private, or parochial school
                                            the basis of the refusal is not explained in                                               or provide “other adequate and systematic
                                            the court opinion.                                                                         instruction” such as a home tutor.

New Yorkb
  In re Whitmore, Domestic Relations       Child refused entry into public school          None                                       Child deemed neglected.
   Court (1944)                             because parents refused to vaccinate child
                                            for religious reasons.

                                                                                                                                                                        Continued




January 2017, Vol 107, No. 1   AJPH                                                                           Parasidis and Opel   Peer Reviewed       Public Health Ethics     69
                                                                                       2                                                             Exhibit 330
AJPH LAW &Case
           ETHICS
                2:20-cv-02470-WBS-JDP                                             Document 11 Filed 12/29/20 Page 318 of 389



    TABLE 1—Continued

                                                    Allegations of Neglect and Issue of         Availability of Nonmedical Exemptions at
State and Case (Year)                                          Immunization                                Time of Adjudication                      Holding and Rationale
     In re Elwell, Family Court, Dutchess        Children barred entry to school because not Religious exemptions                          Children deemed neglected.
       County (1967)                              immunized with polio vaccine.                                                            Insufﬁcient evidence that the parents’
                                                 Parents claimed a religious exemption.                                                     religion precluded vaccination; rather,
                                                                                                                                            refusal to vaccinate appeared to be based
                                                                                                                                            on “personal opinions.”
                                                                                                                                           Religious exemption to vaccination does not
                                                                                                                                            apply.
                                                                                                                                           Failure to vaccinate, which precludes
                                                                                                                                            children from attending school,
                                                                                                                                            constitutes neglect.
     In re Maria R., New York Family Court       Parents failed to vaccinate child.             Religious exemptions                       Child not deemed to be neglected.
       (1975)                                    Parents claimed vaccination violates their                                                Religious exemption to vaccination
                                                  religious beliefs.                                                                        permitted because parents maintain
                                                                                                                                            sincere religious belief.
                                                                                                                                           Formal church membership is not required.
     Matter of Christine M., Family Court,       Parents failed to vaccinate child with         Religious exemptions                       Child deemed neglected.
      Kings County (1992)                         measles vaccine during a measles outbreak                                                In the midst of conﬁrmed outbreak or
                                                  in New York City.                                                                         epidemic, failure to vaccinate constitutes
                                                 Child admitted to hospital after she                                                       neglect unless there is a sincere religious
                                                  accidentally ingested rat poison, at which                                                objection to vaccination.
                                                  point doctors recommended that child be                                                  Court does not ﬁnd father’s religious
                                                  given measles vaccine.                                                                    objections to be sincere.
                                                 Father opposed vaccine on religious                                                       Because outbreak subsided at the time of
                                                  grounds.                                                                                  the court’s decision, however, court
                                                                                                                                            declines to use its discretionary power to
                                                                                                                                            order inoculation.
                                                                                                                                           Child remains with parents.
West Virginiad
  Underwood v West Virginia Department The mother indicated that she did not keep None                                                     Child deemed neglected.
      of Health and Human Services et al, US      her child’s immunizations current because                                                The mother’s admission is sufﬁcient, and
      District Court for the Southern District    she had an outstanding bill with the                                                      the state did not have to independently
      of West Virginia (2013)                     pediatrician, and the ofﬁce refused to see                                                prove that failure to vaccinate constitutes
                                                  her child until the bill was paid.                                                        medical neglect.
                                                 During a hearing before a state court judge,                                              The court did not evaluate whether failure
                                                  the mother admitted that failure to                                                       to vaccinate constitutes medical neglect
                                                  vaccinate constitutes medical neglect.                                                    under West Virginia law.
                                                 The state used that admission as the sole
                                                  basis for a charge of neglect.
                                                 Mother now alleges that the state did not
                                                  prove that failure to vaccinate constitutes
                                                  medical neglect.
a
  Arkansas now permits religious and philosophical exemptions.
b
  Currently, District of Columbia, Pennsylvania, and New York permit religious exemptions.
c
 Because the District of Columbia maintains its own judicial district and has its own legal code, we considered it a state for purposes of this analysis.
d
  Currently, West Virginia does not permit religious or philosophical exemptions.



METHODS                                                          state or federal court opinions from 1905 to                year that the Supreme Court held in Jacobson v
   We searched the Westlaw legal database                        2016 where vaccine refusal was the sole or                  Massachusetts (197 U.S. 11 [1905]) that a state’s
for the terms immuniz*, inoculat*, or vaccin*                    a primary reason for a neglect proceeding. We               police power includes the ability to issue
and abuse*, neglect*, or medical neglect to identify             chose this time frame because 1905 was the                  vaccine mandates.


70     Public Health Ethics     Peer Reviewed       Parasidis and Opel                                                                        AJPH     January 2017, Vol 107, No. 1
                                                                                           3                                                             Exhibit 330
                 Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page AJPH
                                                                            319 ofLAW
                                                                                    389& ETHICS


    We deﬁned primary reason to include any case        District of Columbia allow religious ex-                      version. E. Parasidis and 5 research assistants conducted the
                                                                                                                      searches.
(involving more than 1 alleged reason for child         emptions, and 18 also allow philosophical
neglect or abuse) in which the court provided           exemptions (California and Mississippi also do                ACKNOWLEDGMENTS
a legal analysis of vaccine refusal in the context of   not allow nonmedical exemptions). There-                      The authors are supported by the Greenwall Faculty
medical neglect. We also delineated if non-             fore, the 4 cases that were adjudicated in                    Scholars Program in Bioethics.
                                                                                                                         For their outstanding research assistance, the authors
medical (religious or philosophical) exemptions         jurisdictions that allowed religious exemp-                   thank Mary Bockstahler, Kolton Bodnovich, Kelly Fla-
from required school immunizations were                 tions are perhaps more germane. The courts                    nagan, Abigail Woods, and Cameron Wright; at the time of
available at the time of adjudication.                  in these 4 cases either found that vaccine                    their work, each was a student at the Moritz College of
                                                                                                                      Law, The Ohio State University.
                                                        refusal did not constitute neglect or consid-
                                                        ered vaccine refusal to be neglect only in the                HUMAN PARTICIPANT PROTECTION
                                                        absence of a sincere religious belief.                        This project did not require institutional review board
                                                                                                                      approval because the study did not involve human
RESULTS                                                     Second, only 1 of the cases was adjudicated               participants.
    Our search yielded 9 cases adjudicated in 5         in the last 20 years (District of Columbia,
states from 1940 to 2013 (Table 1). Of these, 5         2013). The reasons for this paucity amid a rise               REFERENCES
                                                                                                                      1. Omer SB, Richards JL, Ward M, Bednarczyk RA.
cases were decided in states that, at the time,         in vaccine hesitancy are unclear. Some states                 Vaccination policies and rates of exemption from
did not permit nonmedical exemptions. All 5             limit public access to court records or                       immunization, 2005-2011. N Engl J Med. 2012;367:
found that failure to vaccinate constituted             proceedings regarding child abuse or neglect,                 1170–1171.
neglect, but 1 case (West Virginia) was based           and additional vaccine refusal cases may be                   2. Sadaf A, Richards JL, Glanz J, Salmon DA, Omer SB. A
                                                                                                                      systematic review of interventions for reducing parental
solely on a parent’s concession that vaccine            unpublished, unreported, or not captured by                   vaccine refusal and vaccine hesitancy. Vaccine. 2013;31:
refusal constituted neglect.                            the Westlaw database or our searches. Pedi-                   4293–4304.
    The 4 remaining cases were adjudicated in 2         atric providers (or other mandatory reporters)                3. Fierman AH. Voices from the ﬁeld: controversies in
jurisdictions (New York and the District of             also may not report vaccine refusal to CPS                    vaccine mandates. Curr Probl Pediatr Adolesc Health Care.
                                                                                                                      2010;40(3):59.
Columbia) that permitted religious exemptions.          because they do not—or do not think CPS
                                                                                                                      4. Chervenak FA, McCullough LB, Brent RL. Pro-
A 2013 District of Columbia court held that             will—consider it neglect. Similarly, CPS may
                                                                                                                      fessional responsibility and early childhood vaccination.
failure to vaccinate did not constitute neglect,        not be investigating the reports. Although                    J Pediatr. 2016;169:305–309.
regardless of whether the refusal was based on          these factors are more likely to explain the                  5. New York Family Ct Act §1012(f).
a sincere religious belief. In the 3 New York           situation in states that have explicitly indicated            6. DePasquale S. Childhood immunizations and the role
cases, parents opposed vaccination on religious         that vaccine refusal does not constitute ne-                  of a county department of social services. Juvenile Law Bull.
grounds, and the sincerity of their beliefs was         glect,7–9 most states have not provided such                  January 2015; No. 2015/01.
determinative. The courts did not ﬁnd the               guidance. Additional studies on the practices                 7. Michigan Department of Health & Human Services.
                                                                                                                      Children’s Protective Services. Mandated Reporters’
parents’ religious beliefs to be sincere in the         and rationales of pediatric providers, other                  Resource Guide. 2016. Available at: http://www.
1967 and 1992 cases and, therefore, determined          mandatory reporters, and CPS caseworkers                      michigan.gov/documents/dhs/Pub-112_179456_7.pdf.
that the children were neglected; in the 1975           regarding this issue would be elucidatory.                    Accessed October 4, 2016.
case, the court found the parents’ beliefs sincere                                                                    8. Oregon Administrative Rule 413-015-1000(3)(d)(B).
                                                                                                                      The CPS Assessment Dispositions. 2016; Colorado
and the child not neglected. In addition, the                                                                         Revised Statutes Annotated, §25-4-2403 §7 (2016).
1992 case involved a parent’s refusal of the                                                                          9. Illinois Compiled Statutes Annotated. ch 750, Act 50/1,
measles vaccine during a measles epidemic.              PUBLIC HEALTH IMPLICATIONS                                    §1(Q), 2016.
Although the court determined that this refusal            This study has several public health im-                   10. Ross LF, Aspinwall TJ. Religious exemptions to the
constituted neglect, it ruled that it would not         plications. First, because so few courts have
                                                                                                                      immunization statutes: balancing public health and
                                                                                                                      religious freedom. J Law Med Ethics. 1997;25:202–209.
force vaccination because the epidemic had              addressed whether vaccine refusal constitutes
subsided at the time of adjudication.                                                                                 11. Religious objections to medical care. American
                                                        medical neglect, invoking child welfare laws                  Academy of Pediatrics Committee on Bioethics. Pediatrics.
                                                        to improve compliance with vaccine rec-                       1997;99(2):279–281.
                                                        ommendations deserves caution. Second, in                     12. State Child Welfare Policy Database. Medical neglect
                                                                                                                      speciﬁcally deﬁned in statute. 2010. Available at: http://
                                                        the absence of a clear statutory mandate, state
DISCUSSION                                              public health ofﬁcials should issue guidance
                                                                                                                      www.childwelfarepolicy.org/maps/single?id=144.
                                                                                                                      Accessed August 18, 2016.
    In our analysis, we found that most courts          for providers and CPS as to whether vaccine
(7 of 9) considered vaccine refusal to con-             refusal constitutes medical neglect. Finally, state
stitute neglect. However, a few caveats de-             lawmakers should debate whether vaccine re-
serve mention. First, of the 7 cases in which           fusal constitutes medical neglect and incorporate
vaccine refusal was considered neglect, 5 were          their conclusions into state statutes.
adjudicated in jurisdictions at a time when
nonmedical exemptions were not permitted.               CONTRIBUTORS
Today, nonmedical exemptions are allowed                Both authors contributed substantially to the conceptu-
                                                        alization, design, and analysis of the study; made all ﬁnal
in all but 1 of the jurisdictions in our sample         decisions regarding case categorization and case analysis;
(West Virginia). Nationally, 47 states and the          drafted and revised the article; and approved the ﬁnal



January 2017, Vol 107, No. 1   AJPH                                                                         Parasidis and Opel   Peer Reviewed       Public Health Ethics       71
                                                                                   4                                                               Exhibit 330
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 320 of 389




   EXHIBIT 331
Tech platforms must move against the anti-vaxxers now - The Washington Post                                   6/21/20, 3:35 PM
                   Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 321 of 389




                                                            Democracy Dies in Darkness



               Tech platforms must move against the anti-
               vaxxers now
                   By Molly Roberts

               May 23, 2019 at 6:01 a.m. PDT


               Vaccines don’t kill, but insisting otherwise can. Facebook, Google and
               Twitter know that — which is why, as measles outbreaks send children
               to intensive-care units across the country, they have all decided to do
               something about it.


               “Do something!” is exactly what people around the world have been
               saying to social media sites that, until recently, refused to accept
               responsibility for what happened on their platforms. That attitude is
               changing, but what “something” means is still up in the air. Do what,
               exactly, to whom? And will it help?




https://www.washingtonpost.com/opinions/2019/05/23/tech-platforms-must-move-against-anti-vaxxers-now/             Page 1 of 10


                                                                              1                         Exhibit 331
Tech platforms must move against the anti-vaxxers now - The Washington Post                                   6/21/20, 3:35 PM
                   Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 322 of 389
               The most prominent platforms already ban hate speech and incitements
               to violence, at least in theory. They remain more reluctant, however, to
               remove or limit falsehoods. They’re not the arbiters of truth, they say,
               and they have always looked to free speech as a lodestar. Policies differ
               from platform to platform. But firms should take aggressive action when
               there’s a high likelihood of real-world harm.




                                                                              AD




               It’s not a perfect metric. Neither is anything else. Even amid the
               messiness, though, agitating against life-saving inoculations falls cleanly
               on the wrong side of the line. Health officials studying the resurgence of
               a disease that was supposed to have been eliminated in this country
               almost two decades ago have made it clear: The outbreak of
               misinformation online is facilitating literal outbreaks of disease.




https://www.washingtonpost.com/opinions/2019/05/23/tech-platforms-must-move-against-anti-vaxxers-now/             Page 2 of 10


                                                                              2                         Exhibit 331
Tech platforms must move against the anti-vaxxers now - The Washington Post                                   6/21/20, 3:35 PM
                   Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 323 of 389
               Companies apparently agree — to a point. Platforms could remove all
               anti-vax material, but so far they won’t, citing either squeamishness
               about policing belief or a desire not to stop parents from having
               conversations about so personal a decision. They could remove people,
               pages or groups that systematically promote anti-vax material, but they
               won’t do that, either. That leaves seeking to limit the reach of false
               messages on their platforms without banning them altogether.


               Facebook has announced it is down-ranking anti-vaxxer groups and
               pages in users’ news feeds and in searches, as well as cutting them out
               entirely from recommendations and predictions and getting rid of their
               advertisements. Its sister company Instagram has blocked hashtags
               such as #vaccinescauseautism or #vaccineskill.




                                                                              AD




https://www.washingtonpost.com/opinions/2019/05/23/tech-platforms-must-move-against-anti-vaxxers-now/             Page 3 of 10


                                                                              3                         Exhibit 331
Tech platforms must move against the anti-vaxxers now - The Washington Post                                   6/21/20, 3:35 PM
                   Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 324 of 389
               YouTube, which is owned by Google, has stopped anti-vaccination
               channels from running ads, and says hoaxes will appear less often in its
               “up next” module. When viewers do watch those videos, they’ll also see
               “information panels” with corrective context. Twitter has created a tool
               that pulls up a handy link to a government website offering facts about
               vaccination for anyone who searches for the subject, and it won’t auto-
               suggest terms that tend to lure people toward the inaccurate.


               The remedies that focus on searches seek to fill what’s known as a “data
               void” — a sort of digital black hole that sucks curious consumers into the
               realm of the factless. If you search “did the Holocaust happen,” for
               example, you may be more likely to find sources that say it did not,
               because they’re the ones bothering to weigh in on what everyone else
               feels is settled fact. Vaccines, similarly, are settled science.


               But these approaches can fall short. Search “#vaccines” on Instagram,
               leaving the whole “cause autism” or “kill” thing out, and the first
               accounts to show up are conspiratorial, with names such as
               “vaccines_uncovered” and “vaccines_revealed.” Believe it or not, they
               aren’t dedicated to touting the benefits of polio shots. Results on
               Facebook land users in similarly treacherous territory: “The Truth
               About Vaccines Docu-Series,” for example, is followed closely by
               “Tongue Ties, Autism, MTHFR, Vaccine, Leaky Gut — What’s the
               connection?” None, really, but these pages will tell you otherwise.




https://www.washingtonpost.com/opinions/2019/05/23/tech-platforms-must-move-against-anti-vaxxers-now/             Page 4 of 10


                                                                              4                         Exhibit 331
Tech platforms must move against the anti-vaxxers now - The Washington Post                                   6/21/20, 3:35 PM
                   Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 325 of 389



                                                                              AD




               You can’t fill a data void with more emptiness, so approaches that don’t
               also surface enough authoritative sources to replace the junk have a fatal
               flaw. Twitter’s pop-ups help solve that half of the problem by linking to
               a government site, but the platform leaves alone the anti-vax content
               that appears right below. YouTube’s model, which seems to prioritize
               mostly verified videos from channels such as the Mayo Clinic and the
               Centers for Disease Control and Prevention, does a better job.


               Even if platforms try to push down trustworthy sources and prop up
               reliable ones, algorithms miss things. They’re even more likely to miss
               when their targets dodge. The anti-vaccine community, which prefers
               the term “vaccine hesitant,” is no stranger to language games. Shifting
               rhetoric to talk about “doubts” or the need for parents to “decide” for
               themselves can skirt automatic filters. Hoaxers can also avoid policies
               about what counts as a lie, leaving the humans who set the rules
               flummoxed over where they should draw their lines.




https://www.washingtonpost.com/opinions/2019/05/23/tech-platforms-must-move-against-anti-vaxxers-now/             Page 5 of 10


                                                                              5                         Exhibit 331
Tech platforms must move against the anti-vaxxers now - The Washington Post                                   6/21/20, 3:35 PM
                   Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 326 of 389
               Maybe some combination of strategies, over time, will spare some
               children the misery of measles or tetanus or whooping cough. Or maybe
               platforms will eventually have to supplement all that reach-limiting with
               some speech-limiting, too, at least for the most dangerous actors, many
               of whom prey on vulnerable communities. Maybe the answer is more
               fundamental, and sites will have to alter the incentives, from
               engagement algorithms to likes to follower counts, that reward
               extremism and sensationalism. Maybe, and it’s likely, they will have to
               do all these things at once.




                                                                              AD




https://www.washingtonpost.com/opinions/2019/05/23/tech-platforms-must-move-against-anti-vaxxers-now/             Page 6 of 10


                                                                              6                         Exhibit 331
Tech platforms must move against the anti-vaxxers now - The Washington Post                                   6/21/20, 3:35 PM
                   Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 327 of 389
               The Internet didn’t create vaccine denialism, just as it didn’t create the
               other maladies platforms are now being asked to moderate away. It did,
               however, help the hoax go viral. The Web was meant to empower
               everyone, and now those who oversee it are trying to — have to — take
               some of that power away. Doing something isn’t as easy as it sounds, but
               controlling this outbreak can at least offer lessons about how to handle
               the next one.


               Read more:


               Juliette Kayyem: Anti-vaxxers are dangerous. Make them face isolation,
               fines, arrests.


               The Post’s View: As if bots weren’t bad enough already, now they’re
               anti-vaccine


               The Post’s View: Measles isn’t the problem. People are.




                                                                              AD




https://www.washingtonpost.com/opinions/2019/05/23/tech-platforms-must-move-against-anti-vaxxers-now/             Page 7 of 10


                                                                              7                         Exhibit 331
Tech platforms must move against the anti-vaxxers now - The Washington Post                                   6/21/20, 3:35 PM
                   Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 328 of 389
               The Post’s View: There is no excuse for the needless revival of measles
               outbreaks


               Letter: I’ve had measles. You don’t want it.




               Molly Roberts
               Molly Roberts writes about technology and society for The Post's Opinions
               section. Follow




https://www.washingtonpost.com/opinions/2019/05/23/tech-platforms-must-move-against-anti-vaxxers-now/             Page 8 of 10


                                                                              8                         Exhibit 331
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 329 of 389




   EXHIBIT 332
                     Casehttps://nyti.ms/2Nrvei0
                           2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 330 of 389




Pinterest Restricts Vaccine Search Results to Curb Spread of
Misinformation
By Christina Caron

Feb. 23, 2019


Pinterest, a digital platform popular with parents, took an unusual step to crack down on the proliferation of anti-vaccination
propaganda: It purposefully hobbled its search box.

Type “vaccine” into its search bar and nothing pops up. “Vaccination” or “anti-vax”? Also nothing.

Pinterest, which allows people to save pictures on virtual pinboards, is often used to find recipes for picky toddlers, baby
shower décor or fashion trends, but it has also become a platform for anti-vaccination activists who spread misinformation on
social media.

It is an especially effective way to reach parents: 80 percent of mothers and 38 percent of fathers in the United States are on
Pinterest, according to 2017 data from comScore. The company has more than 250 million monthly active users and is
expected to go public this year.

Other platforms like Facebook and YouTube have also been infiltrated with misinformation about vaccines, and are taking
steps to combat it. One of YouTube’s policies is to demonetize anti-vaccine videos.

But only Pinterest, as first reported by The Wall Street Journal, has chosen to banish results associated with certain vaccine-
related searches, regardless of whether the results might have been reputable.

“Right now, blocking results in search is a temporary solution to prevent people from encountering harmful misinformation,”
said Jamie Favazza, a spokeswoman. The company said it was working with experts to develop a more tailored long-term
approach.

The changes, which were not publicly announced, started in September and October.

Opposition to vaccinations can be traced to the introduction of the first vaccine in the 18th century. Over time most people
accepted vaccines, and diseases that could be prevented by them declined. They declined so much, in fact, that the success of
vaccines may have muted the dangers associated with those diseases.

The World Health Organization identified “vaccine hesitancy” as one of this year’s 10 notable threats to global health.

“I think this is stunning,” said Dr. Gregory A. Poland, director of the Mayo Clinic’s Vaccine Research Group in Rochester,
Minn. “It shows the magnitude of the problem.”

Despite clear evidence that vaccines are effective and safe, some people still choose not to get vaccinated or to vaccinate
their children, which has contributed to a surge in measles cases worldwide. In the United States, there have been five
measles outbreaks this year and at least 127 individual cases.

One or two in 1,000 children who contract this highly contagious disease will die. Last year, measles killed 72 adults and
children in the European region, where measles has reached its highest levels in two decades. While measles deaths are rare
in developed countries, the illness can have severe lasting consequences, such as vision loss.



                                                               1                                       Exhibit 332
There are several reasons for vaccine hesitancy: worries about side effects, cost, moral or religious objections, fears about a
               Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 331 of 389
debunked link to autism and lack of knowledge about immunizations.

“We’re just seeing all sorts of misinformation flying around on social media,” said Arthur L. Caplan, head of the Division of
Medical Ethics at the New York University School of Medicine, who has been writing about vaccine ethics and policy for 25
years.

“Fake news. Fake science,” he said on Friday. “Everybody’s an expert.”

Last week, Representative Adam B. Schiff of California, a Democrat and the chairman of the House Intelligence Committee,
wrote a letter to Mark Zuckerberg, the chief executive of Facebook, asking what steps the company was taking to prevent
anti-vaccine information from being recommended to users. He sent a similar letter to Sundar Pichai, the chief executive of
Google, which owns YouTube.

YouTube said on Thursday that it started surfacing more authoritative content in late 2017 for people searching for
vaccination-related topics, and that its algorithmic changes would become more accurate over time.

YouTube also said it does not permit anti-vaccine videos to show ads.

“We have strict policies that govern what videos we allow ads to appear on, and videos that promote anti-vaccination content
are a violation of those policies,” a YouTube spokeswoman said on Friday. “We enforce these policies vigorously, and if we find
a video that violates them we immediately take action and remove ads.”

An analysis by The Daily Beast of seven Facebook pages that promote anti-vaccine posts found that the pages had bought a
combined 147 Facebook ads that had been viewed millions of times. Most of them targeted women over the age of 25, it
reported.

“We’ve taken steps to reduce the distribution of health-related misinformation on Facebook, but we know we have more to
do,” Andrea Vallone, a Facebook spokeswoman, said in a statement. “We’re currently working on additional changes that
we’ll be announcing soon.”

The company said it was considering reducing or removing this type of content from recommendations and demoting it in
search results.

Dr. Poland, an internist who has spent 35 years in the vaccine field, said he often encountered patients who relied on social
media when researching health questions.

“I will explain to a patient in detail the answer to their question and they’ll look at me and say, ‘Yeah, but I saw on Facebook
that …’” he said, his voice trailing off. “You just want to tear your hair out.”

Twitter said that it had no specific policy to stem the spread of misinformation about vaccines but that its real-time nature
was a “powerful antidote.”

“We, as a company, should not be the arbiter of truth,” Katie Rosborough, a Twitter spokeswoman, said in a statement on
Friday, adding that the company was working to surface the highest-quality and most relevant content first.

For all of these companies, containing the spread of misinformation, particularly about something as emotionally charged as
vaccines, will be a lasting challenge as they balance fears about censorship with the need to promote useful content, experts
said.

“It’s a mess that I don’t see easily solved,” Dr. Poland said.




                                                                 2                                      Exhibit 332
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 332 of 389




   EXHIBIT 333
                 Case 2:20-cv-02470-WBS-JDP     Document 11 Filed 12/29/20 Page 333 of 389
                                        Morbidity and Mortality Weekly Report



     Vaccination Coverage by Age 24 Months Among Children Born in 2015
   and 2016 — National Immunization Survey-Child, United States, 2016–2018
 Holly A. Hill, MD, PhD1; James A. Singleton, PhD1; David Yankey, PhD1; Laurie D. Elam-Evans, PhD1; S. Cassandra Pingali, MPH, MS1; Yoonjae Kang, MPH1



   The Advisory Committee on Immunization Practices (ACIP)                                  Respondents are asked to provide contact information for all
recommends that children be vaccinated against 14 potentially                               providers who administered vaccines to their children. With
serious illnesses during the first 24 months of life (1). CDC                               parental consent, a survey is mailed to each identified provider,
used data from the National Immunization Survey-Child                                       requesting the child’s vaccination history. Multiple responses
(NIS-Child) to assess vaccination coverage with the recom-                                  for an individual child are synthesized into a comprehensive
mended number of doses of each vaccine at the national,                                     vaccination history which is used to estimate vaccination
state, territorial, and selected local levels* among children born                          coverage. To estimate coverage for the 25,059 children with
in 2015 and 2016. Coverage by age 24 months was at least                                    adequate provider data§ born in 2015 and 2016, NIS-Child
90% nationally for ≥3 doses of poliovirus vaccine, ≥1 dose                                  data from 2016–2018 were combined; for survey year 2018,
of measles, mumps, and rubella vaccine (MMR), ≥3 doses of                                   the Council of American Survey Research Organizations’
hepatitis B vaccine (HepB), and ≥1 dose of varicella vaccine,                               response rate was 24.6%, and 54.0% of children with house-
although MMR coverage was <90% in 20 states. Children were                                  hold interviews had adequate provider data.¶ With this report,
least likely to be up to date by age 24 months with ≥2 doses                                CDC has transitioned to reporting NIS-Child data by birth
of influenza vaccine (56.6%). Only 1.3% of children born in                                 year rather than survey year. Vaccination coverage by age
2015 and 2016 had received no vaccinations by the second                                    24 months was estimated using Kaplan-Meier (time to event)
birthday. Coverage was lower for uninsured children and for                                 analysis to account for children who were aged <24 months on
children insured by Medicaid than for those with private                                    the date vaccination status was assessed. Coverage with ≥2 doses
health insurance. Vaccination coverage can be increased by                                  of hepatitis A vaccine (HepA) was assessed at 35 months (the
improving access to vaccine providers and eliminating missed                                maximum age included in the survey), because the second dose
opportunities to vaccinate children during health care visits.                              of HepA can be administered as late as age 41 months under the
Increased use of local vaccination coverage data is needed to                               current schedule. Previous NIS-Child weighting methods were
identify communities at higher risk for outbreaks of measles                                modified to optimize estimation by birth year and to reflect
and other vaccine-preventable diseases.                                                     the shift from a dual landline and cellular telephone sample
   The NIS-Child is a random-digit–dialed telephone survey†                                 frame to an exclusively cellular telephone sampling frame in
of parents or guardians of children aged 19–35 months.                                      2018.** Differences in coverage estimates were evaluated using

* Estimates for states, selected local areas, and the territory of Guam are available        § Children with at least one vaccination reported by a provider and those who
  online at https://www.cdc.gov/vaccines/imz-managers/coverage/childvaxview/                   had received no vaccinations were considered to have adequate provider data.
  data-reports/index.html. Certain local areas that receive federal Section 317                “No vaccinations” indicates that the vaccination status is known because the
  immunization funds are sampled separately and included in the NIS-Child                      parent indicated there were no vaccinations and the providers returned no
  sample every year (Chicago, Illinois; New York, New York; Philadelphia County,               immunization history forms or returned them indicating that no vaccinations
  Pennsylvania; Bexar County, Texas; and Houston, Texas). Other local areas in                 had been given.
  Texas have been sampled in some survey years and not others, including El Paso             ¶ The Council of American Survey Research Organizations (CASRO) household
  County (survey years 2014–2017); Dallas County (survey years 2016 and                        response rate is calculated as the product of the resolution rate (percentage of
  2017); Hildago County (survey years 2015 and 2018); Tarrant County (survey                   the total telephone numbers called that were classified as nonworking,
  year 2018); and Travis County (survey year 2017). The NIS-Child was also                     nonresidential, or residential), screening completion rate (percentage of known
  conducted in Guam, Puerto Rico, and U.S. Virgin Islands; however, data                       households that were successfully screened for the presence of age-eligible
  collection in Puerto Rico and U.S. Virgin Islands was suspended during 2017                  children), and the interview completion rate (percentage of households with
  because of the severity of the hurricane season and did not occur at all in 2018,            one or more age-eligible children that completed the household survey). The
  resulting in insufficient data for estimation of vaccination coverage by 24 months           CASRO household response rate is equivalent to the American Association
  among children born during 2015–2016. National estimates in this report                      for Public Opinion Research type 3 response rate http://www.aapor.org/
  exclude all territories.                                                                     AAPOR_Main/media/publications/Standard-Definitions20169theditionfinal.
† NIS-Child used a landline-only sampling frame from 1995 through 2010.                        pdf. For CASRO response rates and the proportions of children with household
  From 2011 through 2017, the survey was conducted using a dual-frame design,                  interviews that had adequate provider data for survey years 2013–2017, see:
  with both cellular and landline sampling frames included. In 2018, the NIS-                  https://www.cdc.gov/vaccines/imz-managers/nis/downloads/NIS-PUF17-
  Child returned to a single-frame design, with all interviews conducted by                    DUG.pdf, (Appendix G).
  cellular telephone.                                                                       ** https://www.cdc.gov/vaccines/imz-managers/coverage/childvaxview/pubs-
                                                                                               presentations/NIS-child-vac-coverage-estimates-2014-2018.html.




US Department of Health and Human Services/Centers for Disease Control and Prevention                    MMWR / October 18, 2019 / Vol. 68 / No. 41                       913

                                                                                        1                                                       Exhibit 333
                 Case 2:20-cv-02470-WBS-JDP     Document 11 Filed 12/29/20 Page 334 of 389
                                        Morbidity and Mortality Weekly Report



t-tests on weighted data; p-values of <0.05 were considered
                                                                                          Summary
statistically significant. Analyses were performed using SAS
                                                                                          What is already known about this topic?
(version 9.4; SAS institute) and SUDAAN (version 11.0.1;
Research Triangle Institute). No evidence for a change in sur-                            The Advisory Committee on Immunization Practices recom-
                                                                                          mends that children be vaccinated against 14 potentially
vey accuracy from the 2017 to 2018 survey year was detected                               serious illnesses before age 24 months.
(https://www.cdc.gov/vaccines/imz-managers/coverage/child-
                                                                                          What is added by this report?
vaxview/pubs-presentations/NIS-child-vac-coverage-estimates-
                                                                                          Among children born in 2015 and 2016, coverage was high and
2014-2018-tables.html#supp-table-01) (2).
                                                                                          stable for most vaccines. There were sociodemographic
                                                                                          disparities in coverage, especially by health insurance status. The
National Vaccination Coverage                                                             proportion of completely unvaccinated children remained small.
  Coverage by age 24 months was ≥90% for ≥3 doses of polio-                               What are the implications for public health practice?
virus vaccine (92.7%), ≥1 dose of MMR (90.4%), ≥3 doses                                   Coverage can be improved with increased access to providers
of HepB (91.0%), and ≥1 dose of varicella vaccine (90.0%)                                 and health insurance, administration of all recommended
(Table 1). Compared with estimates for children born in 2013                              vaccines during office visits, and more effective patient education
and 2014, coverage for children born during 2015–2016                                     about vaccine safety and efficacy. Actionable local level data are a
increased for the HepB birth dose (3.2 percentage points),                                priority for creating targeted interventions to prevent outbreaks
                                                                                          of measles and other vaccine-preventable diseases.
≥1 dose of HepA (1.5 percentage points), and ≥2 doses of
influenza vaccine (3.6 percentage points). Coverage with
≥2 HepA doses by age 35 months increased from 74.0% for                                 than those seen with health insurance status. Coverage varied
children born during 2013–2014 to 76.6% for children born                               widely by state/local area for many vaccines (Supplementary
during 2015–2016. Children were least likely to be up to date                           Table 3, https://stacks.cdc.gov/view/cdc/81683). Coverage
by age 24 months with ≥2 doses of influenza vaccine (56.6%)                             with ≥1 dose of MMR was <90% in 20 states; only six states
and the combined 7-vaccine series†† (68.5%).                                            had coverage of 94% or higher (Figure).

Vaccination Coverage by Selected Characteristics                                        Trends in Vaccination Coverage
and Geographic Location                                                                   Vaccination coverage was stable by single birth year from 2011
   For most of the vaccines assessed, uninsured children, and                           through 2016 (https://www.cdc.gov/vaccines/imz-managers/
children with Medicaid or other nonprivate insurance, had lower                         coverage/childvaxview/pubs-presentations/NIS-child-vac-
coverage than did privately insured children (Table 2). Compared                        coverage-estimates-2014-2018-tables.html#supp-figure-01),
with privately insured children, coverage disparities were largest                      except for an increase in ≥2 doses of HepA by age 35 months
among uninsured children, ranging from 7.8 percentage points                            from 71.1% (2011) to 76.6% (2016). The proportion of
for the HepB birth dose to 33.8 percentage points for ≥2 doses                          children that received no vaccinations by age 24 months
of influenza vaccine. The proportion of children who received no                        increased slightly across birth years 2011 through 2016, with
vaccinations was higher among uninsured children (7.4%) than                            an estimated change per year of 0.09 percentage points (https://
among those with private insurance (0.8%). Disparities were                             www.cdc.gov/vaccines/imz-managers/coverage/childvaxview/
also observed for race/ethnicity (Supplementary Table 1, https://                       pubs-presentations/NIS-child-vac-coverage-estimates-2014-
stacks.cdc.gov/view/cdc/81681), poverty level (Supplementary                            2018-tables.html#supp-figure-02). Only 1.3% of children
Table 2, https://stacks.cdc.gov/view/cdc/81682), and met-                               born in 2015 and 2016 received no vaccinations (Table 1).
ropolitan statistical area§§ (MSA) (Supplementary Table 2,
https://stacks.cdc.gov/view/cdc/81682) but tended to be smaller                         Discussion
                                                                                          Vaccination coverage by the second birthday among children
†† The combined 7-vaccine series (4:3:1:3*:3:1:4) includes ≥4 doses of diphtheria       born during 2015–2016 remained high, with small increases
   and tetanus toxoids and acellular pertussis vaccine; ≥3 doses of poliovirus
   vaccine; ≥1 dose of measles-containing vaccine; ≥3 or ≥4 doses (depending            in coverage with hepatitis A and B and influenza vaccines; only
   upon product type) of Haemophilus influenzae type b conjugate vaccine;               1.3% of children received no vaccinations. However, several
   ≥3 doses of hepatitis B vaccine; ≥1 dose of varicella vaccine; and ≥4 doses of       opportunities for improvement were apparent. Coverage was
   pneumococcal conjugate vaccine.
§§ MSA status was determined based on household reported city and county of             lower for children without private health insurance, especially
   residence and was grouped into three categories: MSA principal city, MSA             those with no insurance, as well as those living below the pov-
   nonprincipal city, and non-MSA. MSAs and principal cities were as defined
   by the U.S. Census Bureau (https://www.census.gov/programs-surveys/metro-
                                                                                        erty level and in more rural areas. Vaccination coverage also
   micro.html). Non-MSA areas include urban populations not located within              varied by state, with 20 states having MMR coverage <90%.
   an MSA as well as completely rural areas.



914               MMWR / October 18, 2019 / Vol. 68 / No. 41                US Department of Health and Human Services/Centers for Disease Control and Prevention

                                                                                    2                                                Exhibit 333
                Case 2:20-cv-02470-WBS-JDP     Document 11 Filed 12/29/20 Page 335 of 389
                                       Morbidity and Mortality Weekly Report



TABLE 1. Estimated vaccination coverage by age 24 months* among children born during 2013–2016 for selected vaccines and doses —
National Immunization Survey-Child, United States, 2014–2018
                                                                                                   % (95% CI)
                                                                             Birth years†
                                                                                                                                           Difference
Vaccine/Dose                                             2013–2014                                 2015–2016                       (2013–2014) to (2015–2016)
DTaP§
≥3 doses                                             93.6 (93.0 to 94.2)                        93.8 (93.1 to 94.5)                          0.2 (-0.7 to 1.1)
≥4 doses                                             80.6 (79.7 to 81.6)                        80.3 (79.0 to 81.5)                         -0.4 (-1.9 to 1.2)
Poliovirus (≥3 doses)                                91.7 (91.0 to 92.4)                        92.7 (92.0 to 93.4)                           1.0 (0.0 to 2.0)
MMR (≥1 dose)¶                                       90.0 (89.3 to 90.7)                        90.4 (89.5 to 91.2)                          0.3 (-0.8 to 1.5)
Hib**
Primary series                                       92.7 (92.1 to 93.3)                        92.7 (91.8 to 93.5)                          0.0 (-1.1 to 1.0)
Full series                                          80.2 (79.3 to 81.1)                        79.6 (78.3 to 80.9)                         -0.6 (-2.1 to 1.0)
HepB
Birth dose††                                         71.8 (70.7 to 72.8)                        75.0 (73.7 to 76.2)                          3.2 (1.6 to 4.9)§§
≥3 doses                                             90.9 (90.2 to 91.6)                        91.0 (90.2 to 91.9)                         0.1 (-1.0 to 1.2)
Varicella (≥1 dose)¶                                 89.3 (88.6 to 90.1)                        90.0 (89.1 to 90.9)                         0.7 (-0.5 to 1.8)
PCV
≥3 doses                                             91.9 (91.2 to 92.5)                        92.0 (91.1 to 92.8)                          0.1 (-1.0 to 1.2)
≥4 doses                                             81.5 (80.6 to 82.4)                        81.0 (79.8 to 82.3)                         -0.4 (-2.0 to 1.1)
HepA
≥1 dose                                              83.2 (82.4 to 84.1)                        84.7 (83.6 to 85.8)                          1.5 (0.1 to 2.9)§§
≥2 doses (by 35 months)                              74.0 (72.8 to 75.3)                        76.6 (74.7 to 78.4)                          2.6 (0.4 to 4.8)§§
Rotavirus (by 8 months)¶¶                            72.4 (71.3 to 73.4)                        73.6 (72.2 to 74.9)                         1.2 (-0.5 to 2.9)
Influenza (≥2 doses)***                              53.0 (51.9 to 54.1)                        56.6 (55.2 to 58.0)                          3.6 (1.8 to 5.4)§§
Combined 7-vaccine series†††                         68.4 (67.3 to 69.5)                        68.5 (67.1 to 69.9)                         0.1 (-1.7 to 1.9)
No vaccinations                                          1.1 (1.0 to 1.3)                           1.3 (1.1 to 1.5)                        0.1 (-0.2 to 0.4)
Abbreviations: CI = confidence interval; DTaP = diphtheria, tetanus toxoids, and acellular pertussis vaccine; HepA = hepatitis A vaccine; HepB = hepatitis B vaccine;
Hib = Haemophilus influenzae type b conjugate vaccine; MMR = measles, mumps, and rubella vaccine; PCV = pneumococcal conjugate vaccine.
  * Includes vaccinations received by age 24 months (before the day the child turns 24 months), except for the HepB birth dose, rotavirus vaccination, and ≥2 HepA doses
    by 35 months. For all vaccines, except the HepB birth dose and rotavirus vaccination, the Kaplan-Meier method was used to estimate vaccination coverage to
    account for children whose vaccination history was ascertained before age 24 months (35 months for ≥2 HepA doses).
  † Data for the 2013 birth year are from survey years 2014, 2015, and 2016; data for the 2014 birth year are from survey years 2015, 2016, and 2017; data for the 2015
    birth year are from survey years 2016, 2017, and 2018; data for the 2016 birth year are considered preliminary and come from survey years 2017 and 2018 (data
    from survey year 2019 are not yet available).
  § Includes children who might have received diphtheria and tetanus toxoids vaccine or diphtheria, tetanus toxoids, and pertussis vaccine.
  ¶ Includes children who might have received measles, mumps, rubella, and varicella combination vaccine.
 ** Hib primary series: receipt of ≥2 or ≥3 doses, depending on product type received; full series: primary series and booster dose, which includes receipt of ≥3 or
    ≥4 doses, depending on product type received.
 †† One dose HepB administered from birth through age 3 days.
 §§ Statistically significantly different from 0 at p<0.05.
 ¶¶ Includes ≥2 doses of Rotarix monovalent rotavirus vaccine, or ≥3 doses of RotaTeq pentavalent rotavirus vaccine. The maximum age for the final rotavirus dose
    is 8 months, 0 days.
*** Doses must be at least 24 days apart (4 weeks with a 4-day grace period).
††† The combined 7-vaccine series (4:3:1:3*:3:1:4) includes ≥4 doses of DTaP, ≥3 doses of poliovirus vaccine, ≥1 dose of measles-containing vaccine, the full series of
    Hib (≥3 or ≥4 doses, depending on product type), ≥3 doses of HepB, ≥1 dose of varicella vaccine, and ≥4 doses of PCV.



Coverage with ≥2 doses of influenza vaccine was the lowest                             communities at risk, and implement initiatives to counter
among all recommended childhood vaccines.                                              inaccurate vaccine information (4).
  The importance of achieving and sustaining high vaccination                             Lower vaccination coverage among children who are unin-
coverage across all communities is illustrated by the 22 measles                       sured, insured by Medicaid or other nonprivate insurance,
outbreaks occurring in the United States in 2019, with 1,249                           living below the poverty level, and living in rural areas suggests
measles cases identified during January 1–October 1, 2019                              challenges with access to affordable vaccinations or optimal
(3). Most cases have been among persons who were not vac-                              vaccination services. Uninsured children are eligible for vac-
cinated against measles. Pockets of low vaccination coverage,                          cine at no cost through the Vaccines for Children¶¶ program,
because of lack of access to vaccination services or to hesitancy                      but efforts to promote the program might not be reaching
resulting from the spread of inaccurate information about vac-                         this population and therefore might need to be modified.
cines, increase the likelihood of a measles outbreak. Strategies
are needed to increase access to vaccination services, identify                        ¶¶   https://www.cdc.gov/vaccines/programs/vfc/index.html.




US Department of Health and Human Services/Centers for Disease Control and Prevention                MMWR / October 18, 2019 / Vol. 68 / No. 41                     915

                                                                                  3                                                       Exhibit 333
                Case 2:20-cv-02470-WBS-JDP     Document 11 Filed 12/29/20 Page 336 of 389
                                       Morbidity and Mortality Weekly Report



TABLE 2. Estimated vaccination coverage by age 24 months* among children born during 2015–2016,† by selected vaccines and doses and
health insurance status§ — National Immunization Survey-Child, United States, 2016–2018
                                                                                         Health insurance status, % (95% CI)
                                                   Private only (referent)             Any Medicaid               Other insurance                  Uninsured
Vaccine/Dose                                            (n = 12,702)                    (n = 9,442)                 (n = 2,141)                     (n = 774)
DTaP¶
≥3 doses                                             96.9 (96.3–97.5)               91.8 (90.5–93.1)**           93.9 (92.2–95.3)**            80.6 (75.2–85.5)**
≥4 doses                                             87.1 (85.7–88.5)               75.8 (73.6–77.9)**           78.8 (75.4–82.0)**            59.8 (53.8–65.9)**
Poliovirus (≥3 doses)                                96.1 (95.4–96.7)               90.7 (89.3–92.0)**           92.3 (90.4–94.0)**            79.3 (73.9–84.3)**
MMR (≥1 dose)††                                      93.7 (92.8–94.5)               88.6 (87.0–90.1)**           89.8 (87.6–91.8)**            73.2 (67.4–78.7)**
Hib§§
Primary series                                       95.7 (94.5–96.8)               90.7 (89.3–92.1)**           93.7 (91.9–95.1)              78.4 (72.8–83.5)**
Full series                                          85.5 (83.7–87.1)               75.9 (73.8–78.0)**           79.1 (75.8–82.1)**            58.1 (52.1–64.2)**
HepB
Birth dose¶¶                                         75.6 (73.9–77.2)               76.1 (74.0–78.1)             68.2 (64.3–71.9)**            67.8 (61.9–73.2)**
≥3 doses                                             93.0 (91.8–94.0)               90.0 (88.5–91.4)**           91.9 (89.9–93.6)              78.6 (73.3–83.5)**
Varicella (≥1 dose)††                                93.2 (92.3–94.0)               88.6 (86.9–90.1)**           89.1 (86.8–91.2)**            70.3 (64.5–75.9)**
PCV
≥3 doses                                             94.9 (93.5–96.0)               90.3 (88.9–91.7)**           92.0 (90.1–93.7)**            77.2 (71.7–82.4)**
≥4 doses                                             87.3 (85.6–88.8)               76.8 (74.7–78.9)**           80.9 (77.7–83.9)**            62.5 (56.7–68.3)**
HepA
≥1 dose                                              87.5 (85.9–89.0)               83.7 (81.9–85.4)**           84.0 (81.2–86.6)**            65.5 (59.7–71.3)**
≥2 doses (by 35 months)                              80.5 (77.9–83.1)               75.2 (72.2–78.0)**           76.8 (71.3–81.9)              48.2 (41.0–56.0)**
Rotavirus (by 8 months)***                           83.5 (81.9–85.0)               65.9 (63.5–68.1)**           72.4 (68.5–76.0)**            59.8 (53.8–65.5)**
Influenza (≥2 doses)†††                              68.5 (66.6–70.4)               48.2 (45.9–50.5)**           52.7 (48.6–56.9)**            34.7 (29.4–40.7)**
Combined 7-vaccine series§§§                         75.4 (73.5–77.2)               64.3 (62.0–66.6)**           65.9 (62.1–69.6)**            46.7 (40.9–52.9)**
No vaccinations                                          0.8 (0.6–1.0)                  1.2 (0.9–1.6)                1.8 (1.2–2.6)**             7.4 (4.7–10.7)**
Abbreviations: CI = confidence interval; DTaP = diphtheria, tetanus toxoids, and acellular pertussis vaccine; HepA = hepatitis A vaccine; HepB = hepatitis B vaccine;
Hib = Haemophilus influenzae type b conjugate vaccine; MMR = measles, mumps, and rubella vaccine; PCV = pneumococcal conjugate vaccine.
  * Includes vaccinations received by age 24 months (before the day the child turns 24 months), except for the HepB birth dose, rotavirus vaccination, and ≥2 HepA doses
    by 35 months. For all vaccines, except the HepB birth dose and rotavirus vaccination, the Kaplan-Meier method was used to estimate vaccination coverage to
    account for children whose vaccination history was ascertained before age 24 months (35 months for ≥2 HepA doses).
  † Data for the 2015 birth year are from survey years 2016, 2017, and 2018; data for the 2016 birth year are considered preliminary and come from survey years 2017
    and 2018 (data from survey year 2019 are not yet available).
  § Children’s health insurance status was reported by parent or guardian. “Other insurance” includes the Children’s Health Insurance Program, military insurance,
    coverage via the Indian Health Service, and any other type of health insurance not mentioned elsewhere.
  ¶ Includes children who might have received diphtheria and tetanus toxoids vaccine or diphtheria, tetanus toxoids, and pertussis vaccine.
 ** Statistically significant (p<0.05) difference compared with the referent group.
 †† Includes children who might have received measles, mumps, rubella, and varicella combination vaccine.
 §§ Hib primary series: receipt of ≥2 or ≥3 doses, depending on product type received; full series: primary series and booster dose, which includes receipt of ≥3 or
    ≥4 doses, depending on product type received.
 ¶¶ One dose HepB administered from birth through age 3 days.
*** Includes ≥2 doses of Rotarix monovalent rotavirus vaccine (RV1), or ≥3 doses of RotaTeq pentavalent rotavirus vaccine (RV5). The maximum age for the final
    rotavirus dose is 8 months, 0 days.
††† Doses must be at least 24 days apart (4 weeks with a 4-day grace period).
§§§ The combined 7-vaccine series (4:3:1:3*:3:1:4) includes ≥4 doses of DTaP, ≥3 doses of poliovirus vaccine, ≥1 dose of measles-containing vaccine, the full series of
    Hib (≥3 or ≥4 doses, depending on product type), ≥3 doses of HepB, ≥1 dose of varicella vaccine, and ≥4 doses of PCV.


Targeted programs to address logistical issues such as expanded                            The transition to reporting by birth year rather than by
office hours and transportation to vaccination appointments                             survey year more directly assesses recent changes in vaccina-
could facilitate access to vaccination services, regardless of the                      tion coverage and provides more interpretable estimates and
child’s type of insurance. Providers need to use every patient                          more accurate comparisons to evaluate immunization infor-
encounter to screen for and offer vaccinations. An analysis of                          mation systems (2,6,7). With a standard age at assessment
NIS-Child data for children born during 2005–2015 found                                 (e.g., 24 months), estimates by birth year might be slightly
that disparities in coverage with ≥4 doses of diphtheria, tetanus                       lower for some vaccines than were estimates by survey year,
toxoids, and acellular pertussis vaccine (DTaP) for those with                          which on average, assessed vaccination by age 27.5 months.
Medicaid compared with those with private health insurance                              Trends in vaccination coverage by birth year and survey year
could have been reduced by 42% had opportunities for receipt                            are similar (8). Other changes include addition of assessment
of the fourth DTaP dose not been missed during visits when                              of ≥2 HepA doses by age 35 months to better reflect current
other vaccinations were received (5).


916               MMWR / October 18, 2019 / Vol. 68 / No. 41                 US Department of Health and Human Services/Centers for Disease Control and Prevention

                                                                                   4                                                      Exhibit 333
                 Case 2:20-cv-02470-WBS-JDP     Document 11 Filed 12/29/20 Page 337 of 389
                                        Morbidity and Mortality Weekly Report



ACIP recommendations and the addition of vaccination with                                 FIGURE. Estimated coverage with ≥1 dose of MMR by age 24 months
2 doses of influenza vaccine by age 24 months.***                                         among children born 2015–2016* — National Immunization
                                                                                          Survey-Child, United States, 2016–2018
   The findings in this report are subject to at least two limita-
tions. First, as with previous NIS-Child estimates by survey
year, vaccination coverage estimates by birth year might be
biased because of an incomplete sample frame, nonresponse,
and underascertainment of vaccination (6). No evidence for
change in survey accuracy from 2017 to 2018 was detected.
Second, starting in 2018, the NIS-Child sample was drawn
                                                                                                                                                                   DC
only from cellular telephone numbers. Vaccination coverage
trends should thus be viewed with caution, although the effect
of dropping the landline sample is likely small.
   Improvements in childhood vaccination coverage will require
that parents and other caregivers have access to vaccination
providers and believe in the safety and effectiveness of vac-                                                                        85–89% (n = 20)
                                                                                                                                     90–93% (n = 25)
cines. Increased opportunity for vaccination can be facilitated                                                                      94–100% (n = 6)
through expanded access to health insurance, greater promo-
tion of available vaccines through the Vaccines for Children                              Abbreviations: DC = District of Columbia; MMR = measles, mumps, and
                                                                                          rubella vaccine.
program, and solutions to logistical challenges such as trans-                            * Data for the 2015 birth year are from survey years 2016, 2017, and 2018; data
portation, child care, and time off from work. Providers can                                for the 2016 birth year are considered preliminary and come from survey years
                                                                                            2017 and 2018 (data from survey year 2019 are not yet available).
improve vaccination coverage overall and reduce disparities by
administering all recommended vaccines during office visits.
                                                                                                                    Acknowledgments
Compelling and accessible educational materials, combined
with effective techniques for providers to use when discuss-                                Kirk Wolter, Benjamin Skalland, Christopher Johnson, NORC at
ing vaccination, can be used to counter inaccurate claims and                             the University of Chicago.
communicate the value of vaccines in protecting the health                                 Corresponding author: Holly A. Hill, hhill@cdc.gov, 404-639-8044.
of children (9). In addition, actionable data at a local level are                         1Immunization   Services Division, National Center for Immunization and
needed so that interventions can be targeted to areas at risk for                          Respiratory Diseases, CDC.
outbreaks of measles and other vaccine-preventable diseases.                               All authors have completed and submitted the International
More immunization information systems will contribute                                     Committee of Medical Journal Editors form for disclosure of
to this effort because they streamline their data collection                              potential conflicts of interest. No potential conflicts of interest
processes and improve data quality (10).††† Given low survey                              were disclosed.
response rates, CDC is working to better assess accuracy of
NIS-Child vaccination coverage estimates, evaluate new survey                                                             References
approaches (e.g., switching to an address-based sample frame),                             1. Robinson CL, Romero JR, Kempe A, Pellegrini C, Szilagyi P. Advisory
                                                                                              Committee on Immunization Practices recommended immunization
and integrate data from immunization information systems                                      schedule for children and adolescents aged 18 years or younger—
and, potentially, other data sources (7).                                                     United States, 2018. MMWR Morb Mortal Wkly Rep 2018;67:156–7.
                                                                                              https://doi.org/10.15585/mmwr.mm6705e2
                                                                                           2. CDC. Evaluating vaccination coverage trends with the National
*** This measure of influenza vaccination differs from other estimates from                   Immunization Survey-Child (NIS-Child), 2013–2017, United States,
    NIS-Flu (see https://www.cdc.gov/flu/fluvaxview/coverage-1718estimates-                   technical appendix. Atlanta, GA: US Department of Health and Human
    children.htm): it is based on provider-reported vaccinations instead of relying           Services, CDC; 2018. https://www.cdc.gov/vaccines/imz-managers/coverage/
    on parental report; and it reflects vaccinations that might have been received
                                                                                              childvaxview/pubs-presentations/NIS-vax-trends-2013-2017.html
    over two influenza seasons, while NIS-Flu estimates are for one season.
    Receipt of two influenza vaccinations by age 24 months is also a Healthcare
                                                                                           3. Patel M, Lee AD, Clemmons NS, et al. National update on measles cases
    Effectiveness Data and Information Set measure (https://www.ncqa.org/                     and outbreaks—United States, January 1–October 1, 2019. MMWR
    hedis/measures/childhood-immunization-status/); this measure can be used                  Morb Mortal Wkly Rep 2019;68:893–6.
    to identify commercial and Medicaid health plans within states with lower              4. Bocquier A, Ward J, Raude J, Peretti-Watel P, Verger P. Socioeconomic
    vaccination coverage.                                                                     differences in childhood vaccination in developed countries: a systematic
††† General information about immunization information systems is available                   review of quantitative studies. Expert Rev Vaccines 2017;16:1107–18.
    at https://www.cdc.gov/vaccines/programs/iis/about.html. Guidance on                      https://doi.org/10.1080/14760584.2017.1381020
    using immunization information systems to identify geographic areas of
    populations at risk for outbreaks of vaccine-preventable diseases is available
    at https://repository.immregistries.org/files/resources/5bae51a16a09c/
    identifying_immunization_pockets_of_need-_final2.pdf.



US Department of Health and Human Services/Centers for Disease Control and Prevention                 MMWR / October 18, 2019 / Vol. 68 / No. 41                     917

                                                                                      5                                                    Exhibit 333
                Case 2:20-cv-02470-WBS-JDP     Document 11 Filed 12/29/20 Page 338 of 389
                                       Morbidity and Mortality Weekly Report


 5. Zhao Z, Hill HA, Elam-Evans LD, Singleton JA. Disparities in potentially            8. Singleton JA, Hill HA, Yankey D, et al. Monitoring childhood
    achievable vaccination coverage by selected socio-demographic factors                  vaccination coverage by annual birth cohort: a paradigm shift. Presented
    among children in the United States. Presented at the 2019 Joint Statistical           at the American Association for Public Opinion Research 74th annual
    Meeting annual conference, Denver, CO; July 27–August 1, 2019.                         conference, Toronto, Ontario, Canada; May 17, 2019.
 6. Hill HA, Elam-Evans LD, Yankey D, Singleton JA, Kang Y.                             9. Chung Y, Schamel J, Fisher A, Frew PM. Influences on immunization
    Vaccination coverage among children aged 19–35 months—                                 decision-making among US parents of young children. Matern Child
    United States, 2017. MMWR Morb Mortal Wkly Rep 2018;67:1123–8.                         Health J 2017;21:2178–87. https://doi.org/10.1007/s10995-017-2336-6
    https://doi.org/10.15585/mmwr.mm6740a4                                             10. Murthy N, Rodgers L, Pabst L, Fiebelkorn AP, Ng T. Progress in
 7. Singleton JA. American Immunization Registry Association (AIRA)                        childhood vaccination data in immunization information systems—
    Snapshots. Evolving approaches for vaccination coverage assessment                     United States, 2013–2016. MMWR Morb Mortal Wkly Rep
    among young children. Washington, DC: American Immunization                            2017;66:1178–81. https://doi.org/10.15585/mmwr.mm6643a4
    Registry Association; 2019;82:9–12. https://repository.immregistries.
    org/files/resources/5d126c84483b3/aira_snapshots_june_2019-0.pdf




918               MMWR / October 18, 2019 / Vol. 68 / No. 41              US Department of Health and Human Services/Centers for Disease Control and Prevention

                                                                                   6                                                  Exhibit 333
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 339 of 389




   EXHIBIT 334
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 340 of 389



        Virtual Mentor
        American Medical Association Journal of Ethics
        January 2012, Volume 14, Number 1: 17-22.

        CLINICAL CASE
        Treating Children Whose Parents Refuse to Have Them Vaccinated
        Commentary by Kimberly Insel, MD, MPH

        Dr. Feyn, a Denver pediatrician, mentions to his colleague Dr. Manning that parents’
        refusal of vaccines for their children has become more popular among parents in his
        patient panel in the last 5 years. “Most of these parents have similar reasons for
        choosing not to vaccinate their children. They cite alternative vaccination schedules,
        celebrity campaigns against vaccine side effects, even online forum discussions with
        other parents.”

        Dr. Manning responds, “The CDC has recommended schedules for vaccination, but I
        know you would like to respect the discretion of patients and parents of patients as
        much as possible. So what are you going to do?”

        “In the past I have documented the vaccine refusal and moved on, but I’m
        considering changing my approach,” Dr. Feyn responds. “As the number of
        unvaccinated children in my practice increases, I wonder if I am creating a risky
        environment for vaccine-preventable infections in my community. We recently
        witnessed an outbreak of pertussis nearby in Boulder because the percentage of
        immunized kids at a certain school was below threshold necessary for herd
        immunity.

        “I’m thinking of insisting that my patients receive vaccinations according to the
        standard schedule, unless, of course, there is a specific health-related reason why an
        individual child should not be vaccinated. I am also considering not treating children
        in my practice unless they are vaccinated. What do you think of that?”

        Commentary
        Parental refusal of vaccination for children has led to an emergence of vaccine-
        preventable illness nationally. In the case of vaccination against measles, national
        trends of vaccine refusal have increased the number of measles cases. According the
        Centers for Disease Control and Prevention’s (CDC) Morbidity and Mortality
        Weekly Report (MMWR), between January 1st and May 20th, 2011, 24 states
        reported 118 cases of measles [1]. This is the highest number of measles cases
        reported since 1996. Of these cases, 89 percent were unvaccinated persons.

        Outbreak investigations over the past 4 years reveal increased numbers of cases
        related to intentional refusal of vaccination by parents. In an outbreak of measles in
        San Diego County in 2008, an association was found between cases and intentional
        avoidance of vaccination [2]. In this instance, one imported case of measles resulted



        www.virtualmentor.org                              Virtual Mentor, January 2012—Vol 14   17
                                         1                                       Exhibit 334
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 341 of 389


        in 839 exposed persons. Both the index case and 75 percent of all related cases were
        in children whose parents had intentionally avoided vaccinating their children.
        Similarly, many of the 21 children affected by the largest measles outbreak in 2011
        were unvaccinated because of parental concerns about the safety of the measles,
        mumps, and rubella (MMR) vaccine [3, 4].

        Although the problem of inadequate vaccination is not an entirely new problem, the
        role of the physician in protecting vulnerable populations cannot be overemphasized.
        To understand whether it is ethical not to treat children whose parents refuse to
        vaccinate them, it may be beneficial to define the population of interest and
        strategies found to be effective in communicating with their parents.

        Vulnerable Populations
        Particularly vulnerable populations of children are those that cannot be immunized or
        develop an immune response. These children rely primarily on herd immunity, the
        vaccination of a critical mass of the population against life-threatening diseases.
        These populations include children under 12 months of age (too young for
        vaccination) and children who have chronic medical conditions that prevent them
        from being able to receive vaccinations. In 2011, 15 percent of cases of measles were
        in children too young for vaccination. Within the 165 deaths associated with measles
        cases between 1987 and 1992, 14-16 percent were in children who had pre-existing
        conditions that prevented them from being vaccinated [4]. Vulnerable groups of
        children are at particular risk when exposed to the children of parents who willingly
        choose not to vaccinate their children, not only because of their increased
        susceptibility but because that increased susceptibility can also lead to worse
        sequelae in those infected [5].

        Other vulnerable populations include children who are not vaccinated for reasons
        other than medical indications. An analysis of the risk of measles within the
        population of children exempt from vaccination for nonmedical reasons showed that
        between 1985 and 1992 these children were 35 times as likely to contract measles as
        those without exception [6]. Requirements for vaccination of children in school have
        also waned. As more nonmedical exemptions from vaccination are accepted by
        schools, cases of vaccine-preventable illness rise [7-9]. Traditionally, it has been the
        role of public health authorities to protect the most vulnerable groups within a
        population. If vaccination refusal is leading to more cases of vaccine-preventable
        illness affecting vulnerable groups of children, it is imperative that we equip
        physicians and parents with tools to assist in protecting children at risk.

        A History of Vaccination Requirements
        Vaccination status improved nationwide after 1962 when the Vaccination Assistance
        Act was passed, providing ongoing financial support to state or local health
        departments. Initial goals set in 1977 by the Childhood Immunization Initiative were
        to achieve 90 percent immunization levels. These goals were superseded in 1980
        when 50 states passed laws requiring immunizations for students entering schools.
        With improved vaccination rates nationally, vaccine-preventable deaths decreased.



        18 Virtual Mentor, January 2012—Vol 14                              www.virtualmentor.org
                                            2                                    Exhibit 334
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 342 of 389


        Vaccine adverse events were recorded as early as 1972 and developed formally into
        the Vaccine Adverse Events Reporting System in 1986—a passive surveillance
        system receiving reports nationally from clinicians and the families of vaccine
        recipients [10].

        Trends in Vaccine Refusal
        Early surveys of vaccination refusal by the National Immunization Program
        demonstrated several reasons for vaccination refusal, the most prevalent of which
        were fear of vaccine safety and the perception that vaccines did not provide
        sufficient benefits to outweigh the risks [11-14]. Controversy over vaccine safety
        began to grow in 1980, after some allegations were made that the
        diphtheria/tetanus/pertussis (DTP) vaccine was a cause of infant deaths and other
        permanent injury. Following early doubts in vaccine safety, vaccine refusal focused
        on unsubstantiated claims that vaccines were associated with the onset of autism,
        attention deficit disorder, and other cognitive deficits affecting children.

        Vaccine refusal is thus not a new problem. Cases of vaccine-preventable disease
        resulting from inadequate vaccination were identified in the 1980s and ’90s. At that
        time, vaccine-preventable illness predominantly affected unvaccinated preschool-
        and school-aged children [15, 16]. Between 1987 and 1992, it was estimated that
        there were 165 measles-associated deaths [4], accounting for an attack rate of 2.54-
        2.83 deaths per 1,000 reported cases in the United States. Deaths related to measles,
        a vaccine-preventable disease, were most commonly caused by measles-associated
        pneumonia or encephalitis. These deaths occurred out of a total of over 55,000 cases
        of measles in the United States during the same period [4].

        The vaccination refusal that physicians see varies by community and specialty, but
        some surveys have found trends. One survey found that parents of unvaccinated
        children were more likely than parents of undervaccinated children (those who
        receive at least one vaccine) to be white, married, college-educated, and high-income
        earners and to have five or more children [17]. Another study found that the parents
        of unvaccinated children were more likely than the parents of vaccinated children to
        have the perceptions that their children were not as susceptible as other children to
        disease, that the diseases vaccines protected against did not have severe health
        consequences, and that vaccines were not efficacious in disease prevention [18]. For
        all parents refusing vaccination, the most common worry regarded vaccine safety.

        The Physician’s Role
        When there is poor vaccine acceptance, the role of the physician becomes crucial.
        The importance of physicians’ role in vaccine acceptance and vaccine-related
        education cannot be overemphasized. This was demonstrated in the case of a measles
        outbreak in San Diego. During this outbreak, inadequate vaccination against measles
        was associated with physicians’ assumptions that vaccination was contraindicated in
        sick children, clinicians’ choosing not to give multiple vaccinations in one visit, and
        private doctors’ referring children who lacked insurance to other clinicians [19].




        www.virtualmentor.org                              Virtual Mentor, January 2012—Vol 14   19
                                         3                                       Exhibit 334
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 343 of 389


        Several studies have found that parents’ preferred source of vaccination information
        is health care professionals [20, 21]. A survey of 21,420 households conducted by
        the National Center for Immunization and Respiratory Diseases in 2009 concluded
        that the most important source of help in decisions about vaccinating young children
        was the child’s doctor or nurse. In the survey, 86.5 percent of respondents reported
        that they usually followed the clinician’s advice, and 84 percent reported that they
        trusted it. A second study from the University of Michigan reiterated the importance
        of physician advice to parental decision making about vaccination. Of the 2,521
        online survey responses, 76 percent of parents reported trusting a physician in
        regards to vaccine-safety information, and only 2 percent reported not trusting a
        physician at all [22].

        In the context of these data, some strategies may be better than others in approaching
        parents who refuse vaccination. In light of evidence regarding physicians as trusted
        sources of information about vaccine safety, it would seem a bit premature to turn
        away patients whose parents refuse vaccination. Instead, it may be more beneficial to
        engage the parents of our patients. In this way, we can fulfill our role as patient
        educators, patient advocates, and public health practitioners. Important to an
        understanding of our role is a clear acknowledgement of the risk vaccine refusal
        presents to intentionally unvaccinated children and children who cannot be
        vaccinated due to age or medical condition. Considering the hundreds of unnecessary
        deaths and illnesses among children caused by vaccine-preventable illness every year
        in our country, it is our duty to do what we can to ward off preventable illness. In the
        case of vaccine refusal, this may take the form of a simple conversation with parents.

        References
           1. Centers for Disease Control and Prevention (CDC). Measles--United States,
              January--May 20, 2011. MMWR Morb Mortal Wkly Rep. 2011;60(20);666-
              668.
           2. Sugerman DE, Barskey AE, Delea MG, et al. Measles outbreak in a highly
              vaccinated population, San Diego, 2008: role of the intentionally
              undervaccinated. Pediatrics. 2010;125(4):747-755.
           3. Centers for Disease Control and Prevention (CDC). Measles outbreak--
              Hennepin County, Minnesota, February--March 2011. MMWR Morb Mortal
              Wkly Rep. 2011;60(13):421.
           4. Gindler J, Tinker S, Markowitz L, et al. Acute measles mortality in the
              United States, 1987-2002. J Infect Dis. 2004;189(Suppl 1):S69-S77.
           5. Poehling KA, Talbot TR, Griffin MR, et al. Invasive pneumococcal disease
              among infants before and after introduction of pneumococcal conjugate
              vaccine. JAMA. 2006;295:1668-1674.
           6. Salmon DA, Haber M, Gangarosa EJ, Phillips L, Smith NJ, Chen RT. Health
              consequences of religious and philosophical exemptions from immunization
              laws: individual and societal risk of measles. JAMA. 1999;282:47-53.
           7. Omer SB, Salmon DA, Orenstein WA, deHart MP, Halsey N. Vaccine
              refusal, mandatory immunization, and the risks of vaccine-preventable
              diseases. N Engl J Med. 2009;360(19):1981-1988.



        20 Virtual Mentor, January 2012—Vol 14                             www.virtualmentor.org
                                            4                                   Exhibit 334
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 344 of 389


           8. Omer SB, Pan WK, Halsey NA, et al. Nonmedical exemptions to school
               immunization requirements: secular trends and association of state policies
               with pertussis incidence. JAMA. 2006;296(14):1757-1763.
           9. Omer SB, Enger KS, Moulton LH, et al. Geographic clustering of
               nonmedical exemptions to school immunization requirements and
               associations with geographic clustering of pertussis. Am J Epidemiol.
               2008;168(12):1389-1396.
           10. Centers for Disease Control and Prevention (CDC). Vaccine-preventable
               diseases, immunizations, and MMWR--1961-2011. MMWR Morb Mortal
               Wkly Rep. 2011;60(04);49-57.
           11. Smith PJ, Humiston SG, Marcuse EK, et al. Parental delay or refusal of
               vaccine doses, childhood vaccination coverage at 24 months of age and the
               Health Belief Model. Public Health Rep. 2011;126 Suppl 2:135-146.
           12. Smith PJ, Kennedy, AM, Wooten, K. et al. Association between health care
               providers’ influence on parents who have concerns about vaccine safety and
               vaccination coverage. Pediatrics. 2006;118;e1287.
           13. Salmon DA, Moulton LH, Omer SB, Dehart MP, Stokley S, Halsey NA.
               Factors associated with refusal of childhood vaccines among parents of
               school-aged children: a case-control study. Arch Pediatric Adolesc Med.
               2005;159:470-476.
           14. National Vaccine Advisory Committee. The measles epidemic: the problems,
               barriers and recommendations. JAMA. 1991;266:1547-1552.
           15. Markowitz LE, Preblud SR, Orenstein WA, et al. Patterns of transmission in
               measles outbreaks in the United States, 1985–1986. N Engl J Med.
               1989;320:75-81.
           16. Gindler JS, Atkinson WL, Markowitz LE, Hutchins SS. Epidemiology of
               measles in the United States in 1989 and 1990. Pediatr Infect Dis J.
               1992;11:841–846.
           17. Smith PJ, Chu SY, Barker LE. Children who have received no vaccines: who
               are they and where do they live? Pediatrics. 2004;114(1):187-195.
           18. Salmon DA, Pan WK, Omer SB, et al. Vaccine knowledge and practices of
               primary care providers of exempt vs. vaccinated children. Hum Vaccin.
               2008;4(4):286-291.
           19. Centers for Disease Control and Prevention (CDC). Provider resources for
               vaccine conversations with parents. http://www.cdc.gov/vaccines/spec-
               grps/hcp/conversations.htm. Accessed December 18, 2011.
           20. Kennedy A, Basket M, Sheedy K. Vaccine attitudes, concerns and
               information sources reported by parents of young children: results from 2009
               HealthStyles Survey. Pediatrics. 2011;127 Suppl 1;S92.
           21. Gellin BG, Mailbach EW, Marcuse EK. Do parents understand
               immunizations? A national telephone survey. Pediatrics. 2000;106(5):1097-
               1102.
           22. Freed, GL. Clark SJ, Butchart AT, Singer DC, Davis MM. Sources and
               perceived credibility of vaccine-safety information for parents. Pediatrics.
               2011;127 Suppl 1:S107.




        www.virtualmentor.org                            Virtual Mentor, January 2012—Vol 14   21
                                       5                                       Exhibit 334
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 345 of 389


        Kimberly Insel, MD, MPH, is a resident in the University of Colorado Department of
        Family Medicine in Aurora. Her interests include the expansion of vaccination to
        emergency departments and urgent care centers and improving vaccine delivery
        worldwide.

        Related in VM
        New Media, Old Messages: Themes in the History of Vaccine Hesitancy and
        Refusal, January 2012

        Parental Resistance to Childhood Immunizations: Clinical, Ethical, and Policy
        Considerations, October 2006

        The HPV Vaccine Controversy, January 2012

        Closing Immunization Gaps in the U.S: How a Little Collusion Could Go a Long
        Way, January 2012




        The people and events in this case are fictional. Resemblance to real events or to
        names of people, living or dead, is entirely coincidental.

        The viewpoints expressed on this site are those of the authors and do not necessarily
        reflect the views and policies of the AMA.

        Copyright 2012 American Medical Association. All rights reserved.



        22 Virtual Mentor, January 2012—Vol 14                            www.virtualmentor.org
                                            6                                  Exhibit 334
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 346 of 389




   EXHIBIT 335
       Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 347 of 389
Education and debate



When placebo controlled trials are essential and
equivalence trials are inadequate
Martin R Tramèr, D John M Reynolds, R Andrew Moore, Henry J McQuay


Arguments against the use of placebo groups in                                                                         Pain Research and
                                                                                                                       Nuffield
clinical trials have been based on opinion rather than          Summary points                                         Department of
evidence. Ethical issues have been raised,1 but these are                                                              Anaesthetics,
contentious.2 3 Scientific requirements should not over-                                                               University of
                                                                Many consider the use of placebos in clinical trials   Oxford, Oxford
ride ethical ones, but if placebo controls are not used,                                                               Radcliffe Hospital,
                                                                to be unethical, but can trials without placebo
then active controlled trials (trials using other active                                                               The Churchill,
                                                                controls provide sensible and useful results?          Headington,
drugs as controls) have to be able to determine the effi-
                                                                                                                       Oxford OX3 7LJ
cacy of an intervention and its likelihood of causing           One problem is finding a gold standard                 Martin R Tramèr,
harm.                                                           comparator—for example, no gold standard               research fellow
                                                                                                                       R Andrew Moore,
                                                                comparator exists for the prophylactic antiemetic      consultant biochemist
Evidence from placebo controlled trials                         ondansetron                                            Henry J McQuay,
                                                                                                                       clinical reader in pain
We used the antiemetic ondansetron to explore the                                                                      relief
                                                                Another problem is the underlying variation in
value of active controlled trials for two reasons. Firstly,
                                                                likelihood of an event (wanted or unwanted); the       Department of
the ethics of using placebo controls in ondansetron                                                                    Clinical
                                                                incidence of postoperative nausea and vomiting,
trials has been questioned repeatedly, both in                                                                         Pharmacology,
                                                                for example, can range from 1% to 80% within 6         Radcliffe Infirmary,
oncology4 5 and after surgery,6 causing confusion for
                                                                hours and from 10% to 96% within 48 hours after        Oxford OX2 6HE
trialists7 and ethics committees.8 Secondly, we had good                                                               D John M Reynolds,
                                                                surgery
estimates of ondansetron’s antiemetic efficacy and                                                                     consultant clinical
harm postoperatively from a systematic review.9 That                                                                   pharmacologist
                                                                Ondansetron (pooled 4 mg and 8 mg data) seems
showed a dose-response and defined the optimal dose:            better than metoclopramide 10 mg at preventing
                                                                                                                       Correspondence to:
                                                                                                                       Dr M R Tramèr,
8 mg intravenously or 16 mg orally achieved a number            postoperative nausea and vomiting within 6 hours       Division of
needed to treat to prevent emesis of about 6 compared           of surgery but not after 6 hours; comparisons          Anaesthesiology,
with placebo.9 It also showed that 1 in 30 patients                                                                    DAPSIC, Geneva
                                                                with all the other antiemetics and data on adverse     University Hospital,
treated with ondansetron will have a headache or                effects are inconclusive                               1211 Geneva 14,
raised concentrations of liver enzymes—they would not                                                                  Switzerland
have had these complications without the drug.9 We                                                                     martin.tramer@
                                                                In clinical settings where no gold standard            hcuge.ch
compared these estimates of efficacy and harm with              treatment exists and where event rates vary
those from active controlled comparisons.                       widely, trial designs without placebo controls are     BMJ 1998;317:875–80
                                                                unlikely to yield sensible results
Active controlled trials—methods of
quantitative systematic review                                  The ethics of recruiting patients into trials that
                                                                cannot yield sensible results is dubious
The methods used in systematic search, quality score,
data extraction, and meta-analysis of active controlled         Systematic reviews could provide ethics
ondansetron trials are described in detail elsewhere.9          committees and trialists with the necessary
Efficacy data for ondansetron as a treatment of                 information to question the ethics of a trial design
established postoperative nausea and vomiting10 and
trials without an active control arm9 were not analysed.
Propofol anaesthesia was not regarded as an
antiemetic comparator.11                                      randomised controlled trials with data from 4827
                                                              patients (1837 treated with ondansetron) were finally
Evidence from active controlled trials                        analysed.12–44 The median size of ondansetron treat-
                                                              ment groups was 33 (range 10-465) patients. The
Multiple different comparators - lack of a gold
                                                              median quality score45 of all reports was 2 (1-5).
standard
                                                                  Tables with relevant data extracted from the
Evidence                                                      analysed reports are available on the internet
Data on included and excluded trials (retrieved up to         (www.jr2.ox.ac.uk/Bandolier/painres/ondA/
September 1996) are shown in figure 1. Thirty three           ondA.html).

BMJ VOLUME 317    26 SEPTEMBER 1998   www.bmj.com                                                                                        875
                                                                    1                                                  Exhibit 335
Education
    Caseand  debate
          2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 348 of 389

                                                                                                          not an artefact of trial design or measurements and it is
                                       8 different ondansetron regimens (with 28 different comparators)   not confined to antiemetics.47 Reasons for this
                                                       Metoclopramide plus droperidol (1)                 phenomenon are poorly understood.48 It may be due
                                                     Droperidol (11)         Metoclopramide (6)           partly to random variation in small trials.49
                                              Perphenazine (1)                   Prochlorperazine (2)
                                                                  Ondansetron
          40 reports                        Promethazine (1)                      Dexamethasone (1)
                                                                  (8 regimens)                            Equivalence
                                                 Alizapride (1)                  Granisetron (1)
                                                      Sulpiride (1)         Tropisetron (1)
                                                                                                          Evidence
                                                                Acupuncture (1)
                                                                                                          Ondansetron was no better than placebo in 19
                                                                                                          of the 52 possible comparisons with all out-
                                     Duplicate publications (2)
                                     Treatment allocation not randomised (1)
                                                                                                          comes.14 18 20 23 24 27 30 32 33 35 44 The median number of
        Excluded trials                                                                                   patients in ondansetron groups in the 11 trials that
                                     Number of patients per group not stated (2)
             (7)
                                     Observation period not stated (1)                                    failed to show a difference between ondansetron and
                                     Only emetic episodes reported (1)                                    placebo in at least one comparison was 30 (10 to 83).

        Analysed trials                                                                                   Comment
   (33 trials, 4827 patients)
                                                                                                          Many of the trials showed no difference between
                                     Adults:                                                              ondansetron and its active control—that is, they
                                     • Ondansetron 4 mg v metoclopramide 10 mg (9 trials)
                                                                                                          showed equivalence. Failure to show a difference
        Most common                  • Ondansetron 4 mg v droperidol 1.25 mg (4 trials)
                                     Children:
                                                                                                          between two treatments, however, does not necessarily
        comparisons
                                     • Ondansetron 150 µg/kg v droperidol 75 µg/kg (3 trials)             mean equivalence.50 The only conclusions that can be
                                                                                                          drawn if both drugs show similar efficacy are: (a) both
   26 different comparisons,
     tested in 1 trial each
                                                                                                                                                           100




                                                                                                          Event rate with placebo (%)
Fig 1 Data on included and excluded trials

                                Comment
                                Many different ondansetron regimens were compared                                                                           75

                                with many different antiemetic controls. This shows
                                uncertainty, both about which regimen of ondansetron
                                is the best, and about which established antiemetic
                                should be used as the gold standard active control. A                                                                       50
                                gold standard is needed to establish the relative efficacy
                                and harm of a new treatment, and that gold standard
                                should be the most effective and the least harmful.46
                                There is still no such standard for prevention of                                                                           25
                                postoperative nausea and vomiting. Only a minority of
                                                                                                                                                                                      Nausea
                                these trials used the optimal intravenous dose of                                                                                                     Retching or vomiting
                                ondansetron—namely, 8 mg.9 We do not know the most                                                                                                    Nausea or retching/vomiting, or both
                                effective dose for any other antiemetic.                                                                                     0


                                Underlying variation in likelihood of nausea and                                                                           100
                                                                                                          Event rate with any comparator at any dose (%)




                                vomiting (control event rate)
                                Evidence
                                Nineteen trials included a placebo arm14 16 18 20–24 27 28
                                                                                                                                                            75
                                31–35 38 41 43 44
                                                  and two trials included a “no treatment”
                                arm.15 30 The median number of patients in ondanset-
                                ron groups in these trials was 32 (10 to 465). The
                                median quality score was 2 (1 to 5). Graphically, the
                                                                                                                                                            50
                                comparison of any dose of ondansetron with placebo
                                in the trials that included a placebo arm suggested
                                superiority of ondansetron (fig 2 (top)). Nausea or
                                vomiting rates in placebo groups varied between 1%
                                                                                                                                                            25
                                and 80% for outcomes up to six hours after surgery,
                                and between 10% and 96% for outcomes up to 48
                                hours after.

                                                                                                                                                             0
                                Comment
                                                                                                                                                                 0        25             50              75              100
                                The extraordinary variation in the incidence of nausea
                                                                                                                                                                                  Event rate with ondansetron at any dose (%)
                                and vomiting that was shown in placebo controlled
                                trials (10% to 96%) is a big problem. If some patients                    Fig 2 Event rate scattergrams showing cumulative event rates up to
                                                                                                          48 hours after surgery from (top) placebo and “no treatment”
                                do not vomit then prophylactic antiemetic efficacy can-                   controlled trials and (bottom) active controlled trials (dotted line
                                not be shown. If everybody vomits then prophylactic                       represents equality)
                                antiemetic efficacy will be exaggerated. The variation is


876                                                                                                                                                              BMJ VOLUME 317   26 SEPTEMBER 1998           www.bmj.com

                                                                                                2                                                                                                 Exhibit 335
                                                                 Education
         Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 349 ofand
                                                                           389debate


Table 1 Meta-analyis of ondansetron (combined regimens) v droperidol (combined regimens) and metoclopramide (combined
regimens) in adults and children, showing data on efficacy
                         No of patients with event/total No
                                   receiving drug
Prevention of:           Ondansetron          Comparator                Relative benefit (95% CI)         No needed to treat (95% CI)              References
Ondansetron 4-8 mg v droperidol 0.25-3.75 mg (adults)
Early nausea               112/136              108/137                     1.04 (0.93 to 1.16)                  28 (7.8 to ∞)                    12, 35, 40, 43
Early vomiting             218/251              210/255                     1.05 (0.98 to 1.13)                  22 (9.3 to ∞)                12, 32, 33, 35, 40, 43
Early any event              47/78               58/75                      0.78 (0.63 to 0.97)                −5.9 (−3.2 to −38)                    13, 21
Late nausea                117/169              109/162                     0.98 (0.72 to 1.33)*                 51 (8.3 to ∞)                  13, 23-25, 33, 35
Late vomiting              150/242              132/241                     1.05 (0.89 to 1.23)*                 15 (6.5 to ∞)                13, 23-25, 32, 33, 35
Late any event               79/122              87/118                     1.06 (0.84 to 1.36)*                −11 (−4.9 to ∞)                   13, 23, 25, 39
Ondansetron 4-8 mg v metoclopramide 10 mg (adults)
Early nausea               122/163               96/163                     1.20 (0.91 to 1.57)*                 6.3 (3.8 to 17)                12, 17, 30, 36, 37
Early vomiting             122/140               87/137                     1.13 (0.94 to 1.36)*                 5.6 (3.9 to 9.9)             12, 17, 30, 33, 36, 37
Early any event              48/83               40/82                      1.19 (0.89 to 1.59)                  11 (4.1 to ∞)                       17, 21
Late nausea                248/592              199/585                     1.23 (1.08 to 1.41)                12.7 (7.5 to 43)                 15, 17, 30, 33, 41
Late vomiting              289/577              233/570                     1.25 (0.96 to 1.63)*               10.9 (6.7 to 29)                 17, 18, 30, 33, 41
Late any event             100/143               72/134                     1.32 (0.96 to 1.80)*                 6.2 (3.6 to 20)                  15, 17, 28, 31
Ondansetron 5 mg/m2, 100-150 Ïg/kg v droperidol 40-75 Ïg/kg (children)
Early vomiting             230/265              170/248                     1.25 (1.14 to 1.37)                  5.7 (4.1 to 9.3)               16, 20, 22, 26, 42
Late vomiting              196/284              157/275                     1.21 (1.07 to 1.37)                  8.4 (5.0 to 25)                19, 20, 29, 34, 42
Ondansetron 5 mg/m2, 150 Ïg/kg v metoclopramide 0.12-0.5 mg/kg (children)
Early vomiting              98/111               67/109                     1.34 (0.86 to 2.10)*                 3.7 (2.6 to 6.3)                  14, 22, 38
Late vomiting                36/50               23/50                      1.57 (1.11 to 2.22)                  3.9 (2.2 to 14)                     29, 38
Early=0-6 hours after surgery; late=0-48 hours after. Vomiting includes retching. Any event=nausea or vomiting, or nausea and vomiting.
∞=absence of a significant difference between treatments.
*Random effects model (heterogeneity P>0.1); otherwise fixed effect model.
If point estimate for number needed to treat is positive, ondansetron is more efficacious than comparator.
If point estimate for number needed to treat is negative, comparator is more efficacious than ondansetron.


drugs are effective to a similar degree; (b) both drugs                             We therefore combined data from different doses of
are equally ineffective; or (c) the trial design was                                ondansetron and compared these data with combined
inadequate—for example, too small—to show the real                                  data from different doses of any given comparator, but
difference between the two treatments. In equivalence                               only if the trials at least reported similar emetic events
trials we need to know that both treatments were                                    and similar observation periods. The same was done
indeed effective in an A versus B comparison of two                                 for adverse effects. Only one active group was
active drugs.50 To meet this criterion we need to know                              considered in trials with different doses of ondansetron
the extent of the placebo response and that it does not                             or comparators.28 39 43 The major results of the
vary. Otherwise a result seeming to show no difference                              meta-analysis—that is, comparisons between ondanset-
between A and B could mean that both A and B were                                   ron and either droperidol or metoclopramide—are
effective or that neither A nor B was effective. Only in                            shown in tables 1 and 2.
trials with proved internal sensitivity (a positive                                     Ondansetron was also compared with nine other
dose-response or an active drug is better than a                                    antiemetics in one trial each. During the first six hours
placebo) can we draw correct conclusions about                                      after surgery there was no difference between ondan-
equivalence. One trial produced a remarkable result—                                setron 4 mg and perphenazine 5 mg,21 promethazine
ondansetron seemed to be equivalent to placebo but                                  1 mg/kg,30 or dexamethasone 8 mg.27 Similarly, ondan-
significantly better than the active comparator.14 Only                             setron 60 Ïg/kg was not different from prochlor-
because there was a placebo group was the obvious                                   perazine 0.1 mg/kg or 0.2 mg/kg.44 In the first 48 hours
lack of internal sensitivity detectable.                                            after surgery, ondansetron 60 Ïg/kg was significantly
                                                                                    better than intravenous prochlorperazine 0.1 mg/kg
Can we interpret these active comparisons?                                          (number needed to treat 6 (95% confidence interval 3.3
                                                                                    to 39)) and intramuscular prochlorperazine 0.2 mg/kg
Evidence of efficacy
The event rate scatter suggested little difference
between any ondansetron regimen and any dose of                                     Table 2 Meta-analysis of ondansetron (combined regimens) and droperidol (combined
any comparator (fig 2 (bottom)). With both ondanset-                                regimens) in trials with a placebo arm showing data on harm
ron and comparators early event rates ranged from                                                                     No of patients
0% to about 60% and late event rates from 0% to                                                                        with adverse
about 80%.                                                                                                           reaction/total No       Relative risk          No needed to
                                                                                    Adverse drug reactions            receiving drug          (95% CI)             harm (95% CI)     References
    As in the original meta-analysis of placebo con-
                                                                                    Restlessness, agitation, or fear/anguish
trolled ondansetron trials9 we intended to combine                                  Droperidol 1.25-3.75 mg               14/169
clinically homogeneous efficacy data—namely, similar                                                                                      2.31 (0.92 to 5.80)        21 (10 to ∞)    21, 32, 35
                                                                                    Placebo                                6/170
active drug and comparator, similar dose and route of                               Headache
administration, similar emetic events, and similar                                  Ondansetron 4-8 mg,                   50/219
observation periods. We could not do this here for                                    60 Ïg/kg                                                                                       18, 27, 32,
                                                                                                                                          1.46 (0.98 to 2.16)      14.8 (7.0 to ∞)     35, 44
more than two trials at a time, except for the compari-                             Placebo                               32/199
son of ondansetron 4 mg with metoclopramide 10 mg.                                  ∞=absence of a significant difference between treatments.



BMJ VOLUME 317          26 SEPTEMBER 1998          www.bmj.com                                                                                                                             877
                                                                                              3                                                                          Exhibit 335
Education
    Caseand  debate
          2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 350 of 389

           (number needed to treat 6.8 (3.5 to 114)) in preventing
           any emetic event,44 and ondansetron 8 mg was sig-
           nificantly more efficacious than sulpiride 50 mg                                • Variation in event rates
                                                                                           • Lack of a gold standard treatment
           (number needed to treat 4 (2 to 328)) in preventing any
                                                                                           • Equivalence between treatments
           emetic event.39 During the same time period there was
           no difference between ondansetron 4 mg and prome-
           thazine 1 mg/kg,30 dexamethasone 8 mg,27 tropisetron
                                                                                                  Lack of trial validity
           5 mg,31 or granisetron 3 mg,31 and ondansetron 8 mg
           was no better than alizapride 50 mg.15
                                                                                         Lack of evidence of efficacy or harm
           Comment on efficacy
           The scattergram suggests qualitatively that ondanset-
           ron was no better than droperidol, perphenazine,
                                                                        Fig 3 Potential shortcomings of active controlled trials
           prochlorperazine, promethazine, alizapride, sulpiride,
           tropisetron, granisetron, or dexamethasone (fig 2
                                                                        more effective than placebo, we do not need further
           (bottom). Ondansetron seemed to be more effective
                                                                        placebo controlled trials and what we need is to
           than metoclopramide (table 1), but the clinical
                                                                        determine ondansetron’s clinical role, through com-
           importance of any difference is doubtful. At least six
                                                                        parisons with existing antiemetics (active controlled
           adult patients would have to be treated with ondanset-
                                                                        trials).6 52 These 33 active controlled ondansetron
           ron 4 mg or 8 mg to prevent one patient who would
           have vomited or been nauseous had he or she received         trials provided the opportunity to check whether these
           metoclopramide 10 mg from vomiting or being                  trials alone—that is, in the absence of any placebo
           nauseous in the first six hours after surgery. Unlike        controlled trials—would have been adequate to
           ondansetron,9 the optimal dose of metoclopramide is          determine relative efficacy and likelihood of harm.
           still not known; 10 mg may have been too low a dose.         They would not: three major shortcomings were
           Before a sensible comparison between ondansetron             discovered (fig 3).
           and metoclopramide can be made, the optimal dose of
           metoclopramide needs to be established. This is true         Why we need placebos
           for all the other comparators. Ondansetron’s anti-           In this review 36% of all trials did not include a placebo
           vomiting effect compared with droperidol or meto-            (or a no treatment) group. We do not know if these
           clopramide seemed to be more pronounced in                   trials provide valid data because we do not know the
           children than in adults. Reasons for this are unknown.       event rates without antiemetic prophylaxis in these
           The effect on nausea was not reported in paediatric          study populations, and because they lack an index of
           trials.                                                      internal sensitivity. Interpretation of these trials is,
                                                                        therefore, impossible. It is likely that the use of
           Evidence of adverse effects                                  placebos would have avoided most of the drawbacks in
           Possible drug related adverse effects were reported in       these active controlled trials. Moreover, placebo
           19 trials, in 11 of them in dichotomous form. In three       controls would have enabled estimation of efficacy and
           placebo controlled trials postoperative anxiety, restless-   likelihood of harm for a variety of regimens of the new
           ness, or agitation was described in patients treated with    antiemetic ondansetron, compared with a standard
           droperidol, and in six placebo controlled trials post-       comparator, a placebo. Models for estimation of an
           operative headache was reported in patients receiving        intervention’s relative efficacy without direct compari-
           ondansetron (table 2). No extrapyramidal symptoms            sons have been proposed.47 53
           were reported in any trial.                                      The problems of variation in control event rate
               In trials without a placebo arm adverse effects          (underlying variation in likelihood of an event) and
           described in relation to ondansetron were flush and          lack of gold standard comparator justify the use of pla-
           urticaria in three patients12 36 and nodal rhythm in         cebos as an index of a trial’s validity. This is true in
           three patients.34 Ten patients (0.2% of all patients) were   many therapeutic areas, not just in antiemetic trials. In
           admitted or readmitted to hospital because of                a qualitative systematic review on the analgesic efficacy
           excessive or prolonged postoperative nausea and vom-         of intra-articular morphine, for example, only a minor-
           iting (five children had received droperidol 50 Ïg/kg        ity of retrieved trials could be regarded as valid assays
           or 75 Ïg/kg,20 22 42 two children ondansetron 150 Ïg/        with proved internal sensitivity.54
           kg,42 and one adult metoclopramide 10 mg,28 and in
           two adults the treatment was not specified33).               Ethical argument against placebos
                                                                        Why then, despite potential drawbacks, did 12 trials in
           Comment on adverse effects                                   this review not include a placebo arm? In some trials
           Only placebo controlled trials enabled us to draw            placebos were omitted on ethical grounds.12 This is
           meaningful conclusions on drug related harm. The             illogical because studies destined to produce unreliable
           widely held view that use of droperidol is limited by        results should themselves be considered unethical.3 55
           adverse reactions was not supported.                         The use of placebos is one of the thorniest issues facing
                                                                        clinical researchers today.56 It has been claimed that if
                                                                        an arm of a study is known to be less beneficial or more
           Discussion                                                   harmful than alternatives, investigators must protect
           Arguments against the use of placebos include the            patients from that additional known risk4 and that
           general one that placebos are unethical51 and the            assignment of patients to placebo treatment when an
           specific one that, because ondansetron has proved            effective treatment already exists is therefore unethi-


878                                                                                BMJ VOLUME 317         26 SEPTEMBER 1998        www.bmj.com

                                                           4                                                               Exhibit 335
                                                                 Education
         Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 351 ofand
                                                                           389debate

cal.1 Such general statements may be misinterpreted.                              8    Talbot D, Reynolds DJM. Local research ethics committees. BMJ
                                                                                       1997;315:1464.
This systematic review shows clearly that we do not                               9    Tramèr MR, Reynolds DJM, Moore RA, McQuay HJ. Efficacy,
know which treatment is most beneficial or least harm-                                 dose-response, and safety of ondansetron in prevention of postoperative
                                                                                       nausea and vomiting: a quantitative systematic review of randomised
ful in postoperative nausea and vomiting. Such system-                                 placebo-controlled trials. Anesthesiology 1997;87:1277-89.
atic reviews could provide ethics committees with the                             10   Tramèr MR, Moore RA, Reynolds DJM, McQuay HJ. A quantitative
necessary information to question the ethics of a trial                                systematic review of ondansetron in treatment of established postopera-
                                                                                       tive nausea and vomiting. BMJ 1997;314:1088-92.
design.7 8 57                                                                     11   Eriksson H, Korttila K. Recovery profile after desflurane with or without
                                                                                       ondansetron compared with propofol in patients undergoing outpatient
                                                                                       gynecological laparoscopy. Anesth Analg 1996;82:533-8.
Ethical acceptability of placebos                                                 12   Alon E, Himmelseher S. Ondansetron in the treatment of postoperative
                                                                                       vomiting: a randomized, double-blind comparison with droperidol and
The important question then is whether the use of pla-                                 metoclopramide. Anesth Analg 1992;75:561-5.
cebos in trials of postoperative nausea and vomiting is                           13   Alon E, Biro P, Lenzlinger PM, Atanassoff PG. Ondansetron als Prophy-
                                                                                       laxe für postoperative Übelkeit und Erbrechen. Eine prospektive,
unethical. Use of a placebo would be unethical if it                                   randomisierte Doppelblind-Vergleichsstudie mit Droperidol. Anaesthesist
meant that life was endangered or symptoms were                                        1994;43:500-3.
made intolerable.3 These trials are designed to                                   14   Calamandrei M, Andreuccetti T, Crescioli M, Messeri A, Sarti A, Sestini G,
                                                                                       et al. Effets de l’ondansétron et du métoclopramide sur les nausées et
establish the number of patients who do not develop                                    vomissements postopératoires après anesthésie péridurale chez l’enfant.
nausea or vomiting after surgery.58 Antiemetic “rescue”                                Cah Anesth 1994;42:19-23.
                                                                                  15   Cantanna R, Morini M, Lopez T, Mariana A. Efficacia di un 5HT3 antago-
treatment would be needed both for the patients who                                    nista nella prevenzione del vomito postoperatorio. Minerva Anestesiol
were denied active prophylaxis—that is, who received a                                 1994;60(suppl 1):109-11.
                                                                                  16   Cetica P, Di Filippo A, Rizzo L, Benvenuti S, Novelli GP. Prevenzione della
placebo and who do vomit—and for the patients                                          nausea e del vomito postoperatorio nella chirurgia strabologica in etá
receiving active prophylaxis in whom that intervention                                 pediatrica. Minerva Anestesiol 1994;60(suppl 1):41-3.
failed. No evidence exists that treatment of established                          17   Chen PP, Chui PT, Gin T. Comparison of ondansetron and metoclopra-
                                                                                       mide for the prevention of post-operative nausea and vomiting after
postoperative nausea and vomiting is less efficacious                                  major gynaecological surgery. Eur J Anaesth 1996;13:485-91.
than prevention.10 Although postoperative nausea and                              18   D’Ari M, Caccia A, Lo Sapio D, Verde A, Badolato A, Chiefari M.
                                                                                       Ondansetron vs metoclopramide e placebo nella prevenzione della
vomiting may induce serious complications,59 it is most                                nausea e del vomito postoperatorio. Minerva Anestesiol 1994;60(suppl 1):
often a minor adverse effect of anaesthesia and                                        85-7.
                                                                                  19   Davis A, Krige S, Moyes D. A double-blind randomized prospective study
surgery; it does not become chronic; and almost never                                  comparing ondansetron with droperidol in the prevention of emesis fol-
kills. The use of placebos in trials investigating post-                               lowing strabismus surgery. Anaesth Intens Care 1995;23:438-43.
operative nausea and vomiting may therefore be justi-                             20   Davis PJ, McGowan FX Jr, Landsman I, Maloney K, Hoffmann P. Effect of
                                                                                       antiemetic therapy on recovery and hospital discharge time. A
fied. Informed consent and adequate rescue antiemetic                                  double-blind assessment of ondansetron, droperidol, and placebo in
treatment are of course necessary to ensure ethical                                    pediatric patients undergoing ambulatory surgery. Anesthesiology
                                                                                       1995;83:956-60.
legitimacy.                                                                       21   Desilva PH, Darvish AH, McDonald SM, Cronin MK, Clark K. The
                                                                                       efficacy of prophylactic ondansetron, droperidol, perphenazine, and
                                                                                       metoclopramide in the prevention of nausea and vomiting after major
Conclusions                                                                            gynecologic surgery. Anesth Analg 1995;81:139-43.
                                                                                  22   Furst SR, Rodarte A. Prophylactic antiemetic treatment with ondansetron
This set of trials does not support the general                                        in children undergoing tonsillectomy. Anesthesiology 1994;81:799-803.
argument that we should eschew placebo controlled                                 23   Gan TJ, Collis R, Hetreed M. Double-blind comparison of ondansetron,
trials in favour of direct comparisons alone.1 4–6 51 52                               droperidol and saline in the prevention of postoperative nausea and
                                                                                       vomiting. Br J Anaesth 1994;72:544-7.
These trials failed to improve our understanding of the                           24   Giorgi L, Cavuta M, Novelli GP. Ondansetron nella prevenzione della
therapeutic role of prophylactic ondansetron in                                        nausea e vomito postoperatorio nella chirurgia dell’orecchio medio.
                                                                                       Minerva Anestesiol 1994;60(suppl 1):73-5.
prevention of postoperative nausea and vomiting, and                              25   Grond S, Lynch J, Diefenbach C, Altrock K, Lehmann KA. Comparison
that failure was entirely predictable from their equiva-                               of ondansetron and droperidol in the prevention of nausea and vomiting
                                                                                       after inpatient minor gynecologic surgery. Anesth Analg 1995;81:603-7.
lence design. The ethical acceptability of placebos is                            26   Litman RS, Wu CL, Lee A, Griswold JD, Voisine R, Marshall C. Prevention
likely to be dependent on the setting. In situations such                              of emesis after strabismus repair in children: a prospective, double-
as postoperative nausea and vomiting that lack a gold                                  blinded, randomized comparison of droperidol versus ondansetron.
                                                                                       J Clin Anesth 1995;7:58-62.
standard treatment and where the likelihood of an                                 27   Lopez-Olaondo L, Carrascosa F, Pueyo FJ, Monedero P, Busto N, Saez A.
outcome is expected to vary widely, trial designs                                      Combination of ondansetron and dexamethasone in the prophylaxis of
                                                                                       postoperative nausea and vomiting. Br J Anaesth 1996;76:835-40.
without placebo controls are unlikely to yield sensible                           28   Malins AF, Field JM, Nesling PM, Cooper GM. Nausea and vomiting after
results. We contend that the ethics of recruiting                                      gynaecological laparoscopy: comparison of premedication with oral
                                                                                       ondansetron, metoclopramide and placebo. Br J Anaesth 1994;72:231-3.
patients into trials that cannot yield sensible results is                        29   Maltepe F, Günerli A, Sagiroglu E, Kuvaki B, Mavioglu O. Çocuklarda
dubious.                                                                               postoperatif emezisin profilaksisinde dehidrobenzperidol metklopramid
                                                                                       ve ondansetron’un karsilastirilmasi. Türk Anest Rean Cem 1996;24:180-3.
    Funding: MRT was funded by a UK overseas research                             30   Modesti C, Rodola F, Caricato A. La profilassi dell’emesi post-operatoria
student award and a PROSPER grant (No 3233-051939.97)                                  in ortopedia e traumatologia: valutazione comparative di ondansetron,
from the Swiss National Research Foundation. The review was                            metoclopramide e prometazina. Acta Anaesth Ital 1995;46:73-8.
                                                                                  31   Naguib M, El Bakry AK, Khoshim MHB, Channa AB, El Gammal M, El
funded by Pain Research Funds.                                                         Gammal K, et al. Prophylactic antiemetic therapy with ondansetron, tro-
    Competing interest: None.                                                          pisetron, granisetron and metoclopramide in patients undergoing
                                                                                       laparoscopic cholecystectomy: A randomized, double-blind comparison
1   Rothman KJ, Michels KB. The continuing unethical use of placebo con-               with placebo. Can J Anaesth 1996;43:226-31.
    trols. N Engl J Med 1994;331:394-8.                                           32   Paech MJ, Pavy TJG, Evans SF. Single-dose prophylaxis for postoperative
2   Gilbert EM, Packer EM. Letter to editor. N Engl J Med 1995;332:61.                 nausea and vomiting after major abdominal surgery: ondansetron versus
3   Collier J. Confusion over use of placebos in clinical trials. BMJ                  droperidol. Anaesth Intens Care 1995;23:548-54.
    1995;311:821-2.                                                               33   Paxton LD, McKay AC, Mirakhur RK. Prevention of nausea and vomiting
4   Citron ML. Placebos and principles: a trial of ondansetron. Ann Intern             after day case gynaecological laparoscopy. A comparison of ondansetron,
    Med 1993;118:470-1.                                                                droperidol, metoclopramide and placebo. Anaesthesia 1995;50:403-6.
5   Markman M. When regulatory requirements conflict with ethical study           34   Paxton D, Taylor RH, Gallagher TM, Crean PM. Postoperative emesis fol-
    design: the case of oral ondansetron. Cancer Invest 1994;12:654-6.                 lowing otoplasty in children. Anaesthesia 1995;50:1083-5.
6   Aspinall RL, Goodman NW. Denial of effective treatment and poor qual-         35   Pueyo FJ, Carrascosa F, Lopez L, Iribarren MJ, Garcia Pedrajas F, Saez A.
    ity of clinical information in placebo controlled trials of ondansetron for        Combination of ondansetron and droperidol in the prophylaxis of post-
    postoperative nausea and vomiting: a review of published trials. BMJ               operative nausea and vomiting. Anesth Analg 1996;83:117-22.
    1995;311:844-6.                                                               36   Raphael JH, Norton AC. Antiemetic efficacy of prophylactic ondansetron
7   Stone PG, Blogg CE. National research ethics committee is needed. BMJ              in laparoscopic surgery: randomized, double-blind comparison with
    1997;315:60-1.                                                                     metoclopramide. Br J Anaesth 1993;71:845-8.



BMJ VOLUME 317          26 SEPTEMBER 1998          www.bmj.com                                                                                                             879
                                                                                            5                                                                        Exhibit 335
Education
    Caseand  debate
          2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 352 of 389

                     37 Roccatagliata DC, Boutseros A, Fuccaro P, Mazzarello MR, Sburlati E.            48 Ernst E, Resch KL. Concept of true and perceived placebo effects. BMJ
                        Ondansetron versus metoclopramide nella prevenzione del vomito post-               1995;311:551-3.
                        operatorio nelle IVG. Minerva Anestesiol 1994;60(suppl 1):95-8.                 49 Moore RA, Gavaghan D, Tramèr MR, Collins S, McQuay HJ. Size is
                     38 Rose JB, Martin TM, Corddry DH, Zagnoev M, Kettrick RG. Ondansetron                everything—large amounts of information are needed to overcome ran-
                        reduces the incidence and severity of poststrabismus vomiting in                   dom effects in estimating direction and magnitude of treatment effects.
                        children. Anesth Analg 1994;79:486-9.                                              Pain (in press).
                     39 Rossi AK, Lamarca S, Scanni E, Corcione A, Grandis V, Mastronardi P.            50 Jones B, Jarvis P, Lewis JA, Ebbutt AF. Trials to assess equivalence: the
                        Valutazione comparative dell’ondansetron come antiemetico nella                    importance of rigorous methods. BMJ 1996;313:36-9.
                        paziente ostetrica. Minerva Anestesiol 1994;60(suppl 1):99-101.                 51 Rothman KJ. Placebo mania. BMJ 1996;313:3-4.
                     40 Rowe L, de Boer F, Crocker S. Nausea and vomiting following day case            52 Lewis MA, Fishman DA. Ondansetron for postoperative nausea and
                        gynaecological surgery: a comparison of ondansetron with droperidol as             vomiting: decisions in the absence of comparative trials. Am J Hosp Pharm
                        prophylaxis. J One-Day Surg 1995;winter:9-10.                                      1994;51:524-5.
                     41 Rust M. Intravenöse Gabe von Ondansetron vs Metoclopramid zur                   53 Tramèr M, Moore A, McQuay H. Meta-analytic comparison of
                        Prophylaxe von postoperativer Übelkeit und Erbrechen. Anaesthesist                 prophylactic antiemetic efficacy for postoperative nausea and vomiting:
                        1995;44:288-90.                                                                    propofol anaesthesia vs omitting nitrous oxide vs a total i.v. anaesthesia
                     42 Splinter WM, Rhine EJ, Roberts DW, Baxter MRN, Gould HM, Hall LE, et               with propofol. Br J Anaesth 1997;78:256-259.
                        al. Ondansetron is a better prophylactic antiemetic than droperidol for         54 Kalso E, Tramèr MR, Carroll D, McQuay HJ, Moore RA. Pain relief from
                        tonsillectomy in children. Can J Anaesth 1995;42:848-51.                           intra-articular morphine after knee surgery: a qualitative systematic
                     43 Tang J, Watcha MF, White PF. A comparison of costs and efficacy of                 review. Pain 1997;71:127-34.
                        ondansetron and droperidol as prophylactic antiemetic therapy for elec-         55 McQuay H, Moore A. Placebos are essential when extent and variability
                        tive outpatient gynecologic procedures. Anesth Analg 1996;83:304-13.               of placebo response are unknown. BMJ 1996;313:1008.
                     44 Van den Berg AA. Comparison of ondansetron and prochlorperazine for             56 Taubes G. Use of placebo controls in clinical trials disputed. Science
                        the prevention of nausea and vomiting after adenotonsillectomy. Br J               1995;267:25-6.
                        Anaesth 1996;76:449-51.                                                         57 Savulescu J, Chalmers I, Blunt J. Are research ethics committees behaving
                     45 Jadad AR, Moore RA, Carroll D, Jenkinson C, Reynolds DJM, Gavaghan                 unethically? Some suggestions for improving performance and account-
                        DJ, et al. Assessing the quality of reports of randomized clinical trials: is      ability. BMJ 1996;313:1390-3.
                        blinding necessary? Control Clin Trials 1996;17:1-12.                           58 Korttila K. The study of postoperative nausea and vomiting. Br J Anaesth
                     46 Eddy DM. Principles for making difficult decisions in difficult times. JAMA        1992;69(suppl 1):20-3S.
                        1994;271:1792-8.                                                                59 Bremner WGM, Kumar CM. Delayed surgical emphysema, pneumo-
                     47 McQuay HJ, Tramèr M, Nye BA, Carroll D, Wiffen PJ, Moore RA. A sys-                mediastinum and bilateral pneumothoraces after postoperative vomiting.
                        tematic review of antidepressants in neuropathic pain. Pain 1996;68:217-           Br J Anaesth 1993;71:296-7.
                        27.                                                                                (Accepted 9 June 1998)




                     Action on clinical audit: progress report 2
                     Abi Berger


BMJ, London          In the first progress report on “Action on clinical
WC1H 9JR
                     audit” I described how West Middlesex University                                     Summary points
Abi Berger,
science editor       Hospital NHS Trust is looking at the role of
                     stakeholder ownership in clinical audit.1 This second
                                                                                                          The Essex Rivers Healthcare Trust used the
                     report follows the progress of the Essex Rivers Health-
BMJ 1998;317:880–1                                                                                        action on clinical audit project to look at local
                     care Trust and its use of open space technology for
                                                                                                          services for children with diabetes
                     redesigning services for children with diabetes.
                                                                                                          The local team collected information on where
                     Setting the scene                                                                    diabetic children lived and attended for care, and
                     Essex Rivers Healthcare Trust is a combined acute and                                on admissions policy
                     community trust with a district general hospital in the
                                                                                                          An open space technology workshop identified
                     city of Colchester and community hospitals in Clacton,
                                                                                                          key elements of a service for diabetic children
                     Harwich, and Halstead. The trust has set up its own
                     clinical effectiveness programme, and became inter-
                                                                                                          At a follow up workshop key tasks were proposed
                     ested in the action on clinical audit project partly as an
                                                                                                          and volunteers sought to take responsibility for
                     offshoot of this. The feeling from some clinicians
                                                                                                          them
                     within the trust is that audit is struggling, and while
                     many audit projects are conducted with worthwhile
                     aims in mind, the end product is all too often “a report
                     that ends up in a drawer.”
                                                                                                        suggests that paediatric services should be coordinated
                                                                                                        by a dedicated paediatric diabetes care team led by a
                     What the trust hopes to achieve                                                    paediatrician with an interest in diabetes. Furthermore,
                     The Essex Rivers’ local action team—Charles Bodmer                                 the declaration suggests that it is unnecessary to admit
                     (consultant physician and specialist in diabetes), Anne                            every newly diagnosed child to hospital.
                     Ferris (senior nurse in gynaecology and paediatrics),                                  “We already knew that the service needed
                     and Chris Howes (clinical audit officer)—has chosen to                             changing,” says Bodmer, “but until now there’s been
                     use the project to look at local paediatric services for                           real inertia over finding out what everyone’s up to.” So
                     patients with diabetes. Until now, the district’s service                          instead of using audit to simply review the existing
                     has been provided by three general paediatricians in                               service by collecting “measurements,” the team is
                     different locations, and all children with newly                                   using audit to bring all the relevant stakeholders
                     diagnosed diabetes have been admitted to hospital.                                 together to investigate what they would ideally like to
                     The St Vincent’s declaration, the 1989 international                               see happening. This includes what services they would
                     agreement about standards for diabetes care, however,                              like to see provided, in addition to defining outcomes


880                                                                                                                 BMJ VOLUME 317          26 SEPTEMBER 1998         www.bmj.com

                                                                                       6                                                                   Exhibit 335
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 353 of 389




   EXHIBIT 336
• Total vaccine market revenues worldwide | Statista                                                     6/21/20, 3:45 PM
                    Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 354 of 389


       Source: https://www.statista.com/statistics/265102/revenues-in-the-global-vaccine-market/



       Global vaccine market revenues 2014-2020
       Published by Matej Mikulic, Aug 9, 2019
       The global vaccine market is showing some escalating growth and it is expected that it will
       reach total revenues of nearly 60 billion U.S. dollars by 2020. That would be almost double
       the size the market had back in 2014. Driver of the growth is the increase of various
       infectious diseases like inﬂuenza, swine ﬂu, hepatitis, tuberculosis, diphtheria, Ebola, and
       meningococcal and pneumococcal diseases. Leading manufacturers of vaccines are big
       pharma companies like GlaxoSmithKline, Merck & Co., and Pﬁzer.

       How vaccines work

       The concept behind the functioning of vaccines - also known as immunizations - is relatively
       simple: inject a weakened form, or a fragment, of a disease to a person so the body learns to
       produce antibodies or to start other processes of immunity. As a result, the person’s body is
       ready to ﬁght the same infection next time. By this way, infectious diseases which once had
       high death rates like polio and smallpox have been nearly eradicated. Others like measles,
       mumps, and whooping cough, are mostly under control and larger epidemics have been
       successfully prevented. While some immunizations last lifelong, others have to be renewed
       to stay eﬃcient. Despite the obvious success of immunizations and their huge role for public
       health, there are discussions about the safety and consequences of vaccines in the U.S. and
       many other countries.

       The vaccine market

       At this moment, Pﬁzer’s Prevnar 13 is the world’s leading vaccine product, generating around
       5.7 billion U.S. dollars of revenue. Prevnar 13 is a vaccine for the prevention of invasive
       disease caused by 13 streptococcus pneumoniae strains and can be used in children and
       adults. The United States are the world’s largest national market for vaccines, while North
       America is, accordingly, the largest regional market. The global vaccine market is largely
       dominated by vaccines which are administered intramuscularly. These vaccines make up
       over half of global revenues, while vaccines which are administered subcutaneously make up
       around one ﬁfth of the market. Other common routes of administration are oral or
       intravenous.

   Global vaccine market revenues from 2014 to 2020 (in billion U.S. dollars)*

https://www.statista.com/statistics/265102/revenues-in-the-global-vaccine-market/                             Page 1 of 3


                                                                             1                     Exhibit 336
• Total vaccine market revenues worldwide | Statista                                                                     6/21/20, 3:45 PM
                                                 Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 355 of 389



                                            70



                                                                                                                                59.2
                                            60
                                                                                                                54.2


                                            50                                                       49
          Revenue in billion U.S. dollars




                                                                                         44.1

                                                                             39.7
                                            40
                                                                  35.8
                                                     32.2
                                            30



                                            20



                                            10



                                             0
                                                     2014         2015      2016*       2017*       2018*      2019*           2020*




       Details: Worldwide; Zion Market Research; Statista estimates; 2016


                                             Request publishing rights

       © Statista 2020 !




       Sources
       Zion Market Research; Statista estimates

       Survey by
       Zion Market Research; Statista estimates

       Published by
       Statista



https://www.statista.com/statistics/265102/revenues-in-the-global-vaccine-market/                                             Page 2 of 3


                                                                                    2                          Exhibit 336
                                                     Global vaccine market revenues from 2014 to 2020 (in billion U.S. dollars)*

                                                70



                                                                                                                                                                                                                            59.2
                                                60
                                                                                                                                            54.2

                                                                                                                                       49
                                                50
                                                                                                             44.1

                                                                                       39.7
                                                40
                                                                   35.8
                                                       32.2
                                                30




3
              Revenue in billion U.S. dollars
                                                20



                                                10



                                                 0
                                                       2014         2015               2016*                2017*                 2018*     2019*                                                                           2020*


         Sources                                                           Additional Information:
         Zion Market Research; Statista estimates                          Worldwide; Zion Market Research; Statista estimates; 2016
         © Statista 2019




Exhibit 336
                                                                                                                                                    Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 356 of 389
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 357 of 389




   EXHIBIT 337
VFC | Current CDC Vaccine Price List | CDC                                                                                                  6/21/20, 3:48 PM
                    Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 358 of 389




    Vaccines for Children Program (VFC)

  CDC Vaccine Price List
  « Back to Vaccines For Children program
  « Back to Immunization Managers Home page

  Prices last reviewed/updated: June 1, 2020


  Note 1: The CDC Vaccine Price Lists posted on this website provide current vaccine contract prices and list the private sector vaccine prices
  for general information. Contract prices are those for CDC vaccine contracts that are established for the purchase of vaccines by
  immunization programs that receive CDC immunization cooperative agreement funds (i.e., state health departments, certain large city
  immunization projects, and certain current and former U.S. territories). Private providers and private citizens cannot directly purchase
  vaccines through CDC contracts. Private sector prices are those reported by vaccine manufacturers annually to CDC. All questions regarding
  the private sector prices should be directed to the manufacturers.

  Note 2: The CDC price list does not represent all possible routinely
  recommended vaccine presentations available to providers in the                    ! Get Email Updates
  United States. The price list represents only those vaccine
  presentations available through CDC contracts.                                     To receive email updates about this page, enter your email address:


       Vaccine Supply Information (for routine vaccines)                              Email Address
       Vaccine package insert information "
       From this page, you can get to all of the vaccines licensed in the US.        What's this?                                              Submit
       Each product page includes links to the prescribing information
       (package inserts).


  As of 5-14-10, the CDC Vaccine Price List also shows the NDC code and contract number for each vaccine.


  Archived Pages:
       Archived Prices list 2001-present



  Pediatric/VFC Vaccine Price List
                                                                                                    Private
                                                                                       CDC          Sector
                                  Brandname/                                           Cost/        Cost/       Contract                          Contract
   Vaccine                        Tradename                NDC         Packaging       Dose         Dose        End Date       Manufacturer       Number


   DTaP [[1
          1]                      Daptacel®                49281-      10 pack – 1     $18.546      $31.70      03/31/2021     Sanoﬁ Pasteur      75D30120D07
                                                           0286-       dose vial
                                                           10


   DTaP [[1
          1]                      Infanrix®                58160-      10 pack – 1     $19.163      $24.71      03/31/2021     GlaxoSmithKline    75D30120D07
                                                           0810-       dose
                                                           52          syringe



https://www.cdc.gov/vaccines/programs/vfc/awardees/vaccine-management/price-list/                                                                 Page 1 of 9


                                                                                1                                              Exhibit 337
VFC | Current CDC Vaccine Price List | CDC                                                                                   6/21/20, 3:48 PM
                   Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 359 of 389
   DTaP-IPV [[2
              2]                Quadracel
                                Quadracel™           49281-     10 pack – 1     $41.797   $54.63    03/31/2021   Sanoﬁ Pasteur     75D30120D07
                                                     0562-      dose vial
                                                     10


   DTaP-IPV [[2
              2]                Kinrix®              58160-     10 pack – 1     $42.459   $52.14    03/31/2021   GlaxoSmithKline   75D30120D07
                                                     0812-      dose vial
                                                     11


                                                     58160-     10 pack – 1     $42.459   $52.14
                                                     0812-      dose
                                                     52         syringe


   DTaP-Hep B-IPV [[4
                    4]          Pediarix®            58160-     10 pack – 1     $60.709   $79.15    03/31/2021   GlaxoSmithKline   75D30120D07
                                                     0811-      dose
                                                     52         syringe


   DTaP-IP-HI [[4
                4]              Pentacel®            49281-     5 pack – 1      $61.648   $99.83    03/31/2021   Sanoﬁ Pasteur     75D30120D07
                                                     0510-      dose vial
                                                     05


   e-IPV [[5
           5]                   IPOL®                49281-     10 dose         $13.85    $35.17    03/31/2021   Sanoﬁ Pasteur     75D30120D07
                                                     0860-      vial
                                                     10


   Hepatitis A Pediatric        Vaqta®               00006-     10 pack – 1     $20.61    $33.295   03/31/2021   Merck             75D30120D07
   [5]                                               4095-      dose
                                                     02         syringe


   Hepatitis A Pediatric        Havrix®              58160-     10 pack – 1     $21.113   $32.89    03/31/2021   GlaxoSmithKline   75D30120D07
   [5]                                               0825-      dose
                                                     52         syringe


   Hepatitis A-Hepatitis        Twinrix®             58160-     10 pack – 1     $63.282   $104.00   03/31/2021   GlaxoSmithKline   75D30120D07
   B 18 only [[3
               3]                                    0815-      dose
                                                     52         syringe


   Hepatitis B [[5
                 5]             Engerix B®           58160-     10 pack – 1     $15.38    $23.72    03/31/2021   GlaxoSmithKline   75D30120D07
   Pediatric/Adolescent                              0820-      dose
                                                     52         syringe


   Hepatitis B [[5
                 5]             Recombivax           00006-     10 pack – 1     $12.53    $23.95    03/31/2021   Merck             75D30120D07
   Pediatric/Adolescent         HB®                  4981-      dose vial
                                                     00


   Hib [[5
         5]                     PedvaxHIB®           00006-     10 pack – 1     $13.514   $26.233   03/31/2021   Merck             75D30120D07
                                                     4897-      dose vial
                                                     00


   Hib [[5
         5]                     ActHIB®              49281-     5 pack – 1      $9.746    $17.14    03/31/2021   Sanoﬁ Pasteur     75D30120D07
                                                     0545-      dose vial
                                                     03


   Hib [[5
         5]                     Hiberix®             58160-     10 pack – 1     $9.46     $10.85    03/31/2021   GlaxoSmithKline   75D30120D07
                                                     0818-      dose vial

https://www.cdc.gov/vaccines/programs/vfc/awardees/vaccine-management/price-list/                                                  Page 2 of 9


                                                                          2                                      Exhibit 337
VFC | Current CDC Vaccine Price List | CDC                                                                                     6/21/20, 3:48 PM
                   Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 360 of 389
                                                     11


   HPV – Human                  Gardasil®9           00006-     10 pack – 1     $187.01    $227.931   03/31/2021   Merck             75D30120D07
   Papillomavirus 9-                                 4121-      dose
   valent [[5
            5]                                       02         syringe


   MENB –                       Trumenba®            00005-     10 pack – 1     $114.36    $149.89    03/31/2021   Pﬁzer             75D30120D07
   Meningococcal                                     0100-      dose
   Group B [[5
             5]                                      10         syringe


   MENB –                       Bexsero®             58160-     10 pack – 1     $120.24    $170.75    03/31/2021   GlaxoSmithKline   75D30120D07
   Meningococcal                                     0976-      dose
   Group B [[5
             5]                                      20         syringe


   Meningococcal                Menactra®            49281-     5 pack – 1      $96.232    $128.38    03/31/2021   Sanoﬁ Pasteur     75D30120D07
   Conjugate (Groups                                 0589-      dose vial
   A, C, Y and W-135)                                05
   [5]


   Meningococcal                Menveo®              58160-     5 pack – 1      $95.78     $130.75    03/31/2021   GlaxoSmithKline   75D30120D07
   Conjugate (Groups                                 0955-      dose vial
   A, C, Y and W-135)                                09
   [5]


   Measles, Mumps               M-M-R®II             00006-     10 pack – 1     $21.708    $78.678    03/31/2021   Merck             75D30120D07
   and Rubella (MMR)                                 4681-      dose vial
   [1]                                               00


   MMR/Varicella [[2
                   2]           ProQuad®             00006-     10 pack – 1     $137.516   $224.937   03/31/2021   Merck             75D30120D07
                                                     4171-      dose vial
                                                     00


   Pneumococcal                 Prevnar 13 TM        00005-     10 pack – 1     $143.82    $202.00    03/31/2021   Pﬁzer             75D30120D07
   13-valent [[5
               5]                                    1971-      dose
   (Pediatric)                                       02         syringe


   Pneumococcal                 Pneumovax®23         00006-     10 pack – 1     $59.12     $105.194   03/31/2021   Merck             75D30120D07
   Polysaccharide (23                                4837-      dose
   Valent)                                           03         syringe


   Rotavirus, Live, Oral,       RotaTeq®             00006-     10 pack – 1     $71.88     $84.532    03/31/2021   Merck             75D30120D07
   Pentavalent [[5
                 5]                                  4047-      dose tube
                                                     41


                                                     00006-     25 pack – 1     $71.88     $84.531
                                                     4047-      dose tube
                                                     20


   Rotavirus, Live, Oral,       Rotarix®             58160-     10 pack – 1     $97.508    $120.95    03/31/2021   GlaxoSmithKline   75D30120D07
   Oral [[5
          5]                                         0854-      dose vial
                                                     52




https://www.cdc.gov/vaccines/programs/vfc/awardees/vaccine-management/price-list/                                                    Page 3 of 9


                                                                          3                                        Exhibit 337
VFC | Current CDC Vaccine Price List | CDC                                                                                      6/21/20, 3:48 PM
                    Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 361 of 389
   Tetanus and                  Tenivac®             49281-     10 pack – 1      $21.18    $34.80     03/31/2021    Sanoﬁ Pasteur     75D30120D07
   Diphtheria Toxoids                                0215-      dose
   [3]                                               15         syringe


                                                     49281-     10 pack – 1      $21.18    $34.80
                                                     0215-      dose vial
                                                     10


   Tetanus and                  TDVAX
                                TDVAX™               13533-     10 pack – 1      $16.343   $25.876    03/31/2021    Grifols           75D30120D07
   Diphtheria Toxoids                                0131-      dose vial
   [3]                                               01


   Tetanus Toxoid,              Boostrix®            58160-     10 pack – 1      $33.14    $41.19     03/31/2021    GlaxoSmithKline   75D30120D07
   Reduced Diphtheria                                0842-      dose vial
   Toxoid and Acellular                              11
   Pertussis [[1
               1]
                                                     58160-     10 pack – 1      $33.14    $41.19
                                                     0842-      dose
                                                     52         syringe


   Tetanus Toxoid,              Adacel®              49281-     10 pack – 1      $32.634   $46.80     03/31/2021    Sanoﬁ Pasteur     75D30120D07
   Reduced Diphtheria                                0400-      dose vial
   Toxoid and Acellular                              10
   Pertussis [[1
               1]
                                                     49281-     5 pack – 1       $32.634   $46.80
                                                     0400-      dose
                                                     20         syringe


   Varicella [[5
               5]               Varivax®             00006-     10 pack – 1      $109.26   $135.725   03/31/2021    Merck             75D30120D07
                                                     4827-      dose vial
                                                     00



  Adult Vaccine Price List
                                                                                      Private
                                                                         CDC          Sector
                         Brandname/                                      Cost/        Cost/     Contract                       Contract
   Vaccine               Tradename            NDC         Packaging      Dose         Dose      End Date    Manufacturer       Number


   Hepatitis A           Vaqta®               00006-      10 pack – 1    $30.758      $69.580   6/30/2020   Merck              75D30119D05105
   Adult [[5
           5]                                 4096-       dose
                                              02          syringe


                                              00006-      10 pack – 1    $30.758      $69.580
                                              4841-       dose vial
                                              41


   Hepatitis A           Havrix®              58160-      10 pack – 1    $30.758      $69.56    6/30/2020   GlaxoSmithKline    75D30119D05108
   Adult [[5
           5]                                 0826-       dose
                                              52          syringe


   Hepatitis A-          Twinrix®             58160-      10 pack – 1    $61.858      $104.00   6/30/2020   GlaxoSmithKline    75D30119D05108


https://www.cdc.gov/vaccines/programs/vfc/awardees/vaccine-management/price-list/                                                     Page 4 of 9


                                                                          4                                         Exhibit 337
VFC | Current CDC Vaccine Price List | CDC                                                                                    6/21/20, 3:48 PM
                   Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 362 of 389
   Hepatitis B                                0815-       dose
   Adult [[3
           3]                                 52          syringe


   Hepatitis B           Heplisav-B
                         Heplisav-B™          43528-      5 pack – 1     $69.75     $115.75    6/30/2020   Dynavax           75D30119D05107
   Adult [[5
           5]                                 0003-       dose
                                              05          syringe


   Hepatitis B           Engerix-B®           58160-      10 pack – 1    $29.733    $58.95     6/30/2020   GlaxoSmithKline   75D30119D05108
   Adult [[5
           5]                                 0821-       dose vial
                                              11


                                              58160-      10 pack – 1    $33.515    $58.95
                                              0821-       dose
                                              52          syringe


   HPV-Human             Gardasil®9           00006-      10 pack – 1    $140.587   $227.931   6/30/2020   Merck             75D30119D05105
   Papillomavirus                             4121-       dose
   9 Valent [[5
              5]                              02          syringe


   Measles,              M-M-R®II             00006-      10 pack – 1    $48.861    $78.678    6/30/2020   Merck             75D30119D05105
   Mumps, &                                   4681-       dose vial
   Rubella [[1
             1]                               00


   Meningococcal         Menveo®              58160-      5 pack – 1     $67.618    $130.75    6/30/2020   GlaxoSmithKline   75D30119D05108
   Conjugate                                  0955-       dose vial
   (Groups A, C, Y                            09
   and W-135) [[5
                5]


   Meningococcal         Menactra®            49281-      5 pack – 1     $75.066    $128.38    6/30/2020   Sanoﬁ             75D30119D05106
   Conjugate                                  0589-       dose vial
   (Groups A, C, Y                            05
   and W-135) [[5
                5]


   MENB –                Trumenba®            00005-      10 pack – 1    $85.10     $149.89    6/30/2020   Pﬁzer             75D30119D05110
   Meningococcal                              0100-       dose
   Group B [[5
             5]                               10          syringe


   MENB –                Bexsero®             58160-      10 pack – 1    $103.938   $170.75    6/30/2020   GlaxoSmithKline   75D30119D05108
   Meningococcal                              0976-       dose
   Group B [[5
             5]                               20          syringe


   Pneumococcal          Prevnar 13
                                 13™          00005-      10 pack – 1    $125.07    $202.00    6/30/2020   Pﬁzer             75D30119D05110
   13-valent [[5
               5]                             1971-       dose
                                              02          syringe


   Pneumococcal          Pneumovax®23         00006-      10 pack – 1    $62.689    $105.194   6/30/2020   Merck             75D30119D05105
   Polysaccharide                             4837-       dose
   (23 Valent)                                03          syringe


   Tetanus and           TDVAX
                         TDVAX™               13533-      10 pack – 1    $16.027    $25.876    6/30/2020   Grifols           75D30119D05109
   Diphtheria                                 0131-       dose vial
   Toxoids [[3
             3]                               01


   Tetanus               Adacel®              49281-      10 pack – 1    $24.491    $46.80     6/30/2020   Sanoﬁ             75D30119D05106

https://www.cdc.gov/vaccines/programs/vfc/awardees/vaccine-management/price-list/                                                  Page 5 of 9


                                                                          5                                          Exhibit 337
VFC | Current CDC Vaccine Price List | CDC                                                                                           6/21/20, 3:48 PM
                    Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 363 of 389
   Toxoid,                                     0400-      dose vial
   Reduced                                     10
   Diphtheria
   Toxoid and
                                               49281-     5 pack – 1      $24.890       $46.80
   Acellular
                                               0400-      dose
   Pertussis [[1
               1]
                                               20         syringe


   Tetanus               Boostrix®             58160-     10 pack – 1     $24.49        $41.19       6/30/2020    GlaxoSmithKline   75D30119D05108
   Toxoid,                                     0842-      dose vial
   Reduced                                     11
   Diphtheria
   Toxoid and                                  58160-     10 pack – 1     $25.10        $41.19
   Acellular                                   0842-      dose
   Pertussis [[1
               1]                              52         syringe


   Varicella [[5
               5]        Varivax®              00006-     10 pack – 1     $82.039       $135.725     6/30/2020    Merck             75D30119D05105
                                               4827-      dose vial
                                               00


   Zoster Vaccine        Shingrix®             58160-     1 pack – 1      $101.510      $151.41      6/30/2020    GlaxoSmithKline   75D30119D05108
   Recombinant,                                0819-      dose vial
   Adjuvanted                                  12


                                               58160-     10 pack – 1     $102.316      $151.41
                                               0823-      dose vial
                                               11



  Pediatric Influenza Vaccine Price List
  Note: The table below reﬂects contracts for the 2020-2021 Pediatric Flu.


                                                                                   Private
                                                                       CDC         Sector
                      Brandname/                                       Cost/       Cost/          Contract                      Contract
   Vaccine            Tradename          NDC       Packaging           Dose        Dose           End Date    Manufacturer      Number


   Inﬂuenza           Fluzone®           49281-    10 dose vial        $13.55      $16.939        2/28/2021   Sanoﬁ Pasteur     75D30120D07115
   [5]                Quadrivalent       0633-
   (Age 6                                15
   months and
   older)


   Inﬂuenza           Fluzone®           49281-    10 pack – 1         $13.50      $18.144        2/28/2021   Sanoﬁ Pasteur     75D30120D07115
   [5]                Quadrivalent       0420-     dose syringe
   (Age 6                                50
   months and
   older)                                49281-    10 pack – 1         $13.50      $18.144
                                         0420-     dose vial
                                         10


   Inﬂuenza           Fluarix®           58160-    10 pack- 1          $13.75      $17.30         2/28/2021   GlaxoSmithKline   75D30120D07111
   [5]                Quadrivalent       0885-     dose syringe


https://www.cdc.gov/vaccines/programs/vfc/awardees/vaccine-management/price-list/                                                          Page 6 of 9


                                                                           6                                              Exhibit 337
VFC | Current CDC Vaccine Price List | CDC                                                                                    6/21/20, 3:48 PM
                   Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 364 of 389
   (Age 6                                52
   months and
   older)


   Inﬂuenza           FluLaval           19515-    10 pack – 1       $13.75     $17.30    2/28/2021   GlaxoSmithKline    75D30120D07111
   [5]                Quadrivalent       0816-     dose syringe
   (Age 6                                52
   months and
   older)


   Inﬂuenza           Flucelvax®         70461-    10 pack – 1       $16.02     $25.763   2/28/2021   Seqirus USA, Inc   75D30120D07117
   [5]                Quadrivalent       0320-     dose syringe
   (Age 4                                03
   years and
   older)                                70461-    10 dose vial      $15.15     $24.419
                                         0420-
                                         10


   Inﬂuenza           Aﬂuria®            33332-    10 pack – 1       $13.26     $18.659   2/28/2021   Seqirus USA, Inc   75D30120D07117
   [5]                Quadrivalent       0220-     dose syringe
   (Age 6 -35                            20
   months)


   Inﬂuenza           Aﬂuria®            33332-    10 pack – 1       $13.26     $18.659   2/28/2021   Seqirus USA, Inc   75D30120D07117
   [5]                Quadrivalent       0320-     dose syringe
   (Age 36                               01
   months and
   older)


   Inﬂuenza           Aﬂuria®            33332-    10 dose vial      $12.45     $17.257   2/28/2021   Seqirus USA, Inc   75D30120D07117
   [5]                Quadrivalent       0420-
   (Age 6                                10
   months and
   older)


   Inﬂuenza           FluMist®           66019-    10 pack- 1        $18.88     $23.70    2/28/2021   AstraZeneca        75D30120D07113
   [5]                Quadrivalent       0307-     dose sprayer
   Live,                                 10        (Intranasal)
   Intranasal
   (Age 2-49
   years)



  Adult Influenza Vaccine Price List
  Note: The table below reﬂects contracts for the 2020-2021 Adult Flu.


                                                                                Private
                                                                    CDC         Sector
                     Brandname/                                     Cost/       Cost/     Contract                       Contract
   Vaccine           Tradename           NDC       Packaging        Dose        Dose      End Date    Manufacturer       Number


   Inﬂuenza          Fluzone®            49281-    10 dose vial     $12.808     $16.939   2/28/2021   Sanoﬁ Pasteur      75D30120D07114


https://www.cdc.gov/vaccines/programs/vfc/awardees/vaccine-management/price-list/                                                   Page 7 of 9


                                                                            7                                       Exhibit 337
VFC | Current CDC Vaccine Price List | CDC                                                                                   6/21/20, 3:48 PM
                   Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 365 of 389
   [5]               Quadrivalent        0633-
   (Age 6                                15
   months
   and older)


   Inﬂuenza          Fluzone®            49281-    10 pack – 1      $13.705     $18.144   2/28/2021   Sanoﬁ Pasteur      75D30120D07114
   [5]               Quadrivalent        0420-     dose vial
   (Age 6                                10
   months
   and older)                            49281-    10 pack – 1      $13.705     $18.144
                                         0420-     dose syringe
                                         50


   Inﬂuenza          Fluarix®            58160-    10 pack- 1       $12.45      $17.30    2/28/2021   GlaxoSmithKline    75D30120D07110
   [5]               Quadrivalent        0885-     dose syringe
   (Age 6                                52
   months
   and older)


   Inﬂuenza          FluLaval            19515-    10 pack- 1       $12.45      $17.30    2/28/2021   GlaxoSmithKline    75D30120D07110
   [5]               Quadrivalent        0816-     dose syringe
   (Age 6                                52
   months
   and older)


   Inﬂuenza          Flucelvax           70461-    10 pack – 1      $15.45      $25.763   2/28/2021   Seqirus USA, Inc   75D30120D07116
   [5]               Quadrivalent        0320-     dose syringe
   (Age 4                                03
   years and
   older)                                70461-    10 dose vial     $14.44      $24.419
                                         0420-
                                         10


   Inﬂuenza          Aﬂuria®             33332-    10 pack – 1      $12.48      $18.659   2/28/2021   Seqirus USA, Inc   75D30120D07116
   [5]               Quadrivalent        0320-     dose syringe
   (Age 36                               01
   months
   and older)


   Inﬂuenza          Aﬂuria®             33332-    10 dose vial     $11.67      $17.257   2/28/2021   Seqirus USA, Inc   75D30120D07116
   [5]               Quadrivalent        0420-
   (Age 6                                10
   months
   and older)


   Inﬂuenza          FluMist®            66019-    10 pack- 1       $18.19      $23.70    2/28/2021   AstraZeneca        75D30120D07112
   [5]               Quadrivalent        0307-     dose sprayer
   Live,                                 10        (Intranasal)
   Intranasal
   (Age 2-49
   years)




https://www.cdc.gov/vaccines/programs/vfc/awardees/vaccine-management/price-list/                                                 Page 8 of 9


                                                                          8                                         Exhibit 337
VFC | Current CDC Vaccine Price List | CDC                                                                                                    6/21/20, 3:48 PM
                   Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 366 of 389
  Footnotes
    1. CDC Vaccine cost includes $2.25 per dose Federal Excise Tax
    2. CDC Vaccine cost includes $3.00 per dose Federal Excise Tax
    3. CDC Vaccine cost includes $1.50 per dose Federal Excise Tax
    4. CDC Vaccine cost includes $3.75 per dose Federal Excise Tax
    5. CDC Vaccine cost includes $0.75 per dose Federal Excise Tax
                                                                                                                              Page last reviewed: June 1, 2020
                                                                                    Content source: National Center for Immunization and Respiratory Diseases




https://www.cdc.gov/vaccines/programs/vfc/awardees/vaccine-management/price-list/                                                                   Page 9 of 9


                                                                          9                                                   Exhibit 337
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 367 of 389




   EXHIBIT 338
Vaccines: Vac-Gen/Imz Basics main page                                                                           6/21/20, 3:50 PM
                   Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 368 of 389




    Vaccines & Immunizations

  Immunization: The Basics

  Definition of Terms
  Let’s start by deﬁning several basic terms:


      Immunity: Protection from an infectious disease. If you are immune to a disease, you can be exposed to it without
      becoming infected.

      Vaccine: A product that stimulates a person’s immune system to produce immunity to a speciﬁc disease, protecting
      the person from that disease. Vaccines are usually administered through needle injections, but can also be
      administered by mouth or sprayed into the nose.

      Vaccination: The act of introducing a vaccine into the body to produce immunity to a speciﬁc disease.

      Immunization: A process by which a person becomes protected against a disease through vaccination. This term is
      often used interchangeably with vaccination or inoculation.



  Links to Basic Immunization Information
        Why immunize?
        Learn how getting vaccinated can protect your grandchildren, prevent epidemics, and eliminate diseases and their
        serious consequences.
        Brief overview of adult and childhood vaccine-preventable diseases and vaccines
        Read about the serious diseases that cause long-term illnesses, hospitalization, and even death, and which can be
        prevented by vaccines.
        10 things a parent should know about immunizations
        Includes how many vaccine doses your child needs, the importance of keeping records, side eﬀects, etc.
        How immunity works: types of immunity
        Learn the diﬀerence between the two basic types of immunity: active and passive.
        Common questions
        Find answers to common questions about immunization.
        What would happen if we stopped vaccinations?
        See how diseases that are rare today could once again become common—and deadly—if vaccination coverage does
        not continue at high levels.
        Life-cycle of an immunization program

https://www.cdc.gov/vaccines/vac-gen/imz-basics.htm                                                                   Page 1 of 2


                                                              1                                      Exhibit 338
Vaccines: Vac-Gen/Imz Basics main page                                                                                   6/21/20, 3:50 PM
                   Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 369 of 389
        See how a successful immunization program can lead to a temporary increase in disease. Follow the evolution of a
        disease, from a time when there was no vaccine untilit is eradicated.


  Related Information and Materials
        The Parents’ Guide to Childhood Immunizations
        68-page booklet introducing parents to all childhood diseases and the vaccines that can protect children from them
        The Vaccines for Children Program
        The Vaccines for Children (VFC) Program oﬀers vaccines at no cost for eligible children through VFC-enrolled doctors.
        Find out if your child qualiﬁes. Vaccinating on time means healthier children, families and communities.


     Related Pages

     Vaccines: The Basics


     Making the Vaccine Decision


     Ingredients of Vaccines



                                                                                                       Page last reviewed: May 16, 2018
                                                              Content source: National Center for Immunization and Respiratory Diseases




https://www.cdc.gov/vaccines/vac-gen/imz-basics.htm                                                                            Page 2 of 2


                                                              2                                             Exhibit 338
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 370 of 389




   EXHIBIT 339
    Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 371 of 389
                                                                  @9%)#"$( A)9%($, )* @#-6"'-),)01 =>H \=*T\=\2 3==="
                                                                  ! 3=== B,9C"% D.$6"'-. E9?,-43"%4F E%-(&"6 -( &3" ;"&3"%,$(64F




!"#$ %&&'(%)* +($ ,"#$ "-".)/ ("0 %(1%2,)1 +($ $"3(%)%4(1

!" #$%&' #&()* + ,-.'-) /$0.-1*23
*
 !"#$%&'"(& )* +,-(-.$, /-%),)012 +3%-4&-$( 5"6-.$, +),,"0" 7)4#-&$,8 3!"#$%&'"(& )* +)''9(-&1 7"$,&32 +3%-4&-$( 5"6-.$,
+),,"0"2 /",,)%"2 :$'-, ;$692 <(6-$

4%%-56-7 8) 9-:8;-7 <&90 3* 45981 3===


                         >>?&97; $9- )&6 &)1@ :-(8%1-; 6& %&):-@ 87-$; '.6 $1;& 6(-89 798:-9;"AA
                                                                                                                        4)&)"

561)#+.)7 !(- 6-90 (-97 800.)86@ ($; '--) .;-7 '@              $ 5&5.1$68&) 8) G(8%( $) 800.)8;$68&) 59&F9$00- 8;
:$98&.; $.6(&9; 6& %&)<&90 6& 78B-9-)6 7-C)868&);"             8);686.6-7" K-97 800.)86@ $5518-; 6& 800.)8;$68&) &9
D$918-9 6(8; ;86.$68&) ($7 '--) 87-)68C-7 '.6 )&6 %&9E         8)<-%68&)2 (.0$) 6& (.0$) 69$);0866-7 &9 &6(-9G8;-"
9-%6-7" ?- 59&5&;- 6($6 86 ;(&.17 ($:- 59-%8;- 0-$)8)F         M) 6(- &6(-9 ($)72 (-97 -B-%6 $5518-; 6& 800.)8;$68&)
<&9 G(8%( 5.95&;- $ )-G 7-C)868&) 8; &B-9-7H >>6(-             &9 &6(-9 (-$16( 8)6-9:-)68&); G(8%( 9-7.%- 6(- 59&'$E
59&5&968&) &< ;.'I-%6; G86( 800.)86@ 8) $ F8:-) 5&5E           '8186@ &< 69$);08;;8&)2 %&)C)-7 6& 8)<-%68&); 69$);E
.1$68&)AA" !(8; 7-C)868&) 78;;&%8$6-; (-97 800.)86@            0866-7 (.0$) 6& (.0$)2 789-%61@ &9 :8$ :-%6&9" !(-
<9&0 6(- 8)789-%6 59&6-%68&) &';-9:-7 8) 6(- .)80E             8)7.%-7 (-97 800.)86@ &< $ F8:-) :$%%8)- -N(8'86;
0.)8;-7 ;-F0-)6 &< $ 5&5.1$68&) 8) G(8%( $ 1$9F-               F-&F9$5(8% :$98$68&) $; 86 7-5-)7; .5&) %&:-9$F- $)7
59&5&968&) 8; 800.)8;-72 <&9 G(8%( 6(- 6-90 >(-97              -O%$%@ &< 6(- :$%%8)-2 '&6( &< G(8%( %$) :$9@ F-&E
-B-%6A 8; 59&5&;-7" J6 8; 7-C)-7 $;H >>6(- 9-7.%68&) &<        F9$5(8%$11@" K-97 -B-%6 8; 7-6-908)-7 '@ (-97 800.E
8)<-%68&) &9 78;-$;- 8) 6(- .)800.)8;-7 ;-F0-)6 $; $           )86@ $; G-11 $; 6(- <&9%- &< 69$);08;;8&) &< 6(-
9-;.16 &< 800.)8;8)F $ 59&5&968&) &< 6(- 5&5.1$68&)AA"         %&99-;5&)78)F 8)<-%68&)" P1-$9 .)7-9;6$)78)F &< 6(-;-
K-97 800.)86@ %$) '- 0-$;.9-7 '@ 6-;68)F $ ;$051- &<           5(-)&0-)$ $)7 6(-89 9-1$68&);(85; G811 (-15 8059&:-
6(- 5&5.1$68&) <&9 6(- 59-;-)%- &< 6(- %(&;-) 800.)-           6(- 7-;8F) &< -B-%68:- $)7 -O%8-)6 800.)8;$68&)
5$9$0-6-9" K-97 -B-%6 %$) '- 0-$;.9-7 '@ L.$)68<@8)F           59&F9$00-; $80-7 $6 %&)69&12 -1808)$68&) &9 -9$78E
6(- 7-%18)- 8) 8)%87-)%- 8) 6(- .)800.)8;-7 ;-F0-)6 &<         %$68&) &< :$%%8)- 59-:-)6$'1- 8)<-%68&.; 78;-$;-;"


8()#4$'.)%4(                                                      R*V >>K-97 800.)86@" !(- %"4-4&$(." &< $ F9&.5 6&
                                                               $66$%W '@ $ 78;-$;- '-%$.;- &< 6(- 800.)86@ &< $ 1$9F-
!(- 6-90 >(-97 800.)86@A 8; 8)%9-$;8)F1@ <9-L.-)61@            59&5&968&) &< 6(- 0-0'-9; $)7 6(- %&);-L.-)6 1-;;E
;--) 8) 9-%-)6 186-9$6.9- &) 6(- -587-08&1&F@ &< 8)E           -)8)F &< 6(- 18W-18(&&7 &< $) $B-%6-7 8)78:87.$1
<-%68&.; 78;-$;-; $)7 &) 6(-89 59-:-)68&) $)7 %&)69&1          %&08)F 8)6& %&)6$%6 G86( $ ;.;%-568'1- 8)78:87.$1AA X*Y"
'@ 800.)8;$68&)" !(8; G$; <&.)7 '@ Q-718)- ;-$9%(                 R3V >>K-97 800.)86@" J6 8; )&6 )-%-;;$9@ 6& 800.E
R*SS3T*SSUV .;8)F 6(- W-@ G&97; >(-97 800.)86@A $)7            )8;- -:-9@ 5-9;&) 8) &97-9 6& ;6&5 69$);08;;8&) &< $)
>(-97 -B-%6A" ?(81- $ 1$9F- ).0'-9 &< 5$5-9; G-9-              8)<-%68&.; $F-)6 6(9&.F( $ 5&5.1$68&)" Z&9 6(&;-
<&.)7 G86( 6(- W-@ G&97 >(-97 800.)86@A2 )&)- G$;              &9F$)8;0; 7-5-)7-)6 .5&) 5-9;&)E6&E5-9;&) 69$);E
<&.)7 G86( 6(- W-@ G&97 >(-97 -B-%6A" 4 9-:8-G &<              08;;8&)2 6(-9- 0$@ '- $ 7-C)$'1- #%"=$,"(." )* -'>
;-:-9$1 5$5-9; ($; ;(&G) 6($6 >(-97 800.)86@A 8; .;-7          '9(-&1 8) 6(- 5&5.1$68&) $'&:- G(8%( 86 '-%&0-;
'@ 78B-9-)6 $.6(&9; <&9 78B-9-)6 87-$;2 ;.%( $; $              78O%.16 <&9 6(- &9F$)8;0 6& %89%.1$6- $)7 9-$%( )-G
%&)%-562 $ 5(-)&0-)&) &9 $ 0-$;.9$'1- 5$9$0-6-9"               ;.;%-568'1-;" !(8; #%"=$,"(." 8; %$11-7 (-97 800.)86@AA
J) 6(8; 5$5-9 G- &B-9 )-G 8);8F(6; $)7 ;.FF-;6 $ )-G           X3Y"
7-C)868&) &< 6(- 6-90 >(-97 800.)86@A $)7 78;;&%8$6-              R[V >>K-97 800.)86@" J6 8; G-11 W)&G) 6($6 ()&
86 <9&0 6(- 8)789-%6 -B-%6 &< 800.)8;$68&) &< 5$96 &< $        "="%1)(" -( $ #)#9,$&-)( (""64 &) ?" -''9(-4"6 &)
5&5.1$68&) &) 6(- 8)%87-)%- &< 8)<-%68&) &9 78;-$;- 8)         ",-'-($&" 6-4"$4" T &<6-) 9-<-99-7 6& $; (-97 800.E
6(- .)800.)8;-7 9-0$8)7-92 <&9 G(8%( 6(- 6-90 >(-97            )86@" !(8; 8; '-%$.;- ;.%%-;;<.1 800.)8;$68&) 9-E
-B-%6A 8; 59&5&;-7 $)7 7-C)-7"                                 7.%-; 6(- ).0'-9 &< ;.;%-568'1-; 8) 6(- 5&5.1$68&)
                                                               $)7 6(8; -B-%68:-1@ 9-7.%-; 6(- -O%8-)%@ G86( G(8%(
9"3(%)%4(1 .'##"():* +;+%:+6:" <4# ,"#$ %&&'(%)*               6(- 08%9&'- 8; 69$);0866-7 <9&0 &)- 5-9;&) 6& 6(-
                                                               &6(-9" !(8; ($; 6(- ;$0- -B-%6 &) 6(- 8)%87-)%- &<
!(9-- 7-C)868&); &< (-97 800.)86@ F8:-) 8) 9-%-)6              8)<-%68&) $; $ 9-7.%68&) 8) 6(- ).0'-9 &< 8)78:87.$1;
6-N6 &9 9-<-9-)%- '&&W; $9- L.&6-7 '-1&G" !(- -0E              8) $ 5&5.1$68&)" !(- 08%9&'- %$))&6 ;.;6$8) 86;-1<
5($;8; &< 5(9$;-; 8; &.9;"                                     $)7 78;-$;- 78;$55-$9; $6 ;&0- 1-:-1 &< :$%%8)-


                                                           1                                                     Exhibit 339
      Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 372 of 389

\=3

%&:-9$F- 6($6 8; 1-;; 6($) *==]" M) 6(- &6(-9 ($)72             $)7 $77868&)$1 $)).$1 9-5-6868:- :$%%8)$68&) &< 6(-
%&:-9$F- '-1&G 6($6 )--7-7 6& 59-:-)6 78;-$;- 0$@               ;$0- %&(&96; &< ;.;%-568'1- %(8179-) G-9- )-%-;;$9@
($:- 18661- 805$%6 &) 6(- 6&6$1 ).0'-9 &< ;.;%-568E             <&9 UTS @-$9; 6& 8)6-99.56 69$);08;;8&) 8) ^9$`812
'1-; T $; ($; '--) 59-78%6-7 .;8)F 0$6(-0$68%$1                 ;(&G8)F 6($6 >(-97 800.)86@A G$; )&6 -:87-)6 <&9
0&7-1; $)7 :-98C-72 8) 6(- %$;- &< 9.'-11$2 '@ &'E              6(- ;$0- :$%%8)- $F$8);6 6(- ;$0- 78;-$;-2 '.6 8) $
;-9:$68&)" !(- 8051-0-)6$68&) &< 800.)8;$68&)                   78B-9-)6 9-F8&) XbY" !(8; %1-$91@ ;(&G; 6($6 (-97
59&F9$00-; )--7; 6& '- $%%&05$)8-7 '@ %$;- ;.9E                 800.)86@ R'@ 6(- 6(897 7-C)868&)V 8; $ <.)%68&) &<
:-811$)%-2 8) %&)I.)%68&) G86( $)$1@;8; &< $559&598E            )&6 &)1@ 800.)8;$68&) '.6 $1;& 6(- <&9%- &< 69$);E
$6- ;-9&1&F8%$1 ;$051-; '&6( '-<&9- $)7 $<6-9 6(-               08;;8&) &< 6(- 5$6(&F-)" !(8; 7-C)868&) 8; $0'8F.E
8)69&7.%68&) &< 6(- :$%%8)-" J< ;.%( 7$6$ $9- )&6               &.; $'&.6 &)- $;5-%6 &< 6(- -)7 5&8)6H 8; 86 `-9&
%$9-<.11@ ;%9.68)8;-72 6(- %&);-L.-)%- 0$@ '- 789-"             78;-$;- &9 8)<-%68&)_ !(- ;-%&)7 7-C)868&) %1-$91@
Z&9 -N$051-2 $) 800.)8;$68&) 59&F9$00- 0$@ 9-E                  $779-;;-; 8)<-%68&) G(81- 6(- C9;6 &)- <&%.;-; &)
7.%- 6(- ).0'-9 &< %$;-; '.6 $6 6(- ;$0- 680- 0$@               8)<-%68&) $)7 78;-$;-" M)1@ 6(- ;-%&)7 7-C)868&)
8)%9-$;- 6(- $:-9$F- $F- $6 G(8%( 6(- 8)<-%68&) &%E             %1$98C-; 6($6 G- $9- 7-$18)F G86( &)1@ 5-9;&)E6&E
%.9;" J< 6(- ;-:-986@ &< 78;-$;- 8)%9-$;-; G86( $F- &<          5-9;&) 69$);0866-7 8)<-%68&.; 78;-$;-;"
$%L.8;868&)2 $; 8) 9.'-11$ R6(- 98;W &< $) 8)<-%6-7                4 )-G 8);8F(6 8) 6(- 6(897 7-C)868&) 8; 6($6 8) ;&0-
<&-6.; 8) $) 8)<-%6-7 G&0$)V $)7 5&18& R6(- 98;W &<             %$;-; 86 08F(6 '- ($90<.1 6& 800.)8;- $ 59&5&968&)
5$9$1@68% 78;-$;-V2 $) 800.)8;$68&) 59&F9$00- 0$@               $)7 &'6$8) &)1@ 5$968$1 &9 8)%&051-6- >(-97 800.E
'- 1-;; .;-<.1 6($) )&)- $6 $11AA X[Y"                          )86@A2 ;8)%- 86 08F(6 G&9;-) 6(- 59&'1-0 '@ 7-1$@8)F
   !(- C9;6 7-C)868&) %&);87-9; (-97 800.)86@ %&)E              8)<-%68&) $)7 )&6 -1808)$68)F 862 $; 8) 6(- %$;- &<
%-56.$11@ $; 6(- 9-;8;6$)%- 6& 78;-$;- 7.- 6& 9-7.%-7           0$6-9)$1 $)7 <&-6$1 9.'-11$ X3Y" !(8; 8; $) 805&96$)6
98;W &< 8)<-%68&) 8) $ F9&.5 &< 8)78:87.$1; $; $ 9-;.16         5&8)6" 4 ;8081$9 ;86.$68&) 08F(6 $98;- 8) 6(- %$;-; &<
&< $ 1$9F- 59&5&968&) $0&)F 6(-0 R'.6 )&6 $11V '-8)F            800.)8;$68&) $F$8);6 (-5$6868; 4 $)7 :$98%-11$ $1;&"
800.)-2 )&6 )-%-;;$981@ 7.- &)1@ 6& 800.)8;$68&)                e$968$1 %&:-9$F- &< %(8179-) 0$@ ;1&G 7&G) :89.;
X*Y" !(- ;-%&)7 7-C)868&) %1$98C-; 6($6 6(- 6-90 $5E            %89%.1$68&) $)7 7-1$@ 8)<-%68&) 8) 6(- .)800.)8;-7"
518-; 6& 6(- $%6.$1 59&5&968&) &< 800.)8;-7 8)78E               K-5$6868; 4 $)7 :$98%-11$ $9- 0&9- ;-:-9- 8) $7.16;
:87.$1; )-%-;;$9@ 6& 0$W- 86 78O%.16 <&9 6(-                    6($) 8) %(8179-)" K-9- $ )-G 5(9$;- ;.%( $; >5$968$1A
&9F$)8;0 6& %89%.1$6- $)7 9-$%( )-G ;.;%-568'1-; X3Y"           &9 >8)%&051-6-A (-97 800.)86@ ($7 6& '- 8)69&7.%-7
^@ 6(8; 7-C)868&) (-97 800.)86@ 8; $ 6(9-;(&17 :$1.-            6& &:-9%&0- 6(- 59&'1-0 %$.;-7 '@ 6(- :-9@ 7-C)8E
&< $ 0-$;.9$'1- 5$9$0-6-9 R:$%%8)$68&) %&:-9$F-V                68&) G(8%( 7-0$)7; 78;$55-$9$)%- &< 78;-$;-"
9-;.168)F 8) 9-6$97$68&) &< 5-9;&)E6&E5-9;&) 69$);E                4 9-:8-G &< ;-:-9$1 9-%-)6 5.'18%$68&); G86( 6(- W-@
08;;8&) &< $) 8)<-%68&)" D1808)$68&) &< 8)<-%68&) &9            G&97 (-97 800.)86@ ;(&G-7 6($6 6(- 6-90 ($; 0&;6
78;-$;- 8; )&6 9-L.89-7 '.6 &)1@ 80518-7 8) 6(8; 7-<E           &<6-) '--) .;-7 6& 0-$) 6(- %&)%-56 &< 9-7.%-7
8)868&)" K&G %$) G- $998:- $6 $ 7-C)$'1- 1-:-1                  69$);08;;8&) 7.- 6& (8F( 800.)8;$68&) 1-:-12 8) $%E
R59&5&968&)V &< 800.)86@ G(-) 6(- -)7 5&8)6 8;                  %&97$)%- G86( &)- &9 $)&6(-9 &< 6(- 6(9-- 7-C)868&);
0-9-1@ 78O%.16@ &< 69$);08;;8&)2 G(8%( 8; )&6 7-E               F8:-) $'&:-" Z&9 -N$051- 6(- >%&)%-56 &< (-97 80E
C)-72 (-)%- )&6 0-$;.9$'1-_ !(- 6(897 7-C)868&) 8;              0.)86@A ($; '--) $7:&%$6-7 $; .;-<.1 8) 7-;8F)8)F
%1&;-1@ ;8081$9 6& 6(- C9;6 '.6 86 7-:-1&5; 86 <.96(-9 6&       800.)8;$68&) 59&F9$00-;" X\2 cY" K-97 800.)86@ ($;
$ 5(-)&0-)&) 59&:878)F 6(- 0-$); 6& -1808)$6- $)                '--) L.$18C-7 $; $ >W-@ %&)%-56A 8) 5&5.1$68&) '$;-7
8)<-%68&.; 78;-$;- <9&0 $ 5&5.1$68&) G(-) $ 59&E                800.)8;$68&) 59&F9$00-; XcY" !(- $.6(&9 &< $
5&968&) 6($6 8; 1-;; 6($) *==] 8; 800.)8;-7 X[Y" K-9-           1$)70$9W 9-:8-G &< 6(- (8;6&9@2 6(-&9@ $)7 59$%68%$1
6(- 5(-)&0-)&) ($; $ 0-$;.9$'1- -)7 5&8)6 T 6($6                $;5-%6; &< (-97 800.)86@ %(&;- )&6 6& 59-<-9 >>$)@
&< 6(- 78;$55-$9$)%- &9 -1808)$68&) &< 78;-$;- 8) $             ;8)F1- 7-C)868&) &< (-97 800.)86@2 9$6(-9 $%%-568)F
F9&.5" J) %&)69$;6 6& 6(- ;-%&)7 7-C)868&)2 (-9- 6(-            6(- :$98-7 .;-; &< 6(- 6-90 '@ 78B-9-)6 $.6(&9;AA XUY"
$%6.$1 8)5.6 R800.)8;$68&) %&:-9$F-V )-%-;;$9@ 6&               ,-%&F)8;8)F 6(- %&);-L.-)6 5&6-)68$1 <&9 %&)<.;8&)2
$%(8-:- 6(8; 0-$;.9$'1- -)75&8)6 %$) '- L.$)68C-7"              6(- 9-:8-G-9 %&8)-7 6(- 5(9$;- >(-97 800.)86@
K&G-:-9 86 ;--0; 6($6 6(- 6-90 (-97 800.)86@ 9-<-9;             6(9-;(&17A 6& 8)78%$6- 6(- 08)80.0 59-:$1-)%- &<
6& 6(- 5(-)&0-)&) &< `-9& 8)%87-)%- 8) 6(- .)80E                800.)- 8)78:87.$1; )-%-;;$9@ 6& 8)6-99.56 69$);E
0.)8;-7 ;-F0-)6 9$6(-9 6($) 6(- $%6.$1 59&5&968&)               08;;8&) &< 8)<-%68&) XUY" J6; 0$I&9 5.95&;- G$; 6&
800.)8;-7 6& $%(8-:- 86 X[Y" !(- ;698%6 $5518%$68&) &<          78;68)F.8;( '-6G--) 6(- 7-;89$'1- &.6%&0- &< 8)6-9E
6(8; 7-C)868&) 9-L.89-; 6(- 78;$55-$9$)%- &< 78;-$;-            9.568&) &< 69$);08;;8&) <9&0 6(- 5&6-)68$11@ .)7-E
7.- 6& 800.)8;$68&) %&:-9$F- &< 1-;; 6($) *==] &<               ;89$'1- -B-%6 0-)68&)-7 $'&:-" J) F-)-9$1 (-97
;.;%-568'1-;" !(8; 8; $ :-9@ 9$9- -:-)62 -N-0518C-7 '@          800.)86@ 8; %&);87-9-7 7-;89$'1- '@ 0&;6 $.6(&9;2
6(- F1&'$1 -9$78%$68&) &< ;0$115&N G86(&.6 800.)E               '.6 6(-9- 8; 8)%&)F9.86@ 8) .;8)F 6(- 6-90 >800.)86@A
8;8)F $11 ;.;%-568'1-; $)7 6(- -1808)$68&) &< 5&18&E            6& %&:-9 $7:-9;- &.6%&0-; $1;&" J) ;.00$9@2 6(-
0@-1868; 7.- 6& G817 5&18&:89.;-; <&90 a&96(                    7-C)868&); $9- )&6 %1-$92 59-%8;- &9 %&051-6-f )&9 7&
40-98%$ G(-) &)1@ ;&0- \b 6& c=] 800.)8;$68&)                   6(-@ $F9-- $0&)F 6(-0;-1:-;" 4 59-%8;- 7-C)868&) 8;
%&:-9$F- ($7 '--) 9-$%(-7 XdY" J)6-9-;68)F1@2 8) 6(-            )-%-;;$9@" ?- 7& )&6 <$:&.9 6(- ;6$6.; L.& $559&$%(
%$;- &< 5&18&0@-1868;2 )-$9 *==] %&:-9$F- &< 8)<$)6;            $7&56-7 '@ &)- 9-:8-G-9 XUY"


                                                            2                                             Exhibit 339
   Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 373 of 389

                                                                                                                  \=[

?," @#4@41"$ ("0 $"3(%)%4( <4# ,"#$ %&&'(%)*                  -)6 6-902 )$0-1@ >(-97 -B-%6A 8; 8)69&7.%-7 6& 7-)&6-
                                                              6(- 5-96.9'$68&)2 8< $)@2 &) 6(- 8)%87-)%- &< 78;-$;- &9
!(- 6-90 (-97 800.)86@ %&)6$8); 6G& G&97;2 (-97               8)<-%68&) 8) 6(- .)800.)8;-7 ;-F0-)6 &< $ 5&5.1$E
R0-$)8)F $ F9&.5 &9 %&00.)86@V $)7 800.)86@                   68&)2 8)7.%-7 '@ 6(- (-97 800.)86@ &< 800.)8;$68&)"
G(8%( ($; 6& '- 8)6-959-6-7" e9-:8&.;1@ 6(- 6-90 80E
0.)86@ 787 0-$) $ ;6$6- &< 59&6-%68&) '.6 6&7$@ 86
0-$); $ ;6$6- 8) G(8%( 6(- 800.)- ;@;6-0 &< 6(-               ?," @#4@41"$ $"3(%)%4( 4< ,"#$ "-".)
'&7@ ($; 9-$%6-7 ;5-%8C%$11@ 6& 7-C)-7 800.)&E
F-)R;V" J6 8; $) $6698'.6- &< 6(- 8)78:87.$12 )&6 $           J6 8; 59&5&;-7 6($6 (-97 -B-%6 '- 7-C)-7 $; 6(- $1E
F9&.5" J< ;& 7-;89-7 800.)86@ %$) '- 6-;6-7 <&92 $; 6(-       6-9$68&) &< 6(- -587-08&1&F8%$1 <9-L.-)%@ 5$9$0-6-9;
59-;-)%- &< $)68'&7@2 &9 $; ;W8) 6-;6 &9 1@05(&%@6-           R&< 8)<-%68&) &9 78;-$;- $; 6(- %$;- 0$@ '-V 8) 6(-
9-;5&);- 6& ;680.1$68&)2 $F$8);6 6(- %(&;-) $)68F-)"          .)800.)8;-7 ;-F0-)6 &< $ 5&5.1$68&) $; $ 9-;.16 &<
e.668)F 6(- 6G& 6-90; 6&F-6(-92 86 8; 59&5&;-7 6($6           800.)8;8)F $ 59&5&968&) &< 6(- 5&5.1$68&)" !(- $1E
(-97 800.)86@ '- )&G 7-C)-7 ;8051@ $; 6(- 59&E                6-9$68&) 8; .;.$11@ $ 7-%18)- &< 8)%87-)%- &< 8)<-%68&)
5&968&) &< ;.'I-%6; G86( 800.)86@ 8) $ F8:-) 5&5.E            R(-)%- 1&G-9 8)%87-)%- &< 78;-$;-V" !(-9-<&9- 86 0$@
1$68&)" g)7-9 6(8; 7-C)868&) (-97 800.)86@ 8;                 '- ;8051-9 6& 7-C)- 86 $; 6(- 9-7.%68&) &< 8)<-%68&) &9
L.$)68C$'1- '@ 6-;68)F $ ;$051- &< 6(- 5&5.1$68&) <&9         78;-$;- 8) 6(- .)800.)8;-7 ;-F0-)6 $; $ 9-;.16 &<
6(- 59-;-)%- &< 6(- ;-1-%6-7 800.)- 5$9$0-6-9" J6             800.)8;8)F $ 59&5&968&) &< 6(- 5&5.1$68&)" h&G-9-7
0$@ '- 7.- 6& )$6.9$1 8)<-%68&)2 &9 800.)8;$68&)2 &9          8)%87-)%- &< 8)<-%68&) 7.- 6& 6(- (-97 -B-%6 &< 80E
$ %&0'8)$68&) &< '&6(" J6 8; )&6 7-5-)7-)6 &) 6(-             0.)8;$68&) 0$@2 8) ;&0- %$;-;2 '- $;;&%8$6-7 G86(
-$;- &9 78O%.16@ &< %89%.1$68&) &< $) 8)<-%68&.; $F-)62       8)%9-$;-7 8)%87-)%- &< 78;-$;- %&);-L.-)6 .5&) $)
)&9 86; -1808)$68&)" J) %-96$8) %$;-;2 5$;6 8)<-%68&)         .5G$97 ;(8<6 8) $F- &< 8)<-%68&) R-N$051- (-5$6868; 42
R8)7.%8)F 1&)F 1$;68)F 800.)86@V $)7 800.)8;$68&)             0$6-9)$1 9.'-11$ ;@)79&0- 8) 8)<$)6;V &9 8)%9-$;-7
R8)7.%8)F )-$9 *==] 800.)86@ G(8%( 8; 1&)F 1$;68)FV           ;-:-986@ 78;-$;- R;.%( $; $7.16 :$98%-11$V" K&G-:-92 8)
0$@ '- .;-7 $; ;.99&F$6-; &< 800.)86@ <&9 L.$)68E             6(- $F- F9&.5 800.)8;-7 6(-9- G811 $1G$@; '- $ 9-E
<@8)F (-97 800.)86@"                                          7.%68&) &< 8)%87-)%- 8< 6(-9- G$; (-97 -B-%6" J) 0&;62
   J)7--72 ;&0- $.6(&9; ($:- $%6.$11@ .;-7 6(- 6-90           8< )&6 $11 &6(-9 %$;-;2 (-97 -B-%6 &< (8F( (-97 800.E
(-97 800.)86@ 6& 0-$) 6(- 59&5&968&) &< ;.'I-%6;              )86@ 8)7.%-7 '@ 800.)8;$68&) 8; '-)-C%8$1 8) 9-7.%8)F
G86( 800.)86@2 8) %&)<&9086@ G86( &.9 )-G 7-C)868&)           6(- '.97-) &< 78;-$;-f 86; -N69-0- '-)-C6 8; 6(- 8)E
$)7 %1-$91@ $6 :$98$)%- G86( 6(- 7-C)868&); %86-7             6-99.568&) &< 69$);08;;8&) 86;-1<" J) ;&0- -$918-9
-$918-9 XST**Y" !(-@ ($:- &':8&.;1@ $;;.0-7 6($6 6(-@         5.'18%$68&); '@ &)- &< .;2 6(- 6-90 (-97 -B-%6 ($7
G-9- .;8)F 6(- 6-90 %&99-%61@ XST**Y" Z&9 -N$051-2 8)         $%6.$11@ '--) .;-7 G86( 6(8; 0-$)8)F X*32 *[Y"
$ ;.9:-@ &< $)68'&7@ 59-:$1-)%- '@ $F- 6& :$98%-11$E             D$918-9 G- ($7 79$G) $66-)68&) 6& 6(- %&)69$;6
`&;6-9 :89.;2 6(- 59-:$1-)%- G$; 9-<-99-7 6& $; (-97          '-6G--) a&96( 40-98%$ G(-9- 5&18&:89.;-; G-9-
800.)86@ XSY" J) $ ;6.7@ &< 0-$;1-; &.6'9-$W; 8) 6G&          -1808)$6-7 G86( 9&.68)- 800.)8;$68&) %&:-9$F- RG86(
$7I$%-)6 6&G); 8) #$5$)2 6(- 6-90 >(-97 800.)86@              [ 7&;-; &< &9$1 5&18&:$%%8)-V &< '-1&G U=] $)7 /&.6(
1-:-1A G$; .;-7 8)6-9%($)F-$'1@ G86( 6(- ;.0 &< <9-E          40-98%$ G(-9- )-$9 *==] %&:-9$F- G86( ;&0- ST*=
L.-)%@ &< :$%%8)$68&) $)7 &< 59-:8&.; (8;6&9@ &<              7&;-; G-9- 9-L.89-7 <&9 6(- ;$0- -B-%6 XbY" 4%%&978)F
0-$;1-; X*=Y" !(- $.6(&9; 59-;-)6-7 86 $; 6(- %&0E            6& 6(- )-G 7-C)868&); 6(- (-97 800.)86@ $)7 6(- (-97
51-0-)6 &< >;.;%-568'8186@ 9$6-A X*=Y" J) $)&6(-9 ;6.7@       -B-%6 G-9- 78B-9-)6 8) 6(-;- 6G& 9-F8&);" !(- 9-$;&)
&< $)68'&7@ 59-:$1-)%- $)7 (-5$6868; 4 &.6'9-$W;2 6(-         <&9 78;;8081$9 (-97 800.)86@ 8; 6(- F-&F9$5(8% 78<E
<&90-9 G$; -L.$6-7 6& (-97 800.)86@ X**Y" !(-9- $9-           <-9-)%- 8) :$%%8)- -O%$%@2 )-%-;;86$68)F $ (8F(-9 1-:-1
0$)@ 0&9- ;.%( 5.'18%$68&); 8) G(8%( 6(- 6-90 (-97            &< :$%%8)- %&:-9$F- 8) 6(- 9-F8&) G86( 1&G-9 :$%%8)-
800.)86@ ($; '--) .;-7 8) $%%&97$)%- G86( &.9 )-G             -O%$%@ 6& $%(8-:- $ ;8081$9 1-:-1 &< (-97 800.)86@"
7-C)868&)"                                                    !(- 1$9F- 78B-9-)%- 8) 6(- :$%%8)- %&:-9$F- $)7
   !& 9-%$56.9- 6(- ;58986 &< 6(- -$918-9 '.6 8059-%8;-       ).0'-9 &< 7&;-; )--7-7 6& -1808)$6- 5&18&:89.;-; 8)
7-C)868&);2 G- %$) ;$@ 6($6 $; (-97 800.)86@ 7.- 6&           /&.6( 40-98%$ 8) %&05$98;&) 6& a&96( 40-98%$
800.)8;$68&) 8)%9-$;-;2 $6 ;&0- 5&8)62 G(8%( 8; ;(&96         %$))&6 '- $6698'.6-7 6& 6(- 1&G-9 (-97 800.)86@
&< *==] %&:-9$F-2 6(- %89%.1$68&) &< 6(- %&99-E               $1&)- '.6 6& 8);.O%8-)6 (-97 -B-%6 $; G-11" !(- 78<E
;5&)78)F $F-)6 0$@ %-$;-" !($6 5&8)6 &9 :$1.- &<              <-9-)%- 8) (-97 -B-%6 <&9 ;8081$9 1-:-1; &< (-97
(-97 800.)86@ R%$11-7 >(-97 800.)86@ 6(9-;(&17A '@            800.)86@ 8; 7.- 6& 78B-9-)%- 8) 6(- <&9%- &< 69$);E
&)- $.6(&9V %$))&6 '- 6(- ;$0- <&9 78B-9-)6 78;-$;-;          08;;8&) &< G817 5&18&:89.;-; X*32 *[Y" J) &6(-9 G&97;2
$)7 <&9 6(- ;$0- 78;-$;-; 86 )--7 )&6 '- 6(- ;$0- 8)          G(-) *== %(8179-) $9- F8:-) 6(9-- 7&;-;2 G(-9-$; 8)
78B-9-)6 %&00.)868-; XUY" 4) 8)6-9-;68)F L.-;68&)             a&96( 40-98%$ :896.$11@ *==] (-97 800.)86@ 8; 8)E
%&.17 '- $;W-7H %$) 6(- %&);-L.-)%- R;(&96 &< -1808E          7.%-72 8) /&.6( 40-98%$ $)7 8) J)78$ &)1@ ;&0- c=]
)$68&) &< 8)<-%68&)V &< 8)%9-$;8)F (-97 800.)86@ '@           8; 8)7.%-72 59&:8)F 1&G-9 :$%%8)- -O%$%@ X*32 *[Y"
800.)8;$68&) '- 0-$;.9-7_ J< 86 %$) '-2 6(-) 6(-              ?(-9-$; 6(- 0-78$) $F- &< 5&18&0@-1868; R8) 6(- 59-E
CN$68&) &) 6(- 9-L.89-0-)6 &< 8)6-99.568&) &< 69$);E          800.)8;$68&) -9$V 8) a&96( 40-98%$ G$; $'&:-
08;;8&) %$) '- -1808)$6-7" Z&9 6(8; 5.95&;- $ 78B-9E          *b @-$9;2 86 G$; '-1&G *b 0&)6(; 8) J)78$2 59&:8)F


                                                          3                                              Exhibit 339
      Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 374 of 389

\=d

(8F(-9 <&9%- &< 69$);08;;8&) X*32 *[Y" !(- %&)<&.)7E           59&6-%68&)A" J)6-9-;68)F1@ 6(-@ 0-$;.9-7 6(8; -B-%6 $;H
8)F &< 6(- $;;.0-7 789-%6 9-1$68&);(85 '-6G--) :$%E            RJ)789-%6 59&6-%68&)V j R* ! GV2 G(-9- G G$; 6(-
%8)- %&:-9$F- $)7 8)%87-)%- &< 8)<-%68&) '@ 6(-;- 6G&          9$68& &< 8)%87-)%- 9$6-; 8) %&)6$%6; R5$9-)6; $)7 ;8'E
5(-)&0-)$ R78;;8081$9 (-97 800.)86@ <&9 ;8081$9                18)F;V &< 9-%858-)6; &< 6&N&87 R800.)8;-7V $)7 &<
:$%%8)- %&:-9$F- $)7 78;;8081$9 (-97 -B-%6 <&9 ;8081$9         51$%-'& R.)800.)8;-7V X*dY" !(8; 5$9$11-1; 6(-
(-97 800.)86@V %&)<.;-7 0$)@ G&917 -N5-96; &)                  0-6(&7 &< 0-$;.9-0-)6; &< :$%%8)- -O%$%@2
5&18&2 G(& 5-9;8;6-7 G86( 6(- 6(9--E7&;- 7&F0$ R.)681          RkDV j R* ! GV2 G(-9- G 8; 6(- 9$68& &< 6(- 8)%87-)%-
$'&.6 *SS=V2 0$8)1@ '-%$.;- &< 6(- 1$%W &< %1-$9               9$6-; 8) 800.)8;-7 $)7 .)800.)8;-7" !(-9-<&9-2
7-C)868&) &< 6(- 6-90 (-97 800.)86@ $)7 6(- 1$%W &<            <&9 -$;- &< .;-2 G- 0$@ .;- 6(- 6-90 >kD -L.8:$1-)6A
.)7-9;6$)78)F &< 6(- 9-1$68&);(85; '-6G--) (-97 80E            <&9 6(- 0-$;.9- &< (-97 -B-%62 ;8)%- 6(- 0-6(&7
0.)86@2 (-97 -B-%6 $)7 69$);08;;8&) &< 5&18&:89.;-;"           &< 0-$;.9-0-)6 $)7 6(- G$@ 86 8; -N59-;;-7 $; 6(-
4; $) $;87-2 6(- -)($)%-7 5&6-)%@ 8)$%68:$6-7 5&E              5-9%-)6 9-7.%68&) 8) 8)%87-)%- $9- '&6( :-9@ 0.%(
18&:$%%8)- 7&-; )&6 ;(&G $)@ F-&F9$5(8% :$98$68&) &<           18W- kD 86;-1<"
:$%%8)- -O%$%@" ?- ($:- &';-9:-7 0.%( '-66-9 (-97                 J6 )&G '-%&0-; &':8&.; 6($6 (-97 -B-%6 %&)<&.)7;
-B-%6 &< 6(- 1$66-9 :$%%8)-f 6(8; 8; $77868&)$1 -:87-)%-       6(- 0-$;.9-0-)6; &< kD2 ;8)%- 6(- 8)%87-)%- 8) 6(-
<&9 &.9 $9F.0-)6 59-;-)6-7 $'&:- X*32 *[Y2 J) ;(&962           .)800.)8;-7 8; $16-9-7 '@ 6(- 8)69&7.%68&) &< 80E
G(-) (-97 800.)86@ 8; 9-7-C)-7 6& 0-$) 6(- 80E                 0.)8;$68&) 8) $ F9&.5" !(.;2 6(- 0-$;.9-0-)6 &< kD
0.)86@ 59-:$1-)%- 8) $ 5&5.1$68&)2 6(- %-;;$68&) &<            ;.';.0-; (-97 -B-%6 G(-) 86 8; -;680$6-7 8) >C-17A
69$);08;;8&) 7.- 6& 800.)8;$68&) %$) '- ;--) $; 6(-            R%&00.)86@V 800.)8;$68&) 59&F9$00- ;-668)F;" 4)
(-97 -B-%6 &< (8F( (-97 800.)86@ 7.- 6& (8F( 80E               8)6-9-;68)F %&9&11$9@ &< 6(8; 9-1$68&);(85 '-6G--) (-97
0.)8;$68&) %&:-9$F- G86( $ :$%%8)- ($:8)F (8F(                 -B-%6 $)7 kD 8; 6($6 8) $ %&00.)86@ 8) G(8%( 80E
:$%%8)- -O%$%@"                                                0.)8;$68&) ($; $19-$7@ '--) 8)69&7.%-7 6(- 69.- kD
   /8)%- (-97 -B-%6 8; )&6 )-%-;;$981@ '9-$W 8) 69$);E         %$))&6 '- 0-$;.9-7 '@ %&05$98)F 6(- 8)%87-)%-; 8)
08;;8&)2 '.6 6(- 9-7.%68&) 8) 69$);08;;8&)2 $ 1&G-9            6(- :$%%8)$6-7 $)7 6(- .):$%%8)$6-7f 6(- 0-$;.9-7
%&:-9$F- 1-:-1 G&.17 ($:- $ 1&G-9 (-97 -B-%6 $)7 $             kD G811 '- $) .)7-9-;680$6-" J) ;.%( ;86.$68&); -86(-9
:-9@ (8F( %&:-9$F- 1-:-1 %&.17 9-;.16 8) (8F( (-97             (8;6&98%$1 7$6$ &) 8)%87-)%- 598&9 6& 8)69&7.%8)F
-B-%6 1-$78)F 6& `-9& 8)%87-)%- -:-) 8) 6(- .)80E              :$%%8)$68&) &9 8)%87-)%- 8) $) .):$%%8)$6-7 '.6
0.)8;-7" ?(81- (-97 800.)86@ 8; $5518%$'1- 6& $)@              ;8081$9 %&00.)86@ 0.;6 '- .;-7 6& &'6$8) 6(- 69.-
8)<-%68&) 899-;5-%68:- &< 86; 69$);08;;8&) 5$6(G$@;            0-$;.9- &< kD2 %&99-%6-7 <&9 (-97 -B-%6" J< kD 8;
$)7 6& 800.)86@ 8)7.%-7 )$6.9$11@ R'@ 8)<-%68&)V &9            0-$;.9-7 8) $ %18)8%$1 ;6.7@2 8) G(8%( $ 18086-7
$968C%8$11@ R'@ 800.)8;$68&)V2 (-97 -B-%6 $5518-; &)1@         ).0'-9 &< %(8179-) 18:8)F 8) $ 1$9F- %&00.)86@ $9-
G(-) 8)<-%6-7 5-9;&); 5$968%85$6- 8) 6(- 69$);08;;8&)          800.)8;-72 8051@8)F 6(-9-'@ 6($6 (-97 -B-%6 8; 08)E
&< $) $F-)6 $)7 G(-) 800.)8;$68&) 8)7.%-; $6 1-$;6             80.0 &9 )&)-2 6(-) G- 0$@ F-6 $ 78B-9-)6 :$1.-" J<
;&0- 59&6-%68&) $F$8);6 8)<-%68&) R$)7 )&6 0-9-1@              6(- 800.)- 9-;5&);- &< 800.)8;-7 %(8179-) 8; 0-$E
$F$8);6 78;-$;-V" !(.;2 800.)8;$68&) $F$8);6 6-6$).;           ;.9-7 8) 6(- %18)8%$1 ;-668)F2 6(-) G- F-6 &)1@ $ ;.9E
&9 9$'8-; R-:-) 8< F8:-) 9&.68)-1@V G811 ($:- )& (-97          9&F$6- <&9 kD G86(&.6 -N(8'868)F 59&6-%68&)2 $)7 )&6
-B-%6" 4; ^Pi 8)&%.1$68&) ;--0; 6& 59&6-%6 &)1@                %&)<&.)7-7 '@ (-97 -B-%6" Z&9 6(-;- 9-$;&);2 6(-
$F$8);6 59&F9-;;8:- 5980$9@ 6.'-9%.1&;8; $)7 )&6               6-90 :$%%8)- -O%$%@ ;(&.17 '- L.$18C-7 $; >800.E
$F$8);6 ;-%&)7$9@ 6@5- 5.10&)$9@ 6.'-9%.1&;8;2 86              )&F-)8% kD2A >%18)8%$1 kDA $)7 >C-17 1-:-1 kDA $; ($;
$1;& ($; )& (-97 -B-%6"                                        $19-$7@ '--) ;.FF-;6-7 X*3Y"


?," &"+1'#"&"() 4< ,"#$ "-".)                                  A":";+(." 4< ,"#$ "-".) +($ ,"#$ %&&'(%)* %(
                                                               %&&'(%1+)%4( @#42#+&&"1
!& '- .;-<.1 8) .)7-9;6$)78)F $)7 L.$)68<@8)F 6(-
-B-%6; &< 800.)8;$68&) 86 8; )&6 ;.O%8-)6 6& 78B-9E            Z9&0 6(- 7-C)868&); &< $)7 9-1$68&);(85; '-6G--)
-)68$6- (-97 -B-%6 <9&0 (-97 800.)86@2 '.6 G-                  (-97 -B-%6 $)7 (-97 800.)86@ ;6$6-7 $'&:- 86 8; %1-$9
;(&.17 '- $'1- 6& 0-$;.9- 6(-0" J6 G$; 5&8)6-7 &.6             6($6 )-86(-9 8; 9-1-:$)6 <&9 6(- :$%%8)$68&) &< $) &%E
-$918-9 6($6 (-97 800.)86@ 8; 0-$;.9$'1- '@ 6-;68)F $          %$;8&)$1 8)78:87.$12 '.6 '&6( $9- 805&96$)6 -1-0-)6;
;$051- &< 6(- 5&5.1$68&) <&9 6(- 9-L.89-7 5$9$0-6-9            8) 1$9F- ;%$1- &9 %&00.)86@ G87- 800.)8;$68&) 59&E
&< 800.)86@" g)7-9 %-96$8) %89%.0;6$)%-;2 (-97 -B-%6           F9$00-;" e9&F9$00- 0$)$F-9; $9- $7:8;-7 6& <$%6&9
%$) $1;& '- 0-$;.9-7" M)- &< 6(- '-;6 ;6.78-; 8)               8) 6(-;- 8;;.-; 8) 51$))8)F $) 800.)8;$68&) 59&E
G(8%( 86 G$; 0-$;.9-7 8; 6($6 &< 800.)8;$68&) &<               F9$00-2 &9 G(-) 8)69&7.%8)F $ )-G :$%%8)- 8) $)
%(8179-) G86( 5-96.;;8; 6&N&87 7-%9-$;8)F 6(- ;59-$7           -N8;68)F 59&F9$00-2 $)7 $1;& 6& 0&)86&9 (-97 80E
&< 5-96.;;8; G86(8) 6(- <$081@ X*dY" !(- 8):-;68F$6&9;         0.)86@ $)7 (-97 -B-%6 8) 6(- %&00.)86@ $; 5$96 &<
<&.)7 6($6 :$%%8)$68&) &< %(8179-) G86( 6(- 6&N&87             51$))-7 $;;-;;0-)6l-:$1.$68&)" !(- 9-1$68&);(85 '-E
G$; <&11&G-7 '@ ;8F)8C%$)6 9-7.%68&) 8) 8)%87-)%- &<           6G--) 6(- 6G& G811 7-5-)7 &) 6(- 6@5- &< 800.)86@ 8)
5-96.;;8; $0&)F ;8'18)F; $)7 5$9-)6;" !(-@ 787                 %&);87-9$68&)2 86; 9-$18;-7 :$1.- $6 $ 5&8)6 8) 680- $)7
)&6 .;- 6(- 6-90 (-97 -B-%62 '.6 %$11-7 86 >8)789-%6           6(- 9$6- $6 G(8%( 86 8; 9-$18;-7" J00.)8;8)F $F-)6;


                                                           4                                              Exhibit 339
   Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 375 of 389

                                                                                                                      \=b

G(8%( 59&:87- 59&6-%68&) &)1@ $F$8);6 78;-$;- '.6 )&6          5.10&)$9@ 6.'-9%.1&;8; 8) 6(- (&5- 6($6 <.96(-9
$F$8);6 8)<-%68&) 0$@ ($:- )& (-97 -B-%6" Q$)@                 ;59-$7 0$@ '- %.96$81-7" !(8; 8; $)&6(-9 -N$051- &<
:$%%8)-; 59&6-%6 G-11 $F$8);6 78;-$;- '.6 )&6 ;& G-11          >8)789-%6 59&6-%68&)A )&6 7.- 6& 800.)86@ '.6 7.- 6&
$F$8);6 8)<-%68&)" /8)%- 8)<-%68&) G86(&.6 78;-$;- 8;          7-%9-$;-7 %($)%- &< ;59-$72 :-9@ 0.%( 18W- 8) 6(- %$;-
;81-)62 86 G&.17 ;--0 6($6 6(- 59&6-%68&) 8; $F$8);6           &< 9-7.%-7 69$);08;;8&) 7.- 6& 800.)8;$68&)" J< 8)E
8)<-%68&) $1;&" e$968$1 59&6-%68&) $F$8);6 8)<-%68&)           %9-$;8)F 59&5&968&); &< 5-9;&); G86( 5.10&)$9@
0$@ 9-;.16 8) 1&G-9 -N6-)6 &< 0.168518%$68&) &9 ;(&96-9        6.'-9%.1&;8; $9- 78$F)&;-7 $)7 69-$6-7 -$91@2 6(- 8)E
7.9$68&) &< 5&6-)68$1 69$);08;;8'8186@2 6(-9-'@ 6-)78)F        %87-)%- &< 8)<-%68&) 8) 6(- ;.;%-568'1- 5&5.1$68&)
6& 9-7.%- 6(- 98;W &< 8)<-%68&) 8) &6(-9;" !(- 1-:-1 &<        ;(&.17 %&)68).- 6& 7-%18)-f 6(8; 0$@ $1;& '- %$11-7
(-97 -B-%6 8)7.%-7 '@ $ :$%%8)- R59&:878)F $6 1-$;6            (-97 -B-%6" M) 6(- &6(-9 ($)72 8< 0.168E79.F 6(-9$5@
;&0- 59&6-%68&) $F$8);6 8)<-%68&)V G811 7-5-)7 &) 6(-          &< 1-59&;@ ;(&.17 ($:- ;8081$9 (-97 -B-%62 G- 0.;6 '-
1-:-1 &< (-97 800.)86@ $6 $ 5&8)6 8) 680-2 59&'$'1@ 8)         ;.9- 6($6 69$);08;;8&) &%%.9; <9&0 6(- 8)<-%6-7 5-9E
$ )&)E18)-$9 <$;(8&) $)7 6(8; G&.17 <.96(-9 '- 0&7E            ;&); 789-%61@ R18W- 6.'-9%.1&;8;V &9 :8$ :-%6&9 R18W-
8C-7 '@ 6(- 9$6- $6 G(8%( 6(8; 1-:-1 8; $%(8-:-7 8)            C1$98$;8;V" !(- 1$%W &< %&)%1.;8:- -:87-)%- <&9 ;.%(
9-1$68&) 6& 680-" Z&9 -N$051-2 G- ($:- ;(&G) 6($6              69$);08;;8&) 8; $ 1$%.)$ 8) 6(- ;69$6-F@ 6& %&)69&1
6(- (-97 -B-%6 $%(8-:-7 8) >5.1;- 800.)8;$68&)A 8;             1-59&;@ 6$W8)F $7:$)6$F- &< 6(- $;;.0-7 (-97 -B-%6
:-9@ 0.%( (8F(-9 6($) 6($6 &< 9&.68)- 800.)8;$68&)             &< 0.168E79.F 6(-9$5@" J) 6(- %$;- &< 0$1$98$2
59&F9$00-2 <&9 6(- ;$0- 1-:-1 &< (-97 800.)86@ X*32            %(-0&59&5(@1$N8; 8) $ 1$9F- 59&5&968&) &< 5-9;&);
*[2 *bY" J) &.9 58&)--98)F -N5-980-)62 G86( \b]                $)7l&9 6(- .;- &< 8);-%68%87-E8059-F)$6-7 '-7 )-6;
%&:-9$F- G86( [ 7&;-; &< Mek F8:-) 8) 5.1;- <$;(8&)2           0$@ $1;& ($:- ;&0- (-97 -B-%6" !(8; 8; 7.- 6& 6(- <$%6
6(- 69$);08;;8&) &< 5&18&:89.; $55-$9-7 6& ($:-                6($6 -$%( 59-:-)6-7 8)<-%68&) 9-7.%-; <.96(-9 69$);E
%-$;-7 $'9.561@2 8) %&)69$;6 6& 86; %&)68).-7 %89%.1$E         08;;8&) $)7 $1;& '-%$.;- 0&;L.86&-; 0$@ )&6 F-6
68&) 8) ;586- &< &:-9 S=] %&:-9$F- 8) @-$9 9&.)7               $%%-;; 6& 8)<-%6-7 5-9;&); ;1--58)F 8) )-6;"
9&.68)- 800.)8;$68&) X*bY" D:-) 6(&.F( 6(8; 78B-9E                !(.; (-97 -B-%6 0$@ 8) F-)-9$1 '- 7-C)-7 $; 6(-
-)%- 0$@ '- 5$961@ 7.- 6& 6(- ;(&96 7.9$68&) &< F.6            %($)F- R9-7.%68&)V 8) 6(- 8)%87-)%- &< 8)<-%68&) &9
800.)86@ 8)7.%-7 '@ Mek2 6(- 598)%851- &< -N%-11-)6            78;-$;- 8) 6(- .)E8)6-9:-)-7 ;-F0-)6 &< $ ;.;%-568'1-
(-97 -B-%6 &< 5.1;- 800.)8;$68&) 8; ;6811 :$187 $; ($;         5&5.1$68&) 7.- 6& 6(- 8)6-9:-)68&) 8) 6(- 9-;6 &< 6(-
'--) ;(&G) G86( ;.%%-;;<.1 -1808)$68&) &< 0-$;1-;              5&5.1$68&)2 %&05$9-7 6& 6(- 8)%87-)%- 8) 6(- $';-)%-
<9&0 $ %&00.)86@ '@ $)).$1 ;8)F1- 7$@ 5.1;- 80E                &< 8)6-9:-)68&) 8) 6(- -)689- 5&5.1$68&)" K&G-:-92 G-
0.)8;$68&) &< &)1@ %(8179-) &:-9 &)- @-$9 X*\Y"                ($:- <&%.;-7 &) 6(- (-97 -B-%6 &< 800.)8;$68&)
   J):-;68F$68&)2 %1-$9 %&)%-56.$18;$68&) $)7 $5518%$E         59&F9$00-; 8) 6(8; 5$5-9 $)7 G- 9-%&00-)7 6($6
68&) &< 6(-;- 9-1$68&);(85; G811 8059&:- &.9 $'8186@ 6&        6(- 6-90 '- L.$18C-7 '@ 6(- )$6.9- &< 8)6-9:-)68&)
7-;8F) -B-%68:- $)7 -O%8-)6 800.)8;$68&) 59&E                  G(-) $559&598$6- R$; 7.- 6& -$91@ 78$F)&;8; $)7
F9$00-; $80-7 $6 %&)69&12 -1808)$68&) &9 -9$78%$68&)           69-$60-)62 0$;; 69-$60-)6 -6%V" J) &978)$9@ .;-2 G(-)
&< :$%%8)- 59-:-)6$'1- 8)<-%68&.; 78;-$;-; 8) 6(- 69$);E       )&6 L.$18C-72 (-97 -B-%6 G811 '- 6$W-) $; 7.- 6& (-97
08;;8&) &< G(8%( (.0$); 5$968%85$6- ;8F)8C%$)61@"              800.)86@"


!"#$ "-".) 4< %()"#;"()%4(1 4),"# ),+( ;+..%(+)%4(             A"<"#"(."1

J6 8; G&96(G(81- 6& 9-$18;- 6($6 (-97 -B-%6 8; 6(-             *" /$.)7-9; ?^" m&91$)7A; J11.;69$6-7 Q-78%$1 m8%68&E
                                                                  )$9@" 3U6( D7)" e(81$7-15(8$H *SSdf 5 U*3"
%&);-L.-)%- &< 9-7.%8)F 69$);08;;8&)" !(-9-<&9-
                                                               3" n-.;%( i!2 ^$96 n#" J00.)8`$68&) $)7 k$%%8)- g;-"
&6(-9 8)6-9:-)68&); G(8%( $1;& 9-7.%- 6(- 69$);08;E               J)H Z$.%8 4/2 ^9$G)G$17 D2 J;;-1'$%(-9 n#2 -6 $1" R-7;V2
;8&) 5&6-)68$1 G811 ($:- ;8081$9 (-97 -B-%6" !& %&)69&1           K$998;&)A; e9$%68%- &< J)6-9)$1 Q-78%8)-" *d6( D7)2
1@05($68% C1$98$;8;2 0$;; 69-$60-)6 G86( J:-90-%68)               a-G o&9WH Q%i9$G K8112 *SSUf 55 cbUTcc*"
&9 78-6(@1 %$9'$0$`8)- 8; '-8)F .;-7 8) 0$)@ -)7-08%           [" J;$$%; m2 Q&N&) D," J00.)8;$68&)" J)H ?-$6(-9$11
$9-$;" ^@ 9-7.%8)F 6(- 5$9$;86$-08$ 8) 8)78:87.$1;                m#2 h-78)F($0 #ii2 ?$99-1 m4 R-7;V2 MN<&97 !-N6
$)7 9-7.%8)F 6(- ).0'-9 &< 5$9$;86$-08% 8)78:87.$1;2              ^&&W &< Q-78%8)-" [97 D7)2 k&1" *" MN<&97H MN<&97
6(- 79.F %$.;-; $ 9-7.%68&) 8) 69$);08;;8&) 6& ;.;E               g)8:-9;86@ e9-;;2 *SS\f 5 [*bT[3*"
%-568'1-; -:-) 8< 6(-@ ($7 )&6 6$W-) 6(- 79.F" Q$;;            d" a$6($);&) a" D9$78%$68&) &< 5&18&0@-1868; 8) 6(-
$5518%$68&) &< 6(- 79.F 8; $W8) 6& 5.1;- $5518%$68&) &<           g)86-7 /6$6-;" ,-: J)<-%6 m8; *SU3f dH Sd=TSdb"
$ :$%%8)-" J< 7&)- G-112 C1$98$;8; %&.17 '- -1808)$6-7         b" m- p.$79&; P42 4)79.; #n2 M18:- #Q2 P$99$;%& e"
                                                                  /69$6-F8-; <&9 5&18&0@-1868; -9$78%$68&) 8) 7-:-1&58)F
'@ 6(8; $559&$%( ;8)%- 6(-9- 8; )& -N69$E(.0$) ;&.9%-
                                                                  %&.)698-;" e.'18% K-$16( ,-: *SS[lSdf 3*H \bTU*"
&< 8)<-%68&)" D:-) 6(&.F( *==] &< 5&5.1$68&) 7& )&6            \" 4)7-9;&) ,Q" !(- %&)%-56 &< (-97 800.)86@ $)7 6(-
R$)7 )--7 )&6V 9-%-8:- 69-$60-)62 6(- 9-7.%68&) &<                7-;8F) &< %&00.)86@E'$;-7 800.)8;$68&) 59&E
8)<-%68&) 8) 6(- .)69-$6-7 ;-F0-)6 8; 6(- (-97 -B-%6 &<           F9$00-;" k$%%8)- *SS3f *=H S3UTS[b"
5.1;- 6(-9$5@ G86( 6(- 79.F"                                   c" 4)7-9;&) ,Q2 m&))-11@ P42 i.56$ /" k$%%8)- 7-;8F)2
   !(- 5.'18% (-$16( $559&$%( 6& 6.'-9%.1&;8; %&)69&1             -:$1.$68&) $)7 %&00.)86@E'$;-7 .;- <&9 $)68F-)8%$11@
8; 6(- -$91@ 7-6-%68&) $)7 $)6808%9&'8$1 69-$60-)6 &<             :$98$'1- 8)<-%68&.; $F-)6;" h$)%-6 *SScf [b=H *d\\T*dc="


                                                           5                                                Exhibit 339
      Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 376 of 389

\=\

 U" Z8)- eDQ" K-97 J00.)86@H K8;6&9@2 6(-&9@2 59$%68;-"              *d" !9&11<&9; ^2 !$9$)F-9 #2 h$F-9F$97 !2 /.)7( k2 ^9@1$
    D587-08&1 ,-: *SS[f *bH 3\bT[=3"                                     m42 /%()--9;&) ,2 ,&''8); #^" J00.)8;$68&) &<
 S" M&8 eh2 i&( n!2 m&9$8;8)F($0 /2 h8)F 4D" e9-:$1-)%-                  %(8179-) G86( 5-96.;;8; 6&N&87 7-%9-$;-; ;59-$7 &< 5-9E
    &< :$98%-11$E`&;6-9 :89.; 8)<-%68&) 8) /8)F$5&9-" /&.6(              6.;;8; G86(8) 6(- <$081@" e-78$69 J)<-%6 m8; # *SSUf *cH
    D$;6 4;8$) # !9&5 Q-7 e.'18% K-$16( *SS3f 3[H 33T3b"                 *S\T*SS"
*=" M(F$ /2 MW$7$ n2 Q8@$`$W8 P2 4W$`$G$ n2 g-7$ n"                  *b" #&() !#2 e$)78$) ,2 i$7&0;W8 42 -6 $1" P&)69&1 &<
    !(- 0-$;1-; &.6'9-$W 8) P(8W.($. 78;698%62 Z.W.&W$2                  5&18&0@-1868; '@ 5.1;- 800.)8;$68&) 8) k-11&9-2 J)78$"
    #$5$)2 *SS=H P&99-1$68&) '-6G--) (-97 800.)86@ 1-:-1                 ^986 Q-7 # *SU[f 3U\H [*T[3"
    $)7 &.6'9-$W ;8`-" 4%6$ e$-78$69 #$5$) *SS3f dH ddcTdb["         *\" #&() !#2 ,$@ Q2 /6-8)(&B QP" P&)69&1 &< 0-$;1-; '@
**" ,&&)-@ e#2 P&@1- ek" !(- 9&1- &< (-97 800.)86@ 8) $)                 $)).$1 5.1;- 800.)8`$68&)" 40-9 # m8; P(817 *SUdf
    -587-08% %@%1- &< (-5$6868; 4" # J)<-%6 *SS3f 3dH [3cT[[*"           *[UH 3SST[=="
*3" #&() !#" J00.)8;$68&) $F$8);6 5&18&:89.;-; 8) 7-:-1E
    &58)F %&.)698-;" ,-: Q-7 k89&1&F@ *SS[f [H *dST*\="
*[" #&() !#" P$) G- -9$78%$6- 5&18&0@-1868;_ J)H /$%(7-:             D66%"44 *)% .)%%"4#)(6"(."H e9&< !"#" #&()2 m-5$960-)6 &<
    Ke/2 P(&.7(.9@ e R-7;V2 Z9&)68-9; 8) e$-78$698%;2 a-G            P18)8%$1 k89&1&F@2 PQP K&;586$12 k-11&9- T \[3 ==d2 !$081
    m-1(8H #$@5-- ^9&6(-9;2 *SS\f 5 c\TS="                           a$7.2 J)78$




                                                                 6                                                 Exhibit 339
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 377 of 389




   EXHIBIT 340
Antigen -- Britannica Online Encyclopedia                                                                      6/21/20, 3:52 PM
                    Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 378 of 389



      Antigen
      Antigen, substance that is capable of stimulating an immune response, specifically activating lymphocytes,
      which are the body’s infection-fighting white blood cells. In general, two main divisions of antigens are
      recognized: foreign antigens (or heteroantigens) and autoantigens (or self-antigens). Foreign antigens
      originate from outside the body. Examples include parts of or substances produced by viruses or
      microorganisms (such as bacteria and protozoa), as well as substances in snake venom, certain proteins in
      foods, and components of serum and red blood cells from other individuals. Autoantigens, on the other hand,
      originate within the body. Normally, the body is able to distinguish self from nonself, but in persons with
      autoimmune disorders, normal bodily substances provoke an immune response, leading to the generation of
      autoantibodies. An antigen that induces an immune response—i.e., stimulates the lymphocytes to produce
      antibody or to attack the antigen directly—is called an immunogen.


                                                    On the surface of antigens are regions, called antigenic
                                                    determinants, that fit and bind to receptor molecules of
                                                    complementary structure on the surface of the lymphocytes. The
                                                    binding of the lymphocytes’ receptors to the antigens’ surface
                                                    molecules stimulates the lymphocytes to multiply and to initiate
                                                    an immune response—including the production of antibody, the
                                                    activation of cytotoxic cells, or both—against the antigen. The
             antigen; antibody; lymphocyte          amount of antibody formed in response to stimulation depends
          Phagocytic cells destroy viral and        on the kind and amount of antigen involved, the route of entry to
        bacterial antigens by eating them, while    the body, and individual characteristics of the host.
        B cells produce antibodies that bind to
                and inactivate antigens.
                 Encyclopædia Britannica, Inc.
                                                    The Editors of Encyclopaedia BritannicaThis article was most
                                                    recently revised and updated by Adam Augustyn, Managing
                                                    Editor, Reference Content.




https://www.britannica.com/print/article/27988                                                                       Page 1 of 2


                                                             1                                      Exhibit 340
Antigen -- Britannica Online Encyclopedia                                                   6/21/20, 3:52 PM
                    Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 379 of 389


        Citation Information
        Article Title: Antigen
        Website Name: Encyclopaedia Britannica
        Publisher: Encyclopaedia Britannica, Inc.
        Date Published: 31 January 2020
        URL: https://www.britannica.com/science/antigen
        Access Date: June 21, 2020




https://www.britannica.com/print/article/27988                                                   Page 2 of 2


                                                          2                       Exhibit 340
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 380 of 389




   EXHIBIT 341
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 381 of 389




        << Previous Section | < Previous Page | Next Page > | Next Section >>

        Appropriate Risk to Benefit Ratio (page 1 of 3)                                                Chapter 3
                                                                                                       Quick Links

        Risk is defined as the probability of physical, psychological, social, or economic harm        Ethics and Study
        occurring as a result of participation in a research study. Both the probability and           Design
        magnitude of possible harm in human research may vary from minimal to considerable.
                                                                                                       Introductory
        The federal regulations define only "minimal risk."
                                                                                                       Ethics Design
        Minimal risk exists where the probability and magnitude of harm or discomfort
        anticipated in the proposed research are not greater, in and of themselves, than those         Appropriate Risk
        ordinarily encountered in daily life or during the performance of routine physical or          to Benefit Ratio
        psychological examinations or tests.
        [45 CFR 46.102(i)]                                                                             Selection of
                                                                                                       Subject
        Risk above this standard is more than minimal (moderate, maximal) and that imposes             Populations
        limitations on the conduct of the research and increases the requirements for
        monitoring. It also requires more stringent approval processes when studying children or       Cases
        otherwise vulnerable populations. Increased risk should be accompanied by the
        probability of appropriately increased benefits.                                               Bibliography

        Benefit applies to the potential of the research treatment to ameliorate a condition or
        treat a disease. This can apply to an individual participant or to a population. In research   Chapter 3
        as in clinical medicine, results cannot be guaranteed but, as a consequence of prior           Download (PDF)
        work, a benefit may appear to be a reasonable expectation. Since this is research, an
        advantage for the treatment groups cannot be presupposed. Since the risks have not
        been fully evaluated, a statement of individual benefit should be made most cautiously if
        at all. The investigator should always distinguish between research and treatment and
        never lure the patient into participating in hopes of remission or cure.

        A main role of IRBs is to determine the risk versus benefit ratio for clinical studies. They
        must make sure that the physical risk is not disproportionate to the benefits. When the
        physical risk is minimal they must determine that psychological and social risks such as
        stigma are not important. It is not ethical to conduct a study in which an individual or a
        group is labeled so as to be stigmatized or to be made less employable or insurable.


        << Previous Section | < Previous Page | Next Page > | Next Section >>




                                                  1                                                Exhibit 341
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 382 of 389




   EXHIBIT 342
SkipCase 2:20-cv-02470-WBS-JDP
     to main content           Document 11 Filed 12/29/20 Page 383 of 389
 FAQs About Rare Diseases
 What is a rare disease?
 In the United States, a rare disease is de6ned as a condition that affects fewer than 200,000
 people in the US. This de6nition was created by Congress in the Orphan Drug Act of 1983
 (https://www.fda.gov/downloads/ForIndustry/DevelopingProductsforRareDiseasesConditions/H
 owtoapplyforOrphanProductDesignation/UCM517741.pdf). Rare diseases became known as
 orphan diseases because drug companies were not interested in adopting them to develop
 treatments. The Orphan Drug Act created 6nancial incentives to encourage companies to develop
 new drugs for rare diseases. The rare disease de6nition was needed to establish which
 conditions would qualify for the new incentive programs.
 Other countries have their own oXcial de6nitions of a rare disease. In the European Union, a
 disease is de6ned as rare when it affects fewer than 1 in 2,000 people.



 How many rare diseases are there?
 There may be as many as 7,000 rare diseases. The total number of Americans living with a rare
 disease is estimated at between 25-30 million. This estimate has been used by the rare disease
 community for several decades to highlight that while individual diseases may be rare, the total
 number of people with a rare disease is large.

 In the United States, only a few types of rare diseases are tracked when a person is diagnosed.
 These include certain infectious diseases, birth defects, and cancers. It also includes the
 diseases on state newborn screening tests. Because most rare diseases are not tracked, it is
 hard to determine the exact number of rare diseases or how many people are affected.

 If you are looking for statistics on a speci6c disease, check to see if the disease is listed
 in Genetics Home Reference (http://ghr.nlm.nih.gov/), GeneReviews
 (http://www.ncbi.nlm.nih.gov/books/NBK1116/), or Medscape Reference
 (http://reference.medscape.com/). These resources usually include statistical information. To
 6nd medical journal articles with statistics, you can conduct a PubMed search
 (http://www.ncbi.nlm.nih.gov/pubmed) using the disease name and the word "prevalence" or
 "incidence."



 What causes rare diseases?
 There are many different causes of rare diseases. The majority are thought to be genetic, directly
 caused by changes in genes or chromosomes. In some cases, genetic changes that cause
 disease are passed from one generation to the next. In other cases, they occur randomly in a

                                                 1                               Exhibit 342
 Case 2:20-cv-02470-WBS-JDP
person who is the 6rst in a familyDocument  11 Filed 12/29/20 Page 384 of 389
                                   to be diagnosed.

Many rare diseases, including infections, some rare cancers, and some autoimmune diseases,
are not inherited. While researchers are learning more each year, the exact cause of many rare
diseases is still unknown.



What is being done to develop treatments for rare diseases?
Researchers have made progress in learning how to diagnose, treat, and even prevent a variety of
rare diseases. However, there is still much to do because most rare diseases have no treatments.

The National Institutes of Health (NIH) supports research to improve the health of people with
rare diseases. Many of the 27 Institutes and Centers at the NIH fund medical research for rare
diseases. One of these Centers, the National Center for Advancing Translational Sciences
(NCATS), focuses on getting new cures and treatments to all patients more quickly. NCATS
supports research through collaborative projects to study common themes and causes of related
diseases. This approach aims to speed the development of treatments that will eventually serve
both rare and common diseases.

The NCATS OXce of Rare Diseases Research (ORDR) guides and coordinates NIH-wide activities
involving research for rare diseases. Some of the NCATS programs for rare diseases include:

  Rare Diseases Clinical Research Network (https://ncats.nih.gov/rdcrn) (RDCRN)
  Therapeutics for Rare and Neglected Diseases (https://ncats.nih.gov/trnd) (TRND)
  Rare Diseases Registry Program (https://ncats.nih.gov/radar) (RaDaR)

  Genetic and Rare Diseases Information Center (https://ncats.nih.gov/gard) (GARD)


Efforts to improve and bring to market treatments for rare diseases are coordinated by the Food
and Drug Administration (FDA). The OXce of Orphan Products Development
(http://www.fda.gov/AboutFDA/CentersOXces/OXceofMedicalProductsandTobacco/OXceofSci
enceandHealthCoordination/ucm2018190.htm) (OOPD) provides incentives for drug companies
to develop treatments for rare diseases. Between 1973 and 1983, fewer than 10 treatments for
rare diseases were approved. Since 1983, the OOPD program has helped develop and bring to
market more than 400 drugs and biologic products for rare diseases.



Which diseases are included on the GARD website?
GARD maintains a list of rare diseases and other terms to help people 6nd reliable
information. We use available data in the medical literature to determine if the condition meets
the U.S. rare disease de6nition. Inclusion on this list does not serve as oXcial recognition by the
                                                 2                                Exhibit 342
 Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 385 of 389

NIH as a rare disease. The list is updated regularly, but it should not be used as a reference that a
disease is rare. The prevalence of a rare disease usually is an estimate and may change over
time.

Other types of diseases or terms on the GARD website include:
  Genetic conditions that are not rare (Example: Down syndrome).

  Common conditions when genetic factors increase risk to develop the condition (Example:
  celiac disease).

  Conditions or terms for which we receive numerous questions with answers that are hard to
  6nd elsewhere (Example: diffuse idiopathic skeletal hyperostosis or DISH).


                                                                          Last updated: 11/30/2017




                                                 3                                 Exhibit 342
Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 386 of 389




   EXHIBIT 343
          Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 387 of 389




   Guidelines for Preparing
Core Clinical-Safety Information
           on Drugs



     Report of CIOMS Working Group III




                  Cl        MS

                       Geneva


                                1                         Exhibit 343
               Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 388 of 389


                        ACKNOWLEDGEMENTS

   The Council for International Organizations of Medical Sciences is
greatly indebted to the members of the Working Group on Guidelines for
Preparing Core Clinical-Safety Information on Drugs, and the drug
regulatory authorities and pharmaceutical companies they represented,
for the efficient and expeditious way in which they brought this project to its
successful conclusion. Special thanks are due to the co-chairs, Dr Win
Castle and Dr Gottfried Kreutz, for their capable leadership and to Ms.
Susan Roden, the secretary of the Group, who very effectively coordinated
and collated the contributions of its individual members. We thank also Dr
S. Gallagher for his assistance in the editing of the final report.




                 Copyright © 1995 by the Council for International
                   Organizations of Medical Sciences (CIOMS)

                                  ISBN 92 9036 062 3
                                 Printed in Switzerland




                                        2                                 Exhibit 343
                    Case 2:20-cv-02470-WBS-JDP Document 11 Filed 12/29/20 Page 389 of 389

d. Frequency of Adverse Drug Reactions
. Whenever possible, an estimate offrequency should be provided, expressed in a
  standard category offrequency.
   It is always difficult to estimate incidence on the basis of spontaneous
reports, owing to the uncertainty inherent in estimating the denominator and
degree of under-reporting. However, the Working Group felt that, whenever
possible, an estimate of frequency should be provided and in a standard form.
The following standard categories of frequency are recommended:
   very common*  *           ^ 1 /10 ( > 10%)
   common (frequent)         > 1/100 and < 1/10       1% and < 10%)
   uncommon (infrequent) ^ 1/1000 and < 1/100           0.1% and < 1%)
   rare                      > 1/10,000 and < 1/1000      0.01% and < 0.1%)
   very rare*                < 1/10,000 (< 0.01 %)

• Optional categories.

   Precise rates will inevitably be based on studies and limited to the more
common reactions. For reactions that are fewer than “common,” estimates of
frequency will inevitably be based on spontaneous reports or on very large post
marketing studies or other special studies, and the numbers will be less precise;
therefore, the source of the estimates (spontaneous or clinical) should be
indicated. Stating the absolute numbers of cases reported may be misleading
since they inevitably will become outdated.

e. Good Safety Information: Ten General Principles
    As the Working Group discussed the sample case-histories and formulated
its proposals, it developed ten general principles governing the overall content
of CSl and the use of suitable language.
• In general, statements that an adverse reaction does not occur or has not yet
   been reported should not be made.
   When a side-effect is predictable pharmacologically or has been observed
   with other drugs in the same class, yet has not occurred despite extensive
   exposure in a susceptible population, it may be mentioned. In general,
   however, statements that an adverse reaction does not occur or has not yet
   been reported could be misleading and should be avoided. Often there has
   been inadequate exposure on which to base a decision.
.      a general rule, clinical descriptions of specific cases should not be part of the
   CSl
   Even though a single case-report of high quality may carry more weight than
   many of poorer quality, it is usually not appropriate to include in the CSl
   clinical descriptions of specific cases.
• If the mechanism of the reaction is known it should be stated, but speculation
   about the mechanism should be avoided.
   If the mechanism of a reaction is known, it should be described, as it could
   alert prescribers to identify other, related reactions. If unknown, speculation
   about a possible mechanism should be avoided. In addition, care should be
   taken not to use terms that imply that the pathophysiology is known unless it

28

                                           3                                    Exhibit 343
